                                                        Case 20-11568-KBO          Doc 72-2      Filed 04/19/21     Page 1 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lee, William
8017 Divernon Ave.
Las Vegas, NV 89149                        19307    9/27/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Lee, Winfred
88 E. Bay State St.
#1-N
Alhambra, CA 91801                          5014    8/30/2020     24 Hour Fitness Worldwide, Inc.               $29.00                                                                               $29.00
Lee, YangJa
3243 Santa Susana Way
Union City, CA 94587                       21152    10/1/2020     24 Hour Fitness Worldwide, Inc.              $599.00                                                                              $599.00
Lee, Ye ji
13135 Arabella Dr
Cerritos, CA 90703                          7687     9/3/2020              RS FIT CA LLC                       $699.99                                                                              $699.99
Lee, Yeonjoo
6710 Payne Road
Pleasanton, CA 94588                       25512    10/14/2020    24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Lee, Yi W.
1400 Little Elm Tr #1148
Cedar Park, TX 78613                        1871    7/17/2020     24 Hour Fitness Worldwide, Inc.              $161.29                                                                              $161.29
LEE, YONG S
13370 ST ANDREWS DR MUTUAL 12 #69F
SEAL BEACH, CA 90740                       21276    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
LEE, YONG S
13370 ST ANDREWS DR MUTUAL 12 #69F
SEAL BEACH, CA 90740                       21730    9/29/2020     24 Hour Fitness Worldwide, Inc.               $31.99                                                                               $31.99
Lee, Yong
3081 Loren Lane
Costa Mesa, CA 92626                        7530     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Lee, Yoojin
2368 Scholarship
Irvine, CA 92602                            1572    7/31/2020     24 Hour Fitness Worldwide, Inc.               $51.49                                                                               $51.49
Lee, Young H
2169 South St
Fort Lee, NJ 07024                          6532     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $225.00                                                              $225.00
Lee, Young June
1496 Dumaine St.
Concord, CA 94518                          16375    9/21/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Lee, Youngsook
6710 Payne Road
Pleasanton, CA 94588                       25455    10/14/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Lee, Younsoo
1601 Tenaka Pl #102
Sunnyvale, CA 94087                        17250    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Lee, Yuan-Min
5906 Hillbrook Place
Dublin, CA 94568                            7186     9/3/2020     24 Hour Fitness Worldwide, Inc.               $36.00                                                                               $36.00
Lee, Yuen Han
4501 Capewood Terrace
Fremont, CA 94538                          22599    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00


                                                                                      Page 883 of 1763
                                                         Case 20-11568-KBO          Doc 72-2      Filed 04/19/21     Page 2 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Lee, Yun Kelly
15690 Corte Raposo
San Diego, CA 92127                         18632    9/26/2020     24 Hour Fitness Worldwide, Inc.               $55.48                                                                               $55.48
Lee, Yun-hyang
1607 Maddux Ln
McLean, VA 22101                             8150     9/5/2020     24 Hour Fitness Worldwide, Inc.              $524.99                                                                              $524.99
Lee, Yunsun
14311 Mulberry Drive
Los Gatos, CA 95032                         20335    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lee-Ackley, Hyunj
724 N. 75th st.
Seattle, WA 98103                            6003    8/31/2020        24 Hour Fitness USA, Inc.                  $44.15                                                                               $44.15
Leeb, Winifred E.
361 Prospect Park
Tustin, CA 92780                            16255    9/18/2020        24 Hour Fitness USA, Inc.                $2,220.00                                                                           $2,220.00
Leech, Jonathan
22712 Yolo St.
Hayward, CA 94541                            4263    8/28/2020        24 Hour Fitness USA, Inc.                                 $429.99                                                              $429.99
Leef, Season
2272 Valley West CT
Santa Rosa, CA 95401                         2251    7/21/2020     24 Hour Fitness Worldwide, Inc.             $1,005.00                                                                           $1,005.00
Leekim, Suson
511 Rockcrest Circle
San Ramon , CA 94582                        25009    10/5/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Lee-kim, Suson
511 Rockcrest Circle
San Ramon, CA 94582                         16492    9/22/2020    24 Hour Fitness United States, Inc.           $190.96                                                                              $190.96
Leekim, Yoon
9721 Graham St. #17
Cypress, CA 90630                            9214     9/6/2020     24 Hour Fitness Worldwide, Inc.               $40.00                                                                               $40.00
Lee-Siebels, Karen
4936 E. Lake Pl.
Centennial, CO 80121                        18600    9/24/2020     24 Hour Fitness Worldwide, Inc.              $224.28                                                                              $224.28
Lefenfeld, Michael
2245 Texas Dr Ste 500
Sugar Land, TX 77479                         2366    7/21/2020        24 Hour Fitness USA, Inc.                                $1,680.00                                                           $1,680.00
LeFevers, Robert D.
28202 Daystrom Ln
Katy, TX 77494                               3677    8/28/2020        24 Hour Fitness USA, Inc.                                 $599.69                                                              $599.69
Lefkowitz, Joan B.
13 Brookwood Rd.
New Rochelle, NY 10804-1841                 26780    11/27/2020    24 Hour Fitness Worldwide, Inc.              $578.90                                                                              $578.90
Lefkowitz, Jon
3054 Bedford Ave.
Brooklyn, NY 11210                           9825     9/7/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Lefkowitz, Todd E.
8095 Palm Cove Ct
Las Vegas, NV 89129                          4551    8/29/2020        24 Hour Fitness USA, Inc.                $2,500.00                                                                           $2,500.00




                                                                                       Page 884 of 1763
                                                           Case 20-11568-KBO        Doc 72-2       Filed 04/19/21     Page 3 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
LeFleur Fink, Nikita Nicole
2523 Ohio Dr #401
Plano, TX 75093                                2035    7/21/2020    24 Hour Fitness Worldwide, Inc.             $96.00                                                                               $96.00
Lefter, Robert S.
276 North El Camino Real Space 83
Oceanside, CA 92058                           12168     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Legacy Mechanical & Energy Services, Inc.
3130 Crow Canyon Place
Suite 410
San Ramon, CA 94583                           27073    12/12/2020      24 Hour Fitness USA, Inc.               $970.86                                                                              $970.86
Legacy Retail LLC
Samuel A. Schwartz, Esq.
Schwartz Law, PLLC
601 East Bridger Avenue
Las Vegas, NV 89101                           22089    10/1/2020       24 Hour Fitness USA, Inc.            $128,292.53                                                                         $128,292.53
Legacy Retail LLC
Schwartz Law, PLLC
Samuel A. Schwartz, Esq.
601 East Bridger Avenue
Las Vegas, NV 89101                           22063    10/1/2020       24 Hour Fitness USA, Inc.            $161,701.11                                                                         $161,701.11
Legarda, Richard
215 S. Winton Ave.
La Puente, CA 91744                           10658     9/7/2020    24 Hour Fitness Worldwide, Inc.             $39.99                                                                               $39.99
Legaspi, Julie
712 S Fernwood St Apt #19 West
Covina, CA 91791                              20543    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Leger, Steven
4349 Harbor Way
Unit 5
Oceanside, Ca 92056                            572      7/6/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Leget, Ariel
27 Marvin Lane
Piscataway, NJ 08854                          22457    10/1/2020    24 Hour Fitness Worldwide, Inc.             $85.28                                                                               $85.28
Legge, Cynthia
6863 Parkside Ave.
San Diego, CA 92139                            4423    8/29/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Lehman, Megan
1422 S Pecan St
Arlington, TX 76010                            3504    8/27/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Lehman, Megan
1422 S Pecan St
Arlington, TX 76010                           17900    9/22/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Lehr, John
5426 Los Feliz Blvd.
Los Angeles, CA 90027                         17525    9/23/2020    24 Hour Fitness Worldwide, Inc.           $5,000.00                                                                           $5,000.00
Lehrman, Randy
7600 Penobscot Drive
West Hills, CA 91304                          15453    9/18/2020    24 Hour Fitness Worldwide, Inc.           $2,426.65                                                                           $2,426.65




                                                                                      Page 885 of 1763
                                                         Case 20-11568-KBO        Doc 72-2       Filed 04/19/21     Page 4 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Lei, Hongli
6355 Lotus Street
Corona, CA 92880                            11656     9/9/2020       24 Hour Fitness USA, Inc.            $5,000,000.00                                                                     $5,000,000.00
Lei, Jin Li
15030 Wengate Street
San Leandro, CA 94579-1536                  10470     9/7/2020    24 Hour Fitness Worldwide, Inc.              $286.66                                                                            $286.66
Leichter, Freda
35 SOUTH BROADWAY APT A5
IRVINGTON, NY 10533                         23475    10/2/2020    24 Hour Fitness Worldwide, Inc.               $70.00                                                                             $70.00
Leiden, Jeffery
827 Bolivar Pl
San Ramon, CA 94583                          6077    8/31/2020    24 Hour Fitness Worldwide, Inc.                            $699.00                                                              $699.00
Leigh, Denise
19606 Norfolk Ridge Way
Richmond, TX 77407                          15281    9/18/2020    24 Hour Fitness Worldwide, Inc.                            $945.25                                                              $945.25
Leigh, Denise
19606 Norfolk Ridge Way
Richmond, TX 77407                          18696    9/25/2020    24 Hour Fitness Worldwide, Inc.                            $945.25                                                              $945.25
Leigh, Monica
29356 Elba Drive
Laguna Niguel, CA 92677                      9357     9/6/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                          $3,000.00
Lein, Jean
900 Walsh Hill Trl
Cedar Park, TX 78613-4845                   16719    9/21/2020    24 Hour Fitness Worldwide, Inc.              $107.17                                                                            $107.17
Leininger, Lara
2865 Rutherford Ct
Livermore, CA 94550                         20625    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Leishman, Teresa
3816 Calle Tiburon
San Clemente, CA 92672                      12898    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Leitner, Elaine
5922 Almaden Lane
Oakland, CA 94611                            4271    8/28/2020    24 Hour Fitness Worldwide, Inc.            $1,320.00                                                                          $1,320.00
Leitner, Elaine
5922 Almaden Lane
Oakland, CA 94611-2234                       4382    8/28/2020       24 Hour Fitness USA, Inc.               $1,320.00                                                                          $1,320.00
LeJeune, Patricia
4853 Jay Road
Boulder, CO 80301                            2606     8/3/2020       24 Hour Fitness USA, Inc.                 $250.00                                                                            $250.00
Lekeleh, Getachew
12215 Walter Vaughn Dr.
Manor, TX 78653                             24785    10/5/2020    24 Hour Fitness Worldwide, Inc.              $700.00                                                                            $700.00
Leland, John Eric
310B Bassett St
Petaluma, CA 94952                           5684    8/31/2020    24 Hour Fitness Worldwide, Inc.               $67.18                                                                             $67.18
Lelicoff, Nancy
8811 Curragh Downs Dr.
Fair Oaks, CA 95628                         23265    10/2/2020       24 Hour Fitness USA, Inc.                 $200.00                                                                            $200.00




                                                                                    Page 886 of 1763
                                                          Case 20-11568-KBO          Doc 72-2      Filed 04/19/21     Page 5 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lem, Ronald J
1920 Johnson Dr
Concord, CA 94520                            13378    9/13/2020    24 Hour Fitness United States, Inc.           $299.00                                                                              $299.00
Lem, Ronald
1920 Johnson Dr
Concord, CA 94520                             4194    8/27/2020        24 Hour Fitness USA, Inc.                 $299.00                                                                              $299.00
Lemar, Bonnie
1002 Warren Street
Redwood City, CA 94063                        744     6/29/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,560.02                          $1,560.02
Lemarie, Sonia
1230 Sesame Court
Sunnyvale, CA 94087                          23947    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
LEMM, KEITH
2364 KINSELLA WAY
ROSEVELLA, CA 95747                          25072    10/6/2020    24 Hour Fitness United States, Inc.           $799.98                                                                              $799.98
Lemmons, Tarez
4358 Grafton Circle
Mather, CA 95655                             23745    10/2/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
LeMoins, C Michael
110 Eagle Cove Pl
St. Charles, MO 63303                         5922     9/2/2020     24 Hour Fitness Worldwide, Inc.              $480.53                                                                              $480.53
Lemons, Jimmy
15703 Oxenford drive
Tomball, TX 77377                            11525     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Lemons, Reina
15703 Oxenford Drive
Tomball, TX 77377                            12561    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Lemos, Betty
493 S. Lincoln Ave
El Cajon, Ca 92020                            3523    8/27/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Lemos, Michelle
11719 Meridian Pl SE
Lake Stevens, WA 98258                       23744    10/7/2020     24 Hour Fitness Worldwide, Inc.              $313.85                                                                              $313.85
Lemus, Brenda
151 W. 126th St.
Los Angeles, CA 90061                        17551    9/23/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Lenard, Steve
415 4th Place
Port Hueneme, CA 93041                       20118    10/1/2020     24 Hour Fitness Worldwide, Inc.              $145.69                                                                              $145.69
Leng, Mei
193 Lucy Ln
San Ramon, CA 94582                          13360    9/13/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Leng, Sobuon
7751 Liberty Dr #3
Huntington Beach, CA 92647                   19930    9/29/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Lengel, Janet
1051 Castlegate Lane
Santa Ana, CA 92705                          24491    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,998.90                                                                           $2,998.90




                                                                                        Page 887 of 1763
                                                           Case 20-11568-KBO        Doc 72-2       Filed 04/19/21   Page 6 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lenh, Tony
4737 Hillside Dr
Castro Valley, CA 94546                       16766    9/21/2020    24 Hour Fitness Worldwide, Inc.            $276.22                                                                              $276.22
Lennox National Account Services LLC
2100 Lake Park Blvd
Richardson, TX 75080                           3384    8/27/2020       24 Hour Fitness USA, Inc.            $27,873.90                                                                           $27,873.90
LENON, MARY JANE
74 CUVAISON LANE
AMERICAN CANYON, CA 94503                      787     6/30/2020    24 Hour Fitness Worldwide, Inc.             $74.00                                                                               $74.00
LENON, MARY JANE
74 CUVAISON LANE
AMERICAN CANYON, CA 94503                     21570    9/29/2020    24 Hour Fitness Worldwide, Inc.             $74.00                                                                               $74.00
Lenora, Suzanne
1186 Broadway, Apt 401
New York, NY 10001                            25784    10/20/2020          24 New York LLC                                                                        $80.00                             $80.00
Lentini, Catherine
162 Madison Ave
Hasbrouck Heights, NJ 07604                   12547    9/11/2020    24 Hour Fitness Worldwide, Inc.             $39.99                                                                               $39.99
Lentini, Frank
162 Madison Ave
Hasbrouck Heights, NJ 07604                   12542    9/11/2020    24 Hour Fitness Worldwide, Inc.             $39.99                                                                               $39.99
Lento, Gregory
680 NW Willow Glen Place
Beaverton, OR 97006                           25929    10/24/2020   24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Lentz, Robert
14006 Tucker Ave.
Sylmar , CA 91342                             11262    9/10/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Lenz, Benjamin
2940 Putnam Blvd.
Walnut Creek, CA 94597                        15573    9/19/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Leok, Lina
7620 Eads Ave
La Jolla, CA 92037                            18810    9/30/2020    24 Hour Fitness Worldwide, Inc.            $510.00                                                                              $510.00
Leon, Alice
119 Galen Drive
Walnut Creek, CA 94597                        24527    10/2/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Leon, Ana
2022 Waycross Rd
Fremont, CA 94539                             18045    9/25/2020       24 Hour Fitness USA, Inc.                                                                 $699.99                            $699.99
Leon, Benjamin
3510 Countryside Way
Antioch, CA 94509                             20575    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $699.00                            $699.00
Leon, Benjamin
3510 Countryside Way
Antioch, CA 94509                             24177    10/5/2020    24 Hour Fitness Worldwide, Inc.                                                              $699.00                            $699.00
Leon, Diana
403 W Pear St
Compton, CA 90222                             24262    10/2/2020    24 Hour Fitness Worldwide, Inc.                                             $400.00                                             $400.00




                                                                                      Page 888 of 1763
                                                         Case 20-11568-KBO        Doc 72-2       Filed 04/19/21   Page 7 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Leon, John
2005 Breezway Bend Ln
League City, TX 77573                       19539    9/28/2020    24 Hour Fitness Worldwide, Inc.            $262.62                                                                              $262.62
Leon, Jorge
504 West 110 St., #1B
New York, NY 10025                          16522    9/18/2020    24 Hour Fitness Worldwide, Inc.            $156.00                                                                              $156.00
Leon, Jose
1314 S Westridge Ave
Glendora, CA 91740                          26195    11/3/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
Leon, Lourdes
238 Twin Oaks Ave
Apt 3C
Chula Vista, CA 91910                        7568     9/3/2020    24 Hour Fitness Worldwide, Inc.            $149.99                                                                              $149.99
Leon, Michele R.
78 Flower road
Valley stream, NY 11581                     16665    9/23/2020       24 Hour Fitness USA, Inc.                $99.00                                                                               $99.00
Leon, Michelle
2025 Broadway, Apt 12 F
New York, NY 10023                          15628    9/19/2020    24 Hour Fitness Worldwide, Inc.           $1,166.00                                                                           $1,166.00
Leon, Nancy W
2005 Breezway Bend Ln
League City, TX 77573                       18254    9/28/2020    24 Hour Fitness Worldwide, Inc.            $255.85                                                                              $255.85
Leonard, Ed
5354 S Cimarron Road
Littleton, CO 80123                         18971    9/25/2020    24 Hour Fitness Worldwide, Inc.                           $1,020.04                                                           $1,020.04
Leonard, Joseph
2725 W. Plaza Serena Dr
Rialto , CA 92377                           19123    9/28/2020       24 Hour Fitness USA, Inc.              $1,560.00                                                                           $1,560.00
Leonard, Lance
42675 Indigo Pl
Temecula, CA 92592                          15305    9/18/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Leone, Jacqueline Michele
5551 Gala Avenue
San Diego, CA 92120                         19872    9/29/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Leone, Johnna
283 Balchen Street
Massapequa Park, NY 11762                   13892    9/15/2020    24 Hour Fitness Worldwide, Inc.             $80.00                                                                               $80.00
Leone, Jonathan W
316 3rd St
Sausalito, CA 94965                         16448    9/18/2020       24 Hour Fitness USA, Inc.                               $115.00                                                              $115.00
Leone, Michele
283 balchen street
Massapequa Park, NY 11762                   13912    9/15/2020    24 Hour Fitness Worldwide, Inc.             $80.00                                                                               $80.00
Leong, Davida
805 Cobble Cove Ln
Sacramento, CA 95831                         8013     9/5/2020    24 Hour Fitness Worldwide, Inc.             $75.00                                                                               $75.00
Leong, Elaine K
1644F Palolo Ave
Honolulu, HI 96816                          14051    9/14/2020    24 Hour Fitness Worldwide, Inc.            $260.73                                                                              $260.73


                                                                                    Page 889 of 1763
                                                          Case 20-11568-KBO          Doc 72-2      Filed 04/19/21     Page 8 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Leong, George
7933 Maestro Ave
West Hills, CA 91304                         20663    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.00                            $699.00
Leong, George
7933 Maestro Ave
West Hills, CA 91304                         20668    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.00                            $699.00
Leong, Janie J.
38950 Bluebell Drive
Newark, CA 94560                             22921    10/2/2020     24 Hour Fitness Worldwide, Inc.               $81.00                                                                               $81.00
Leong, Julie
125 Vale Avenue
San Francisco, CA 94132                       9331     9/6/2020     24 Hour Fitness Worldwide, Inc.               $24.00                                                                               $24.00
LEONG, KA PAN
1735 BENSON AVENUE
BROOKLYN, NY 11214                            6998     9/1/2020     24 Hour Fitness Worldwide, Inc.              $320.00                                                                              $320.00
Leong, Shawn
7 Corte Dorado
Millbrae, CA 94030                           14565    9/16/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Leong, Steven
128 Cotter St
San Francisco, CA 94112                       7109     9/2/2020     24 Hour Fitness Worldwide, Inc.               $93.00                                                                               $93.00
Leong, Venessa
1100 Baseline Road,
La Verne, CA 91750                            1428    7/15/2020        24 Hour Fitness USA, Inc.                 $151.87                                                                              $151.87
Leopardo, Janet
208 US Highway 206
Hillsborough, NJ 08844-4122                  15466    9/22/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                                                           $3,025.00
Leos, Andrew Jonathan
100 Mira Mar Avenue #1
Long Beach, CA 90803                          2195    8/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Leos, Elizabeth
17929 W Glenhaven Dr
Goodyear, AZ 85338                           16847    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
LePage Jr., Daniel
112 Rei Tang Loop
Kyle, TX 78640                                2561     8/4/2020     24 Hour Fitness Worldwide, Inc.              $149.34                                                                              $149.34
Leppert, Florence B.
1081 Pelican Lake Lane
Las Vegas, NV 89123                           7309     9/3/2020    24 Hour Fitness United States, Inc.                          $1,680.00                                                           $1,680.00
Leppert, Florence
1081 Pelican Lake Lane
Las Vegas, NV 89123                           2058    7/23/2020     24 Hour Fitness Worldwide, Inc.             $1,680.00                                                                           $1,680.00
LeQuire, Steven R.
95-050 Hokuiwa Street #202
Mililani, HI 96789                           10207     9/8/2020     24 Hour Fitness Worldwide, Inc.                             $2,352.23                                                           $2,352.23
Lerma, Derk
199 W Sidlee St.
Thousand Oaks, CA 91360                      12613    9/11/2020     24 Hour Fitness Worldwide, Inc.                                               $350.00                                             $350.00




                                                                                        Page 890 of 1763
                                                           Case 20-11568-KBO        Doc 72-2       Filed 04/19/21   Page 9 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lerner, Jay
136 Tapatio St.
Henderson, NV 89074                           20987    10/1/2020    24 Hour Fitness Worldwide, Inc.             $36.74                                                                               $36.74
Les Mill United States Trading, Inc.
Greenberg Traurig, LLP
c/o John D. Elrod
3333 Piedmont Road, NE
Suite 2500
Atlanta, GA 30305                             27161    12/23/2020   24 Hour Fitness Worldwide, Inc.         $132,631.65                                                                         $132,631.65
Les Mills United States Trading, Inc
Greenberg Traurig, LLP
c/o John D. Elrod
Terminus 200
3333 Piedmont Road, NE, Suite 2500
Atlanta, GA 30305                             21225    10/1/2020    24 Hour Fitness Worldwide, Inc.         $499,274.07                                                                         $499,274.07
Lesa Jr., Victor G.
155 Meheu Circle
Kahului, HI 96732-3617                        23851    10/2/2020    24 Hour Fitness Worldwide, Inc.           $2,000.00                                                                           $2,000.00
LESA, RICHELE H.S
155 MEHEU CIRCLE
KAHULUI, HI 96732-3617                        24318    10/2/2020    24 Hour Fitness Worldwide, Inc.           $1,500.00                                                                           $1,500.00
Lescarret, Alain S
596 Terrace Place
Westfield, NJ 07090-2310                       4994    8/30/2020    24 Hour Fitness Worldwide, Inc.             $33.99                                                                               $33.99
Leschuk, Alona
PO Box 16704
Portland, OR 97292                             3136    8/13/2020    24 Hour Fitness Worldwide, Inc.             $56.52                                                                               $56.52
Leshinski, Eddie
3380 Braun Road
Golden, CO 80401                              17679    9/22/2020       24 Hour Fitness USA, Inc.               $138.39                                                                              $138.39
LESKIN, VICKI
4725 CAMELLIA AVE
NORTH HOLLYWOOD, CA 91602                      9272     9/6/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Lesler, Jarmila
54 Warren St.
Clifton, NJ 07013                             26459    11/16/2020   24 Hour Fitness Worldwide, Inc.             $55.43                                                                               $55.43
Leslie, Christopher M
731 Algonquian St.
Ventura, CA 93001                             11133     9/9/2020    24 Hour Fitness Worldwide, Inc.            $198.00                                                                              $198.00
Leslie, Heather
3342 Coyote Hills Way
Castle Rock, CO 80109                         22995    10/2/2020    24 Hour Fitness Worldwide, Inc.           $1,463.00                                                                           $1,463.00
Lessard, Meliza
305 Elan Village Ln, Unit 416
San Jose, CA 95134                            11971    9/10/2020    24 Hour Fitness Worldwide, Inc.            $162.50                                                                              $162.50
Lesser, Brian
28868 N 127th Ave
Peoria, AZ 85383                              25025    10/6/2020    24 Hour Fitness Worldwide, Inc.            $230.00                                                                              $230.00




                                                                                      Page 891 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 10 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lesser, Carol
1280 NW 101 Ave
Plantation, FL 33322                          6496     9/3/2020     24 Hour Fitness Worldwide, Inc.              $876.00                                                                              $876.00
Lesser, Howard
1280 Northwest 101 Ave
Plantation, FL 33322                          7381     9/3/2020     24 Hour Fitness Worldwide, Inc.              $876.00                                                                              $876.00
Letien, Claude
350 Nutmeg Street, Unit 404
San Diego, CA 92103                          12101     9/9/2020     24 Hour Fitness Worldwide, Inc.              $288.00                                                                              $288.00
Letien, Jean
350 Nutmeg Street, Unit 404
San Diego, CA 92103                          12077     9/9/2020     24 Hour Fitness Worldwide, Inc.              $288.00                                                                              $288.00
Letoto, Regina
7446 Edgewater Lane
Las Vegas, NV 89123                           5020    8/30/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Letourneau, David
7733 E. Appaloosa Trail
Orange , CA 92869                            21849    10/1/2020     24 Hour Fitness Worldwide, Inc.               $52.50                                                                               $52.50
Letourneau, David
7733 E. Appaloosa Trail
Orange , CA 92869                            22269    10/1/2020     24 Hour Fitness Worldwide, Inc.               $35.00                                                                               $35.00
Letourneau, Gerard
2950 Bear Street, Suite L-103
Costa Mesa, CA 92626                         11991    9/11/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Letsos, George
P.O. Box 6504
Katy, TX 77491                               22027    9/30/2020    24 Hour Fitness United States, Inc.            $53.87                                                                               $53.87
Lettig, Cristina
1593 W Manzanita Dr
Taylorsville, UT 84123                       18626    9/27/2020     24 Hour Fitness Worldwide, Inc.              $216.00                                                                              $216.00
Lettig, George
1593 W Manzanita Dr
Taylorsville, UT 84123                       18884    9/27/2020     24 Hour Fitness Worldwide, Inc.                              $296.00                                                              $296.00
Leu, Debaree
1364 N.E. 183rd Ave.
Portland, OR 97230                           21000    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
LEUNG, AARON
9058 SE EMILY PARK WAY
HAPPY VALLEY, OR 97086                        9515     9/6/2020        24 Hour Fitness USA, Inc.                  $46.99                                                                               $46.99
Leung, Allen
1916 85th Street
Brooklyn, NY 11214                           25669    10/19/2020           24 New York LLC                        $50.00                                                                               $50.00
Leung, Allison
865 Arcadia Ave, Apt D
Arcadia, CA 91007                            10734     9/8/2020     24 Hour Fitness Worldwide, Inc.              $345.48                                                                              $345.48
Leung, Benjamin L.
2102A Gallows Road, Suite 200
Vienna, VA 22182                             17769    9/24/2020     24 Hour Fitness Worldwide, Inc.              $866.62                                                                              $866.62




                                                                                        Page 892 of 1763
                                                          Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 11 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Leung, Brian
449 Shoshoni Avenue
Placentia, CA 92870                            4396    8/28/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00
Leung, Candy
706 E. Camillia Way
Azusa, CA 91702                               18328    9/26/2020     24 Hour Fitness Worldwide, Inc.                              $859.89          $859.89          $859.89                          $2,579.67
Leung, Choi
23 West View Ave
San Francisco, CA 94134                        6263     9/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Leung, Chu M
2832 Adeline Dr
Burlingame, CA 94010                          18505    9/26/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Leung, Curtis
4836 Scala Ct
Dublin, CA 94568                              10279     9/7/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Leung, David
16652 CIMARRON CREST DR.
San Diego, CA 92127                           15877    9/20/2020     24 Hour Fitness Worldwide, Inc.               $12.41                                                                               $12.41
Leung, David
47 Antioch Drive
San Mateo, CA 94403                            7310     9/4/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Leung, Ivan
7526 Laurel Canyon blvd, Unit 303
North Hollywood, CA 91605                      3589    8/27/2020     24 Hour Fitness Worldwide, Inc.                                               $600.00                                             $600.00
Leung, Janet
2717 Gallio Ave
Rowland Heights, CA 91748                     16229    9/17/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Leung, Joyce
                                              10027     9/8/2020     24 Hour Fitness Worldwide, Inc.               $98.00                                                                               $98.00
Leung, Keith
1264 Mission Road
South San Francisco, CA 94080                  2309    7/29/2020        24 Hour Fitness USA, Inc.                 $996.00                                                                              $996.00
Leung, Kent
611 W. Norman Ave
Arcadia, CA 91007                             12736    9/13/2020     24 Hour Fitness Worldwide, Inc.               $29.00                                                                               $29.00
Leung, Martin
278 Day Street
San Francisco, CA 94131                       19840    9/29/2020     24 Hour Fitness Worldwide, Inc.              $116.66                                                                              $116.66
Leung, Michael
301 Viscaino Way
San Jose, CA 95119                            18923    9/29/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Leung, Peter
764 East Camelia Way
Azusa, CA 91702                               15483    9/17/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Leung, Raymond
780 Golden Springs Dr #C
Diamond Bar, CA 91765                          8340     9/4/2020     24 Hour Fitness Worldwide, Inc.              $286.66                                                                              $286.66
Leung, Rosemarie T.
2102A Gallows Road, Suite 200
Vienna, VA 22182                              16849    9/24/2020     24 Hour Fitness Worldwide, Inc.              $866.62                                                                              $866.62

                                                                                         Page 893 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 12 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Leung, Ryan
725 Bowcreek Dr.
Diamond Bar, CA 91765                         7281     9/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Leung, Samantha
3891 Branding Iron Court
Dublin, CA 94568                              6563     9/2/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Leung, Samson
18911 Sydney Circle
Castro Valley, CA 94546                       4285    8/28/2020        24 Hour Fitness USA, Inc.                  $99.00                                                                               $99.00
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                          8059     9/5/2020        24 Hour Fitness USA, Inc.                 $297.00                                                                              $297.00
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                          8064     9/5/2020     24 Hour Fitness Worldwide, Inc.              $297.00                                                                              $297.00
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                          8075     9/5/2020    24 Hour Fitness United States, Inc.           $297.00                                                                              $297.00
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                          8172     9/5/2020              RS FIT CA LLC                       $297.00                                                                              $297.00
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                          8769     9/5/2020          24 San Francisco LLC                    $297.00                                                                              $297.00
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                          8793     9/5/2020         24 Hour Holdings II LLC                  $297.00                                                                              $297.00
Leung, Stephanie
1063 Stone Street
Union City, CA 94587                          8839     9/6/2020      24 Hour Fitness Holdings LLC                $297.00                                                                              $297.00
Leutzinger, Lance
4241 Ferguson Ct
Riverside, CA 92505                           3798    8/27/2020              RS FIT CA LLC                                                                         $400.00                            $400.00
Leutzinger, Lance
4241 Ferguson Ct
Riverside, CA 92505                          25721    10/13/2020             RS FIT CA LLC                       $400.00                                                                              $400.00
Levario, Amber
16037 Amber Valley Dr.
Whittier , CA 90604                           3775    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Levchenko, Yevhen
10019 NE 71st St
Vancouver, WA 98662                          12501    9/11/2020     24 Hour Fitness Worldwide, Inc.              $390.00                                                                              $390.00
LeVecchio, Donna J
1706 Carmel Drive
Plano, TX 75075                              17767    9/24/2020     24 Hour Fitness Worldwide, Inc.              $912.00                                                                              $912.00
Levecchio, Donna J
1706 Carmel Drive
Plano, TX 75075                              21266    9/29/2020     24 Hour Fitness Worldwide, Inc.              $912.00                                                                              $912.00




                                                                                        Page 894 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 13 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Levensen, Kathryn Louise
1014 Everett Street
El Cerrito, CA 94530                         22110    9/30/2020          24 San Francisco LLC                                    $803.00                                                              $803.00
Leventy, Georgia
9 Henry Street
Englewood Cliffs, NJ 07632                   11148     9/8/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Leverette, Jeff
1498 Portofino Dr
Vista, CA 92081                              10219     9/7/2020     24 Hour Fitness Worldwide, Inc.              $295.00                                                                              $295.00
Leverson, Marilyn
9508 15th Ave NE
Seattle, WA 98115                            13416    9/13/2020     24 Hour Fitness Worldwide, Inc.             $1,695.54                                                                           $1,695.54
Levesque, Justin
53 Russell St.
San Francisco, CA 94109                       6568     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Levesque, Justin
53 Russell St.
San Francisco, CA 94109                      11199     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Levi, Robert W.
18122 Catherine Circle
Villa Park, CA 92861                          2885    7/31/2020        24 Hour Fitness USA, Inc.                 $801.00                                                                              $801.00
Levin, Gloria M.
1000 Davit Lane #108
Redwood City, CA 94065                       14072    9/14/2020     24 Hour Fitness Worldwide, Inc.                             $1,092.00                                                           $1,092.00
Levin, Jeffrey
2005 Mayfair McLean Ct
Falls Church , VA 22043                      20574    10/3/2020     24 Hour Fitness Worldwide, Inc.              $424.00                                                                              $424.00
Levin, Sara Glenn
3584 28th St.
San Diego, CA 92104                          19201    9/27/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Levine, Ken
6 Teaberry Lane
Rancho Santa Margarita, CA 92688              5136    8/31/2020    24 Hour Fitness United States, Inc.           $144.00                                                                              $144.00
Levine, Michael
707 Crossbrook Drive
Moraga, CA 94556                              8202     9/3/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Levine, Stephen
2274 Sierra Blvd., Apt. a
Sacramento, CA 95825                         21415    9/29/2020     24 Hour Fitness Worldwide, Inc.              $497.00                                                                              $497.00
Levingston, Timothy
4040 W 134th Street, Apt B
Hawthorne, CA 90250                           5841    8/31/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Levison, Jeffrey W.
335 Cherry Dr
Pasadena, CA 91105                           24353    10/2/2020        24 Hour Fitness USA, Inc.                                $2,948.00                                                           $2,948.00
Levitan, Michael
34 Hillside Ave Apt 2E
New York, NY 10040                           24725    10/2/2020            24 New York LLC                    $17,160.00                                                                           $17,160.00




                                                                                        Page 895 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 14 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Levy, Brett
5737 Ridgehaven Drive
Plano, TX 75093                               4759    8/30/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Levy, Brett
5737 Ridgehaven Drive
Plano, TX 75093                              16234    9/18/2020     24 Hour Fitness Worldwide, Inc.              $760.00                                                                              $760.00
Levy, Bryan Aric
1547 Palos Verdes Mall #312
Walnut Creek, CA 94597                       25297    10/12/2020       24 Hour Fitness USA, Inc.                $1,535.00       $3,025.00                                                           $4,560.00
Levy, Carlotta
18602 Kashmir Ct.
Canyon Country, CA 91351                      3542    8/27/2020     24 Hour Fitness Worldwide, Inc.              $383.00                                                                              $383.00
Levy, Jeffrey
167 Castle Crest Rd
Alamo, CA 94507                              14947    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $800.00                                                              $800.00
Levy, Marilyn
969 Asiomar Terrace Apt 7
Sunnyvale, CA 94086                          15810    9/22/2020     24 Hour Fitness Worldwide, Inc.                             $2,059.98                                                           $2,059.98
LEVY, SAM J
1 MICHAEL RD
LADERA RANCH, CA 92694                       16445    9/22/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Levy-Craven, Sheila
5901 Donlyn Drive
Huntington Beach, CA 92649                   21124    10/1/2020     24 Hour Fitness Worldwide, Inc.              $741.00                                                                              $741.00
Lew, Brian
1200 56th Ave
Sacramento, CA 95831                          9921     9/7/2020     24 Hour Fitness Worldwide, Inc.               $10.00                                                                               $10.00
Lew, Edward
4009 Tahoe St.
West Sacramento, CA 95691                     9887     9/7/2020     24 Hour Fitness Worldwide, Inc.               $10.00                                                                               $10.00
Lew, Franklin
22 Donald Dr
Orinda, CA 94563                              3559    8/27/2020     24 Hour Fitness Worldwide, Inc.               $69.00                                                                               $69.00
Lew, Justin
12518 Chessington Dr.
Houston, TX 77031                             2580    8/10/2020     24 Hour Fitness Worldwide, Inc.              $275.80                                                                              $275.80
Lew, Justin
220 N. Moore Ave #C
Monterey Park, CA 91745                       8796     9/5/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
LEW, RICHARD
PO Box 1704
Danville, CA 94526                           13910    9/16/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Lewis, Adam G.
2960 Sombrero Circle
San Ramon, CA 94583                          19538    9/30/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Lewis, Addan
876 Brookside Dr
Felton, CA 95018                              9905     9/6/2020     24 Hour Fitness Worldwide, Inc.              $114.67                                                                              $114.67




                                                                                        Page 896 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 15 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
LEWIS, ALEXA
2345 CLEMENT ST, APT B
SAN FRANCISCO, CA 94121                      22534    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $107.50                            $107.50
Lewis, Alice
10636 Sunwind Avenue
Las Vegas, NV 89135                          20402    9/29/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Lewis, Ann
9936 NE 197th St
Bothell, WA 98011                            16416    9/18/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Lewis, Anthony
2823 Cherry Street
Falls Church, VA 22042                       21037    9/30/2020     24 Hour Fitness Worldwide, Inc.              $492.00                                                                              $492.00
Lewis, Catrin
2075 Via Las Cumbres Apt 8
San Diego, CA 92111                          25654    10/16/2020    24 Hour Fitness Worldwide, Inc.              $287.30                                                                              $287.30
Lewis, Christine M
327 Katherine Dr.
Corpus Christi, TX 78404                     15141    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lewis, Dena
P.O. Box 1111
Fresno, TX 77545                             18090    9/25/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Lewis, Dennis
3314 110th St. SE
Everett, WA 98208                            23043    10/2/2020     24 Hour Fitness Worldwide, Inc.               $97.21                                                                               $97.21
Lewis, Donald
9936 NE 197th St
Bothell, WA 98011                            16395    9/18/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Lewis, Jackie
4357 Latigo Circle
Fort Worth, TX 76244                         17781    9/24/2020     24 Hour Fitness Worldwide, Inc.              $101.74                                                                              $101.74
Lewis, Jackie
625 W. 112th St.
Los Angeles, CA 90044                        24266    10/2/2020     24 Hour Fitness Worldwide, Inc.           $50,000.00                                                                           $50,000.00
Lewis, Jaimie
5602 N Sycamore Ave
Rialto, CA 92377                             10455     9/8/2020     24 Hour Fitness Worldwide, Inc.              $380.00                                                                              $380.00
Lewis, Jamaal
625 W. 112th St.
Los Angeles , CA 90044                       21680    10/2/2020     24 Hour Fitness Worldwide, Inc.           $70,000.00                                                                           $70,000.00
Lewis, Jeffrey & Maria
533 Broadway, Unit 9
Santa Cruz, CA 95060                         21634    9/29/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Lewis, Jeffrey and Maria
533 Broadway, Unit 9
Santa Cruz, CA 95060                          4299    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lewis, Jessica
818 East Ave K4
Lancaster, CA 93535                          26551    11/20/2020       24 Hour Fitness USA, Inc.              $10,000.00                                                                           $10,000.00




                                                                                        Page 897 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 16 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lewis, Jestine
245 So. Serrano Ave. #117
Los Angeles, CA 90004                        24856    10/5/2020     24 Hour Fitness Worldwide, Inc.                          $100,000.00                                                          $100,000.00
Lewis, John
799 Grayson Rd
Pleasant Hill, CA 94523                       9928     9/7/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                            $99.75                             $99.75
Lewis, Julia
3670 Monica Ave
Long Beach, CA 90808                          2042    7/21/2020     24 Hour Fitness Worldwide, Inc.             $2,553.00                                                                           $2,553.00
Lewis, Julia
3670 Monica Ave
Long Beach, CA 90808                         21499    9/29/2020     24 Hour Fitness Worldwide, Inc.             $2,553.00                                                                           $2,553.00
Lewis, Kevin
1737 20th Ave SE Apt 105
aberdeen, SD 57401                           25719    10/19/2020    24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00
Lewis, Kim
P.O. Box 370554
Montara, CA 94037                            22313    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lewis, Lauri
876 Brookside Dr
Felton, CA 95018                              9443     9/6/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Lewis, Leightiana L
957 Brandywine Lane
Corona, CA 92880                             14502    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lewis, Meredith
127 Caterson Terrace
Hartsdale, NY 10530                          16615    9/23/2020    24 Hour Fitness United States, Inc.           $249.99                                                                              $249.99
Lewis, Patty
38245 Murrieta Hot Springs Rd.
Apt. N-202
Murrieta, CA 92563                           20116    10/1/2020     24 Hour Fitness Worldwide, Inc.               $99.99                                                                               $99.99
Lewis, Sarina
4558 Willis Ave
Unit #130
Sherman Oaks, CA 91403                       25562    10/14/2020 24 Hour Fitness United States, Inc.             $500.00                                                                              $500.00
Lewis, Schneika
1430 NW 193rd Terrance
Miami Gardens, FL 33169                      12863    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lewis, Shelli
445 2nd Street
Hexmosa Beach, CA 90254                      23758    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $616.00                           $616.00                          $1,232.00
Lewis, Tony
5974 St. Vrain Road
Longmont, CO 80503-9024                      14794    9/17/2020     24 Hour Fitness Worldwide, Inc.                             $1,399.98                                                           $1,399.98
Lewis, Victoria
1936 Stockton St
San Francisco, CA 94133                      20314    9/30/2020        24 Hour Fitness USA, Inc.                  $36.99                                                                               $36.99
Lewis, William E.
12902 Piscataway Landing Drive
Clinton, MD 20735                            26535    11/20/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00

                                                                                        Page 898 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 17 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lewisville ISD
Linebarger Goggan Blair & Sampson, LLP
2777 N Stemmons Frwy Ste 1000
Dallas, TX 75207                             25938    10/26/2020       24 Hour Fitness USA, Inc.                                               $11,308.41                                          $11,308.41
Lewisville ISD
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                              396     6/25/2020        24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
Leyva, Miguel
211 S Santa Cruz St.
Ventura, CA 93001                            17713    9/23/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Lezcano, Loida
620 Baychester Ave #15B
Bronx, NY 10475                              16078    9/21/2020     24 Hour Fitness Worldwide, Inc.              $151.20                                                                              $151.20
LHR Renaissance Marketplace South LLC
Buchalter, A Professional Corporation
Brian T. Harvey
1000 Wilshire Blvd., Suite 1500
Los Angeles, CA 90017                        22236    10/1/2020        24 Hour Fitness USA, Inc.              $41,009.44                                                                           $41,009.44
LHR Renaissance Marketplace South, LLC
Brian T. Harvey, Esq.
Buchalter, A Professional Corporation
1000 Wlshire Blvd., Suite 1500
Los Angeles, CA 90017                        21833    10/1/2020     24 Hour Fitness Worldwide, Inc.           $41,009.44                                                                           $41,009.44
Li de Chen, Jin Zhu
962 55th Street
Brooklyn , NY 11219                           1971    7/21/2020            24 New York LLC                       $204.00                                                                              $204.00
Li, Amy
1766 Greenwich Dr.
Troy , MI 48098                               9312     9/7/2020    24 Hour Fitness United States, Inc.            $71.25                                                                               $71.25
Li, Ang
3002 39th Ave.
Apt. B407
Long Island City, NY 11101                    9049     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $897.00                                                              $897.00
Li, Bo
1705 NE 130th Place
Seattle, WA 98125                            13743    9/14/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Li, Catherine
Global Intertrans
29 Cipresso
Irvine, CA 92618                             19693    9/29/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
LI, Cheng
1700 S 5th ST, APT 4
Alhambra, CA 91803                            9408     9/8/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Li, Chunying
2724 River Forest Ct
Bedford, TX 76021                            12512    9/13/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00


                                                                                        Page 899 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 18 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Li, Connie
4680 Wilcox Ave
Santa Clara, CA 95054                         5283     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Li, Daisy Xin
9415 Gregory St.
Cypress, CA 90630                            25889    10/16/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
LI, DAVID
162 E PORTOLA AVE
LOS ALTOS, CA 94022                           5391    8/30/2020        24 Hour Fitness USA, Inc.                 $283.52                                                                              $283.52
Li, Derrick
8959 Canis Ln
San Diego, CA 92126                           9817     9/6/2020     24 Hour Fitness Worldwide, Inc.               $59.00                                                                               $59.00
Li, Dong
15916 Bayberry Lane
San Lorenzo, CA 94580                        24873    10/5/2020     24 Hour Fitness Worldwide, Inc.              $144.99                                                                              $144.99
Li, Donna
351 Brighton Avenue, Apt. 446
San Francisco, CA 94112                      13130    9/12/2020     24 Hour Fitness Worldwide, Inc.              $528.79                                                                              $528.79
Li, Eddie
29019 Crested Butte Dr
Katy, TX 77494                               12475    9/11/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Li, Esther
669 N Capitol Ave
San Jose, CA 95133                           22927    10/2/2020     24 Hour Fitness Worldwide, Inc.              $451.58                                                                              $451.58
LI, GANZHANG
19 RANCHO JURUPA PL
POMONA, CA 91766                             18406    9/26/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Li, Han
1516 COFFEE BERRY LANE
MILPITAS, CA 95035                            2686     8/6/2020    24 Hour Fitness United States, Inc.           $249.96                                                                              $249.96
Li, Heng
22311 37th Ave SE
Bothell , WA 98021                           23146    10/5/2020    24 Hour Fitness United States, Inc.            $46.19                                                                               $46.19
Li, Hong
43358 Debrum Common
Fremont, CA 94539                            13085    9/12/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Li, Hua
PO BOX 2726
Sunnyvale, CA 94087                           7317     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Li, Huan Di
565 Bay Ridge Ave
Brooklyn, NY 11220                           12583     9/8/2020            24 New York LLC                       $196.74                                                                              $196.74
Li, Hunter
13582 Apricot Tree Ln
Eastvale, CA 92880                            6456     9/1/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Li, James
922 N Felicidad St
Anaheim, CA 92801-3018                       16039    9/22/2020     24 Hour Fitness Worldwide, Inc.                              $120.00                                                              $120.00




                                                                                        Page 900 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 19 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
LI, JEFFREY
933 CATALPA ROAD
ARCADIA, CA 91007                            12780    9/13/2020    24 Hour Fitness Worldwide, Inc.          $70,000.00                                                                          $70,000.00
Li, Jennifer
231 Helado Road
Fremont, CA 94539                            21758    10/1/2020       24 Hour Fitness USA, Inc.                               $699.99                                                              $699.99
Li, Jian
533 San Lorenzo Terrace Unit 7
Sunnyvale, CA 94085                          13026    9/14/2020         24 San Francisco LLC                  $450.00                                                                              $450.00
Li, Jiaxin
2535 NE Magnolia Street
Issaquah , WA 98029                          10263     9/7/2020       24 Hour Fitness USA, Inc.               $131.92                                                                              $131.92
Li, Jin Hua
3723 7th Ave
Edgewater, MD 21037                          19842    9/28/2020    24 Hour Fitness Worldwide, Inc.            $411.89                                                                              $411.89
Li, Jinpeng
2620 Parkside Dr
Union City, CA 94587                         10109     9/8/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Li, John
1700 Manor Cir
El Cerrito, CA 94530                         19410    9/28/2020    24 Hour Fitness Worldwide, Inc.                            $422.00                                                              $422.00
Li, Jun
19210 Foxtree Ln
Houston, TX 77094                             8878     9/5/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Li, Kitty
1718 28th Ave
San Francisco , CA 94122                     11931    9/10/2020         24 San Francisco LLC                       $0.00                                                                             $0.00
Li, Leonard
1 Alexandria Dr
East Hanover, NJ 07936                        4059    8/28/2020    24 Hour Fitness Worldwide, Inc.                            $554.00                                                              $554.00
Li, Li
2820 99th Pl SE
Everett, WA 98208                            18652    9/28/2020    24 Hour Fitness Worldwide, Inc.            $244.00                                                                              $244.00
Li, Lu
38925 Logan Drive
Fremont, CA 94536                             7300     9/3/2020       24 Hour Fitness USA, Inc.               $349.99                                                                              $349.99
Li, Michelle
235 Agate Way
Hercules, CA 94547                            8332     9/4/2020    24 Hour Fitness Worldwide, Inc.            $650.00                                                                              $650.00
Li, Ming
19507 Stevens Creek Blvd Unit 102
Cupertino, CA 95014                          18375    9/26/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
LI, MINGHUI
1016 S MAGNOLIA AVE
ONTARIO, CA 91762                            23846    10/2/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
Li, Mingqi
1324 216th Ave NE
Sammanish, WA 98074                          22617    10/2/2020    24 Hour Fitness Worldwide, Inc.           $1,029.00                                                                           $1,029.00




                                                                                     Page 901 of 1763
                                                        Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 20 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Li, Minli
339 23rd Ave
San Francisco, CA 94121                     20046    9/30/2020         24 Hour Holdings II LLC                  $400.00                                                                              $400.00
LI, PENG
35602 BROOKVALE CT
FREMONT, CA 94536                            7235     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.00                            $699.00
Li, Philip
7041 Linwood Way
Sacramento, CA 95828                         1182     7/9/2020    24 Hour Fitness United States, Inc.            $99.20                                                                               $99.20
Li, Ping
505 Maxine Ct
Sunnyvale , Ca 94086                         7723     9/3/2020    24 Hour Fitness United States, Inc.           $162.50                                                                              $162.50
Li, Qian
2333 Kapiolani blvd
Apt3005
Honolulu, HI 96826                          10677     9/9/2020     24 Hour Fitness Worldwide, Inc.               $52.35                                                                               $52.35
Li, Qiang
2540 Doubletree Ln
Rowland Heights, CA 91748                   12220    9/11/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Li, Rongnan
63 Mercer Ave
Hartsdale, NY 10530                          5601    8/31/2020        24 Hour Fitness USA, Inc.                $1,200.00                                                                           $1,200.00
Li, Rongnan
63 Mercer Ave
Hartsdale, NY 10530                          9132     9/6/2020        24 Hour Fitness USA, Inc.                $1,200.00                                                                           $1,200.00
Li, Rongnan
63 Mercer Ave
Hartsdale, NY 10530                          9231     9/6/2020        24 Hour Fitness USA, Inc.                $1,200.00                                                                           $1,200.00
Li, Rongnan
63 Mercer Ave
Hartsdale, NY 10530                          9426     9/6/2020        24 Hour Fitness USA, Inc.                $1,200.00                                                                           $1,200.00
Li, Ryan
113 Andirons
Irvine, CA 92602                             6004     9/2/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Li, Sa
6386 Stable Falls Ave
Rancho Cucamonga, CA 91739                  18928    9/27/2020     24 Hour Fitness Worldwide, Inc.              $380.00                                                                              $380.00
Li, Sally
PO Box 1772
Lodi, CA 95241                              23866    10/2/2020        24 Hour Fitness USA, Inc.                  $29.00                                                                               $29.00
LI, SALLY
PO BOX 1772
LODI, CA 95242                              24522    10/6/2020        24 Hour Fitness USA, Inc.                  $29.00                                                                               $29.00
Li, Shan
4363 Dali Street
Fremont, CA 94536                            8942     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $437.00                                                              $437.00
Li, Shan
4363 Dali Street
Fremont, CA 94536                            9158     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $525.00                                                              $525.00


                                                                                       Page 902 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 21 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Li, Shanqing
929 E EL CAMINO REAL #F123
SUNNYVALE, CA 94087                           2214    7/23/2020        24 Hour Fitness USA, Inc.                 $782.54                                                                              $782.54
Li, Shengfeng
3075 Harrington Ave 205
Los Angeles, CA 90006                         9186     9/5/2020    24 Hour Fitness United States, Inc.            $93.00                                                                               $93.00
LI, SHU JUNG
928 Jamesville Lane
Plano, TX 75074                               3408    8/27/2020     24 Hour Fitness Worldwide, Inc.              $233.00                                                                              $233.00
Li, Shuyi
43202 Portofino Terrace
Fremont, CA 94539                            16760    9/21/2020     24 Hour Fitness Worldwide, Inc.              $770.00                                                                              $770.00
Li, Siqiao George
2900 Bruce Drive
Fremont, CA 94539                            15272    9/18/2020          24 San Francisco LLC                                    $204.00                                                              $204.00
Li, Sophia H.
550 Cordova St
San Francisco, CA 94112-4421                 16486    9/18/2020        24 Hour Fitness USA, Inc.                  $60.00                                                                               $60.00
Li, Tian
128 E. Santa Clara St.
Arcadia, CA 91006                             5156     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Li, Tong
5139 Harwood Rd
San Jose, CA 95124                           14396    9/15/2020     24 Hour Fitness Worldwide, Inc.              $345.00                                                                              $345.00
Li, Vivian
12995 Waterlily Way
Chino, CA 91710                              18223    9/25/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
LI, VIVIEN
1718 28TH AVE
SAN FRANCISCO, CA 94122                      12360    9/10/2020          24 San Francisco LLC                       $0.00                                                                               $0.00
Li, WeiGuo
4231 Fair Ranch Road
Union City, CA 94587                          9191     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $495.00                                                              $495.00
Li, Xianwu
11046 Goodwin Way NE
Seattle, WA 98125                            22342    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Li, Xiao Shuai
490 Southhill Blvd
Daly City, CA 94014                           6308     9/1/2020     24 Hour Fitness Worldwide, Inc.              $470.00                                                                              $470.00
Li, Xiao Wei
7822 NE 183RD ST
Kenmore, WA 98028                             7423     9/3/2020     24 Hour Fitness Worldwide, Inc.              $554.00                                                                              $554.00
Li, Xiaoting
4197 OGDEN DR
FREMONT, CA 94538                            20087    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Li, Xu
222 Race St
San Jose, CA 95126                            3693    8/27/2020        24 Hour Fitness USA, Inc.                $2,715.26                                                                           $2,715.26




                                                                                        Page 903 of 1763
                                                       Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 22 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Li, Xu
222 Race Street
San Jose, CA 95126                          4187    8/27/2020    24 Hour Fitness United States, Inc.          $2,715.26                                                                           $2,715.26
LI, YANG
1639 LARKVANE RD
ROWLAND HEIGHTS, CA 91748                   4515    8/29/2020              RS FIT CA LLC                                                         $73.73                                              $73.73
Li, Yaxuan
2540 Doubletree Ln
Rowland Heights, CA 91748                  12785    9/11/2020     24 Hour Fitness Worldwide, Inc.              $370.00                                                                              $370.00
LI, Yayi
40931 Valero Dr
Fremont, CA 94539                           4864    8/31/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Li, Ye
10226 SW Park Way
Portland, OR 97225                          1214    7/10/2020        24 Hour Fitness USA, Inc.                 $106.11                                                                              $106.11
Li, Yijie
1291 West Fremont Terrace
Sunnyvale, CA 94087                         8402     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
LI, YILIN
1413 BAY RIDGE AVE APT 1
BROOKLYN, NY 11219                          1846    7/22/2020    24 Hour Fitness United States, Inc.           $383.99                                                                              $383.99
Li, Yue
3109 Wildwood Ct
Chino Hills, CA 91709                      21141    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.00                            $429.00
Li, Yumei
3228 Gabriella Street
West Covina, CA 91792                      20324    9/29/2020     24 Hour Fitness Worldwide, Inc.                                             $1,575.00                                           $1,575.00
Li, Zhihao
1051 National Ave
Apt 529
San Bruno, CA 94066                         9326     9/5/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Li, Zhuo
1573 Quebec Ct APT 4
Sunnyvale, CA 94087                         3660    8/27/2020     24 Hour Fitness Worldwide, Inc.              $133.17                                                                              $133.17
Liaghat, Arash John
1469 Caminito Halago
La Jolla, CA 92037                         27227     1/6/2021     24 Hour Fitness Worldwide, Inc.                                $0.00                           $100.00                            $100.00
Liaghat, Kimya
1469 Caminito Halago
La Jolla, CA 92037                         27222     1/6/2021     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Liang Lu, Zhi
5511 Drysdale Dr
San Jose, CA 95124                          7826     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
LIANG, BIAO
1777 GIRARD DR
MILPITAS, CA 95035                          5522     9/2/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Liang, Dan
39539 Stevenson Place
Fremont, CA 94539                           4769    8/30/2020          24 San Francisco LLC                    $278.29                                                                              $278.29


                                                                                      Page 904 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 23 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Liang, Erica
39313 Logan Dr
Fremont, CA 94538                            18408    9/25/2020     24 Hour Fitness Worldwide, Inc.              $135.00                                                                              $135.00
Liang, Jinming
2820 99th PL SE
Everett, WA 98208                            19391    9/28/2020        24 Hour Fitness USA, Inc.                  $41.70                                                                               $41.70
Liang, Jun
421 Roehampton Rd
Hillsborough, CA 94010                        8938     9/5/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Liang, Meina
3180 Via Siena Place
Santa Clara, CA 95051                        19174    9/28/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Liang, Ming
1402 Via Coralla
San Lorenzo, CA 94580                        25014    10/5/2020    24 Hour Fitness United States, Inc.           $430.00                                                                              $430.00
Liang, Monica
2275 Latham St Apt 44
Mountain View, CA 94040-1664                 11749    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Liang, Peiyi
1122 Pacific Ave
San Francisco, CA 94133                       7664     9/3/2020          24 San Francisco LLC                    $133.00                                                                              $133.00
LIANG, SOPHIA
275 E GREEN ST
1451
PASADENA, CA 91101                           21794    10/1/2020    24 Hour Fitness United States, Inc.           $289.99                                                                              $289.99
Liang, Ting
2816 Curtis Ave
Redwood City, CA 94063                        4549    8/30/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Liang, Weiheng
471 Head Street
San Francisco, CA 94132                      13218    9/12/2020        24 Hour Fitness USA, Inc.                                 $399.99                                                              $399.99
Liang, Weiqi
119 Arch St.
San Francisco, CA                            13941    9/16/2020     24 Hour Fitness Worldwide, Inc.              $436.00                                                                              $436.00
Liang, Yi
116 Pleasanthome Drive
La Puente, CA 91744                           5247     9/1/2020     24 Hour Fitness Worldwide, Inc.              $340.41                                                                              $340.41
Liang, Yilin
119 Arch St.
San Francisco, CA 94132                      14293    9/16/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Liang, Zhiguang
4430 Delta Avenue
Rosemead, CA 91770                           15476    9/17/2020        24 Hour Fitness USA, Inc.                    $4.96        $350.04                                                              $355.00
Liao, Anny
1252 Exposition Drive. Unit E
San Francisco, CA 94130                       7867     9/3/2020          24 San Francisco LLC                     $90.00                                                                               $90.00
Liao, Chun Xiang
1692 Hubbard Ave
San Leandro, CA 94579                        15723    9/20/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00


                                                                                        Page 905 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 24 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Liao, Jenny
32441 Darlene Way
Union City, CA 94587                         12608    9/13/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Liao, Jomei
70 Lima Terrace
Fremont, CA 94539                             4220    8/27/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Liao, Lingjuan
2003 Artesia Blvd, 111
Torrance, CA 90504                           19310    9/27/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Liao, Lingrui
8875 Costa Verde Blvd Apt 804
San Diego 92122-6661
CA                                           23811    10/7/2020            RS FIT NW LLC                                                       $920.00                                             $920.00
Liao, Miao
6385 Tucker Dr
San Jose, CA 95129                           11307    9/10/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Liao, Simon
32441 Darlene Way
Union City, CA 94587                         13485    9/13/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Liau, Brian
1820 Camas Drive
Austin, TX 78728                              5722     9/2/2020    24 Hour Fitness Worldwide, Inc.             $18.80                                                                               $18.80
Liber, Jeffrey
4709 Vereda Luz Del Sol
San Diego, CA 92130                          14687    9/16/2020    24 Hour Fitness Worldwide, Inc.           $1,200.00                                                                           $1,200.00
Liberman, Vladimir
3350 Wolcott Common
Fremont, CA 94538                            13706    9/14/2020    24 Hour Fitness Worldwide, Inc.                            $750.00                                                              $750.00
Liberty Mutual Insurance Company
Attn: K. Potvin
100 Liberty Way
Dover, NH 03820                              18214    9/28/2020    24 Hour Fitness Worldwide, Inc.                                          $62,000.00                                          $62,000.00
Libreros, Maritza J.
8550 S.W. 109th Avenue, #217
Miami, FL 33173                               1470    7/13/2020    24 Hour Fitness Worldwide, Inc.            $243.75                                                                              $243.75
Liburd, Theresa
8812 S. Crescent Drive
Miramar, FL 33025                            21166    10/1/2020    24 Hour Fitness Worldwide, Inc.             $35.70                                                                               $35.70
LIBURDI, MICHELLE
5060 TOPAZ DR
COLORADO SPRINGS, CO 80918                   21101    9/30/2020    24 Hour Fitness Worldwide, Inc.            $788.38                                                                              $788.38
Lichtenstein, Mendy
100 Rock Road, Apartament 178
Hawthorne, NJ 07506                          26263    11/7/2020       24 Hour Fitness USA, Inc.               $560.00                                                                              $560.00
Licona, Adriana
265 S. Eucalyptus Avenue
Rialto, CA 92376                              9747     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Lidstrom, Carl C.
7114 N. Wabash Ave
Portland, OR 97217                            6913     9/1/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00

                                                                                     Page 906 of 1763
                                                          Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 25 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Liebzeit, Ethan
9656 Gunsmith Dr.
Las Vegas, NV 89123                            123     6/29/2020        24 Hour Fitness USA, Inc.                                 $120.34                                                              $120.34
Liem, Lanny
1912 Nottingham Pl
Fullerton, CA 92835                            2734    8/18/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Liem, Lanny
1912 Nottingham Pl.
Fullerton , CA 92835                          16590    9/21/2020        24 Hour Fitness USA, Inc.                 $735.43                                                                              $735.43
Liem, Lanny
1912 Nottingham Pl.
Fullerton, CA 92835                            946      7/1/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Lien, Fiona
10938 Lotus Dr
Garden Grove, CA 92843                        11032     9/8/2020              RS FIT CA LLC                       $429.99                                                                              $429.99
Lien, George G.
35 Folly Rd. Blvd
Unit 218
Charleston, SC 29407                          24472    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Lien, John
10938 Lotus Drive
Westminster, CA 92843                         10549     9/8/2020              RS FIT CA LLC                       $429.99                                                                              $429.99
LIEN, KENNETH
825 W ROBERTA AVE
FULLERTON, CA 92832                           12529    9/11/2020    24 Hour Fitness United States, Inc.            $14.19                                                                               $14.19
Liese, Gail Joanne
2715 S. Yuma St.
Salt Lake City, UT 84109                      19961    9/29/2020        24 Hour Fitness USA, Inc.                 $675.00                                                                              $675.00
Liese, Lawrence Henry
2715 S. Yuma St.
Salt Lake City, UT 84109                      20442    9/29/2020        24 Hour Fitness USA, Inc.                $1,575.00                                                                           $1,575.00
LIEU, AUSTIN
4728 COCHRAN PL
CENTREVILLE, VA 20120                         16119    9/22/2020     24 Hour Fitness Worldwide, Inc.               $56.08                                                                               $56.08
Lieu, Trinhni T.
3371 Heritage Estates Drive
San Jose, CA 95148                             9460     9/6/2020     24 Hour Fitness Worldwide, Inc.               $89.97                                                                               $89.97
Life Fitness, LLC
Attn: Keri Castro
9525 W. Bryn Mawr Ave.
Rosemont, IL 60018                             1413    7/13/2020        24 Hour Fitness USA, Inc.             $120,714.76                                                                          $120,714.76
Liggio, Joseph Steven
252 Lauren Ave
Pacifica, CA 94044                            27218     1/6/2021     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Liggons, Yolanda
114-135 229th St
Cambria Heights, NY 11411                     23793    10/2/2020     24 Hour Fitness Worldwide, Inc.               $46.99                                                                               $46.99
Lighthizer, Meghan
50 Sandstone Court Unit i
Annapolis, MD 21403                            3993    8/27/2020        24 Hour Fitness USA, Inc.                  $62.00                                                                               $62.00

                                                                                         Page 907 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 26 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Liles, Joseph
34603 Jimmy Lane
Pinehurst, TX 77362                          17415    9/25/2020        24 Hour Fitness USA, Inc.                  $86.59                                                                               $86.59
Lilley, Michael Allen
3517 NE 102 Ct
Vancouver, Wa 98662                           6834     9/1/2020     24 Hour Fitness Worldwide, Inc.              $124.61                                                                              $124.61
Lilley, Sarah
7607 SE Market St
Portland, OR 97215                            5856     9/1/2020     24 Hour Fitness Worldwide, Inc.               $43.99                                                                               $43.99
Lillis, Ana
580 Laie Drive
Makawao, HI 96768                            16678    9/21/2020     24 Hour Fitness Worldwide, Inc.               $30.20                                                                               $30.20
Lim, Aaron
4664 Portola Drive
Fremont, CA 94536                             3482    8/26/2020     24 Hour Fitness Worldwide, Inc.              $565.00                                                                              $565.00
Lim, Alison
1640 Notre Dame Dr
Mountain View, CA 94040                      11912    9/10/2020        24 Hour Fitness USA, Inc.                                                                   $390.00                            $390.00
Lim, Andrew
10752 Ashworth Circle
Cerritos, CA 90703                           25204    10/10/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Lim, Angela
358 Evergreen Dr
South San Francisco, CA 94080                17014    9/24/2020     24 Hour Fitness Worldwide, Inc.               $58.00                                                                               $58.00
Lim, Christopher
34 Corell Rd.
Scarsdale, NY 10583                           1407    7/15/2020        24 Hour Fitness USA, Inc.                                  $94.48                                                               $94.48
Lim, Daisy
13656 Ramona Parkway
Baldwin Park, CA 91706                       24765    10/7/2020    24 Hour Fitness United States, Inc.                                                              $88.04                             $88.04
Lim, Dennis
34356 Enea Terrace
Fremont, CA 94555                             1491    7/14/2020    24 Hour Fitness United States, Inc.            $92.38                                                                               $92.38
Lim, Dong
1029 Seaside Ct
Brea, CA 92821                                209     6/29/2020        24 Hour Fitness USA, Inc.                 $170.94                                                                              $170.94
Lim, Foo
1400 Bowe Ave Apt 610
Santa Clara, CA 95051                         5970    8/31/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Lim, Grace
7115 Apricot Dr.
Irvine, CA 92618                             11930    9/10/2020        24 Hour Fitness USA, Inc.                 $176.36                                                                              $176.36
Lim, Jaekwon
511 Hahaione Street Apt 15D
Honolulu, HI 96825                            4168    8/27/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Lim, Jangmuk
12231 N Shadow Cove
Houston, TX 77082                            13254    9/14/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00




                                                                                        Page 908 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 27 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lim, Jason
32725 Bass Lake St
Fremont, CA 94555                             9757     9/6/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                           $200.00                            $600.00
Lim, Jay
26630 Shadow Wood Dr.
Rancho Palos Verdes, CA 90275                 9882     9/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Lim, Jean
10423 Hebrides Cir
San Diego, CA 92126                          12771    9/13/2020    24 Hour Fitness United States, Inc.            $50.00                                                                               $50.00
Lim, Jean
14913 NE 74th Court
Redmond, WA 98052                            22531    10/1/2020     24 Hour Fitness Worldwide, Inc.              $189.38                                                                              $189.38
Lim, Jongho
2251 Collet Ave. APT 305
Corona, CA 92879                             11577     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Lim, Kenneth
6756 Banning Drive
Oakland, CA 94611                            19493    9/29/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Lim, Kevin
250 Staysail Ct
Foster City, CA 94404                        10900     9/8/2020     24 Hour Fitness Worldwide, Inc.              $555.00                                                                              $555.00
Lim, Michelle
3377 Washington Court
Alameda, CA 94501-5575                        6780     9/2/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Lim, Mimi
224 James Ct.
South San Francisco, CA 94080                19021    9/25/2020        24 Hour Fitness USA, Inc.                 $948.88                                                                              $948.88
LIM, MIN JI
440 RIDGEFARM DR
SAN JOSE, CA 95123                           13553    9/14/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Lim, Mipyo
12231 N Shadow Cove
Houston, TX 77082                            13819    9/14/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Lim, Nelson
32 Shelburne Rd.
Yonkers, NY 10710                            26659    11/23/2020           24 New York LLC                                        $71.73                                                               $71.73
Lim, Nicholas Brian
487 Yale Street
San Francisco, CA 94134                      19164    9/25/2020        24 Hour Fitness USA, Inc.                 $598.81                                                                              $598.81
Lim, Patrina
850 Prospect Ave.
Oakland, CA 94610                            23096    10/2/2020     24 Hour Fitness Worldwide, Inc.              $329.25                                                                              $329.25
Lim, Robert Warren
1621 Blackhawk Drive
Sunnyvale, CA 94087                           4410    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lim, Robert Warren
1621 Blackhawk Drive
Sunnyvale, CA 94087                           7355     9/2/2020     24 Hour Fitness Worldwide, Inc.           $12,400.00         $800.00                                                           $13,200.00




                                                                                        Page 909 of 1763
                                                           Case 20-11568-KBO        Doc 72-2        Filed 04/19/21   Page 28 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Lim, Rosalyn
92 Harvard Street
Medford, MA 02155                               819      7/2/2020       24 Hour Fitness USA, Inc.               $103.98                                                                              $103.98
Lim, Sabrina
4926 Rockbluff Drive
Rolling Hills Estates, CA 90274                13437    9/14/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
LIM, SANGHYUN
440 RIDGEFARM DR
SAN JOSE, CA 95123                              7751     9/3/2020    24 Hour Fitness Worldwide, Inc.            $325.00                                                                              $325.00
Lim, Seunghak
8200 Ephraim Road
Austin, TX 78717                               13838    9/14/2020    24 Hour Fitness Worldwide, Inc.            $350.72                                                                              $350.72
Lim, Soook
3391 Agate Drive
Santa Clara, CA 95051                          20772    10/1/2020    24 Hour Fitness Worldwide, Inc.                                             $429.99                                             $429.99
Lim, Victor
850 Prospect Ave.
Oakland, CA 94610                              21710    10/2/2020    24 Hour Fitness Worldwide, Inc.            $483.00                                                                              $483.00
Lim, Wei Han
1876 Kay Dr
San Jose, CA 95124                             13316    9/13/2020       24 Hour Fitness USA, Inc.               $399.99                                                                              $399.99
Lima, Adriana
20455 Anza Ave 46
Torrance, CA 90503                             25315    10/13/2020   24 Hour Fitness Worldwide, Inc.            $249.96                                                                              $249.96
Limbrick, Keegan Andrew
4623 Russell Ave. Apt. 11
Los Angeles, CA 90027                           5023    8/30/2020    24 Hour Fitness Worldwide, Inc.                            $469.97                                                              $469.97
Limburg, Christopher
909 S. Peoria St Apt 111N
Aurora, CO 80012                               17673    9/26/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Limchumroon, Patthira
330 Amber Court Apt 209
Upland, CA 91786                                5480     9/1/2020    24 Hour Fitness Worldwide, Inc.            $360.00                                                                              $360.00
Limer, Joshua Pedro
5427 Tulip Hill Avenue
Las Vegas, NV 89141                             2354    8/17/2020    24 Hour Fitness Worldwide, Inc.                                              $53.54                                              $53.54
Limes, Fotini
10977 Dornoch Castle Street
Las Vegas, NV 89141                            17479    9/29/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Limjuco Jr., Antonio
43240 33rd St West
Lancaster, CA 93536                            26348    11/12/2020   24 Hour Fitness Worldwide, Inc.           $1,500.00                                                                           $1,500.00
Limon, Cynthia Perez
19426 Conway Springs Lane
Walnut, CA 91789                               16082    9/22/2020    24 Hour Fitness Worldwide, Inc.             $39.99                                                                               $39.99
Limon, Salvador
11563 Liggett St.
Norwalk, CA 90650                              12110    9/12/2020    24 Hour Fitness Worldwide, Inc.             $55.00                                                                               $55.00




                                                                                       Page 910 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 29 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Limqueco, Jimmy
46917 Fernald Common
Fremont, CA 94539                            10709     9/8/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lin, Alice
6013 SHAWCROFT DR
San Jose, CA 95123                            9762     9/6/2020     24 Hour Fitness Worldwide, Inc.              $283.33                                                                              $283.33
LIN, BECKY
2418 PHELPS STREET
SAN FRANCISCO, CA 94124                      16317    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,106.00                                                                           $1,106.00
Lin, Candice
420A Cortland Ave.
San Francisco, CA 94110                      15356    9/18/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
Lin, Carrie
15 Calle Del Mar
Pomona, CA 91766                             24081    10/2/2020        24 Hour Fitness USA, Inc.                 $429.00                                                                              $429.00
Lin, Chumei
10829 19th Ave SE Apt 3D
Everett, WA 98208                            12331    9/11/2020     24 Hour Fitness Worldwide, Inc.              $148.13                                                                              $148.13
Lin, Cui
1624 Fall Leaf Ln
Los Altos, CA 94024                           8798     9/6/2020    24 Hour Fitness United States, Inc.           $233.33                                                                              $233.33
Lin, Denise
17356 NE 97th Way
Redmond, WA 98052                             2123    8/15/2020        24 Hour Fitness USA, Inc.                                 $800.80                                                              $800.80
Lin, Denise
17356 NE 97th Way
Redmond, WA 98052                            13977    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $800.80                                                              $800.80
Lin, Erika
2825 Larkfield ave
Arcadia, CA 91006                             5076    8/31/2020     24 Hour Fitness Worldwide, Inc.              $202.00                                                                              $202.00
Lin, Erika
2825 Larkfield Ave
Arcadia, CA 91006                            26202    11/4/2020     24 Hour Fitness Worldwide, Inc.              $169.67                                                                              $169.67
Lin, Hsia
7 Heritage Ct
Walnut Creek, CA 94597                        3653    8/27/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
LIN, JAMES
32828 SHAVER LAKE LN
FREMONT, CA 94555                             3859    8/27/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Lin, Jimmy
15 Calle Del Mar
Pomona, CA 91766                             24623    10/3/2020    24 Hour Fitness United States, Inc.           $429.00                                                                              $429.00
Lin, Johnny
1701 Driskill Dr
Irving, TX 75038                             13150    9/14/2020     24 Hour Fitness Worldwide, Inc.               $53.04                                                                               $53.04
Lin, Jonathan
1905 Placentia Drive
Hacienda Heights, CA 91745                   23916    10/2/2020     24 Hour Fitness Worldwide, Inc.           $12,000.00                                                                           $12,000.00




                                                                                        Page 911 of 1763
                                                          Case 20-11568-KBO        Doc 72-2      Filed 04/19/21   Page 30 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
LIN, JUNG HUI
15861 DEER TRAIL DR.
CHINO HILLS, CA 91709                          9678     9/6/2020    24 Hour Fitness Worldwide, Inc.           $197.08                                                                              $197.08
Lin, Katheryne
2301 Humboldt St Apt. 326
Los Angeles, CA 90031                          3851    8/27/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Lin, Katheryne
2301 Humboldt St Apt. 326
Los Angeles, CA 90031                         24727    10/1/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Lin, Kaung
12366 Poinsettia Ave
El Monte, CA 91732                            17200    9/22/2020    24 Hour Fitness Worldwide, Inc.        $22,000.00                                                                           $22,000.00
Lin, Kelly
9843 Hallwood Drive
Temple City, CA 91780                         16634    9/21/2020    24 Hour Fitness Worldwide, Inc.           $114.00                                                                              $114.00
Lin, Kevin
2148 Kipling St
Apt A
Houston, TX 77098                             25140    10/9/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
LIN, KRISTEN
19 E. Live Oak Ave. Suite N
Arcadia, CA 91006                             23229    10/6/2020    24 Hour Fitness Worldwide, Inc.            $29.99                                                                               $29.99
Lin, Mandy
1117 La Flora Ln.
Glendora, CA 91741                             4808    8/31/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Lin, Mannee
561 Drew Street
San Lorenzo, CA 94580                         16000    9/21/2020    24 Hour Fitness Worldwide, Inc.            $49.00                                                                               $49.00
Lin, Meng Hsueh Lay
31424 11th Pl S
Federal Way, WA 98003                          9588     9/6/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Lin, Po Eng
2018 Somerset Lane
Fullerton, CA 92833                           15307    9/18/2020    24 Hour Fitness Worldwide, Inc.            $29.00                                                                               $29.00
LIN, QIYU
1061 Devonshire ave
San Leandro, CA 94579                         19054    9/29/2020    24 Hour Fitness Worldwide, Inc.           $100.00         $600.00                                                              $700.00
Lin, Raefen
18411 SE 24th CIR
Vancouver, WA 98683                            3575    8/27/2020    24 Hour Fitness Worldwide, Inc.            $35.83                                                                               $35.83
Lin, Rebecca
1566 Vista Club Cir, Apt 203
Santa Clara, CA 95054                         20808    9/30/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Lin, Rina
2418 Phelps Street
San Francisco, CA 94124                       17067    9/22/2020    24 Hour Fitness Worldwide, Inc.           $305.00                                                                              $305.00
Lin, Shaoyun
1326 Mountain Ave, Apt G
Duarte, CA 91010                              19643    9/28/2020    24 Hour Fitness Worldwide, Inc.           $276.25                                                                              $276.25


                                                                                      Page 912 of 1763
                                                        Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 31 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Lin, Shaoyun
1326 Mountain Ave, Apt G
Duarte, CA 91010                            24549    10/2/2020     24 Hour Fitness Worldwide, Inc.              $276.25                                                                              $276.25
Lin, Stephen
27790 Edgerton Rd
Los Alto Hills, CA 94022                    11989    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
LIN, STEVE
603 S 5TH AVE APT#B
ARCADIA, CA 91006                            8317     9/3/2020        24 Hour Fitness USA, Inc.                 $475.00                                                                              $475.00
Lin, Su-Ming
1068 Bigleaf Pl Unit 204
SAN JOSE, CA 95131                           8720     9/4/2020    24 Hour Fitness United States, Inc.            $49.00                                                                               $49.00
Lin, Teresa
2109 Goldsmith St
Houston, TX 77030-1201                       8464     9/4/2020        24 Hour Fitness USA, Inc.                $1,992.00                                                                           $1,992.00
Lin, Teresa
2109 Goldsmith St
Houston, TX 77030-1201                       8805     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,992.00                                                                           $1,992.00
Lin, Teresa
2109 Goldsmith St
Houston, TX 77030-1201                       9417     9/4/2020      24 Hour Fitness Holdings LLC               $1,992.00                                                                           $1,992.00
Lin, Teresa
2109 Goldsmith St
Houston, TX 77030-1201                       9424     9/4/2020    24 Hour Fitness United States, Inc.          $1,992.00                                                                           $1,992.00
Lin, Tiffany
9300 Larkspur Dr.
Westminster, CA 92683                       15493    9/19/2020        24 Hour Fitness USA, Inc.                  $94.51                                                                               $94.51
Lin, Vickie
19708 SE 4th Way
Camas, WA 98607                             23542    10/2/2020        24 Hour Fitness USA, Inc.                 $180.00                                                                              $180.00
Lin, Waley
3936 South Findlay St
Seattle, WA 98118                            5288    8/30/2020        24 Hour Fitness USA, Inc.                  $46.23                                                                               $46.23
Lin, Weiqi
1324 216th AVE NE
Sammamish, WA 98074                         20827    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,027.00                                                                           $1,027.00
LIN, WENGKANG
19 APOLLO ST
SAN FRANCISCO, CA 94124                      8146     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lin, William
2018 Somerset Lane
Fullerton, CA 92833                         15421    9/18/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Lin, William
7045 El parque Ave
Las Vegas , NV 89117                        19923    9/28/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Lin, Yan
11740 Barbwire Ct
Elk Grove, CA 95624                          9422     9/6/2020     24 Hour Fitness Worldwide, Inc.              $542.31                                                                              $542.31




                                                                                       Page 913 of 1763
                                                               Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 32 of 441


                                                                                                Claim Register
                                                                                             In re RS FIT NW LLC
                                                                                             Case No. 20-11568

                                                                                                               Current General                                  Current 503(b)(9) Current Admin
                                                                                                                               Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                Claim Amount Claim Amount                                             Amount
                                                                                                                   Amount                                           Amount           Amount
Lin, Yeong
37766 Goldenrod Drive
Newark, CA 94560                                   18148    9/25/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Lin, Yunong
55 Iluna
Irvine, CA 92618                                   21537    10/1/2020     24 Hour Fitness Worldwide, Inc.               $56.99                                                                               $56.99
Lin, Zhangde
680 Granite Ln
Fairfield, CA 94534                                 9974     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lincoln, James
4016 Cresta Way
Sacramento, CA 95864                               24537    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,241.00                                                           $1,241.00
Lind, Coby Jay
2223 103rd St SE
Everett, WA 98208                                  17457    9/23/2020              RS FIT NW LLC                       $116.42                                                                              $116.42
Linda Anthony Member # HO47048
6217 Westcott St
Unit A
Houston, TX 77007                                  21632    10/4/2020        24 Hour Fitness USA, Inc.                                $1,357.64                                                           $1,357.64
Linda Capozzoli, parent for M.C., a minor child
14609 Loyola Street
Moorpark, CA 93021                                 23732    10/2/2020     24 Hour Fitness Worldwide, Inc.              $299.97                                                                              $299.97
Lindbergh, Carl
3505 Sunmeadow Circle
Corona, CA 92881                                    5010    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lindell, Maria
38 Sewanois Ave
Lincoln Park, NJ 07035                             15096    9/18/2020     24 Hour Fitness Worldwide, Inc.               $62.91                                                                               $62.91
Lindemann, Celeste
57-600 Rosewood Court
La Quinta, CA 92253                                 8386     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                $850.00                            $850.00
Lindemann, Jonathan
3519 Beasley Ave.
Needville, TX 77461                                 8549     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Linden, Michael
37 Bluebird Lane
Aliso Viejo, CA 92656                              19683    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                                $546.95                            $546.95
Lindenmayer, Beverly
21097 E Calora St.
Covina, CA 91724                                   24451    10/2/2020    24 Hour Fitness United States, Inc.          $6,000.00                                                                           $6,000.00
Lindgren, Dale
512 St. Thomas Lane
Foster City, CA 94404                               3730    8/28/2020     24 Hour Fitness Worldwide, Inc.               $99.98                                                                               $99.98
Lindloff, Brenda
11165 Taloncrest Way Unit #52,
 San Diego, CA 92126                               19350    9/28/2020     24 Hour Fitness Worldwide, Inc.             $2,799.72                                                                           $2,799.72
Lindquist, Jim
8416 NE 142nd St
Kirkland, WA 98034                                 18719    9/28/2020     24 Hour Fitness Worldwide, Inc.              $177.00                                                                              $177.00


                                                                                              Page 914 of 1763
                                                          Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 33 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lindquist-Kleissler, Arthur
Lindquist-Kleissler & Company, LLC
950 South Cherry Street Ste. 418
Denver, CO 80246                              20606    9/30/2020       24 Hour Fitness USA, Inc.                $49.00                                                                               $49.00
Lindquist-Kleissler, Kathy
Lindquist-Kleissler & Company, LLC
950 South Cherry Street, Ste. 418
Denver, CO 80246                              20400    9/30/2020       24 Hour Fitness USA, Inc.                $49.00                                                                               $49.00
Lindsay, Debbie
2636 Rio Bravo Cir
Sacramento, CA 95826                          15086    9/18/2020    24 Hour Fitness Worldwide, Inc.                                                            $1,035.00                          $1,035.00
Lindsey, John C
12416 Willow Hill Dr.
Moorpark, CA 93021                            18340    9/23/2020    24 Hour Fitness Worldwide, Inc.                           $2,147.98                                                           $2,147.98
Lindsey, John C.
12416 Willow Hill Dr.
Moorpark, CA 93021                            18384    9/23/2020    24 Hour Fitness Worldwide, Inc.                           $2,147.98                                                           $2,147.98
Lindsey, Marcus G.
P.O. Box 4055
Compton, CA 90224                              7628     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Lindsey, Stacey
7211 Haven Creek Dr.
Cypress, TX 77433                             20653    10/1/2020    24 Hour Fitness Worldwide, Inc.           $2,500.00                                                                           $2,500.00
Lines, Erick
2333 34th Ave South
Seattle, WA 98144                             10766     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
LING, ALVIN
PO BOX 1988
MOUNTAIN VIEW, CA 94042                        9827     9/8/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
LING, ANELA
5547 PIA ST.
HONOLULU, HI 96821                            11643     9/9/2020    24 Hour Fitness Worldwide, Inc.                            $260.00                                                              $260.00
Ling, Elizabeth
1518 Ybarra Drive
Rowland Heights, CA 91748                     19717    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Ling, Emma
1630 Honey Hill Road
El Cajon, CA 92020                             4479    8/29/2020    24 Hour Fitness Worldwide, Inc.            $399.00                                                                              $399.00
Ling, Landon
1630 Honey Hill Road
El Cajon, CA 92020                             4531    8/29/2020    24 Hour Fitness Worldwide, Inc.            $399.00                                                                              $399.00
Ling, Lei
2130 Olive Ave
Fremont, CA 94539                              7057     9/3/2020       24 Hour Fitness USA, Inc.               $699.00                                                                              $699.00
Ling, Tang
Kevin Zhang
2192 sego Lily Drive
Sandy, UT 84092                               14353    9/15/2020    24 Hour Fitness Worldwide, Inc.                            $140.00                                                              $140.00




                                                                                      Page 915 of 1763
                                                          Case 20-11568-KBO        Doc 72-2      Filed 04/19/21    Page 34 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Ling, Wen
43278 Cedarwood Drive
Fremont, CA 94538                             10681     9/7/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Linhares, Rachel
2499 Kapiolani BLVD apt 3700
Honolulu, HI 96826                             191     6/30/2020    24 Hour Fitness Worldwide, Inc.            $49.20                                                                               $49.20
Linhart, Grant D
29034 Hickory Manor Ln
Fulshear, TX 77441                            14177    9/15/2020    24 Hour Fitness Worldwide, Inc.           $423.48                                                                              $423.48
Linicomn, Eula
1257 Lasso Dr
Little Elm, Tx 75068-7355                      7226     9/4/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Linker, John
1812 Harris St
Kelso, WA 98626                                8986     9/5/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Linn, Cori
920 Intracoastal Drive Unit 602
Fort Lauderdale, FL 33304                     13990    9/14/2020    24 Hour Fitness Worldwide, Inc.            $49.47                                                                               $49.47
Linn, Richard
920 Intracoastal Drive
Unit 602
Fort Lauderdale, FL 33304                     13993    9/14/2020    24 Hour Fitness Worldwide, Inc.            $52.43                                                                               $52.43
Linney, Warren
542 Queens Rd
Alameda, CA 94501                             23473    10/2/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Lins-Bobbio, Sandra
11606 Braewick Drive
Houston , TX 77035                            16412    9/18/2020    24 Hour Fitness Worldwide, Inc.           $720.00                                                                              $720.00
Linson, Felicia
14287 Baker St.
Westminster, CA 92683                         21778    10/1/2020    24 Hour Fitness Worldwide, Inc.                           $901.14                                                              $901.14
Lipana, Lawrence Eidref
3131 Hillrose Dr
Los Alamitos, CA 90720                         4875    8/31/2020    24 Hour Fitness Worldwide, Inc.           $466.66                                                                              $466.66
Lipitz Jr., Thomas
3525 S. Brentwood St.
Lakewood,, CO 80235                           17077    9/21/2020            24 Denver LLC                         $0.00                                                                              $0.00
Lipkin, Glen
239 Park Road
Parsippany, NJ 07054                           747     6/29/2020    24 Hour Fitness Worldwide, Inc.           $269.96                                                                              $269.96
Lipkin, Glen
239 Park Road
Parsippany, NJ 07054                          19066    9/22/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Lipovetsky, Thomas
174 Dover Street
Brooklyn, NY 11235                            19780    9/28/2020    24 Hour Fitness Worldwide, Inc.           $239.97                                                                              $239.97
Lipper, Linda
16221 King Ave
Riverside, CA 92504                            8663     9/4/2020    24 Hour Fitness Worldwide, Inc.            $60.00                                                                               $60.00


                                                                                      Page 916 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 35 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Lippman, Reilley
9549 Amoret Drive
Tujunga, CA 91042                             1258    7/10/2020    24 Hour Fitness Worldwide, Inc.            $123.74                                                                              $123.74
Lippman, Sasha
9760 Date Street
Spring Valley, CA 91977                      23020    10/2/2020    24 Hour Fitness Worldwide, Inc.           $1,133.64                                                                           $1,133.64
Lippman, Sasha
9760 Date Street
Spring Valley, CA 91977                      23085    10/2/2020       24 Hour Fitness USA, Inc.              $1,133.64                                                                           $1,133.64
LIPSCOMB, LAWRENCE
419 SHASTA STR
VALLEJO, CA 94590                            25088    10/6/2020    24 Hour Fitness Worldwide, Inc.            $900.00                                                                              $900.00
Lipsen, Daniel A
4235 257th Pl. SE
Sammamish, WA 98029                           5769     9/2/2020    24 Hour Fitness Worldwide, Inc.             $59.00                                                                               $59.00
Lipske, Robert D
1854 Vancouver Lane
Honolulu, HI 96816                            5531    8/31/2020    24 Hour Fitness Worldwide, Inc.           $1,030.00                                                                           $1,030.00
Lipson, Albert Joel
3057 Union Street
Rocklin, CA 95677                             8418     9/4/2020    24 Hour Fitness Worldwide, Inc.                           $1,500.00                                                           $1,500.00
Lipson, Tanner
23932 Tasman Bay
Dana Point, CA 92629                          5717     9/2/2020    24 Hour Fitness Worldwide, Inc.           $5,000.00                                                                           $5,000.00
Lipton, Barry
1327 Harmony Court
Thousand Oaks, CA 91362                      25356    10/13/2020      24 Hour Fitness USA, Inc.                $65.59                                                                               $65.59
Lipton, Laurie
1008 N Croft Ave.
Los Angeles, CA 90069                        14073    9/14/2020    24 Hour Fitness Worldwide, Inc.           $1,128.00                                                                           $1,128.00
Lira, Antonio R.
459 W. Stonehurst St
Altadena, CA 91001                           21228    10/1/2020    24 Hour Fitness Worldwide, Inc.            $469.00                                                                              $469.00
Lira, Fernando E.
459 W.Stonehurst St.
Altadena, CA 91001                           21272    10/1/2020    24 Hour Fitness Worldwide, Inc.            $469.00                                                                              $469.00
Liroff, Marci
4224 Hazeltine Ave.
Sherman Oaks, CA 91423                        4463    8/29/2020    24 Hour Fitness Worldwide, Inc.            $800.00                                                                              $800.00
Lisanti, Karin
294 Warburton Ave
Hastings on Hudson, NY 10706-2809            14766    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Lischner, Cynthia
206 Quentin Road, Apt. 2d
Brooklyn, NY 11223                           10493     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Lisenbee, Jeffrey Robert
332 Promontory Drive West
Newport Beach, CA 92660                      17429    9/23/2020    24 Hour Fitness Worldwide, Inc.           $1,500.00                                                                           $1,500.00




                                                                                     Page 917 of 1763
                                                         Case 20-11568-KBO         Doc 72-2      Filed 04/19/21    Page 36 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lisitza, Clara
28802 Via Buena Vista
San Juan Capistrano, CA 92675                10070     9/8/2020     24 Hour Fitness Worldwide, Inc.            $699.99           $0.00                                                              $699.99
Liska, Joseph
6581 Delfern St
San Diego, CA 92119                           9635     9/7/2020     24 Hour Fitness Worldwide, Inc.             $97.78                                                                               $97.78
Lister, Dalia
14223 Tuscany Pl.
Beaumont, CA 92223                            5244    8/30/2020     24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Lister, Regina
8811 Lottsford Road Apt 442
Upper Marlboro, MD 20774                     26674    11/24/2020 24 Hour Fitness United States, Inc.            $49.99                                                                               $49.99
Litchfield, Pauline
9024 Cynthia Street
#204
West Hollywood, CA 90069                      7426     9/4/2020     24 Hour Fitness Worldwide, Inc.           $2,147.98                                                                           $2,147.98
Litovchenko, Aleksandr
601 W Lexington Ave
Pomona, CA 91766                             16857    9/21/2020     24 Hour Fitness Worldwide, Inc.            $330.00                                                                              $330.00
Litt, Amanda
1778 Westwind Way
McLean, VA 22102                             17411    9/23/2020     24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Litt, Jonathan
1778 Westwind Way
McLean, VA 22102                             16627    9/23/2020     24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Little, Aimee
900 Liberty Street
El Cerrito, CA 94530                         26611    11/22/2020         24 San Francisco LLC                  $959.58                                                                              $959.58
Little, Bernie
15707 ne 92nd way
Redmond, WA 98052                            11417    9/10/2020     24 Hour Fitness Worldwide, Inc.           $1,003.20                                                                           $1,003.20
LITTLETON, DAITOYA
10024 S. VAN NESS AVE
LOS ANGELES, CA 90047                        24010    10/2/2020     24 Hour Fitness Worldwide, Inc.           $2,000.00                                                                           $2,000.00
Litton, James
1655 Klamath River Dr
Rancho Cordova, CA 95670                     10408     9/7/2020     24 Hour Fitness Worldwide, Inc.           $1,700.00                                                                           $1,700.00
Litvinov, Vasily
2901 NE Blakeley St Apt 408
Seattle, WA 98105                            11482    9/11/2020     24 Hour Fitness Worldwide, Inc.         $17,723.40                                                                           $17,723.40
Litwin, Seymour
5507 Bluebell Ave
Valley Village, CA 91607                      8024     9/3/2020     24 Hour Fitness Worldwide, Inc.             $11.61                                                                               $11.61
Liu, Aarian
3501 Vineland Avenue
Baldwin Park, CA 91706                        7370     9/3/2020     24 Hour Fitness Worldwide, Inc.            $245.00                                                                              $245.00
Liu, Alice
14122 Sweet Grass Ln.
Chino Hills, CA 91709                        13080    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                              $288.00                            $288.00


                                                                                       Page 918 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21   Page 37 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Liu, Angela
738 Tonopah Ave
La Puente, CA 91744                          15724    9/19/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
LIU, ANNA HUIQING
5335 BEECHNUT ST
HOUSTON, TX 77096                             6100     9/3/2020       24 Hour Fitness USA, Inc.               $200.00                                                                              $200.00
Liu, Annika
1636 Adalia Avenue
Hacienda Heights, CA 91745                   20867    10/2/2020    24 Hour Fitness Worldwide, Inc.            $429.00                                                                              $429.00
Liu, Biyi
1756 Strawberry Lane
Milpitas, CA 95035                           10924     9/8/2020    24 Hour Fitness Worldwide, Inc.            $163.00                                                                              $163.00
Liu, Chen Yu
648 N. Pacer Ct
Walnut, CA 91789                             11909    9/10/2020    24 Hour Fitness Worldwide, Inc.            $215.00                                                                              $215.00
Liu, Chia-Ying
37435 Talamore Common
Fremont, CA 94536                             1387    7/13/2020    24 Hour Fitness Worldwide, Inc.            $224.44                                                                              $224.44
Liu, Eddie
4139 Garatti Ct.
Pleasanton, CA 94566                          8120     9/4/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Liu, Esther
7023 Country Club Dr.
La Verne, CA 91750                           10968     9/8/2020    24 Hour Fitness Worldwide, Inc.            $299.99                                                                              $299.99
Liu, Fang
397 Rudyard Dr.
Milpitas, CA 95035                           24629    10/3/2020    24 Hour Fitness Worldwide, Inc.            $799.00                                                                              $799.00
Liu, Feng
36 S Morrison Ave
Apt 5
San Jose, CA 95126                           13143    9/12/2020       24 Hour Fitness USA, Inc.               $699.00                                                                              $699.00
Liu, George
3272 Traviata Pl
San Jose, CA 95117                           11286    9/11/2020       24 Hour Fitness USA, Inc.               $144.00                                                                              $144.00
Liu, Huichu
3481 Eden Drive
Santa Clara, CA 95051                        13588    9/13/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Liu, I-Hsiu
4478 Laird Circle
Santa Clara, CA 95054                         8195     9/5/2020    24 Hour Fitness Worldwide, Inc.             $40.00                                                                               $40.00
Liu, James
3272 Traviata Pl
San Jose, CA 95117                           22434    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Liu, Jia Wei
621 Larchmont Isle
Alameda, CA 94501                             6869     9/1/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Liu, Jia Yeu
1335 NW Pinon Ct.
Camas , WA 98607                             19011    9/27/2020    24 Hour Fitness Worldwide, Inc.            $148.50                                                                              $148.50


                                                                                     Page 919 of 1763
                                                          Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 38 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Liu, Jiahao
23420 SE Black Nugget Rd, Unit B 201
Issaquah, WA 98029                             3304    8/24/2020     24 Hour Fitness Worldwide, Inc.             $6,000.00                                                                           $6,000.00
Liu, Jialei
34786 Locke Ave
Fremont, CA 94555                             17940    9/24/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Liu, Jianwei
4532 Mesa Blvd.
Chino Hills, CA 91709                         10341     9/8/2020     24 Hour Fitness Worldwide, Inc.              $232.91                                                                              $232.91
Liu, Joe
3410 Nation Dr.
Frisco, TX 75034                              23064    10/2/2020     24 Hour Fitness Worldwide, Inc.              $612.50                           $87.49                                             $699.99
Liu, John
8210 Constantine Drive Apt 59
Huntington Beach, CA 92646                     5843     9/2/2020    24 Hour Fitness United States, Inc.           $487.49                                                                              $487.49
Liu, Julie
27 Peach Blossom
Irvine, CA 92618                              25142    10/9/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Liu, Junjie
11815 Bedford St
Houston, TX 77031                              8975     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Liu, Justin
18 Hunter
Irvine, CA 92620                              18950    9/28/2020     24 Hour Fitness Worldwide, Inc.               $46.99                                                                               $46.99
Liu, Kai
1729 N 1st ST
APT 21122
San Jose, CA 95112                             8502     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Liu, Lang
550 Cordova St
San Francisco, CA 94112-4421                  16459    9/18/2020        24 Hour Fitness USA, Inc.                  $60.00                                                                               $60.00
Liu, Leona
2132 Lyndhurst Ave
Camarillo, CA 93010                           19684    9/29/2020     24 Hour Fitness Worldwide, Inc.              $491.99                                                                              $491.99
Liu, Li Ping
9801 Old Redwood Highway
Windsor, CA 95492                             20239    9/29/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Liu, Lin
21902 Woodbury Dr
Cupertino, CA 95014                           10586     9/8/2020     24 Hour Fitness Worldwide, Inc.                                               $325.00                                             $325.00
Liu, Linda
1464 E Whitestone Blvd, Suite 402
Cedar Park, TX 78681                           4866    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Liu, Lintai
CPC Free Dining
2347 Lockwood Ave
Fremont, CA 94539                              4330    8/27/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
Liu, Lu
5123 Agnes Ave
Temple City, CA 91780                         13260    9/15/2020     24 Hour Fitness Worldwide, Inc.              $157.53                                                                              $157.53

                                                                                         Page 920 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21   Page 39 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Liu, Min
16551 Echo Hill Way
Hacienda Heights, CA 91745                    9521     9/5/2020    24 Hour Fitness Worldwide, Inc.            $779.98                                                                              $779.98
Liu, Norman
1044 SUGAREE AVE
AUSTIN, TX 78757                             15994    9/21/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Liu, Norman
87 Clearfield Drive
San Francisco, CA 94132                      10794     9/9/2020    24 Hour Fitness Worldwide, Inc.            $260.00                                                                              $260.00
Liu, Shan
13953 SW 66th ST APT 501
Miami, FL 33183                              13112    9/11/2020       24 Hour Fitness USA, Inc.               $200.00                                                                              $200.00
Liu, Shirley
1855 Sweetwood Drive
Daly City, CA 94015                          14450    9/15/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
LIU, SUIFENG
1322 NE 82ND DR
VANCOUVER, WA 98665                           5648     9/2/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
Liu, Tianyang
35030 Clover Street
Union City, CA 94587                          8398     9/4/2020        24 Hour Holdings II LLC                $429.00                                                                              $429.00
Liu, Tina
627 Naples Street
San Francisco, CA 94112                      26254    11/5/2020         24 San Francisco LLC                   $49.00                                                                               $49.00
Liu, Ting
24014 SE 22nd St
Sammamish, WA 98075                          14773    9/19/2020    24 Hour Fitness Worldwide, Inc.            $495.00                                                                              $495.00
Liu, Valerie Kam
33561 Marlinspike Dr.
Dana Point, CA 92629                         21701    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $99.00                                                               $99.00
Liu, Wei-Li
875 Indiana St. Unit 122
San Francisco, CA 94107                       7837     9/4/2020    24 Hour Fitness Worldwide, Inc.            $108.00                                                                              $108.00
Liu, Wenhua
8015 12th Ave NE
Seattle, WA 98115                            15048    9/18/2020    24 Hour Fitness Worldwide, Inc.            $577.46                                                                              $577.46
Liu, Xiao
2375 Presado Dr. Unit B
Diamond Bar, CA 91765                         8324     9/3/2020       24 Hour Fitness USA, Inc.               $351.89                                                                              $351.89
Liu, Xiaolin
Chen Zhang
11118 Church St
Fairfax, VA 22030                             2469     8/5/2020    24 Hour Fitness Worldwide, Inc.           $2,302.10                                                                           $2,302.10
Liu, Xiaolin
Chen Zhang
11118 Church St
Fairfax, VA 22030                            15621    9/19/2020    24 Hour Fitness Worldwide, Inc.           $2,302.10                                                                           $2,302.10
Liu, Xiaoyang
8813 SW Ravine Dr.
Beaverton, OR 97007                           148     6/29/2020    24 Hour Fitness Worldwide, Inc.            $499.92                                                                              $499.92

                                                                                     Page 921 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21   Page 40 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Liu, Xinying
2008 Ridgewood Rd
Lake Oswego, OR 97034                         2628     8/3/2020       24 Hour Fitness USA, Inc.                $39.00                                                                               $39.00
Liu, Xiumei
8917 Abbey Ter
Potomac, MD 20854                            27468    3/11/2021       24 Hour Fitness USA, Inc.               $489.42                                                                              $489.42
Liu, Xuejiao
1521 De Anza Blvd
San Mateo, CA 94403                          10983     9/9/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Liu, Yan
1612 Wheatley Place
San Jose, CA 95121                            8003     9/3/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Liu, Yang
20404 Tufts Cir.
Walnut, CA 91789                             14829    9/17/2020    24 Hour Fitness Worldwide, Inc.            $670.00                                                                              $670.00
Liu, Yang
26 Marchesi Dr
Lawrenceville, NJ 08648-1306                 27390     2/9/2021    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Liu, Yanli
20302 Elkwood Road
Walnut, CA 91789                             12196    9/11/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Liu, Yanmin
574 Arastradero Road Apt 44
Palo Alto, CA 94306                           4693    8/29/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Liu, Yaomei
4100 blair st
Corona, CA 92879                              9373     9/6/2020    24 Hour Fitness Worldwide, Inc.            $215.00                                                                              $215.00
Liu, Yuchen
18320 E Fondale St
Azusa, CA 91702                              12894    9/15/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Liu, Yue Xiao
18304 Sordello St.
Rowland Heights, CA 91748                    16611    9/21/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Liu, Yuexiao
18304 Sordello St.
Rowland Heights, CA 91748                    18132    9/25/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Liu, Yumin
2515 Cartier ct
Fairfield, CA 94533                          15867    9/20/2020    24 Hour Fitness Worldwide, Inc.            $305.00                                                                              $305.00
Liu, Yumin
2515 CARTIER CT
FAIRFIELD, CA 94533                          16504    9/20/2020    24 Hour Fitness Worldwide, Inc.            $305.00                                                                              $305.00
Liu, Zhiru
2226 Black Pine Road
Chino Hills, CA 91709                        20083    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $300.00                            $300.00
Liubcina, Liudmila
1654 East 13th St Apt 3D
Brooklyn, NY 11229                            9170     9/5/2020    24 Hour Fitness Worldwide, Inc.            $417.87                                                                              $417.87




                                                                                     Page 922 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 41 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lively, Adam
11311 Hatteras St. Apt. 2 North
Hollywood, CA 91601                          25534    10/14/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Liversidge, Simon
149 Cottage Grove Ave.
Camarillo, CA 93012                           6133     9/3/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Livingston, Arthur P.
8330 Newbridge Way
Citrus Heights, CA 95610                     18724    9/26/2020        24 Hour Fitness USA, Inc.                  $15.00                                                                               $15.00
Livote, Michelle
77 Smokestone
Irvine, CA 92614                              8311     9/3/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Livshits, Mark
915 E7th Street, 1G
Brooklyn, NY 11230                           13881    9/14/2020     24 Hour Fitness Worldwide, Inc.              $166.66                                                                              $166.66
Livshits, Svetlana
915 E 7th Street, Apt 1G
Brooklyn, NY 11230                           13418    9/14/2020     24 Hour Fitness Worldwide, Inc.              $166.66                                                                              $166.66
Lizarraga, Aldo
651 Winter Wren St.
Las Vegas, NV 89122                           8726     9/5/2020     24 Hour Fitness Worldwide, Inc.               $46.74                                                                               $46.74
Lizarraga, Esther
1490 South Orange Avenue, Space 124
El Cajon, CA 92020                           11879    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                 $99.03                             $99.03
Lizotte, Michel
2147 Tulane Ave
Long Beach, CA 90815                          705      7/6/2020     24 Hour Fitness Worldwide, Inc.             $1,100.00                                                                           $1,100.00
Llach, Austin
9505 Nightsong Court
Bakersfield, CA 93311                        15790    9/20/2020     24 Hour Fitness Worldwide, Inc.               $98.55                                                                               $98.55
Llach, Julie Crawford
9505 Nightsong Court
Bakersfield, CA 93311                        15845    9/20/2020     24 Hour Fitness Worldwide, Inc.               $30.00                                                                               $30.00
Llamas, David
353 Master Crt Apt.1
Walnut Creek, CA 94598                       18910    9/28/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Llamedo, Alfredo
5716 Over Downs Dr.
Dallas, TX 75230                              1650    7/14/2020    24 Hour Fitness United States, Inc.                           $757.57                                                              $757.57
Llamedo, Alfredo
5716 Over Downs Dr.
Dallas, TX 75230                              1869    7/20/2020    24 Hour Fitness United States, Inc.                           $757.57                                                              $757.57
Llanos, Nayeli
1703 Evans Rd Apt 10207
San Antonio, TX 78258                        27067    12/13/2020    24 Hour Fitness Worldwide, Inc.               $54.19                                                                               $54.19
Lliteras II, Louis
9251 Nautilus Dr.
Cutler Bay, FL 33189                         24389    10/2/2020     24 Hour Fitness Worldwide, Inc.              $501.65                                                                              $501.65




                                                                                        Page 923 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 42 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
LLovet, Florencia
1920 Lambeth Way
Carmichael, CA 95608                         24556    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $504.00                                                              $504.00
Lloyd, Kerrie
28342 Via Mondano
San Juan Capistrano, CA 92675                11992    9/11/2020    24 Hour Fitness United States, Inc.           $293.00                                                                              $293.00
Lninger, Schuyler
1302 SE 57th Avenue
Portland, OR 97215                            3628    8/28/2020        24 Hour Fitness USA, Inc.                $1,560.00                                                                           $1,560.00
Lo, Angela
727 Polaris Way
Livermore, CA 94550                           7305     9/2/2020     24 Hour Fitness Worldwide, Inc.              $162.25                                                                              $162.25
Lo, Bill
3204 Kawalker Lane
San Jose, CA 95127                            6640     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,299.98                                                                           $1,299.98
Lo, Chi
91 Riverview Ter. #212
Benicia, CA 94510                            10810     9/8/2020          24 San Francisco LLC                    $100.00                                                                              $100.00
Lo, Gerrold
7560 Bluebrook Way
Sacramento, CA 95823                         24271    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $429.99            $0.00          $429.99                            $859.98
Lo, Ida
2454 Park Road
Emerald Hills, CA 94062                       8937     9/6/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Lo, Kai Pong
243 Starbird Dr
Monterey Park, CA 91755                       9093     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Lo, Lewis
1907 Edenfield Ln
Sugar Land, TX 77479                          8534     9/5/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Lo, Tesia
1500 Bluehaven Drive
Rowland Heights, CA 91748                    18197    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Lo, Tina
1746 140th Avenue
San Leandro, CA 94578                        14617    9/16/2020          24 San Francisco LLC                   $3,000.00                                                                           $3,000.00
loaeza, uriel
1392 Gwen avenue
santa ana , ca 92705                          697      7/6/2020     24 Hour Fitness Worldwide, Inc.             $1,014.00                                                                           $1,014.00
Loan, Charlie
1653 S Deframe St
Lakewood, CO 80228                            4409    8/31/2020     24 Hour Fitness Worldwide, Inc.               $29.00                                                                               $29.00
Lobbins, Cheryl
2661 Marion Avenue
Apt 2M
Bronx, NY 10458                              12776    9/11/2020     24 Hour Fitness Worldwide, Inc.               $69.00                                                                               $69.00
Loc, Justin
Tuyen Mong Tran
316 Meadowhaven Way
Milpitas, CA 95035                            5280    8/30/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99

                                                                                        Page 924 of 1763
                                                           Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 43 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Local Contracting Services Construction Co.
478 Industrial Drive
Bensenville, IL 60106                          17218    9/22/2020     24 Hour Fitness Worldwide, Inc.                                            $32,212.50                                          $32,212.50
Lochow, Linda
2226 Morning Sun Ct
Encinitas, CA 92024                            17439    9/23/2020     24 Hour Fitness Worldwide, Inc.              $211.26                                                                              $211.26
Lochow, William
2226 Morning Sun Ct
Encinitas, CA                                  17403    9/23/2020     24 Hour Fitness Worldwide, Inc.              $486.00                                                                              $486.00
Lock Bernstein, Patricia
41095 Canyon Heights Drive
Fremont, CA 94539                              10246     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,460.00                                                                           $1,460.00
Locke, Cameron
6976 Hillstone Ct
Livermore, CA 94551                            21547    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
Lockhart, Daniel
2726 Lincoln Ct. Apt.1
National City, CA 91950                        25583    10/15/2020    24 Hour Fitness Worldwide, Inc.                              $217.57                                                              $217.57
Lockhart, John
3232 Avenida Reposo
Escondido, CA 92029                             7950     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                 $49.00                             $49.00
Lockner, Lisa M
32622 NW Pekin Ferry Rd
Ridgefield, WA 98642                           21111    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $3,956.70                                                           $3,956.70
Lockwood, Heather
13342 Twin Circle Ct.
Poway, CA 92064                                25159    10/9/2020     24 Hour Fitness Worldwide, Inc.              $173.28                                                                              $173.28
LoCoco, Angela
7247 Birchcreek Road
San Diego, CA 92119                             214     6/30/2020    24 Hour Fitness United States, Inc.           $524.93                                                                              $524.93
LoCoco, John
7721 Melody Drive
Rohnert Park, CA 94928                         24720    10/2/2020        24 Hour Fitness USA, Inc.                 $510.00                                                                              $510.00
LoCoco, Pamela
2209 Sunlit Ann Drive
Santa Rosa, CA 95403                           24647    10/7/2020        24 Hour Fitness USA, Inc.                 $634.69                                                                              $634.69
Lodge, Jerome J
3879 Quail Canyon Court
San Jose, CA 95148                              2855     8/5/2020     24 Hour Fitness Worldwide, Inc.                               $38.46                                                               $38.46
Lodge, Jerome J
3879 QUAIL CANYON COURT
San Jose, CA 95148                              5148     9/1/2020     24 Hour Fitness Worldwide, Inc.               $38.46                                                                               $38.46
LoDolce, Joseph
2135 Saint John Court
Santa Rosa , CA 95403                          23577    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                                                           $1,500.00
LoDolce, Juli
2135 Saint John Court
Santa Rosa, CA 95403                           23578    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                                                           $1,500.00




                                                                                          Page 925 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 44 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Loel, Grant
15 Indian Hill Ln.
Laguna Hills, CA 92653                       11473     9/9/2020     24 Hour Fitness Worldwide, Inc.              $398.00                                                                              $398.00
Loesch, Jacqueline E
16319 Ria Dr
San Leandro, CA 94578                        11499     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Loewen, KC
797 Iris Ave
Sunnyvale, CA 94086                          12675    9/11/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Lofgren, Christopher
9932 Sweepstakes Lane Unit 2
Orlando, FL 32837                            23297    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                               $349.99             $349.99
Lofton, Wilburn
509 Macdonald St
Pasadena, CA 91003                            7165     9/2/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Logan, Dave
1319 Dana Ave
Palo Alto, CA 94301                           6332     9/1/2020          24 San Francisco LLC                                    $300.00                                                              $300.00
Logan, Dustin
3221 Altman Dr.
Dallas, TX 75229                              8277     9/5/2020    24 Hour Fitness United States, Inc.            $70.00                                                                               $70.00
Logan, Karyn
                                              3916    8/27/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
LOGAN, KENNETH R
732 WOOD DUCK LANE
SLIDELL, LA 70461                            25282    10/9/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Logan, Laura
6913 Big Wichita Drive
Fort Worth, TX 76179                         18177    9/27/2020     24 Hour Fitness Worldwide, Inc.               $67.86                                                                               $67.86
Logan, Laura
6913 Big Wichita Drive
Fort Worth, TX 76179                         19000    9/27/2020     24 Hour Fitness Worldwide, Inc.               $34.09                                                                               $34.09
Logan, Matthew
7 Thurston St
Tingalpa, QLD 4173
Australia                                     6202    8/31/2020        24 Hour Fitness USA, Inc.                 $314.09                                                                              $314.09
Logan, Moreen
1015 10th Street
Hermosa Beach, CA 90254                      15620    9/20/2020     24 Hour Fitness Worldwide, Inc.                               $72.54                                                               $72.54
Logan, Sanford C
111 Saint Matthews Avenue #406
San Mateo, CA 94401-4520                     14246    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,092.00                                                                           $1,092.00
Logan, Sean
12 Severn Ave.
Annapolis, MD 21403                          21538    10/1/2020        24 Hour Fitness USA, Inc.                    $3.00                                        $1,956.96                          $1,959.96
Loganzo , Rondi
7 Gregory St.
New City , NY 10956                          10344     9/8/2020     24 Hour Fitness Worldwide, Inc.               $49.60                                                                               $49.60




                                                                                        Page 926 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 45 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Logero, Alberto Gomez
79270 Port Royal Ave.
Bermuda Dunes, CA 92203                      14354    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Loggins, Phoebe
34 Shea Ridge
Rancho Santa Margarita, CA 92688              4787    8/30/2020    24 Hour Fitness Worldwide, Inc.                           $1,520.00                                                           $1,520.00
Loginova, Irina V
7310 Payton
Irvine, CA 92620                              8361     9/4/2020    24 Hour Fitness Worldwide, Inc.            $123.97                                                                              $123.97
Logue, Connie
557 S. Nature Way
Orange, CA 92866                              8699     9/4/2020    24 Hour Fitness Worldwide, Inc.                           $1,062.50                                                           $1,062.50
Loh, Irene
16241 Sierra Ridge Way
Hacienda Heights, CA 91745                    4585    8/29/2020    24 Hour Fitness Worldwide, Inc.            $299.00                                                                              $299.00
Loh, Ram
3932 Capri Avenue
Irvine, CA 92606                             26129    10/30/2020      24 Hour Fitness USA, Inc.               $251.96                                                                              $251.96
Lohia, Pavan
15642 Sand Canyon Ave #54621
Irvine, CA 92619                             15209    9/17/2020    24 Hour Fitness Worldwide, Inc.                             $99.00                                                               $99.00
LOHIA, PUNIT
12 COSENZA
IRVINE, CA 92614                             15188    9/17/2020    24 Hour Fitness Worldwide, Inc.                             $79.00                                                               $79.00
Lohia, Ramesh
12 Cosenza
Irvine, CA 92614                             14963    9/17/2020    24 Hour Fitness Worldwide, Inc.                             $99.00                                                               $99.00
Lohia, Sue
12 Cosenza
Irvine, CA 92614                             15255    9/17/2020    24 Hour Fitness Worldwide, Inc.                            $149.00                                                              $149.00
Lohrey, Terrence
94-801 Lumi Place
Waipahu, HI 96797                            14410    9/15/2020    24 Hour Fitness Worldwide, Inc.            $200.00                          $200.00                                             $400.00
Lohrey, Terrence
94-801 Lumi Place
Waipahu, HI 96797                            26579    11/21/2020   24 Hour Fitness Worldwide, Inc.           $5,000.00                       $5,000.00                                          $10,000.00
Lohrmeyer, Kelly
1921 2nd Ave
San Diego, CA 92101                          17640    9/23/2020    24 Hour Fitness Worldwide, Inc.             $34.71                                                                               $34.71
Loi, Christine
1722 Harriman Lane #B
Redondo Beach, CA 90278                      25955    10/27/2020      24 Hour Fitness USA, Inc.                $93.98                                                                               $93.98
Loi, Delaney
285 W. Pebble Creek Ln
Orange, CA 92865                             24911    10/8/2020    24 Hour Fitness Worldwide, Inc.                            $699.99                                                              $699.99
Loi, Susie
2299 Woodset Dr
San Jose, CA 95116-2592                       9513     9/6/2020    24 Hour Fitness Worldwide, Inc.                             $53.60                            $53.60                            $107.20




                                                                                     Page 927 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 46 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Loi, Vince
2299 Woodset Dr.
San Jose, CA 95116-2592                      13638    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                               $87.14                             $87.14
Loia, Patrick
100 McLellan Drive
#3096
South San Francisco, CA 94080                15313    9/20/2020    24 Hour Fitness Worldwide, Inc.            $249.96                                                                              $249.96
Lok, Grace
11830 Genoa Way
Los Angeles, CA 90047                         5273     9/1/2020    24 Hour Fitness Worldwide, Inc.             $20.00                                                                               $20.00
Lok, Lauren
3090 Glascock St #416
Oakland, CA 94601                            23469    10/6/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Lok, Wa Chi
334 Wilde Avenue
San Francisco, CA 94134                       6222    8/31/2020    24 Hour Fitness Worldwide, Inc.             $20.00                                                                               $20.00
Lokeni, Kare'l
1622 E. Califon St.
Carson, CA 90745                             25284    10/12/2020   24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Lomas, Cynthia
100 N. First Street #8
Alhambra, CA 91801                           24284    10/2/2020    24 Hour Fitness Worldwide, Inc.                                              $32.03                                              $32.03
Lomax, Zeia
20668 NE Novelty Hill Road
Redmond, WA 98053                             9076     9/5/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Lombardo, Jeanette
10690 NW 14 Street, Apt. 121
Plantation, FL 33322                          3634    8/27/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Lomboy, Zenaida
3206 Valley Vista Road
Walnut Creek, CA 94598                       23295    10/2/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Lomeli, Rebecca
327 E. Neece St
Long Beach, CA 90805                         14045    9/14/2020    24 Hour Fitness Worldwide, Inc.                            $550.00                                                              $550.00
Lomeli, Ricky
5706 S Tioga Way
Las Vegas, NV 89113                           2769    7/28/2020    24 Hour Fitness Worldwide, Inc.                           $1,260.00                                                           $1,260.00
Lomeli's and Associates Inc.
26162 Cottonwood St.
Murrieta, CA 92563                             75     6/16/2020       24 Hour Fitness USA, Inc.            $106,218.00                                                                         $106,218.00
Lomibao II, Edison J.
1250 Santa Cora Avenue Apt #223
Chula Vista, CA 91913                        23625    10/2/2020    24 Hour Fitness Worldwide, Inc.           $1,400.00                                                                           $1,400.00
Lomv, Alex
3861 Faulkner Ct
Irvine, CA 92606                             10495     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
London Bridge Business Development LLC
Monica Zsamboky
92 Gales Dr. #4
New Providence, NJ 07974                      377     6/24/2020       24 Hour Fitness USA, Inc.              $7,330.47                                                                           $7,330.47

                                                                                     Page 928 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 47 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
London Bridge Business Development, LLC
Monica Zsamboky
92 Gales Dr. #4
New Providence, NJ 07974                      273     6/24/2020        24 Hour Fitness USA, Inc.                $3,000.00                                                                           $3,000.00
London Bridge Business Development, LLC
Monica Zsamboky
92 Gales Dr., #4
New Providence, NJ 07974                      371     6/24/2020        24 Hour Fitness USA, Inc.                $2,850.00                                                                           $2,850.00
London, Michelle
35 PARKMAN RD E
LAGUNA NIGUEL, CA 92677                      19084    9/25/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Lonergan, Edith
238 Catalina Blvd
San Rafael, CA 94901                         16216    9/18/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
LONG DE MERCADO, JILL
10345 NE CLACKAMAS
APT. 23
PORTLAND, OR 97220                            3484    8/25/2020    24 Hour Fitness United States, Inc.            $99.18                                                                               $99.18
Long, Brittany
9017 E 550 N
Otterbein, IN 47970                          22784    10/6/2020        24 Hour Fitness USA, Inc.                 $377.99                                                                              $377.99
Long, Chrisropher Patrick
100 Hurlbut Street
Unit 3
Pasadena, CA 91005                           11528     9/9/2020     24 Hour Fitness Worldwide, Inc.              $140.27                                                                              $140.27
Long, Copper
12216 NE 116th ST
Vancouver, WA 98682                          17249    9/24/2020    24 Hour Fitness United States, Inc.           $346.85                                                                              $346.85
Long, Denise
513 N. Westside Drive
El Cajon, CA 92020                           21518    10/1/2020     24 Hour Fitness Worldwide, Inc.              $731.00                                                                              $731.00
Long, Ernest
114 Douglas Fir Circle
Cloverdale, CA 95425                         20302    9/29/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
LONG, JANELL
2322 RED SLATE DR
IOWA COLONY, TX 77583                         9338     9/6/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Long, Jason Daniel
2724 Federal Blvd Unit 4
Denver, CO 80211                             22501    10/1/2020        24 Hour Fitness USA, Inc.                 $864.00                                                                              $864.00
Long, Kenneth
606 Narcissus Ave
Corona del Mar, CA 92625-2417                24704    10/2/2020        24 Hour Fitness USA, Inc.                $3,079.89                                                                           $3,079.89
Long, Michael M.
32626 Muirwood Drive
Union City, CA 94587                          9028     9/5/2020     24 Hour Fitness Worldwide, Inc.               $51.00                                                                               $51.00
Long, Semirra Marie
424 Nuber Avenue
Mount Vernon, NY 10553                       20523    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00


                                                                                        Page 929 of 1763
                                                          Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 48 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Long, Shanice
9800 Macarthur Blvd #205
Oakland, CA 94605                              6680     9/1/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Long, Steve P
1216 Genesee Ct
Carmichael, CA 85608                           4327    8/28/2020       24 Hour Fitness USA, Inc.               $101.15                                                                              $101.15
Long, Sydney
18162 Deer Park Lane
Victorville, CA 92395                          1119     7/9/2020    24 Hour Fitness Worldwide, Inc.             $93.98                                                                               $93.98
Long, Tatiana
8591 Mescalero Rd
Pinon Hills, CA 92372                         19802    9/28/2020    24 Hour Fitness Worldwide, Inc.            $279.18                                                                              $279.18
Long, William
5354 Lindell Road, Apt. 1055
Las Vegas, NV 89118                            1472    7/17/2020       24 Hour Fitness USA, Inc.               $140.24                                                                              $140.24
Long, Yoanna
5670 Jarman Street
Colorado Springs, CO 80906                    13228    9/13/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Long, Zachary
7002 E Horizon Drive
Orange, CA 92867                              19835    9/28/2020    24 Hour Fitness Worldwide, Inc.            $279.18                                                                              $279.18
Longacre, Renee
12702 South 900 East
Draper, UT 84020                              12079    9/10/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00
Longacre, Renee
12702 South 900 East
Draper, UT 84020                              12366    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $0.00        $0.00                                                                $0.00
Longacre, Rob
12702 South 900 East
Draper, UT 84020                              12065    9/10/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00
Longfellow, Thomas
11130 W Exposition Ave
Lakewood, CO 80226                             6042     9/2/2020    24 Hour Fitness Worldwide, Inc.            $156.74                                                                              $156.74
LONGMUIR, JOHN
811 LIME ST.
BREA, CA 92821                                16227    9/21/2020    24 Hour Fitness Worldwide, Inc.                            $801.32                                                              $801.32
Longwell, Virginia
1261 Treasure Lane
Santa Ana, CA 92705                            8196     9/6/2020    24 Hour Fitness Worldwide, Inc.                           $1,548.00                                                           $1,548.00
Loo, Cherisse
211 Camille Way
Vista, CA 92083                               27526     4/9/2021    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Loo, Derrick
10442 Teton Ct
Stockton, CA 95209                            11132     9/9/2020    24 Hour Fitness Worldwide, Inc.            $198.00                                                                              $198.00
Loo, William
1707 W Randall Way
West Covina, CA 91790                         21269    10/3/2020    24 Hour Fitness Worldwide, Inc.           $1,320.00                                                                           $1,320.00




                                                                                      Page 930 of 1763
                                                           Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 49 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Loomis, Michelle
2331 Stanley Avenue
Signal Hill, CA 90755                           8049     9/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Loomis, Stephen R.
11500 Coloma Road
Gold River, CA 95670-8255                      11481     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,420.00                                                                           $1,420.00
Looney, Christian
4044 Hawthorne Ave
Dallas, TX 75219                               27461    3/10/2021     24 Hour Fitness Worldwide, Inc.                              $170.00                                                              $170.00
Lopeman, Deb
1047 Esparto Court
Windsor, CA 95492                              26246    11/6/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lopeman, Lindsey
1047 Esparto Court
Windsor, CA 95492                              26239    11/6/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lopez Jr, Roberto P
661 Bonita Ave #46
San Jose, CA 95116                             13835    9/14/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
lopez jr, william
                                               22167    10/1/2020    24 Hour Fitness United States, Inc.           $120.00                                                                              $120.00
Lopez, Alexandra
5514 Corwin Ln
Riverside, CA 92503                             732      7/7/2020     24 Hour Fitness Worldwide, Inc.               $49.19                                                                               $49.19
Lopez, Amada
7844 Silvertree Trail, Unit 201
Orlando, FL 32822                               3702    8/28/2020     24 Hour Fitness Worldwide, Inc.               $45.00                                                                               $45.00
Lopez, Anthony
1750 Grand Ave, Unit 5
Long Beach, CA 90804                           22321    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Lopez, Boris
12131 Serra Ave
Chino, CA 91710                                 1586    7/14/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Lopez, Carmen
9724 S. 2nd Avenue
Inglewood, CA 90305                            15555    9/19/2020     24 Hour Fitness Worldwide, Inc.               $67.10                                                                               $67.10
Lopez, Christopher
PO Box 2094
Sandy, OR 97055                                23368    10/2/2020     24 Hour Fitness Worldwide, Inc.               $48.48                                                                               $48.48
Lopez, Daniel
1074 Wagon Wheel Avenue
Colorado Springs, CO 80915                     10898     9/8/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Lopez, Daniel
7981 Southpoint St
Chino, CA 91708                                 2079    7/22/2020        24 Hour Fitness USA, Inc.                 $154.97                                                                              $154.97
LOPEZ, DANIEL
803 Arguello Blvd
Pacifica, CA 94044                              7821     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $167.58                            $167.58
Lopez, David
13139 Oberlin Ave
Victorville, CA 92395                          25414    10/13/2020    24 Hour Fitness Worldwide, Inc.              $124.96                                                                              $124.96

                                                                                          Page 931 of 1763
                                                          Case 20-11568-KBO        Doc 72-2        Filed 04/19/21   Page 50 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Lopez, Dorian
3701 Florida Street Unit 208
San Diego, CA 92104                            1967    7/20/2020    24 Hour Fitness Worldwide, Inc.            $560.00                                                                              $560.00
Lopez, Elizabeth
12245 Chandler Blvd
Apt 302
Valley Village, CA 91607                       1173     7/9/2020    24 Hour Fitness Worldwide, Inc.             $85.33                                                                               $85.33
Lopez, Fernando
2445 Tanager Ct.
Concord, CA 94520                             12996    9/12/2020       24 Hour Fitness USA, Inc.               $304.58                                                                              $304.58
Lopez, Francisco
11183 Day Dr.
Mira Loma, CA 91752                            1013     7/8/2020    24 Hour Fitness Worldwide, Inc.             $90.24                                                                               $90.24
Lopez, Francisco
3488 N Grapewood Ave
Rialto , CA 92377                             13061    9/12/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Lopez, Geral
11319 Hatteras St
North Hollywood, CA 91601                      6504     9/1/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                           $700.00                            $700.00
Lopez, Heidy R
1868 Olive Ave.
Long Beach, CA 90806                           4274    8/28/2020    24 Hour Fitness Worldwide, Inc.            $503.98                                                                              $503.98
LOPEZ, JACOB
716 JULIAN AVE
SAN JACINTO, CA 92582                          8031     9/4/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Lopez, Jeffrey
3317 Burton Ave, Apt #C
Lynwood, CA 90262                              462      7/1/2020    24 Hour Fitness Worldwide, Inc.                             $41.99            $0.00           $41.99                             $83.98
Lopez, Jeffrey
3317 Burton Ave, Apt #C
Lynwood, CA 90262                             16256    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                               $41.99                             $41.99
Lopez, Joel
2306 Avenida Cabrillo
Chino Hills, CA 91709                         13924    9/15/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Lopez, Juan
309 S Gardner St
Los Angeles, CA 90036                         25273    10/9/2020    24 Hour Fitness Worldwide, Inc.             $97.00                                                                               $97.00
Lopez, Karla
2131 Habero Drive
Escondido, CA 92029                            4570    8/29/2020    24 Hour Fitness Worldwide, Inc.             $63.98                                                                               $63.98
Lopez, Kathleen P
4856 Kipling Drive
Carmichael, CA 95608                          10517     9/8/2020    24 Hour Fitness Worldwide, Inc.            $105.27                                                                              $105.27
Lopez, Kristina
9132 NW 35th Place
Sunrise, FL 33351                             18018    9/25/2020    24 Hour Fitness Worldwide, Inc.            $126.00                                                                              $126.00
Lopez, Lizet
1743 Maxson Rd
South El Monte, CA 91733                      12288    9/12/2020    24 Hour Fitness Worldwide, Inc.                            $429.99                                                              $429.99


                                                                                      Page 932 of 1763
                                                          Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 51 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Lopez, Lorenzo
3823 Levee Cir W apt# 284
                                               3392    8/27/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Lopez, Madelyn
7416 Lower Creek St.
Eastvale, CA 92880                            12111     9/9/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Lopez, Margarita C
2713 Chinook Ct
Union City, CA 94587                          25742    10/20/2020    24 Hour Fitness Worldwide, Inc.             $1,259.97                                                                           $1,259.97
LOPEZ, MATTHEW
2074 PHEASANT DRIVE
HERCULES, CA 94547                            25548    10/15/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Lopez, Matthew
7416 Lower Creek St.
Eastvale, CA 92880                            12117     9/9/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Lopez, Monica
4360 Victoria Ave
Union City, CA 94587                          21377    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lopez, Nancy
1310 Oak Grove Ct.
Kissimmee, FL 34744                            8767     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lopez, Natanael Lopez
2542 Ganzan Way
Rancho Cordova, CA 95670                      27522     4/7/2021    24 Hour Fitness United States, Inc.          $7,726.00                                                                           $7,726.00
Lopez, Noemi
1794 Donna Lane Apt.8
San Jose, CA 95124                             6494     9/1/2020     24 Hour Fitness Worldwide, Inc.              $537.50                                                                              $537.50
Lopez, Omar
13223 Lefloss Ave
Norwalk, CA 90650                             22766    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Lopez, Omar
3216 International Blvd, apt 12
Oakland, CA 94601                             21672    10/1/2020     24 Hour Fitness Worldwide, Inc.                                               $429.99                                             $429.99
Lopez, Oscar
346 W Center Street
Ventura, CA 93001                             17583    9/23/2020        24 Hour Fitness USA, Inc.                 $408.33                                                                              $408.33
Lopez, Oscar
7416 Lower Creek St
Eastvale, CA 92880                            12139     9/9/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Lopez, Robert
8535 Clearcreek Cir
Frisco, TX 75034-4500                          9961     9/7/2020        24 Hour Fitness USA, Inc.                                $2,970.00                                                           $2,970.00
Lopez, Salvador
5865 Ventana DR
Fontana, CA 92336                             10818     9/8/2020     24 Hour Fitness Worldwide, Inc.             $2,600.00                                                                           $2,600.00
Lopez, Sandra
2306 Avenida Cabrillo
Chino Hills, CA 91709                         13657    9/14/2020     24 Hour Fitness Worldwide, Inc.                               $79.00                                                               $79.00




                                                                                         Page 933 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 52 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
LOPEZ, SERGIO
1226 GRANGER STREET
IMPERIAL BEACH, CA 91932                     25332    10/12/2020   24 Hour Fitness Worldwide, Inc.            $319.99                                                                              $319.99
LOPEZ, SOL
18406 JAKES WAY APT 202
SANTA CLARITA, CA 91387                      17467    9/29/2020    24 Hour Fitness Worldwide, Inc.            $110.00                                                                              $110.00
Lopez, Vanessa
720 Kipling Drive
Plano, TX 75023-6817                         20441    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                              $511.88                            $511.88
Lopez, Wesley
411 Mount Champion Dr
Livermore , CO 80536                         13927    9/16/2020    24 Hour Fitness Worldwide, Inc.                            $700.00                                                              $700.00
Lopez, Yerlin N
685 E 183rd St
Bronx, NY 10458                              25693    10/17/2020   24 Hour Fitness Worldwide, Inc.            $327.00                                                                              $327.00
Lopresti, Beatriz
                                             24498    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Loquellano, Lena
16861 Sims Lane
Apt. C
Huntington Beach, CA 92649                   12603    9/11/2020    24 Hour Fitness Worldwide, Inc.            $375.00                                                                              $375.00
LORBER, FREDERICK
5830 TURTLE VALLEY DRIVE
STOCKTON, CA 95207                            3936    8/27/2020       24 Hour Fitness USA, Inc.               $500.00                                                                              $500.00
LORBER, FREDERICK
5830 TURTLE VALLEY DRIVE
STOCKTON, CA 95207                           18612    9/24/2020         24 San Francisco LLC                  $300.00                                                                              $300.00
Lord Aldous Medardo V. Layuso
4526 Country Run Way
Antelope, CA 95843                           19942    9/29/2020    24 Hour Fitness Worldwide, Inc.             $44.09                                                                               $44.09
LORD, JOHN
8 WOOD SORREL
LITTLETON, CO 80127                          23978    10/2/2020    24 Hour Fitness Worldwide, Inc.            $450.00                                                                              $450.00
Lord, Lora
15905 NE 91st Street
Vancouver, WA 98682                           2554    8/19/2020    24 Hour Fitness Worldwide, Inc.             $88.76                                                                               $88.76
Lord, Ronald Henry
1558 N Cypress St.
La Habra , CA 90631                          24227    10/2/2020    24 Hour Fitness Worldwide, Inc.                                             $800.00                                             $800.00
Lorenz, Diane A.
914 Sprigview Circle
San Ramon, CA 94583                           8606     9/4/2020    24 Hour Fitness Worldwide, Inc.           $2,348.00                                                                           $2,348.00
Lorenz, Diane
914
San Ramon, CA 94550                           5003    8/31/2020    24 Hour Fitness Worldwide, Inc.           $2,000.00                                                                           $2,000.00
Lorenz, Leo
1469 SW 99th Terrace
Davie, FL 33324                               9435     9/6/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00




                                                                                     Page 934 of 1763
                                                              Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 53 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address       Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Lorenzana, Maria C.
1516 Riverview Circle East
Ripon, CA 95366                                    254     6/22/2020    24 Hour Fitness Worldwide, Inc.            $650.00                                                                              $650.00
LORENZANA, MARIA C.
1516 RIVERVIEW CIRCLE EAST
RIPON, CA 95366                                   25123    10/7/2020       24 Hour Fitness USA, Inc.               $649.81                                                                              $649.81
Loretta, Henson
11986 BAYLESS ST.
MORENO VALLEY, CA 92557                            4786    8/31/2020    24 Hour Fitness Worldwide, Inc.            $340.00                                                                              $340.00
Lorick, John T
124 South Harper Avenue
Los Angeles, CA 90048                              3695    8/28/2020       24 Hour Fitness USA, Inc.                $72.00                                                                               $72.00
Los Altos School District
Arent Fox LLP
c/o Annie Y. Stoops
555 West Fifth Street, 48th Floor
Los Angeles, CA 90013                              1693    7/15/2020       24 Hour Fitness USA, Inc.                    $0.00        $0.00                                                                $0.00
Los Altos School District
Arent Fox LLP
c/o Annie Y. Stoops
555 West Fifth Street, 48th Floor
Los Angeles, CA 90013                             23875    10/2/2020       24 Hour Fitness USA, Inc.                                                                            $115,450.79         $115,450.79
Los Altos School District
Arent Fox LLP
c/o Annie Y. Stoops
555 West Fifth Street, 48th Floor
Los Angeles, CA 90013                             27499    3/29/2021       24 Hour Fitness USA, Inc.                                                                            $238,170.31         $238,170.31
Los Altos School District
Arent Fox LLP
c/o Annie Y. Stoops
555 West Fifth Street, 48th Floor
Los Angeles,, CA 90013                            24694    10/2/2020       24 Hour Fitness USA, Inc.            $250,413.65                                                                         $250,413.65
Los Angeles County Treasurer and Tax Collector
PO Box 54110
Los Angeles , CA 90054-0110                        1790    7/21/2020       24 Hour Fitness USA, Inc.               $100.00                                                                              $100.00
Los Angeles County Treasurer and Tax Collector
PO Box 54110
Los Angeles, CA 90054-0110                          47     6/26/2020       24 Hour Fitness USA, Inc.                                 $0.00                                                                $0.00
Los Olivos Marketplace LLC
Ernie Zachary Park
13215 E. Penn St. Suite 510
Whittier , CA 90602                               18545    9/23/2020       24 Hour Fitness USA, Inc.            $735,164.73                                                                         $735,164.73
Losak, Cliff
50 Monterey Ave.
Teaneck , NJ 07666                                10014     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Loscotoff, William
7410 Greenhaven Drive #200
Sacramento, CA 95831                              24302    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00




                                                                                          Page 935 of 1763
                                                          Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 54 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Lothian, Patricia A.
471 Westchester St.
Hayward, CA 94544                             22801    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $219.00                                                              $219.00
Lotspeich, Delia
P.O. Box 2352
Issaquah, WA 98027                             9412     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia , WA 98502                             1566    7/13/2020        24 Hour Fitness USA, Inc.                $1,744.00                                                                           $1,744.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia , WA 98502                             1563    7/13/2020    24 Hour Fitness United States, Inc.          $1,744.00                                                                           $1,744.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia , WA 98502                             1565    7/13/2020         24 Hour Holdings II LLC                 $1,744.00                                                                           $1,744.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                              1055     7/7/2020     24 Hour Fitness Worldwide, Inc.             $1,744.00                                                                           $1,744.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                              1056     7/7/2020        24 Hour Fitness USA, Inc.                $1,744.00                                                                           $1,744.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                              1080     7/7/2020    24 Hour Fitness United States, Inc.          $1,744.00                                                                           $1,744.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                              1086     7/7/2020          24 San Francisco LLC                   $1,744.00                                                                           $1,744.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                              1099     7/7/2020         24 Hour Holdings II LLC                 $1,744.00                                                                           $1,744.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                              1483    7/13/2020      24 Hour Fitness Holdings LLC               $1,744.00                                                                           $1,744.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                              1557    7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,744.00                                                                           $1,744.00
Lott, Margaret A.
2725 Langridge Loop NW
Olympia, WA 98502                              1569    7/13/2020          24 San Francisco LLC                   $1,744.00                                                                           $1,744.00
Lott, Margaret Allen
2725 Langridge Loop NW
Olympia, WA 98502                              1083     7/7/2020      24 Hour Fitness Holdings LLC               $1,744.00                                                                           $1,744.00
LoTurco, Jacob P
255 Union blvd Suite 330
Lakewood, CO 80228                            26736    11/23/2020             24 Denver LLC                       $400.00                                                                              $400.00
Lou, Frances
1230 Clark Way
San Jose, CA 95125                            16956    9/21/2020     24 Hour Fitness Worldwide, Inc.                              $568.72                                                              $568.72




                                                                                         Page 936 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 55 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lou, Lotus
133 S Los Robles Ave.
Unit 506
Pasadena, CA 91101                            6492     9/1/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Loubet, Paul
2538 Fairway Dr
Costa Mesa, CA 92627                          1647    7/14/2020        24 Hour Fitness USA, Inc.                $2,409.00                                                                           $2,409.00
Louidort, Kevin
1221 Mentone Rd
Lantana, FL 33462                              16     6/26/2020     24 Hour Fitness Worldwide, Inc.               $44.93                                                                               $44.93
Louie, Donald
151 Bay 41 Street, 2nd Floor
Brooklyn, NY 11214                            9611     9/6/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Louie, Lawrence
24 Clipper St.
San Francisco, CA 94114-3914                  9833     9/7/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Louie, Susan
151 Bay 41 Street, 2nd Floor
Brooklyn, NY 11214                            8924     9/6/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Louine, Angelique
10613 NW 42ND Court
Sunrise, FL 33351                             5786    8/31/2020     24 Hour Fitness Worldwide, Inc.                                               $224.65                                             $224.65
Louis, Jacqueline
380 Via La Paz
Greenbrae, CA 94904                           831      7/7/2020    24 Hour Fitness United States, Inc.           $348.00                                                                              $348.00
Louis, Jennifer
2229 NE Clackamas St.
Portland, OR 97232                            867     7/12/2020     24 Hour Fitness Worldwide, Inc.                             $1,800.00                                                           $1,800.00
Louis's Upholstery Shop
1570 Karen Dr
Argyle, TX 76226                             14417    9/15/2020     24 Hour Fitness Worldwide, Inc.           $27,608.00                                                                           $27,608.00
Loukes-Johnson, Brenda
2009 212th Pl NE
Sammamish, WA 98074                          27072    12/12/2020    24 Hour Fitness Worldwide, Inc.             $1,158.30                                                                           $1,158.30
Lourenco, Connie
18506 Arline Ave.
Artesia, CA 90701                            12131    9/11/2020     24 Hour Fitness Worldwide, Inc.              $479.98                                                                              $479.98
Lourenco, Landon Blake
18506 Arline Ave.
Artesia, CA 90701                            12539    9/11/2020     24 Hour Fitness Worldwide, Inc.              $479.98                                                                              $479.98
Lourenco, Landon
18506 Arline Ave.
Artesia, CA 90701                             5593    8/31/2020     24 Hour Fitness Worldwide, Inc.              $719.76                                                                              $719.76
Lourenco, Tanner
18506 Arline Ave.
Artesia, CA 90701                            12528    9/11/2020     24 Hour Fitness Worldwide, Inc.              $479.88                                                                              $479.88
LOURO, MELISSA
2374 STEUBEN STREET
UNION, NJ 07083                              12693    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00


                                                                                        Page 937 of 1763
                                                         Case 20-11568-KBO          Doc 72-2      Filed 04/19/21     Page 56 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
LOVATO, DESIREE
6148 Great Plains Dr
Colorado Springs, CO 80923                   20577    9/30/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Love, Gary M.
3517 Pinehurst Dr
Plano, TX 75075                              11820    9/10/2020     24 Hour Fitness Worldwide, Inc.              $487.11                                                                              $487.11
Love, Judy C
3517 Pinehurst Dr.
Plano, TX 75075                              11299    9/10/2020     24 Hour Fitness Worldwide, Inc.              $487.11                                                                              $487.11
Love, M. Victoria
4910 Patina Ct.
Oceanside, CA 92057                           6075     9/3/2020     24 Hour Fitness Worldwide, Inc.              $550.00                                                                              $550.00
Love, Mark
813 Wilcox Avenue Apt #105
Los Angeles, CA 90038                        27257    1/12/2021    24 Hour Fitness United States, Inc.           $440.00                                                                              $440.00
LOVE, ROY E
3326 SPRINDELTREE
GRAPEVINE, TX 76051                          14639    9/16/2020            24 New York LLC                       $269.69                                                                              $269.69
Lovegren, Curtis Lee
1411 9th Street
Manhattan Beach, CA 90266                    21365    10/1/2020     24 Hour Fitness Worldwide, Inc.               $28.00                                                                               $28.00
Lovelace, Julianne
2601 West Point
McKinney, TX 75070                           13004    9/12/2020     24 Hour Fitness Worldwide, Inc.                             $1,608.00                                                           $1,608.00
Loveland, Kevin Michael
PO Box 50911
Oxnard, CA 93031                             20014    9/29/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
LOVELESS, JAMES DANIEL
13808 BATES ASTON ROAD
HASLET, TX 76052                             21315    10/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
LOVELESS, MICHELLE
13808 BATES ASTON ROAD
HASLET, TX 76052                             19747    10/1/2020     24 Hour Fitness Worldwide, Inc.              $331.15                                                                              $331.15
Loveless, Wendy
7338 Santa Elise Circle
Buena Park, CA 90620                         21436    9/29/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Lovell-Gocoul, Karen
44 Countisbury Avenue
Valley Stream, NY 11580                       3488    8/27/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Lovell-Gocoul, Karen
44 Countisbury Avenue
Valley Stream, NY 11580                      20261    9/29/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Lovering, Manuel Richard
13518 Sohail St
Lakeside, CA 92040                           10303     9/8/2020     24 Hour Fitness Worldwide, Inc.                                             $5,000.00                                           $5,000.00
Love-Triggs, Kimberlee
3720 Fruitvale Ave Apt. #10
Oakland, CA 94602                            24297    10/2/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00




                                                                                        Page 938 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 57 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Lovett, Clydean
3721 E. Harding St.
Long Beach , CA 90805                        20806    9/30/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
LOVETT, NAJEE
1090 S. SHELTER BAY
HERCULES, CA 94547                           11809    9/10/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
LOVETT, TOREY
1090 S. SHELTER BAY
HERCULES, CA 94547                           11300    9/10/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Lovgren, James
7315 Seafarer Place
Carlsbad, CA 92011                            5332    8/30/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Lovinger, Anne J
17132 Regulus Drive
Yorba Linda, CA 92886                        20265    9/29/2020        24 Hour Fitness USA, Inc.                                 $753.33                                                              $753.33
Lovinggood, Joshua
5021 Diamond Peak Court
Mckinney, TX 75071                            1022     7/8/2020        24 Hour Fitness USA, Inc.                  $45.45                                                                               $45.45
Lovitt, Anita
5759 Doris Court
Delray Beach, FL 33484                       16473    9/18/2020     24 Hour Fitness Worldwide, Inc.              $137.50                                                                              $137.50
Lovitt, Nicole
2639 E 9th St. STE 3
Oakland, CA 94601                            26903    12/7/2020     24 Hour Fitness Worldwide, Inc.              $191.98                                                                              $191.98
Low, Dori
1 Las Piedras Court
Burlingame, CA 94010                         21578    10/1/2020     24 Hour Fitness Worldwide, Inc.              $134.97                                                                              $134.97
Low, Karen
501 N Idaho St, #B
San Mateo, CA 94401                          26123    11/2/2020    24 Hour Fitness United States, Inc.          $4,564.04                                                                           $4,564.04
Low, Selene
18775 Lamson Road
Castro Valley, CA 94546                      22729    10/2/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Lowe, Frank
3278 Old Post Rd
Fallbrook, CA 92028                           6771     9/1/2020    24 Hour Fitness United States, Inc.            $20.00                                                                               $20.00
Lowe, Mike
4210 Thomas Lake Harris Drive #307
Santa Rosa, CA 95403                         17141    9/22/2020     24 Hour Fitness Worldwide, Inc.             $3,244.00                                                                           $3,244.00
Lowe, Trelanda R.
6731 Leland Way
Suite 203
Los Angeles, CA 90028                        25814    10/21/2020    24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Lowery III, Clifton
897 Trestle Point
Lathrop, CA 95330                            14957    9/17/2020     24 Hour Fitness Worldwide, Inc.               $94.97                                                                               $94.97
Lowery, Christopher Alan
PO Box 41217
Houston, TX 77241                            13647    9/14/2020     24 Hour Fitness Worldwide, Inc.          $300,000.00                                                                          $300,000.00


                                                                                        Page 939 of 1763
                                                          Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 58 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Lowery, Jill
7920A Simonds Road NE
Kenmore, WA 98028                              6947     9/2/2020        24 Hour Fitness USA, Inc.                 $234.95                                                                              $234.95
Lownes, Kaitlin
1517 N. Fairview St.
Burbank, CA 91505                              1526    7/18/2020    24 Hour Fitness United States, Inc.          $1,170.00                                                                           $1,170.00
Lownes, Kaitlin
1517 N. Fairview St.
Burbank, CA 91505                             20123    9/29/2020        24 Hour Fitness USA, Inc.                $1,140.00                                                                           $1,140.00
Lowrey, Chiaki An
932 Lord Crewe Street
Las Vegas, NV 89138                           14167    9/20/2020     24 Hour Fitness Worldwide, Inc.               $23.45                                                                               $23.45
Lowry Denver Fitness, L.P.
Smith, Gambrell & Russell, LLP
Anne K. Edwards
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                         17058    9/24/2020        24 Hour Fitness USA, Inc.             $377,532.51                                                                          $377,532.51
Lowry, Andrea
1919 Belcot Rd
Sacramento, CA 95825-1106                     15279    9/18/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Lowry, Ashley Nicole
4630 Tamworth Ct.
Orlando, FL 32839                             26227    11/5/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Lowry, Cass
611 18th St Apt 1
Brooklyn, NY 11218                            11117    9/11/2020            24 New York LLC                       $233.60                                                                              $233.60
Lowsen, Sharon
624 S. Washington Avenue
Fullerton, CA 92832                           16260    9/22/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Loy, Clarissa
13836 Gavina Avenue
Sylmar, CA 91342                              13519    9/14/2020     24 Hour Fitness Worldwide, Inc.               $83.98                                                                               $83.98
Loyo, Francine
207 Monterrey Rd #6
Pacifica, CA 94044                             2800    7/30/2020     24 Hour Fitness Worldwide, Inc.             $3,010.00                                                                           $3,010.00
Loza, Jennifer
3063 Knollwood Ave
La Verne, CA 91750                            13719    9/15/2020     24 Hour Fitness Worldwide, Inc.               $50.38                                                                               $50.38
Lozada, Jennifer
7842 Winter Song Dr
Orlando, FL 32825                             26091    10/30/2020       24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Lozada, Linda
14035 Leffingwell Road, Unit 504
Whittier, CA 90604                            12756    9/13/2020              RS FIT NW LLC                       $100.00                                                                              $100.00
Lozano, Elsa
83190 Shadow Hills Way
Indio, CA 92203                               27211     1/5/2021        24 Hour Fitness USA, Inc.                  $99.18                                                                               $99.18
Lozano, Isabella V
3118 Gardendale Road
Sacramento, CA 95822                          11054     9/8/2020     24 Hour Fitness Worldwide, Inc.                                               $860.00                                             $860.00

                                                                                         Page 940 of 1763
                                                                             Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 59 of 441


                                                                                                              Claim Register
                                                                                                           In re RS FIT NW LLC
                                                                                                           Case No. 20-11568

                                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                                 Amount                                           Amount           Amount
Lozano, Jaqueline A
4566 W 5th St
Santa Ana, CA 92703                                               3289    8/24/2020    24 Hour Fitness United States, Inc.          $1,095.00                                                                           $1,095.00
Lozano, Jaqueline A
4566 W 5th St
Santa Ana, CA 92703                                               3330    8/25/2020    24 Hour Fitness United States, Inc.          $1,095.00                                                                           $1,095.00
Lozano, Jaqueline A
4566 W 5th St
Santa Ana, CA 92703                                              11131     9/9/2020    24 Hour Fitness United States, Inc.          $1,095.00                                                                           $1,095.00
Lozano, Laurie
PO Box 581374
Elk Grove, CA 95758                                              14386    9/15/2020        24 Hour Fitness USA, Inc.                  $79.00                                                                               $79.00
Lozano, Lisa Michelle
17081 Ward St.
Fountain Valley, CA 92708                                        23038    10/2/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Lozano, Michael
10309 Hasty Ave.
Downey, CA 90241                                                 19668    9/28/2020        24 Hour Fitness USA, Inc.                 $383.72                                                                              $383.72
Lozano, Miguel Angel
510 Saddlebrook Dr. Spc 54
San Jose, CA 95136                                               19313    9/27/2020     24 Hour Fitness Worldwide, Inc.               $49.34                                                                               $49.34
Lozano, Sandra
120 Casals Place, Apt 17k
Bronx, NY 10475-3134                                             19099    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lozier, Marc
11917 Junewood Trl
Keller, TX 76244                                                 15878    9/24/2020     24 Hour Fitness Worldwide, Inc.              $166.60                                                                              $166.60
Lozner, Steven William
18 Brownstone Way
Upper Saddle River, NJ 07458                                     12685    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Lozo, Donald
8117 Plumeria Ave
Fair Oaks, CA 95628                                              12805    9/13/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Lozoya, Janice
2615 Albright Place
Escondido, CA 92027                                               353     7/30/2020              RS FIT CA LLC                      $1,056.00                                                                           $1,056.00
LOZZI, MOIRA CATHERINE
4135 FOUNTAINSIDE LANE #303
FAIRFAX, VA 22030                                                 2670    7/28/2020    24 Hour Fitness United States, Inc.          $2,039.96                                                                           $2,039.96
Ltd, Magna Investments & Development
Magna Investments and developments Ltd. c/o Jeff D. Tuttle 15
West South Temple,. Ste 1200
Salt Lake City, UT 84101                                         23843    10/2/2020        24 Hour Fitness USA, Inc.             $285,059.63                                                                          $285,059.63
Lu, Baishan
1765 Duvall Dr.
San Jose, CA 95130                                               14539    9/16/2020        24 Hour Fitness USA, Inc.                 $649.00                                                                              $649.00
Lu, Becky
36 Santa Clara Street
Aliso Viejo, CA 92656                                            11385    9/10/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99


                                                                                                            Page 941 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21   Page 60 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Lu, Brian
309 Tradewinds Dr Apt 2
San Jose, CA 95123                           17514    9/28/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Lu, Cherry
2883 Hawks Pointe
Fullerton, CA 92833                          14769    9/17/2020       24 Hour Fitness USA, Inc.              $1,541.00                                                                           $1,541.00
Lu, Daniel Juei Teh
9843 Hallwood Drive
Temple City, CA 91780                        16669    9/21/2020    24 Hour Fitness Worldwide, Inc.             $69.00                                                                               $69.00
Lu, Diana
940 Arikara Drive
Fremont, CA 94539                             7462     9/6/2020    24 Hour Fitness Worldwide, Inc.            $116.00                                                                              $116.00
Lu, Flora
985 Hillcrest Drive
Felton, CA 95018                             15970    9/21/2020    24 Hour Fitness Worldwide, Inc.           $1,637.25                                                                           $1,637.25
Lu, Hengwei
14407 Cypress Meadows Dr
Houston, TX 77047                             9968     9/6/2020    24 Hour Fitness Worldwide, Inc.             $33.00                                                                               $33.00
Lu, Huiling
113 ESCANYO DR
South San Fanscisco, CA 94080                10159     9/7/2020    24 Hour Fitness Worldwide, Inc.            $106.98                                                                              $106.98
LU, HUI-YING
3559 MADISON COMMON
FREMONT, CA 94538                            10011     9/7/2020    24 Hour Fitness Worldwide, Inc.            $286.66                                                                              $286.66
Lu, Ken
34 St Georges Ct
Coto De Caza, CA 92679                       15718    9/20/2020    24 Hour Fitness Worldwide, Inc.                            $300.00                                                              $300.00
Lu, Kerrie
27 Venus St
San Francisco, CA 94124                      26566    11/20/2020        24 San Francisco LLC                   $49.00                                                                               $49.00
Lu, Preston J
19550 Redwood Road
Castro Valley, CA 94546                      14287    9/16/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
LU, TEH SHENG
821 E CAMINO REAL
ARCADIA, CA 91006                            23571    10/2/2020    24 Hour Fitness Worldwide, Inc.           $9,999.00                                                                           $9,999.00
Lu, Thomas
3347 Chartreuse Way
Houston, TX 77082                             5731     9/2/2020    24 Hour Fitness Worldwide, Inc.            $389.99                                                                              $389.99
Lu, Wen Ping Ken
134 Ridgewood Cove
Georgetown, TX 78633                          9192     9/5/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Lu, Yao Hui
1738 Yosemite Ave
San Francisco, CA 94124                      10518     9/7/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Lu, YaYuan
10314 Sawyers Crossing Ln
Sugar Land, TX 77498                         15468    9/21/2020       24 Hour Fitness USA, Inc.                $53.04                                                                               $53.04




                                                                                     Page 942 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21   Page 61 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Lu, Yuying
209 Middle Point Road
San Francisco, CA 94124                       4819    8/30/2020    24 Hour Fitness Worldwide, Inc.                            $390.52                                                              $390.52
Lua, Tiffany
18838 Aldridge Place
Rowland Heights, CA 91748                    14490    9/16/2020    24 Hour Fitness Worldwide, Inc.            $553.37                                                                              $553.37
Luan-Stephenson, Niki
5575 Compass Place
Rancho Cucamonga, CA 91739                    5618    8/31/2020    24 Hour Fitness Worldwide, Inc.           $1,541.00                                                                           $1,541.00
Lubetich, Kerin
1506 TAYLOR AVE N
Seattle, WA 98109                            11929    9/10/2020    24 Hour Fitness Worldwide, Inc.           $5,500.00                                                                           $5,500.00
Lubic, Robert
9288 West Naples Drive
Las Vegas, NV 89147                          22934    10/2/2020    24 Hour Fitness Worldwide, Inc.            $252.00                                                                              $252.00
Lubin, Michael David
508 Sanderling Lane
Imperial Beach, CA 91932                      7334     9/4/2020    24 Hour Fitness Worldwide, Inc.             $29.00                                                                               $29.00
Lubinski, Alexander
1451 Guerrero Street, APT #2
San Francisco, CA 94110                      10914     9/8/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Lubrano, Vincent
7 Linden St
Piscataway, NJ 08854                         20232    9/30/2020    24 Hour Fitness Worldwide, Inc.            $550.00                                                                              $550.00
Lucal, Benjamin C
3605 Overhulse Rd NW
Olympia, WA 98502                             2502    7/28/2020    24 Hour Fitness Worldwide, Inc.            $358.32                                                                              $358.32
Lucan, Kiley
26 Truman Drive
Novato, CA 94947                             13943    9/16/2020    24 Hour Fitness Worldwide, Inc.            $154.08                                                                              $154.08
Lucas, Christopher
5609 Fleming Avenue
Oakland, CA 94605                            20373    9/30/2020    24 Hour Fitness Worldwide, Inc.           $1,500.00                                                                           $1,500.00
Lucas, Kim
585 Shady Oaks Dr.
Southlake, TX 76092                          16742    9/21/2020       24 Hour Fitness USA, Inc.               $411.39                                                                              $411.39
Lucas, Michael
960 N. San Antonio Rd.
Unit 207
Los Altos, CA 94022                           4207    8/27/2020    24 Hour Fitness Worldwide, Inc.            $249.99                                                                              $249.99
Lucas, Natalie
5609 Fleming Avenue
Oakland, CA 94605                            12346    9/11/2020       24 Hour Fitness USA, Inc.                $50.00                                                                               $50.00
Lucas, Nikki P.
763 Halidon Way
Folsom, CA 95630                             19416    9/28/2020    24 Hour Fitness Worldwide, Inc.             $98.95                                                                               $98.95
Lucas, Olivia
5609 Fleming Avenue
Oakland, CA 94605                            19033    9/27/2020       24 Hour Fitness USA, Inc.               $197.00                                                                              $197.00


                                                                                     Page 943 of 1763
                                                          Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 62 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Lucas, Sachi
23 Meadowbrook Road
Short Hills, NJ 07078                          1920    7/20/2020     24 Hour Fitness Worldwide, Inc.                              $533.11                                                              $533.11
lucatero, janiri
18252 MCCAULEY ST
FONTANA, CA 92335                             21318    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Lucchese, Stephen
1343 Shelter Creek Lane
San Bruno, CA 94066                           15060    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lucchessi, David P.
5471 Aspen Meadows Dr.
El Dorado Hills, CA 95762-9591                18802    9/24/2020     24 Hour Fitness Worldwide, Inc.              $588.00                                                                              $588.00
LUCERO, BRENDA
20335 ALTA HACIENDA DRIVE
WALNUT, CA 91789                              12934    9/12/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Lucero, Brenda
20335 Alta Hacienda Drive
Walnut, CA 91789                              13122    9/12/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Lucero, Carmen
P.O Box 98
Rancho Cordova, CA 95741                       4511    8/28/2020     24 Hour Fitness Worldwide, Inc.              $358.32                                                                              $358.32
Lucero, Carmen
P.O. Box 98
Rancho Cordova, CA 95741                      25035    10/6/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Lucero, Joy
PO Box 98
Rancho Cordova, CA 95741                       4272    8/28/2020     24 Hour Fitness Worldwide, Inc.           $17,784.00                                                                           $17,784.00
Lucero, Joy
PO Box 98
Rancho Cordova, CA 95741                      25024    10/6/2020    24 Hour Fitness United States, Inc.          $7,000.00                                                                           $7,000.00
LUCERO, MICHAEL
20335 ALTA HACIENDA DRIVE
WALNUT, CA 91789                              13197    9/12/2020     24 Hour Fitness Worldwide, Inc.              $117.00                                                                              $117.00
Lucett, Francisco
21540 Lake Chabot Road
Castro Valley, CA 94546                       21260    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Lucht, Austin A
11013 Madrigal St
San Diego, CA 92129                            2415     8/3/2020        24 Hour Fitness USA, Inc.                  $83.98                                                                               $83.98
Lucht, Austin A
11013 Madrigal St
San Diego, CA 92129                           25089    10/6/2020     24 Hour Fitness Worldwide, Inc.               $83.98                                                                               $83.98
Lucht, Todd J
11013 Madrigal St
San Diego, CA 92129                            2211     8/3/2020        24 Hour Fitness USA, Inc.                  $73.98                                                                               $73.98
Lucht, Todd J
11013 Madrigal St
San Diego, CA 92129                           25090    10/6/2020     24 Hour Fitness Worldwide, Inc.               $73.98                                                                               $73.98




                                                                                         Page 944 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 63 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Lucido, Vincent J
10601 Hambletonian Place
Santa Ana, CA 92705                            21     6/27/2020    24 Hour Fitness Worldwide, Inc.           $2,800.00                                                                           $2,800.00
Luck, Rick
22 La Vista Way
Danville, CA 94506                            6203    8/31/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                             $0.00
LUDEWIG, STEVE
100 CALIFORNIA AVE
SAN MARTIN, CA 95046                         26099    10/29/2020      24 Hour Fitness USA, Inc.                $98.00                                                                               $98.00
Ludka, Sean
3233 SE 122nd Ave Apt A
Portland, OR 97236                           22857    10/2/2020    24 Hour Fitness Worldwide, Inc.             $34.14                                                                               $34.14
Ludka, Viktoriya
3233 SE 122nd Ave Apt A
Portland, OR 97236                           22462    10/2/2020    24 Hour Fitness Worldwide, Inc.             $35.84                                                                               $35.84
Ludwick, James
2470 Agate Ln
Boulder, CO 80304                             8171     9/5/2020    24 Hour Fitness Worldwide, Inc.            $249.99                                                                              $249.99
Ludwick, Jason
10112 48th Ave E
Tacoma, WA 98446                             23506    10/7/2020    24 Hour Fitness Worldwide, Inc.             $46.15                                                                               $46.15
Ludwick, Judeth
2470 Agate Ln
Boulder, CO 80304                             8765     9/5/2020    24 Hour Fitness Worldwide, Inc.            $249.99                                                                              $249.99
Ludwick, Kim
10112 48th Ave E
Tacoma, WA 98446                             23749    10/7/2020    24 Hour Fitness Worldwide, Inc.             $46.15                                                                               $46.15
Ludwig, Jackson
1925 Eastlake Ave. E.
Apt 306
Seattle, WA 98102                            16828    9/28/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
Lue, Dale
1002 S. Bundy Dr.
Los Angeles, CA 90049                         6363     9/3/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Luecke, Nolan
1320 South Downing Street
Denver, CO 80210                             18754    9/29/2020            24 Denver LLC                       $50.00                                                                               $50.00
Luellen, Ambre
3207 Spring Stuebner Rd
Spring, TX 77389                             11018     9/8/2020        24 Hour Holdings II LLC                 $37.88                                                                               $37.88
Luetke, Barbara
2100 N 128th St
Seattle, WA 98133                            17120    9/22/2020    24 Hour Fitness Worldwide, Inc.                            $300.00                                                              $300.00
Luetke, Barbara
2100 N. 128th Street
Seattle, WA 98133                             4984    8/30/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Luevano, Gabriela
4555 Nepal St
Denver, CO 80249                              5006     9/1/2020    24 Hour Fitness Worldwide, Inc.             $29.00                                                                               $29.00


                                                                                     Page 945 of 1763
                                                          Case 20-11568-KBO        Doc 72-2      Filed 04/19/21   Page 64 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Luevanos Rivas, Juan De Jesus
3706 Begonia Ct.
Bakerfield, CA 93313                          10840     9/8/2020    24 Hour Fitness Worldwide, Inc.           $215.00                                                                              $215.00
Luft, Linda
648 36th St
Richmond, CA 94805                            14866    9/15/2020    24 Hour Fitness Worldwide, Inc.                           $375.00                                                              $375.00
Lugo, Jessica
27 Park Place, Apt 4
Bloomfield, NJ 07003                          23810    10/2/2020    24 Hour Fitness Worldwide, Inc.           $466.99                                                                              $466.99
Luh, Derek
516 S Alexandria Ave
Apt 106
Los Angeles, CA 90020                          8654     9/5/2020    24 Hour Fitness Worldwide, Inc.           $299.99                                                                              $299.99
Luhn, Janet N
43201 NW 15th Ave
Woodland, WA 98674                            17929    9/24/2020    24 Hour Fitness Worldwide, Inc.           $800.00                                                                              $800.00
Luhn, Kevin S
43201 NW 15th Ave
Woodland , WA 98674                           17911    9/24/2020    24 Hour Fitness Worldwide, Inc.           $426.00                                                                              $426.00
LUI, ALICE
34107 VIA LUCCA
FREMONT, CA 94555                              7636     9/4/2020    24 Hour Fitness Worldwide, Inc.           $215.00                                                                              $215.00
Lui, Jacky
75 Poplar Ave
Millbrae, CA 94030                             1174    7/16/2020     24 Hour Fitness Holdings LLC                                              $143.58                                             $143.58
Luibel, Paul Louis
3805 Duval, A
Austin, TX 78751                              19636    9/28/2020    24 Hour Fitness Worldwide, Inc.           $107.39                                                                              $107.39
Luico, Edzel
13302 High Star Dr.
Houston, TX 77083                              2652    8/18/2020    24 Hour Fitness Worldwide, Inc.          $1,619.71                                                                           $1,619.71
Luis, Nathan
106 Onondaga Ave
San Francisco, CA 94112                       10396     9/7/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
Lujan, Andrea
116 Ahlstrom Cir
Cotati, CA 94931                               151     6/29/2020    24 Hour Fitness Worldwide, Inc.          $2,000.00                                                                           $2,000.00
Luk, Wing
1633 S Norfolk St
San Mateo, CA 94401                            6405     9/3/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Lukacs, Paul M
9712 Meadowmere Drive
Vienna, VA 22182                              14095    9/15/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Lukasik, Ellen
1307 Rolling Ridge Dr
Round Rock, TX 78665                           3405    8/27/2020    24 Hour Fitness Worldwide, Inc.           $325.00                                                                              $325.00
Lukaszewicz, Kristian Karl
1128 40th Street
Sacramento, CA 95819                          16180    9/22/2020    24 Hour Fitness Worldwide, Inc.           $143.16                                                                              $143.16


                                                                                      Page 946 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 65 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Lukavsky, Robert
203 Heritage Court
Downingtown, PA 19335                         1204    7/10/2020    24 Hour Fitness Worldwide, Inc.            $116.90                                                                              $116.90
Lukovsky, Eugene
3364 Guider Avenue - Apt. 5B
Brooklyn , NY 11235                           2016    7/23/2020    24 Hour Fitness Worldwide, Inc.            $143.88                                                                              $143.88
Lum , Jeffrey
1038 Kuekue Street
Honolulu, HA 96825                            651      7/6/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Lum, Cassandra
156 Ritter Court
Fairfield, CA 94534                          11980    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Lum, Jeffrey Karyeung
88 South Broadway Unit #2306
Millbrae, CA 94030                           11877    9/10/2020    24 Hour Fitness Worldwide, Inc.                                               $0.00                                               $0.00
Lum, Laura
1038 Kuekue Street
Honolulu, HI 96825                            950      7/9/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Lum, Mark
24427 Park St
Torrance, CA 90505                           22637    10/2/2020       24 Hour Fitness USA, Inc.                $28.58                                                                               $28.58
Lum, Tracy
8402 Dory Drive
Huntington Beach, CA 92646                    917      7/8/2020    24 Hour Fitness Worldwide, Inc.                            $656.00                                                              $656.00
Lumibao, Dean B
P.O. Box 5046
Orange, CA 92863                             18097    9/25/2020       24 Hour Fitness USA, Inc.                $41.00                                                                               $41.00
Lumley, Robert
1752 Whitecliff Way
Walnut Creek, CA 94596-6234                   9576     9/6/2020    24 Hour Fitness Worldwide, Inc.           $3,096.00       $3,025.00                                                           $6,121.00
Luna Norte, LLC
7371 Mohawk Street
La Mesa, CA 91942                            22002    10/6/2020       24 Hour Fitness USA, Inc.              $2,636.08                                                                           $2,636.08
Luna Rosales, Giovanni Ismael
866 N 4th St
San Jose, CA 95112                            8285     9/3/2020       24 Hour Fitness USA, Inc.                $85.58                                                                               $85.58
Luna, John
32 Admiral Ave
San Francisco, CA 94112                      25157    10/9/2020             RS FIT CA LLC                     $500.00                                                                              $500.00
Luna, Karen
4042 Sterling Way
Baldwin Park, CA 91706                       11754    9/10/2020    24 Hour Fitness Worldwide, Inc.                            $400.00                                                              $400.00
Luna, Richard
PO Box 1244
San Carlos, CA 94070                         12244    9/11/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Luna, Thomas
10035 Wyatt Ranch Way
Sacramento, CA 95829                         16233    9/18/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00




                                                                                     Page 947 of 1763
                                                            Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 66 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                   Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Lund, Tom
PO Box 102
Helper, UT 84526                                 4211    8/29/2020        24 Hour Fitness USA, Inc.              $80,000.00                                                                           $80,000.00
Lundi, Shabina
                                                 5899    8/31/2020        24 Hour Fitness USA, Inc.                 $150.00                                                                              $150.00
LUNDY, JANICE L.
12308 ASHENTREE LANE
BAKERSFIELD , CA 93312                          24949    10/5/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
Lundy, Shantera
2206 Breezeway Bend Drive
Pearland, TX 77584                              11344     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Lung, Lee Hung
8910 SE 58th Street
Mercer Island, WA 98040                         15065    9/17/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Lung, Shan-Fan, Yin & Megan
11525 Marissa Way
Gold River, CA 95670                            24835    10/5/2020     24 Hour Fitness Worldwide, Inc.              $147.00                                                                              $147.00
Lunsford, Pat
PO Box 8661
Northridge, CA 91327                             1844    7/17/2020     24 Hour Fitness Worldwide, Inc.              $353.53                                                                              $353.53
Luo, Elaine
2841 Kolowalu St
Apt C
Honolulu, HI 96822                               6403     9/1/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Luo, Fanguang
5222 Hanneck Valley Ln
Katy, TX 77450                                  17413    9/23/2020     24 Hour Fitness Worldwide, Inc.               $66.50                                                                               $66.50
Luo, Rebecca
1300 Lincoln Village Circle, Apt 155
Larkspur, CA 94939                              14907    9/17/2020     24 Hour Fitness Worldwide, Inc.              $563.99                                                                              $563.99
Luo, Rui
112 Spinel Ct
Hercules, CA 94547                              11985    9/10/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Luo, Tao
3867 Haven Ave
Fremont, CA 94538                               21929    10/4/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Luo, Wenge
2640 E. Garvey Ave., South #201
West Covina, CA 91791                           22381    10/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Luo, Xian
1512 Patterson Ranch Rd
Redlands, CA 92374                               3491    8/27/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Luong, Aiden
10111 bissonnet street #206
Houston, TX 77036                               10713    9/12/2020     24 Hour Fitness Worldwide, Inc.              $369.51                                                                              $369.51
Luong, Anne
2530 Berryessa Rd. #218
San Jose, CA 95132                              21176    10/1/2020        24 Hour Fitness USA, Inc.                 $305.00                                                                              $305.00




                                                                                           Page 948 of 1763
                                                       Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 67 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Luong, Chau Ai
2418 Phelps Street
San Francisco, CA 94124                    16046    9/22/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Luong, Hoa
5213 W 3rd St
Santa Ana, CA 92703                         4767    8/30/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Luong, Mary Quynh
31 Lakeview Drive
Pittsburg, CA 94565                        21003    10/1/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Luong, Sean
1097 Cambria Way
El Dorado Hills, CA 95762                  13248    9/21/2020     24 Hour Fitness Worldwide, Inc.                                               $156.00                                             $156.00
Luostarinen, Outi
1593 Roberta Dr.
San Mateo, CA 94403                         8353     9/4/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Lupa, Michael
89 Second Ave
Massapequa Park, NY 11762                  12840    9/13/2020     24 Hour Fitness Worldwide, Inc.               $46.99                                                                               $46.99
Lupian, Hernan
1935 45th Ave NE
Salem, OR 97305                            20145    9/30/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Luppino, Jake
1 Crescent Way
Fort Lee, NJ 07024                          7285     9/2/2020     24 Hour Fitness Worldwide, Inc.              $105.78                                                                              $105.78
Lupton, Amanda
4311 Bandini Ave
Riverside, CA 92506                        17196    9/22/2020     24 Hour Fitness Worldwide, Inc.               $40.00                                                                               $40.00
Lupul, Charles
27865 Homestead Road
Laguna Niguel, CA 92677                    12885    9/12/2020    24 Hour Fitness United States, Inc.                           $199.99                                                              $199.99
LUQUE, LEE
19425 SOLEDAD CANYON RD #188
CANYON COUNTRY, CA 91350                   21814    10/1/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Luque, Ron
19425 Soledad Canyon rd #188
Canyon Country, CA 91351                   20109    10/1/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Lurch, Jay
5 Mill Creek Road
New City, NY 10956                         12611    9/10/2020    24 Hour Fitness United States, Inc.           $510.00                                                                              $510.00
Lurie, David W.
13214 Clover Creek Point Ln.
Humble, TX 77346                           16199    9/17/2020        24 Hour Fitness USA, Inc.                  $34.99                                                                               $34.99
Lurie, Deborah
41 Topanga
Irvine, CA 92602                           16557    9/20/2020     24 Hour Fitness Worldwide, Inc.             $2,676.00                                                                           $2,676.00
Lusk-Delatorre, Christian
850 County Road 170
Bluff Dale, TX 76433                       11266    9/10/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00




                                                                                      Page 949 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 68 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Luster, Rocio
22450 Hatteras St
Woodland Hills, CA 91367                     13000    9/12/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Lustig, Jason
945 Catalina Avenue
Seal Beach, CA 90740                         21488    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                                                              $600.00
Lutich, Linda
13219 Lakeside Terrace Dr.
Houston, TX 77044                            26798    11/30/2020       24 Hour Fitness USA, Inc.                 $999.00                                                                              $999.00
Luttner-Jossen, Galina
P.O. Box 3192
Manhattan Beach, CA 90266                    25010    10/5/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00
Luttrell, Les
113 Mescalero
Liberty Hill, TX 78642                       19302    9/27/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Luu, Alan
347 Fontanelle Dr
San Jose, CA 95111                            9289     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Luu, Emily
9089 Durness Way
Sacramento, CA 95829                         22125    10/1/2020     24 Hour Fitness Worldwide, Inc.               $63.98                                                                               $63.98
Luu, Hannah
1207 Philip Dr.
Allen, TX 75013                              27302    1/22/2021    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Luu, Hoang
3674 Ivy Canyon Ct
San Jose, CA 95121                           25602    10/15/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Luu, Lien K
3409 High Vista Dr
Carrollton, TX 75007                         10668     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
Luu, Victor
79 Frankfort St.
Daly City, CA 94014                          11906    9/10/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Luy, Vou Quien
579 6th Ave Apt 102
San Francisco, CA 94118                       9712     9/7/2020          24 San Francisco LLC                    $429.99                                                                              $429.99
Luyen, Vincent
4255 Campus Drive #6566
Irvine, CA 92616                              1695    7/15/2020        24 Hour Fitness USA, Inc.                 $119.96                                                                              $119.96
LUZ, MARIA CARMEN
136 MAINSAIL CT
PORT HUENEME, CA 93041                       14780    9/16/2020     24 Hour Fitness Worldwide, Inc.                                               $429.00                                             $429.00
Lwanga, Sarah
8040 Magnolia Ave. Apt 12
Riverside, CA 92504                           306      7/2/2020        24 Hour Fitness USA, Inc.                 $930.00                                                                              $930.00
Ly, Ada
16175 Saggio Ln.
Chino Hills, CA 91709                        26840    12/3/2020        24 Hour Fitness USA, Inc.                 $113.97                                                                              $113.97




                                                                                        Page 950 of 1763
                                                         Case 20-11568-KBO        Doc 72-2      Filed 04/19/21    Page 69 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Ly, Allison
1712 Newcrest Drive
West Covina, CA 91791                         5523     9/3/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Ly, Beverly T
2123 W Main St
HOUSTON, TX 77098                             2919    8/20/2020    24 Hour Fitness Worldwide, Inc.           $183.20                                                                              $183.20
Ly, David
2514 W. Alhambra Rd
Alhambra, CA 91801                           24147    10/2/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Ly, Evelyn
5591 Driftwood Ave.
La Palma, CA 90623                           19248    9/27/2020    24 Hour Fitness Worldwide, Inc.            $48.00                                                                               $48.00
Ly, Ivy Huyen
12 Cantera
Santa Ana , CA 92703                         20608    9/30/2020    24 Hour Fitness Worldwide, Inc.                                              $0.00           $99.00                             $99.00
Ly, Janet
                                             24079    10/8/2020    24 Hour Fitness Worldwide, Inc.           $159.00                                                                              $159.00
Ly, Justin
3102 Bartlett Ave
Rosemead, CA 91770                            4151    8/27/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
Ly, Kaven
102 S Wyckham Cir
The Woodlands, TX 77382                       8759     9/5/2020    24 Hour Fitness Worldwide, Inc.           $103.89                                                                              $103.89
Ly, Khoi
12 Cantera
Santa Ana, CA 92703                          19846    9/29/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
LY, LAWRENCE CHARLES
16359 Bamboo St
La Puente, CA 91744                           7324     9/4/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
Ly, Phat Quoc Peter
11523 Sagecreek Dr.
Houston, TX 77089                             1019     7/8/2020    24 Hour Fitness Worldwide, Inc.           $135.16                                                                              $135.16
Ly, Quynh
10602 Beacon Ave
Garden Grove, CA 92843                        8835     9/5/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Ly, Tai
5732 Amend Rd.
Richmond, CA 94803                           12074    9/11/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Ly, Tam
144 Vermont Ave Apt A
Glendora, CA 91741                           19621    9/28/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Ly, Thanh
9220 Bellwood Lane APT 368
Houston, TX 77036                            19681    9/28/2020    24 Hour Fitness Worldwide, Inc.                           $324.74                                                              $324.74
Lydon, Teresa Lynn
1307 Los Arboles Ave
Sunnyvale, CA 94087                          15942    9/21/2020    24 Hour Fitness Worldwide, Inc.           $204.00                                                                              $204.00
Lyle, Paul E
18502 Wide Brim Court
Humble, TX 77346                              684      7/6/2020    24 Hour Fitness Worldwide, Inc.           $499.92                                                                              $499.92

                                                                                     Page 951 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21   Page 70 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Lyle, Tracy
7305 May Hall Drive
Frisco, TX 75034                              3281    8/24/2020    24 Hour Fitness Worldwide, Inc.            $559.00                                                                              $559.00
Lyle, Tracy
7305 May Hall Drive
Frisco, TX 75034                              3284    8/24/2020    24 Hour Fitness Worldwide, Inc.            $559.00                                                                              $559.00
Lyle, Tracy
7305 May Hall Drive
Frisco, TX 75034                             25989    10/26/2020   24 Hour Fitness Worldwide, Inc.            $559.00                                                                              $559.00
Lyman, Alan
15 Stuyvesant Oval #6D
New York, NY 10009                           13635    9/15/2020    24 Hour Fitness Worldwide, Inc.           $1,332.00                                                                           $1,332.00
Lyman, Constance
302 Betty Lane
Mine Hill, NJ 07803                          20649    10/3/2020       24 Hour Fitness USA, Inc.              $1,903.35                                                                           $1,903.35
Lyman, Constance
302 Betty Lane
Mine Hill, NJ 07803                          27469    3/12/2021    24 Hour Fitness Worldwide, Inc.           $1,958.68                                                                           $1,958.68
Lynch, Alexander
9107 Fox Fire Dr.
Highlands Ranch, CO 80129                     225     6/23/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Lynch, Andrew
364 Maple Ave
East Meadow, NY 11554                        14714    9/17/2020    24 Hour Fitness Worldwide, Inc.                             $46.99                                                               $46.99
Lynch, Kira
18419 129th lane NE
Bothell, WA 98011                             7772     9/2/2020    24 Hour Fitness Worldwide, Inc.            $230.19                                                                              $230.19
Lynch, Paula
4706 Park Granada #186
Calabasas, CA 91302                          25828    10/21/2020   24 Hour Fitness Worldwide, Inc.           $1,296.00                                                                           $1,296.00
Lynch, Timothy F
2587 NE Jared CT
Issaquah, WA 98029                           10190     9/8/2020    24 Hour Fitness Worldwide, Inc.            $650.00                                                                              $650.00
Lynch, Willie
Otis L. Jones
1726 Sonoma Blvd.
Vallejo, CA 94590                            16934    9/21/2020    24 Hour Fitness Worldwide, Inc.          $12,000.00                                                                          $12,000.00
Lynn, Keith
1535 Superior Ave Spc 26
Newport Beach, CA 92663                      14042    9/18/2020    24 Hour Fitness Worldwide, Inc.             $69.00                                                                               $69.00
Lynn, Laura
78 Clipper Street
San Francisco, CA 94114                       7089     9/2/2020    24 Hour Fitness Worldwide, Inc.            $107.94                                                                              $107.94
Lynn, Morris R.
3063 Nute Way
San Diego, CA 92117                           8743     9/4/2020       24 Hour Fitness USA, Inc.               $800.00                                                                              $800.00
Lynn, Vanny
1535 Superior Ave Spc 26
Newport Beach, CA 92663                      15379    9/18/2020    24 Hour Fitness Worldwide, Inc.             $69.00                                                                               $69.00


                                                                                     Page 952 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 71 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Lyon, Adam
5000 NE 72nd Ave Apt C11
Vancouver, WA 98661                          18023    9/25/2020    24 Hour Fitness Worldwide, Inc.              $161.23                                                                            $161.23
Lyon, Calvin
210 East Fairfax Street
Apt. 316
Falls Church, VA 22046                        8961     9/5/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                            $300.00
Lyon, Garrett
5945 Paseo Del Retiro
Yorba Linda, CA 92887                        10828     9/8/2020    24 Hour Fitness Worldwide, Inc.              $225.00                                                                            $225.00
Lyons Market Street, LLC
St. James Law, P.C.
22 Battery Street, Suite 888
San Francisco, CA 94111                      21857    9/29/2020       24 Hour Fitness USA, Inc.            $1,021,491.81                                                                     $1,021,491.81
Lyons, Cathy
10788 El Centro Ave.
Fountain Valley, CA 92708                    11214     9/8/2020         24 San Francisco LLC                  $4,380.00                                                                          $4,380.00
Lyons, Kelly S
540 WILLIAMS AVE N
APT 5
Renton , WA 98057                             6515     9/1/2020    24 Hour Fitness Worldwide, Inc.              $350.00                                                                            $350.00
Lyons, Roy
1113 SW 15 Avenue
Apt 3
Fort Lauderdale, FL 33312                    23169    10/2/2020    24 Hour Fitness Worldwide, Inc.              $360.00                                                                            $360.00
Lyons, Ruth O'Hara
1294 Anglesey Drive
Riva, MD 21140                               11899    9/10/2020    24 Hour Fitness Worldwide, Inc.              $561.60                                                                            $561.60
Lyster, Jamey S. & Sally
2801 Carriage Street
Bakersfield, CA 93314                        25907    10/23/2020   24 Hour Fitness Worldwide, Inc.              $204.00                                                                            $204.00
Lyster, Jere L.
929 Halecrest Drive
Escondido, CA 92025                          15001    9/17/2020       24 Hour Fitness USA, Inc.               $1,440.00                                                                          $1,440.00
Lytle, Karen D.
367 Bonanza rd
Sonora , CA 95370                             6870     9/2/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                          $2,000.00
Lyudmyla, Berdnyk
28 Hop Ranch Court
Santa Rosa, CA 95403                          9494     9/6/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                            $500.00
M&M At North Brunswick, LLC
Sheryl Weingarten
c/o Edgewood Properties
1260 Stelton Road
Piscataway, NJ 08854                          3100    8/12/2020    24 Hour Fitness Worldwide, Inc.         $3,552,567.00                                                                     $3,552,567.00
M, Ravi
395 Ano Nuevo Ave, APT 509
Sunnyvale, CA 94085                           6444     9/1/2020       24 Hour Fitness USA, Inc.                 $700.00                                                                            $700.00




                                                                                     Page 953 of 1763
                                                                             Case 20-11568-KBO        Doc 72-2        Filed 04/19/21   Page 72 of 441


                                                                                                            Claim Register
                                                                                                         In re RS FIT NW LLC
                                                                                                         Case No. 20-11568

                                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                      Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                                              Amount                                           Amount           Amount
M. Ferrer, Ellaine Bernadette
327 Wilde Avenue
San Francisco, CA 94134                                          20312    9/30/2020    24 Hour Fitness Worldwide, Inc.             $89.43                                                                               $89.43
M.C., a minor (Mo Dang, mother, 10822 El Centro Ave, Fountain
Valley, CA, 92708)
10822 El Centro Ave
Fountain Valley, CA 92708                                        12889    9/12/2020    24 Hour Fitness Worldwide, Inc.            $910.00                                                                              $910.00
M-4, LLC
Edward Urquhart
1632 92nd ave NE
Bellevue, WA 98004                                                3476    8/24/2020    24 Hour Fitness Worldwide, Inc.         $207,102.03                                                                         $207,102.03
M-4, LLC
Edward Urquhart
1632 92nd Ave NE
Bellevue, WA 98004                                                3206    8/14/2020    24 Hour Fitness Worldwide, Inc.         $207,102.03                                                                         $207,102.03
Ma, Christina
111 Murray St
Apt 22B
New York, NY 10007                                                5196     9/1/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Ma, Denny
432 S Harbor Blvd, Space # 3
Santa Ana, CA 92704                                              11950    9/11/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Ma, Diana
1442 23rd Avenue
San Francisco, CA 94116                                           9679     9/6/2020    24 Hour Fitness Worldwide, Inc.                                                              $750.00                            $750.00
Ma, Diya
707 Continental Cir, Apt 1113
Mountain View, CA 94040                                          24742    10/3/2020       24 Hour Fitness USA, Inc.               $499.92                                                                              $499.92
Ma, Dongqing
42 Lyroridge Ln
San Mateo, CA 94402                                               4782    8/31/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Ma, Jade
1184 Cherrybrooke Cmns.
San Leandro, CA 94578-1980                                       17544    9/23/2020    24 Hour Fitness Worldwide, Inc.            $120.00                                                                              $120.00
Ma, Jihong
13540 Saraview Dr
Saratoga, CA 95070                                               18953    9/27/2020       24 Hour Fitness USA, Inc.              $1,326.00                                                                           $1,326.00
MA, KAYU
2118 MASON ST
SAN FRANCISCO, CA 94133                                          22402    10/2/2020         24 San Francisco LLC                  $303.00                                                                              $303.00
Ma, Liwei
4206 258th Ave SE
Sammamish, WA 98029                                               5232    8/30/2020    24 Hour Fitness Worldwide, Inc.            $399.00                                                                              $399.00
Ma, Manlai
123-25 82nd Ave., Apt 6J
Kew Gardens, NY 11415                                            26283    11/9/2020    24 Hour Fitness Worldwide, Inc.                            $126.00                                                              $126.00
Ma, Peter
27 Calliope
Lake Forest, CA 92630                                             1567    7/13/2020       24 Hour Fitness USA, Inc.              $2,400.00                                                                           $2,400.00


                                                                                                         Page 954 of 1763
                                                         Case 20-11568-KBO          Doc 72-2      Filed 04/19/21     Page 73 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ma, Ping
3046 Marston Way
San Jose, CA 95148                           15125    9/17/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Ma, Robert
380 Circular Ave.
San Francisco, CA 94131                       7948     9/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ma, Tarin
2429 10th Avenue
Honolulu, HI 96816                           15118    9/18/2020     24 Hour Fitness Worldwide, Inc.              $135.56                                                                              $135.56
Ma, Wendy C
1646 Adna Ave
Hacienda Heights, CA 91745                   12701    9/11/2020     24 Hour Fitness Worldwide, Inc.              $161.00                                                                              $161.00
Ma, Xiaohua
2864 Glen Donegal Dr
San Jose, CA 95148                           13183    9/12/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
MA, XIAOHUA
59 10TH ST APT #12
Oakland, CA 94607                            13426    9/13/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ma, Xiaojing
2447 First
Fort Lee, NJ 07024                            8928     9/3/2020     24 Hour Fitness Worldwide, Inc.               $92.73                                                                               $92.73
Ma, Xihong
15916 Bayberry Lane
San Lorenzo, CA 94580                        24872    10/5/2020     24 Hour Fitness Worldwide, Inc.              $144.99                                                                              $144.99
Ma, Xiuqing
4512 Hillsborough DR.
Castro Valley, CA 94546                      15600    9/20/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ma, Yufei
2464 26th Ave Unit H
Oakland, CA 94601                             6189    8/31/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Maarouf, Mohamad
12470 Briar Forest Dr.
Houston, TX 77077                            26671    11/25/2020    24 Hour Fitness Worldwide, Inc.              $925.00                                                                              $925.00
Mabey, Jan
441 Canyon Estates Drive
Bountiful, UT 84010                           9183     9/6/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Mac, Hoa Dieu
17 Benicia
Irvine, CA 92602                             14344    9/15/2020     24 Hour Fitness Worldwide, Inc.               $40.00                                                                               $40.00
Mac, Justin
17 Benicia
Irvine, CA 92602                             13865    9/15/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Mac, Tuong
17 Benicia
Irvine, CA 92602                             14301    9/16/2020     24 Hour Fitness Worldwide, Inc.               $40.00                                                                               $40.00
Macabeo, Gilbert
1950 E Badillo St Apt 269
West Covina, CA 91791                         3794    8/27/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00




                                                                                        Page 955 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21   Page 74 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Macaisa, Robert
20455 Sorrento Ln #202
Porter Ranch, CA 91326                       24118    10/6/2020    24 Hour Fitness Worldwide, Inc.            $859.98                                                                              $859.98
Macaraeg, Reza
17201 10th ave ne
Shoreline, WA 98155                          19069    9/30/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Macasaet, Roderick
743 San Pablo Ave
Sunnyvale, CA 94085                           8524     9/4/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Macaya, Ana
140 S. Buena Vista St.
Unit C
Burbank, CA 91505                            18753    9/25/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Macdonald, Gregory
P.O. Box 6297
Santa Rosa, CA 95406                         12591    9/11/2020    24 Hour Fitness Worldwide, Inc.           $1,800.00                                                                           $1,800.00
MacDonald, Jennifer
850 NW 86th Ave., Apt 520
Plantation, FL 33324                         22892    10/2/2020    24 Hour Fitness Worldwide, Inc.            $444.00                                                                              $444.00
MacDonald, Kristina
1409 N Alta Vista Blvd
Apt.210
Los Angeles, CA 90046                        13423    9/13/2020    24 Hour Fitness Worldwide, Inc.                                                              $135.00                            $135.00
Macdonald, Maureen
1293 Shorebird Lane
Carlsbad, CA 92011                            968      7/8/2020       24 Hour Fitness USA, Inc.               $688.00                                                                              $688.00
MacDonald, Richard & Tess
261 Kaualani Drive
Pukalani, HI 96768                           16938    9/21/2020    24 Hour Fitness Worldwide, Inc.            $206.24                                                                              $206.24
MacDougall, Maria Elena
53305 Avenida Ramirez
La Quinta, CA 92253                           8860     9/5/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
MacDuff, Darcelle L
21851 Newland St Spc 186
Huntington Beach, CA 92646                    8186     9/3/2020    24 Hour Fitness Worldwide, Inc.                            $516.00                                                              $516.00
MacDuff, Katherine J.
705 Sandy Court
Redlands, CA 92374                           11180     9/8/2020    24 Hour Fitness Worldwide, Inc.            $860.00           $0.00                                                              $860.00
Macey, Tara
1145 SE Malden St
Portland, OR 97202                            120     6/29/2020    24 Hour Fitness Worldwide, Inc.           $1,134.00                                                                           $1,134.00
Macfadyen, Stacie
2435 Montclair St
San Diego , CA 92104                         20711    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                              $664.00                            $664.00
MacGill, Suzanne
2895 Kalakaua #303
Honolulu, HI 96815                           20590    9/30/2020    24 Hour Fitness Worldwide, Inc.            $936.00                                                                              $936.00
Mach, Crystal
2830 Mataro Street
Pasadena, CA 91107                           22080    10/1/2020    24 Hour Fitness Worldwide, Inc.             $79.99                                                                               $79.99

                                                                                     Page 956 of 1763
                                                          Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 75 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Mach, Jason
10252 Daines Drive
Temple City, CA 91780                         13878    9/14/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Machado, Adrianna
3940 NW 207th Dr
Miami Gardens, FL 33055                       26231    11/6/2020    24 Hour Fitness Worldwide, Inc.             $43.81                                                                               $43.81
Machetta, Rebecca
1531 Elm st
El Cerrito, CA 94530                          12404    9/11/2020       24 Hour Fitness USA, Inc.                $54.98                                                                               $54.98
Machic, Ivan
2140 West Arlington Street
Long Beach, CA 90810                           8401     9/4/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Macias, Angeles
1936 Colt Dr.
Stockton, CA 95209                            24624    10/5/2020    24 Hour Fitness Worldwide, Inc.           $1,512.00                                                                           $1,512.00
Macias, Ariane
3904 Eagles Nest Dr
Evans, CO 80620                                229     6/23/2020       24 Hour Fitness USA, Inc.              $1,656.00                                                                           $1,656.00
Macias, Catalino
5442 Makati Circle
San Jose, CA 95123                             3659    8/27/2020    24 Hour Fitness Worldwide, Inc.           $6,000.00                                                                           $6,000.00
Macias, Catalino
5442 Makati Circle
San Jose, CA 95123                            17003    9/21/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                          $10,000.00
Macias, Celica
459 Camino Real St.
Duarte, CA 91010                              19229    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
MACIAS, DELMA
8285 SVL BOX
VICTORVILLE, CA 92395                         25178    10/11/2020   24 Hour Fitness Worldwide, Inc.                            $644.00                                                              $644.00
Macias, Johnny
272 Corning Ave
Milpitas, CA 95035                            25559    10/14/2020   24 Hour Fitness Worldwide, Inc.            $648.00                                                                              $648.00
Macias, Magda
470 Moss St.
Chula Vista, CA 91911                         26698    8/24/2020    24 Hour Fitness Worldwide, Inc.             $91.85                                                                               $91.85
Macias, Perla
16007 Leadwell St.
Van Nuys, CA 91406                            26591    11/23/2020   24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Macias, Steven
14610 Scott Cir
Cypress, TX 77429                             23158    10/2/2020    24 Hour Fitness Worldwide, Inc.             $67.00                                                                               $67.00
Macias, Yvette Luna
5922 Green Terrace Lane
Houston, TX 77088                              2592    8/13/2020    24 Hour Fitness Worldwide, Inc.            $605.00                                                                              $605.00
Mack, Jewel
138-54 222nd Street
Laurelton, NY 11413                           22838    10/2/2020    24 Hour Fitness Worldwide, Inc.            $160.05                                                                              $160.05




                                                                                      Page 957 of 1763
                                                        Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 76 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Mack, John
1237 10th Street
Hermosa Beach, CA 90254                      5773    8/31/2020        24 Hour Fitness USA, Inc.                                 $554.16                                                              $554.16
Mack, Kevin
160 South Hudson Avenue #101
Pasadena, CA 91101                           8432     9/4/2020        24 Hour Fitness USA, Inc.                 $299.99                                                                              $299.99
Mack, Sean
214 S. Harris Ave
Compton, CA 90221                           10892     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Mack, Stephen
825 Chapman Ave
Pasadena, CA 91103                          12194     9/9/2020     24 Hour Fitness Worldwide, Inc.              $450.98                                                                              $450.98
Mackenzie
1515 SE Water Ave Suite 100
Portland, OR 97214                          22232    10/1/2020        24 Hour Fitness USA, Inc.             $149,350.57                                                                          $149,350.57
Mackey, Gale
215 Dean Way
Folsom, CA 95630                            24019    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,260.00                                                                           $1,260.00
MacLane, Chelsea
6914 SE 19th Avenue
Portland, OR 97202                          19708    9/29/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
MacPhetridge, Heather
5081 Magnolia Ave
Riverside, CA 92506                         13802    9/14/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
MacRi, Maria Laura
3585 Sandpebble Dr
Apt 606
San Jose, CA 95136-4091                     24462    10/2/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Madaen, Bahram
316 Olive Ave
#914
Huntington Beach, CA 92648                  23137    10/5/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Madaen, Kaywan
316 Olive Ave #914
Huntington Beach, CA 92648                  24390    10/5/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Madaen, Marla
316 Olive Ave 914
Huntington Beach, CA 92648                  24310    10/5/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Madak, Dawn
1112 Jenniper Lane
Annapolis, MD 21403                          361     6/23/2020     24 Hour Fitness Worldwide, Inc.              $219.66                                                                              $219.66
Madalinska, Jessica
18 Via Lampara
San Clemente, CA 92673                      14242    9/15/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Madalinska, Jessica
18 Via Lampara
San Clemente, CA 92673                      13264    9/15/2020    24 Hour Fitness United States, Inc.            $41.99                                                                               $41.99
MADAMANCHI, RAMA KRISHNA
2000 WALNUT AVE APT P303
FREMONT, CA 94538                           23693    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99

                                                                                       Page 958 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 77 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
MADDEN, BARBARA
49 SHOWERS DR APT W305
MOUNTAIN VIEW, CA 94040                      14290    9/15/2020    24 Hour Fitness Worldwide, Inc.           $1,440.00                                                                           $1,440.00
Madden, Dennis
1976 Scotts Crossing Way
Apt 202
Annapolis, MD 21401                          19896    9/29/2020       24 Hour Fitness USA, Inc.                              $1,069.60                                                           $1,069.60
Madden, Elaine
3752 Seascape Drive
Huntington Beach, CA 92649                   12326    9/12/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Madden, James
26742 Alicante Dr
Mission Viejo, CA 92691                      23905    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $288.00                                                              $288.00
Madden, Jerome
3008 Nightside Drive
Upper Marlboro, MD 20774                      6139     9/1/2020    24 Hour Fitness Worldwide, Inc.             $44.64                                                                               $44.64
Maddi, Siddhartha
1920 Latham St
Apt 6
Mountain View, CA 94040                      21624    10/1/2020       24 Hour Fitness USA, Inc.              $1,014.00                                                                           $1,014.00
MADDINENI, SUNNYHITH
1118 HOSKINS LANE
SAN RAMON, CA 94582                          12804    9/11/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Maddocks, Rodney
311 Oxford Way
Santa Cruz, CA 95060                          4492    8/29/2020    24 Hour Fitness Worldwide, Inc.            $384.00                                                                              $384.00
Maddox, Aaron
701 Creekwater Terrace
Apt 213
Lake Mary, FL 32746                          13696    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Maddox, Danielle
433 S. DANIEL WAY
SAN JOSE, CA 95128                           14475    9/16/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                          $10,000.00
Maddox, Horace
3244 Tocata Dr
Las Vegas, NV 89146                          12320    9/10/2020       24 Hour Fitness USA, Inc.               $461.00                                                                              $461.00
Madireddi, Lakshmi Neena
25 N 14th St. Suite 940
San Jose, CA 95112                           12432     9/9/2020       24 Hour Fitness USA, Inc.                $99.00                                                                               $99.00
Madison, Brenda
1605 Louise St
Laguna Beach, CA 92651                       16620    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
madison, logan j
3020 Ostrom ave
Long Beach, CA 90808                         18336    9/26/2020    24 Hour Fitness Worldwide, Inc.            $125.00                                                                              $125.00
Madison, Mark
1605 Louise St
Laguna Beach, CA 92651                       16495    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00




                                                                                     Page 959 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 78 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Madjerac, Rachel
2505 Felton Lane
Redondo Beach, CA 90278                      11542     9/9/2020     24 Hour Fitness Worldwide, Inc.               $86.14                                                                               $86.14
Madrid, Kimberly
3117 ferngrove way
Antioch, CA 94521                            26540    11/20/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Madrid, Linda
23750 Highland Valley Rd
#102
Diamond Bar, CA 91765                         5515     9/2/2020    24 Hour Fitness United States, Inc.            $49.00                                                                               $49.00
Madridejos, Stephanie A.
8744 Cantaloupe Ave
Panorama City, CA 91402                      12794    9/11/2020        24 Hour Fitness USA, Inc.                $1,032.00                                                                           $1,032.00
Madrigal, Arnulfo
428 Miller Ave Apt 3
South San Francisco, CA 94080                 8866     9/5/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Madrigal, Juan
1200 S. Grand Ave. Apt #717
Los Angeles, CA 90015                        12625    9/12/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Madrigal, Nicole
7231 Ramona Ave
Alta Loma, CA 91701                          14267    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                $399.99                            $399.99
Madrinan, Enrique
320 Conestoga Way Apt 2212
Henderson, NV 89002                          18948    9/26/2020     24 Hour Fitness Worldwide, Inc.              $119.97                                                                              $119.97
Madriz, Damian
205 Lindy Dr
Las Vegas, NV 89107                           8181     9/5/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Madriz, Diane
8200 Oceanview Terrace #106
San Francisco, CA 94132                      22858    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Madriz, Noah
205 Lindy Dr
Las Vegas, NV 89107                           8623     9/5/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
Madriz, Sylvia T
253 Sunol Street
San Jose, CA 95126                           26967    12/9/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Madsen, Ann Marie
3886 Kashmir Way SE
Salem, OR 97317-8301                         11179     9/8/2020     24 Hour Fitness Worldwide, Inc.               $79.00                                                                               $79.00
Madueno, Jose
12299 El Portal Way
Rancho Cordova, CA 95742                      7166     9/2/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Maehler, Lannie Chen
4535 Sculpture Court
Oceanside, CA 92057                           4209    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $180.02                                                              $180.02
Maeng, Koy
2318 Capital Ave Apt 5
Sacramento, CA 95816                         17490    9/23/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00


                                                                                        Page 960 of 1763
                                                          Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 79 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Maga, Michael W
14405 W Colfax Ave
Lakewood, CO 80401                             3512    8/27/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Magallano, Remulus
21006 Reynolds Dr. #7
Torrance, CA 90503                            24751    10/3/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Magallon, Adriana
3267 Phelps Street
Stockton, CA 95206                            20509    9/29/2020    24 Hour Fitness United States, Inc.           $203.18                                                                              $203.18
Magana, Esteban
224 Elizabeth Ct
Sanata Paula, ca. 93060                       15344    9/17/2020     24 Hour Fitness Worldwide, Inc.                                               $540.00                                             $540.00
Magana, Gloria
1980 63rd Ave.
Sacramento, CA 95822                           2675    7/29/2020        24 Hour Fitness USA, Inc.                 $349.00                                                                              $349.00
Magana, Lorena
9074 Glennon Avenue
Las Vegas, NV 89148                           22178    10/1/2020     24 Hour Fitness Worldwide, Inc.              $207.00                                                                              $207.00
Magana, Mariela
                                               9145     9/5/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Magasin, Richard
757 Ocean Ave Unit 103
Santa Monica, CA 90402                         4471    8/28/2020     24 Hour Fitness Worldwide, Inc.              $279.65                                                                              $279.65
Magda, Tabita
725 NE 157th Ave
Portland, OR 97230                            19647    9/28/2020     24 Hour Fitness Worldwide, Inc.              $140.00                                                                              $140.00
Magda, Teodor
725 NE 157th Ave.
Portland, OR 97230                            16772    9/21/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Maged Soliman
476 Smith Ave.
Islip, NY 11751                               22863    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,560.00                                                           $1,560.00
Magee, Karen
270 Cagney Lane #108
Newport Beach, CA 92663                        2610    7/28/2020     24 Hour Fitness Worldwide, Inc.             $1,022.00                                                                           $1,022.00
Magee, Necole
250 Mill Ct
Simi Valley, CA 93065                         27055    12/12/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Maggie Yang / Rex Yang
Citi Bank under Rex Yang
24131 Fortune Drive
Lake Forest, CA 92630                          9535     9/6/2020     24 Hour Fitness Worldwide, Inc.              $269.00                                                                              $269.00
Maggin, Jeremy
20950 Oxnard St #33
Woodland Hills, CA 91367                       1535    7/20/2020    24 Hour Fitness United States, Inc.                          $1,440.00                                                           $1,440.00
Maghanoy Jr, Richard E
12759 SE 211th Street
Kent, WA 98031                                13677    9/14/2020        24 Hour Fitness USA, Inc.                  $93.88                                                                               $93.88




                                                                                         Page 961 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21   Page 80 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Maghanoy, Thia Leanna
12759 SE 211th Street
Kent, WA 98031                               13100    9/14/2020       24 Hour Fitness USA, Inc.                $93.88                                                                               $93.88
Magid, David
805 Stagecoach Dr
Lafayette, CO 80026                          27172    12/28/2020      24 Hour Fitness USA, Inc.               $186.75                                                                              $186.75
Magidin, Alex
405 91st Street Apt.21
Daly City, CA 94015                          18194    9/28/2020    24 Hour Fitness Worldwide, Inc.            $349.99                                                                              $349.99
Maglangit Jr, Daniel A
91-1034 Ft Weaver Rd
Ewa Beach, HI 96706                          22406    10/1/2020       24 Hour Fitness USA, Inc.               $848.13                                                                              $848.13
Maglaya, Jonathan
21319 Timco Way
Castro Valley, CA 94552                      20284    9/29/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
Magliacano, Sofia
321 W. 6th St.
Corona, CA 92882                             10536     9/9/2020       24 Hour Fitness USA, Inc.                               $286.66                                                              $286.66
Magnuson, Jessica
7B Overlook Road
Randolph, NJ 07869                            1126     7/9/2020       24 Hour Fitness USA, Inc.               $100.20                                                                              $100.20
Magosi, Refiloe
8403 Old Colony Drive South
Upper Marlboro, MD 20772                     18510    9/29/2020    24 Hour Fitness Worldwide, Inc.            $109.11                                                                              $109.11
Magsalin, Joel
17903 Myrica Ln
San Diego, CA 92127                          11261     9/9/2020    24 Hour Fitness Worldwide, Inc.             $93.98                                                                               $93.98
MAGTEK INC
ATTN: TRACI MCNAMEE
1710 Apollo Court
Seal Beach, CA 90740                         18154    9/25/2020       24 Hour Fitness USA, Inc.             $21,596.15                                                                          $21,596.15
Maguire, Kaitlyn M
21512 Firwood
Lake Forest, CA 92630                         3165    8/13/2020    24 Hour Fitness Worldwide, Inc.             $72.43                                                                               $72.43
Maguire, Kevin
900 Valley Rd. Apt. A4
Clifton, NJ 07013                             5742     9/2/2020    24 Hour Fitness Worldwide, Inc.            $360.00                                                                              $360.00
MAGUIRE, LAURIE
13386 NORTH HEARST COURT
TUSTIN, CA 92782                             11306    9/10/2020    24 Hour Fitness Worldwide, Inc.           $2,147.98                                                                           $2,147.98
Magures, Debby
59 Chambord Way
Roseville, CA 95678                           8876     9/5/2020    24 Hour Fitness Worldwide, Inc.           $2,500.00                                                                           $2,500.00
Mahaffey, Craig
1693 Los Padres Blvd
Santa Clara, CA 95050-4042                   17564    9/29/2020       24 Hour Fitness USA, Inc.              $1,200.00       $1,800.00                                                           $3,000.00
Mahagan, John K.
3719 Ocita Drive
Orlando, FL 32837                            13023    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                              $400.00                            $400.00


                                                                                     Page 962 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 81 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mahajan, Bakul
636 Choctaw Drive
Fremont, CA 94539                            13168    9/12/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
MAHAL, MAKHAN S
100 OLYMPIC COURT
SAN BRUNO, CA 94066                           8486     9/5/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
MAHALLI, JACOB
5185 MEDINA ROAD
WOODLAND HILLS, CA 91364                      9097     9/5/2020     24 Hour Fitness Worldwide, Inc.                             $1,200.00                                                           $1,200.00
Mahapatra, Rani
2045 Castillejo Way
Fremont, CA 94539                             4452    8/29/2020     24 Hour Fitness Worldwide, Inc.             $1,399.99                                                                           $1,399.99
Maharaj, Geeta
716 Hensley Ave #3
San Bruno, CA 94066                          13147    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,000.00                          $1,000.00
Mahavuthivanij, Joseph
16 Lagoon Ct
San Rafael, CA 94903                         10076     9/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Mahbub, Farihah
15626 Brewer Lane
Fontana , CA 92336                           17531    9/23/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Mahdessian, Rita
2976 Hawkridge Dr
La Crescenta, CA 91214                        4246    8/28/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Maher, Killian
43 Blackburne Square
Rathfarnham
Dublin
Ireland                                       1847    7/20/2020        24 Hour Fitness USA, Inc.                 $330.29                                                                              $330.29
Maher, Pamela G
236 Gregg Dr
Los Gatos, CA 95032                           9989     9/7/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Mahler, Ramona
3646 East Ave
Livermore, CA 94550                           8802     9/5/2020     24 Hour Fitness Worldwide, Inc.              $186.64                                                                              $186.64
Mahmooda, Ayesha
111-23 76th Road Apt F2
Forest Hills, NY 11375                        3066    8/19/2020    24 Hour Fitness United States, Inc.            $49.99                                                                               $49.99
Mahon, Daniel R. and Connie R.
11621 Forest Hill Ct.
Fairfax, VA 22030                             2215     8/4/2020    24 Hour Fitness United States, Inc.                          $2,349.98                                                           $2,349.98
Mahon, Daniel R. and Connie R.
11621 Forest Hill Ct.
Fairfax, VA 22030                             8076     9/3/2020    24 Hour Fitness United States, Inc.                          $2,349.98                                                           $2,349.98
Mahoney, Deanna
633 Stewart St., #14
Manteca, CA 95336                            26337    11/10/2020    24 Hour Fitness Worldwide, Inc.             $3,500.00                                                                           $3,500.00
Mahrizi, Adam
2614 Lunar Lane Apt 4
Sacramento, CA 95864                         20885    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $320.00                                                              $320.00

                                                                                        Page 963 of 1763
                                                                       Case 20-11568-KBO        Doc 72-2        Filed 04/19/21   Page 82 of 441


                                                                                                      Claim Register
                                                                                                   In re RS FIT NW LLC
                                                                                                   Case No. 20-11568

                                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                    Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                                        Amount                                           Amount           Amount
Mahrizi, Adam
2614 Lunar Lane Apt 4
Sacramento, CA 95864                                       23019    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $320.00                                                              $320.00
Mahusay, Baby
15449 Nordhoff St #9
North Hills, CA 91343                                      25112    10/7/2020    24 Hour Fitness Worldwide, Inc.                                             $700.00                                             $700.00
Mai, Cao
4592 Scenario Dr
Huntington Beach, CA 92649                                  8513     9/4/2020    24 Hour Fitness Worldwide, Inc.            $340.41                                                                              $340.41
Mai, Ho Shen
2815 Montellano Ave
Hacienda Heights, CA 91745                                 21459    10/1/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Mai, Julie
640 Francisco St #1110
San Francisco, CA 94133                                     3707    8/28/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Mai, Lingfeng
18048 Columbia Dr.
Castro Valley, CA 94552                                     4096    8/27/2020       24 Hour Fitness USA, Inc.               $600.00                                                                              $600.00
Mai, Michael
2815 Montella Ave
Hacienda Heights, CA 91745                                 21389    10/1/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Maiava, Warner
54-048 Waikulama Street
Hauula, HI 96717                                           14289    9/15/2020    24 Hour Fitness Worldwide, Inc.             $29.32                                                                               $29.32
Maida, Mark
13302 Ranchero Rd
Oak Hills, CA 92344                                         1014     7/8/2020    24 Hour Fitness Worldwide, Inc.           $1,520.00                                                                           $1,520.00
Maier, Jeffrey
3 AppleTree Hill
Mount Kisco, NY 10549                                       592     6/29/2020    24 Hour Fitness Worldwide, Inc.                           $1,080.00                                                           $1,080.00
MAIO, ELLEN
83 Whitehall St.
Fair Lawn, NJ 07410                                         1464    7/16/2020    24 Hour Fitness Worldwide, Inc.           $6,000.00                                                                           $6,000.00
MAIONCHI/LAUNDERLAND 24th St. LP
250 AVILA St.
San Francisco, CA 94123                                     1045     7/1/2020    24 Hour Fitness Worldwide, Inc.                         $34,341.68                                                           $34,341.68
Maionchi/Launderland 24th street Family Partnership, LP
Attention: Dominic Maionchi
250 Avila Street
San Francisco, CA 94123                                     959      7/8/2020       24 Hour Fitness USA, Inc.            $259,391.00                                                                         $259,391.00
Maionchi/Launderland 24th street LP
250 Avila Street
San Francisco, CA 94123                                     924      7/1/2020    24 Hour Fitness Worldwide, Inc.                         $34,341.68                                                           $34,341.68
MAISONET, OMARA
2126 BENSON AVE APT 1E
BROOKLYN, NY 11214                                         24794    10/7/2020    24 Hour Fitness Worldwide, Inc.                            $380.00                                                              $380.00
Maity, Sutapa
119 Magellan Avenue
San Jose, CA 95116                                          1489    7/17/2020       24 Hour Fitness USA, Inc.               $996.00                                                                              $996.00


                                                                                                   Page 964 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 83 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Majekodunmi, Wale
1025 NW Couch Street
Apartment 619
Portland, OR 97209                           13364    9/13/2020        24 Hour Fitness USA, Inc.                                 $912.00                                                              $912.00
Majia, Maria Emma
10587 Steerhead Drive
Bloomington, CA 92316                        27090    12/14/2020    24 Hour Fitness Worldwide, Inc.              $800.00      $16,675.00          $800.00          $800.00                         $19,075.00
Majovski, Gregory
19019 65th Ave NE
Kenmore, WA 98028                            12349    9/12/2020     24 Hour Fitness Worldwide, Inc.             $1,255.00                                                                           $1,255.00
Majovski, Julia
19019 65th ave NE
Kenmore, WA 98028                            12300    9/12/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
MAJZLIN, JEROME
521 NW 78th Way
Plantation, FL 33324                         20444    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $159.43                                                              $159.43
Majzlin, Jill
521 NW 78th WAY
Plantation, FL 33324                         20437    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $150.41                                                              $150.41
Mak, Anthony
5131 Olga Ave
Cypress, CA 90630                             3508    8/27/2020     24 Hour Fitness Worldwide, Inc.               $79.00                                                                               $79.00
Mak, Lawrence
376 Imperial Way
Apt #102
Daly City, CA 94015                          16818    9/21/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Mak, Ryan
8270 Peacock Ln
Elverta, CA 95626                            15556    9/19/2020     24 Hour Fitness Worldwide, Inc.              $162.50                                                                              $162.50
Mak, Thomas
14794 Ruthelen Ct.
San Leandro, CA 94578                         8816     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Makarevich, Yury
2483 West 16th Street Apt 10 A
Brooklyn, NY 11214                           17721    9/23/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Makayi, Stephen
416 Plenty Terrace
Sunnyvale, CA 94089                          12906    9/12/2020    24 Hour Fitness United States, Inc.                           $680.00                           $680.00                          $1,360.00
Makelemi, Briana
Law Office of Ellen Zweig PC
70 Sunrise Highway Ste 500
Valley Stream, NY 11581                      23794    10/2/2020         24 Hour Holdings II LLC              $100,000.00                                                                          $100,000.00
Makelemi, Briana
Law Office of Ellen Zweig PC
70 Sunrise Highway Ste 500
Valley Stream, NY 11581                      24330    10/2/2020    24 Hour Fitness United States, Inc.       $100,000.00                                                                          $100,000.00
Makelemi, Briana
Law Office of Ellen Zweig PC
70 Sunrise Highway Ste 500
Valley Stream, NY 11581                      24684    10/2/2020        24 Hour Fitness USA, Inc.             $100,000.00                                                                          $100,000.00

                                                                                        Page 965 of 1763
                                                        Case 20-11568-KBO        Doc 72-2        Filed 04/19/21   Page 84 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Makelemi, Briana
Law Office of Ellen Zweig PC
70 Sunrise Highway, Ste 500
Valley Stream, NY 11581                     24729    10/2/2020           24 New York LLC                  $100,000.00                                                                         $100,000.00
Makelemi, Briana
Law Office of Ellen Zwieg PC
70 Sunrise Highway Ste 500
Valley Stream, NY 11581                     24205    10/2/2020     24 Hour Fitness Holdings LLC           $100,000.00                                                                         $100,000.00
Makelemi, Sriana
Law Office of Ellen Zweig PC
70 Sunrise Highway Suite 500
Valley Stream, NY 11581                     24338    10/2/2020    24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                         $100,000.00
Maker, Michael
334 Quarterdeck Alley
Annapolis, MD 21401                         22893    10/2/2020    24 Hour Fitness Worldwide, Inc.             $81.25                                                                               $81.25
Maker, Shannon
334 Quarterdeck Alley
Annapolis, MD 21401                         22818    10/2/2020    24 Hour Fitness Worldwide, Inc.             $81.25                                                                               $81.25
Makhija, Manisha
18604 E Powers LN
Aurora, CO 80015                            24060    10/3/2020            24 Denver LLC                     $1,000.00                                                                           $1,000.00
makrygiannis, stavros
44 Rockland Ave
Woodland Park, NJ 07424                     10294     9/7/2020    24 Hour Fitness Worldwide, Inc.            $180.00                                                                              $180.00
Maksimov, Ben
5308 Glenleigh Ct
Antelope, CA 95843                          21901    10/5/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Maksimov, Maksim
1510 Ocean Parkway, Apartment B8
Brooklyn, NY 11230                          15933    9/25/2020       24 Hour Fitness USA, Inc.                $73.48                                                                               $73.48
MALAMED, JARRED
3545 BEETHOVEN STREET
LOS ANGELES, CA 90066                       11211    9/10/2020             RS FIT CA LLC                      $43.00                                                                               $43.00
Malanga, Sue
2 Seneca Trail
Wayne, NJ 07470                             25699    10/20/2020   24 Hour Fitness Worldwide, Inc.            $301.48                                                                              $301.48
Malavey, Kadin
2743 East Ct
Richmond, CA 94806                          15347    9/18/2020    24 Hour Fitness Worldwide, Inc.             $29.99                                                                               $29.99
Malbye, Bree
157 E. Dartmouth Ave.
Englewood, CO 80113                         18728    9/29/2020    24 Hour Fitness Worldwide, Inc.            $131.26                                                                              $131.26
Malcolm, Bill
16 Grenada Court
Manhattan Beach, CA 90266                   14231    9/15/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Malcolm, Venus
3317 Olinville Ave
Bronx, NY 10467                             14609    9/16/2020           24 New York LLC                                    $1,000.00                        $1,000.00                          $2,000.00




                                                                                    Page 966 of 1763
                                                         Case 20-11568-KBO         Doc 72-2        Filed 04/19/21    Page 85 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Maldonado, Derek
20 Ash Street
Piermont, NY 10968                           25552    10/14/2020 24 Hour Fitness United States, Inc.            $94.98                                                                               $94.98
Maldonado, Enrique
727 Pumehana St Apt 301
Honolulu, HI 96826                            4736    8/30/2020     24 Hour Fitness Worldwide, Inc.                                                              $176.00                            $176.00
Maldonado, Enrique
727 Pumehana St
Apt 301
Honolulu, HI 96826                           24841    10/5/2020     24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Maldonado, Kathryn
11558 Willake Street
Santa Fe Springs, CA 90670                   26769    11/29/2020    24 Hour Fitness Worldwide, Inc.            $479.88                                                                              $479.88
Maldonado-Cintron, Jenniffer M
9642 Via Torino
Burbank, CA 91504                            10078     9/8/2020     24 Hour Fitness Worldwide, Inc.            $116.75                                                                              $116.75
Maldonado-Mateo, Katiria
1220 S RIDGE ROAD
LANTANA, FL 33462                            14228    9/15/2020     24 Hour Fitness Worldwide, Inc.            $116.95                                                                              $116.95
Malek, Julianne
7 Tree Crest Circle
The Woodlands, TX 77381                       2986    8/11/2020        24 Hour Fitness USA, Inc.                               $120.12                                                              $120.12
Malekghassemi, Heerod
22919 Gershwin Dr.
Woodland Hills, CA 91364                     12879    9/11/2020     24 Hour Fitness Worldwide, Inc.                            $356.00                                                              $356.00
Malespin, David
576 Wildwood Way
San Francisco, CA 94112                       4626    8/29/2020     24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Malfavon-Alvarez, Erika
2270 Piner Road
Santa Rosa, CA 95403-2354                    14284    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Malhi, Inderpal
9266 50th Ave S., Unit C
Seattle, WA 98118                            17265    9/22/2020     24 Hour Fitness Worldwide, Inc.             $81.36                                                                               $81.36
Malhotra, Akhil
2213 Olivia Lane
Little Elm, TX 75068                         10336     9/8/2020        24 Hour Fitness USA, Inc.               $399.99                                                                              $399.99
Malicki, Adam
19555 Dorado Dr
Trabuco Cyn, CA 92679                        14654    9/16/2020     24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Malijewski, Susan M.
4940 Village Oaks Dr
Rocklin, CA 95677                            13986    9/14/2020     24 Hour Fitness Worldwide, Inc.                           $1,113.99                                                           $1,113.99
Malik, Mubarak
4422 Temecula Street, Unit #2
San Diego, CA 92107                           1382    7/13/2020     24 Hour Fitness Worldwide, Inc.             $87.10                                                                               $87.10
Malin, Erik
6 Las Fieras
Rancho Santa Margarita, CA 92688              9456     9/6/2020     24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99


                                                                                       Page 967 of 1763
                                                         Case 20-11568-KBO         Doc 72-2      Filed 04/19/21    Page 86 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Malin, Lori
15405 Live Oak Springs Canyon Road
Canyon Country, CA 91387                      6804     9/2/2020     24 Hour Fitness Worldwide, Inc.            $910.00                                                                              $910.00
Malin, Melinda V
88 Toyon Terrace
Danville, CA 94526                            9341     9/7/2020     24 Hour Fitness Worldwide, Inc.            $288.00                                                                              $288.00
Malins, Andrea
2121 Portola Way
Sacramento, CA 95818                          9133     9/5/2020     24 Hour Fitness Worldwide, Inc.                             $40.50                                                               $40.50
Maliwanag, Ricardo
509 S.Via Montana
Burbank, CA 91501                             6231     9/1/2020     24 Hour Fitness Worldwide, Inc.            $885.05                                                                              $885.05
Malkenson, Jayne
1125 Lexington Avenue, Apt 5D
New York, NY 10075                            391     6/25/2020     24 Hour Fitness Worldwide, Inc.           $1,228.00                                                                           $1,228.00
Mallarkandy, Praveena
898 S Mary Ave,
Sunnyvale, CA 94087                           2973     8/6/2020     24 Hour Fitness Worldwide, Inc.           $1,560.02                                                                           $1,560.02
Mallchok, Shelley
3314 Rubio Crest Drive
Altadena, CA 91001-1528                       5241    8/30/2020     24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Malley, Mark
124 Moiso Lane
Plesant Hill, CA 94523                       17271    9/22/2020     24 Hour Fitness Worldwide, Inc.            $150.00                                                                              $150.00
MALLI, CHANELLE
2463 TORINO STREET, UNIT 6
WEST SACRAMENTO, CA 95691                    10880     9/8/2020     24 Hour Fitness Worldwide, Inc.            $399.00                                                                              $399.00
Malloway, Ellen
5917 SE Davis Rd.
Hillsboro, OR 97123                           5694    8/31/2020             RS FIT NW LLC                       $91.47                                                                               $91.47
Malmstrom, Lena
14728 Saturn Dr
San Leandro, CA 94578                        25604    10/15/2020 24 Hour Fitness United States, Inc.                                            $699.99                                             $699.99
Maloku, Liridon
592 Fairfield Road
Wayne, NJ 07470                               3951    8/27/2020     24 Hour Fitness Worldwide, Inc.                             $52.61                            $52.61                            $105.22
Malolepszy, Elizabeth
101 Oxford Road
Colonia, NJ 07067                             6848     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                              $196.51                            $196.51
Malone, Amy
9820 Vieux Carre Dr
Louisville, KY 40223                         10469     9/9/2020     24 Hour Fitness Worldwide, Inc.                            $886.00                                                              $886.00
Malone, Jerome
66 Adrianna Path Dr
Missouri City, TX 77459                      10870     9/8/2020     24 Hour Fitness Worldwide, Inc.                            $300.00                                                              $300.00
Malone, Rena
7755 Sun Hill Drive Apt 269
Citrus Heights, CA 95610                      2161    8/11/2020     24 Hour Fitness Worldwide, Inc.            $210.00                                                                              $210.00




                                                                                       Page 968 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 87 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Malone-Vidovich, Reni
P.O. Box 315
Dana Point, CA 92629                          2870    7/29/2020    24 Hour Fitness United States, Inc.           $704.00                                                                              $704.00
Maloney, Carrie
977 Dolores Street
San Francisco, CA 94110                       3789    8/27/2020    24 Hour Fitness United States, Inc.                          $1,560.00                        $1,560.00                          $3,120.00
Maloney, Carrie
977 Dolores Street
San Francisco, CA 94110                       3906    8/27/2020        24 Hour Fitness USA, Inc.                                 $599.92                           $599.92                          $1,199.84
Maloney, Christina
3160 Telegraph Road #230
Ventura, CA 93003                             5108    8/31/2020     24 Hour Fitness Worldwide, Inc.               $30.00                                                                               $30.00
Maloney, Nicholas Lyndon
350 paseo de playa #305
Ventura, CA 93001                            13659    9/14/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Malonzo, Robert
10258 Corkwood Ct
Rancho Cucamonga, CA 91737                   17726    9/23/2020        24 Hour Fitness USA, Inc.                 $154.38                                                                              $154.38
Malsbary, Carey
4039 Citradora Dr.
Spring Valley, CA 91977                      26147    11/1/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
Maltzman, Edwin W.
1979 East 24th Street
Brooklyn, NY 11229                           10316     9/8/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Malveaux, Troy
Whittier Law Group
Charles A. Whittier, Esq.
305 Broadway (7th Floor)
New York, NY 10007                           15884    9/21/2020        24 Hour Fitness USA, Inc.             $250,000.00                                                                          $250,000.00
Malvolti, Luigino
Via Cairoli 7
Fontanetto Po (VC), IT 13040
Italy                                        25605    10/16/2020    24 Hour Fitness Worldwide, Inc.                                            $25,000.00                                          $25,000.00
Malyugin, Aleksey
10447 SE 222nd St
Kent , WA 98031                              23856    10/7/2020     24 Hour Fitness Worldwide, Inc.               $54.99                                                                               $54.99
Mamidanna, Pooja
931 Gomes Ln
Milpitas, CA 95035                           17848    9/24/2020    24 Hour Fitness United States, Inc.           $602.00                                                                              $602.00
MAMO, YEMESRACH F.
18541 E. Bates Dr.
Aurora, CO 80013                             19093    9/22/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Mamon, Elior
5202 Lubao Ave
Woodland Hills, CA 91364                     26119    11/2/2020     24 Hour Fitness Worldwide, Inc.             $4,060.00                                                                           $4,060.00
Managed Care Consulting, Inc.
3334 E. Coast Hwy, Suite 143
Corona del Mar, CA 92625                     13034    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                                $399.99                            $399.99




                                                                                        Page 969 of 1763
                                                          Case 20-11568-KBO        Doc 72-2      Filed 04/19/21    Page 88 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Manalang, Lesley Sean
2418 East Gloria Street
West Covina, CA 91792                         18463    9/28/2020    24 Hour Fitness Worldwide, Inc.           $130.51                                                                              $130.51
Manalansan, Janzel
9541 Compass Point Drive South
San Diego, CA 92126                           23505    10/6/2020    24 Hour Fitness Worldwide, Inc.           $650.00                                                                              $650.00
Manalo, Melanie
11940 Cantara Street
North Hollywood, CA 91605                     22688    10/1/2020    24 Hour Fitness Worldwide, Inc.           $279.94                                                                              $279.94
Manassaram, Dellano
2044 Hickory Glen Dr.
Missouri City, TX 77489                        593      7/6/2020    24 Hour Fitness Worldwide, Inc.            $49.36                                                                               $49.36
MANASYAN, HELEN
4939 LAUREL CANYON BLVD UNIT E
VALLEY VILLAGE, CA 91607                      25065    10/6/2020    24 Hour Fitness Worldwide, Inc.          $1,710.00                                                                           $1,710.00
Manca, Marc
575 W Merle Ct
San Leandro, CA 94577                         23281    10/2/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
Mancarti, Gail
2225 Meer Way
Sacramento, CA 95822                          21392    10/1/2020    24 Hour Fitness Worldwide, Inc.           $470.00                                                                              $470.00
Manchiraju, Dhiraj
12381 Alamo Drive
Rancho Cucamonga, CA 91739                    14707    9/17/2020    24 Hour Fitness Worldwide, Inc.           $429.00                                                                              $429.00
Mancuso, Bryan
9893 NW 51 Lane
Doral, FL 33178                                1315    7/13/2020    24 Hour Fitness Worldwide, Inc.            $25.46                                                                               $25.46
Mandel, Denise
2844 Via Florentine St
Henderson, NV 89074-1404                      18342    9/23/2020    24 Hour Fitness Worldwide, Inc.                           $984.00                                                              $984.00
Mandel, Loren I.
14431 Shawnee St
Moorpark, CA 93021                             8477     9/4/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Mandel, Michael W.
249 W. Jackson
#405
Hayward, CA 94544                             14066    9/14/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
Mandel, Pamela J
249 W. Jackson
#405
Hayward, CA 94544                             12334    9/11/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
Manderscheid, Carole
2409 Golden Rain Rd. #2
Walnut Creek, CA 94595                        26608    11/20/2020   24 Hour Fitness Worldwide, Inc.           $101.33                                                                              $101.33
Manderson, Lewis Corrigan ("Corry")
4144 Tennyson Street, APT6
Denver, CO 80212                              16341    9/22/2020    24 Hour Fitness Worldwide, Inc.            $63.98                                                                               $63.98
Mandla, Bhavya
27 bear paw, APT # 29D
Irvine, CA 92604                              13684    9/14/2020    24 Hour Fitness Worldwide, Inc.           $386.43                                                                              $386.43

                                                                                      Page 970 of 1763
                                                        Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 89 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Mandzyuk, Dina
4813 Siskin Ct
Sacramento, CA 95842                        11918    9/10/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Maneer, Robert
5104 N 32 STREET
UNIT 125
PHOENIX, AZ 85018                            5987    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Mangal, Aditya
702 Portofino Ln
Foster City, CA 94404                        8012     9/5/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Mangal, Shveta
702 Portofino Lane
Foster City, CA 94404                        8754     9/4/2020     24 Hour Fitness Worldwide, Inc.              $649.90                                                                              $649.90
Mangan, Sandy
29 Victory Place
East Brunswick, NJ 08816                     4865    8/31/2020     24 Hour Fitness Worldwide, Inc.              $748.00                                           $748.00                          $1,496.00
Manganiello, Llynn
1155 SW 120th way
Davie, FL 33325                              6828     9/2/2020     24 Hour Fitness Worldwide, Inc.              $864.00                                                                              $864.00
Mangd, Shlomo
1501 Voorhies Avenue
Apt 12C
Brooklyn, NY 11235                          13417    9/13/2020            24 New York LLC                       $276.00                                                                              $276.00
Mango, James J
47 Wilson Blvd.
Islip, NY 11751                              759     6/29/2020        24 Hour Fitness USA, Inc.                 $252.00                                                                              $252.00
Mangoba, Alex
1287 Rimer Dr.
Moraga, CA 94556                            23561    10/2/2020     24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
Mangoba, Cecilia
1287 Rimer Drive
Moraga, CA 94556                            23696    10/2/2020     24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
Mangoba, Leo
1287 Rimer Dr.
Moraga, CA 94556                            23737    10/2/2020     24 Hour Fitness Worldwide, Inc.               $75.00                                                                               $75.00
Manhart, Teresa
PO Box 56226
Los Angeles, CA 90056                        320      7/6/2020     24 Hour Fitness Worldwide, Inc.                              $894.57                                                              $894.57
Manigsaca, Ariel
18416 Copper Grassland Way
Pflugerville, TX 78660                       8946     9/7/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
MANIS, JESSE
404 SE 53RD AVENUE
PORTLAND, OR 97215                           3270    8/21/2020        24 Hour Fitness USA, Inc.                $1,216.00                                                                           $1,216.00
Manis, Lauren
4852 Cabana Dr #207
Huntington Beach, CA 92649                  24165    10/3/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Maniscalco, Paul
316 Virginia Avenue
San Mateo, CA 94402                          1058     7/9/2020     24 Hour Fitness Worldwide, Inc.              $602.00                                                                              $602.00

                                                                                       Page 971 of 1763
                                                          Case 20-11568-KBO         Doc 72-2        Filed 04/19/21    Page 90 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Manisck, Christian
8102 Beverly Hill St.
Houston, TX 77063                             11796    9/10/2020     24 Hour Fitness Worldwide, Inc.             $96.80                                                                               $96.80
Manjra, Juliett
19523 Bouma Ave.
Cerritos, CA 90703                             4599    8/30/2020     24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Manjunath, Tejas
3186 Bourgogne court
San Jose, CA 95135                            15883    9/20/2020     24 Hour Fitness Worldwide, Inc.             $96.00                                                                               $96.00
Manko, Anjeza
1857 85 Street Apt 4F
Brooklyn, NY 11214                              80     6/19/2020     24 Hour Fitness Worldwide, Inc.            $299.99                                                                              $299.99
Manlely, Chris
32832 San Jose Court
Temecula, CA 92592                             6462     9/3/2020     24 Hour Fitness Worldwide, Inc.           $3,230.00                                                                           $3,230.00
Manlulu, Rhoda
615 Florence St.
Daly City, CA 94014                            5547    8/31/2020     24 Hour Fitness Worldwide, Inc.            $432.00                                                                              $432.00
Mann Enterprises, Inc
Procopio, Hargreaves & Savitch LLP
c/o Gerald P. Kennedy
525 B Street, Suite 2200
San Diego, CA 92101                           24690    10/2/2020        24 Hour Fitness USA, Inc.            $344,232.87                                                                         $344,232.87
Mann, Douglas
9856 Majestic Way
Boynton Beach, FL 33437                        6587     9/3/2020     24 Hour Fitness Worldwide, Inc.            $126.00                                                                              $126.00
Mann, Parveen G.
34635 Anchor Dr
Fremont, CA 94555                             16517    9/20/2020     24 Hour Fitness Worldwide, Inc.                            $429.00            $0.00                                             $429.00
Mann, Simi
11980 Nebraska Ave #4
Los Angeles, CA 90025                          5083    8/31/2020     24 Hour Fitness Worldwide, Inc.                            $500.00                                                              $500.00
Mann, Wilma
53 Birchwood Lane
Hartsdale, NY 10530                           25679    10/16/2020    24 Hour Fitness Worldwide, Inc.           $1,116.00                                                                           $1,116.00
Mannar, Sharendran
3566 Dickenson Cmn.
Fremont, CA 94538                             24618    10/3/2020     24 Hour Fitness Worldwide, Inc.            $187.96                                                                              $187.96
Mannarino, Anthony
2521 E 16 St
Brooklyn, NY 11235                            17385    9/22/2020     24 Hour Fitness Worldwide, Inc.             $46.00                                                                               $46.00
Mannella, Stephen
505 N Kenwood St
Apt 5
Glendale, CA 91206                            22155    10/1/2020     24 Hour Fitness Worldwide, Inc.            $820.00                                                                              $820.00
Mannelli, Sandra
506 Quail Cir
Dickinson, TX 77539                           25349    10/12/2020 24 Hour Fitness United States, Inc.                $0.00                                                                             $0.00




                                                                                        Page 972 of 1763
                                                        Case 20-11568-KBO        Doc 72-2        Filed 04/19/21   Page 91 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Manning, Jim
3273 Heritage Estates Dr
San Jose, CA 95148                          12115     9/9/2020    24 Hour Fitness Worldwide, Inc.            $276.00                                                                              $276.00
Manning, Keiko
3273 Heritage Estates Dr
San Jose, CA 95148                          11968     9/9/2020    24 Hour Fitness Worldwide, Inc.            $276.00                                                                              $276.00
Manning, Matthew
1452 N Vasco Rd STE 202
Livermore, CA 94551                          5265     9/1/2020    24 Hour Fitness Worldwide, Inc.            $900.00                                                                              $900.00
Manning, William
2299 Briar Court
Frisco, TX 75034                             2286    7/26/2020       24 Hour Fitness USA, Inc.              $3,156.75                                                                           $3,156.75
Manning, William
2299 Briar Court
Frisco, TX 75034                             2320    7/23/2020    24 Hour Fitness Worldwide, Inc.           $3,156.75                                                                           $3,156.75
Mano, Timena R.
2333 OAKWOOD DRIVE
East Palo Alto, CA 94303                     7572     9/2/2020    24 Hour Fitness Worldwide, Inc.             $93.97                                                                               $93.97
Manosov, Ronen
773 Haverhill Drive
Sunnyvale, CA 94087                         26229    11/5/2020    24 Hour Fitness Worldwide, Inc.                                             $120.00                                             $120.00
Mansfield, Michael T.
1738 Pacific Coast Highway
Hermosa Beach, CA 90254                     12025    9/10/2020    24 Hour Fitness Worldwide, Inc.           $5,000.00                                                                           $5,000.00
Manshadi, Afrouz Kariminejad
17012 E Aberdeen Dr
Aurora, CO 80016                             9600     9/7/2020            24 Denver LLC                      $400.00                                                                              $400.00
Mansi, Matthew E
591 S Brent St.
Ventura, CA 93003                           27409    2/17/2021    24 Hour Fitness Worldwide, Inc.            $752.00                                                                              $752.00
Mansour, Delon
12225 Via Hacienda
El Cajon, CA 92019                           4646    8/29/2020    24 Hour Fitness Worldwide, Inc.           $2,500.00                                                                           $2,500.00
Mansukhani, Aashna
5211 Demarcus Blvd Apt 269
Dublin, CA 94568                            21404    10/1/2020    24 Hour Fitness Worldwide, Inc.            $800.00                                                                              $800.00
Mant, Anita Gail
9469 Yew St
Rancho Cucamonga, CA 91730-2249             21884    9/30/2020    24 Hour Fitness Worldwide, Inc.          $17,512.60                                                                          $17,512.60
Mantel, Bonnie Ada
4015 Yale Avenue
La Mesa, CA 91941                           14004    9/16/2020    24 Hour Fitness Worldwide, Inc.           $1,276.70                                                                           $1,276.70
MANTHA, VIJAY KUMAR
18330 39TH DR SE
BOTHELL, WA 98012                           13011    9/12/2020    24 Hour Fitness Worldwide, Inc.             $51.69                                                                               $51.69
MANTHA, VIJAY KUMAR
18330 39TH DR SE
BOTHELL, WA 98012                           13039    9/12/2020    24 Hour Fitness Worldwide, Inc.             $62.68                                                                               $62.68




                                                                                    Page 973 of 1763
                                                         Case 20-11568-KBO        Doc 72-2        Filed 04/19/21   Page 92 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Manti, Michael Patrick
7998 Reserve Way
Vienna, VA 22182                              508      7/2/2020    24 Hour Fitness Worldwide, Inc.           $2,047.00                                                                           $2,047.00
Manuel, Diana
27901 Camino Santo Domingo
San Juan Capistrano, CA 92675                 3185    8/10/2020    24 Hour Fitness Worldwide, Inc.            $599.98                                                                              $599.98
Manuel, Jordan
2607 September Dr
Bakersfield, CA 93313                         522      7/2/2020    24 Hour Fitness Worldwide, Inc.            $149.00                                                                              $149.00
Manuel, Nicholas
1264 Honey Trail
Walnut Creek, CA 94597                       15842    9/22/2020       24 Hour Fitness USA, Inc.               $429.99                                                                              $429.99
Manuel, Shelly
132 E 139th Street
Los Angeles, CA 90061                         4963    8/31/2020    24 Hour Fitness Worldwide, Inc.            $102.00                                                                              $102.00
Manus, Jason
3 Horizon Road
Apartment 1007
Fort Lee, NJ 07024                            7133     9/2/2020    24 Hour Fitness Worldwide, Inc.           $1,299.98                                                                           $1,299.98
Manus, Ruth
39 Jackson Drive
PO Box 901
Alpine, NJ 07620                              7510     9/3/2020    24 Hour Fitness Worldwide, Inc.           $1,399.98                                                                           $1,399.98
Manusos, Mary
4557 Culbertson Ave
La Mesa , CA 91942                           26082    10/29/2020   24 Hour Fitness Worldwide, Inc.            $199.00                                                                              $199.00
Manyam, Vijay
6800 Chalk Hill Dr
Austin, TX 78759                             24786    10/5/2020    24 Hour Fitness Worldwide, Inc.            $241.30                                                                              $241.30
Manzanarez, Miriam
39 Eastbrook Ct
Brentwood, NY 11717                          18806    9/26/2020    24 Hour Fitness Worldwide, Inc.                             $49.98            $0.00                                              $49.98
Manzano, Bernadette
22012 Sevilla Road #110
Hayward, CA 94541                            12816    9/13/2020    24 Hour Fitness Worldwide, Inc.             $74.97                                                                               $74.97
Manzano, Jessica
2826 Flint Ave
San Jose, CA 95148                            7642     9/3/2020    24 Hour Fitness Worldwide, Inc.             $47.27                                                                               $47.27
Manzano, Katherine M
6514 Lindley Avenue
Reseda, CA 91335                             19133    9/25/2020    24 Hour Fitness Worldwide, Inc.            $312.45                                                                              $312.45
Mao, Austin
2847 Vila Alta Pl
Hacienda Heights, CA 91745                   22323    10/1/2020    24 Hour Fitness Worldwide, Inc.            $800.00                                                                              $800.00
Mao, Karry
2847 Villa Alta Place
Hacienda Heights, CA 91745                   22579    10/2/2020       24 Hour Fitness USA, Inc.              $1,000.00                                                                           $1,000.00
Mao, Maximillian
2833 Bryant St
Palo Alto, CA 94306                          22720    10/2/2020    24 Hour Fitness Worldwide, Inc.            $583.00                                                                              $583.00

                                                                                     Page 974 of 1763
                                                         Case 20-11568-KBO          Doc 72-2      Filed 04/19/21     Page 93 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mao, Yi
88 Hillside Blvd
Apt 306
Daly City, CA 94014                          26845    12/2/2020          24 San Francisco LLC                    $599.92                                                                              $599.92
Mar, Brian
2020 horizon ct
San Leandro, CA 94579                         6493     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Mar, Donna
8125 Peak Forest Way
Elk Grove, CA 95757                          10340     9/8/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Mara, Marlis Heidrun
2044 Prado Vista
Lincoln, CA 95648                            24413    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,189.80                                                           $1,189.80
Maradiaga, Dania
40474 Pine Grove St
Indio, CA 92203                              10133     9/8/2020    24 Hour Fitness United States, Inc.           $128.00                                                                              $128.00
Marafine, Victoria L.
13915 Calmont Dr
Houston, TX 77070                             2425    7/27/2020    24 Hour Fitness United States, Inc.            $35.79                                                                               $35.79
Marasco, Paul
127 W. Glen Road
Denville, NY 07834                           21507    10/1/2020     24 Hour Fitness Worldwide, Inc.               $77.00                                                                               $77.00
Maraventano, Carmela
426 Prospect Avenue
Avenel, NJ 07001                              3613    8/27/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Maraventano, Carmela
426 Prospect Avenue
Avenel, NJ 07001                             16437    9/18/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
March, Andrew
143 E Hartsdale Avenue 1A
Hartsdale, NY 10530                          13195    9/12/2020     24 Hour Fitness Worldwide, Inc.             $1,386.00                                                                           $1,386.00
March, Ashley
143 E Hartsdale Avenue 1A
Hartsdale, NY 10530                          13189    9/12/2020     24 Hour Fitness Worldwide, Inc.              $568.56                                                                              $568.56
Marchand, Robert
1308 Stonehollow Ct
Roanoke , Texas 76262                         1984    7/22/2020     24 Hour Fitness Worldwide, Inc.             $1,950.00                                                                           $1,950.00
Marchand-Simons, Jeremiah
2805 Standing Juniper Ct
Pflugerville, TX 78669                       16843    9/27/2020     24 Hour Fitness Worldwide, Inc.              $352.08                                                                              $352.08
Marchetti, Sandra
10762 E Exposition Ave Apt 137
Aurora, CO 80012                             15273    9/18/2020     24 Hour Fitness Worldwide, Inc.              $127.96         $127.96                                                              $255.92
Marcic, Kaitlyn Leigh
230 St. Catherine Drive
Daly City, CA 94015                          26927    12/7/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Marcom, Margaret
2415 Jenes Ln.
Santa Rosa, CA 95403                          9169     9/4/2020     24 Hour Fitness Worldwide, Inc.                             $1,273.00                                                           $1,273.00


                                                                                        Page 975 of 1763
                                                          Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 94 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Marcotte, Jeannette Muriel
8535 Veterans Highway
Unit 301
Millersville, MD 21108                         852     6/30/2020    24 Hour Fitness Worldwide, Inc.           $1,494.00                                                                           $1,494.00
Marcotte, Lynette M
PO Box 6024
Oceanside , CA 92052                           688      7/6/2020    24 Hour Fitness Worldwide, Inc.            $850.00                                                                              $850.00
Marcus, Lorrie
1475 S. Beverly Dr. #206
Los Angeles, CA 90035                         25168    10/11/2020   24 Hour Fitness Worldwide, Inc.             $45.00                                                                               $45.00
Marcus, Susan
Z Marcus
4625 32nd St.
San Diego, CA 92116                           26596    11/21/2020   24 Hour Fitness Worldwide, Inc.                             $24.00                                                               $24.00
Marczuk, Anna
6137 Glen Harbor Dr.
San Jose, CA 95123                            12768    9/13/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                             $0.00
Marden, Gwen
27813 Siruela
Mission Viejo, CA 92692                       19293    9/28/2020    24 Hour Fitness Worldwide, Inc.           $1,420.00                                                                           $1,420.00
Mardirossian, Hourig
554 S. Marengo Ave., Apt. B
Pasadena, CA 91101                             5430     9/2/2020    24 Hour Fitness Worldwide, Inc.            $115.00                                                                              $115.00
Mardirossian, Sevan
2140 N. Hollywood Way, #7430
Burbank, CA 91505                             22183    10/1/2020    24 Hour Fitness Worldwide, Inc.            $429.00                                                                              $429.00
Marean, Ryan
97 Strawberry Grove
Irvine, CA 92620                              16559    9/22/2020       24 Hour Fitness USA, Inc.                $53.70                                                                               $53.70
Mares, Bryan
6607 Brodie Lane
Apt 736
Austin, TX 78745                              11889    9/10/2020    24 Hour Fitness Worldwide, Inc.             $56.26                                                                               $56.26
Margolis, llan
355 Circulo Coronado
Chula Vista, CA 91914                         23655    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $38.99                                                               $38.99
Margulis, Janis
841 SW 72 Avenue
Plantation, FL 33317                          11038     9/9/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Maria Contreras & Robert Schiefer
17700 Avalon Blvd Spc 276
Carson, CA 90746-0426                         25073    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Mariana Valencia/Oscar Candray
510 Beech St
Apt 6
Redwood City, CA 94063                         681     6/29/2020    24 Hour Fitness Worldwide, Inc.            $189.18                                                                              $189.18
Mariano, Rachel Tengco
870 Bridgeway Circle
El Sobrante, CA 94803                          7533     9/3/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00


                                                                                      Page 976 of 1763
                                                          Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 95 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Mariano, Romeo G
870 Bridgeway Circle
El Sobrante, CA 94803                          5641    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                            $1,500.00                          $1,500.00
Mariash, Mary Dianne
9 Vista Sole Street
Dana Point, CA 92629                          19844    9/28/2020    24 Hour Fitness Worldwide, Inc.           $1,847.96                                                                           $1,847.96
Marin Country Mart, LLC
Hanson Bridgett LLP
Jordan Lavinsky
425 Market Street, 26th Floor
San Francisco, CA 94105                       26733    11/23/2020      24 Hour Fitness USA, Inc.            $804,301.30                                                     $533,978.14       $1,338,279.44
Marin Country Mart, LLC
Jordan Lavinsky
Hanson Bridgett LLP
425 Market Street, 26th Floor
San Francisco, CA 94105                       21046    9/30/2020       24 Hour Fitness USA, Inc.            $447,684.03                                                     $304,873.59         $752,557.62
Marin County Tax Collector
PO Box 4220
San Rafael, CA 94913                           1162    7/13/2020    24 Hour Fitness Worldwide, Inc.                         $19,134.11                                                           $19,134.11
Marin, Elizabeth
190 Cleaveland Road
Apt 25
Pleasant Hill, CA 94523                       17500    9/29/2020    24 Hour Fitness Worldwide, Inc.            $233.33                                                                              $233.33
Marine, Christopher
                                               8070     9/3/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Marinio, Lisa
322 Elderberry Dr.
Petaluma, CA 94952                             5274     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Marino, Alexandra
2346 S Cucamonga Ave #207
Ontario, CA 91761                             13942    9/16/2020    24 Hour Fitness Worldwide, Inc.             $28.93                                                                               $28.93
Marino, Michael M.
6039 Puma Chase
Littleton, CO 80124                            8441     9/4/2020    24 Hour Fitness Worldwide, Inc.            $417.11                                                                              $417.11
Marinzulich, Susan M
137 Schley Street
Garfield, NJ 07026                             4955    8/31/2020    24 Hour Fitness Worldwide, Inc.           $3,500.00                                                                           $3,500.00
Mariscal, Maria
3049 Barranca Dr
Bay Point, CA 94565                            8299     9/3/2020    24 Hour Fitness Worldwide, Inc.            $117.54                                                                              $117.54
Mark C. Ting Co
519 Price Way
Vallejo, CA 94591                             12459    9/11/2020    24 Hour Fitness Worldwide, Inc.            $148.80                                                                              $148.80
Mark, Jami
360 Doral Way
Colorado Springs, CO 80921                    12916    9/12/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Mark, Travis
360 Doral Way
Colorado Springs, CO 80921                    12231    9/12/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00


                                                                                      Page 977 of 1763
                                                       Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 96 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Markarian, Albert
2001 Dublin Drive
Glendale, CA 91206                         19528    9/29/2020        24 Hour Fitness USA, Inc.                                $2,772.00                                                           $2,772.00
Markee, Cassidy
4231 11th Ave
Los Angeles , CA 90008                     23780    10/2/2020     24 Hour Fitness Worldwide, Inc.              $158.97                                                                              $158.97
MARKELL, CONNOR
9273 THILOW DR
SACRAMENTO, CA 95826-4116                  15435    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Markheim, Nicole
25812 Chalmers Place
Calabasas, CA 91302                         7663     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,136.00                                                                           $1,136.00
Markin, Phronsie M.
5854 Grade Vista St.
Las Vegas, NV 89135                         997      7/7/2020     24 Hour Fitness Worldwide, Inc.             $1,350.52                                                                           $1,350.52
Markopoulos, Andrea
2683 Via De La Valle G626
Dal Mar, CA 92104                          15419    9/19/2020    24 Hour Fitness United States, Inc.                          $1,439.90                                                           $1,439.90
MARKOUCHE, HICHAM
4218 W Northgate Dr
#332
Irving , TX 75062                           2029    7/22/2020    24 Hour Fitness United States, Inc.            $69.26                                                                               $69.26
MARKOUCHE, HICHAM
4218 W Northgate Dr
#332
Irving , TX 75062                          24207    10/2/2020        24 Hour Fitness USA, Inc.                  $69.26                                                                               $69.26
MARKOUSEAN, AILIN
807 E FAIRMOUNT RD
BURBANK, CA 91501                           8346     9/4/2020     24 Hour Fitness Worldwide, Inc.              $466.66                          $233.33                                             $699.99
Markowitz, Andrew
1024 Spa Road Apartment J
Annapolis, MD 21403                         9547     9/8/2020    24 Hour Fitness United States, Inc.                                                             $125.98                            $125.98
Marks, Clyde
6503 Colonial Rose Ln
Richmond, TX 77469                          2390     8/5/2020     24 Hour Fitness Worldwide, Inc.              $576.00                                                                              $576.00
Marks, Don
33611 Via Lagos
Dana Point, CA 92629                        5913    8/31/2020     24 Hour Fitness Worldwide, Inc.              $524.99                                                                              $524.99
Marks, James E.
15078 S.E. Del Rey Ave.
Milwaukie, OR 97267                        25849    10/19/2020    24 Hour Fitness Worldwide, Inc.              $112.00                                                                              $112.00
Marks, James Edward
15078 S.E. Del Ray Ave.
Portland, OR 97267                         18841    9/24/2020     24 Hour Fitness Worldwide, Inc.              $112.00                                                                              $112.00
Marks, James Edward
15078 S.E. Del Rey Ave.
Portland, OR 97267                          2465    7/29/2020     24 Hour Fitness Worldwide, Inc.              $112.00                                                                              $112.00
Marks, Joshua Edward
1355 3RD AVE APT 1
SAN FRANCISCO, CA 94122                     8157     9/3/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00

                                                                                      Page 978 of 1763
                                                        Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 97 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Marks, Lisa Ann
247 De Montfort Avenue
San Francisco, CA 94112-1709                25482    10/13/2020   24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Marks, Margaret
267 Mountain Way
Morris Plains, NJ 07950                      2454     8/2/2020    24 Hour Fitness Worldwide, Inc.           $1,073.05                                                                           $1,073.05
Marks, Margaret
267 Mountain Way
Morris Plains, NJ 07950                     15892    9/18/2020    24 Hour Fitness Worldwide, Inc.           $1,073.05                                                                           $1,073.05
Markwardt, Donn
990 Donna Lynn Way
Gladstone, OR 97027                         19292    9/25/2020    24 Hour Fitness Worldwide, Inc.            $370.00                                                                              $370.00
Markwardt, Patricia
990 Donna Lynn Way
Gladstone, OR 97027                         19546    9/28/2020    24 Hour Fitness Worldwide, Inc.           $1,824.00                                                                           $1,824.00
Markwell , Kimberly T
1905 Luce Creek Court
Annapolis , MD 21401                         669     6/29/2020    24 Hour Fitness Worldwide, Inc.                           $1,475.82                                                           $1,475.82
Marmolejos, Madelin
884 Pierpont St
Rahway, NJ 07065                            11326    9/10/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Marmolejos, Melvin
884 Pierpont St
Rahway, NJ 07065                            11733    9/10/2020    24 Hour Fitness Worldwide, Inc.            $344.00                                                                              $344.00
Marneik Chambers / Alphonso Banks
2046 Boardley Road
Annapolis, MD 21401                         23124    10/2/2020    24 Hour Fitness Worldwide, Inc.            $186.56                                                                              $186.56
Maroul, Erin
217 Crepe Myrtle Lane
Murphy, TX 75094                            14692    9/16/2020    24 Hour Fitness Worldwide, Inc.           $1,295.26                                                                           $1,295.26
Maroun, Gus
2400 Clark Avenue
Fullerton, CA 92831                          4119    8/27/2020       24 Hour Fitness USA, Inc.               $391.93                                                                              $391.93
Marpo Kinetics, Inc.
dba Marpo Fitness
5679 La Ribera St.
Suite B
Livermore, CA 94550                          811      7/1/2020    24 Hour Fitness Worldwide, Inc.          $70,230.71                                                                          $70,230.71
Marquardt, Arlene E
19334 Wellingford Av N
Shoreline, WA 98133                         24561    10/2/2020    24 Hour Fitness Worldwide, Inc.           $1,772.02                                                                           $1,772.02
Marquetant, Anahita
29731 Ivy Glenn Drive
Laguna Niguel, CA 92677                     27266    1/13/2021    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Marquetant, Robert
29731 Ivy Glenn Drive
Laguna Niguel, CA 92677                     27268    1/13/2021    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Marquez, Amanda M
311 San Miguel Court #3
Milpitas, CA 95035                          13625    9/22/2020    24 Hour Fitness Worldwide, Inc.            $120.80                                                                              $120.80

                                                                                    Page 979 of 1763
                                                        Case 20-11568-KBO        Doc 72-2        Filed 04/19/21    Page 98 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Marquez, Edmund
262 Morton Ave
Rahway, NJ 07065                             1241    7/13/2020    24 Hour Fitness Worldwide, Inc.             $50.10                                                                               $50.10
Marquez, Esmeralda
8005 Genzer Dr
Las Vegas, NV 89145                         12239    9/11/2020    24 Hour Fitness Worldwide, Inc.            $280.00                                                                              $280.00
Marquez, Hirania Lemus
12795 Woodcock Ave
Sylmar, CA 91342                            20764    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Marquez, Maria
2537 Holly View Drive
Martinez, CA 94553                          12802    9/11/2020    24 Hour Fitness Worldwide, Inc.            $900.00                                                                              $900.00
Marquez, Matthew J.
2512 Cornell Ave
McAllen, TX 78504                           27539    4/14/2021       24 Hour Fitness USA, Inc.              $1,400.00                                                                           $1,400.00
Marquez, Sara G.
1882 Glen Ave
Pasadena, CA 91103                          22370    10/2/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Marquez, William Y.
113 Sunset Dr
Sanford, FL 32773                           15854    9/24/2020    24 Hour Fitness Worldwide, Inc.            $134.79                                                                              $134.79
Marquis, John
5386 Seneca Pl
Simi Valley, CA 93063                       13078    9/14/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Marrero, Ruth N
4656 Eagle Peak Dr
Kissimmee, FL 34746                         19920    10/1/2020    24 Hour Fitness Worldwide, Inc.             $90.28                                                                               $90.28
Marrero, Ruth
4656 Eagle Peak Dr
Kissimmee, FL 34746                         16689    9/22/2020    24 Hour Fitness Worldwide, Inc.             $90.00                                                                               $90.00
Marroquin, Steven
3507 Mattingham Drive
Houston, TX 77066                           14025    9/16/2020       24 Hour Fitness USA, Inc.              $1,165.53                                                                           $1,165.53
Marrs-Smith, Gayle
4387 E Hacienda Ave
Las Vegas, NV 89120                          8163     9/3/2020    24 Hour Fitness Worldwide, Inc.            $198.00                                                                              $198.00
Marschhauser, Linda
2914 Sommer Place
Bronx, NY 10465                             18898    9/29/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Marsh, Katrina
8920 Pinecrest Ave
San Diego, CA 92123                          1180    7/10/2020       24 Hour Fitness USA, Inc.              $1,577.00                                                                           $1,577.00
Marsh, Marimundy
11877 Westview Parkway
San Diego, CA 92126                         20166    9/30/2020    24 Hour Fitness Worldwide, Inc.            $640.00                                                                              $640.00
Marsh, Tawanna
PO Box 300545
Houston, TX 77230                            5585    8/31/2020    24 Hour Fitness Worldwide, Inc.                            $500.00                                                              $500.00




                                                                                    Page 980 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21    Page 99 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Marshall, B Delano
13005 Jordans Endeavor Drive
Bowie, MD 20720                               5296     9/1/2020    24 Hour Fitness United States, Inc.           $479.88                                                                              $479.88
Marshall, Deborah D.
3676 Crown Point Drive
San Diego, CA 92109                          15663    9/19/2020     24 Hour Fitness Worldwide, Inc.                             $1,462.86                                                           $1,462.86
Marshall, Helen
5822 London Lane
Dallas, TX 75252                              9128     9/4/2020     24 Hour Fitness Worldwide, Inc.                              $731.00                                                              $731.00
Marshall, Treyon
835 Hyde Street
San Francisco, CA 94109                      25805    10/22/2020    24 Hour Fitness Worldwide, Inc.          $196,975.00        $3,025.00                                                         $200,000.00
Marston, Dennis
1431 Crestwood Drive
South San Francisco, CA 94080                17039    9/25/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Marston, Melissa
1431 Crestwood Drive
South San Francisco, CA 94080                17982    9/25/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Marte, Kayla
85-15 139th, Apt 3k
Briarwood, NY 11345                           1681    7/25/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Marte, Kayla
85-15 139th, Apt 3k
Briarwood, NY 11345                          24845    10/5/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Marte, Miriam
Richard M. Altman Attorney at Law
3201 Grand Concourse Suite 1-F
Bronx, NY 10468                              24213    10/2/2020        24 Hour Fitness USA, Inc.             $100,000.00                                                                          $100,000.00
Martell, Theresa
5216 Seashore Dr., #B
Newport Beach, CA 92663                      20888    9/29/2020     24 Hour Fitness Worldwide, Inc.               $88.18                                                                               $88.18
Martellotto, Danielle
2000 S Lakeline Blvd., Apt 727
Cedar Park, TX 78613                         13328    9/13/2020    24 Hour Fitness United States, Inc.            $68.00                                                                               $68.00
Martens, Jordan
1108 Evergreen Drive
Encinitas, CA 92024                           7580     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Marthaler, Jared
43 NYE AVE
Whippany, NJ 07981                           18973    9/27/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Marthaler, Rebekah Kathleen
43 NYE AVE
Whippany, NJ 07981                           19243    9/27/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Marthe, Richard
480 S. Orange Grove Blvd., #1
Pasadena, CA 91105-1736                      16088    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Martikas, James
12258 Keld Ct.
San Diego, CA 92129                           6853     9/2/2020     24 Hour Fitness Worldwide, Inc.             $4,000.00                                                                           $4,000.00


                                                                                        Page 981 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 100 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Martin Jr, James Porter
27006 Crown Rock Dr
Kingwood, TX 77339                            16009    9/22/2020     24 Hour Fitness Worldwide, Inc.              $480.61                                                                              $480.61
Martin, Abby
1334 East 8th Street
Brooklyn, NY 11230                            18191    9/28/2020        24 Hour Fitness USA, Inc.                 $299.96                                                                              $299.96
Martin, Abby
1334 East 8th Street
Brooklyn, NY 11230                            19588    9/28/2020        24 Hour Fitness USA, Inc.                 $299.00                                                                              $299.00
Martin, Ana
4456 S. Slauson Ave
Culver City, CA 90230                          1953    7/20/2020        24 Hour Fitness USA, Inc.                 $102.18                                                                              $102.18
Martin, Annette
95-255 Waioleka St., #75
Mililani, HI 96789                            14080    9/14/2020    24 Hour Fitness United States, Inc.          $1,985.34                                                                           $1,985.34
Martin, Barbara
21 Steven Drive
Petaluma, CA 94952                            21594    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                 $99.99                             $99.99
Martin, Cheryl
100 De Kruif Place
Apt. 16C
Bronx, NY 10475                               18822    9/25/2020        24 Hour Fitness USA, Inc.                 $252.00                                                                              $252.00
Martin, Christel
6330 West 5th Street
Los Angeles, CA 90048                          3269    8/22/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Martin, Curtis J.
1252 Starview Drive
Santa Rosa, CA 95403                           1702    7/16/2020     24 Hour Fitness Worldwide, Inc.             $3,925.00                                                                           $3,925.00
Martin, Cynthia Ann
2324 Canyon Road
Escondido, CA 92025                            6491     9/3/2020        24 Hour Fitness USA, Inc.                 $291.66                                                                              $291.66
Martin, David R.
1477 Glencrest Dr
San Marcos, CA 92078                          25632    10/17/2020    24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
MARTIN, DELORES
PO Box 340151
Sacramento, CA 95834                           4011    8/27/2020      24 Hour Fitness Holdings LLC                $429.99                                                                              $429.99
Martin, Dennis
25901 Homeland Ave
Homeland, CA 92548                            14214    9/15/2020        24 Hour Fitness USA, Inc.                 $358.00                                                                              $358.00
Martin, Elizabeth
7333 Birchcreek Road
San Diego, CA 92119                           18377    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Martin, James
1426 Villa Capri
Crosby, TX 77532                              17190    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,669.59                                                                           $1,669.59
Martin, Jared
6129 Raleigh Street Apt 822
Orlando, FL 32835                             11564     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $42.59                                                                             $42.59


                                                                                         Page 982 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 101 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Martin, Johanna
111 West 99th St Apt. 1
Los Angeles, CA 90003                         27099    12/15/2020   24 Hour Fitness Worldwide, Inc.            $7,800.00                                                                           $7,800.00
Martin, Julia W
24419 Silverton Valley Lane
Katy, TX 77494                                 6407     9/3/2020    24 Hour Fitness Worldwide, Inc.             $133.11                                                                              $133.11
Martin, Justen
4443 W 68th Avenue
Westminster, CO 80030                         20917    10/3/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Martin, Kathleen M
2112 E Street
Sacramento, CA 95816                          17934    9/24/2020    24 Hour Fitness Worldwide, Inc.             $994.00                                                                              $994.00
Martin, Kathleen M.
2112 E Street
Sacramento, CA 95816                          25119    10/7/2020    24 Hour Fitness Worldwide, Inc.             $994.00                                                                              $994.00
Martin, Kelly C
117 Sasha Ct
Napa, CA 94558                                14022    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
MARTIN, KENNETH D.
KENNETH D. MARTIN
301 N Palm Canyon Drive
STE 103-345
Palm Springs, CA 92262                         4157    8/28/2020    24 Hour Fitness Worldwide, Inc.            $1,699.99                                                                           $1,699.99
Martin, Kenneth Trerise
3742 1st Avenue
San Diego, CA 92013                           10949     9/8/2020        24 Hour Holdings II LLC                 $760.00                                                                              $760.00
Martin, Kenneth Trerise
3742 1st Avenue
San Diego, CA 92103                           10788     9/8/2020    24 Hour Fitness Worldwide, Inc.             $760.00                                                                              $760.00
Martin, Matthew Thomas
281 Clinton Park
San Francisco, CA 94103                        4113    8/27/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Martin, Matthew
2507 Kodiak Ct. NE
Salem, OR 97305                                4657    8/30/2020    24 Hour Fitness Worldwide, Inc.             $340.40                                                                              $340.40
Martin, Mimi
4443 W 68th Avenue
Westminster, CO 80030                          889      7/8/2020    24 Hour Fitness Worldwide, Inc.                            $1,656.00                                                           $1,656.00
Martin, Noriko
20922 Sharmila
Lake Forest, CA 92630                         22314    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Martin, Peter E
3608 E Burnside St
Portland, OR 97214                            22656    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,100.00                                                           $1,100.00
Martin, Phillip
20922 Sharmila
Lake Forest, CA 92630                         23207    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Martin, Randy
23812 Spinnaker Court
Valencia, CA 91355                            12813    9/11/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00

                                                                                      Page 983 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 102 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Martin, Rayne
5861 Sandoval Ave
Riverside, CA 92509                           25369    10/13/2020   24 Hour Fitness Worldwide, Inc.              $329.99                                                                             $329.99
Martin, Samuel
                                               4861    8/31/2020       24 Hour Fitness USA, Inc.                 $100.00                                                                             $100.00
Martin, Stanley J
7375 South Laredo St.
Aurora, CO 80016                               2178    8/17/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
MARTIN, SUSAN S
312 LINCOLN AVENUE
FALLS CHURCH, VA 22046                         8305     9/3/2020    24 Hour Fitness Worldwide, Inc.                             $499.99                                                              $499.99
MARTIN, TERRIE
216 HOLIDAY HILLS DR.
MARTINEZ, CA 94553-4214                       24989    10/5/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Martin, William
18100 Hambletonian Drive
Tehachapi, CA 93561                           20923    10/4/2020    24 Hour Fitness Worldwide, Inc.                            $3,120.00                                                           $3,120.00
Martin, William
18100 Hambletonian Drive
Tehachapi, CA 93561                           21212    10/4/2020    24 Hour Fitness Worldwide, Inc.                            $3,930.00                                                           $3,930.00
Martin, Winsome
                                               2256    7/16/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Martin, Zachary Scott
19155 Parkland St
Yorba Linda, CA 92886                          8919     9/5/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                             $699.00
Martinez Rodriguez, Jose Javier
3210 Riverdale Ave. #6G
Bronx, NY 10463                                599      7/7/2020     24 Hour Fitness Holdings LLC                $621.00                                                                             $621.00
Martinez, Albert
14841 Riata St.
Midway City, CA 92655                         17965    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Martinez, Aldo
2272 Fountain Way W
Costa Mesa, CA 92627-2444                      6732     9/3/2020    24 Hour Fitness Worldwide, Inc.              $383.99                                                                             $383.99
Martinez, Alex Fernando
3912 Portola Ave
Los Angeles, CA 90032                         12010    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Martinez, Alex
1840 W.Whittier Blvd #74
LA Habra, CA 90631                            21823    10/1/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Martinez, Alyssa
2195 NW 18th Ave Apt 440
Portland, OR 97209                             2707     8/6/2020    24 Hour Fitness Worldwide, Inc.              $187.96                                                                             $187.96
Martinez, Ana
Scott Baron & Associates, P.C.
1750 Central Park Avenue
Yonkers, New York 10710                       25651    10/16/2020   24 Hour Fitness Worldwide, Inc.         $1,500,000.00                                                                      $1,500,000.00
Martinez, Angelina
1034 wayne ave #39
san jose, CA 95131                             971     7/10/2020    24 Hour Fitness Worldwide, Inc.              $250.00                                                                             $250.00

                                                                                      Page 984 of 1763
                                                       Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 103 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Martinez, Anthony
127 Sims Way
Placentia, CA 92870                         15098    9/18/2020     24 Hour Fitness Worldwide, Inc.              $368.00                                                                              $368.00
Martinez, Armoni D
1445 Harrison Street
Apt L4
Oakland, CA 94612                           19711    9/28/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Martinez, Beverly Deliz
3300 Taper Ave
San Jose, CA 95124-2144                     12699    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Martinez, Brenda
14105 Chadron Avenue Apt 326
Hawthorne, CA 90250                          7019     9/3/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Martinez, Brenda
19430 68th Ave W
Lynnwood, WA 98036                           2389     8/5/2020    24 Hour Fitness United States, Inc.           $275.46                                                                              $275.46
Martinez, Carlos D
13811 Pointed Edge Ln
Cypress, TX 77429                           10711     9/8/2020     24 Hour Fitness Worldwide, Inc.              $102.27                                                                              $102.27
Martinez, Cindy
3715 Tallyho Drive #89
Sacramento, CA 95826                        24113    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
MARTINEZ, CONNIE
1060 NEWHILL ST
GLENDORA, CA 91741                          10065     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Martinez, Cristina
237 E. Central Ave.
Monrovia, CA 91016                          16976    9/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Martinez, David
626 Sea Pine Way
Apt C1
Greenacres, FL 33415                         4764     9/1/2020     24 Hour Fitness Worldwide, Inc.              $736.63                                                                              $736.63
Martinez, Dennis R
6317 Granton Ave
North Bergen, NJ 07047                      17427    9/23/2020     24 Hour Fitness Worldwide, Inc.              $110.00                                                                              $110.00
Martinez, Erika
850 Barri Drive
San Leandro, CA 94578                       22056    9/30/2020     24 Hour Fitness Worldwide, Inc.              $140.80                                                                              $140.80
Martinez, Ernie
5509 56th Street
Sacramento, CA 95820                        12809    9/13/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Martinez, Evelyn
1588 San Luis Rd, Apt 8
Walnut Creek, CA 94597                      26445    11/15/2020    24 Hour Fitness Worldwide, Inc.                                                                 $73.98                             $73.98
Martinez, Fabian
1116 Yorba Street
Perris, CA 92571                             6045    8/31/2020     24 Hour Fitness Worldwide, Inc.                $70.56                                                                              $70.56
Martinez, Francisco
2334 Sunningdale Drive
Tustin, CA 92782                            16587    9/21/2020     24 Hour Fitness Worldwide, Inc.              $216.64                                                                              $216.64

                                                                                       Page 985 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 104 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Martinez, Frank
11042 Adoree Street
Norwalk, CA 90650                             5024     9/1/2020       24 Hour Fitness USA, Inc.                                                                  $700.00                            $700.00
Martinez, Gerardo
12337 212th St
Hawaiian Gardens, CA 90716                   26268    11/8/2020       24 Hour Fitness USA, Inc.                $940.00                                                                              $940.00
Martinez, Giovanna
23105 Little Mountain Rd
Nuevo, CA 92567                              22707    10/2/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Martinez, Helen
12351 El Portal Way
                                             20510    9/30/2020    24 Hour Fitness Worldwide, Inc.             $195.00                                                                              $195.00
MARTINEZ, HORTENCIA
848 BARRI DRIVE
SAN LEANDRO, CA 94578                        24992    10/6/2020    24 Hour Fitness Worldwide, Inc.             $239.14                                                                              $239.14
Martinez, Ivan
9720 Coral Dr SW
Lakewood, WA 98498                           14779    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $36.33                                                                            $36.33
Martinez, Joe
42857 Contessa Ct
Indio, CA 92203                              11469     9/9/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Martinez, Jose
3213 clogston wy
modesto, ca 95354                            18843    9/30/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Martinez, Joseph
1330 E O St
Wilmington, CA 90744                         24354    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Martinez, Jovanny
601 Alexander Ave
Las Vegas, NV 89106                          25406    10/13/2020          24 New York LLC                          $81.88                                                                            $81.88
Martinez, Joyce
3433 Dekalb Avenue, Apt. 5D
Bronx, NY 10467                              12998    9/14/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Martinez, Juan
12915 Alona St
Moreno Valley, CA 92553                       514      7/2/2020    24 Hour Fitness Worldwide, Inc.                 $44.00                                                                            $44.00
Martinez, Julian
1840 W. Whittier Blvd #74
LA Habra, CA 90631                           22247    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Martinez, Justin Jason
10401 Beckford Avenue
Porter Ranch, CA 91326-3303                   6406     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                         $0.00                                               $0.00
Martinez, Karina
4901 Henry Hudson Pkwy W
Apt 3K
Bronx, NY 10471                                46     6/29/2020    24 Hour Fitness Worldwide, Inc.            $1,344.00                                                                           $1,344.00
Martinez, Katherine
6333 College Grove Way #1119
San Diego, CA 92115                           2011    7/22/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00


                                                                                     Page 986 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 105 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Martinez, Kris
6562 Caliente Rd Suite 101 PMB 211
Oak Hills, CA 92344                          20290    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Martinez, Lisa
5460 Calle Vista Linda
Yorba Linda, CA 92887                        11049     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $41.67                                                                             $41.67
Martinez, Luningning C
4371 Glen Canyon Cir
Pittsburg, CA 94565                           5329    8/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Martinez, Michael J. L.
914 Sapphire Circle
Ventura, CA 93004-4005                       18321    9/22/2020     24 Hour Fitness Worldwide, Inc.              $106.37                                                                              $106.37
Martinez, Misael
8665 SW 22 CT
Miramar, FL 33025                             8670     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $71.32                                                                             $71.32
Martinez, Samantha
1160 Cromwell Avenue
Bronx, NY 10452                               8739     9/4/2020        24 Hour Fitness USA, Inc.                $1,464.00                                                                           $1,464.00
Martinez, Shelly
8665 SW 22 Ct
Miramar, FL 33025                             9078     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $71.32                                                                             $71.32
MARTINEZ, SUZANNA
2224 FASHION AVE
LONG BEACH, CA 90810                          6926     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Martinez, Tania
829 Windwood Dr.
Walnut, CA 91789                             24095    10/2/2020    24 Hour Fitness United States, Inc.           $499.98                                                                              $499.98
Martinez, Tyler M.
3715 Tallyho Drive #89
Sacramento, CA 95826                         24370    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Martinez, Xochitl
1946 NW 143rd Ave Unit 93
Portland, OR 97229                           14211    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.15                                          $40.79                             $40.94
Martinez, Yasanni
883 Windmeadows Drive
Brentwood, CA 94513                          25463    10/13/2020    24 Hour Fitness Worldwide, Inc.                              $150.00          $150.00                                             $300.00
Martini, Donald
20 Parker Ave., Apt. 9
San Francisco, CA 94118                       4634    8/29/2020        24 Hour Fitness USA, Inc.                                                                    $99.00                             $99.00
Martinis, Della
2790 N Commons Blvd, E201
Heber City, UT 84032                          7890     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $51.74                                                                             $51.74
Martins Jr, Venancio Jose
21828 Devlin Avenue
Hawaiian Gardens, CA 90716                    9702     9/6/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Martins, Frank T
13031 9th Street
Chino, CA 91710                               9094     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00




                                                                                        Page 987 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 106 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Martins, Luiz
24 Admiral Ave
San Francisco, CA 94112                      13614    9/13/2020         24 San Francisco LLC                       $71.60                                                                            $71.60
Martone, Robert
2655 Jamaica Dr.
Miramar, FL 33023                            25146    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $99.04                                                                            $99.04
Martrano, Maryann
6220 Stratford Bay St.
North Las Vegas , NV 89031-4204               3089    8/10/2020    24 Hour Fitness Worldwide, Inc.             $738.00                                                                              $738.00
Martyn, Marvin
2553 E Temple Ave. Apt E
West Covina, CA 91792                        23346    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Marvin, Melanie
1477 Carleton Dr
Concord , CA 94518                           23110    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Marwah, Shalini Shelley
24 Bay Vista Drive
Mill Valley, CA 94941                        21154    10/1/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Marwaha, Brijender
7102 Aubrey Way
Dublin, CA 94568                             19053    9/27/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Marzolf, Erich
400 Fallen Leaf Court
Irving, TX 75063                             20403    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $1,704.00                                                           $1,704.00
Mas, Richard
10229 SW Denney Rd.
Beaverton, OR 97008                          25821    10/21/2020   24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Masar, Catherine
250 East Roanoke St
Seattle, WA 98102                            13929    9/15/2020    24 Hour Fitness Worldwide, Inc.             $176.15                                                                              $176.15
Mascarenas, Zachary
1698 38th Ave
Greeley, CO 80634                             2892    8/19/2020    24 Hour Fitness Worldwide, Inc.            $1,656.00                                                                           $1,656.00
Mascarini, Patrick
940 77th street
Brooklyn, NY 11228                           19098    9/23/2020       24 Hour Fitness USA, Inc.                    $84.98                                                                            $84.98
Masek, Matthew
5706 E Mockingbird Ln
Box 145
Dallas, TX 75206                             18029    9/25/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Masha, Felicia
16600 Orange Ave #143
Paramount, CA 90723                          18993    9/27/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Mashack, Michael
1402 Outlook Avenue, Apt 2
Bronx, NY 10462                               8872     9/5/2020           24 New York LLC                                     $1,500.00                                                           $1,500.00
Mashek, Pamela
c/o Andrea Reese
348 Cayden Way
Cantonment, FL 32533                         22523    10/2/2020    24 Hour Fitness Worldwide, Inc.             $374.96                                                                              $374.96

                                                                                     Page 988 of 1763
                                                        Case 20-11568-KBO        Doc 72-2      Filed 04/19/21     Page 107 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Mashin, Steven
3499 E Bayshore Road Spc 8
Redwood City, CA 94063-4616                  22251    10/1/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Mashni, Leena
12103 ShadowHollow Dr
Houston, TX 77082                             9889     9/7/2020    24 Hour Fitness Worldwide, Inc.           $216.00                                                                              $216.00
Mashni, Peter
12103 ShadowHollow Dr
Houston, TX 77082                             9485     9/7/2020    24 Hour Fitness Worldwide, Inc.                           $456.00                                                              $456.00
MASHNI, SAEDA
12103 SHADOWHOLLOW DR
HOUSTON, TX 77082                            10039     9/7/2020    24 Hour Fitness Worldwide, Inc.           $456.00                                                                              $456.00
Masina, Nemia
6252 3rd St
San Francisco, CA 94124                      19979    9/30/2020    24 Hour Fitness Worldwide, Inc.          $2,850.00                                                                           $2,850.00
Maslowe, Daniel P
6351 Spotted Fawn Run
Littleton, CO 80125                           3076    8/14/2020    24 Hour Fitness Worldwide, Inc.           $559.98                                                                              $559.98
Masog, Ashley
13643 SW 62nd ave
Portland, OR 97219                            6084    8/31/2020    24 Hour Fitness Worldwide, Inc.           $600.00                                                                              $600.00
Masog, Vincent
13643 SW 62nd ave
Portland, OR 97219                            5870    8/31/2020    24 Hour Fitness Worldwide, Inc.           $600.00                                                                              $600.00
Mason, Allie
2337 65th Lane NW
Olympia, WA 98502-3467                       12066     9/9/2020    24 Hour Fitness Worldwide, Inc.              $83.00                                                                             $83.00
Mason, Brian Joseph
14 Henley Drive
Laguna Niguel, CA 92677                       5710    8/31/2020    24 Hour Fitness Worldwide, Inc.              $94.27                                                                             $94.27
Mason, Erma
2 Sophia Court
Sacramento, CA 95831                          5716    8/31/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Mason, Julie
2265 Freeman Dr
Claremont, CA 91711                          16701    9/21/2020    24 Hour Fitness Worldwide, Inc.          $1,541.00                                                                           $1,541.00
Mason, Steve
1377 S. La Luna Ave
Ojai, CA 93023-3521                          20520    9/30/2020    24 Hour Fitness Worldwide, Inc.           $625.00                                                                              $625.00
Mason, Yaris C
303 Plainfield Avenue
Apt B5
Edison, NJ 08817                             22422    10/2/2020    24 Hour Fitness Worldwide, Inc.                                            $923.91                                             $923.91
Masongsong, Joshua
1307 Samson Dr.
Hutto, TX 78634                               1289    7/13/2020    24 Hour Fitness Worldwide, Inc.           $118.44                                                                              $118.44
Mass, Jessica
7392 S. Canyon Centre Pkwy Unit 4
Salt Lake City, UT 84121                     21198    10/4/2020    24 Hour Fitness Worldwide, Inc.                                                           $5,087.00                          $5,087.00


                                                                                     Page 989 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 108 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Massa, Anthony
11527 Corte Playa Las Brisas
San Diego, CA 92124                          3557    8/26/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Massa, Michael
23337 Califa St
Woodland Hills, CA 91367                    10545     9/9/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Masse, Robert
1060 Kamehameha Hwy
Apt 307A
Pearl CIty, HI 96782                        20624    9/30/2020     24 Hour Fitness Worldwide, Inc.              $101.62                                                                              $101.62
Masse, Valerie
497 Saint Louis Ave Apt. 206
Long Beach, CA 90814                         3685    8/28/2020    24 Hour Fitness United States, Inc.              $36.74                                                                             $36.74
Massey, Keith
1914 Crestdale Dr.
Houston, TX 77080                           18868    9/26/2020     24 Hour Fitness Worldwide, Inc.             $1,944.00                                                                           $1,944.00
Masso, Cynthia Diaz
4576 Mississippi St. #7
San Diego, CA 92116                          8547     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Massot, Teo
14652 Spotted Sandpiper Blvd.
Winter Garden, FL 34787                     21264    10/1/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Massoud, Walid
3021 Risdon Dr.
Union City, CA 94587                        15164    9/20/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Masters, Marta
29247 188th Ave SE
Kent, WA 98042                              13356    9/14/2020     24 Hour Fitness Worldwide, Inc.              $132.00                                                                              $132.00
Masters, Steve
29247 188th Ave SE
Kent, WA 98042                              13736    9/14/2020     24 Hour Fitness Worldwide, Inc.              $132.00                                                                              $132.00
Masterson, Justin
1808 Holly Street
Austin, TX 78702                             5697     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $34.70                                                                             $34.70
Masterson, Lori
1430 Magliano Dr.
Boynton Beach, FL 33436                      935      7/8/2020     24 Hour Fitness Worldwide, Inc.                 $76.15                                                                             $76.15
Mastre, Michael
1742 Herrin St
Redondo Beach, CA 90278                     27320    1/26/2021     24 Hour Fitness Worldwide, Inc.              $412.00                                                                              $412.00
Mastropieri, Joseph Casey
11347 Nebraska Avenue Apt 206
Los Angeles, CA 90025                       23802    10/2/2020        24 Hour Fitness USA, Inc.                 $205.00                                                                              $205.00
Masuy, Rosalba
527 South 46th Street
San Diego, CA 92113-1911                    15327    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $84.00                                                                             $84.00
Mata, Gloria Bill
12270 Telestar Ave
Victorville, CA 92395                       17967    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00


                                                                                       Page 990 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 109 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Mata, Hilda
34052 Doheny Park Road Space 131
Capistrano Beach, CA 92624                    24037    10/2/2020    24 Hour Fitness Worldwide, Inc.             $499.92                                                                              $499.92
Mata, Jorge
1649 Woodrose Avenue
Santa Cruz, CA 95062                          13199    9/12/2020    24 Hour Fitness Worldwide, Inc.                             $154.24                                                              $154.24
Mata, Marisol
20330 Whitewood Dr Apt 1204
Spring, TX 77373                              11321    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                               $249.96                            $249.96
Mata, Silvia
525 E Olive Ave. #L
Monrovia, CA 91016                            20151    9/29/2020       24 Hour Fitness USA, Inc.                $161.25                                                                              $161.25
Matarrita, Lorena
939 Hedges Dr
Corona, CA 92878                              26647    11/23/2020   24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Matavosian, Selena
3041 W. 7th St Apt #504
Los Angeles, CA 90005                         21793    10/1/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Mataya, Rena
                                              25244    10/9/2020    24 Hour Fitness Worldwide, Inc.            $1,260.00                                                                           $1,260.00
Mateen, Kareemah
714 South Pearl
Compton, CA 90221                             27492    3/24/2021    24 Hour Fitness Worldwide, Inc.                             $850.00                                                              $850.00
Matej, Corinne
2194 Arista Ln.
Santa Rosa, CA 95403                           196     6/29/2020    24 Hour Fitness Worldwide, Inc.            $1,167.84                                                                           $1,167.84
Matello, Stephanie
931 Edmondson Dr
Copper Canyon, TX 75077                       25399    10/13/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mateus, Fabian
2243 N Niagara St Apt E
Burbank, CA 91504                             16944    9/25/2020       24 Hour Fitness USA, Inc.                $699.00                                                                              $699.00
Matevosian, Raffi
13090 3rd Ave
Victorville, CA 92395                         13435    9/16/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Matevosyan, Alyona
3033 Coney Island Ave Apt 3J
Brooklyn, NY 11235                            18133    9/25/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Matevosyan, Maria
3033 Coney Island Ave Apt 3J
Brooklyn, NY 11235                            18284    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $24.99                                                                            $24.99
Matevosyan, Seda
3033 Coney Island Ave Apt 3J
Brooklyn, NY 11235                            18421    9/25/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Matevosyan, Stepane
3033 Coney Island Ave Apt 3J
Brooklyn, NY 11235                            17887    9/25/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Matheney, Christine
604 Burrows Ave
San Bruno, CA 94066                           25963    10/26/2020   24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00

                                                                                      Page 991 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 110 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Matheri, Mercy
24339 Wilding Way
Hayward, CA 94545                             17136    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $30.00      $861.99                                                              $891.99
Matheson, Krystel
2862 Roan Street
Ontario, CA 91761                              200     6/29/2020        24 Hour Fitness USA, Inc.                $306.91                                                                              $306.91
Matheson, Natalie
2562 Walnut Blvd. Apt. 50
Walnut Creek, CA 94596                        23216    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $51.99                                                                            $51.99
Matheus, Alexis
26311 Katy Springs Lane
Katy, TX 77494                                25847    10/22/2020 24 Hour Fitness United States, Inc.            $787.55                                                                              $787.55
Mathew, Justin
16 Claudia Court
Tappan, NY 10983                               631      7/7/2020     24 Hour Fitness Worldwide, Inc.             $580.00                                                                              $580.00
Mathew, Nimmy
517B Monterey Rd
Pacifica, CA 94044                            13201    9/14/2020     24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Mathew, Nisha E
1636 Santa Anita Blvd
Irving, TX 75060                              26485    11/16/2020       24 Hour Fitness USA, Inc.                                                 $864.00                                             $864.00
Mathew, Nisha E
1636 Santa Nita Blvd
Irving, TX 75060                              26471    11/16/2020       24 Hour Fitness USA, Inc.                                                 $399.00                                             $399.00
Mathews, Andrew
14825 Whispering Ridge Rd
San Diego , CA 92131                           8032     9/3/2020     24 Hour Fitness Worldwide, Inc.                               $0.00                             $0.00                              $0.00
Mathews, Thomas
219 N. Monroe St.
Ridgewood, NJ 07450                           24128    10/2/2020     24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Mathewson, Lourdes
11292 1/2 Portobelo Dr
San Diego, CA 92124                            1612    7/23/2020        24 Hour Fitness USA, Inc.                                                  $83.98                                              $83.98
Mathis, Spencer
26622 Swan Lane
Canyon Country, CA 91387                      10567     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mathur, Vaibhav
34071 Webfoot Loop
Fremont, CA 94555                             24161    10/2/2020     24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Mato, Nestor
Ryan Penta PLLC
814 Ponce De Leon Blvd. Suite 210
Coral Gables, FL 33134                        20009    9/30/2020     24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                          $100,000.00
Mats, Mits
P.O. Box 612274
San Jose, CA 95161                             4115    8/27/2020     24 Hour Fitness Worldwide, Inc.            $4,000.00                                                                           $4,000.00
Matschke, Anna
2002 Battlecreek Dr #13201
Fort Collins, CO 80528                        19473    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $72.38                                                                            $72.38


                                                                                        Page 992 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 111 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Matson, Benjamin Robert
2545 E 3210 S
Salt Lake City, UT 84109                     22796    10/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Matson, Daniel Keith
44 Via Zaragoza
San Clemente, CA 92672                       18317    9/26/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Matson, Kari
2545 E 3210 S
Salt Lake City, UT 84109                     22591    10/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Matsubara, Aoi
23749 Arlington Ave Unit A
Torrance, CA 90501                            9290     9/5/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Matsubara, Esther
28008 San Nicolas Dr
Rancho Palos Verdes, CA 90275                23392    10/2/2020    24 Hour Fitness Worldwide, Inc.             $499.98                                                                              $499.98
Matsuda, Michiyo
28121 Riggs Ct.
Hayward, CA 94542                            14317    9/15/2020    24 Hour Fitness Worldwide, Inc.             $340.39                                                                              $340.39
Matsunaga, Alan
PO Box 330519
Kahului, HI 96733                             6374     9/1/2020       24 Hour Fitness USA, Inc.                    $99.00                                                                            $99.00
Matsunaga, Valerie M
PO Box 330519
Kahului, HI 96733                             1947    7/19/2020       24 Hour Fitness USA, Inc.               $1,680.00                                                                           $1,680.00
Matsuura, Breanne
7343 Perera Circle
Sacramento, CA 95831                         19415    9/29/2020    24 Hour Fitness Worldwide, Inc.             $412.00                                                                              $412.00
Matsuura, Makaela
7343 Perera Cir
Sacramento, CA 95831                         21034    9/30/2020    24 Hour Fitness Worldwide, Inc.             $272.00                                                                              $272.00
Matsuura, Sara
7343 Perera Circle
Sacramento, CA 95831                         20858    9/30/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Matsuzaki, Craig
759 Matoza Ln
San Leandro, CA 94577                        17130    9/23/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Matteo, Jason
526 Manhattan Ave Apt C
Hermosa Beach, CA 90254                      15057    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Matteson, Betty
2415 Amity Street
San Diego, CA 92109                          14091    9/16/2020    24 Hour Fitness Worldwide, Inc.            $1,650.00                                                                           $1,650.00
Matteson, Betty
2415 Amity Street
San Diego, CA 92109                          25878    10/22/2020   24 Hour Fitness Worldwide, Inc.            $1,650.00                                                                           $1,650.00
Matthews, Carlton
8134 Crystal Walk Circle
Elk Grove, CA 95758                           6689     9/2/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99




                                                                                     Page 993 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 112 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Matthews, Courtney
6781 E Ithaca Pl
Denver, Co 80237                               2601     8/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,100.00                                                           $1,100.00
Matthews, Kathleen
6934 S Garfield Way
Centennial, CO 80122                           6901     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $81.02                                                                             $81.02
Matthews, Kathryn Lynn
6240 SW Sheridan Street
Portland, OR 97225                             548      7/3/2020     24 Hour Fitness Worldwide, Inc.                 $74.44                                                                             $74.44
Matthews, Keith
3948 Legacy #106
Plano, TX 75023                                3703    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Matthews, Laverne
PO Box 1865
Walnut, CA 91788                              26796    11/27/2020    24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Matthews, Maureen
22 Lavenida
Orinda, CA 94563                               4961    8/31/2020    24 Hour Fitness United States, Inc.           $210.00                                                                              $210.00
Matthews, Steven
60 Purry Circle
Bluffton, SC 29909                             2160    7/21/2020     24 Hour Fitness Worldwide, Inc.                 $82.50                                                                             $82.50
Matthews-Harris, Susan
510 Palm Court
Roseville, CA 95661                            8083     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Matthewson, Mary
7704 Himalayas Ave #204
Las Vegas, NV 89128                            9909     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $91.98                                                                             $91.98
Mattingly, Sharron
2370 Westminster Way
Livermore, CA 94551                           22222    10/1/2020     24 Hour Fitness Worldwide, Inc.              $598.00                                                                              $598.00
Mattioli, Rita
3130 Kingsbridge Ave
Apt B
Bronx, NY 10463                                5691    8/31/2020        24 Hour Fitness USA, Inc.                                 $692.00                                                              $692.00
Mattioli, Rita
3130 Kingsbridge Ave
Apt B
Bronx, NY 10463                               21129    9/30/2020    24 Hour Fitness United States, Inc.                           $692.00                                                              $692.00
Mattioli, Rita
3130 Kingsbridge Ave, Apt B
Bronx, NY 10463                                3116    8/10/2020        24 Hour Fitness USA, Inc.                                 $692.00                                                              $692.00
Mattson, Gary A
22 N. Washington St.
Denver, CO 80203                               6744     9/2/2020              24 Denver LLC                       $191.94                                                                              $191.94
Matulac, Anthony
38 Burlwood Dr
San Fransisco, CA 94127                        7716     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00




                                                                                         Page 994 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 113 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Matus Cruz, Sandra Bellalid
Sandra Matus
311 N. Bushnell Ave. #C
Alhambra, CA 91801                            19424    9/28/2020     24 Hour Fitness Worldwide, Inc.              $394.16                                                                              $394.16
Matus, Gabriel
12693 NW 8th Way
Miami, FL 33182                                325      7/1/2020        24 Hour Fitness USA, Inc.                    $22.35                                                                             $22.35
Matyuch, Brandon
3016 Shane Dr.
Leander, TX 78641                              3610    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $58.00                                                                             $58.00
Matzuk, Chris
11 Homer Ave
Morris Plains, NJ 07950                       21782    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $55.44                                                                             $55.44
Mau, Winston
885 Russet Dr
Sunnyvale, CA 94087                           23556    10/2/2020          24 San Francisco LLC                    $243.00                                                                              $243.00
Maufas, Kim-Shree
3475 26th Street, Apt 3
San Francisco, CA 94110                       23071    10/2/2020    24 Hour Fitness United States, Inc.              $48.00                                                                             $48.00
Mauhili, Jeremy
1032 Spencer St Unit A
Honolulu, HI 96822                             768      7/7/2020        24 Hour Fitness USA, Inc.                                 $103.88                                                              $103.88
Maui Electric Company
PO Box 2750
Honolulu, HI 96840                            14764    9/15/2020        24 Hour Fitness USA, Inc.                $7,019.48                                                                           $7,019.48
Mauldin, Kristina
1701 Clinton St. #401
Los Angeles, CA 90026                         26106    10/30/2020 24 Hour Fitness United States, Inc.             $134.24                                                                              $134.24
Maupin, Alice
1701 Clinton Street
309
Los Angeles, CA 90026                         16014    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Maurer, Stephen K
5708 Caroline Court
Plano, TX 75093                                789     6/30/2020     24 Hour Fitness Worldwide, Inc.             $1,216.00                                                                           $1,216.00
Maurer, Stephen K
5708 Caroline Court
Plano, TX 75093                               24921    10/5/2020        24 Hour Fitness USA, Inc.                                $1,216.00                                                           $1,216.00
Maurer, Steve
5708 Caroline Ct
Plano , TX 75093                               641     6/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,216.00                                                           $1,216.00
Maurer, Steve
5708 Caroline Ct
Plano , TX 75093                              25007    10/5/2020    24 Hour Fitness United States, Inc.                          $1,216.00                                                           $1,216.00
Maurer, Steve
5708 Caroline Ct
Plano, TX 75093                                797     6/30/2020         24 Hour Holdings II LLC                                 $1,216.00                                                           $1,216.00
Maurer, Steve
5708 Caroline Ct
Plano, TX 75093                                799     6/30/2020    24 Hour Fitness United States, Inc.                          $1,216.00                                                           $1,216.00

                                                                                         Page 995 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 114 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Maurer, Steve
5708 Caroline Ct
Plano, TX 75093                                804     6/30/2020        24 Hour Fitness USA, Inc.                                $1,216.00                                                           $1,216.00
Maurer, Steve
5708 Caroline Ct
Plano, TX 75093                                805     6/30/2020      24 Hour Fitness Holdings LLC                               $1,216.00                                                           $1,216.00
Mauricio, Alex
36 Edinburgh Pl
Alamo, CA 94507                               11241     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mauriello, Lurdes
24 Aspen Way
Morristown, NJ 07960                          27484    3/17/2021     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Mauro, Mark
8709 Augusta Ct
Dublin , CA 94568                             27165    12/24/2020         24 San Francisco LLC                       $41.00                                                                             $41.00
Mavros, Julie
232362 SE 57th St.
Issaquah, WA 98029                             2369    7/27/2020    24 Hour Fitness United States, Inc.           $422.40                                                                              $422.40
Mawdsley, Kathy
13720 SW Willow Top Lane
Tigard, OR 97224                               9471     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Maxfield, Claire
2102 Mackay Lane
Redondo Beach, CA 90278                        7903     9/2/2020        24 Hour Fitness USA, Inc.                    $23.79                                                                             $23.79
Maximova, Ekaterina
100 Azalea Ct
Vallejo, CA 94589                              9087     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Maximova, Ekaterina
100 Azalea Ct
Vallejo, CA 94589                             19227    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Maxwell, Jeffrey
605 Orlando Way
Vancouver, WA 98664                           24259    10/2/2020        24 Hour Fitness USA, Inc.                 $211.44                                                                              $211.44
Maxwell, Kevin
417 W. Plymouth St. Unit 6
Inglewood, CA 90302-3944                       6649     9/3/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Maxwell, Miranda
15028 Dickens Street #2
Sherman Oaks, CA 91403                        21064    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $62.98                                                                             $62.98
May Jr, Keith
4150 Fran Way
El Sobrante , CA 94803                        10712     9/8/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
May, Daniel B.
2489 W. Main St.
Littleton, CO 80120                            2273    7/24/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
May, Edward
14759 E Wagontrail Pl
Aurora, CO 80015                              17560    9/28/2020    24 Hour Fitness United States, Inc.           $686.42                                                                              $686.42




                                                                                         Page 996 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 115 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
May, Jean
14759 E WagonTrail Pl
Aurora, CO 80015                            16525    9/28/2020    24 Hour Fitness United States, Inc.           $686.42                                                                              $686.42
May, Keith Jr.
4150 Fran Way
El Sobrante, CA 94803                       10193     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
May, Kenneth
121 Big Bear Way
Oxnard, CA 93033                             4457    8/28/2020     24 Hour Fitness Worldwide, Inc.                             $1,049.94                                                           $1,049.94
May, Kimberly Danielle
1651 Sun Ridge Dr.
Apopka, FL 32703                            17644    9/22/2020    24 Hour Fitness United States, Inc.                          $1,200.00                                                           $1,200.00
MAY, LORNA
16203 LESLIE LANE
MISSOURI CITY, TX 77489                     11636    9/10/2020     24 Hour Fitness Worldwide, Inc.              $397.22                                                                              $397.22
May, Monette
4150 Fran Way
El Sobrante, CA 94803                       15049    9/17/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
May, Preston
361 Millwood Drive
Millbrae, CA 94030                          14115    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
May, Shelley
4807 Alta Loma Drive
Austin, TX 78749                            10904     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $87.00                                                                             $87.00
Mayer, Holly
41 Wedgewood Forest Drive
The Woodlands, TX 77381                     12905    9/12/2020     24 Hour Fitness Worldwide, Inc.              $686.00                                                                              $686.00
Mayer, Howell
340 9th St.
Saddle Brook, NJ 07663                       2571     8/3/2020     24 Hour Fitness Worldwide, Inc.              $111.97                                                                              $111.97
Mayer, Howell
340 9th St.
Saddle Brook, NJ 07663                      25618    10/16/2020    24 Hour Fitness Worldwide, Inc.              $157.46                                                                              $157.46
Mayer, Kathryn
6 Bolivar St.
Lake Oswego, OR 97035                        700      7/2/2020        24 Hour Fitness USA, Inc.                $1,171.46                                                                           $1,171.46
Mayer, Tom
41 Wedgewood Forest Drive
The Woodlands, TX 77381                     11278    9/12/2020     24 Hour Fitness Worldwide, Inc.              $686.00                                                                              $686.00
Mayes, Erick
6333 College Grove Way #4108
San Diego, CA 92115                         22304    10/1/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00
Mayfield, Jaime
9571 Erskine Dr
Huntington Beach, CA 92646                  13492    9/13/2020     24 Hour Fitness Worldwide, Inc.              $117.30                                                                              $117.30
Mayfield, Robert S
2055 W Robin Way
West Jordan, UT 84084                       21332    9/29/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99




                                                                                       Page 997 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 116 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Mayhew, Magaly
10321 S.W. 89 Avenue
Miami, FL 33176                              14013    9/14/2020    24 Hour Fitness Worldwide, Inc.             $214.50                                                                              $214.50
Maynard, Christy
629 Arguello Blvd #307
San Francisco, CA 94118                      24150    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                $81.07                             $81.07
Maynes, Anna M.
677 Vrain St. #9
Denver, CO 80204                              2559    7/24/2020    24 Hour Fitness Worldwide, Inc.                 $76.06                                                                            $76.06
Maynes, Vincent E.
477 Vrain St #9
Denver, CO 80204                              2350    7/24/2020    24 Hour Fitness Worldwide, Inc.                 $77.19                                                                            $77.19
Mayo, Jewel L
2912 Magnolia Blsm Circle
Clermont, FL 34711                           20244    9/29/2020    24 Hour Fitness Worldwide, Inc.             $716.00                                                                              $716.00
Mayo, Sonia Michelle
2308 Sarasota Drive
Frienswood, TX 77546                          9797     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $97.72                                                                            $97.72
Mayo, Timothy
115-16 148th Street #pvt
Jamaica, NY 11436                            11246     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mayor, Kim
15-1681 1st Ave #A9
Keaau, HI 96749                              22263    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,279.00                                                                           $1,279.00
Mayoral, Bianca
3878 Yellowstone Cir
Chino, CA 91710                               202     6/29/2020    24 Hour Fitness Worldwide, Inc.                 $73.98                                                                            $73.98
Mayorga, Jacqueline
1115 W. 106th Street
Los Angeles, CA 90044                         7880     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mayoux, Evelyn S
5201 Ivy Drive
The Colony, TX 75056                          7198     9/1/2020       24 Hour Fitness USA, Inc.                                                 $559.52                                             $559.52
Mayr, David
1895 Orizava Avenue Unit 102
Signal Hill, CA 90755                         5532    8/31/2020    24 Hour Fitness Worldwide, Inc.                                            $1,500.00                                           $1,500.00
Mays Sr., Toney
8132 Willow Ave
California City, CA 93505                    24288    10/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Mays, Jordan
8132 Willow Ave
California City, CA 93505                    23949    10/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Mays, Rodney
9215 Questor Place Apt 3426
San Diego, CA 92108                           4776    8/30/2020    24 Hour Fitness Worldwide, Inc.             $125.97                                                                              $125.97
Mays, Toney
8132 Willow Ave
California City, CA 93505                    23991    10/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00




                                                                                     Page 998 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21    Page 117 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Mays-Walton, Beatrice Renee
3769 Elm Ave
Long Beach, CA 90807                          25491    10/13/2020    24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Mayweather, Jeff
3343 Pasadena Ave
Long Beach, CA 90807                           5924    8/31/2020    24 Hour Fitness United States, Inc.                                                          $10,000.00                         $10,000.00
Mayweather, Jeff
3343 Pasadena Ave.
Long Beach, CA 90807                          25478    10/13/2020    24 Hour Fitness Worldwide, Inc.          $200,000.00                                                                          $200,000.00
Mazahreh, Ayed
1804 Maxine ave
San Mateo, CA 94401                           17898    9/26/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Mazahreh, Yazid
804 Maxine Ave
San Mateo, CA 94401                           18407    9/26/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Mazel, Sandra
245 Carlton Terrace
Teaneck, NJ 07666                             26373    11/12/2020 24 Hour Fitness United States, Inc.             $104.00                                                                              $104.00
Mazepa, Vasiliy
3833 Jasmine St
Sacramento, CA 95838                          15195    9/17/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Mazumdar, Adnan
1825 Racquet Ct
North Lauderdale, FL 33068                    22510    10/1/2020     24 Hour Fitness Worldwide, Inc.              $143.95                                                                              $143.95
Mazumder, Lakshmi
2864 Glen Donegal Dr
San Jose, CA 95148                            13185    9/12/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Mazumder, Tushar
2864 Glen Donegal Dr
San Jose, CA 95148                            12571    9/12/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Mazur, Alfred J
1271 Brookes Terrace
San Diego, CA 92103                            3573    8/27/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Mazzarella, Nicholas Joseph
53 Union Street
Valley Stream, NY 11580                       11435    9/11/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
MAZZINI, PEARL
27 E. COUNTRY CLUB DRIVE
BRENTWOOD, CA 94513                           26619    11/20/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Mazzini, Perla
24252 Broadmore Avenue
Hayward, CA 94544                             14710    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Mazzo, Joseph
31351 Rancho Viejo Rd., Suite 201
San Juan Capistrano, CA 92675                   32     6/26/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Mazzotta, David
1408 S 1500 E
Salt Lake City, UT 84105                       4028    8/27/2020        24 Hour Fitness USA, Inc.                                 $342.00                                                              $342.00




                                                                                         Page 999 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 118 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
MBABALIYE, THEOGENE
32256 47th Ave. S
Auburn, WA 98001-3733                         10842     9/8/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Mc Intosh, III, Levi H.
19416 Scobey Ave
Carson, CA 90746                               6562     9/2/2020        24 Hour Fitness USA, Inc.                    $13.95                                                                             $13.95
Mcadoo Jr, Louis
2154 Scott Ave
Palmdale, CA 93550                             4596    8/30/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Mcadoo Jr, Louis
2154 Scott Ave
Palmdale, CA 93550                             4704    8/30/2020    24 Hour Fitness United States, Inc.                             $0.00            $0.00            $0.00                              $0.00
McAdoo, Loren
1827 Flagstaff Ct.
Seal Beach, CA 90740                           4357    8/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
McAlister, Erik
9201 26th Ave Sw
Seattle, WA 98106                             14278    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $31.49                                                                             $31.49
MCallaghan, Timothy
865 S B Street G1
Oxnard, CA 93030                               996      7/8/2020        24 Hour Fitness USA, Inc.                                 $225.00                                                              $225.00
McAnna, Suzanne K
8413 Cockney Drive
Austin , TX 78748                              2925     8/7/2020     24 Hour Fitness Worldwide, Inc.              $536.00                                                                              $536.00
McAnna, Suzanne K
8413 Cockney Drive
Austin, TX 78748                               3005    8/11/2020     24 Hour Fitness Worldwide, Inc.              $536.00                                                                              $536.00
McArdle, Lori
1050 E. Cactus Ave Unit 2093
Las Vegas, NV 89183                           26570    11/20/2020    24 Hour Fitness Worldwide, Inc.              $411.87                                                                              $411.87
McArthur, Eric
33686 Windham Drive
Dana Point, CA 92629                           8067     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
McAuliffe, Kevin
19457 Olson Ave.
Lake Oswego, OR 97034                         21411    10/1/2020     24 Hour Fitness Worldwide, Inc.           $12,114.88                                                                           $12,114.88
McAuliffe, Rebecca
19457 Olson Ave.
Lake Oswego, OR 97034                         20789    10/1/2020     24 Hour Fitness Worldwide, Inc.           $18,575.35                                                                           $18,575.35
McBride, Joshua
161 New Trail
Elgin, TX 78621                               13322    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $73.28                                                                             $73.28
McBride, Kelley
5538 La Jolla Blvd Unit 3A
La Jolla, CA 92037                             9785     9/8/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
McBride, Rachael
9449 Briar Forest Dr.
Apt. 4310
Houston, TX 77063                              5000    8/30/2020     24 Hour Fitness Worldwide, Inc.              $136.36                                                                              $136.36


                                                                                        Page 1000 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 119 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
McCabe, Selden
727 E. Brooktrain Ln.
Eagle, ID 83616                               17090    9/22/2020        24 Hour Fitness USA, Inc.                $1,577.00                                                                           $1,577.00
McCaffrey, Gary
3712 Aspen Creek Pkwy
Austin, TX 78749                               6296     9/1/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
MCCAIN, BENNIE
2207 SARADON DR
SUGAR LAND, TX 77478                          10569     9/8/2020     24 Hour Fitness Worldwide, Inc.              $105.87                                                                              $105.87
McCain, Larry
7007 Hillgreen Cir
Dallas, TX 75214                              19122    9/27/2020     24 Hour Fitness Worldwide, Inc.                             $2,123.99                                                           $2,123.99
McCain, Manard Ralph
140 Dekruif Pl. Apt. 16M
Bronx, NY 10475                               16264    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $133.08                                                              $133.08
McCall Jr, Steven Anthony
2810 S. Sepulveda Blvd Apt. 104
Los Angeles, CA 90064                          3458    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $45.69                                                                             $45.69
McCall, Brandon
604 E Juanita Avenue
Glendora, CA 91740                             4873    8/31/2020        24 Hour Fitness USA, Inc.                    $82.00                                                                             $82.00
McCall, Brandon
604 E Juanita Avenue
Glendora, CA 91740                            16373    9/17/2020        24 Hour Fitness USA, Inc.                    $83.98                                                                             $83.98
MCCarter, Richard
648 BELL DR
LAS VEGAS, NV 89101                            7042     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
McCarthy, Greg
6 Locksley Ave. #3J
San Francisco, CA 94122                       20874    10/2/2020     24 Hour Fitness Worldwide, Inc.              $215.88                                                                              $215.88
McCarthy, James M.
PO Box 91
Glendora, CA 91740-0091                       13369    9/14/2020     24 Hour Fitness Worldwide, Inc.              $698.98                                                                              $698.98
McCarthy, Linda
3624 Buhler Way
North HIghlands, CA 95660                      9560     9/6/2020     24 Hour Fitness Worldwide, Inc.              $322.56                                                                              $322.56
McCarthy, Mary Sheila
2121 Carnegie Lane, FRNT
Redondo Beach, CA 90278                        827      7/7/2020        24 Hour Fitness USA, Inc.                 $696.00                                                                              $696.00
McCartney, Sean
8555 E Radcliff Ave
Denver, Co 80237                              13013    9/14/2020              24 Denver LLC                       $329.00                                                                              $329.00
McCarty, Melanie
3196 Larkdale Way
San Diego, CA 92123                            6941     9/1/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Mccarty, Nicole
22022 Micmac Rd
Apple Valley, CA 92308                         2599    8/17/2020    24 Hour Fitness United States, Inc.              $25.99                                                                             $25.99




                                                                                        Page 1001 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 120 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
McCarville, Mara
13515 Choco Rd.
Apple Valley, CA 92308                        1826    7/18/2020     24 Hour Fitness Worldwide, Inc.             $1,350.00                                                                           $1,350.00
McCarville, Mara
13515 Choco Rd.
Apple Valley, CA 92308                       21860    9/29/2020    24 Hour Fitness United States, Inc.          $1,520.00                                                                           $1,520.00
McCarville, Mike
13515 Choco Rd.
Apple Valley, CA 92308                        1290    7/11/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
McCarville, Mike
13515 Choco Rd.
Apple Valley, CA 92308                       21858    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
McCaul, Bryan D
900 Gibson Ct
Alamo, CT 94507                              13087    9/12/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
McCauley, Kevin
7259 Minuet Way
Citrus Heights, CA 95621                      3495    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $490.00                                                              $490.00
McCauley, Ralph
15400 SE 279th St
Kent , WA 98042                              23181    10/5/2020     24 Hour Fitness Worldwide, Inc.              $578.50                                                                              $578.50
McCausey, Katey
22185 Caminito Petatlan
Laguna Hills, CA 92653                        6970     9/3/2020     24 Hour Fitness Worldwide, Inc.              $627.48                                                                              $627.48
McClain, Janet
1303 Windsor Rd
Cardiff, CA 92007                             9601     9/6/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
McClanahan, Sarah
1602 Herrin Street
Redondo Beach, CA 90278                       304      7/2/2020     24 Hour Fitness Worldwide, Inc.                 $62.50                                                                             $62.50
McClaskey, Steve
8900 Mt Adams Ave
Vancouver, WA 98664                          16983    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $67.98                                                                             $67.98
MCCLEARN, ROBERT
1201 INVERNESS CT
FREMONT, CA 94539                            20378    9/30/2020        24 Hour Fitness USA, Inc.                    $96.98                                                                             $96.98
McClellan, Karla
3603 Coffee Dr
Pasadena, TX 77505                           10802     9/8/2020     24 Hour Fitness Worldwide, Inc.              $138.56                                                                              $138.56
McClendon, Michael E
12416 Copperfield Dr.
Austin, TX 78753                              7271     9/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
McClendon, Patricia
27142 Encinas
Mission Viejo, CA 92692                      10312     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
McCloskey, Ann & Jim
120-05 Rivera Court
College Point, NY 11356                       2424    7/24/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                       Page 1002 of 1763
                                                        Case 20-11568-KBO        Doc 72-2      Filed 04/19/21     Page 121 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
McCloskey, Eric
7105 S. Gaylord St. (Unit A-2)
Centennial, CO 80122                         16066    9/22/2020    24 Hour Fitness Worldwide, Inc.                           $449.99                                                              $449.99
McCloud, Kathy
757 Fremont Blvd
West Sacramento, CA 95605                     3791    8/27/2020         24 San Francisco LLC                 $300.00                                                                              $300.00
McClough, Lynn
4954 Moncada Way
Las Vegas, NV 89149                          13813    9/14/2020    24 Hour Fitness Worldwide, Inc.           $140.97                                                                              $140.97
McClure, Alice Heather
54 Regato
Rancho Santa Margarita, CA 92688             15107    9/18/2020    24 Hour Fitness Worldwide, Inc.           $179.16                                                                              $179.16
McClure, Curt
18319 Oakmont Dr. Apt 846
Santa Clarita, CA 91387                      13180    9/12/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
McClure, Hannah
18319 Oakmont Dr. Apt 846
Santa Clarita, CA 91387                      13166    9/12/2020    24 Hour Fitness Worldwide, Inc.           $700.00                                                                              $700.00
McClure, Lydia
P.O. Box 11961
Bakersfield, CA 93389                         6309     9/1/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
McComb, Jeremiah
18128 E 99th PL
Commerce City, CO 80022                      10356     9/8/2020            24 Denver LLC                                      $99.70                                                               $99.70
McConico, David L
12474 E Wesley Avenue
Aurora, CO 80014                              6315     9/3/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
McConico, David L
12474 E Wesley Avenue
Aurora, CO 80014                              7977     9/3/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
McConnell, Ryan
6403 Capulet Pl
Dallas, TX 75252                             14483    9/15/2020    24 Hour Fitness Worldwide, Inc.           $138.52                                                                              $138.52
McConville II, Theodore "Danny"
2012 Wayward Sun Dr
Austin, TX 78754                             22734    10/2/2020    24 Hour Fitness Worldwide, Inc.           $202.96                                                                              $202.96
McCook, Keith
7323 Authon Dr.
Dallas, TX 75248                             11167     9/9/2020    24 Hour Fitness Worldwide, Inc.           $150.00                                                                              $150.00
McCord, Robert
2032 Paseo Olivos Court
San Jose, CA 95130-1845                      15324    9/18/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
McCormack, Carol
24370 Via Lomas De Yorba E
Yorba Linda, CA 92887                        13825    9/14/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
McCormick, Amy
4337 Shamrock Way
Castro Valley, CA 94546                      17277    9/24/2020    24 Hour Fitness Worldwide, Inc.           $321.00                                                                              $321.00




                                                                                     Page 1003 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 122 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
McCormick, Dan
4337 Shamrock Way
Castro Valley , CA 94546                      17179    9/22/2020    24 Hour Fitness Worldwide, Inc.             $433.00                                                                              $433.00
McCormick, Danielle
6 New Clarkstown Road
Nanuet, NY 10954                               5410    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $49.60                                                                            $49.60
McCormick, Deborah
2124 Renard Ct
Annapolis, MD 21401                           16110    9/17/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
McCormick, Deborah
2124 Renard Ct
Annapolis, MD 21401                           16135    9/17/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
McCormick, Sandra
4337 Shamrock Way
Castro Valley, CA 94546                       17178    9/22/2020    24 Hour Fitness Worldwide, Inc.             $433.00                                                                              $433.00
McCorvey, Joseph
11611 SageLink Drive
Houston, TX 77089                              3691    8/28/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
McCoy, Ashley
3046 Beverly Street
San Mateo, CA 94403                           12243    9/12/2020    24 Hour Fitness Worldwide, Inc.             $145.96                                                                              $145.96
McCoy, Barbara C
2310 Poco Dr
Missouri City, TX 77489                       20931    9/30/2020    24 Hour Fitness Worldwide, Inc.             $408.64                                                                              $408.64
McCoy, Charles D.
7393 Ballinger Ave
San Diego, CA 92119                            2233    7/20/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
McCoy, Jay
                                              20215    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
McCoy, Lee A.
14827 Ventura Blvd
Suite 210
Sherman Oaks, CA 91403                         5534    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
McCoy, Mani
3530 Savage Ave
Pinole, CA 94564                               2149    8/18/2020    24 Hour Fitness Worldwide, Inc.             $499.99                                                                              $499.99
McCoy, Mani
3530 Savage Ave
Pinole, CA 94564                              12350    9/12/2020    24 Hour Fitness Worldwide, Inc.             $499.99                                                                              $499.99
McCoy, Willie
C/O Mager Paruas, LLC
2719 Hollywood Boulevard, Second Floor
Hollywood, FL 33020                            3211    8/20/2020    24 Hour Fitness Worldwide, Inc.         $200,000.00                                                                          $200,000.00
McCrann, Doreen O.
46-356 Horokuku Place
Kaneche, HI 96744                             14435    9/15/2020    24 Hour Fitness Worldwide, Inc.            $1,985.34                                                                           $1,985.34
McCrann, Thomas
46-356 Holokuki Place
Kaneohe, HI 96744                             14433    9/15/2020    24 Hour Fitness Worldwide, Inc.            $1,985.34                                                                           $1,985.34


                                                                                      Page 1004 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 123 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
McCrary, Meagan
721 Buena Tierra Way #189
Oceanside, CA 92057                           327     6/23/2020        24 Hour Fitness USA, Inc.                                $9,895.00                                                           $9,895.00
McCrary, Meagan
721 Buena Tierra Way #189
Oceanside, CA 92057                           1097     7/9/2020        24 Hour Fitness USA, Inc.                                $9,895.00                                                           $9,895.00
McCray, Tanarius
PO Box 830441
Richardson, TX 75083                         17137    9/27/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
McCreary, Laurence
12020 Ridge Road
Largo, FL 33778                               5019    8/31/2020        24 Hour Fitness USA, Inc.                    $21.24                                                                             $21.24
McCreary, Laurence
12020 Ridge Road
Largo, FL 33778                               5917    8/31/2020        24 Hour Fitness USA, Inc.                    $21.24                                                                             $21.24
McCreedy, Elaine
5828 Arapaho Drive
San Jose, CA 95123                           13219    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
McCrory, Alec
10 Quiet Peace Place
The Woodlands, TX 77381                      15041    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $324.74                                                              $324.74
McCroskey, Doris G
3603 Mackenzie Ln
Richardson, TX 75082                          3255    8/24/2020     24 Hour Fitness Worldwide, Inc.             $1,824.00                                                                           $1,824.00
McCruter, Janiese
25406 Vermont Avenue
Harbor City, CA 90710                         6087     9/2/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
McCubbin, Gene Porter
1515 orchard park dr
Houston, TX 77077                            11632     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
McCulloch, David
107 Mission Drive
Camarillo, CA 93010-2021                     16531    9/18/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
McCullough, Jessica
15629 Edgeview Rd, #2304
Fort Worth, TX 76177                         22879    10/2/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
McCurry, Kathryn
6816 NE 153rd Place B
Kenmore, WA 98028                            24817    10/5/2020     24 Hour Fitness Worldwide, Inc.              $106.43                                                                              $106.43
McDade, Sheila
5238 Fairway Ct.
Rocklin, CA 95677                             8506     9/4/2020     24 Hour Fitness Worldwide, Inc.              $726.00                                                                              $726.00
McDaniel, Hampton
8163 Orchid Tree Way
Antelope, CA 95843                            9504     9/5/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
McDaniel, Mary
2618 Menorca Ct
San Ramon, CA 94583                           9061     9/5/2020     24 Hour Fitness Worldwide, Inc.              $191.35                                                                              $191.35




                                                                                       Page 1005 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 124 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
McDaniel, Tony
613 Shady Lane
Placentia, CA 92870                          11367    9/10/2020    24 Hour Fitness Worldwide, Inc.             $598.50                                                                              $598.50
McDaniels, Catherine
1811 Kinglet Court
Costa Mesa, CA 92626                          4645    8/30/2020    24 Hour Fitness Worldwide, Inc.                                                               $899.00                            $899.00
McDaniels, Michael
1811 Kinglet Court
Costa Mesa, CA 92626                          4575    8/29/2020    24 Hour Fitness Worldwide, Inc.                                                               $899.00                            $899.00
McDaniels, Stacy
1811 Kinglet Court
Costa Mesa, CA 92626                          4517    8/29/2020    24 Hour Fitness Worldwide, Inc.                                                               $899.00                            $899.00
McDermott, Amber
11621 Fast Horse Drive
Austin, TX 78759                             23256    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
McDermott, Kevin P
163 Desert Falls Drive E
Palm Desert, CA 92211-1758                   16912    9/24/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
McDonald Jr, David
124 Avis Ct
Salinas, CA 93905                            17748    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $69.00                                                                            $69.00
McDonald, Brenda
20101 Wayne Avenue
Torrance, CA 90503                           22345    9/30/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
MCDONALD, CASEY
1765 N KELLY
UPLAND, CA 91784                              4915    8/31/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
McDonald, Chelsea
4515 Briar Hollow Place
Apt 312
Houston, TX 77027                            18354    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $62.56                                                                            $62.56
McDonald, Kevin
3536 Sandwood St
Lakewood, CA 90712                           14645    9/16/2020    24 Hour Fitness Worldwide, Inc.             $608.00                                                                              $608.00
McDonald, Melissa
1657 Oleander Ave.
Chula Vista, CA 91911                         1399    7/14/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
McDonald, Nicole M.
181 S Pennsylvania St
Lake Elsinore, CA 92530                      24182    10/2/2020       24 Hour Fitness USA, Inc.                                $935.15                                                              $935.15
McDonald, William
4212 Tsushima Ct.
Stockton, CA 95219                           15811    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
McDonnough, Kelsey
4806 Bluffview Blvd
Dallas, TX 75209                              8431     9/4/2020    24 Hour Fitness Worldwide, Inc.             $250.10                                                                              $250.10
McDonough, Diana
820 N Delaware St
San Mateo, CA 94401                          14195    9/15/2020    24 Hour Fitness Worldwide, Inc.                             $125.00                           $125.00                            $250.00


                                                                                     Page 1006 of 1763
                                                      Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 125 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
McDonough, James F.
7 Brower Drive
Brick, NJ 08723                            23164    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
McDonough, Margaret
13836 W 76th Pl
Arvada, CO 80005                            176     6/30/2020    24 Hour Fitness Worldwide, Inc.             $190.94                                                                              $190.94
McDougal , Sade
805 27th Ave
San Francisco, CA 94121                     5256    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $26.99                                                                            $26.99
MCDOWELL RICE SMITH & BUCHANAN, PC
ATTN: TRACY RICH / FINANCE MANAGER
605 W. 47TH STREET
KANSAS CITY, MO 64112                      15363    9/18/2020       24 Hour Fitness USA, Inc.               $2,382.49                                                                           $2,382.49
McDowell, Cameron
9426 Yakima Ln NW
Quincy, WA 98848                           21139    10/1/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
McDowell, Dorian
6415 Prospero Rd
Peyton , CO 80831-8062                      8280     9/4/2020            24 Denver LLC                           $60.00                                                                            $60.00
McDowell, Greg
189 Chestnut Ridge Road
Woodcliff Lake, NJ 07677                   27111    12/17/2020   24 Hour Fitness Worldwide, Inc.             $100.74                                                                              $100.74
McDuffey, Darene Annette
4524 8th Avenue
Los Angeles, CA 90043-1347                 11327    9/10/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
McEachern, Catherine Williams
2243 S. Juniper St.
Lakewood, CO 80228                         19613    9/28/2020    24 Hour Fitness Worldwide, Inc.             $185.00                                                                              $185.00
McElreath, Rick
12495 Oak Glen Drive
Reno, NV 89511                             16307    9/17/2020    24 Hour Fitness Worldwide, Inc.            $1,045.00       $1,045.00                                                           $2,090.00
Mcelroy, Cheri
5181 Skylark Dr.
Huntington Beach, CA 92649                 13840    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,041.24                                                                           $1,041.24
McElroy, Robert
8963 NW 44th Court
Sunrise, FL 33351                           323      7/1/2020    24 Hour Fitness Worldwide, Inc.                                            $2,100.00                                           $2,100.00
McElroy, Robert
8963 NW 44th Court
Sunrise, FL 33351                          19265    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,977.84                                                                           $1,977.84
McEntee, Maureen
P.O. Box 1249
Boulder Creek, CA 95006                     2672    7/28/2020    24 Hour Fitness Worldwide, Inc.             $277.68                                                                              $277.68
McFadden, Pamm
3775 Birchwood Dr. #63
Boulder, CO 80304                          19101    9/28/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
McFalls, Dean
P O. Box 1000
French Camp, CA 95231-1000                 26055    10/28/2020      24 Hour Fitness USA, Inc.                    $41.00                                                                            $41.00


                                                                                   Page 1007 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 126 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
McFarland, Kristine
4476 Whitecliff Way
Richmond, CA 94803                            9831     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
McFarland, Robert
12925 E Mansfield Ave. Apt B209
Spokane Valley, WA 99216                     15796    9/20/2020     24 Hour Fitness Worldwide, Inc.                             $1,250.00                                                           $1,250.00
McFarland, Vincent
950 Duesenberg Dr
Apt 5115
Ontario, CA 91764                             6140     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
McFarlane, Nadia
7405 Goodland Drive
Hyattsville, MD 20785                          76     6/18/2020     24 Hour Fitness Worldwide, Inc.                 $76.24                                                                             $76.24
McFarlane, Virginia
6376 Rancho Mission Road
Unit 412
San Diego, CA 92108                          21320    10/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
McGaffin, Roger D
9202 Cymbal Court
Houston, TX 77040                            21245    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
McGanty, Erin
1535 Court St NE
Salem, OR 97301                               5669    8/31/2020        24 Hour Fitness USA, Inc.                 $122.36                                                                              $122.36
McGee, Lawrence M
12514 160th St E
Puyallup, WA 98374                            3245    8/23/2020    24 Hour Fitness United States, Inc.           $180.20                                                                              $180.20
McGee, Michael
3015 Country Square Dr.
#1054
Carrollton, TX 75006                         25928    10/24/2020    24 Hour Fitness Worldwide, Inc.              $478.00                                                                              $478.00
Mcgeehon, Cory
4862 Mount Saint Helens Dr
San Diego, CA 92117                           5973     9/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Mcgeehon, Cory
4862 Mount Saint Helens Dr
San Diego, CA 92117                          17032    9/24/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
McGibbon, Lance
723 Bryant Street
Rahway, NJ 07065                             26458    11/16/2020    24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
McGibbon, Lance
723 Bryant Street
Rahway, NJ 07065                             26465    11/16/2020    24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
McGihon, Michael (Mickey)
2901 Heather Rd.
Long Beach , CA 90815                        24898    10/5/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
McGihon, Phyllis
2901 Heather Rd.
Long Beach, CA 90815                         24631    10/5/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00




                                                                                       Page 1008 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 127 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
McGill, LeChe
30 Pinnacles Circle
Sacramento, CA 95835                         11740    9/10/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
McGill, Linda A
89 Brentwood Drive
San Rafael, CA 94901                         12451    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,771.00                                                                           $1,771.00
McGinley, Mark
101 Atoka Turn
Yorktown, VA 23693                           12047     9/9/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
McGlasson, Christina
567 Winnetka Drive
Oak Point, TX 75068                          13365    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $66.67                                                                             $66.67
McGlasson, Michael
567 Winnetka Drive
Oak Point, TX 75068                          13374    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $66.67                                                                             $66.67
McGloin, Mary
365 E 2nd. St #1
Brooklyn, NY 11218                           22722    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $86.00                                                                             $86.00
McGonigal, Charles
4678 S Flanders Way
Centennial, CO 80015                          5749    8/31/2020              24 Denver LLC                      $1,401.59                                                                           $1,401.59
McGonigle, Teresa Maria
3433 Barrington Road
Sacramento, CA 95864                          3275    8/22/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
McGovern, Linda
138 Post Ave 2Fl
Lyndhurst, NJ 07071                           6484     9/1/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
McGovern, Nicole
615 Point Gallinas Rd
San Rafael, CA 94903                         12589    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
McGrath, Ronald J
9501 Winding Oak Trail
Austin, TX 78750                              4794    8/30/2020    24 Hour Fitness United States, Inc.                                                              $99.00                             $99.00
McGroarty, William
3765 South Poplar Street
Denver, CO 80237                              2746     8/3/2020     24 Hour Fitness Worldwide, Inc.              $816.00                                                                              $816.00
McGroarty, William
3765 South Poplar Street
Denver, CO 80237                             19195    9/25/2020     24 Hour Fitness Worldwide, Inc.              $627.70                                                                              $627.70
Mcguffey, Alissa
15110 NE 20th St
Vancouver, WA 98684                           2226    7/23/2020        24 Hour Fitness USA, Inc.                    $40.99                                                                             $40.99
McGuire, Brian W
PO Box 1613
Thousand Oaks, CA 91358                       8936     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
McGuire, Darren
8422 Oak View Dr
Chattanooga, TN 37421                        21555    10/5/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99




                                                                                       Page 1009 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 128 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
McGuire, Emmett
19203 E Fair Pl
Aurora, CO 80016                              3797    8/27/2020              24 Denver LLC                       $325.00                                                                              $325.00
McGuire, Emmett
19203 E Fair Pl
Aurora, CO 80016                             22952    10/2/2020              24 Denver LLC                       $325.00                                                                              $325.00
MCHALE ENGINEERING INC
ATTN: TERESA MCHALE
2000 AVE G
SUITE 800
PLANO, TX 75074                              25103    10/6/2020        24 Hour Fitness USA, Inc.                $2,112.80                                                                           $2,112.80
McHale, Daneanne
9175 Greenback Lane, Apt 27
Orangevale, CA 956662                        20794    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
McHenery, Joann
2655 West San Bruno Ave
Fresno, CA 93711                             15750    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $99.27                                                                             $99.27
McHenry, Paul B.
10875 Sweet Oak St.
Cupertino, CA 95014                          10919     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
McHugh, Jakob
3543 Broken Feather Drive
Norco, CA 92860                              13549    9/15/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
McHugh, Olivia
2455 Bayshore Avenue
Ventura, CA 93001                            17098    9/22/2020    24 Hour Fitness United States, Inc.              $92.58                                                                             $92.58
Mcilwaine, Kassandra
1206 W. 15th St.
San Pedro, CA 90731                          23652    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
McIntyre, Donna
813 Glenwood Way
Escondido, CA 92026                           7592     9/4/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
McIntyre, Jennifer
2819 Chatswood Dr.
Trophy Club, TX 76262                        27311    1/25/2021     24 Hour Fitness Worldwide, Inc.              $749.97                                                                              $749.97
McIntyre, Lloyd
3067 Cray Ct
SAN JOSE, CA 95121                           21864    10/1/2020     24 Hour Fitness Worldwide, Inc.             $8,991.67                                                                           $8,991.67
McIntyre, Nicole
2693 Mabel St.
Berkeley, CA 94702                           15504    9/18/2020    24 Hour Fitness United States, Inc.           $116.35                                                                              $116.35
McIrvin, Allen E
2361 Spanish Bay Rd.
Chula Vista, CA 91915                        24957    10/5/2020     24 Hour Fitness Worldwide, Inc.             $4,500.00                                                                           $4,500.00
Mckay, Carol
3043 Ave X, 6B
Brooklyn, NY 11235                           17806    9/24/2020            24 New York LLC                       $252.00                                                                              $252.00
McKay, Danna
120 Shadewell Drive
Danville, CA 94506                            3454    8/27/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00

                                                                                       Page 1010 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 129 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
McKay, David
140 Valley Hill Dr
Moraga, CA 94556                              5455    8/31/2020    24 Hour Fitness Worldwide, Inc.                             $805.71                                                              $805.71
Mckay, Isabel
1871 Butler Rd
Wylie, TX 75098                              10833     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                $74.75                             $74.75
McKay, Ken
601 Iris Avenue
Corona Del Mar, CA 92625                     12479     9/9/2020    24 Hour Fitness Worldwide, Inc.             $202.00                                                                              $202.00
McKay, Michelle
411 Brighton Springs
Costa Mesa, CA 92627                         25058    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
McKay, Sheri L.
138 Boulevard
New Milford, NJ 07646                         6435     9/1/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
McKay, Thomas J
687 Thousand Oaks Dr.
Las Vegas, NV 89123                           5285    8/30/2020    24 Hour Fitness Worldwide, Inc.             $225.00                                                                              $225.00
McKee, James C
3812-D Happy Valley Rd.
Lafayette, CA 94549                          10204     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
McKee, Kathleen R.
10322 Centinella Dr
La Mesa, CA 91941-7056                       18077    9/25/2020    24 Hour Fitness Worldwide, Inc.             $811.75                                                                              $811.75
McKee, Sue E.
2430 Avenita Alpera
Tustin, CA 92782                              9137     9/4/2020    24 Hour Fitness Worldwide, Inc.            $7,224.00                                                                           $7,224.00
McKenna, Barbara
4301 Adrienne Dr.
Alexandria, VA 22309                         13111    9/12/2020    24 Hour Fitness Worldwide, Inc.            $6,000.00                                                                           $6,000.00
McKenna, Cecilia
22551 Norwood Drive
Hayward, CA 94541                            26342    11/11/2020   24 Hour Fitness Worldwide, Inc.             $196.54                                                                              $196.54
Mckenna, Cecilia
22551 Norwood Drive
Hayward, CA 94541                            26395    11/12/2020      24 Hour Fitness USA, Inc.                $196.54                                                                              $196.54
McKenna, Greg
3582 E. Apple Mill Cove
Salt Lake City, UT 84109                     13778    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
McKenna, Linda
500 N Street #1506
Sacramento, CA 95814                         19992    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,377.95                                                                           $1,377.95
McKenna, Tim
500 N Street #1506
Sacramento, CA 95814                         19743    9/29/2020    24 Hour Fitness Worldwide, Inc.             $426.00                                                                              $426.00
McKinlay, Chu-Lan
88 N Jackson Ave #101
San Jose, CA 95116                           16302    9/18/2020       24 Hour Fitness USA, Inc.                $180.00                                                                              $180.00




                                                                                     Page 1011 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 130 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
McKinlay, Tracy
88 N. Jackson Ave #101
San Jose, CA 95116                            16397    9/18/2020        24 Hour Fitness USA, Inc.                $300.00                                                                              $300.00
McKinney, Barbara J.
789 Lakeview Avenue
San Francisco, CA 94112-2203                  12236    9/11/2020     24 Hour Fitness Worldwide, Inc.             $702.00                                                                              $702.00
McKinney, Barbara J.
789 Lakeview Avenue
San Francisco, CA 94112-2203                  16374    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mckinney, Joseph
24505 Aldine Westfield Rd Unit 803
Spring, TX 77373                              11509    9/11/2020     24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Mckinney, Robert
paq5lo@yahoo.com
                                              23832    10/2/2020     24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
McKinney, Twyia
8473 Cedarview Ct.
Cypress, CA 90630                             26672    11/25/2020 24 Hour Fitness United States, Inc.            $264.00                                                                              $264.00
MCKINNON, CYNTHIA
3611 ARCADIAN CT.
CASTRO VALLEY, CA 94546                       25108    10/6/2020     24 Hour Fitness Worldwide, Inc.             $199.00                                                                              $199.00
McKinnon, Dallas
519 San Bernardino Ave
Newport Beach, CA 92663                       26118    11/2/2020        24 Hour Fitness USA, Inc.                    $88.98                                                                            $88.98
McKinsey, Kate
9208 Tara Ln
Austin, TX 78737                              19222    9/27/2020     24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
MCKNIGHT, EDWARD WILLIAM
131 SEACOUNTRY LN
RANCHO SANTA MARGARITA, CA 92688               8957     9/5/2020     24 Hour Fitness Worldwide, Inc.             $400.81                                                                              $400.81
McLain, Darcey
325 SE 35th Ct
Hillsboro, OR 97123                           23579    10/2/2020        24 Hour Fitness USA, Inc.                $208.26                                                                              $208.26
McLain, Katherine
23110 Canyon Terrace Drive
Castro Valley, CA 94552                        4997    8/31/2020     24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
McLaughlin, Bob
279 Tradewinds Dr. #3
San Jose, CA 95123                            16114    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
McLaughlin, Jon Nicholas
5226 Pacific Terrace
Hawthorne, CA 90250                           12955    9/14/2020     24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
McLaughlin, Patricia A
6100 Rain Creek Pkwy
Austin, TX 78759                              25474    10/13/2020    24 Hour Fitness Worldwide, Inc.             $878.78                                                                              $878.78
McLaughlin, Robin Lyn
279 Tradewinds Dr. #3
San Jose, CA 95123                            16141    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00




                                                                                       Page 1012 of 1763
                                                      Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 131 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
McLaurin, Sheryl
3 Park Lane #2F
Mount Vernon, NY 10552                     18952    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
McLaurin, Sheryl
3 Park Lane #2F
Mount Vernon, NY 10552                     21812    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
McLean, Bryan
16 Zander Lane
Randolph, NJ 07879                         26225    11/4/2020    24 Hour Fitness Worldwide, Inc.             $595.00                                                                              $595.00
MCLEAN, DOMINIQUE RACQUEL
25598 CAMINO VISTA
HAYWARD, CA 94541                           8830     9/5/2020    24 Hour Fitness Worldwide, Inc.             $727.25                                                                              $727.25
Mclean, Julie
2802 NW 124th St
Vancouver, WA 98685                         5673    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
McLean, Matthew
4236 Aubergine Way
Mather, CA 95655                           22030    10/1/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
McLellan, Charles Hugh
1001 15th St, Apt 302
Sacramento, CA 95814                       17698    9/23/2020    24 Hour Fitness Worldwide, Inc.             $299.96                                                                              $299.96
McLellan, Jennifer M.
7852 Tango Lane
Colorado Springs, CO 80923                  9703     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00
McLeod, Erin K
4059 8th Ave NE, Apt C
Seattle, WA 98105                           3545    8/26/2020    24 Hour Fitness Worldwide, Inc.             $713.45                                                                              $713.45
McLeod, Ian
2116 edam st
Lancaster , CA 93536                       23227    10/6/2020       24 Hour Fitness USA, Inc.               $1,340.00                                                                           $1,340.00
McLeod, Kayla
2710 Washington St.
Lemon Grove, CA 91945                      27389     2/9/2021    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Mclntire, Sharleen
989 Copeland Creek Drive
Rohnert Park, CA 94928                      1250    7/10/2020    24 Hour Fitness Worldwide, Inc.            $1,480.92                                                                           $1,480.92
McLoone, Dan E
365 Buttonwood Dr
Brea, CA 92821                             10663     9/8/2020             RS FIT CA LLC                          $99.99                                                                            $99.99
Mclver, Jean
380 Grundy Ave
Holbrook, NY 11741                         25364    10/13/2020      24 Hour Fitness USA, Inc.                    $72.00                                                                            $72.00
McMahan, Bettye
2336 98th Ave
Oakland, CA 94603                          16420    9/23/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
McMahon, Brian
6788 Paseo San Leon
Pleasanton, CA 94566                       24513    10/4/2020       24 Hour Fitness USA, Inc.                $680.00                                                                              $680.00




                                                                                   Page 1013 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 132 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
McMahon, Kevin
1045 N. Kings Rd. #204
West Hollywood, CA 90069                       1378    7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,128.00                                                                           $1,128.00
McMahon, Kevin
1045 N. Kings Rd. #204
West Hollywood, CA 90069                      17117    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,128.00                                                                           $1,128.00
McMahon, Scott Allen
23319 Cape Cottage Ct
Spring, TX 77373                              22774    10/2/2020        24 Hour Fitness USA, Inc.                $6,313.60                                                                           $6,313.60
McManus, Frances J
1649 Kirsten Ave
Simi Valley, CA 93063                          6288     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
McMaster-Carr Supply Co
9630 Norwalk Blvd
Santa Fe Springs, CA 90670                     851      7/6/2020    24 Hour Fitness United States, Inc.          $1,328.19                                                                           $1,328.19
McMenamin, Tim
1650 SW 58th Avenue
Portland, OR 97221                            13006    9/12/2020     24 Hour Fitness Worldwide, Inc.              $382.30                                                                              $382.30
MCMILLAN, SAMUEL
2425 DUNAWAY DR.
SANTA ROSA, CA 95403                          21682    10/1/2020        24 Hour Fitness USA, Inc.                $1,551.44                                                                           $1,551.44
McMillan, Wendy
73 Sanders Ranch Road
Moraga, CA 94556                              23370    10/2/2020          24 San Francisco LLC                    $191.71                                                                              $191.71
McMonagle, Kevin
150 4th St #645
Oakland, CA 94607                             18523    9/29/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
McMonagle, Kevin
150 4th St #645
Oakland, CA 94607                             26952    12/8/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
McMonigle, Cameryn
1297 Miloiki St.
Honolulu, HI 96825                             2949     8/7/2020    24 Hour Fitness United States, Inc.              $91.00                                                                             $91.00
McMullen, Henry
8306 Wilshire Blvd
#798
Beverly Hills , CA 90211                      27123    12/17/2020    24 Hour Fitness Worldwide, Inc.              $140.97                                                                              $140.97
McMullen, Jr., James J.
717 Ramona Place
Del Mar, CA 92014                             14570    9/16/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
McMullen, Melissa Brooke
9635 Derald Road
Santee , CA 92071                              2125    7/30/2020    24 Hour Fitness United States, Inc.          $1,577.00                                                                           $1,577.00
McMurray, James
668 4th Ave
Sacramento, CA 95818                           4116    8/27/2020        24 Hour Fitness USA, Inc.                                 $187.47                                                              $187.47
Mcnair, Jesse Lanard
1978 Tioga Loop
Hercules, CA 94547                            10256     9/8/2020     24 Hour Fitness Worldwide, Inc.              $428.00                                                                              $428.00


                                                                                        Page 1014 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 133 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
McNair, John
72 Peony
Irvine, CA 92618                              22257    10/1/2020    24 Hour Fitness United States, Inc.           $139.00                                                                              $139.00
MCNAIR, MELISSA
1978 TIOGA LOOP
HERCULES, CA 94547                            10421     9/8/2020     24 Hour Fitness Worldwide, Inc.              $428.00                                                                              $428.00
McNairy, Richard
3803 Hanberry Lane
Pearland, TX 77584                              11     6/26/2020     24 Hour Fitness Worldwide, Inc.                $33.83                                                                              $33.83
MCNAMARA, LAUREN
594 PUTMAN AVE
PISCATAWAY , NJ 08854                          3299    8/24/2020    24 Hour Fitness United States, Inc.                                                             $533.11                            $533.11
McNamara, Trevor
3834 175th Ave NE #F26
Redmond, WA 98052                             13341    9/13/2020     24 Hour Fitness Worldwide, Inc.              $217.00         $433.00                                                              $650.00
McNeal, Ruben E
1212 SW CLAY ST. #816
PORTLAND, OR 97201                             4937    8/31/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
McNeal, Sandra
750 Alamo Dr.
Morgan Hill, CA 95037                         11056    9/10/2020     24 Hour Fitness Worldwide, Inc.              $401.50                                                                              $401.50
McNeil Jr., Edward
519 Rolling Peaks Way
Scotch Plains, NJ 07076-2054                  13642    9/14/2020     24 Hour Fitness Worldwide, Inc.              $359.88                                                                              $359.88
McNeil, Daniel
424 Wedgewood Drive
Henderson, Nevada 89014                       20183    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $2,000.00       $2,000.00                                           $4,000.00
McNeil, Hermione
519 Rolling Peaks Way
Scotch Plains, NJ 07076-2054                  12414    9/12/2020     24 Hour Fitness Worldwide, Inc.              $359.88                                                                              $359.88
McNeill, James
1035 Baltic St.
Colorado Springs, CO 80903                     1918    7/20/2020     24 Hour Fitness Worldwide, Inc.              $109.97                                                                              $109.97
McNulty, Jack
Dena McNulty
115 De Soto Street
San Francisco, CA 94127                        3657    8/27/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
McNulty, Jack
Dena McNulty
115 De Soto Street
San Francisco, CA 94127                       16493    9/18/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
McNulty, Ryan
10416 Irene St. Apt 16
Los Angeles, CA 90034                         15592    9/19/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                            $52.67                             $52.67
McPhail, Jennifer
7078 Sitio Corazon
Carlsbad, CA 92009                             9204     9/5/2020     24 Hour Fitness Worldwide, Inc.              $359.92                                                                              $359.92
McPhaul-Smith, Darlene
100 Tuscan Grove Ct.
Roseville, CA 95747                           18372    9/26/2020    24 Hour Fitness United States, Inc.           $272.00                                                                              $272.00

                                                                                        Page 1015 of 1763
                                                       Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 134 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
McPherson, Alexiss G
6344 Lake Badin Ave
San Diego, CA 92119                         11938    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
McPherson, Aubray
6337 W. Avenue J2
Lancaster, CA 93536                         20439    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,399.09                                                                           $1,399.09
McPherson, Christina
Endejan Law, LLC
Judith A. Endejan
5109 23rd Ave. West
Everett, WA 98203                           23350    10/2/2020    24 Hour Fitness Worldwide, Inc.         $250,000.00                                                                          $250,000.00
MCPHERSON, JEFF
2874 LARAMIE AVE
SAN RAMON, CA 94583-3420                    17217    9/22/2020    24 Hour Fitness Worldwide, Inc.            $8,710.69                                                                           $8,710.69
MCPHERSON, JEFF
2874 LARAMIE AVE
SAN RAMON, CA 94583-3420                    16458    9/23/2020    24 Hour Fitness Worldwide, Inc.            $8,710.69                                                                           $8,710.69
McRae, Brent
4218 Miners Candle Place
Castle Rock, CO 80109                       26370    11/12/2020           24 Denver LLC                       $100.00                                                                              $100.00
McShane, Mark
6404 Cuesta Trail
Austin, TX 78730                             3764    8/28/2020    24 Hour Fitness Worldwide, Inc.             $412.07                                                                              $412.07
McTague, Lisa
519 Jansen Ave.
Avenel, NJ 07001                             3180    8/14/2020    24 Hour Fitness Worldwide, Inc.                 $87.00                                                                            $87.00
McTague, Lisa
519 Jansen Ave.
Avenel, NJ 07001                            26320    11/10/2020   24 Hour Fitness Worldwide, Inc.                 $89.00                                                                            $89.00
McVay, Jerry
12325 Shadow Creek Pkwy
Apt 13103
Pearland, TX 77584                          12469    9/11/2020       24 Hour Fitness USA, Inc.                    $83.98                                                                            $83.98
MCVICKER, BRUCE
631 OAK RUN TRAIL UNIT 108
OAK PARK, CA 91377                          20307    9/30/2020    24 Hour Fitness Worldwide, Inc.             $303.96                                                                              $303.96
McWilliams, Cecelia
2 Fresian
Coto de Caza, CA 92679                      13693    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $79.80                                                                            $79.80
McWilliams, Genesse
855 Victor Ave
#110
Ingelwood, CA 90302                         19981    9/30/2020    24 Hour Fitness Worldwide, Inc.             $146.96                                                                              $146.96
McWilliams, Todd E
700 Gibson Dr #3114
Roseville, CA 95678                         19749    9/29/2020    24 Hour Fitness Worldwide, Inc.             $100.00      $125,268.65                                                         $125,368.65
MCWILLIAMS, TODD E
700 GIBSON DR
APT 3114
ROSEVILLE, CA 95678                         24316    10/2/2020    24 Hour Fitness Worldwide, Inc.                          $126,232.00                                                         $126,232.00

                                                                                    Page 1016 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21   Page 135 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
MDE Contracting Corp.
Joel M. Safferman, Esq.
Sahn Ward Coschignano, PLLC
333 Earle Ovington Boulevard, Suite 601
Uniondale, NY 11553                           20534    9/30/2020       24 Hour Fitness USA, Inc.                                             $179,445.53                                         $179,445.53
ME (Minor)
13720 Lakota Road
Apple Valley, CA 92307                        11593     9/9/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Meacham, Sylvia A.
1356 Anacapri Drive
Manteca, CA 95336                              790     6/30/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Meacham, Sylvia A.
1356 Anacapri Drive
Manteca, CA 95336                             16603    9/21/2020    24 Hour Fitness Worldwide, Inc.                             $699.99          $699.99                                           $1,399.98
Meachem, Matthew
40 Glenwood Pl
New Rochelle, NY 10801                         7394     9/3/2020    24 Hour Fitness Worldwide, Inc.             $127.82                                                                              $127.82
MEAD, MICHAEL
8601 E. HAWAII DRIVE
DENVER, CO 80231                              13118    9/11/2020            24 Denver LLC                      $1,620.00                                                                           $1,620.00
Meade, John Francis
2253 Lake Crest Ct
Martinez, CA 94553                            24842    10/5/2020       24 Hour Fitness USA, Inc.                                                                  $228.00                            $228.00
Meader, Jesse
1430 E Thackery Ave
West Covina, CA 91791                         10419     9/9/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Meador, Rick
8921 Kittiwake Street
Littleton, CO 80126                           21657    10/1/2020    24 Hour Fitness Worldwide, Inc.          $14,400.00                                                                           $14,400.00
Meads, Rodger
42 Sea Way
San Rafael, CA 94901                           7905     9/2/2020       24 Hour Fitness USA, Inc.                            $456,801.00                                                          $456,801.00
Meaney, Mark
4575 Rabbit Mountain Road
Broomfield, CO 80020                           9761     9/6/2020            24 Denver LLC                       $108.00                                                                              $108.00
Means, W Karen E
5230 Rock Hill St
Timnath, CO 80547                              9206     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Meas, Sakall
3456 Faust Ave
Long Beach, CA 90808                           8763     9/5/2020    24 Hour Fitness Worldwide, Inc.            $9,500.00                                                                           $9,500.00
Meastas, Randy
P:(909) 268-7853
nospeed@verizon.net
                                              21629    10/1/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Meastas, Vivian Robles
618 Washington Ave.
                                              21566    10/1/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00




                                                                                      Page 1017 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 136 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mecchi, Annie
5728 yale ave
Richmond , CA 94805                          14477    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Meconis, Kevin
17530 Cedarwood Dr.
Riverside, CA 92503                           8700     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $56.02                                                                             $56.02
Meda, Haney Samuel
10826 Rexbon Court
Fountain Valley, CA 92708                    15458    9/22/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Medeiros, David
485-A Kaialu Loop
Makawad, HI 96768                            25861    10/22/2020    24 Hour Fitness Worldwide, Inc.              $132.00                                                                              $132.00
Medeiros, Erin R
4946 NE 13th Ave, Apt 310
Portland, OR 97211                           19582    9/30/2020     24 Hour Fitness Worldwide, Inc.              $129.97                                                                              $129.97
Medeiros, Gary
1617 Boyer Ave E
Seattle, WA 98112                            10621     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $84.00                                                                             $84.00
Medeiros, Mark
2950 Formia Dr
Henderson, NV 89052                           398     6/30/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Medellin, Alfonsina
11964 Via Hacienda
El Cajon, CA 92019                            8176     9/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Medina, Anthony
212 S Kraemer blvd, #1503
Placentia, CA 92870                          21660    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Medina, Arturo
15118 Western Skies Drive
Houston, TX 77086                            22613    10/1/2020     24 Hour Fitness Worldwide, Inc.              $432.99                                                                              $432.99
Medina, Cynthia L.
2821 Sundance Dr
McKinney, TX 75071                            1452    7/13/2020    24 Hour Fitness United States, Inc.           $576.00                                                                              $576.00
Medina, Gabriel
509 Holloway Ave
San Francisco, CA 94112                      11088     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $268.74                            $268.74
Medina, Jennifer
7725 Arosia Drive
Fontana, CA 92336                            23140    10/5/2020     24 Hour Fitness Worldwide, Inc.                              $436.00                                                              $436.00
Medina, Juan M
1420 Garfield Street
Fairfield, CA 94533                          23095    10/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Medina, Lauryn
821 Joliet Place
Oxnard, CA 93030                             25177    10/9/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Medina, Magda
631 W. Hill Ave
Fullerton, CA 92832                          21360    10/1/2020         24 Hour Holdings II LLC                 $4,253.16                                                                           $4,253.16




                                                                                       Page 1018 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 137 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Medina, Mark
338 Skylark Dr.
Bloomingdale, IL 60108                       18539    9/24/2020    24 Hour Fitness Worldwide, Inc.             $449.99                                                                              $449.99
Medina, Marta
338 Skylark Dr.
Bloomingdale, IL 60108                       18593    9/24/2020    24 Hour Fitness Worldwide, Inc.             $409.99                                                                              $409.99
Medina, Ronald A.
959 Windom Peak Dr.
Superior, CO 80027                           24073    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Medina, Victor
735 N. Conlon Ave.
West Covina, CA 91790                        10730     9/8/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
MEDLIN, ALIX
6625 RANCHO ADOBE DRIVE
SACRAMENTO, CA 95828                          3624    8/27/2020    24 Hour Fitness Worldwide, Inc.             $130.00                                                                              $130.00
Medof, Sandra
11135 Weddington St Apt 221
North Hollywood, CA 91601                    12632    9/11/2020    24 Hour Fitness Worldwide, Inc.                             $298.00                                                              $298.00
Medrano, Angel
6672 Rostrata Avenue
Buena Park, CA 90621                         19520    9/28/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Medrano, William L
7740 Burton Avenue
Rohnert Park, CA 94928                       11393    9/10/2020         24 San Francisco LLC                   $179.85                                                                              $179.85
Medrano, Yran-Eory
8078 Sepulveda Blvd
Van Nuys, CA 91402                            5059    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $86.08                                                                            $86.08
Medvei, Adrien
3055 Wilshire Blvd.
Ste 900
Los Angeles, CA 90010                        24663    10/2/2020       24 Hour Fitness USA, Inc.                                $429.99                                                              $429.99
Medvei, Sebastian
3055 Wilshire Blvd, Ste 900
Los Angeles, CA 90010                        24360    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $600.00                                                              $600.00
Meek, James
15811 SE 14th st
Vancouver, WA 98683                          26935    12/8/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Meeks, Aundrea
26604 188th Ave SE
Covington, WA 98042                          26420    11/13/2020      24 Hour Fitness USA, Inc.                $499.92                                                                              $499.92
Megert, Stephanie
3832 NW Chemult place
Portland, OR 97229                            1305    7/14/2020    24 Hour Fitness Worldwide, Inc.             $129.00                                                                              $129.00
Mehrban, Aaron
5035 Escobedo Drive
Woodland Hills, CA 91364                     11626     9/9/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Mehta, Ashish
449 Mayten Way
Fremont, CA 94539                            18620    9/27/2020       24 Hour Fitness USA, Inc.                $308.89                                                                              $308.89


                                                                                     Page 1019 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 138 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Mehta, Natasha
1812 Trinity Ave Apt 122
Walnut Creek, CA 94596                      17745    9/23/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Mehta, Ruhi
449 Mayten Way
Fremont, CA 94539                           18844    9/27/2020        24 Hour Fitness USA, Inc.                 $308.00                                                                              $308.00
Mehta, Sahil
12953 Andy Drive
Cerritos, CA 90703                           9520     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Mehtani, Amit
14117 Rountree Ranch Ln
Austin, TX 78717                             8738     9/4/2020        24 Hour Fitness USA, Inc.                 $107.17                                                                              $107.17
Meiches, Mark
4315 Bryn Mawr
Dallas, TX 75225                            13698    9/14/2020     24 Hour Fitness Worldwide, Inc.             $3,696.80                                                                           $3,696.80
Meiches, Mark
4315 Bryn Mawr
Dallas, TX 75225                            13715    9/14/2020     24 Hour Fitness Worldwide, Inc.             $3,696.80                                                                           $3,696.80
Meier, Michael
13024 S. Mcnally Rd
La Mirada, CA 90638                         25190    10/10/2020       24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Meier, Philip Thomas
1356 Rosemont Rd.
West Linn, OR 97068                          9361     9/6/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Meier, Sara J
1356 Rosemont Rd
West Linn, OR 97068                          9553     9/5/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Meier, Sara
1356 Rosemont Rd
West Linn, OR 97068                         26891    12/5/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Meier, Tiffanie Joyelle
1579 N. Raymond Avenue #2
Pasadena, CA 91103                          20163    9/29/2020     24 Hour Fitness Worldwide, Inc.              $113.97                                                                              $113.97
Meigher, Elizabeth
301 East 79th Street, 27M
New York, NY 10075                          18681    9/26/2020     24 Hour Fitness Worldwide, Inc.                                                                $159.98                            $159.98
Meilicke, Carol
203 Morrissey Blvd.
Santa Cruz, CA 95062                        24039    10/2/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Meinhardt, Javier
11423 Harmony Summit Trace
Richmond, TX 77406                           2996     8/6/2020        24 Hour Fitness USA, Inc.                    $50.87                                                                             $50.87
Meiser, Edward
2609 Compass Dr
Annapolis, MD 21401                          2972    7/27/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Meisterling, Bill
2931 Sapphire Ave
Simi Valley, CA 93063                       13063    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00




                                                                                      Page 1020 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 139 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mejia Son, Marlon Alois
10587 Steerhead Drive
Bloomington , CA 92316                       17905    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mejia, Carlos
(909) 693-9204
carlmejiaun@icloud.com
                                             23398    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $65.00                                                                             $65.00
Mejia, Carlos
16585 Deodar St
Hesperia, CA 92345                           14797    9/16/2020        24 Hour Fitness USA, Inc.                    $93.98                                                                             $93.98
Mejia, Claudia
12435 Grayling Ave
Whittier, CA 90604                            1649    7/14/2020    24 Hour Fitness United States, Inc.          $1,139.00                                                                           $1,139.00
Mejia, Emma Marie
10587 Steerhead Drive
Bloomington, CA 92316                        17653    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mejia, Emma Marie
10587 Steerhead Drive
Bloomington, CA 92316                        26686    11/24/2020    24 Hour Fitness Worldwide, Inc.              $800.00        $6,050.00         $800.00          $800.00                          $8,450.00
Mejia, Emma Marie
10587 Steerhead Drive
Bloomington, CA 92316                        27089    12/14/2020    24 Hour Fitness Worldwide, Inc.              $800.00      $16,675.00          $800.00          $800.00                         $19,075.00
Mejia, Haydee G
23 Amber Drive
Croton on Hudson, NY 10520                   26441    11/14/2020       24 Hour Fitness USA, Inc.                    $46.99                                                                             $46.99
Mejia, Maria E.
10587 Steerhead Drive
Bloomington, CA 92316                        26687    11/24/2020    24 Hour Fitness Worldwide, Inc.                  $0.00         $0.00            $0.00                                               $0.00
Mejia, Maria Emma
10587 Steerhead Drive
Bloomington, CA 92316                        17667    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mejia, Marlon Alois
10587 Steerhead Drive
Bloomington, CA 92316                        26688    11/24/2020    24 Hour Fitness Worldwide, Inc.              $800.00        $3,825.00         $800.00          $800.00                          $6,225.00
Mejia, Marlon Alois
Mother Maria Mejia
10587 Steerhead Dr
Bloomington, CA 92316                        27092    12/14/2020    24 Hour Fitness Worldwide, Inc.              $800.00      $16,675.00          $800.00          $800.00                         $19,075.00
Mejia, Marlon Martin
10587 Sheerhead Drive
Bloomington, CA 92316                        17491    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Mejia, Marlon Martin
10587 Steerhead Drive
Bloomington, CA 92316                        26685    11/24/2020    24 Hour Fitness Worldwide, Inc.                  $0.00         $0.00            $0.00                                               $0.00
Mejia, Marlon Martin
10587 Steerhead Drive
Bloomington, CA 92316                        27091    12/14/2020    24 Hour Fitness Worldwide, Inc.              $800.00      $16,675.00          $800.00          $800.00                         $19,075.00
Mejia, Ronnie
4382 Avocado Ave
Yorba Linda, CA 92886                        16238    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00

                                                                                       Page 1021 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 140 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mejia, Tatiana
1526 N. Thompson Dr.
Bayshore, NY 11706                           19022    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                                $150.00                            $150.00
Mejia, Valeria
6828 Kempster Lane
Fontana, CA 92336                            22901    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Mekebeb, Sosina
8327 S Hoover St #306
Los Angeles, CA 90044                         7949     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $600.00          $600.00          $600.00                          $1,800.00
Mekwattana, Varnnaphapar
100 Cadillac Dr., Apt#2
Sacramento, CA 95825                         14092    9/14/2020        24 Hour Fitness USA, Inc.                 $215.00                                                                              $215.00
Melamud, Boris
1257 Hoover Street
Menlo Park, CA 94025                          6172     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $320.00                            $320.00
Melanson, Kelly
411 Rio Del Oro Lane
Sacramento, CA 95825                          7747     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $99.99                                                                             $99.99
Melanson, Linda
411 Rio Del Oro Lane
Sacramento, CA 95825                          8132     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $98.99                                                                             $98.99
Melanson, Patrick
411 Rio Del Oro Lane
Sacremento, CA 95825                          8119     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $98.99                                                                             $98.99
MELCHIORE, ALFRED
1743 10TH STREET D
SANTA MONICA, CA 90404                       11101     9/9/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00
Melchiore, Yeni
1743 10th Street D
Santa Monica, CA 90404                       10554     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Melchor, Rolly
329 E. 56TH ST
LONG BEACH, CA 90805                          4073    8/28/2020    24 Hour Fitness United States, Inc.              $35.00                                                                             $35.00
Melean, Miriam
3633 Crow Canyon Road
San Ramon, CA 94582                          23670    10/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Melendez, Braynt
1751 Fourth Street
Livermore, CA 94550                           4957    8/31/2020     24 Hour Fitness Worldwide, Inc.                                $0.00            $0.00            $0.00                              $0.00
Melendez, Cheriey
1103 Kentucky Street
South Houston, TX 77587                       3249    8/21/2020     24 Hour Fitness Worldwide, Inc.              $149.98                                                                              $149.98
Melendez, Jennifer
3710 Crooked Creek Drive
Diamond Bar, CA 91765                        12890    9/12/2020    24 Hour Fitness United States, Inc.                           $500.00                                                              $500.00
Melendez, Marian
12240 Bella Terra Center Way Apt 9306
Richmond, TX 77406                            2665     8/2/2020        24 Hour Fitness USA, Inc.                $1,703.78                                                                           $1,703.78




                                                                                       Page 1022 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 141 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Melendez, Nathan
7060 18th Ave
Sacramento , CA 95820                         15103    9/24/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Melendez, Richard
237 E. Central Ave.
Monrovia, CA 91016                            19191    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Melford, Jared
365 W Doran St #203
Glendale, CA 91203                            20396    9/30/2020     24 Hour Fitness Worldwide, Inc.              $840.00                                                                              $840.00
Meli, Bert
24305 Lomita Dr
Lomita, CA 90717                              14445    9/15/2020        24 Hour Fitness USA, Inc.                $4,679.40                                                                           $4,679.40
Melikhova, Elevtina
3085 Heath Avenue
Bronx, NY 10463                               18930    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $73.98                                                                             $73.98
Meline, Kaden
207 Castillon Way
San Jose, CA 95119                            20207    9/29/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Melissa, Megan
3520 SE 9th Ave
Apt. G
Portland, OR 97202                            14332    9/15/2020        24 Hour Fitness USA, Inc.                 $149.76                                                                              $149.76
Melius, Byron
4415 Eaton Circle
Colleyville, TX 76034                         15969    9/21/2020        24 Hour Fitness USA, Inc.                 $107.17                                                                              $107.17
Mellema, Dwight J
1110 Daveric Drive
Pasadena, CA 91107                             9283     9/7/2020     24 Hour Fitness Worldwide, Inc.              $123.00                                                                              $123.00
Melloch, Steve
19 Chapparal Ct.
San Ramon , CA 94593                           5904     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $30.65                                                                             $30.65
Mellon, Gordon Jon
20623 130th Ave SE
Kent, WA 98031                                16408    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Mellon, Jamie Ann
4087 Ohio Dr
Apt A
Alameda, CA 94501                             14917    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $58.43                                                                             $58.43
Mellor, Linda
637 Idyllwild Ct.
Fairfield, CA 94534                           15191    9/17/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Melnichuk, Valentina
911 N. Orange Ave., Apt. 406
Orlando, FL 32801                             22748    10/2/2020     24 Hour Fitness Worldwide, Inc.              $167.86                                                                              $167.86
Melnik, Vladimir Fedorovich
4900 Stamas Ln Apt 3
Fair Oaks, CA 95628                           18511    9/28/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Melo, Romar
2621 S Moorkind Place
West Covina, CA 91792                         25012    10/7/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00

                                                                                        Page 1023 of 1763
                                                          Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 142 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
MELTON, JOB E.
1309 E HOME ST
TACOMA, WA 98404                               20479    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $86.40                                                                            $86.40
Melton, Joey
8914 Rotheram Ave
San Diego , CA 92129                           19240    9/27/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Melton, Larry
653 Tumbelweed Cir.
Incline Village, NV 89451                      26630    11/22/2020   24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Meltzer, Eli
5576 Rutgers Rd.
La Jolla, CA 92037                             16263    9/17/2020    24 Hour Fitness Worldwide, Inc.            $1,020.00                                                                           $1,020.00
Meltzer, Susan
5576 Rutgers Rd
La Jolla, CA 92037                             15301    9/18/2020    24 Hour Fitness Worldwide, Inc.             $425.00                                                                              $425.00
Melville, Tyler
18309 73rd Ave CT E
Puyallup, WA 98375                             25113    10/6/2020       24 Hour Fitness USA, Inc.                $276.90                                                                              $276.90
Melville, Zerlinda
1896 Allenwood Circle
Lincoln, CA 95648                               4813    8/31/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
Melvin, Curtiss
4220 S. Othello St #452
Seattle, WA 98118                               8484     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $38.62                                                                            $38.62
Memarian, Ani
1205 Rexford Ave
Pasadena, CA 91107                              7410     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
MEMBRENO, ALMA
445 E. 3RD STREET #308
LONG BEACH, CA 90802                           20267    10/1/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Memon, Fawwad
                                               15950    9/21/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Memon, Zohair
14214 Ashmore Reef Court
Sugar Land, TX 77498                            9986     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Mempin, Cedric
2884 Josephine Drive
Henderson , NV 89044                            3057    8/10/2020       24 Hour Fitness USA, Inc.             $11,057.86                                                                           $11,057.86
Mempin, Cedric
2884 Josephine Drive
Henderson , NV 89044                           16203    9/17/2020       24 Hour Fitness USA, Inc.             $11,057.86                                                                           $11,057.86
Memsic, Brett
6669 S Sherbourne Dr
Los Angeles, CA 90056                          23058    10/2/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Mena, Miguel A.
7101 Virginia Parkway APT 1233
McKinney, TX 75071                              7744     9/3/2020    24 Hour Fitness Worldwide, Inc.             $511.88                                                                              $511.88
Menchaca Carrillo, Juan Luis
2006 21st Ave
Oakland, CA 94606                               2774    7/30/2020             RS FIT CA LLC                      $299.99                                                                              $299.99

                                                                                       Page 1024 of 1763
                                                         Case 20-11568-KBO        Doc 72-2      Filed 04/19/21     Page 143 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Mendal, Jordan
15 East 26th Street
Apt. 18C
New York, NY 10010                            10251     9/7/2020    24 Hour Fitness Worldwide, Inc.           $169.98                                                                              $169.98
Mendelsohn, Andrew
3715 Lyme Avenue
Brooklyn, NY 11224                            16007    9/22/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Mendelsohn, Sam
16 Van Gogh Way
Trabuco Canyon, CA 92679                       1234    7/10/2020    24 Hour Fitness Worldwide, Inc.          $1,548.00                                                                           $1,548.00
Mendelsohn, Susan R.
2864 Wakefield Dr.
Belmont, CA 94002                             14899    9/17/2020    24 Hour Fitness Worldwide, Inc.          $1,548.00                                                                           $1,548.00
Mendez, Alyssia
140 Bottbrush Circle
Oxnard, CA 93030                              26206    11/4/2020    24 Hour Fitness Worldwide, Inc.           $167.96                                                                              $167.96
Mendez, Araceli
306 Williams Way
Hayward, CA 94541                              7151     9/4/2020    24 Hour Fitness Worldwide, Inc.           $600.00                                                                              $600.00
Mendez, Enrique
2857 W Lincoln Ave
Apt 144
Anaheim, CA 92801                             26295    11/10/2020   24 Hour Fitness Worldwide, Inc.              $50.00                                                                             $50.00
Mendez, Lourdes
1124 Summer Lakes Dr.
Orlando, FL 32835                              3223    8/21/2020    24 Hour Fitness Worldwide, Inc.              $89.44                                                                             $89.44
MENDEZ, NAOMI
323 STRATTON ROAD
NEW ROCHELLE, NY 10804                         9196     9/6/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Mendez, Rafael Montelongo
616 Cambridge St
San Francisco, Ca 94134                        5665    8/31/2020         24 San Francisco LLC                 $583.00                                                                              $583.00
Mendez, Raquel Maria
10808 Foothill Blvd., Ste 160-496
Rancho Cucamonga, CA 91730                    12129     9/9/2020    24 Hour Fitness Worldwide, Inc.              $99.98                                                                             $99.98
Mendez, Victor
27492 Freedom Ln
Menifee, CA 92584                             17904    9/24/2020    24 Hour Fitness Worldwide, Inc.              $81.98                                                                             $81.98
Mendias, Joyce
80077 Palm Circle Drive
La Quinta, CA 92253                            9627     9/7/2020    24 Hour Fitness Worldwide, Inc.           $429.00                                                                              $429.00
Mendicino, William
8 Locktown School Rd
Flemington, NJ 08822                          17093    9/24/2020    24 Hour Fitness Worldwide, Inc.              $93.80                                                                             $93.80
Mendieta, Sandra
978 Haven Ave
Redwood City, CA 94063                         2290    7/28/2020    24 Hour Fitness Worldwide, Inc.              $41.29                                                                             $41.29
Mendivil, Cecilia
3701 Ben Street
San Diego, CA 92111                           22472    10/1/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99

                                                                                      Page 1025 of 1763
                                                       Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 144 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Mendoza, Adelbert
8430 Capricorn Way, 3
San Diego, CA 92126                          689      7/6/2020    24 Hour Fitness Worldwide, Inc.                 $67.12                                                                            $67.12
Mendoza, Allie
11785 Stoney Peak Dr.# 722
San Diego, CA 92128                         20104    10/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Mendoza, Alysha
169 Edgecombe Avenue Apt #2C
New York, NY 10030                          15202    9/17/2020    24 Hour Fitness Worldwide, Inc.             $599.98                                                                              $599.98
Mendoza, Ambrose
17411 Vista Street
Hesperia, CA 92345                          18047    9/25/2020    24 Hour Fitness Worldwide, Inc.             $260.00                                                                              $260.00
Mendoza, Andrew
7873 Chestnut Way
Pleasanton, CA 94588                         6965     9/4/2020    24 Hour Fitness Worldwide, Inc.             $525.00                                                                              $525.00
Mendoza, Ashley
65 Spruce Rd
Golden , CO 80401                           23701    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                $67.00                             $67.00
MENDOZA, CINDY
4549 LITTLE WREN LANE
LAS VEGAS, NV 89115                          9941     9/7/2020       24 Hour Fitness USA, Inc.                $383.99                                                                              $383.99
Mendoza, Cristian
3423 Salisbury Street, Apt B
Oakland, CA 94601                            2276    7/24/2020       24 Hour Fitness USA, Inc.                $280.00                                                                              $280.00
Mendoza, Cynthia
6310 Indiana Avenue
Long Beach, CA 90805                        19393    9/28/2020       24 Hour Fitness USA, Inc.                $700.00                                                                              $700.00
Mendoza, James
13057 Montford St
Pacoima, CA 91331                           15984    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Mendoza, Jason
389 MiraVista Way
Vallejo, CA 94589                           12891    9/14/2020    24 Hour Fitness Worldwide, Inc.          $25,000.00                                                                           $25,000.00
Mendoza, Judith
11447 Chandler Ln
Pomona, CA 91766                             9073     9/6/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Mendoza, Juventino
17411 Vista Street
Hesperia, CA 92345                          18052    9/25/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Mendoza, Manolo B
10119 2/5 Washington Street
Bellflower, CA 90706                         5408    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $99.99                                                                            $99.99
Mendoza, Maria Elena
14142 Dumont Ln
Westminster, CA 92683                       21766    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $300.00                                                              $300.00
Mendoza, Mary Nelida
1125 S. Sullivan Street
Santa Ana, CA 92704                          5134     9/1/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00




                                                                                    Page 1026 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 145 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mendoza, Nicholas
6943 California Ave
Bell , CA 90201                               7932     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $92.06                                                                             $92.06
Mendoza, Paul
3076 Hartridge Terr
Wellington, FL 33414                          6645     9/1/2020     24 Hour Fitness Worldwide, Inc.              $669.00                                                                              $669.00
Mendoza, Rolando l.
143 San Tomas Drive
Pittsburg, CA 94565-7609                     23726    10/2/2020     24 Hour Fitness Worldwide, Inc.              $352.65                                                                              $352.65
Mendoza, Ruben
7267 Riley Drive
Fontana, CA 92336                             439     6/30/2020        24 Hour Fitness USA, Inc.                 $888.02                                                                              $888.02
Mendoza, Ruben
7267 Riley Drive
Fontana, CA 92336                             463     6/30/2020    24 Hour Fitness United States, Inc.           $666.02                                                                              $666.02
Menechian, Nanor
15230 Knapp Street
North Hills, CA 91343                        12235    9/12/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Menendez, Daniel
351 Knickerbocker Ave
Paterson, NJ 07503                           15445    9/21/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Meneses, Blanca
12239 Keenland Drive
Rancho Cucamonga, CA 91739                   20690    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                                                           $3,025.00
Meneses, Cesar
17667 SW 135th Court
Miami, FL 33177                              25803    10/22/2020    24 Hour Fitness Worldwide, Inc.                              $100.00                           $100.00                            $200.00
Meneve, Xanthi
12 Oratam Road
Upper Saddle River, NJ 07458                 26750    11/24/2020       24 Hour Fitness USA, Inc.                 $166.29                                                                              $166.29
Meng, Catherine & Steven
13764 W 61st Circle
Arvada, CO 80004                              7575     9/3/2020              24 Denver LLC                      $1,925.80                                                                           $1,925.80
Meng, Hanyi
2462 E Smiderle Loop
Ontario, CA 91764                             8376     9/3/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Meng, Qilin
1573 Quebec CT
Apt 4
Sunnyvale, CA 94087                           3662    8/27/2020     24 Hour Fitness Worldwide, Inc.              $133.17                                                                              $133.17
Meng, Xiangdong
816 Silver Valley Trl.
Walnut, CA 91789                              8556     9/5/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Meng, Xianglai
330 North Fair Oaks Avenue
Sunnyvale, CA 94085                           1494    7/14/2020        24 Hour Fitness USA, Inc.                                 $677.98                                                              $677.98
Mengis, Jennifer
5313 Grand Lake Street
Bellaire, TX 77401                           21234    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,575.00                                                                           $1,575.00


                                                                                       Page 1027 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21    Page 146 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Mengue, Josiane
1100 Clay Street , Apartment #3
San Francisco, CA 94108                        3544    8/26/2020     24 Hour Fitness Worldwide, Inc.                                               $300.00          $300.00                            $600.00
Meno, Kristina
9274 Camino Paz Lane
La Mesa, CA 91941                              6339     9/3/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Meno, Kristina
9274 Camino Paz Lane
La Mesa, CA 91941                             16436    9/18/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Mensah, Abena
329 Sterling Street
Apt 3C
Brooklyn , NY 11225                           16518    9/21/2020            24 New York LLC                                       $733.00                                                              $733.00
Mentley, Susan Fifield
817 SE 15th Avenue
Portland, OR 97214                            12564     9/9/2020     24 Hour Fitness Worldwide, Inc.              $717.00                                                                              $717.00
Mentley, Susan
817 SE 15th Avenue
Portland, OR 97214                             8005     9/3/2020     24 Hour Fitness Worldwide, Inc.              $717.00                                                                              $717.00
Mentz, David L.
1621 33rd Ave.
Seattle, WA 98122                             18961    9/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Mentz, Michael
8215 Tommy Drive
San Diego, CA 92119                           23246    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,100.00                                                                           $1,100.00
Meoni, Ralph
9909 Chase Hill Court
Vienna, VA 22181                              16149    9/17/2020     24 Hour Fitness Worldwide, Inc.             $4,644.96                                                                           $4,644.96
MEPT Westwood Village, LLC
C/O Chase Alvord
Tousley Brain Stephens PLLC
1700 Seventh Ave., #2200
Seattle, WA 98101                             27309    1/22/2021        24 Hour Fitness USA, Inc.             $409,689.91                                                      $121,613.57         $531,303.48
Merana, P Michael
2117 Snowberry Court
Simi Valley, CA 93063                         18763    9/24/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Merando, Monica
3601 Strang Blvd Apt F
Yorktown Heights, NY 10598                    27429    2/23/2021    24 Hour Fitness United States, Inc.           $499.92                                                                              $499.92
Mercado, Alberto
1651 N Riverside Ave Apt 717
Rialto, CA 92376                              15880    9/24/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Mercado, Carlos
3303 S ARCHIBALD AVE #153
ONTARIO , CA 91761                             5131     9/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Mercado, Carlos
3303 S ARCHIBALD AVE #153
ONTARIO, CA 91761                              5477     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00




                                                                                        Page 1028 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 147 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Mercado, Dean
776 Bush St.
Apt 308
San Francisco, CA 94108                      13153    9/12/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mercado, Francisco
2136 Cerro Terbi Ct
San Jose, CA 95116                           10231     9/7/2020    24 Hour Fitness Worldwide, Inc.             $103.98                                                                              $103.98
MERCADO, JENNIFER
3303 S ARCHIBALD AVE #153
ONTARIO, CA 91761                             7002     9/1/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Mercado, Jennifer
6040 Huxley Ave. #3W
Bronx, NY 10471                              17470    9/23/2020    24 Hour Fitness Worldwide, Inc.                             $115.57                             $0.00                            $115.57
Mercado, Jesus
16051 Roseview Ln
Cypress, TX 77429                             600      7/7/2020       24 Hour Fitness USA, Inc.                $324.74                                                                              $324.74
Mercado, Jose
1316 N Wilson Ave #7
Pasadena, CA 91104                            5718     9/2/2020       24 Hour Fitness USA, Inc.                    $43.05                                                                            $43.05
Mercado-Astarita, Christian
186 Windsurfer Ct
Vallejo, CA 94591                             6845     9/4/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Mercer (US) Inc.
PO BOX 730212
Dallas, TX 75373-0212                        27221     1/6/2021    24 Hour Fitness Worldwide, Inc.            $3,800.00                                                                           $3,800.00
Mercer, Julianne
2001 Waudman Ave
Stockton, CA 95209                           16880    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Merchain, Adam
3424 Hathaway Ave #213
Long Beach, CA 90815                         23344    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $2,401.00                          $2,401.00
Merchain, Frank
PO Box 6843
Santa Fe, NM 87502-6843                      20721    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00
Merchain, Frank
PO Box 6843
Santa Fe, NM 87502-6843                      23568    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,274.00                          $1,274.00
Merchain, Gina
P.O. Box 6843
Santa Fe, NM 87502-6843                      22920    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00
Merchain, Gina
P.O. Box 6843
Santa Fe, NM 87502-6843                      23014    10/2/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                             $0.00                              $0.00
Merchain, Gina
P.O. Box 6843
Santa Fe, NM 87502-6843                      23573    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,421.00                        $1,421.00                          $2,842.00
Merchain, Shantal
7510 Oakwood Ave.
Los Angeles, CA 90036                        20946    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $2,499.00                        $2,499.00                          $4,998.00


                                                                                     Page 1029 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 148 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Merchain, Shantal
7510 Oakwood Avenue
Los Angeles, CA 90036                         20454    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $2,597.00                            $0.00                          $2,597.00
Mercury TIC, LLC
Morgan L. Patterson, Esq.
Womble Bond Dickinson (US) LLP
1313 N. Market Street Suite 1200
Wilmington , Delaware 19801                   21548    10/1/2020        24 Hour Fitness USA, Inc.             $570,939.86                                                                          $570,939.86
Merida, Amarilis
607 Ewing Way
Wylie, TX 75098                                294     6/30/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Merida, Gabriela
53 E Ramona St
Ventura, CA 93001                             15666    9/19/2020     24 Hour Fitness Worldwide, Inc.              $429.00                          $429.00          $429.00                          $1,287.00
Merida, Marlene
3518 Citruscedar Way
North Las Vegas, NV 89032                      1372    7/13/2020     24 Hour Fitness Worldwide, Inc.              $753.33                                                                              $753.33
Merida, Marlene
3518 Citruscedar Way
North Las Vegas, NV 89032                      3991    8/27/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Merkin, Michael
2606 Valley Field Drive
Sugar Land, TX 77479                           4925     9/1/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Merkle, Melissa
72 Jean Court
Riverhead, NY 11901                           19911    9/29/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
MERKLE, TRACEY J
101 PALISADES AVENUE
SANTA MONICA, CA 90402                         5966    8/31/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Merlin, Carlos Burnet
55 E Lincoln Ave
Valley Stream, NY 11580                       26238    11/6/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Merlino, Diane Aurelia
691 Kansas Street
San Francisco, CA 94107                        8263     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Merlos, Jose
27642 Whitman Street
Hayward, CA 94544                             13926    9/16/2020     24 Hour Fitness Worldwide, Inc.                                               $450.00                                             $450.00
Merom, Ron
52946 Timerview Rd.
North Fork, CA 93643                          24092    10/7/2020     24 Hour Fitness Worldwide, Inc.             $1,326.00                                                                           $1,326.00
Merrell, Gregory
1410 Colby Lane
Cedar Park, TX 78613                          22962    10/2/2020     24 Hour Fitness Worldwide, Inc.              $137.64                                                                              $137.64
Merrill, Kent
15461 Norwich Circle
Huntington Beach, CA 92647                     8995     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Merrill, Kimberly
2405 Meadow lane
                                               3733    8/28/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00

                                                                                        Page 1030 of 1763
                                                                      Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 149 of 441


                                                                                                      Claim Register
                                                                                                   In re RS FIT NW LLC
                                                                                                   Case No. 20-11568

                                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                                         Amount                                           Amount           Amount
Merritt IV, William Edward
802 1/2 Delaware Street
Berkeley, CA 94710                                         11726    9/10/2020    24 Hour Fitness Worldwide, Inc.             $480.00                                                                              $480.00
Merritt, Chandra
12370 Canyonlands Dr
Rancho Cordova, CA 95742                                   20185    9/30/2020       24 Hour Fitness USA, Inc.                $360.00                                                                              $360.00
Merritt, James
35664 Sweet Branch Court
Purcellville, VA 20132                                      9269     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $59.95                                                                            $59.95
Merritt, Quinn
7605 Normandy
The Colony, TX 75056                                       18282    9/26/2020       24 Hour Fitness USA, Inc.                    $30.00                                                                            $30.00
Merry, Mark
3315 Palermo Ave
Evans, CO 80620                                            20424    9/30/2020       24 Hour Fitness USA, Inc.                                $257.94                                                              $257.94
Merry, Samantha
3315 Palermo Ave
Evans, CO 80620                                            19973    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $990.00                                                              $990.00
Merzoian, Hagop
1663 Burmese Pl
Palmdale , CA 93551                                        14555    9/16/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Mesa Verde Associates, a California Limited Partnership
Best Best & Krieger LLP
Caroline R. Djang
18101 Von Karman Avenue, Suite 1000
Irvine, CA 92612                                           22243    10/1/2020       24 Hour Fitness USA, Inc.            $655,530.46                                                                          $655,530.46
MESCO, RICHARD H.
1186 NEW YORK DRIVE
ALTADENA, CA 91001-5139                                    21655    10/1/2020       24 Hour Fitness USA, Inc.                               $2,149.95                                                           $2,149.95
Mesniaeff, Gregory
PO Box 1021
Sharon, CT 06069                                           12224    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $54.00                                                                            $54.00
MESONES, JENNIFER
2331 Banbury Loop
Martinez, CA 94553                                          8014     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Mesquita, Carmen
132 Crescent Road
Corte Madera, CA 94925                                     15114    9/18/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Mesquita, Carmen
132 Crescent Road
Corte Madera, CA 94925                                     15294    9/18/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Mesquite Tax Fund
P.O. BOX 850267
MESQUITE, TX 75185                                          2416    7/24/2020    24 Hour Fitness Worldwide, Inc.                                           $15,038.59                                          $15,038.59
Messarra, Andrew
528 Gleneagles Dr
Friendswood, TX 77546                                       8383     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $52.00                                                                            $52.00
Messina, Mercedes
1466 Temple Heights Dr
Oceanside, CA 92056                                        13667    9/14/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00

                                                                                                   Page 1031 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 150 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Mesta, Kiku
1420 Creekside Dr. APT 6
Walnut Creek, CA 94596                         9958     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $91.02                                                                            $91.02
Metayer, Olivier
3939 S Bond Avenue
Apt 435
Portland, OR 97239                             7609     9/3/2020    24 Hour Fitness Worldwide, Inc.              $105.57                                                                             $105.57
Metcalf, Amy K
2201 SE 173rd CT
Vancouver, WA 98683                           25494    10/14/2020   24 Hour Fitness Worldwide, Inc.              $300.00                                                                             $300.00
Metcalf, Erin
535 Berland Way
Chula Vista, CA 91910                          6915     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Metchick, Lee
618 Sylvan Reserve Cove
Sanford, FL 32771                              554      7/3/2020    24 Hour Fitness Worldwide, Inc.              $480.00                                                                             $480.00
Metchikoff, Allison
21661 Brookhurst Street Apt 215
Huntington Beach , CA 92646                    4519    8/30/2020    24 Hour Fitness Worldwide, Inc.              $275.00                                                                             $275.00
Metro Locksmiths Inc
2045 Divisadero St.
San Francisco, CA 94115                       21081    9/29/2020       24 Hour Fitness USA, Inc.               $1,091.17                                                                           $1,091.17
Metroplex Plaza, L.P.
Ian S. Landsberg/Sklar Kirsh, LLP
1880 Century Park East
Suite 300
Los Angeles, CA 90067                         24695    10/2/2020       24 Hour Fitness USA, Inc.            $1,232,572.80                                                                      $1,232,572.80
Metropulos, Jim P
1478 51st Street
Sacramento, CA 95819                          26285    11/9/2020    24 Hour Fitness Worldwide, Inc.                 $29.99                                                                            $29.99
Metts, James S
5020 Royal Burgess Drive
Fort Worth, TX 76135                           4642    8/29/2020    24 Hour Fitness Worldwide, Inc.                 $32.46                                                                            $32.46
Metzger, Nancy
7716 Svl Box
Victorville, CA 92395                         27505     4/1/2021       24 Hour Fitness USA, Inc.                 $335.17                                                                             $335.17
Metzger, Nancy
7716 Svl Box
Victorville, CA 92395                         27506     4/1/2021       24 Hour Fitness USA, Inc.                 $335.17                                                                             $335.17
Metzger, Travis
2740 Nipoma Street
San Diego, CA 92106                            3714    8/28/2020       24 Hour Fitness USA, Inc.                    $50.00                                                                            $50.00
Meulmester, David
30249 Hawkset St
Castaic, CA 91384                              7647     9/2/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Mexia, Carmen
655 N. Rodeo WY.
Walnut, CA 91789                               3614    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00




                                                                                      Page 1032 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 151 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Meyer, Brandon
6333 Glenhollow Dr
Plano, TX 75093                                583      7/6/2020       24 Hour Fitness USA, Inc.               $1,400.00                                                                           $1,400.00
Meyer, Brandon
6333 Glenhollow Dr
Plano, TX 75093                               24967    10/5/2020       24 Hour Fitness USA, Inc.               $1,400.00                                                                           $1,400.00
Meyer, Brian
P.O. BOX 6834
Huntington Beach, CA 92615                    17216    9/24/2020    24 Hour Fitness Worldwide, Inc.             $466.72                                                                              $466.72
Meyer, Derek
Kendrick Moxon
Law Office of Kendrick L. Moxon
3500 West Olive Ave., Suite 300
Burbank, CA 91505                             21596    9/29/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Meyer, Derek
Law Office of Kendrick Moxon
Kendrick Moxon
3500 West Olive Ave,. Ste. 300
Burbank, CA 91505                             21687    10/2/2020    24 Hour Fitness Worldwide, Inc.             $230.00                                                                              $230.00
Meyer, Hollie
21727 Wahoo Trail
Chatsworth, CA 91311                          12577     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,625.00                                                                           $1,625.00
Meyer, Jean
2305 Manor Ridge Drive
Chesterfield, MO 63017                        11617    9/14/2020    24 Hour Fitness Worldwide, Inc.             $244.62                                                                              $244.62
Meyer, Marcus Clinton
27302 Becedas
Mission Viejo, CA 92691                       22446    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $38.60                                                                            $38.60
Meyer, Martin F.
7328 E. Maple Avenue
Denver, CO 80230                               3097    8/15/2020            24 Denver LLC                      $1,944.00                                                                           $1,944.00
Meyer, Matthew R
11314 Spruce Avenue
Kansas City, MO 64137                         14498    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Meyer, Michael Shane
3679 S. Miller Ct
Lakewood, CO 80235                            18618    9/24/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Meyer, Scott
18743 Niles Drive
Hesperia, CA 92345-7539                        1943    7/19/2020    24 Hour Fitness Worldwide, Inc.            $1,064.00                                                                           $1,064.00
Meyer, Scott
18743 Niles Drive
Hesperia, CA 92345-7539                       17504    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,064.00                                                                           $1,064.00
Meyerhof, Paul B.
329 Ramona Ave
El Cerrito, CA 94530                           9220     9/4/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Meyering, Patrick
310 W. Duane
Sunnyvale, CA 94085                           25187    10/12/2020   24 Hour Fitness Worldwide, Inc.                             $822.00                                                              $822.00


                                                                                      Page 1033 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 152 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Meyerland Retail Associates, LLC
Womble Bond Dickinson (US) LLP
Matthew P. Ward, Esq.
Morgan L. Patterson, Esq.
1313 N. Market Street, Suite 1200
Wilmington, DE 19801                          19757    9/28/2020        24 Hour Fitness USA, Inc.              $125,348.74                                                                         $125,348.74
Meyers, Darnell
11 Sandwell Place
Spring, TX 77389                              16334    9/18/2020    24 Hour Fitness United States, Inc.            $195.94                                                                             $195.94
Meyers, Keith
3870 Poseidon Ct
West Linn, OR 97068                           11231    9/10/2020     24 Hour Fitness Worldwide, Inc.               $468.53                                                                             $468.53
Meyers, Peter
17 Frederick Street
Moonachie, NJ 07074                           17645    9/30/2020     24 Hour Fitness Worldwide, Inc.               $649.00                                                                             $649.00
Meyyappan, Kamala
2897 Manorwood Dr.
Troy, MI 48085                                 3300    8/24/2020        24 Hour Fitness USA, Inc.                  $187.48                                                                             $187.48
Meza, Antonio
1214 Pedroncelli Dr.
Windsor, CA 95492                             26296    11/9/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
Meza, Ashley
1814 Lavonne Avenue
San Jose, CA 95116                            11277    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $49.99                                                                             $49.99
Meza, Sonia
2225 Ash Ave.
Greeley, CO 80631                              1985    7/20/2020        24 Hour Fitness USA, Inc.                $1,656.00                                                                           $1,656.00
Meza, Sonia
2225 Ash Avenue
Greeley, CO 80631                              467      7/1/2020        24 Hour Fitness USA, Inc.                $1,656.00                                                                           $1,656.00
Meza-Martinez, Cecily
2501 S. Poplar St.
Santa Ana, CA 92704                            1309    7/11/2020        24 Hour Fitness USA, Inc.                $4,395.99                                                                           $4,395.99
Meza-Martinez, Cecily
2501 S. Poplar St.
Santa Ana, CA 92704                           16463    9/18/2020        24 Hour Fitness USA, Inc.                $3,797.96                                                                           $3,797.96
Mezon, Gabriel
17 Fort George Hill
Apt 20c
New York, NY 10040                             6200    8/31/2020    24 Hour Fitness United States, Inc.          $2,500.00                                                                           $2,500.00
MGP Fund X Laguna Hills, LLC
David M. Guess
Greenberg Traurig, LLP
18565 Jamboree Road, Suite 500
Irvine, CA 92612                              27261    1/13/2021        24 Hour Fitness USA, Inc.             $3,253,274.91                                                                      $3,253,274.91




                                                                                        Page 1034 of 1763
                                                                             Case 20-11568-KBO        Doc 72-2         Filed 04/19/21   Page 153 of 441


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                      Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
MGP XI Ballinger, LLC, a Delaware limited liability company as
Transferee of BHF, a California limit
c/o Melone Geier Partners
Attn: Gabriela Parcella
Lease Administration, Unit #725-020
425 California Street, 10th Floor
San Francisco, CA 94104-2113                                      21275    10/1/2020       24 Hour Fitness USA, Inc.             $756,421.71                                                                         $756,421.71
MGP XI-GPI Laurel Plaza, LLC
David M. Guess
Greenberg Traurig, LLP
18565 Jamboree Road, Suite 500
Irvine, CA 92612                                                  21991    10/1/2020       24 Hour Fitness USA, Inc.                            $246,710.15                                                          $246,710.15
MGP XI-GPI Laurel Plaza, LLC
Greenberg Traurig, LLP
Attn: David M. Guess
18565 Jamboree Road
Suite 500
Irvine , CA 92612                                                 27245    1/11/2021       24 Hour Fitness USA, Inc.            $8,101,348.48                                                    $377,076.31       $8,478,424.79
MGP XI-GPI Laurel Plaza, LLC
Greenberg Traurig, LLP
David M. Guess
18565 Jamboree Road, Suite 500
Irvine, CA 92612                                                  24705    10/2/2020       24 Hour Fitness USA, Inc.             $705,893.50                                                     $246,710.15         $952,603.65
MGP XI-GPI Laurel Plaza, LLC
Greenberg Traurig, LLP
David M. Guess
18565 Jamboree Road, Suite 500
Irvine, CA 92612                                                  27440    2/26/2021       24 Hour Fitness USA, Inc.                                                            $8,101,348.48    $377,076.31       $8,478,424.79
Mi, Xiaoxiao
3191 E Olympic Dr.
Ontario, CA 91762                                                  6538     9/2/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                             $600.00
Mi9 Inc.
Attn: Karina Duquesne
12000 Biscayne Blvd.
Suite 600
Miami , FL 33181                                                   931      7/8/2020       24 Hour Fitness USA, Inc.              $42,791.07                                                                          $42,791.07
Mi9 Inc.
Attn: Karina DuQuesne
12000 Biscayne Blvd.
Suite 600
Miami, FL 33181                                                    1017     7/8/2020       24 Hour Fitness USA, Inc.              $37,058.57                                                                          $37,058.57
Mia Cobell & Steven Escobar
6807 Trinity Trail Lane
Rosenberg, TX 77469                                               15384    9/18/2020       24 Hour Fitness USA, Inc.                 $486.42                                                                             $486.42
Miami Dade Water and Sewer Department
Attn: Collection Branch/Bankruptcy Unit
P.O. Box 149089
Coral Gables, FL 33114                                            26787    11/27/2020   24 Hour Fitness Worldwide, Inc.            $2,038.76                                                                           $2,038.76




                                                                                                          Page 1035 of 1763
                                                                           Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 154 of 441


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
Miami-Dade County Tax Collector
200 NW 2nd Avenue
Suite #430
Miami, FL 33128                                                  982      7/1/2020           RS FIT Holdings LLC                                   $1,275.00                                                           $1,275.00
Miami-Dade County Tax Collector
Suite #430
200 NW 2nd Avenue
Miami, FL 33128                                                  965      7/1/2020        24 Hour Fitness USA, Inc.                                               $63,164.67                                          $63,164.67
Miao, Jiongbin
250 Jules Ave
San Francisco, CA 94112                                          5227    8/30/2020    24 Hour Fitness United States, Inc.           $360.00                                                                              $360.00
Miao, Qixing
250 Jules Ave
San Francisco, CA 94112                                          7713     9/4/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Michael Menacho on behalf of members of 24 Hour Fitness that
were charged membership fees when gyms
Bursor & Fisher, P.A.
1990 North California Blvd, Suite 940
Walnut Creek, CA 94546                                          24450    10/2/2020        24 Hour Fitness USA, Inc.         $120,000,000.00                                                                      $120,000,000.00
Michael, Carla G
722 Mill Spring Ct
Richmond, TX 77469                                              11874    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
MICHAEL, CECILE BUTMAN
11 EL SERENO CT
SAN FRANCISCO, CA 94127                                          6319     9/3/2020          24 San Francisco LLC                   $1,380.00                                                                           $1,380.00
Michael, Johnson
4052 Kettering Terrace
Fremont, CA 94536                                               15402    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Michael, Ramsey
16895 Pfeifer Way
Perris, CA 92570                                                 1393    7/14/2020     24 Hour Fitness Worldwide, Inc.             $1,350.00                                                                           $1,350.00
Michael, Ryan
23908 Old Pomegranate Rd.
Yorba Linda, CA 92887                                            4839    8/31/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
MICHAEL, TEESE JOSEPH
11879 HICKORY LOOP
THORNTON, TX 76687                                              19226    9/28/2020        24 Hour Fitness USA, Inc.              $60,093.79                                                                           $60,093.79
Michaels, Brooks & Diane
3009 Middlemarch Lane
Pflugerville, TX 78660                                           3170    8/13/2020     24 Hour Fitness Worldwide, Inc.              $488.11                                                                              $488.11
Michau, Michael
8548 Comolette St.
Downey, CA 90242                                                17580    9/22/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Michaud, Camille
1214 Awalt Dr.
Mountain View, CA 94040                                          8295     9/3/2020     24 Hour Fitness Worldwide, Inc.              $472.00                                                                              $472.00
Michaud, Sara
615 Girard Avenue
Westfield, NJ 07090                                              3081    8/10/2020        24 Hour Fitness USA, Inc.                    $26.24                                                                             $26.24


                                                                                                          Page 1036 of 1763
                                                                             Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 155 of 441


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                       Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
Michel, Julie
412 Arvizu Ct.
Arvin, CA 93203                                                   11727     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00
Michel, Slada
1190 East 45th St
Brooklyn, NY 11234                                                14138    9/15/2020    24 Hour Fitness Worldwide, Inc.          $11,998.00                                                                           $11,998.00
Michelakos Jr., Theodore
7413 Santa Susana Way
Fair Oaks, CA 95628                                               14355    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $61.99                                                                            $61.99
Michelle, Gina
24803 Wooded Vista
West Hills, CA 91307                                               8615     9/4/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Michelucci, Mary
927 I St
Petaluma, CA 94952                                                10884     9/8/2020    24 Hour Fitness Worldwide, Inc.             $384.00                                                                              $384.00
Michlewicz, Rachel
PO BOX 720593
Pinon Hills, CA 92372                                             17005    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,541.00                                                                           $1,541.00
Mick, Jeanne
5024 Sawhill Drive
Fort Collins, CO 80528                                            16528    9/22/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Mickels, Sharry L.
235 Tampico Glen
Escondido, CA 92025                                                7518     9/3/2020       24 Hour Fitness USA, Inc.               $1,444.00                                                                           $1,444.00
Mickens, Carol
1526 Mission Ridge Trail
Carrollton, TX 75007                                              16800    9/21/2020    24 Hour Fitness Worldwide, Inc.                             $250.00                                                              $250.00
Mickle, Joanna S
3037 Old Bridgeport Way
San Diego, CA 92111                                               14750    9/15/2020       24 Hour Fitness USA, Inc.                $188.00                                                                              $188.00
Microsoft Corporation and Microsoft Licensing GP, a subsidiary
of Microsoft Corporation
Fox Rothschild LLP
Attn: David P. Papiez
1001 4th Ave
Suite 4500
Seattle, WA 98154                                                 23173    10/2/2020       24 Hour Fitness USA, Inc.             $97,512.71                                                                           $97,512.71
Micu, Bates
2890 Sable Oaks Way
Dublin, CA 94568                                                  12305    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Middleton, Marcus
116 Hilary Ave
Mountain View, CA 94040                                            3979    8/28/2020       24 Hour Fitness USA, Inc.                    $88.18                                                                            $88.18
Middleton, Tymon
18755 SW 90th ave apt 424
Tualatin, OR 97062                                                12078    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Miguel-Hooks, Christine
9019 E Panorama Circle
Unit #301
Englewood, CO 80112                                                676     6/29/2020    24 Hour Fitness Worldwide, Inc.                 $42.99                                                                            $42.99

                                                                                                          Page 1037 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 156 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mihailescu, Adrian
1795 Sierra Highlands Dr.
Reno, NV 89523                                1217    7/10/2020        24 Hour Fitness USA, Inc.                    $73.98                                                                             $73.98
Mihal, Evelyn
4905 Tacomic Dr.
Sacramento, CA 95842                         15066    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Mihara, Richard
7719 SE 140th Dr.
Portland, OR 97236                           17454    9/22/2020     24 Hour Fitness Worldwide, Inc.             $8,000.00                                                                           $8,000.00
Mike Sudikov aka Mikhail Tsudzikau
5942 S Zeno Ct
Aurora, CO 80016                             13433    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Mikesell, Kitty Yim Ying
32622 Lake Arrowhead Court
Fremont, CA 94555                            12361    9/12/2020     24 Hour Fitness Worldwide, Inc.                              $600.00                                                              $600.00
Mikhael, Magdi
43 Marseille
Laguna Niguel, CA 92677                      16628    9/21/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Mikhaylets, Igor
272 W Kenneth RD
Glendale, CA 91202                           17242    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Mikhayloff, Brian
2251 Knapp st. Apt.2G
Brooklyn, NY 11229                           14663    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $124.97                                                              $124.97
Mikhaylov, Oleg
2251 Knapp St. Apt.2G
Brooklyn, NY 11229                           14671    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $185.00                                                              $185.00
Mikolas, Doug
37093 Richardson Gap Road
Scio, OR 97374                               21303    10/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Mikolas, Tyler
37093 Richardson Gap Road
Scio, OR 97374                               19566    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Milan, Olga
62 Terrace Ave.
San Rafael, CA 94901                         14137    9/16/2020    24 Hour Fitness United States, Inc.                           $808.68                           $808.68                          $1,617.36
Milanato, Francesca
3121 Avenue R
Brooklyn, NY 11234                           23722    10/6/2020     24 Hour Fitness Worldwide, Inc.                                                             $50,000.00                         $50,000.00
Milani, Diana
1328 Bancroft Drive
Longwood, FL 32779                            1709    7/16/2020        24 Hour Fitness USA, Inc.                    $57.98                                                                             $57.98
Milby, Clint
1801 W. Victory Blvd. Unit 101
Burbank, CA 91506                            11651     9/9/2020          24 San Francisco LLC                    $150.00                                                                              $150.00
Mile High Drain Cleaning Inc
PO Box 430
Littleton, CO 80160                           775     6/29/2020     24 Hour Fitness Worldwide, Inc.           $39,773.60                                                                           $39,773.60




                                                                                       Page 1038 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 157 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Miles Jr., Richard O
8207 Dunsinane Court
McLean, VA 22102                               2555    7/16/2020     24 Hour Fitness Worldwide, Inc.                              $850.00                                                              $850.00
Miles, Jessica
1814 Deep Woods Lane
Fort Collins, CO 80524                         286      7/1/2020        24 Hour Fitness USA, Inc.                                 $390.00                                                              $390.00
Miles, Marcelle
3434 Pinetree Terrace
Falls Church, VA 22041                        26008    10/5/2020    24 Hour Fitness United States, Inc.                          $1,399.98                                                           $1,399.98
Miles, Sharon R.
2221 SW 1st Ave.
#322
Portland, OR 97201                             2598    8/17/2020     24 Hour Fitness Worldwide, Inc.                              $912.00                                                              $912.00
Miles, Shawndra
P.O. Box 167
Sacramento, CA 95812                          27162    12/23/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Miles, Terri Lee
3710 W 63rd Street
Los Angeles, CA 90043                         16776    9/21/2020     24 Hour Fitness Worldwide, Inc.                              $225.00                                                              $225.00
Mililani Shopping Center, LLC
Saul Ewing Arnstein & Lehr LLP
Mark Minuti, Esq.
1201 N. Market Street, Suite 2300
P.O. Box 1266
Wilmington, DE 19899                          17968    9/25/2020        24 Hour Fitness USA, Inc.             $247,783.17                                                       $51,611.00         $299,394.17
Militante, Chad
682 Meakanu Ln. 1205
Wailuku, HI 96793                              3207    8/20/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Millaan, Marc
11661 Lampson Ave
Garden Grove, CA 92840-5439                   23054    10/2/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Millar, Audrey
15749 E Otero Ave
Centennial, CO 80112                           192      7/1/2020              24 Denver LLC                       $112.97                                                                              $112.97
Millar, Beckett
3201 Woodstock Road
Los Alamitos, CA 90720                         1747    7/15/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Millard, Andrew
13640 Watsonville Road
Morgan Hill, CA 95037                         14339    9/15/2020     24 Hour Fitness Worldwide, Inc.              $524.99                                                                              $524.99
Millenheft, Rosanna
4226 Varsity Street
Ventura, CA 93003                              7964     9/4/2020     24 Hour Fitness Worldwide, Inc.              $407.75                                                                              $407.75
Miller , Ronald
5274 Red Pass Ct
Castle Rock , CO 80108                        24186    9/30/2020        24 Hour Fitness USA, Inc.                 $499.98                                                                              $499.98
Miller Jr, Ephesian M
35 Meadown Rue Lane
East Northport, NY 11731                       6459     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00


                                                                                        Page 1039 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 158 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Miller, AJ
3053 Freeport Blvd. # 322
Sacramento, CA 95818                         26962    12/9/2020       24 Hour Fitness USA, Inc.             $75,000.00                                                                           $75,000.00
Miller, AJ
3053 Freeport Blvd. #322
Sacramento, CA 95818                         13633    9/14/2020       24 Hour Fitness USA, Inc.             $25,429.99                                                                           $25,429.99
Miller, Alma
4243 Corte De La Siena
San Diego, CA 92130                           3829    8/27/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Miller, Amy
2844 Stuart Street
Denver, CO 80212                              2002    7/29/2020    24 Hour Fitness Worldwide, Inc.                            $1,242.00                                                           $1,242.00
Miller, Andrew
96 Edgerton Blvd.
Avenel, NJ 07001                             23254    10/2/2020    24 Hour Fitness Worldwide, Inc.             $160.86                                                                              $160.86
Miller, Antionette
1155 W Avenue P1
Palmdale, CA 93551                           10871    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Miller, Anton
4238 Rickeys Way
Unit A
Palo Alto, CA 94306                          17446    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $84.98                                                                            $84.98
Miller, Brad
4066 Holly Dr
San Jose, CA 95127                           26468    11/16/2020   24 Hour Fitness Worldwide, Inc.             $275.00                                                                              $275.00
Miller, Brad
511 NE 78th St
Seattle, WA 98115                             4851    8/31/2020    24 Hour Fitness Worldwide, Inc.            $2,034.65                                                                           $2,034.65
Miller, Bryan Scott
129 SE County Road 3010
Corsicana, TX 75109                          26158    11/3/2020    24 Hour Fitness Worldwide, Inc.                            $1,000.00                                                           $1,000.00
Miller, Bryce
229 27th St
Manhattan Beach, CA 90266                    13214    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Miller, Christine L
1222 SE 57th Ave.
Portland, OR 97215                           27333    1/27/2021    24 Hour Fitness Worldwide, Inc.             $975.00                                                                              $975.00
Miller, Cynthia F.
290 West 232nd Street #15B
Bronx, NY 10463                              19087    9/25/2020    24 Hour Fitness Worldwide, Inc.             $828.00                                                                              $828.00
Miller, Damon
1815 Irving Avenue
Oakland, CA 94601                            14125    9/15/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Miller, Danielle
502 Van Bussum Ave
Apt 113
Saddle Brook, NJ 07663                        9780     9/7/2020       24 Hour Fitness USA, Inc.                               $1,847.82                                                           $1,847.82




                                                                                     Page 1040 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 159 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Miller, David J
421 S. Howes St.
Apt 805
Fort Collins, CO 80521                       2563    7/24/2020        24 Hour Fitness USA, Inc.                    $80.98                                                                             $80.98
Miller, Denise
5712 Willow Wood Lane
Dallas, TX 75252                            23270    10/2/2020        24 Hour Fitness USA, Inc.                                 $415.00                                                              $415.00
Miller, Derrick
6130 West Flamingo Road #770
Las Vegas , NV 89103                        22113    10/1/2020     24 Hour Fitness Worldwide, Inc.              $334.32                                                                              $334.32
Miller, Dianne
26436 Lombardy Road
Mission Viejo, CA 92692                     10432     9/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Miller, Elana
1957 Morning Mist Glen
Escondido, CA 92026                         20390    9/30/2020     24 Hour Fitness Worldwide, Inc.              $162.50                                                                              $162.50
Miller, Erica
1761 Woodland Ave. #206
East Palo Alto, CA 94303                    25497    10/13/2020 24 Hour Fitness United States, Inc.                 $1.00                          $1.00                                               $2.00
Miller, Evan
604 N Bluff Dr. #105
Austin, TX 78745                             4001    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $82.00                                                                             $82.00
Miller, Galen
406 S Harrison Ave
Lafayette, CO 80026                         25697    10/20/2020       24 Hour Fitness USA, Inc.                 $361.97                                                                              $361.97
Miller, Gerald
6093 Paseo Carreta
Carlsbad, CA 92009                           449      7/1/2020    24 Hour Fitness United States, Inc.          $1,548.00                                                                           $1,548.00
Miller, Gerald
6093 Paseo Carreta
Carlsbad, CA 92009                          25102    10/6/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Miller, Gina
9859 Mosswood Circle
Folsom, CA 95630                            19363    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $53.03                                       $1,475.74                          $1,528.77
Miller, Gloria Marie
200 Paris Lane
Unit 104
Newport Beach, CA 92663                     25493    10/13/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Miller, Ian
1790 Via Petirrojo, Apt. I
Newbury Park, CA 91320                      20768    10/2/2020            24 New York LLC                       $110.00                                                                              $110.00
Miller, Jake
229 27th Street
Manhattan Beach, CA 90266                   13812    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Miller, James Micah
5871 Braesheather Drive
Houston, TX 77096                            9006     9/8/2020     24 Hour Fitness Worldwide, Inc.              $532.17                                                                              $532.17
Miller, Janet M
7232 Sherbourne Lane
San Diego, CA 92129                         14894    9/17/2020     24 Hour Fitness Worldwide, Inc.              $192.00                                                                              $192.00

                                                                                      Page 1041 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 160 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Miller, Jason S.
2260 Federal Ave.
Costa Mesa, CA 92627                         19504    9/28/2020     24 Hour Fitness Worldwide, Inc.             $2,800.00                                                                           $2,800.00
Miller, Jason
9528 Grapefruit Ave
 Hesperia , Ca 92345                         22541    10/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Miller, Jean C
PO Box 453
Lomita , CA 90717                            24326    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,679.94                                                           $1,679.94
Miller, Jeffery
4743 Amber Hill Lane
Reno, NV 89523-9404                          14534    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $12.50                                                                             $12.50
Miller, Jennifer Kpana
91 Cloverdale Avenue
White Plains, NY 10603                        7261     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $318.93                                                              $318.93
Miller, Jennifer
1610 Irving Ave
Glendale, CA 91201                           23971    10/2/2020        24 Hour Fitness USA, Inc.                 $411.36                                                                              $411.36
Miller, Jonathan
1008 San Jancinto Dr.
Apt. 1021
Irving, TX 75063                              5352    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $80.44                                                                             $80.44
Miller, Joyce S
2426 Legacy Island Circle
Henderson, NV 89074                           1597    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $35.65                                                                             $35.65
Miller, Joyce S
2426 Legacy Island Circle
Henderson, NV 89074                          25458    10/12/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Miller, Kim S.
41770 Margarita Rd #1108
Temecula, CA 92591                            923      7/1/2020     24 Hour Fitness Worldwide, Inc.              $109.99                                                                              $109.99
Miller, Marcus
5221 Park At Woodlands Drive
Austin, TX 78724                              5382     9/1/2020        24 Hour Fitness USA, Inc.                 $259.68                                                                              $259.68
Miller, Mark W.
1114 Corte Riviera
Camarillo, CA 93010                          19695    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Miller, Martha Anne
1207 Dunbarton Drive
Richardson, TX 75081                          8747     9/4/2020    24 Hour Fitness United States, Inc.           $599.00                                                                              $599.00
Miller, Michael D
4777 Ladner St.
San Diego, CA 92113-3544                     11022     9/9/2020    24 Hour Fitness United States, Inc.           $821.52                                                                              $821.52
Miller, Michael
632 W Garland Terr
Sunnyvale, CA 94086                          23824    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,092.00                                                                           $1,092.00
Miller, Mireille
754 Pier Avenue
Santa Monica, CA 90405                       26143    11/2/2020     24 Hour Fitness Worldwide, Inc.              $243.94                                                                              $243.94


                                                                                       Page 1042 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 161 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Miller, Murl
5712 Willow Wood Lane
Dallas, TX 75252                              23483    10/2/2020        24 Hour Fitness USA, Inc.                                 $441.00                                                              $441.00
Miller, Norris Jean
2980 Chestnut Ave.
Long Beach, CA 90806                          24140    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Miller, Paisley
4236 Aubergine Way
Mather, CA 95655                              17142    9/22/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Miller, Pamela D
16 Velasco Ct.
Danville, CA 94526                            10534     9/8/2020     24 Hour Fitness Worldwide, Inc.              $383.32         $383.32                                                              $766.64
Miller, Patricia A
2064 Sapphire Valley Avenue
Henderson, NV 89074-1534                      20133    9/30/2020    24 Hour Fitness United States, Inc.           $984.00                                                                              $984.00
Miller, Regina
1106 Bush St Apt 602
San Francisco, CA 94109                        4181    8/28/2020          24 San Francisco LLC                    $429.99                                                                              $429.99
Miller, Reginald
1730 Plaza Crest Ridge Rd
San Diego, CA 92114                           17061    9/23/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Miller, Reginald
625 E. Vista Ridge Mall Drive
Lewisville, TX 75067                           1001     7/7/2020     24 Hour Fitness Worldwide, Inc.                 $99.15                                                                             $99.15
Miller, Reid
6870 Siesta Court
Pleasanton, CA 94588                          13388    9/13/2020     24 Hour Fitness Worldwide, Inc.              $138.05                                                                              $138.05
Miller, Rex
1068 Mimosa Avenue
Vista, CA 92081                                5038    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $83.00                                                                             $83.00
Miller, Ricky John
222 SW pine Street #411
Portland, OR 97204                            26594    11/20/2020 24 Hour Fitness United States, Inc.                             $800.00                                                              $800.00
Miller, Robert L
414 Enclave Circle
Apt 101
Costa Mesa, CA 92626                           4660    8/29/2020     24 Hour Fitness Worldwide, Inc.             $6,000.00                                                                           $6,000.00
Miller, Robert L
414 Enclave Circle
Apt 101
Costa Mesa, CA 92626                          24995    10/5/2020              RS FIT CA LLC                       $176.00                                                                              $176.00
Miller, Ronald
PO Box 30363
Las Vegas , NV 89173                          23853    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $32.00                                                                             $32.00
Miller, Rosalind
2863 Harbour Grace Ct
Apopka, FL 32703                               4261    8/29/2020     24 Hour Fitness Worldwide, Inc.              $654.96                                                                              $654.96
Miller, Rosalind
2863 Harbour Grace Ct
Apopka, FL 32703                               4539    8/29/2020              RS FIT NW LLC                       $654.96                                                                              $654.96

                                                                                        Page 1043 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 162 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Miller, Rozanno
19 Bailey Drive
Massapequa, NY 11758                          4542    8/29/2020            24 New York LLC                      $166.66                                                                              $166.66
Miller, Ryan A
2520 NE Couch Street
Apt. 3
Portland, OR 97232                            1864    7/21/2020        24 Hour Fitness USA, Inc.                    $88.18                                                                            $88.18
Miller, Ryan
Jan Kennedy
5365 Via Morena
Yorba Linda, CA 92886                        16796    9/21/2020     24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Miller, Samantha
1194 Sunrise Ridge Dr
Lafayette, CA 94549                          15478    9/21/2020        24 Hour Fitness USA, Inc.                $539.00                                                                              $539.00
Miller, Scott M
1992 S Cherry St
Denver, CO 80222                             17566    9/23/2020             24 Denver LLC                           $60.00                                                                            $60.00
Miller, Sophia Chaves
53 Peppertree Lane
Oak View, CA 93022                            7885     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Miller, Steven H
229 Hidden Valley Ln
Castle Rock, CO 80108                        11178     9/8/2020     24 Hour Fitness Worldwide, Inc.                             $912.00                                                              $912.00
Miller, Steven
10260 Rollins Dr.
Reno, NV 89521                               15257    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Miller, Susan W
2645 E Locust AVE
Orange, CA 92867                             18547    9/26/2020     24 Hour Fitness Worldwide, Inc.             $876.00                                                                              $876.00
Miller, Susan
1684 Decoto Road
Suite 215
Union City, CA 94587                         19392    9/28/2020        24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Miller, Suzanne
4300 Horizon North Parkway
Apt 423
Dallas, TX 75287-2842                        19746    9/29/2020     24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Miller, Tadd C
360 W Fairfield Street
Gladstone, OR 97027                          26564    11/20/2020    24 Hour Fitness Worldwide, Inc.             $194.95                                                                              $194.95
Miller, Terrance
6321 Yucca Ave. Apartment C
Twentynine Palms, CA 92277                   10139     9/8/2020     24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                          $100,000.00
Miller-Adler, Debby
738 California Oak Dr.
Vista, CA 92081                              14942    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $94.19                                                                            $94.19
Millhou, Stacy
2916 Chestnut Ave
Costa Mesa, CA 92626                         25565    10/14/2020 24 Hour Fitness United States, Inc.                $16.50                                                                            $16.50


                                                                                      Page 1044 of 1763
                                                       Case 20-11568-KBO        Doc 72-2      Filed 04/19/21     Page 163 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Milligan, Claudia
145 Carefree Dr.
Sparks, NV 89441                            20227    9/29/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Milligan, Ronald
145 Carefree Dr.
Sparks, NV 89441                            18835    9/28/2020    24 Hour Fitness Worldwide, Inc.           $149.00                                                                              $149.00
Millinger, Julie
728 E. Norman Avenue
Arcadia, CA 91006                           22666    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $429.99                                                              $429.99
Millinger, Renee
728 E. Norman Avenue
Arcadia, CA 91006                           22832    10/2/2020    24 Hour Fitness Worldwide, Inc.                           $429.99                                                              $429.99
Millison, Kim
2215 N 143rd St.
Seattle, WA 98133                            9199     9/5/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Millman, Yocheved
3 Michael St
Spring Valley, NY 10977                     25698    10/19/2020   24 Hour Fitness Worldwide, Inc.              $51.99                                                                             $51.99
Millpitas Chamber of Commerce
828 N. Hillview Drive
Milpitas, CA 95035                          17974    9/24/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Mills, Harper
837 E. Meadbrook St.
Carson, CA 90746                             4532    8/29/2020    24 Hour Fitness Worldwide, Inc.          $1,050.00                                                                           $1,050.00
Mills, Kim Ann
4376 Newland Heights Drive
Rocklin, CA 95765                           13223    9/14/2020    24 Hour Fitness Worldwide, Inc.          $1,171.16                                                                           $1,171.16
Mills, Kim
4376 Newland Heights Drive
Rocklin, CA 95765                            1854    7/17/2020    24 Hour Fitness Worldwide, Inc.          $1,171.16                                                                           $1,171.16
Mills, Kim
4376 Newland Heights Drive
Rocklin, CA 95765                           19065    9/25/2020    24 Hour Fitness Worldwide, Inc.          $1,171.16                                                                           $1,171.16
Mills, Linda S
6348 S Quail St
Littleton, CO 80127                         21362    10/1/2020    24 Hour Fitness Worldwide, Inc.              $51.41                                                                             $51.41
Mills, Morena
201 S Poinsettia Place
Apt B
Los Angeles, CA 90036-2839                   9793     9/7/2020    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Mills, Sherman
837 E. Meadbrook St.
Carson, CA 90746                             4685    8/29/2020    24 Hour Fitness Worldwide, Inc.          $1,050.00                                                                           $1,050.00
Mills, Travis
1310 Leister Dr.
Silver Spring, MD 20904                     25855    10/21/2020   24 Hour Fitness Worldwide, Inc.          $1,114.90                                                                           $1,114.90
Mills, Vance
7085 Wandermere Dr.
San Diego, CA 92119                          6931     9/2/2020    24 Hour Fitness Worldwide, Inc.              $90.00                                                                             $90.00


                                                                                    Page 1045 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 164 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Mills, William Russell
3683 S 700 E
Salt Lake City, UT 84106                     18502    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $34.37                                                                            $34.37
Mills, William
2 Alana Drive
Hawthorne, NJ 07506                          11040     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Milo, Lynnae
4875 Mt Gaywas Drive
San Diego, CA 92117                          23840    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $30.00                                                                            $30.00
Milovidov, Alex
18612 SW Tara Meadows Ct
Beaverton, OR 97078                          20162    9/29/2020     24 Hour Fitness Worldwide, Inc.             $100.77                                                                              $100.77
MILPITAS SANITATION
1080 WALSH AVENUE
SANTA CLARA, CA 95050                        14034    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $70.25                                                                            $70.25
Milsap, Myisha R
300 Saint Lucia Way
Lincoln, CA 95648                            25738    10/19/2020 24 Hour Fitness United States, Inc.            $600.00                                                                              $600.00
Milstein-Torres, Grace
24226 Carino Strada Dr.
Richmond, TX 77406                            1798    7/16/2020        24 Hour Fitness USA, Inc.               $1,984.95                                                                           $1,984.95
Miltenberger, Frank
832 Van Dyck Court
Sunnyvale, CA 94087                           4775    8/30/2020              RS FIT CA LLC                     $5,000.00                                                                           $5,000.00
MILWAUKIE PLUMBING CO.
Bridgeport Law Group
Attn: James Bruce
7420 SW Bridgeport Road, Ste 101
Portland, OR 97224                            3241    8/21/2020     24 Hour Fitness Worldwide, Inc.          $25,241.82                                                                           $25,241.82
Mimaghain, Jila
23058 Catt Rd
Wildomar, CA 92595                            7947     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mimi, Huynh
11100 S River Heights Drive A216
South Jordan, UT 84095                       10558     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mims, Carol
4201 Abigail Court
Antelope, CA 95843                           10401    9/10/2020     24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Mims, Sandra
2530 Vista Laguna Terrace
Pasadena, CA 91103                           18901    9/30/2020     24 Hour Fitness Worldwide, Inc.             $260.00                                                                              $260.00
Mims-Crooks, Patrick
123 Montero
Irvine, CA 92618                              869      7/2/2020        24 Hour Fitness USA, Inc.                                $651.00                                                              $651.00
Mims-Crooks, Patrick
123 Montero
Irvine, CA 92618                               26     6/26/2020        24 Hour Fitness USA, Inc.                                $651.00                                                              $651.00
Mims-Crooks, Patrick
123 Montero
Irvine, CA 92618                             16480    9/18/2020        24 Hour Fitness USA, Inc.                                $651.00                                                              $651.00

                                                                                      Page 1046 of 1763
                                                       Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 165 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
MIN, JASON
1836 Leaning Pine Drive
Diamond Bar, CA 91765                       24293    10/8/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Min, Jason
1836 Leaning Pine Drive
Diamond Bar, CA 91765                       24896    10/8/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Min, Jeannie
70 Glattly Dr
Denville, NJ 07834                           173     6/30/2020       24 Hour Fitness USA, Inc.               $1,848.00                                                                           $1,848.00
Min, Katie
1836 Leaning Pine Drive
Diamond Bar, CA 91765                       23884    10/7/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Min, Thet Naing
22505 Ralston Place
Hayward, CA 94541                           16613    9/21/2020    24 Hour Fitness Worldwide, Inc.            $1,049.00                                                                           $1,049.00
Minami, Stephanie
1842 Tradan Drive
San Jose, CA 95132                           4260    8/27/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Minamoto, Janice
3933 26th Street
San Francisco, CA 94131                     14607    9/16/2020    24 Hour Fitness Worldwide, Inc.            $4,000.00                                                                           $4,000.00
Minassian, Ronald
12441 Nedra Drive
Granada Hills, CA 91344                     23646    10/2/2020       24 Hour Fitness USA, Inc.             $30,217.30                                                                           $30,217.30
Minassian, Theodean
10059 Pinewood Ave. #105
Tujunga, CA 91042                           21839    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $3,025.00                                                           $3,025.00
Minca, Anthony
1337 18th Street #3
Santa Monica, CA 90404                       8405     9/4/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Mince, Carol J.
1300 Middle Ave
Menlo Park, CA 94025                        12375     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Miner, Amy
1521 S. Trafton St.
Tacoma, WA 98405                            13789    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $94.74                                                                            $94.74
Miner, Ltd
3235 Levis Commons Blvd
Perrysburg, OH 43551                        16975    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,096.80                                                                           $1,096.80
Ming Yip, Woon
10818 Dixon Dr S
Seattle, WA 98178                           12833    9/11/2020    24 Hour Fitness Worldwide, Inc.             $165.00                                                                              $165.00
Minhina, Natallia
1763 2nd Avenue, Apartment 21G
New York, NY 10128                           250     6/23/2020    24 Hour Fitness Worldwide, Inc.            $1,587.98                                                                           $1,587.98
Minich, Ryan
803 N Juanita Ave Unit B
Redondo Beach, CA 90277                     18285    9/29/2020    24 Hour Fitness Worldwide, Inc.                             $699.99                                                              $699.99




                                                                                    Page 1047 of 1763
                                                            Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 166 of 441


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Minihane, Denis Neil
8619 Arbor Drive
El Cerrito, CA 94530                              5848     9/1/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Minishian, Caitlin
19102 Benfield Ave
Cerritos, CA 90703                               20387    9/30/2020     24 Hour Fitness Worldwide, Inc.              $621.18                                                                              $621.18
Minishian, Melinda
19102 Benfield Ave
Cerritos, CA 90703-6465                          20533    9/30/2020     24 Hour Fitness Worldwide, Inc.              $747.82                                                                              $747.82
Minnehan, Andra
201 Calle Salida
San Clemente, CA 92672                           18070    9/28/2020        24 Hour Fitness USA, Inc.                 $249.99                                                                              $249.99
MINNER, MARGARET
188 Eckmann Place
Petaluma, CA 94952                               16266    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $599.98                                                              $599.98
Minno, Derek
500 Adirondack Way
Walnut Creek, CA 94598                           10254     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Mino, Lorilee
240 Avenida La Cuesta
San Clemente, CA 92672                            5573    8/31/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Minoff, Jonathan
7510 Brompton St. Apt. 569
Houston, TX 77025                                21045    9/30/2020        24 Hour Fitness USA, Inc.                 $271.01                                                                              $271.01
Minor, Patrice
1630 WEST AVENUE K8
APT D209
LANCASTER, CA 93534                               3342    8/26/2020    24 Hour Fitness United States, Inc.           $416.99                                                                              $416.99
Minowa, Cindy
636 Kaumaka Place
Honolulu, HI 96825                               19465    9/28/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Minquiz, Edi
15211 Park Row Apt 2122
Houston, TX 77084                                 2118    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $69.26                                                                             $69.26
Min-Stonebraker, Kyonghui
1500 Story Rd.
San Jose, CA 95122                               27504     4/1/2021     24 Hour Fitness Worldwide, Inc.                 $12.00                                                                             $12.00
Minter, Donovan
2600 Needlepoint Street
Kissimmee, FL 34741                              13053    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $160.00                                                              $160.00
Minuskin, Julie
7268 W Camero Ave
Las Vegas, NV 89113                               5627    8/31/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Miracle Mile Properties LP
Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP
Johnny White, Esq.
11400 West Olympic Blvd., 9th Floor
Los Angeles, CA 90064-1582                       23576    10/2/2020     24 Hour Fitness Worldwide, Inc.          $653,269.22                                                                          $653,269.22




                                                                                           Page 1048 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 167 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Miracle, Edward
9015 Doubletree Lane
Livermore, CA 94551                           9136     9/4/2020     24 Hour Fitness Worldwide, Inc.              $435.00                                                                              $435.00
Miracle, Jean
9015 Doubletree Lane
Livermore, CA 94551                           9129     9/4/2020     24 Hour Fitness Worldwide, Inc.              $435.00                                                                              $435.00
Miraglia, Theresa
16971 Hoskins Ln. Apt 6
Huntington Beach, CA 92649                   17758    9/24/2020     24 Hour Fitness Worldwide, Inc.              $217.00                                                                              $217.00
Mirakyan, Arshaluys
6048 Hazelhurst Pl, Apt 25
North Hollywood, CA 91606                    23813    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Miramon, Craig
149 Basil st #1
Encinitas, CA 92024                          15567    9/19/2020     24 Hour Fitness Worldwide, Inc.              $112.00                                                                              $112.00
Miramontes, Francisco
6117 Streamview Dr.
San Diego, CA 92115                          11662     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $66.00                                                                             $66.00
Miranda, Bethel
PO BOX 1013
Boulder Creek, CA 95006                      13400    9/13/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Miranda, Bryan
3630 S Main St Unit A
Santa Ana, CA 92707                          15159    9/17/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Miranda, Dennis
8186 E Hampshire Rd
Orange, CA 92867                              2448     8/5/2020     24 Hour Fitness Worldwide, Inc.                 $49.50                                                                             $49.50
Miranda, Nathan
1911 S Haster St. Apt 18
Anaheim, CA 92802                            26419    11/13/2020    24 Hour Fitness Worldwide, Inc.                 $81.48                                                                             $81.48
Mirandilla, Magan Renee
2606 N. Spring Dr.
Spring, TX 77373                             18063    9/25/2020    24 Hour Fitness United States, Inc.                          $1,317.96                        $1,317.96                          $2,635.92
Mireles, Gabriella (Gabby)
606 Broadway #607
Santa Monica, CA 90401                       23434    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $67.33                                                                             $67.33
Miron Enold, Cynthia A
806 Birch St.
Steilacoom, WA 98388                         26101    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Miroshnichenko, Tatyana
448 Neptune Ave. Apt 15G
Brooklyn, NY 11224                            1277    7/10/2020        24 Hour Fitness USA, Inc.                 $191.88                                                                              $191.88
Mirsky, Todd
1965 Mount Shasta Drive
San Pedro, CA 90732                          10959     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Mirza, Anwar
6212 Civic Terrace Avenue B
Newark, CA 94560                              8801     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $450.00                                                              $450.00




                                                                                       Page 1049 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 168 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mirza, Narimon
116 Horn Ct.
Folsom, CA 95630                             15912    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Misawa, Harold
45-063 Malulani St.
Kaneohe, HI 96744                            25075    10/6/2020     24 Hour Fitness Worldwide, Inc.              $518.68                                                                              $518.68
Mischung, Joshua J
219 E Garfield St
Apt 516
Seattle, WA 98102                            19937    9/30/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Mishchuk, Daniel
9297 Rose Parade Way
Sacramento, CA 95826                         26980    12/9/2020    24 Hour Fitness United States, Inc.           $330.00                                                                              $330.00
Mishra, Aashi
333 Central Ave Apt 215
Westfield, NJ 07090                           7755     9/2/2020        24 Hour Fitness USA, Inc.                 $150.00                                                                              $150.00
Mishra, Arun Kumar
770 N Eldridge Pkwy
Apt 109
Houston, TX 77079                            25851    10/22/2020 24 Hour Fitness United States, Inc.                $40.04                                                                             $40.04
Mishra, Ashutosh
240 Summerfield Dr
Milpitas, CA 95035                           16308    9/22/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99
Mishra, Nishi
2565 Greenrock Rd
Milpitas, CA 95035                            8381     9/4/2020    24 Hour Fitness United States, Inc.              $81.25                                                                             $81.25
Mishra, Prabhat
2565 Greenrock Rd.
Milpitas, CA 95035                            8723     9/4/2020        24 Hour Fitness USA, Inc.                    $81.25                                                                             $81.25
Mishreky, Mena
4536 Champagne Ct
Riverside, CA 92505                           7536     9/3/2020    24 Hour Fitness United States, Inc.           $450.00                                                                              $450.00
Misiti, Kat
2004 Red Oak Cr
Round Rock, TX 78681                          915      7/6/2020        24 Hour Fitness USA, Inc.                 $193.32                                                                              $193.32
Misiti, Kat
2004 Red Oak Cr
Round Rock, TX 78681                         17850    9/22/2020        24 Hour Fitness USA, Inc.                 $193.32                                                                              $193.32
Miska, Tyler M
976 Palm Terr
Pasadena, CA 91104                            7807     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Mission Valley Shoppingtown, LLC
Attn: Niclas Ferland
c/o Barclay Damon, LLP
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511                          21035    9/30/2020        24 Hour Fitness USA, Inc.             $144,080.49     $149,177.33                                                          $293,257.82
Misyrlis, Michail
380 Bella Vista Way
San Francisco, CA 94127                      18578    9/30/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99


                                                                                       Page 1050 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 169 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Mitani, Amy
1921 Smith Dr.
Plano, TX 75023                               3446    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $79.56                                                                            $79.56
Mitchard, Eileen
216 Norwood Rd.
Annapolis, MD 21401                          23435    10/1/2020       24 Hour Fitness USA, Inc.               $1,411.00                                                                           $1,411.00
Mitchard, Eileen
216 Norwood Road
Annapolis, MD 21401                           227     6/23/2020       24 Hour Fitness USA, Inc.               $1,411.00                                                                           $1,411.00
Mitchard, Eileen
216 Norwood Road
Annapolis, MD 21401                          23286    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,411.00                                                                           $1,411.00
Mitchard, Leonard
216 Norwood Road
Annapolis, MD 21401                           217     6/23/2020       24 Hour Fitness USA, Inc.               $1,909.00                                                                           $1,909.00
Mitchard, Leonard
216 Norwood Road
Annapolis, MD 21401                          22485    10/1/2020       24 Hour Fitness USA, Inc.               $1,909.00                                                                           $1,909.00
Mitchard, Leonard
216 Norwood Road
Annapolis, MD 21401                          23055    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,909.00                                                                           $1,909.00
Mitchell II, Darrell
2169 Lake St
Altadena, CA 91001                           14522    9/16/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Mitchell, Adarius
                                             16765    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mitchell, Beverly Ann
704 26th St.
Manhattan Beach, CA 90266                    16030    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $27.20                                                                            $27.20
Mitchell, Dorothy
4930 El Paraiso Ave 93
Sacramento, CA 95824                         18178    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mitchell, Gerrin Delane
737 SW 17th #229
Portland, OR 97205                            4834     9/1/2020    24 Hour Fitness Worldwide, Inc.             $127.00                                                                              $127.00
Mitchell, Katherine Althea
1907 Sunray Court
West Linn, OR 97068                          18048    9/25/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Mitchell, Kelley
7353 Ellena W., Unit 137
Rancho Cucamonga, CA 91730                   20279    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,155.50                                                                           $1,155.50
Mitchell, La Dayo
6281 Joaquin Murieta Ave Apt E
Newark, CA 94560                             10973     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $52.00                                                                            $52.00
Mitchell, Mark
18337 Tallgrass Prairie Drive
Pflugerville, TX 78660                       18105    9/25/2020    24 Hour Fitness Worldwide, Inc.                             $565.75                                                              $565.75
Mitchell, Mark
2112 Routt Street
Lakewood, CO 80215                           10337     9/8/2020    24 Hour Fitness Worldwide, Inc.             $262.00                                                                              $262.00

                                                                                     Page 1051 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21    Page 170 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Mitchell, Shavar
9 Gerald Ave
Freeport, NY 11520                           15805    9/21/2020           24 New York LLC                                       $60.00                                                               $60.00
Mitchell, Shellee
1011 Caslon Way #206
Landover, MD 20785                           10623     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Mitchell, Susan P
2077 Eaton Ave
San Carlos, CA 94070                         19061    9/28/2020    24 Hour Fitness Worldwide, Inc.             $880.00                                                                              $880.00
Mitchell, Thomas
41850 Borealis Dr
Temecula, CA 92592                           14088    9/15/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Mitchell, Troy M
12827 N Second Street
Parker, CO 80134                             14867    9/17/2020    24 Hour Fitness Worldwide, Inc.             $105.00                                                                              $105.00
Mitev, Valeri
4003 Fielding Court
Cypress, CA 90630                            15897    9/28/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Miteva, Hristinka
4003 Fielding Court
Cypress, CA 90630                            19594    9/28/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Mithani, Kiran
2403 Oxford Lane
Carrollton, TX 75006                         13494    9/14/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Mititi, Alexandra
8241 Coast Oak Way
Citrus Heights, CA 95610                      8488     9/4/2020    24 Hour Fitness Worldwide, Inc.                                                               $156.35                            $156.35
Mitra, Sahana Senroy
328 Windsor Road
Wood-Ridge, NJ 07075                          642      7/6/2020    24 Hour Fitness Worldwide, Inc.             $694.26                                                                              $694.26
Mitrak, Jo Ann
241 Avenida Santa Barbara #A
San Clemente, CA 92672                       18894    9/29/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Mitro, Cristina "Tina"
1659 Ocean Front Walk
Unit 304
Santa Monica, CA 90401                       27136    12/18/2020   24 Hour Fitness Worldwide, Inc.            $1,008.00                                                                           $1,008.00
Mitro, Cristina "Tina"
1659 Ocean Front Walk, #304
Santa Monica, CA 90401                       26793    11/30/2020   24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Mitro, Cristina ("Tina")
3435 Ocean Park Blvd #107-810
Santa Monica, CA 90405                        4540    8/29/2020       24 Hour Fitness USA, Inc.                               $1,008.00                                                           $1,008.00
Mitro, Cristina ("Tina")
3435 Ocean Park Blvd #107-810
Santa Monica, CA 90405                        4672    8/29/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                              $0.00
Mittal, Neeti
3486 Lindenoaks DR
San Jose, CA 95117                            9963     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99


                                                                                     Page 1052 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 171 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Mittapally, Rammohan
28554 Oakhurst Way
Temecula, CA 92591                           15325    9/18/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Mittelman, Doug
7 Moonray
Irvine, CA 92603                             10462     9/7/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Mittelman, Jill
7 Moonray
Irvine, CA 92603                             10499     9/7/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Mittelman, Leon
2608 Avenue T
Brooklyn, NY 11229                            6535     9/3/2020    24 Hour Fitness Worldwide, Inc.             $252.00                                                                              $252.00
MITTLER, NAOMI
1379 NW 129TH TERRACE
SUNRISE, FL 33323                             1406    7/14/2020    24 Hour Fitness Worldwide, Inc.                 $70.00                                                                            $70.00
Miu, Cong Ly
15 Crown Ter
Fremont, CA 94536                            17361    9/22/2020       24 Hour Fitness USA, Inc.                                 $99.00                                                               $99.00
Miyao, Chelsie A.
745 S Bernardo Avenue Apt A219
Sunnyvale, CA 94087                           3919    8/27/2020    24 Hour Fitness Worldwide, Inc.             $168.29                                                                              $168.29
Miyao, Chelsie A.
745 S Bernardo Avenue, Apt A219
Sunnyvale, CA 94087                          10700     9/8/2020    24 Hour Fitness Worldwide, Inc.             $168.29                                                                              $168.29
Miyasaki, Chris
634 Nandina Circle
Oxnard , CA 93036                            19552    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Miyasato, Michelle
1858 Hoowae Street
Pearl City, HI 96782                          6314    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Miyasato, Scott
1858 Hoowae Street
Pearl City, HI 96782                          6289    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Miyazawa, Masaki
3131 Katella Ave
Los Alamitos, CA 90720                        4159    8/27/2020       24 Hour Fitness USA, Inc.                $412.49                                                                              $412.49
Miyazawa, Masaki
3131 Katella Ave
Los Alamitos, CA 90720                        4251    8/27/2020       24 Hour Fitness USA, Inc.                $412.49                                                                              $412.49
Miyoko, Ron
6421 Cottle Rd
San Jose, CA 95123                           25358    10/13/2020   24 Hour Fitness Worldwide, Inc.                              $50.00                             $0.00                             $50.00
Mizani, Jasper
6100 Belfield Circle
Elk Grove, CA 95758                          11515     9/9/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Mizuno, Ayako
4412 S. 110th St
Greenfield, WI 53228                         25276    10/11/2020   24 Hour Fitness Worldwide, Inc.             $101.78                                                                              $101.78




                                                                                     Page 1053 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 172 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Mizuno, Toshiko
953 Willowleaf Dr., Apt 1502
San Jose, CA 95128                            24258    10/2/2020    24 Hour Fitness Worldwide, Inc.              $709.96                                                                             $709.96
MIZUO, JANNA
99832 MEA'ALA STREET
AIEA, HI 96701                                21666    10/1/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                             $200.00
Mizuo, Janna
99-832 Mea'ala Street
Aiea,, HI 96701                               19039    10/1/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                             $200.00
MKandawire, Elisabeth
PO Box 231661
Sacramento, CA 95823                          16572    9/20/2020    24 Hour Fitness Worldwide, Inc.           $50,000.00                                                                          $50,000.00
MKD Great Petaluma Mill LLC
Pagter and Perry Isaacson
c/o R Gibson Pagter Jr.
525 N Cabrillo Park Dr., Ste 104
Santa Ana, CA 92701                           20635    9/30/2020       24 Hour Fitness USA, Inc.                              $90,525.22      $26,450.00                                         $116,975.22
Mkrttchian, Gayane
10512 Plainview Ave.
Tujunga, CA 91042                              6445     9/1/2020       24 Hour Fitness USA, Inc.                 $900.00                                                                             $900.00
Mladenov, Dimitre
1495 27th Ave
San Francisco, CA 94122                       20688    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $45.25                                                                            $45.25
Mlinarevic, Matteo
6331 Jackie Avenue
Woodland Hills, CA 91367                      13914    9/14/2020    24 Hour Fitness Worldwide, Inc.                                                                $94.79                             $94.79
MLT Station, LLC
Thomas Lerner
Stokes Lawrence, P.S.
1420 Fifth Ave, Suite 3000
Seattle, WA 98101                             27297    1/21/2021    24 Hour Fitness Worldwide, Inc.          $671,268.00                                                                         $671,268.00
MM/PG (Bayfair) LLC
Morris, Nichols, Arsht & Tunnell LLP
Attn: Curtis S. Miller, Esq.
1201 North Market Street
P.O. Box 1347
Wilmington, DE 19899-1347                     24254    10/2/2020       24 Hour Fitness USA, Inc.            $1,053,105.58                                                                      $1,053,105.58
Mnatsakanian, Armen
1275 Daveric Drive
Pasadena, CA 91107                             9489     9/6/2020    24 Hour Fitness Worldwide, Inc.            $1,740.00                                                                           $1,740.00
Mo, Jianbin
2999 Renwick Way
Santa Cruz, CA 95062                          26114    11/2/2020       24 Hour Fitness USA, Inc.                 $499.99                                                                             $499.99
Mo, Margaret
25595 Compton Court # 113
Hayward, CA 94544                              5777    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $24.00                                                                            $24.00
Mo, Tracy
1331 136th Ave
San Leandro, CA 94578                          8492     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $29.99                                                                            $29.99


                                                                                      Page 1054 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 173 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Mobasser, AJ
19 Hollyleaf
Aliso Viejo, CA 92656                          1046     7/6/2020    24 Hour Fitness Worldwide, Inc.             $871.00                                                                              $871.00
MOBASSER, AJ
19 HOLLYLEAF
ALISO VIEJO, CA 92656                         24976    10/7/2020    24 Hour Fitness Worldwide, Inc.            $2,825.88                                                                           $2,825.88
Mobile Repair Services
5930 Running Hills Ave
Livermore, CA 94551                           17397    9/23/2020       24 Hour Fitness USA, Inc.             $72,950.00                                                                           $72,950.00
Mochizuki, Alexandra
4702 Vanderhill Road
Torrance, CA 90505                             8001     9/4/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Mocino, David
7887 Standish Ave
Riverside, CA 92509                            8992     9/5/2020    24 Hour Fitness Worldwide, Inc.                            $1,000.00                                                           $1,000.00
Mocino, David
7887 Standish Ave
Riverside, CA 92509                           15431    9/21/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,000.00                          $1,000.00
Mock, Clyde
3278 Inspiration Drive
Colorado Springs, CO 80917                    16964    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $79.00                                                                            $79.00
Mock, Helen K
3278 Inspiration Drive
Colorado Springs, CO 80917                    18546    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $31.99                                                                            $31.99
Mockingbird Park, Ltd
Marc W. Taubenfeld, Esq.
McGuire, Craddock & Strother, P.C.
500 N. Akard Street
Suite 2200
Dallas, TX 75201                               2920     8/6/2020       24 Hour Fitness USA, Inc.            $771,438.56                                                                          $771,438.56
Mocniak, Margaret
401 Fox Hollow Lane
Annapolis, MD 21403                           14868    9/17/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Modellas, Travis
365 Buoy Way
Sacramento, CA 95831                          11147    9/10/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Moder, Sean
2020 NE Rodney Ave Apt D
Portland, OR 97211                             1940    7/20/2020    24 Hour Fitness Worldwide, Inc.             $475.00                                                                              $475.00
Modeste, Andrea
273 Alpine Way
Woodbridge, NJ 07095                          21633    10/4/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Modha, Chirag
2540 Santa Clara Ave
Fullerton, CA 92831                           23449    10/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Modi, Nishith
10422 Noel Avenue
Cupertino, CA 95014                            2190     8/9/2020       24 Hour Fitness USA, Inc.                $101.98                                                                              $101.98




                                                                                      Page 1055 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 174 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Moeder-Chandler, Markus
3039 W. Platte Ave.
Colorado Springs, CO 80904                    5926    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $59.00                                                                            $59.00
Moeininia, Tahereh
12 Deerborn Drive
Aliso Viejo, CA 92656                        26152    11/2/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Moeker, Kathy
5935 S. Logan Court
Littleton, CO 80121                           4450    8/29/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Moeker, Kathy
5935 S. Logan Court
Littleton, CO 80121                          19184    9/25/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Moeljadi, Brian
4555 Strohm Ave
Toluca Lake, CA 91602                        10970     9/9/2020    24 Hour Fitness Worldwide, Inc.             $148.00                                                                              $148.00
Moeller, Yvette
360 N. Milford Rd.
Orange, CA 92867                              8686     9/8/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Moersen, Charlene
2795 Queens Way
Thousand Oaks, CA 91362                       5614    8/31/2020       24 Hour Fitness USA, Inc.               $1,548.00                                                                           $1,548.00
Moffatt, Cheryl McKay
4961 Via Ventosa
Yorba Linda, CA 92886-4639                   19346    9/28/2020    24 Hour Fitness Worldwide, Inc.             $552.00        $3,025.00                                                           $3,577.00
Moffett, Diane Reis
5846 Zileman Court
San Jose, CA 95123                           19912    9/28/2020    24 Hour Fitness Worldwide, Inc.             $165.00                                                                              $165.00
MOFFETT, RANDY
348 PASEO DE LA PLAYA
#2
REDONDO BEACH, CA 90277                       8714     9/4/2020    24 Hour Fitness Worldwide, Inc.                              $96.00                                                               $96.00
Moffitt, Candace
4656 St. Francis Ave. #213
Dallas , TX 75227                            24601    10/8/2020       24 Hour Fitness USA, Inc.                $382.84                                                                              $382.84
Moffitt, Donald
723 Windsor Road
Uniondale, NY 11553                          26773    11/30/2020   24 Hour Fitness Worldwide, Inc.                                                                $84.00                             $84.00
Moftakhar, Ashkan
19763 Beringer Place
Northridge, CA 91326                         12016    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $27.08                                                                            $27.08
Mogahed, Dalia
1789 Westwind Way
Mclean, VA 22102                             13662    9/14/2020    24 Hour Fitness Worldwide, Inc.             $297.00                                                                              $297.00
Mogilevets, Ruslan
2423 Exbourne Court
Walnut Creek, CA 94596                       11648    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Mogin, Michael L.
10 Ninth Avenue, Apt. 201
San Mateo, CA 94401-4347                     23414    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,219.12                                                           $1,219.12


                                                                                     Page 1056 of 1763
                                                       Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 175 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Mohamed, Mohamud A
21600 24th Ave S Apt. L104
Des Moines, WA 98198                        16029    9/21/2020       24 Hour Fitness USA, Inc.                    $45.03                                                                            $45.03
Mohammadi, Iman
2100 Lee HWY
Apt# 514
Arlington, VA 22201                         26814    12/1/2020    24 Hour Fitness Worldwide, Inc.             $103.98                                                                              $103.98
Mohammadi, Zohreh
1925 Criollo Way
Morgan Hill, CA 95037                        1020     7/8/2020    24 Hour Fitness Worldwide, Inc.             $322.50                                                                              $322.50
Mohammed, Humza
3009 Crestwater Ridge
Keller, TX 76248                            22820    10/2/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Mohammed, Naseeruddin Ahmed
3257 S Parker Road
APT 4212
Aurora, CO 80014                             865      7/7/2020       24 Hour Fitness USA, Inc.                    $63.98                                                                            $63.98
Mohammed, Nazim
2700 E. Eldorado Pkwy Ste 300
Little Elm, TX 75068                         5795    8/31/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Mohammed, Nicholas R
2485 Runyon Cir
Orlando, FL 32837                           23845    10/2/2020    24 Hour Fitness Worldwide, Inc.                               $0.00          $182.81                                             $182.81
Mohammed, Rafi
1633 Tuam St
Houston, TX 77004                            330      7/6/2020    24 Hour Fitness Worldwide, Inc.                              $28.63                                                               $28.63
Mohammed, Saad
3009 Crestwater Ridge
Keller, TX 76248                            22828    10/2/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Mohan, Muthupandian
3018 Threecastles Way
Dublin, CA 94568                            21074    10/1/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Mohan, Venkatraj
3018 Threecastles way
Dublin, CA 94568                            21119    10/1/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Mohapatra, Dipti
25119 Old FairView Ave
Hayward, CA 94542                            8151     9/3/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Mohapatra, Nathan
25119 Old Fairview Ave
Hayward, CA 94542                            6904     9/3/2020    24 Hour Fitness Worldwide, Inc.             $349.00                                                                              $349.00
Mohapatra, Neelam
333 Main Street Apt 210
Redwood City, CA 94063                      27457     3/8/2021    24 Hour Fitness Worldwide, Inc.             $199.99                                                                              $199.99
Mohareb, Hannah
27561 Cabeza
Mission Viejo, CA 92691                      3816    8/27/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Mohareb, Hannah
27561 Cabeza
Mission Viejo, CA 92691                     25039    10/6/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00

                                                                                    Page 1057 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 176 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mohareb, Sam
27561 Cabeza
Mission Viejo, CA 92691                       5487     9/1/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Mohareb, Sam
27561 Cabeza
Mission Viejo, CA 92691                       6393     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Mohebbi, Mahsa Camellia
38786 Rosegate Terrace
Fremont, CA 94536                            23363    10/2/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Mohite, Swati M
3355 Pennsylvania Ave Apt 22
Fremont, CA 94536                             9104     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Mohr, Ray
9200 E Cherry Creek So Dr #60
Denver, CO 80231                             22303    9/30/2020        24 Hour Fitness USA, Inc.                 $623.97                                                                              $623.97
MOHSENIAN, AMIR
5670 W. Red Ridge Lane #110
Salt Lake City, UT 84118                      7141     9/1/2020     24 Hour Fitness Worldwide, Inc.              $199.99                                                                              $199.99
Moi, Corrin Jayden
1330 Molly Ave
Woodland, CA 95776                           20793    9/29/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Moir, Ellen
307 Marnell Ave.
Santa Cruz, CA 95062                         12598    9/11/2020     24 Hour Fitness Worldwide, Inc.              $898.17                                                                              $898.17
Moisan, Doris
18919 Crest Cove Dr.
Cypress, TX 77433                            11915    9/10/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Moiseyev, Michael
15353 Weddington St Apt C305
Sherman Oaks, CA 91411                        9742     9/7/2020     24 Hour Fitness Worldwide, Inc.              $860.00                                                                              $860.00
Moita, Jeffrey L
2201 Shoreline Drive
Unit 2936
Alameda, CA 94501                             7787     9/2/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Mojarrad, Fatemeh
8741 Brook Rd.
Mclean , VA 22102                            17805    9/24/2020        24 Hour Fitness USA, Inc.                $2,159.92                                                                           $2,159.92
Mojica, Michael
2031 Monterey Avenue
Menlo Park, CA 94025                         16512    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $30.52                                                                             $30.52
Mojica, Michael
2547 Old Quarry Rd Apt 927
San Diego, CA 92108                          15542    9/19/2020    24 Hour Fitness United States, Inc.                                              $0.00                                               $0.00
Mok, Abigail
1135 Sanders Dr.
Moraga, CA 94556                             12971    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $44.99                                                                             $44.99
Mok, Jung
1135 Sanders Dr.
Moraga, CA 94552                             14224    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $44.99                                                                             $44.99


                                                                                       Page 1058 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 177 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mok, Tsung & Raymond
P.O. Box 2892
San Ramon, CA 94583                           8899     9/5/2020     24 Hour Fitness Worldwide, Inc.              $348.00                                                                              $348.00
Mokhlis, Masood
2035 W Judith Lane
Anaheim, CA 92804                            11114     9/9/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Mokhnatyuk, Aleksandr
5447 Toltec Drive
Santa Barbara, CA 93111                      22041    9/30/2020        24 Hour Fitness USA, Inc.                                                $3,000.00                                           $3,000.00
Molas Jr, Baltazar
675 Evans Road
Dixon, CA 95620                              18410    9/26/2020        24 Hour Fitness USA, Inc.                 $450.81                                                                              $450.81
Moldavskiy, Steven
168 oxford st
Brooklyn, NY 11235                           14503    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $119.97                                                              $119.97
MOLDAVSKIY, STEVEN
168 OXFORD ST
BROOKLYN, NY 11235                           14598    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $169.97                                                              $169.97
Moldowin, Isaac
1020 E 45th St. #224
Austin, TX 78751                              9605     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Molenaar, Cornelis
552 Dew Point Avenue
Carlsbad, CA 92011                            628      7/7/2020     24 Hour Fitness Worldwide, Inc.              $213.08                                                                              $213.08
Molero, Jennifer
2823A West 17th Street
Brooklyn, NY 11224                           16672    9/21/2020     24 Hour Fitness Worldwide, Inc.              $270.07                                                                              $270.07
Moleta, Sr, Harry L.
790 Manawai St Apt 107
Kapolei, HI 96707-4568                        1503    7/13/2020            24 New York LLC                          $52.88                                                                             $52.88
Molin, Anna
27 Battle Ridge Trail
Totowa, NJ 07512                             17258    9/22/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Molina, Albert G.
9438 La Gloria
Rancho Cucamonga, CA 91701                   11170     9/9/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Molina, Daniel
                                              5650    8/31/2020     24 Hour Fitness Worldwide, Inc.                                               $674.00                                             $674.00
Molina, Daniel
8961 sw 72 nd st
Miami, FL 33173                               2476    7/31/2020        24 Hour Fitness USA, Inc.                                                  $674.00                                             $674.00
Molina, Glenn
115 Roslyn Drive
Concord, CA 94518                            19679    9/29/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Molina, Luis
1539 N Laurel Ave Apt 103
Los Angeles, CA 90046                        11350    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Molina, Marisa
5057 Park Rim Dr.
San Diego, CA 92117                          22653    10/2/2020     24 Hour Fitness Worldwide, Inc.              $959.00                                                                              $959.00

                                                                                       Page 1059 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 178 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Molina, Micheal
17632 Rosa Drew LN A36
Irvine , CA 92612                            19464    9/28/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
MOLINA, SARA
5519 Mission Street Apt 205
SAN FRANCISCO , CA 94112                      7525     9/4/2020     24 Hour Fitness Worldwide, Inc.           $25,000.00                                                                           $25,000.00
Molina-Cordero, Richard Alberto
4371 Rosewood Ave #1
Los Angeles, CA 90004                        14816    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $81.62                                                                             $81.62
Molinares, Christopher
16935 SW 93 ST, APT 1-106
Miami, FL 33196                               1728    7/15/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
Molinaro, Matthew
22 Richard Street
Parsippany, NJ 07054                         17786    9/24/2020     24 Hour Fitness Worldwide, Inc.              $583.00                                                                              $583.00
Moline , Jonh Gregory
4565 Westridge Drive
Oceanside , CA 92056                          6559     9/2/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Moline, Norman
2552 Gardi St
Duarte, CA 91010                              5262     9/1/2020     24 Hour Fitness Worldwide, Inc.              $749.81                                                                              $749.81
Molino, Steve
236 S Alma School Road
Mesa, AZ 85210                               14343    9/15/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Mollard-Zimmerman, Erin S.
357 Sycamore Street
Rahway, NJ 07065                             21265    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,948.02                                                                           $1,948.02
Moller, Daniel
4541 Cherokee Ave. Apt. 2
San Diego, CA 92116                           3914    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Mollica, Jim
7913 Astral Avenue
Las Vegas, NV 89149                          21053    9/30/2020     24 Hour Fitness Worldwide, Inc.              $155.52                                                                              $155.52
Mollman, Mark
5141 W Wooley Rd
Oxnard, CA 93035                             21646    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $3,504.00                                                           $3,504.00
Mollot, Roberta
286 Corbin Place, 2E
Brooklyn, NY 11235                           26616    11/19/2020    24 Hour Fitness Worldwide, Inc.                               $39.60                                                               $39.60
Molloy, Margaret Ann
766 Winterside CIR
San Ramon, CA 94583                          12428     9/9/2020     24 Hour Fitness Worldwide, Inc.              $229.00                                                                              $229.00
Molter, Carolyn
28091 SW Morgan Street
Wilsonville, OR 97070                        15745    9/20/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Molyneux, Bob
1412 Finley Dr.
Plano, TX 75025                              12990    9/12/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00




                                                                                       Page 1060 of 1763
                                                        Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 179 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Momenzadeh, Eman
1324 E. Tudor St
Covina, CA 91724                             19607    9/28/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Mona Salah & Atef Elzeftawy
139 Hollow Tree
Irvine, CA 92618                             14874    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,100.00                                                                           $1,100.00
Monaco, Ting-chen
6820 Preston Rd 1216
Plano, TX 75024                              13456    9/15/2020     24 Hour Fitness Worldwide, Inc.                               $53.04                                                               $53.04
Monahan, Stephen
6 Yorkshire Drive
Suffern, NY 10901                             9439     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Monarrez, Jeannie
645 S Vecino Dr
Covina, CA 91723                             16067    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00
Mondal, Manas
2000 Pasqual Dr
Roseville, CA 95661                          20250    9/29/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Mondesir, Lorna
1815 Davidson Avenue #5D
Bronx, NY 10453                              20634    10/1/2020     24 Hour Fitness Worldwide, Inc.                $53.00                                                                              $53.00
Mondo, Sasha
42-705 Saragoza Ct.
Indio, CA 92203                              26045    10/28/2020    24 Hour Fitness Worldwide, Inc.              $316.00                                                                              $316.00
Mondragon, Arlene
1133 S Spruce St
Santa Ana, CA 92704                           7594     9/4/2020    24 Hour Fitness United States, Inc.          $1,500.00                                                                           $1,500.00
Mondragon, Dakoda Michael
23134 131st Ave SE
Kent, WA 98031                               19766    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $752.40                                                              $752.40
Mondragon, Maria
701 W Imperial Hwy.
Apt 714
La Habra, CA 90631                           15319    9/18/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Mondschein, Elizabeth
180 Garth Road, 1G
Scarsdale, NY 10583                          18574    9/27/2020            24 New York LLC                       $500.00                                                                              $500.00
Mone, Carolyn J
277 Grandview Drive
Woodside, CA 94062                           19013    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00
Monette, Eddie
1624 N. Coast Highway 101 SPC-30
Encinitas, CA 92024-1041                     21386    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                 $73.48                             $73.48
Money, Rory
775 Caveson Drive
Frisco, TX 75036                             14191    9/15/2020     24 Hour Fitness Worldwide, Inc.                $92.04                                                                              $92.04
Monford, Alexzandra
2811 E St #11
Sacramento, CA 95816                         23399    10/2/2020     24 Hour Fitness Worldwide, Inc.              $970.00                                                                              $970.00


                                                                                       Page 1061 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 180 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Monga, Smarpan
965 Luz Del Sol Loop
Milpitas, CA 95035                            7225     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Mongold, Bethany
450 B Street Suite 1800
San Diego, CA 92101                           3732    8/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Mongold, Carrie
2948 East Wardway Drive
Holladay, UT 84124                           24034    10/2/2020        24 Hour Fitness USA, Inc.                    $31.10                                                                             $31.10
Mongole, Laura
4216 Harvest Point Drive
Carrollton, TX 75010                         17793    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $19.43                                                                             $19.43
Monheim, Christine
17702 Gainsford Lane
Huntington Beach, CA 92649                   11073     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Monico, David
1803 Cottonwood Court
Sugar Land, TX 77498                         12574    9/11/2020     24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00
Monico, Heather
1803 Cottonwood Court
Sugar Land, TX 77498                          9660     9/6/2020     24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00
Monim, Fatma
267 27th ave apt 6
San Francisco, CA 94121                      27523     4/7/2021    24 Hour Fitness United States, Inc.              $69.98                                                                             $69.98
Moniz, Craig
610 Grove Place
Glendale, CA 91206                           24766    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $20.52                                                                             $20.52
Moniz, Jeremy
557 Banyan Circle
Walnut Creek, CA 94598                       21056    10/3/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Moniz, Kevin
6819 Yolanda Ave
Reseda, CA 91335                             18913    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $110.00                                                              $110.00
Moniz, Nathan
557 Banyan Circle
Walnut Creek, CA 94598                       21013    10/3/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Monks, Rachel A.
16 Dale Drive
Annapolis, MD 21403                           392     6/25/2020     24 Hour Fitness Worldwide, Inc.             $1,324.96                                                                           $1,324.96
Monley, Anna
3625 South Verbena St #321
Denver, CO 80237                             15361    9/20/2020              24 Denver LLC                       $135.91                                                                              $135.91
Monnier, Judy
3969 Waterhouse Road
Oakland, CA 94602                             9391     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Monokandilos, Francisco
16305 S. Delaware St Apt 5269
San Mateo, CA 94402                          17064    9/21/2020        24 Hour Fitness USA, Inc.                 $187.96                                                                              $187.96




                                                                                       Page 1062 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 181 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Monpere, Tom
5980 Wymore Way
Sacramento, CA 95822                         13672    9/14/2020        24 Hour Fitness USA, Inc.                 $648.00                                                                              $648.00
Monreal, Tina
6708 Coronado Palms Ave
Las Vegas, NV 89139                          14775    9/15/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                           $484.00                            $484.00
Monroe, Alex
2746 Westwood DR NW
Olympia,, WA 98502                           22069    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $358.40                                                              $358.40
Monroe, Joel
134 N. Paseo Rio Moreno
Anaheim, CA 92807                            17253    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $22.50                                                                             $22.50
Monroe, John
212 Royal Vista Dr
Cedar Hill, TX 75104                          7976     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
MONROE, KE
5432 POINSETT AVENUE
EL CERRITO, CA 94530                          4753    8/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Monroe, Lawrence J
201 E.12th St. Apt.217
Oakland, CA 94606                             6395     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Monroe, Martin
617 Broadway Unit 125
Sonoma, CA 95476-2403                        12830    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $99.50                                                                             $99.50
Monroe, Patricia
213 Post Oak Court
Landover, MD 20785                           12169     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $75.58                                                                             $75.58
Monroe, Tanya
18 Via Jolitas
Rancho Santa Margarita, CA 92688              6672     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Monroe-Truitt, Janet F
6913 Granada Dr
Palmdale, CA 93551                           16269    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
MONROY, MARIA ISABEL
PO BOX 6522
CHULA VISTA, CA 91909                        13833    9/14/2020    24 Hour Fitness United States, Inc.           $234.75                                                                              $234.75
Monsivais, Mildred E
28 Orange Ave Unit 2
Chula Vista, CA 91911                         1596    7/14/2020     24 Hour Fitness Worldwide, Inc.              $190.75                                                                              $190.75
MONSIVAIS, MILDRED E
28 ORANGE AVE UNIT 2
CHULA VISTA, CA 91911                        24261    10/6/2020     24 Hour Fitness Worldwide, Inc.              $190.75                                                                              $190.75
Monson, Brian
15007 SE Francesca Lane
Happy Valley, OR 97086                        6764     9/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Montagna, Anna Marie
                                             16345    9/18/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Montagna, John R
234 Plumosa Ave
Vista, CA 92083                              16468    9/18/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00

                                                                                       Page 1063 of 1763
                                                        Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 182 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Montagnon, Juliet
1201 Sunset Loop
Lafayette, CA 94549                          26947    12/8/2020     24 Hour Fitness Worldwide, Inc.                $29.00                                                                              $29.00
Montagnon, Michael
1201 Sunset Loop
Lafayette, CA 94549                          20755    9/30/2020     24 Hour Fitness Worldwide, Inc.                $90.38                                                                              $90.38
Montales, Genesis
14360 Saint Michaels Ln
Chino, CA 91710                              20311    9/30/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Montalvan, Kaitlin A
5024 Sepulveda Blvd
Torrance, CA 90505                           14703    9/17/2020     24 Hour Fitness Worldwide, Inc.                $42.00                                                                              $42.00
Montanez, Krystle
9300 Moncrief St
Fort Worth, TX 76244                         20567    9/30/2020     24 Hour Fitness Worldwide, Inc.              $169.31                                                                              $169.31
Montano, Eric
4905 N Crescent St
San Bernardino, CA 92407                     21274    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Montano, Nicolette
PO Box 6580
Oxnard, CA 93031                             20015    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Montecinos, Lisseth Y
99 West Hanover Ave.
Morris Plains, NJ 07950                      26064    10/29/2020    24 Hour Fitness Worldwide, Inc.              $700.13                                                                              $700.13
Montee, Kristy
60 White Pine Lane
Danville, CA 94506                           10448     9/8/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Montegna, Joe
PO Box 7040
Chula Vista, CA 91912                        10236     9/7/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Montel, Nick
8496 SW 186th Ave
Beaverton, OR 97007                          26479    11/17/2020     24 Hour Fitness Holdings LLC                $291.00                                                                              $291.00
Monteleone, Lisa
25 Phyldan Road
East Hanover, NJ 07936                        8326     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Montell, Dawna
910 S Nueva Vista Dr
Palm Springs, CA 92264                       25522    10/14/2020    24 Hour Fitness Worldwide, Inc.             $1,634.98                                                                           $1,634.98
Montelongo, Dominic E
8243 West 83rd street
Playa Del Rey, CA 90293                      17383    9/23/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Montemayor Jr, Alfredo
1431 San Bernardino Rd Apt C
Upland, CA 91786                             10268     9/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Montero, Carmen Dalila
555 Paularino Ave #P 102
Costa Mesa, CA 92626                          9016     9/6/2020    24 Hour Fitness United States, Inc.           $340.00                                                                              $340.00




                                                                                       Page 1064 of 1763
                                                               Case 20-11568-KBO          Doc 72-2        Filed 04/19/21    Page 183 of 441


                                                                                                 Claim Register
                                                                                              In re RS FIT NW LLC
                                                                                              Case No. 20-11568

                                                                                                                Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address         Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                 Claim Amount Claim Amount                                             Amount
                                                                                                                    Amount                                           Amount           Amount
Montes, Carmen
4821 American River Drive
Carmichael, CA 95608                                22170    10/1/2020     24 Hour Fitness Worldwide, Inc.             $3,240.00                                                                           $3,240.00
Montes, Liliana
8711 SW 97 Ave Apt 121
Miami, FL 33173                                     23953    10/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
MONTES, LUZ
1811 CLOVERDALE AVE
LOS ANGELES, CA 90019                               15314    9/18/2020     24 Hour Fitness Worldwide, Inc.              $162.00                                                                              $162.00
Montesa, Antoinette
6035 Purisima Place
Rancho Cucamonga, CA 91739                           3358    8/26/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
MONTESDEOCA, ANGELO
28 CHURCH ST UNIT 5
LODI, NJ 07644-2437                                 21638    10/1/2020     24 Hour Fitness Worldwide, Inc.              $268.70                                                                              $268.70
Monteza, Herminia
Roper & Tyne, LLC Trust Account
77 Jefferson Place
Totowa, NJ 07512                                    14870    9/17/2020     24 Hour Fitness Worldwide, Inc.           $32,500.00                                                                           $32,500.00
Montgomery County Municipal Utility District #60
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                                   26358    11/12/2020       24 Hour Fitness USA, Inc.                                                  $421.16                                             $421.16
Montgomery County
Linebarger Goggan Blair & Sampson, LLP
PO Box 3064
Houston, TX 77253                                    1106     7/8/2020        24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
Montgomery County
Linebarger Goggan Blair & Sampson, LLP
Attn: John P. Dillman
PO Box 3064
Houston, TX 77253-3064                              26490    11/13/2020       24 Hour Fitness USA, Inc.                                               $14,102.26                                          $14,102.26
Montgomery, Daria
3553 Brighton Point Dr
Salt Lake City, UT 84121                            17832    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Montgomery, Jack
2360 SW 70 Terriace
Davie , FL 33317                                    27177    12/28/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Montgomery, Morgan
305 Turquoise Trade Dr
La Marque, TX 77568                                 17744    9/25/2020    24 Hour Fitness United States, Inc.           $920.00                                                                              $920.00
Montgomery, Sheila M
216 Camino Cortina St
Camarillo, CA 93010                                 17051    9/21/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Montiel, Thomas
5951 Hayes St
Oakland, CA 94621                                    5816     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Montoya, Adriana
5225 Vale Drive
Carmichael, CA 95608                                14409    9/15/2020     24 Hour Fitness Worldwide, Inc.             $3,538.99                                                                           $3,538.99

                                                                                              Page 1065 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 184 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
MONTOYA, ALAN
1633 RONZARD AVE
NORTH LAS VEGAS, NV 89032                     68     6/29/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Montoya, Alfonso
150 Ramona Ave. South
San Francisco, CA 94080                     26431    11/13/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Montoya, Anthony
1620 Masthead Dr
Oxnard, CA 93035                             2523    7/29/2020        24 Hour Fitness USA, Inc.                 $329.96                                                                              $329.96
Montoya, Ashley
6225 Reseda Blvd Apt #14
Reseda, CA 91335                             1767    7/16/2020    24 Hour Fitness United States, Inc.           $140.00                                                                              $140.00
Montoya, Bernie
3528 Corte Yolanda
Carlsbad, CA 92009                           5823    8/31/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Montoya, Janice
PO Box 906
Manitou Springs, CO 80829                   12709    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,036.00                                                                           $1,036.00
MONTOYA, NATALIE
1633 RONZARD AVE
NORTH LAS VEGAS, NV 89032                    157     6/29/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Montroy, Hayley
6053 Vantage Ave
North Hollywood, CA 91606                   22280    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Monzon, Ernesto A
1526 Amador St
Chula Vista, CA 91913                        722     6/29/2020     24 Hour Fitness Worldwide, Inc.              $153.46                                                                              $153.46
Monzon, Ernesto A
1526 Amador St
Chula Vista, CA 91913                       25027    10/6/2020    24 Hour Fitness United States, Inc.           $190.31                                                                              $190.31
Monzon, Guadalupe
1526 Amador St
Chula Vista, CA 91913                        633     6/29/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Monzon, Guadalupe
1526 Amador St
Chula Vista, CA 91913                       25094    10/6/2020    24 Hour Fitness United States, Inc.           $140.97                                                                              $140.97
Monzon, Marite
88 Temple St
Paterson, NJ 07522                          24919    10/5/2020            24 New York LLC                           $2.26                                         $260.00                            $262.26
Moo, Reine Ah
1067 Waiholo St.
Honolulu, HI 96821                           4295    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $323.99                            $323.99
Moody, Connor
278 Calle Cuervo
San Clemente, CA 92660                      16529    9/20/2020        24 Hour Fitness USA, Inc.                 $670.82                                                                              $670.82
Moody, James
2491 Freitas Wy
Fairfield, CA 94533                         26269    11/6/2020     24 Hour Fitness Worldwide, Inc.              $569.98                                                                              $569.98




                                                                                      Page 1066 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 185 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Moody, Lori
4424 D Street
Sacramento, CA 95819                          4126    8/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Moody, Lori
4424 D Street
Sacramento, CA 95819                         14574    9/16/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Moody, Shaka
149 Northgate Drive
Canton, MS 39046                             20152    9/30/2020    24 Hour Fitness Worldwide, Inc.             $483.00                                                                              $483.00
Moomaw, Paul
4012 Avenue C
Austin, TX 78751                             24129    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $74.00                                                                            $74.00
Moon, Atif
22433 S. Vermont Ave.
Torrance, CA 90502                            1299    7/12/2020       24 Hour Fitness USA, Inc.                $249.00                                                                              $249.00
Moon, Hyangjin
7513 Kekaa St.
Honolulu, HI 96825                           23808    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $16.02                                                                            $16.02
Moon, Jonathan
1604 Spring Rain Rd.
Las Vegas, NV 89142                           8897     9/5/2020    24 Hour Fitness Worldwide, Inc.         $150,000.00                                                                          $150,000.00
Moon, Martha M
813 Black Aroow Dr.
Colorado Springs, CO 80921                   22070    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,848.00                                                                           $1,848.00
Moon, Martha M
813 Black Arrow Dr.
Colorado Springs, CO 80921                    339      7/1/2020    24 Hour Fitness Worldwide, Inc.            $1,848.00                                                                           $1,848.00
Moon, Priscilla
200 Monte Vista Ln
Sierra Madre, CA 91024                        5707     9/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Moon, Rita
31486 West Nine Drive
Laguna Niguel, CA 92677                      27183    12/29/2020   24 Hour Fitness Worldwide, Inc.             $880.00                                                                              $880.00
Moon, Wonmin
22 Fury Ranch Pl
The Woodlands, TX 77389                      14041    9/16/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Moon, Young
7513 Kekaa St.
Honolulu, HI 96825                           10716     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $16.02                                                                            $16.02
Mooney Jr, John G
95 Argonaut # 105
Aliso Viejo, CA 92656                        23211    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Mooney, John
95 Argonaut, # 105
Aliso Viejo, CA 92656                        16895    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Mooney, Kyle
95 Argonaut # 105
Aliso Viejo, CA 92656                        23206    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00




                                                                                     Page 1067 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 186 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Mooney, Sally
95 Argonaut #105
Aliso Viejo, CA 92656                        23214    10/6/2020    24 Hour Fitness Worldwide, Inc.             $149.00                                                                              $149.00
Mooney, Steve
151 Seafare
Laguna Niguel, CA 92677                      16641    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mooradian, Micheal J
2395 Monte Vista St.
Pasadena, CA 91107-2519                       6198    8/31/2020       24 Hour Fitness USA, Inc.                                 $43.60                                                               $43.60
Moore Jr, Marlon E
6113 Whale Rock Court
Fort Worth, TX 76179                         10088     9/8/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Moore Jr., David Jonathan
19181 Mono Dr.
Hesperia, CA 92345                            7748     9/3/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Moore, Alyshea
19181 Mono Dr.
Hesperia, CA 92345                            6277     9/3/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Moore, Anna-Marie
4927 SE Lucas Ct
Milwaukie, OR 97267                          19718    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Moore, Bruce B
PO Box 351
Kihei , HI 96753                             24438    10/2/2020       24 Hour Fitness USA, Inc.               $1,000.00                                                                           $1,000.00
MOORE, CAROLYN
1012 LEAGUE RD
LEWISVILLE, TX 75067                         23963    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,608.00                                                                           $1,608.00
Moore, Cassandra
52 Country Mile Road
Pomona, CA 91766                             27173    12/28/2020   24 Hour Fitness Worldwide, Inc.             $860.00                                                                              $860.00
Moore, Cheryl
8766 Tulare Drive, Unit 403 B
Huntington Beach, CA 92646-6273              25279    10/10/2020   24 Hour Fitness Worldwide, Inc.                 $10.00                                                                            $10.00
Moore, Cydni
6120 Dalhart Ave.
La Mesa, CA 91942                            14296    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $77.98                                                                            $77.98
Moore, Danielle Adrienne
202 E 67th Way
Long Beach, CA 90805                         25296    10/12/2020   24 Hour Fitness Worldwide, Inc.             $279.99                                                                              $279.99
Moore, Danielle Adrienne
202 E 67th Way
Long Beach, CA 90805                         25298    10/12/2020   24 Hour Fitness Worldwide, Inc.             $279.99                                                                              $279.99
Moore, Dannyelle
6601 Dublin blvd Apt 308
Dublin, CA 94568                              9342     9/6/2020    24 Hour Fitness Worldwide, Inc.                             $180.00                                                              $180.00
Moore, Deana Leigh
500 Chelmsford Road
Hillsborough, CA 94010                        2545    8/19/2020       24 Hour Fitness USA, Inc.               $2,249.64                                                                           $2,249.64




                                                                                     Page 1068 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 187 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Moore, Deana
500 Chelmsford Rd
Hillsborough, CA 94010                       26435    11/14/2020       24 Hour Fitness USA, Inc.                $2,249.64                                                                           $2,249.64
Moore, Debbie
20181 Hillside Drive
Orange, CA 92869                              5470     9/1/2020     24 Hour Fitness Worldwide, Inc.              $372.00                                                                              $372.00
Moore, Emily
20181 Hillside Drive
Orange, CA 92869                              5212     9/1/2020     24 Hour Fitness Worldwide, Inc.              $372.00                                                                              $372.00
Moore, Fatimah
525 E SEASIDE WAY UNIT 1004
LONG BEACH, CA 90802-8008                    10203     9/8/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Moore, G
POB 4934
Irvine, CA 92616                             15680    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Moore, Gaylene
138 West Mariposa
San Clemente, CA 92672                        8328     9/5/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Moore, Jayme
12038 Clark St Apt 3
Moreno Valley, CA 92557                       5302    8/30/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
MOORE, JOHN
304 PASEO DE LA PLAYA, APT B
REDONDO BEACH, CA 90277                      12076    9/11/2020              RS FIT CA LLC                      $1,580.00                                                                           $1,580.00
Moore, Juanita
7970 Crest Avenue
Oakland, CA 94605                            11318    9/10/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Moore, Kathleen
16972 Fairfield Circle
Huntington Beach, CA 92649                   11126     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Moore, Kimberly
43523 Kirkland ave Apt. 104
Lancaster, CA 93535                          15726    9/20/2020    24 Hour Fitness United States, Inc.               $0.00         $0.00                             $0.00                              $0.00
Moore, Lauren
8888 Citrus Ave Apt F50
Fontana, CA 92335                            23748    10/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Moore, Lisa M
9755 Caminito Cuadro
San Diego, CA 92129                          17263    9/25/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Moore, Mareanna
8030 East D St
Tacoma, WA 98404                             15128    9/17/2020    24 Hour Fitness United States, Inc.           $147.24                                                                              $147.24
Moore, Mareanna
8030 East D St
Tacoma, WA 98404                             15167    9/17/2020    24 Hour Fitness United States, Inc.              $46.15                                                                             $46.15
Moore, Markaye
19003 Martha Ave
Cerritos, CA 90703                           16813    9/21/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00




                                                                                       Page 1069 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21   Page 188 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Moore, Nora
505 South Bend Trail
Southlake, TX 76092                          16927    9/21/2020    24 Hour Fitness Worldwide, Inc.            $1,020.00                                                                           $1,020.00
Moore, Ramon
818 Bridleridge Drive
Fairfield, CA 94534                          26988    12/10/2020   24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Moore, Robin
P.O. BOX 90281
Los Angeles, CA 90009                        25592    10/15/2020   24 Hour Fitness Worldwide, Inc.          $50,000.00                                                                           $50,000.00
Moore, Rodney
4502 Aldridge Dr
Sachse, TX 75048                              9735     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,545.00                                                                           $1,545.00
Moore, Shelley A
47-411 Hui Iwa St. Apt. 3
Kaneohe, HI 96744                             6400     9/1/2020    24 Hour Fitness Worldwide, Inc.            $3,040.16                                                                           $3,040.16
Moore, Sonya Gail
5322 North Pkwy
Sacramento, CA 95823                         25291    10/12/2020   24 Hour Fitness Worldwide, Inc.             $162.54                                                                              $162.54
Moore, Stephanie
19817 50th Ave W Apt J11
Lynnwood, WA 98036                            6148     9/2/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Moore, Ted W
8766 Tulare Drive Unit 403B
Huntington Beach, CA 92646                   21940    10/6/2020        24 Hour Holdings II LLC                 $289.99                                                                              $289.99
Moore, Ted W
8766 Tulare Drive Unit 403B
Huntington Beach, CA 92646                   25209    10/10/2020   24 Hour Fitness Worldwide, Inc.             $289.99                                                                              $289.99
Moore, Teri R
21384 Miramar
Mission Viejo, CA 92692                       1134     7/9/2020       24 Hour Fitness USA, Inc.               $1,540.64                                                                           $1,540.64
Moore, Thomas M.
126 Via De La Valle
Solana Beach, CA 92075                       14842    9/15/2020       24 Hour Fitness USA, Inc.               $1,584.00                                                                           $1,584.00
Moore, Whitney
17410 rustic pine trl
Houston, TX 77090                            14420    9/16/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Moorehead, Lauren
550 W. 16th Street
Apartment 14
San Pedro, CA 90731                          15253    9/18/2020       24 Hour Fitness USA, Inc.                                $113.97                                                              $113.97
Moorehead, Robert E
830 Rosemounth Rd
Oakland, CA 94610                            18558    9/23/2020     24 Hour Fitness Holdings LLC               $420.00                                                                              $420.00
Moorehead, Robert E.
830 Rosemount Rd
Oakland, CA 94610                            18557    9/23/2020       24 Hour Fitness USA, Inc.                $420.00                                                                              $420.00
Moorehead, Robert E.
830 Rosemount Rd
Oakland, CA 94610                            18562    9/23/2020         24 San Francisco LLC                   $420.00                                                                              $420.00


                                                                                     Page 1070 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 189 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Moosavi, Paul
7953 Alta Lima Valley Court
Las Vegas, NV 89178                           13167    9/12/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Moqbel, Mohammed
1600 Bryant St Unit 410623
San Francisco, CA 94141                       15012    9/17/2020     24 Hour Fitness Worldwide, Inc.              $162.50                                                                              $162.50
Mora Journett, Frances S.
464 Lake Bridge Lane, Apt 1318
Apopka, FL 32703                               2352    7/29/2020     24 Hour Fitness Worldwide, Inc.              $141.00                                                                              $141.00
Morabito, John P.
14 Wainwright Ave Apt. 1A
Yonkers, NY 10710                              5763     9/2/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Moraga, Jose
PO Box 83821
San Diego, CA 92138                            5538    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,300.00                                                                           $1,300.00
Morales Aguila, Alan E
128 Shadow Mountain Ct.
Pleasant Hill, CA 94523                       26076    10/29/2020    24 Hour Fitness Worldwide, Inc.              $103.98                                                                              $103.98
Morales Sosa, Jessica Yoana
14090 Weeping Willow Lane
Fontana, CA 92337                             20988    9/30/2020     24 Hour Fitness Worldwide, Inc.                $80.00                                                                              $80.00
Morales, Alison
9392 Waterfront Drive
Huntington Beach , CA 92646                   17639    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,000.00                          $1,000.00
Morales, Andy
27520 Sierra Hwy, F208
Canyon Country, CA 91351                       7620     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Morales, Angel
2249 S Cochran Ave.
Los Angeles, CA 90016                          7519     9/2/2020     24 Hour Fitness Worldwide, Inc.              $125.61                                                                              $125.61
Morales, Arnoldo Bujanos
3001 Pinebranch Dr
Apt 202
Kissimmee, FL 34741                            1168     7/9/2020     24 Hour Fitness Worldwide, Inc.                $90.28                                                                              $90.28
Morales, Aurelio
5947 Hathaway Ave
Dublin, OH 43016-6723                         22260    10/1/2020     24 Hour Fitness Worldwide, Inc.              $199.95                                                                              $199.95
Morales, Deborah
4410 Clytie Way
Sacramento, CA 95864                           9919     9/7/2020     24 Hour Fitness Worldwide, Inc.                $49.96                                                                              $49.96
Morales, Giancarlo
1925 Jackson Dr
Little Elm, TX 75068                           2786     8/3/2020    24 Hour Fitness United States, Inc.           $399.99                                                                              $399.99
Morales, Jimena
3000 Cole Street
Golden, CO 80401                              22150    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $143.97                            $143.97
Morales, Joaquin Alonzo
337 E 116th Pl
Los Angeles, CA 90061                         19323    9/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00


                                                                                        Page 1071 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21    Page 190 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Morales, Lynette
126 Lake Ave Apt 4
Clifton, NJ 07011                             5289     9/1/2020     24 Hour Fitness Worldwide, Inc.              $301.50                                                                              $301.50
Morales, Michaela
59 Fletcher Street
Kennebunk , ME 04043                         18115    9/25/2020    24 Hour Fitness United States, Inc.           $149.00                                                                              $149.00
Morales, Ramon A
118-17 Union Turnpike #10 H
Forest Hills, NY 11375                       10059     9/7/2020     24 Hour Fitness Worldwide, Inc.              $204.00                                                                              $204.00
Morales, Robby
2339 Sophia Drive
Santa Rosa, CA 95403                         14798    9/16/2020     24 Hour Fitness Worldwide, Inc.              $804.00                                                                              $804.00
Morales, Rosa
11301 Encino Ave
Granada Hills, CA 91344                       7742     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Morales, Rosalinda E
5847 Hathaway Ave
Dublin, OH 43016-6723                        22256    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,039.74                                                                           $1,039.74
Morales, Stephanie
11424 Woodley Ave
Granada Hills, CA 91344                      11823    9/10/2020     24 Hour Fitness Worldwide, Inc.              $206.50                                                                              $206.50
Morales-Perez, Elvin Emanuel
4147 SW Amelia Terrace
Beaverton, OR 97078                          25911    10/23/2020    24 Hour Fitness Worldwide, Inc.              $687.50                                                                              $687.50
Moran Torres, Roberto Ivan
9416 1st Ave NE Apt 415
Seattle, WA 98115                             2743    8/11/2020        24 Hour Fitness USA, Inc.                 $713.45                                                                              $713.45
MORAN, ADRIANA C
6964 RIVERBOAT DR.
EASTVALE, CA 91752                           11207     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Moran, Andres
36932 Locus Street
Newark, CA 94560                             25917    10/23/2020    24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Moran, Beth W
5817 Keyntel St
Citrus Hts., CA 95621                         7657     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $389.99                                                              $389.99
Moran, Bill
4915 Dana Ct
Livermore, CA 94550-3787                     17764    9/24/2020     24 Hour Fitness Worldwide, Inc.             $6,000.00                                                                           $6,000.00
Moran, Claire
4915 Dana Ct
Livermore, CA 94550-3787                     15862    9/24/2020     24 Hour Fitness Worldwide, Inc.           $12,000.00                                                                           $12,000.00
Moran, Domingo F.
302 Clark Dr
Vallejo, CA 94591-4009                       12929    9/11/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Moran, Juan
28 Hazel Ave
Farmingdale, NY 11735                         7294     9/2/2020            24 New York LLC                                       $649.99                                                              $649.99




                                                                                       Page 1072 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 191 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Moran, Laurie
2817 Painted Rose Ln
Henderson, NV 89074                          12935    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Moran, Martha
2141 Holland Avenue
Apt 4H
Bronx, NY 10458                               3959    8/29/2020     24 Hour Fitness Worldwide, Inc.              $206.51                                                                              $206.51
Moran, Richard
77 Luneta Lane
Rancho Mission Viejo, CA 92694-1877           7690     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99
Morano, Blendalynn
6525 Lunt Ct
Chino, CA 91710                               3399    8/27/2020        24 Hour Fitness USA, Inc.                    $15.00                                                                             $15.00
Moravits, Jeri
1326 Selva St.
Pasadena, TX 77504                           11494     9/9/2020        24 Hour Fitness USA, Inc.                    $59.30                                                                             $59.30
Morazan, Bryan Munoz
1136 Hayes
Irvine, CA 92620                             10758     9/8/2020    24 Hour Fitness United States, Inc.           $140.37                                                                              $140.37
Moreau, Zoey
4980 Idaho Ave
Las Vegas, NV 89104                           1009     7/8/2020    24 Hour Fitness United States, Inc.           $490.89                                                                              $490.89
Moreen, Dennis
2415 Porter Ave
Altadena, CA 91001                           17983    9/25/2020        24 Hour Fitness USA, Inc.                                 $181.00                                                              $181.00
Morehouse, Laura
45 Tarn Drive
Morris Plains, NJ 07950                       956      7/8/2020        24 Hour Fitness USA, Inc.                $1,212.27                                                                           $1,212.27
Morehouse, Laura
45 Tarn Drive
Morris Plains, NJ 07950                      18516    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,137.12                                                                           $1,137.12
Morehouse, Mark
45 Tam Drive
Morris Plains, NJ 07950                      18635    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,350.33                                                                           $1,350.33
Morehouse, Mark
45 Tarn Drive
Morris Plains, NJ 07950                       954      7/8/2020        24 Hour Fitness USA, Inc.                $1,922.97                                                                           $1,922.97
Moreira, Marcela
2418 SE 21th Street
Homestead, FL 33035                           2356    8/19/2020     24 Hour Fitness Worldwide, Inc.              $166.24                                                                              $166.24
Morelan, Rick A
23605 156th AVE SE
Kent, WA 98042                                3227    8/21/2020     24 Hour Fitness Worldwide, Inc.             $4,600.00                                                                           $4,600.00
Morelan, Rick A
23605 156th AVE SE
Kent, WA 98042                               26083    10/29/2020    24 Hour Fitness Worldwide, Inc.             $4,720.48                                                                           $4,720.48
Morello, Rebecca
1523 1st Street
Apt. P-105
Coronado, CA 92118                           14216    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99

                                                                                       Page 1073 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 192 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Morelos, Jennifer
10556 El Dorado Ave
Pacoima, CA 91331                             5862     9/2/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Moreno Jr, Samuel
8200 N Laurelglen Blvd
Apt 1110
Bakersfield, CA 93311                         6885     9/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Moreno, America Y
13750 Clarks Fork Dr
Houston, TX 77086                            13776    9/14/2020    24 Hour Fitness Worldwide, Inc.                             $180.00                           $180.00                            $360.00
Moreno, Daniel
952 Chandler Ct
Concord, CA 94518                             4513    8/29/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Moreno, Elizabeth
2307 Hughes Rd
Dickinson, TX 77539                          25260    10/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Moreno, Elizabeth
2307 Hughes Rd
Dickinson, TX 77539                          25424    10/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Moreno, Giovanna B.
14 Algonquin Avenue
Rockaway, NJ 07866                           22319    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $50.10                                                                            $50.10
Moreno, Giovanna
14 Algonquin Avenue
Rockaway, NJ 07866                           22456    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $50.10                                                                            $50.10
Moreno, Jessica
550 Elm Street
Apt B
El Cerrito, CA 94530                          6429     9/1/2020    24 Hour Fitness Worldwide, Inc.             $437.50                                                                              $437.50
Moreno, Jessica
P.O. Box 9175
Moreno Valley, CA 92552                      15757    9/21/2020    24 Hour Fitness Worldwide, Inc.            $1,211.49                                                                           $1,211.49
Moreno, Jonathan Alexander
438 Princeton Dr
Costa Mesa, CA 92626                         27259    1/13/2021    24 Hour Fitness Worldwide, Inc.                 $82.00                                                                            $82.00
Moreno, Karen
2313 Grandview Drive
Plano, TX 75075                              19815    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Moreno, Kimm J
10210 Baseline Road, Space 68
Rancho Cucamonga, CA 91701                    4714    8/30/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Moreno, Matthew
2001 57th Avenue
Oakland, CA 94621                             6016    8/31/2020         24 San Francisco LLC                   $150.00                                                                              $150.00
Moreno, Patrick
1628 20th st
Sacramento, CA 95811                         23341    10/6/2020       24 Hour Fitness USA, Inc.                    $74.00                                                                            $74.00
Moreno, Robert
                                             25208    10/9/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00


                                                                                     Page 1074 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 193 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Moreno, Samuel Lopez
968 N Arrowhead Ave
Rialto, CA 92376                             16860    9/21/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Moreno, Sonia
746 W. Eugene Pl.
Anaheim, CA 92802                             839      7/8/2020        24 Hour Fitness USA, Inc.                 $577.88                                                                              $577.88
Morente, Desmond
535 Ledge St
San Marcos, CA 92078                          842      7/8/2020     24 Hour Fitness Worldwide, Inc.                                                                 $56.48                             $56.48
Moresco, Robert
1675 Toledo Court
Pacifica, CA 94044                           19090    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $46.20                                                                             $46.20
Moresi, Anthony
2376 Royal Ave #20
Simi Valley, CA 93065                        15480    9/18/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                        $1,500.00                          $3,000.00
Moretto, Cathy
772 Cypress Street
Manteca, CA 95336-2702                       18271    9/27/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Morga, Rodolfo
4557 Pacific Riviera Way
San Diego, CA 92154                          21621    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Morgan, Angeline
9710 Buena Park Dr
Houston, TX 77089                             3756    8/28/2020    24 Hour Fitness United States, Inc.           $121.77                                                                              $121.77
Morgan, Arthur
1928 Lohengrin Street
Los Angeles, CA 90047                        11863    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Morgan, Bethanye
2912 Siesta Trail
Grand Prairie, Tx 75052                      19246    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $52.00                                                                             $52.00
Morgan, Daniel Javier
1924 Kidder Avenue
Fairfield, CA 94533                          23452    10/2/2020        24 Hour Fitness USA, Inc.                 $277.80                                                                              $277.80
Morgan, Felicia
1928 Lohengrin Street
Los Angeles, CA 90047                        11910    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Morgan, Greg
12400 Nedra Drive
Granada Hills, CA 91344                      12282    9/10/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Morgan, Kejuan
6108 Lime Ave
Long Beach, CA 90805                         11264    9/10/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Morgan, Kevin
8561 De Soto Ave. #258
Canoga Park, CA 91304                        17401    9/23/2020        24 Hour Fitness USA, Inc.                 $217.00                                                                              $217.00
Morgan, Lewis & Bockius LLP
ATTN: Ronald Marks
1701 Market Street
Philadelphia, PA 19103-2921                  21614    10/1/2020        24 Hour Fitness USA, Inc.              $18,474.05        $2,938.05                                                          $21,412.10


                                                                                       Page 1075 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 194 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Morgan, Michael
9786 Mayfair Street
Unit D
Englewood, CO 80112                          11116     9/9/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Morgan, Natalie
1582 Yosemite Dr.
Apt 8
Los Angeles, CA 90041                         4738    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Morgan, Natalie
1582 Yosemite Dr.
Apt 8
Los Angeles, CA 90041                        16996    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $73.98                                                                            $73.98
Morgan, Renae
17800 Colima Rd.
Apt 375
Rowland Heights, CA 91748                    18248    9/29/2020    24 Hour Fitness Worldwide, Inc.             $235.10                                                                              $235.10
Morgan, Sally S
19156 Arminta St
Reseda, CA 91335                             17690    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Morgan, Tim
2912 Siesta Trail
Grand Prairie, TX 75052                      18550    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $54.00                                                                            $54.00
Morgan, Tyler B.
8108 Auberge Circle
San Diego, CA 92127                          18448    9/26/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Morgan-Nance, Kathryn
8800 Hastings Lane
Auburn, CA 95602                             23237    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Morgenshtern, Guy
3 La Purisima
Rancho Santa Margarita, CA 92688             15965    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $65.27                                                                            $65.27
Mori, Yuko
9023 NE 14th St
Clyde Hill, WA 98004                         12045    9/11/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Moriarty, Sara
2606 Oaklawn Ave #1
Austin, TX 78722                              1727    7/21/2020       24 Hour Fitness USA, Inc.                $876.00                                                                              $876.00
Moridian, Shahin
4532 Thornton Ave
Fremont, CA 94536                            12969    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Morigi, Linda
45 Montebello Commons Dr
Suffern, NY 10901                            23376    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Morim, Sheila
1000 S Westgate Ave
Apt 312
Los Angeles, CA 90049                         6458     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Morin, Charles W.
40484 Amesbury Lane
Temecula, CA 92591                            3337    8/25/2020       24 Hour Fitness USA, Inc.                               $1,184.17                                                           $1,184.17

                                                                                     Page 1076 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 195 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Morin, Charles W.
40484 Amesbury Lane
Temecula, CA 92591                             3350    8/25/2020        24 Hour Fitness USA, Inc.                               $1,184.17                                                           $1,184.17
Morin, Hannah M
2339 Franklin Ave E
Apt. 101
Seattle, WA 98102                             12951    9/12/2020        24 Hour Fitness USA, Inc.                    $71.07                                                                            $71.07
Morin, Michael
1215 Pigeon Forge Rd
Pflugerville, TX 78660                        17727    9/29/2020     24 Hour Fitness Worldwide, Inc.             $299.96                                                                              $299.96
Morita, Maki
15829 S Denker Ave #20
Gardena , CA 90247                            20629    9/30/2020        24 Hour Fitness USA, Inc.                                $495.83                                                              $495.83
Morla, Jason
4782 NW 195 Terr
Miami Gardens, FL 33055                        8018     9/4/2020     24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Morning III, Talmadge
2147 S. Sycamore Avenue
Los Angeles, CA 90016                         25416    10/13/2020             RS FIT CA LLC                           $0.00                                                                             $0.00
Morone, Kyle P.
1114 Bonanza Ct.
Arlington, TX 76001                           25513    10/14/2020    24 Hour Fitness Worldwide, Inc.                 $40.23                                                                            $40.23
Morrar, Akram F
397 Woodland Park
San Leandro, CA 94577                         25580    10/14/2020 24 Hour Fitness United States, Inc.                           $1,500.00                                                           $1,500.00
Morrell, Edward
17 Entonar Road
Rancho Mission Viejo, CA 92694                23290    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Morretti, Paul John
9200 Milliken Avenue, Apt. 5211
Rancho Cucamonga, CA 91730                    11611     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $57.32                                                                            $57.32
Morris, Amy
5606 S Fenton St
Littleton, CO 80123                            5060     9/1/2020     24 Hour Fitness Worldwide, Inc.             $375.00                                                                              $375.00
MORRIS, BRANDI
383 BRANDING WAY
BASALT, CO 81621                               4711    8/31/2020     24 Hour Fitness Worldwide, Inc.             $154.08                                                                              $154.08
Morris, Brandon E.
817 S. Huron Dr.
Santa Ana, CA 92704                           25285    10/9/2020     24 Hour Fitness Worldwide, Inc.            $1,080.00                                                                           $1,080.00
Morris, Brooke
33692 Calle Conejo
San Juan Capistrano, CA 92675                  822      7/6/2020     24 Hour Fitness Worldwide, Inc.                 $55.98                                                                            $55.98
Morris, Haylee J
4261 Tanager Cmn
Fremont, CA 94555                             16051    9/21/2020     24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Morris, Jennifer
15813 Perrine Lane
La Mirada, CA 90638                            6972     9/2/2020     24 Hour Fitness Worldwide, Inc.             $214.99                                                                              $214.99


                                                                                       Page 1077 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 196 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Morris, Joan L
1416 Prince Street
Berkeley, CA 94702                           9140     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $577.87                            $577.87
Morris, Joel Richard
9 Skyline Drive
Woodside, CA 94062                          19017    9/25/2020    24 Hour Fitness United States, Inc.           $365.00                                                                              $365.00
Morris, Kaatje
5310 La Fiesta
Yorba Linda, CA 92887                        3872    8/27/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
MORRIS, KATHLEEN
1401 BOREN AVE #918
SEATTLE, WA 98101                            2980    8/19/2020        24 Hour Fitness USA, Inc.                    $40.45                                                                             $40.45
Morris, Kathryn
16402 Malden Dr
Pflugerville, TX 78660                       2966    8/11/2020     24 Hour Fitness Worldwide, Inc.              $748.96                                                                              $748.96
Morris, Kendra
1487 Homestead Rd
Santa Clara, CA 95050                       13846    9/14/2020     24 Hour Fitness Worldwide, Inc.              $229.00                                                                              $229.00
Morris, Ricardo
11770 Westview Parkway #45
San Diego, CA 92126                         20308    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,650.00                                                                           $1,650.00
MORRIS, ROBERT L
159 DONATO DRIVE
LITTLE FALLS, NJ 07424                      23957    10/2/2020    24 Hour Fitness United States, Inc.           $201.38                                                                              $201.38
Morris, Robert
12006 Bobcat Trail
Austin, Texas 78750                          6072    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $399.99                                                              $399.99
Morris, Scott
383 Branding Way
Basalt, CO 81621                             5719     9/2/2020     24 Hour Fitness Worldwide, Inc.              $106.73                                                                              $106.73
Morris, Yvonne
110 Edgecombe Ave
Apt A
New York, NY 10030                          13067    9/12/2020     24 Hour Fitness Worldwide, Inc.              $119.00                                                                              $119.00
Morrison & Foerster LLP
425 Market Street
San Francisco, CA 94105                     26065    10/29/2020       24 Hour Fitness USA, Inc.                $8,176.50                                                                           $8,176.50
Morrison, Andrew
3319 Ramona Street
Palo Alto, CA 94306                         21911    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Morrison, Catherine O.
12758 La Tortola
San Diego, CA 92129                         16187    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,136.39                                                                           $1,136.39
Morrison, Jennifer
757 Zinnia St
Lakewood, CO 80401                          15432    9/16/2020     24 Hour Fitness Worldwide, Inc.              $214.00                                                                              $214.00
Morrison, Linh
2148 White Pine Circle
Unit A
Greenacres, FL 33415                         267     6/23/2020        24 Hour Fitness USA, Inc.                 $937.86                                                                              $937.86

                                                                                      Page 1078 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 197 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Morrison, Linh
2148 White Pine Circle
Unit A
Greenacres, FL 33415                           598      7/7/2020        24 Hour Fitness USA, Inc.                 $937.86                                                                              $937.86
Morrison, Melissa
7992 Maiden Lane
Frisco, TX 75035                              24806    10/5/2020     24 Hour Fitness Worldwide, Inc.              $244.51                                                                              $244.51
Morrison, Monique
3319 Ramona St
Palo Alto, CA 94306                           22350    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $429.99                                             $429.99
Morrison, Nicole
459 Oliveta Place
La Canada Flintridge, CA 91011-2727            9569     9/6/2020     24 Hour Fitness Worldwide, Inc.              $376.24                                                                              $376.24
Morrison, Stelvin
15 East 5th Street
Mount Vernon, NY 10550                        14929    9/17/2020    24 Hour Fitness United States, Inc.              $56.00                                                                             $56.00
Morrow, Charlene P.
606 Calle Reata
San Clemente, CA 92673-3036                   10431     9/8/2020        24 Hour Fitness USA, Inc.                 $800.00                                                                              $800.00
Morrow, Duane
5911 S Park Ave
Tacoma, WA 98408                              13873    9/15/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Morrow, James
3346 W 83rd Street
Inglewood, CA 90305-1740                      15173    9/17/2020     24 Hour Fitness Worldwide, Inc.           $27,000.00                                                                           $27,000.00
Morrow, Michelle
800 E Bobier Dr
Unit P4
Vista, CA 92084                                5435    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Morrow, Richard
606 Calle Reata
San Clemente, CA 92673                         8218     9/5/2020        24 Hour Fitness USA, Inc.                $1,440.00                                                                           $1,440.00
Morrow, Steven E
7923 Costa Mesa St
Ventura, CA 93004                             17860    9/24/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
MORSE, RICHARD
1406 E DALTON AVE
GLENDORA, CA 91741                            23352    10/2/2020     24 Hour Fitness Worldwide, Inc.              $131.25                                                                              $131.25
Morshed, Sazid
15626 Brewer Lane
Fontana , CA 92336                            17532    9/23/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Morshed, Talukder
15626 Brewer Lane
Fontana, CA 92336                             13818    9/14/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Morshed, Talukder
15626 Brewer Lane
Fontana, CA 92336                             17536    9/23/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Morshed, Tamanna
15626 Brewer Lane
Fontana, CA 92336                             17430    9/23/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00

                                                                                        Page 1079 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 198 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mortensen, Lars P.
2275 Grove Way Apt 18
Castro Valley, CA 94546                      20648    10/1/2020     24 Hour Fitness Worldwide, Inc.              $179.16                                                                              $179.16
Mortimer, Marcella
4710 Lake Ave
Apt 214
Dallas, TX 75219                              1376    7/13/2020     24 Hour Fitness Worldwide, Inc.              $374.94                                                                              $374.94
Morton, Arthur
PO Box 25816
Portland, OR 97298                           11227     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Morton, Laquantis Shonte
Laquantis Morton
6720 Heritage Grande Apt 3107
Boynton Beach, FL 33437                      22643    10/2/2020     24 Hour Fitness Worldwide, Inc.              $134.79                                                                              $134.79
Morton, Megan
2340 SE 50th Ave
Apt 6
Portland, OR 97215                           13690    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $293.38                            $293.38
Morton, Sharon
2071 Sun Valley Drive
St Louis, MO 63136                           25634    10/18/2020 24 Hour Fitness United States, Inc.                               $0.00                         $2,000.00                          $2,000.00
Morton, Thomas
20540 Parc Foret Drive
Reno , NV 94511                               3982    8/28/2020        24 Hour Fitness USA, Inc.                 $640.00                                                                              $640.00
Moscardon, Christina
1164 Morningside Drive
South San Francisco, CA 94080                11369     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Moschella, Diane
33 East St.
West Nyack, NY 10994                         25852    10/22/2020       24 Hour Fitness USA, Inc.                 $233.98                                                                              $233.98
Moser, Joshua
8374 Stay Sail Dr.
Fort Collins, CO 80528                       17292    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $36.99                                                                             $36.99
Moses, Verna R.
PO Box 8443
New York, NY 10116                           18873    10/1/2020        24 Hour Fitness USA, Inc.                    $46.99                                                                             $46.99
Mosher, Fred
3449 Summerset Circle
Costa Mesa, CA 92626                         16788    9/23/2020        24 Hour Fitness USA, Inc.                $1,500.00                                                                           $1,500.00
Mosher, Mark
62 State St
East Orange, NJ 07017                        19462    9/28/2020    24 Hour Fitness United States, Inc.           $852.99                                                                              $852.99
Moskow, Robert S.
29 Carlisle Rd.
Basking Ridge, NJ 07920                       248     6/23/2020     24 Hour Fitness Worldwide, Inc.                 $73.99                                                                             $73.99
Moslehi, Shahin
2807 Prairie CT
Wylie, TX 75098                               6796     9/2/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00




                                                                                       Page 1080 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 199 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Moslehi, Shahin
2807 Prairie Ct
Wylie, TX 75098                               12203     9/9/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Mosley, Frank C
PO Box 4183
Oakland, CA 94614                              6306     9/3/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Mosley, Major
8423 Adler Lake Dr
Houston, TX 77083                             10362     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Mosqueda, Evelyn
1618 W 166th St
Compton, CA 90220                              4279    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                             $5,000.00                          $5,000.00
Mosquera, Martha Cristina
204 Broadway
Massapequa Park, NY 11762                     26393    11/12/2020          24 New York LLC                          $83.98                                                                            $83.98
Moss, Deidra
301 Parkview Ter
Vallejo, CA 94589                             16942    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $73.99                                                                            $73.99
Moss, Kathy
15455 Glenoaks Bl. Space 40
Sylmar, CA 91342                              12058    9/11/2020    24 Hour Fitness Worldwide, Inc.                                              $100.00                                             $100.00
Mota, Alexandri
884 Pierpont St
Rahway, NJ 07065                              11257    9/10/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Motaghedi, Sophia
78365 HWY 11
#306
La Quinta , CA 92253                          11705     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $79.00                                                                            $79.00
Motiakhov, Alexei
3632 McCain Way
North Highlands, CA 95660                     20030    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $94.00                                                                            $94.00
Motion Picture Licensing Corporation
Attn: Gabriel Segal
5455 S. Centinela Ave
Los Angeles, CA 90066                         25832    10/21/2020      24 Hour Fitness USA, Inc.             $57,856.68                                                                           $57,856.68
Moton, Alison
117 Dehaven Drive # 142
Yonkers, NY 10703                              3926    8/28/2020    24 Hour Fitness Worldwide, Inc.             $252.00                                                                              $252.00
Motsick, Jason
406 E. Monroe Avenue
Orange, CA 92867                              10173     9/7/2020       24 Hour Fitness USA, Inc.                $270.00                                                                              $270.00
Motton, Linda J.
13631 Sablerun Lane
Houston, TX 77014                             20212    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $44.14                                                                            $44.14
MOUA, MAIK
8617 SPICEWOOD SPRINGS RD
UNIT 229
AUSTIN , TX 78759                             21062    10/1/2020       24 Hour Fitness USA, Inc.                $225.00                                                                              $225.00




                                                                                      Page 1081 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 200 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Moultrie, Robin E
1834 Willis Lane
Keller, TX 76248                              23115    10/2/2020     24 Hour Fitness Worldwide, Inc.              $161.00                                                                              $161.00
Mounif, Shady
7240 Richfield Street
Paramount, CA 90723                            1196    7/10/2020     24 Hour Fitness Worldwide, Inc.              $117.97                                                                              $117.97
Mountain Grove Partners, LLC
Karen Ahearn, Glaser Weil
10250 Constellation Blvd 19th Fl
Los Angeles, CA 90067                         23059    10/2/2020        24 Hour Fitness USA, Inc.             $210,401.88     $385,434.66                                                          $595,836.54
Mountford, Jeanelle
10480 Sunland Blvd, Apt. 53
Sunland, CA 91040                             13358    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Mountford, William
10480 Sunland Blvd., Apt 53
Sunland, CA 91040                             13376    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Mountjoy, Julian Connor
5829 Gull Harbor Dr NE
Olympia, WA 98506                              809      7/1/2020    24 Hour Fitness United States, Inc.                           $411.25           $17.87                                             $429.12
Mountjoy, Julian Connor
5829 Gull Harbor Dr Ne
Olympia, WA 98506                              810      7/1/2020        24 Hour Fitness USA, Inc.                                 $411.25           $17.89                                             $429.14
Mountjoy, Julian
5829 Gull Harbor Dr Ne
Olympia, WA 98506                              619     6/29/2020     24 Hour Fitness Worldwide, Inc.                              $411.01           $17.87          $411.01                            $839.89
Mourad, Ghada
3 Ticonderoga
Irvine, CA 92620                               5364    8/30/2020     24 Hour Fitness Worldwide, Inc.              $125.10                                                                              $125.10
Mourad, Ghada
3 Ticonderoga
Irvine, CA 92620                               7502     9/3/2020     24 Hour Fitness Worldwide, Inc.              $125.10                                                                              $125.10
Mouradian, Aaron
829 E Elmwood Ave
Burbank, CA 91501                              5284    8/30/2020        24 Hour Fitness USA, Inc.                 $680.00                                                                              $680.00
Mouradian, Monique
829 E Elmwood Ave
Burbank, CA 91501                              5286    8/30/2020        24 Hour Fitness USA, Inc.                 $680.00                                                                              $680.00
Mousavi, Seyed
350 Broadway St
Laguna Beach, CA 92651                        25350    10/12/2020 24 Hour Fitness United States, Inc.                $99.75                                                                             $99.75
Mousivand, Reza
164 ACALANES DR, APT 1
Sunnyvale, CA 94086                            7750     9/3/2020        24 Hour Fitness USA, Inc.                 $495.83                                                                              $495.83
Moussavou, Prosper
6943 Stoddert Lane
Landover, MD 20785                            16524    9/21/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Moustafa, Karim
533 Las Palmas Dr.
Irvine, CA 92602                               107     6/29/2020        24 Hour Fitness USA, Inc.                 $695.00                                                                              $695.00


                                                                                        Page 1082 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 201 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Moustapha, Donna
272 85th Street
Brooklyn, NY 11209                            23222    10/6/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Mouton, Clara
3003 Windemere Dr
Pearland, TX 77584                            13009    9/14/2020              RS FIT NW LLC                      $3,000.00                                                                           $3,000.00
Mouwerik, Darcy Rene Van
1666 Missouri Street
San Diego, CA 92109                            171     6/30/2020    24 Hour Fitness United States, Inc.           $148.49                                                                              $148.49
Mowery, Stephanie
20 Ardmore
Irvine, CA 92602                               1181     7/9/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Mowry, Van L
1006 Alta Vista Dr
Altadena, CA 91001                             9510     9/6/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Moxham-Fisher, Pattie
1867 South Marion Street
Denver, CO 80210                               4474    8/28/2020     24 Hour Fitness Worldwide, Inc.              $288.00                                                                              $288.00
MOY, CANDY
460 NILE PL NE
RENTON, WA 98059-4887                         23550    10/2/2020     24 Hour Fitness Worldwide, Inc.                $31.83                                                                              $31.83
Moya, Juana
po. box 812
New York, NY 10040                            14501    9/16/2020     24 Hour Fitness Worldwide, Inc.                $60.00                                                                              $60.00
Moya-Soto, Antonio
707 Sunset Blvd.
Hayward, CA 94541                             26512    11/18/2020 24 Hour Fitness United States, Inc.             $188.00                                                                              $188.00
Moyer, John
8825 N Burrage Ave
Portland, OR 97217                             4978    8/31/2020     24 Hour Fitness Worldwide, Inc.              $430.29                                                                              $430.29
Moyeton, Michelle Andreina
708 Secret Harbor Lane Unit 102
Lake Mary, Fl 32746                            1925    7/22/2020    24 Hour Fitness United States, Inc.           $122.81                                                                              $122.81
Moynihan, James R
63 Club Drive
San Carlos, CA 94070                           8685     9/4/2020     24 Hour Fitness Worldwide, Inc.                             $1,092.00                                                           $1,092.00
Mozaffarian, Ahrya
6930 Fallbrook Ave
West Hills, CA 91307                          10722    9/10/2020     24 Hour Fitness Worldwide, Inc.                $95.50                                                                              $95.50
Mozelle, Terman Ashanti
911 Edgewood Street, APT 8
Inglewood, CA 90302                           26637    11/23/2020    24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Mozingo, Trevor
1105 Spring Street Apt 204
Seattle, WA 98104                              970      7/9/2020     24 Hour Fitness Worldwide, Inc.             $1,384.00                                                                           $1,384.00
Mozqueda, Maria
21858 Alamogordo Rd
Santa Clarita, CA 91350                       15644    9/19/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00




                                                                                        Page 1083 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21    Page 202 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Mozzone, Michael Ronald
1730 Ivy St.
Apt 1
San Mateo, CA 94402                            9922     9/7/2020     24 Hour Fitness Worldwide, Inc.             $2,650.00                                                                           $2,650.00
Mr. Bradley
3125 North Andrita Street
Los Angeles, CA 90065                         10028     9/7/2020     24 Hour Fitness Worldwide, Inc.             $8,935.00       $3,025.00                                                          $11,960.00
Mripa, Astrit
1835 83rd st apt 1D
Brooklyn, NY 11214                             3932    8/31/2020            24 New York LLC                        $429.99                                                                             $429.99
Mrkacek, John J
801 Arnold Way, Apt. 111
Half Moon Bay, CA 94019                       26734    11/23/2020    24 Hour Fitness Worldwide, Inc.               $342.75                                                                             $342.75
MRKULIC, AVDULJ
478 TULANE COURT
PARAMUS, NJ 07652                             26329    11/11/2020    24 Hour Fitness Worldwide, Inc.               $311.88                                                                             $311.88
Mruaki, Tracie K
PO BOX 894467
Mililani, HI 96789                             7978     9/4/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
MS Shopping Center, LLC
RPRSC c/o Craig A. Pugatch, Esq.
101 NE Third Avenue
Suite 1800
Fort Lauderdale, FL 33301                      3324    8/25/2020        24 Hour Fitness USA, Inc.             $1,258,151.75                                                                      $1,258,151.75
Mu, Richard
2636 Newhall St #29
Santa Clara, CA 95050                          5880     9/2/2020     24 Hour Fitness Worldwide, Inc.               $166.67                                                                             $166.67
Mu, Richard
2636 Newhall St #29
Santa Clara, CA 95050                          6283     9/2/2020     24 Hour Fitness Worldwide, Inc.               $166.67                                                                             $166.67
Mu, Xiyan
14310 Hillcrest Dr
Chino Hills , CA 91709                        21706    10/3/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
Muchnik, Marina
1950 S Ocean Dr, Apt 6J
Hallandale Beach, FL 33009                     8028     9/3/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Mudavanhu, Tanaka
2071 150th Ave
San Leandro, CA 94578                         12644    9/11/2020     24 Hour Fitness Worldwide, Inc.               $633.95                                                                             $633.95
Muehe, Judith L.
3322 Sefilbert St.
Milwaukie, OR 97222                            1477    7/13/2020        24 Hour Fitness USA, Inc.                  $532.00                                                                             $532.00
Mueller, Alyssa
21210 E Arrow Hwy #105
Covina , CA 91724                             27434    2/24/2021    24 Hour Fitness United States, Inc.            $430.00                                                                             $430.00
Mueller, Diane
Lauren E. Varner
6025 South Quebec Street, Suite 320
Centennial, CO 80111                          18718    9/27/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00


                                                                                        Page 1084 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 203 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Mueller, Eric
5349 Holly Loop SE
Turner, OR 97392                               5528    8/31/2020    24 Hour Fitness Worldwide, Inc.             $672.63                                                                              $672.63
Mueller, Lolita
c/o Joseph Hunt, Attorney for Creditors
Hunt Law Offices, PLLC
407 1/2 N. 45th Street
Seattle, WA 98103                             18130    9/25/2020       24 Hour Fitness USA, Inc.             $50,000.00                                                                           $50,000.00
Muenchow, Erik
62 Silver Saddle Ln.
Rolling Hills Estates, CA 90274                8643     9/7/2020    24 Hour Fitness Worldwide, Inc.             $125.97                                                                              $125.97
Mughal, Sameer
32 Mclean Street
Iselin, NJ 08830                              19399    9/28/2020    24 Hour Fitness Worldwide, Inc.             $565.00                                                                              $565.00
Mughal, Sameer
32 Mclean Street
Iselin, NJ 08830                              19422    9/28/2020    24 Hour Fitness Worldwide, Inc.             $250.07                                                                              $250.07
Mughal, Sameer
32 Mclean Street,
Iselin, NJ 08830                              19394    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $50.10                                                                            $50.10
Mugica, Rita Petra
211 S. Melrose St. #A
Anaheim, CA 92805                              9632     9/7/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Muh, Barney
815 South 6th Street
Alhambra, CA 91801                            17139    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $62.00                                                                            $62.00
Muhammad, Abdullah
7200 E Evans Ave
Apt 111
Denver, CO 80224                              26682    11/24/2020   24 Hour Fitness Worldwide, Inc.                            $3,500.00                        $3,500.00                          $7,000.00
Muhammed, Ishmail
437 West Milton Avenue
Rahway, NJ 07065                              23611    10/2/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Muhammedally, Khaliq
600 Front St
Apt 435
San Diego, CA 92101                            511      7/2/2020    24 Hour Fitness Worldwide, Inc.             $691.00                                                                              $691.00
Muh-Hunt, Stephanie
38320 Redwood Terrace
Fremont, CA 94536                             11195     9/9/2020    24 Hour Fitness Worldwide, Inc.             $495.00                                                                              $495.00
Mui, Terry
1372 85th Street
Brooklyn , NY 11228                            3728    8/28/2020     24 Hour Fitness Holdings LLC               $299.99                                                                              $299.99
Mui, Wing Kin
10237 SE Britol Park Terrace
Happy Valley, OR 97086                        12114     9/9/2020    24 Hour Fitness Worldwide, Inc.             $437.49                                                                              $437.49
Muirhead, Tom
P.O. Box 3244
Laguna Hills, CA 92654-3244                    3820    8/27/2020       24 Hour Fitness USA, Inc.                                $180.00                                                              $180.00


                                                                                      Page 1085 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 204 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Muirragui, Aldo
9033 SW 123rd Ct, Apt 202
Miami, FL 33186                              13453    9/13/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
MUKATY, A.
14821 BESCOTT DRIVE
AUSTIN, TX 78728                             12728    9/13/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Mukherjee, Deepanjan
27407 Gardinia Ridge Dr
Katy, TX 77494                               13458    9/15/2020        24 Hour Fitness USA, Inc.                                $1,756.05                                                           $1,756.05
Mukonka, Tadiwanashe
4500 Philadelphia CIrcle
Kissimmee, FL 34746                           7422     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $85.98                                                                             $85.98
Mulder, Frances
14727 180th Avenue SE
Renton, WA 98059                              6312     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Mulens, Ashley
PO Box 171551
Hialeah, FL 33017-1551                       24465    10/7/2020     24 Hour Fitness Worldwide, Inc.              $211.11                                                                              $211.11
Mulhern, Dustin
9208 Carla Way
Sacramento, CA 95826                         16535    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
MULINYAWE, JOHN
224 EBBETTS PASS ROAD
VALLEJO, CA 94589                             3746    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Mullahey, Kevin
2 Tudor Rose Terrace
Mahwah, NJ 07430                             17937    9/24/2020     24 Hour Fitness Worldwide, Inc.              $359.88                                                                              $359.88
Mullahey, Ryan
2 Tudor Rose Terrace
Mahwah, NJ 07430                             14888    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                $359.88                            $359.88
Mullan, Ryan
16661 Quail Country Ave
Chino Hills, CA 91709                         7201     9/3/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Mullen, Betty
9990 Valderama Court
Sacramento, CA 95829                          6052     9/3/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Mullen, Marie
1229 W Murray Bluffs Ct
Murray, UT 84123                              3487    8/27/2020    24 Hour Fitness United States, Inc.           $106.17                                                                              $106.17
Mullen, Mark Francis
630 S Peck Dr Apt 10306
Longmiont, CO 80503                          20047    9/30/2020    24 Hour Fitness United States, Inc.        $10,000.00                                                                           $10,000.00
Mullen, Ruth M
1848 Nowak Ave.
Thousand Oaks, CA 91360                       7556     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Muller, David
4339 Tacoma Ave S
Tacoma, WA 98418                              6773     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $48.59                                                                             $48.59




                                                                                       Page 1086 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 205 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Mullett, Cindy
11962 E Harvard Ave
Aurora, CO 80014                              19119    9/28/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Mullican, Paula
6255 Edgewood Way
Rocklin, CA 95677                              8114     9/5/2020    24 Hour Fitness Worldwide, Inc.                                               $60.00                                              $60.00
Mulligan, Paul F
6420 Waterway Dr
Falls Church, VA 22044                        17931    9/24/2020    24 Hour Fitness Worldwide, Inc.                             $641.66                                                              $641.66
Mullin, Rob
7554 Live Oak Drive
Coral Springs, FL 33065                       12340    9/12/2020       24 Hour Fitness USA, Inc.                $679.20                                                                              $679.20
Mullinix, Thomas
14550 Crabapple Rd
Golden, CO 80401                               2702    8/10/2020    24 Hour Fitness Worldwide, Inc.             $357.56                                                                              $357.56
Mullins, Elaine
6431 Sunside Avenue
Westminster, CA 92683                          8109     9/4/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Mullins, Janice E.
17822 Bishop Cir.
Villa Park, CA 92861                          23379    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,095.00                                                                           $1,095.00
Mullins, Marvin
6431 Sunside Avenue
Westminster, CA 92683                          8115     9/4/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Mullisen, Warren
PO Box 3046
Culver City, CA 90231                          4899    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Multnomah County - DART
P.O. Box 2716
Portland, OR 97208                            26181    10/30/2020   24 Hour Fitness Worldwide, Inc.                                           $68,591.21                                          $68,591.21
Mulvaney, Nicole
2507 111th Pl SE
Everett, WA 98208                             22741    10/2/2020    24 Hour Fitness Worldwide, Inc.             $219.59                                                                              $219.59
Mulvany, Tammy
5354 Castleford Court
Newark, CA 94560                              23924    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $237.84                            $237.84
Mulvey, Thomas
936 Sir Francis Drake Blvd. #202
Kentfield, CA 94904                           11620    9/11/2020         24 San Francisco LLC                   $300.00                                                                              $300.00
Mumaugh, Amanda
2238 River Run Drive
Unit 241
San Diego, CA 92108                           14886    9/17/2020    24 Hour Fitness Worldwide, Inc.            $1,440.00                                                                           $1,440.00
Mumphrey, Rhonda
4750 Maybank Ave
Lakewood, CA 90712                             5640    8/31/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Munajj-Brown, Joy Jamile
6761 N Augusta Dr.
Hialeah, FL 33015                             25155    10/10/2020      24 Hour Fitness USA, Inc.                    $95.68                                                                            $95.68


                                                                                      Page 1087 of 1763
                                                       Case 20-11568-KBO        Doc 72-2         Filed 04/19/21    Page 206 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Munar, Shirlnella
380 Naglee Ave
San Francisco, CA 94112                     21393    10/1/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Mundra, Sheena
118 Calle Estoria
Los Gatos, CA 95032                          6490     9/3/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Mungai, Phyllis
1502 Loma Drive Apt 3
Hermosa Beach, CA 90254                     15670    9/19/2020    24 Hour Fitness Worldwide, Inc.            $1,479.94                                                                           $1,479.94
Munger, Irene A
1510 Champagne Way
Gonzales, CA 93926                          12266    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Munger, John H
1510 Champagne Way
Gonzales, CA 93926                          10868     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Munguia, Alexa
190 Canyon Drive
Daly City, CA 94014                         17542    9/25/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Munguia, Denise G
218 E Evergreen Ave
Monrovia, CA 91016                          16568    9/21/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Munguia, Maricela
15316 Glen Ridge Dr
Chinohills, CA 91709                        25547    10/15/2020   24 Hour Fitness Worldwide, Inc.             $395.00                                                                              $395.00
Muniz, Alisha
2551 SW 71st Ter Apt 310
Davie, FL 33317                              7110     9/4/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
MUNIZ, MARGARITA
21151 E FLORA PL
AURORA, CO 80013                            10555     9/8/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Munk, Ruth
1428 Trapline Court
Vienna, VA 22182                             8258     9/4/2020    24 Hour Fitness Worldwide, Inc.             $499.92                                                                              $499.92
Munna Swamy, Prem Kumar
26515 Crimson Bluff Lane
Katy, TX 77494                              10262     9/7/2020       24 Hour Fitness USA, Inc.               $1,856.00                                                                           $1,856.00
Munoz, Christopher M
17168 Ryeland Rd
Hesperia, CA 92345                          16824    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Munoz, Elizabeth
4008 Woodlawn Ave
Lynwood, CA 90262                            5071    8/31/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Munoz, Jose
827 Palm St
San Jose, CA 95110                          11103     9/9/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Munoz, Judy
3007 E. Landen Street
Camarillo, CA 93010                         21947    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00




                                                                                    Page 1088 of 1763
                                                        Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 207 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Munoz, Keeana
875 Mead Ave
Oakland, CA 94607                             6137     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Munoz, Liana
1419 S Rita Way
Santa Ana, CA 92704                          13911    9/14/2020     24 Hour Fitness Worldwide, Inc.              $387.26                                                                              $387.26
Munoz, Luvia Lissett
3962 1/4 Halldale Ave.
Los Angeles, CA 90062                        14484    9/16/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Munoz, Nicolas
6656 Wilbur Ave. Apt. 202
Reseda, CA 91335                              5527    8/31/2020     24 Hour Fitness Worldwide, Inc.                $44.00                                                                              $44.00
Munoz, Phyllis
PO Box 5845
Kent, WA 98064                                2676     8/5/2020    24 Hour Fitness United States, Inc.           $542.81                                                                              $542.81
Munoz, Rina L
1625 E 124th St
Compton, CA 90222                            10562     9/9/2020     24 Hour Fitness Worldwide, Inc.              $898.00                                                                              $898.00
Munoz, Schanna
10603 Southdown Trace Trail #217
Houston, TX 77034                             1303    7/11/2020     24 Hour Fitness Worldwide, Inc.             $1,720.00                                                                           $1,720.00
Munro, Leann C
1044 Hayer Circle
Rio Linda, CA 95673                          22372    10/1/2020     24 Hour Fitness Worldwide, Inc.           $10,224.00                                                                           $10,224.00
Munson, Clayton
2912 SW 342nd Place
Federal Way, WA 98023                         4574    8/29/2020     24 Hour Fitness Worldwide, Inc.             $1,612.00                                                                           $1,612.00
Munz, Timothy J
8153 Plumeria Ave
Fair Oaks, CA 95628-6022                      8478     9/4/2020     24 Hour Fitness Worldwide, Inc.              $737.00                                                                              $737.00
Murad, Anna
5749 Stonecrest Drive
Agoura Hills, CA 91301                       22020    10/1/2020     24 Hour Fitness Worldwide, Inc.                $49.99                                                                              $49.99
Murad, Grace
15051 Moorpark St #219
Sherman Oaks, CA 91403                       17509    9/23/2020     24 Hour Fitness Worldwide, Inc.                $25.48                                                                              $25.48
Murad, Jack
5749 Stonecrest Drive
Agoura Hills, CA 91301                       22487    10/1/2020     24 Hour Fitness Worldwide, Inc.                $49.99                                                                              $49.99
Muradian, Todd
36 Bargemon
Newport Coast, CA 92657                      11954     9/9/2020     24 Hour Fitness Worldwide, Inc.              $706.80                                                                              $706.80
Murai, Mari Alicia
9815 24th Ave SE
Everett, WA 98208                            26113    11/1/2020     24 Hour Fitness Worldwide, Inc.              $123.45                                                                              $123.45
Murak, William
511 W 232nd St Apt E66
Bronx, NY 10463                               3158    8/14/2020            24 New York LLC                       $896.00                                                                              $896.00




                                                                                       Page 1089 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 208 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Murakami, Joyce H.
2375 Hoohoihoi St
Pearl City, HI 96782                         14375    9/15/2020     24 Hour Fitness Worldwide, Inc.                               $93.17                            $93.17                            $186.34
Muraki, Tracie
PO Box 894467
Mililani, HI 96789                            7242     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Murayama, Glenn
2040-A California Avenue
Wahiawa, HI 96786                            26483    11/16/2020       24 Hour Fitness USA, Inc.                                                  $980.10          $980.10                          $1,960.20
Murdock, Ian
4013 SE Liebe St.
Portland, OR 97202-4037                      26572    11/22/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Muriithi, Lydia
1007 37th st SE, Apt B
Auburn, WA 98002                             15881    9/24/2020     24 Hour Fitness Worldwide, Inc.                              $576.00                                                              $576.00
MURILLO, GERARDO
11447 Chandler Ln
Pomona, CA 91766                              9379     9/6/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Murillo, Noemi
10531 Buford Ave
Inglewood, CA 90304                          25145    10/10/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Murkes, Sarit
1386 Fisherhawk Drive
Sunnyvale, CA 94087                          17730    9/23/2020        24 Hour Fitness USA, Inc.                 $304.30                                                                              $304.30
Muro, Osvaldo
240 Verbena Dr
East Palo Alto, CA 94303                      7115     9/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Murphey, Carey Richard
5121 Valerie St
Bellaire, TX 77401                            6414     9/1/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Murphy Marketplace Station
Attn: Robert F Myers, COO
11501 Northlake Drive
Cincinnati, OH 45249                         23536    10/2/2020        24 Hour Fitness USA, Inc.             $613,233.04                                                                          $613,233.04
Murphy, Andrew
7430 Brigadoon Way
Dublin, CA 94568                             15184    9/18/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
murphy, charles
32 Fallon Rd
Bay Shore , NY 11706                          2007    7/22/2020            24 New York LLC                          $60.00                                                                             $60.00
Murphy, David J
19606 Powerscourt Dr.
Humble, TX 77346-2009                         8442     9/4/2020    24 Hour Fitness United States, Inc.           $800.00                                                                              $800.00
Murphy, Donna
3301 Blue Ridge Ct
Westlake Village, CA 91362                   12003     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Murphy, Drew
9422 E Cortez St
Scottsdale, AZ 85260                          4509    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00


                                                                                       Page 1090 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21    Page 209 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Murphy, Drew
9422 E Cortez St
Scottsdale, AZ 85260                         14749    9/15/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Murphy, Kathleen
4010 Trieste Dr.
Carlsbad, CA 92010                           25400    10/13/2020 24 Hour Fitness United States, Inc.                $0.00                                                                               $0.00
Murphy, Leslie
7650 SW 92nd Place
Portland, OR 97223                           16887    9/21/2020     24 Hour Fitness Worldwide, Inc.              $175.00        $3,025.00                                                           $3,200.00
Murphy, Linda
108 Maple Street
Ramsey, NJ 07446                              5520     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,249.00                                                                           $1,249.00
Murphy, Lorraine
322 W. Compton Blvd.
Compton, CA 90220                             313      7/2/2020     24 Hour Fitness Worldwide, Inc.                 $7.68                                                                               $7.68
Murphy, Markesia
19208 S. Grandee Ave
Carson, CA 90746                             26728    10/22/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Murphy, Matthew
2231 Pacific Ave, APT C2
Costa Mesa, CA 92627-3940                    25256    10/11/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Murphy, Melinda C
9619 Copper Creek Drive
Austin, TX 78729                              3679    8/28/2020    24 Hour Fitness United States, Inc.           $205.00                                                                              $205.00
Murphy, Richard
4673 18th Street
San Francisco, CA 94114                      13680    9/14/2020        24 Hour Fitness USA, Inc.                 $761.14                                                                              $761.14
Murphy, Sean Martin
2559 St. Lawrence Drive
San Jose, CA 95124                           10009     9/7/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Murphy, Sean
930 McCue Ave
San Carlos, CA 94070-2525                    20720    9/29/2020     24 Hour Fitness Worldwide, Inc.              $359.00                                                                              $359.00
Murphy, Simone
37147 Lanyard Terrace #111
Fremont, CA 94536                             3811    8/28/2020        24 Hour Fitness USA, Inc.                 $632.00                                                                              $632.00
Murphy, Taylor
4111 Marconi Ave
Sacramento, CA 95821                          1439    7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,455.93                                                                           $1,455.93
Murphy, Terrence P.
762 Madrid Street
San Francisco, CA 94112                      12322    9/11/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Murphy, YiChun Irene
7430 Brigadoon Way
Dublin, CA 94568                             15205    9/17/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Murr, George
Murr Law, P.L.L.C.
4101 Washington Avenue
Houston, TX 77007                            15863    9/24/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                                                           $1,500.00


                                                                                       Page 1091 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 210 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
MURRAY CITY UTILITIES, UT
P.O. BOX 57919/UTILITY BILLING
MURRAY, UT 84157-0919                        17351    9/22/2020     24 Hour Fitness Worldwide, Inc.             $3,737.24                                                                           $3,737.24
Murray Scholls, LLC
c/o Motschenbacher & Blattner LLP
Attn: Nicholas J. Henderson
117 SW Taylor St., Ste 300
Portland, OR 97204                           24131    10/2/2020        24 Hour Fitness USA, Inc.             $229,858.18                                                                          $229,858.18
Murray Scholls, LLC
c/o Motschenbacher & Blattner LLP
Attn: Nicholas J. Henderson
117 SW Taylor St., Ste 300
Portland, OR 97204                           23863    10/2/2020        24 Hour Fitness USA, Inc.                                                                               $51,594.00          $51,594.00
Murray, Carmela
3000 Canyon Crest Drive #9
Riverside, CA 92507                          18483    9/29/2020     24 Hour Fitness Worldwide, Inc.                                               $125.97                                             $125.97
Murray, David V
1275 N Gilbert St
Apt 106
Fullerton, CA 92833                           3525    8/24/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Murray, Doreen
12908 159th St. E.
Puyallup, WA 98374                           26730    11/5/2020    24 Hour Fitness United States, Inc.              $46.15                                                                             $46.15
Murray, James
1650 Broadway 102
San Francisco, CA 94109                      19105    9/24/2020     24 Hour Fitness Worldwide, Inc.             $4,000.00                                                                           $4,000.00
Murray, Kevin
739 N Croft Ave
Apt 307
Los Angeles, CA 90069                        15425    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99
Murray, Michael C
12410 N. 10th Avenue
Boise, Idaho 83714                            8365     9/4/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Murray, Suzanne
1450 W 4800 S
Taylorsville, UT 84123                       11439    9/11/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Murray, Teshana
13821 Long Shadow Dr
Manor, TX 78653                              18689    9/29/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Murray, Tyrone
1127 Bancroft Way
Berkeley , CA 94702                          27175    12/24/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Murrell, Kierra
2561 Sextant Ave
Port Hueneme, CA 93041                       18507    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Murren, Carol (Ann)
19414 Aurora Ave N #305
Shoreline, WA 98133                           8228     9/3/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00




                                                                                       Page 1092 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 211 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Murrey, Britton
4301 Tejon St.
Denver, CO 80211                             3094    8/14/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Murthy, Supreeth
6301 Ventura Way
Dublin, CA 94568                            20395    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,200.00                                                                           $2,200.00
Musalman, Miles
925 Pepper Street
Apt. B
El Segundo, CA 90245                        26430    11/13/2020    24 Hour Fitness Worldwide, Inc.                             $1,399.98                                                           $1,399.98
Musani, Salim
1015 N. Aviation Blvd
Suite B
Manhattan Beach, CA 90266                    5572    8/31/2020     24 Hour Fitness Worldwide, Inc.              $359.00                                                                              $359.00
Musante, Kevin
3210 Danville Blvd
Alamo, CA 94507                             25567    10/15/2020    24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Muscarello, John
31 Secatogue Lane E
West Islip, NY 11795                        12656    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $84.00                                                                             $84.00
MusclePharm Corporation
4400 Vanowen Street
Burbank, CA 91505                            2518    7/28/2020    24 Hour Fitness United States, Inc.       $101,170.70                                                                          $101,170.70
Muse, Christina
701 Country Breeze Circle
Draper, UT 84020                            26009    10/28/2020       24 Hour Fitness USA, Inc.                 $107.24                                                                              $107.24
Muse, Ernest (Gene)
2621 Buenos Aires Ct
Walnut Creek, CA 94597                      16830    9/21/2020     24 Hour Fitness Worldwide, Inc.              $599.92                                                                              $599.92
Muse, Mary
2621 Buenos Aires Ct
Walnut Creek, CA 94597                      15162    9/19/2020     24 Hour Fitness Worldwide, Inc.              $599.92                                                                              $599.92
Mushegain, Lynne
7208 Chino Ave
Ontario, CA 91761                           21302    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,790.99                                                                           $1,790.99
Mussani, Anusha
109 Knob Creek
Irvine, CA 92602                             7581     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,403.64                                                                           $1,403.64
Mussenden, Angela
                                            14046    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,656.74                                                                           $1,656.74
Mutha, Daksha
222 Tewksbury Court
San Ramon, CA 94582                         20251    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $199.00                                                              $199.00
Mutha, Sanjay
222 Tewksbury Court
San Ramon, CA 94582                         19379    9/28/2020    24 Hour Fitness United States, Inc.                           $699.00                                                              $699.00
Muthangi, Girija
995 La Mesa Terrace
Unit A
Sunnyvale, CA 94086                          9573     9/6/2020        24 Hour Fitness USA, Inc.                    $78.00                                                                             $78.00

                                                                                      Page 1093 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 212 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Mutscheller, Wayne
3510 Carlsbad Blvd
Carlsbad, CA 92008-3226                      23967    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Muttart, George M
31016 320th PL SE
Black Diamond, WA 98010                      15982    9/21/2020     24 Hour Fitness Worldwide, Inc.              $684.00                                                                              $684.00
Mutter, Alan D
225 Scott
San Francisco, CA 94117                      16168    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,170.00                                                                           $1,170.00
Muzal, Laura
17615 Mellow Ridge Drive
Spring, TX 777379                             4552    8/29/2020     24 Hour Fitness Worldwide, Inc.              $282.00                                                                              $282.00
Muzio, David
46 N Kinderkamack Rd Apt 2F
Montvale, NJ 07645                           23607    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Muzkiz, Mel
1405 Briar Hollow Ln
Garland, TX 75043                            19795    9/29/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
MYAGMAR, BAT-ERDENE
                                              6190    8/31/2020    24 Hour Fitness United States, Inc.           $120.00                                                                              $120.00
Myatt, Dean
289 Birchwood Drive
Moraga, CA 94556                              8935     9/5/2020        24 Hour Fitness USA, Inc.                             $500,399.23                                                          $500,399.23
Myers , Keegan
PO Box 555 NE Forest Ln
Cascade Locks, OR 97014                      21289    10/1/2020     24 Hour Fitness Worldwide, Inc.              $919.96                                                                              $919.96
MYERS, ANDREW K
1381 S ROBERTA ST
SALT LAKE CITY, UT 84115                      1200    7/10/2020     24 Hour Fitness Worldwide, Inc.             $1,465.00                                                                           $1,465.00
Myers, Andrew K
1381 S Roberta St
Salt Lake City, UT 84115                     16057    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,465.00                                                                           $1,465.00
Myers, Clifford
8 N Acton Pl
Annapolis, MD 21401                           2947     8/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,660.00                                                           $1,660.00
Myers, Dakota
1900 McKinley St
Clearwater, FL 33765                          2043    7/30/2020    24 Hour Fitness United States, Inc.          $1,400.00                                                                           $1,400.00
Myers, Deborah
3775 Maxon Lane
Chino, CA 91710                               4757    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Myers, Diane
1875 E. Helmick St
Carson, CA 90746                             25772    10/19/2020    24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Myers, Jackie
2854 Albatross St
San Diego , CA 92103                         15896    9/25/2020     24 Hour Fitness Worldwide, Inc.              $581.00                                                                              $581.00
Myers, Matthew Scott
901 Cripple Creek Drive
Austin, TX 78758                              9388     9/7/2020     24 Hour Fitness Worldwide, Inc.              $323.58                                                                              $323.58

                                                                                       Page 1094 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 213 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Myers, Nicolette
31790 Paseo Tarazona
San Juan Capo, CA 92675                       584      7/6/2020     24 Hour Fitness Worldwide, Inc.             $1,032.00                                                                           $1,032.00
Myers, Patricia
265 Diablo Ave
Mountain View, CA 94043                      20981    9/30/2020        24 Hour Fitness USA, Inc.                 $255.00                                                                              $255.00
MYERS, STEVEN
1906 EAGLE POINT ROAD
CROSBY, TX 77532                             21719    10/1/2020     24 Hour Fitness Worldwide, Inc.              $192.13                                                                              $192.13
Myint, Nanda
1932 Grove Way
Castro Valley, CA 94546                      10146     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Mykhaylyuk, Andriy
570 Oak Avenue
Maywood, NJ 07607                            16561    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $59.99                                                                             $59.99
Myo, Leo
1348 Raymond Ave
Glendale, CA 91201                           16366    9/23/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Mzyk, James
5000 Montrose Blvd
Unit 12G
Houston, TX 77006                            15631    9/19/2020        24 Hour Fitness USA, Inc.                 $360.00                                                                              $360.00
Naar, Elvire
48 Birchwood Dr., South
Valley Stream, NY 11580                      18912    9/30/2020    24 Hour Fitness United States, Inc.                           $400.00                                                              $400.00
Nadal, Lissette
20820 Windmill Ranch Ave
Pflugerville, TX 78660                       12378    9/10/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Nadel, Ellen
21800 Marylee St #64
Woodland Hills, CA 91367                     14699    9/15/2020     24 Hour Fitness Worldwide, Inc.              $612.48                                                                              $612.48
Nadutra, Zack
4206 Belle Park Dr.
Houston, TX 77072                             9936     9/7/2020    24 Hour Fitness United States, Inc.                                                             $400.00                            $400.00
Nady, Laurie
5149 W. Avenue L-14
Quartz Hill, CA 93536                         9246     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Naecker, Benjamin
815 9th Ave
San Mateo, CA 94402                           7849     9/3/2020        24 Hour Fitness USA, Inc.                 $499.99                                                                              $499.99
NAEOLE, TITUS A
5502 W. 142ND PLACE
HAWTHORNE, CA 90250                          25655    10/16/2020    24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Nagahata, Naoki
3538 Torrance Blvd Unit 144
Torrance, CA 90503                           14676    9/16/2020     24 Hour Fitness Worldwide, Inc.                                               $699.99                                             $699.99
Nagahata, Sachi
3538 Torrance Blvd
Unit 144
Torrance, CA 90503                           14903    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99

                                                                                       Page 1095 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 214 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Nagahisa, Renee
4813 Analii Street
Honolulu, HI 96821                           13959    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $51.31                                                                            $51.31
Nagar, Leela
2886 Baze Rd
San Mateo, CA 94403                          20514    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Nagata, Marc
4266 Halleck Street
Emeryville, CA 94608                          9365     9/6/2020    24 Hour Fitness Worldwide, Inc.             $103.66                                                                              $103.66
Nagel, Emily
3314 110th St SE
Everett, WA 98208                            22659    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $36.00                                                                            $36.00
Nagel, Julie
6736 Corie Lane
West Hills, CA 91307                          9807     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,680.58                                                                           $1,680.58
Naghi, Sheila
60 Rockinghorse Road
Rancho Palos Verdes, CA 90275                19756    9/29/2020       24 Hour Fitness USA, Inc.                                $524.99                                                              $524.99
Nagle, Lisa J
3521 Morningstar Lane
Norco, CA 92860                               7662     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Nagler, Shelly
203 1/2 Grand Canal
Newport Beach, CA 92662                      24243    10/2/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Nagrani, Priya N
36094 Forestwood Drive
Newark, CA 94560                             22410    10/1/2020       24 Hour Fitness USA, Inc.                                                                $1,460.00                          $1,460.00
Nagy, Michael A
10322 Centinella Dr
La Mesa, CA 91941-7056
USA                                          18389    9/25/2020    24 Hour Fitness Worldwide, Inc.             $382.00                                                                              $382.00
Naim, Karim
3661 Chateau Ct
Riverside, CA 92505                           2770    7/28/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Naim, Karim
3661 Chateau Ct
Riverside, CA 92505                          25293    10/9/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Naines, Julie
6423 Matiija Ave.
Van Nuys, CA 91401                           10548     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,541.00                                                                           $1,541.00
Nair, Sujith
19052 14th Ct NE
Seattle, WA 98155                            12402    9/12/2020    24 Hour Fitness Worldwide, Inc.                             $798.36                                                              $798.36
Najera, Alicia
2331 Byer Road
Santa Cruz, CA 95062                          2307    7/27/2020       24 Hour Fitness USA, Inc.                $456.00                                                                              $456.00
Najera-Ramirez, Olga
130 Otis Street
Santa Cruz, CA 95060                          115     6/29/2020    24 Hour Fitness Worldwide, Inc.            $1,368.00                                                                           $1,368.00


                                                                                     Page 1096 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 215 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Najera-Ramirez, Olga
130 Otis Street
Santa Cruz, CA 95060                          2479    7/27/2020        24 Hour Fitness USA, Inc.                 $189.00                                                                              $189.00
Najor, Brian
1138 Dawnridge Ave
El Cajon, CA 92021-3306                      22936    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $399.00                                                              $399.00
Nakagawara, Van B.
95-058 Hokuiwa Street Apt. 107
Mililani, HI 96789                           16879    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $63.29                                                                             $63.29
Nakai, Naomi
2 Bland Court Unit 3
Bloomfield, NJ 07003                          153     6/29/2020    24 Hour Fitness United States, Inc.          $1,080.00                                                                           $1,080.00
Nakama, Andrea
1610 Mohawk St
Los Angeles, CA 90026                        25727    10/20/2020    24 Hour Fitness Worldwide, Inc.              $880.00                                                                              $880.00
Nakama, Andrea
1610 Mohawk St.
Los Angeles, CA 90026                        27446     3/1/2021     24 Hour Fitness Worldwide, Inc.              $770.00                                                                              $770.00
Nakamoto, Cy
                                             19878    9/30/2020     24 Hour Fitness Worldwide, Inc.              $770.00                                                                              $770.00
Nakamoto, Cynthia Y.
94-1072 Puana Street
Waipahu, HI 96797                             5488     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $31.40                                                                             $31.40
Nakamoto, Johnathan
51 Laumer Ave.
San Jose, CA 95127                            9820     9/8/2020     24 Hour Fitness Worldwide, Inc.                                               $400.00                                             $400.00
NAKAMOTO, WAYNE
2228 HOOHAI STREET
PEARL CITY, HI 96782                         17559    9/22/2020        24 Hour Fitness USA, Inc.                $1,740.16                                                                           $1,740.16
Nakamura, Stephanie
4744 Sequoia Place
Oceanside, CA 92057                           3252    8/23/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
Nakamura, Stephanie
4744 Sequoia Place
Oceanside, CA 92057                          16937    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
Nakamura, Steven
3123 Mercer Lane
San Diego, CA 92122                          20353    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Nakamura, Takehiko
5479 Treeflower Dr.
Livermore, CA 94551                          19356    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                           $145.00                            $844.00
Nakano, Dale
595 Modoc Court
San Jose, CA 95123-4130                      20102    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,640.00                                                           $1,640.00
Nakano, Lynn H.
595 Modoc Court
San Jose, CA 95123-4130                      20605    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,440.00                                                           $1,440.00
Nakano, Sachie
21501 Hawthorne Blvd.
Torrance, CA 90503                           19888    10/2/2020        24 Hour Fitness USA, Inc.                 $696.00                                                                              $696.00

                                                                                       Page 1097 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 216 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nakasone, Wayde
1510 Nehoa St
Honolulu, HI 96822                            9556     9/6/2020    24 Hour Fitness United States, Inc.              $38.51                                                                             $38.51
Nakata, Rosalena
94-458 Kauopua St
Mililani, HI 96789                            6671     9/3/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Nakauchi, Suzy
5025 N Glen Arden Ave
Covina, CA 91724                              4204    8/28/2020     24 Hour Fitness Worldwide, Inc.              $197.07                                                                              $197.07
Nakauchi, Terry
5025 N Glen Arden
Covina, CA 91724                              5566    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Nakawaki-Marron, Nancy M.
4136 Campus Ave #1
San Diego, CA 92103                           704     6/29/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Nalbandian, Kim
311 Westlake Vista Ln
Thousand Oaks , CA 91362                      194     7/13/2020     24 Hour Fitness Worldwide, Inc.                                                                 $31.99                             $31.99
Nalbandian, Kim
311 Westlake Vista Ln
Thousand Oaks, CA 91362                       1593    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Nale, Robert
986 Embarcadero Drive
El Dorado Hills, CA 95762                    10270     9/8/2020     24 Hour Fitness Worldwide, Inc.              $923.68                                                                              $923.68
Nalibotsky, Maya
141 Van Sicklen St
Brooklyn, NY 11223                            5555    8/31/2020     24 Hour Fitness Worldwide, Inc.              $276.00                                                                              $276.00
Nalla, Kaveri
715 E EL CAMINO REAL
APT 726
SUNNYVALE, CA 940987                          8990     9/5/2020     24 Hour Fitness Worldwide, Inc.              $569.12                                                                              $569.12
Nallam, Srikanth
1614 Colonial Gardens Drive
Avenel, NJ 07001                             26331    11/11/2020 24 Hour Fitness United States, Inc.                $53.29                                                                             $53.29
Nalls-Ahaiwe, Chinye
3214 Areba Street
Houston, TX 77091                             2020    7/22/2020    24 Hour Fitness United States, Inc.           $576.00                                                                              $576.00
Nam, Samuel Y.
90 Tracey Place, Apt A2
Englewood, NJ 07631                          25309    10/12/2020       24 Hour Fitness USA, Inc.                    $55.43                                                                             $55.43
Nam, Vincent
24566 Via Raza
Lake Forest, CA 92630                        14472    9/15/2020     24 Hour Fitness Worldwide, Inc.              $182.86                                                                              $182.86
Nam, Wendy
604 SE Peacock lane
Portland, OR 97214                           16840    9/21/2020        24 Hour Fitness USA, Inc.                    $23.34                                                                             $23.34
Nam, Won Hee
604 SE Peacock Lane
Portland, OR 97214                           18398    9/25/2020        24 Hour Fitness USA, Inc.                    $71.70                                                                             $71.70


                                                                                       Page 1098 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 217 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Namalata, Julia
5502 Byrne Dr
La Palma, CA 90623                            27262    1/13/2021       24 Hour Fitness USA, Inc.               $1,776.00                                                                           $1,776.00
Name on file
15850 Alicante Rd
#22
La Mirada, CA 90638                           22948    10/2/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Namjoshi, Animesh
26911 Monarch Valley
Katy, TX 77494                                22975    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $50.87                                                                            $50.87
Nance, Karen F.
167 Heritage Park Drive
Danville, CA 94506                             9202     9/5/2020    24 Hour Fitness Worldwide, Inc.            $1,128.00          $0.00                         $1,128.00                          $2,256.00
Nance, Roin
8800 Hastings Lane
Auburn, CA 95602                              23516    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Nance, Scott
15586 SW Holly Hill Rd
Hillsboro, OR 97123                           13375    9/13/2020    24 Hour Fitness Worldwide, Inc.                             $195.00                                                              $195.00
Nandago, Margaret Hope
W.M. Velotas,CPA
14300 Cornerstone Village Dr
Suite 113
Houston, TX 77014                             21913    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $136.36                                                              $136.36
Nandamuri, Anil Kumar
969 La Mesa Ter, Unit H
Sunnyvale, CA 94086                            9719     9/6/2020       24 Hour Fitness USA, Inc.                $429.00                                                                              $429.00
Nandi, Raj
300 Camino Verde
South Pasadena, CA 91030                       6382     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $29.00                                                                            $29.00
Nandi, Raj
300 Camino Verde
South Pasadena, CA 91030                       7538     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $8.48                                                                             $8.48
Nandipati, Madhav
1435 Mayhurst Blvd.
McLean, VA 22102                               3175    8/14/2020       24 Hour Fitness USA, Inc.                $656.00                                                                              $656.00
Nanjundaswamy, Rashmi
3258 Lake Pillsbury Dr
Fremont, CA 94555                              2339     8/3/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Nantel, Estrella
2202 Charter Way
San Leandro, CA 94579                         22290    10/1/2020    24 Hour Fitness Worldwide, Inc.             $168.00                                                                              $168.00
Nantel, Normand
2202 Charter Way
San Leandro, CA 94579                         22329    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Napier, Mark
2677 Vernazza Dr
Livermore, CA 94550                           25872    10/22/2020      24 Hour Fitness USA, Inc.                $752.00                                                                              $752.00




                                                                                      Page 1099 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 218 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Napoli, Michael
32 Lakeland Ave
Babylon, NY 11702                              6810     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Napolitano, Don
425 Thunderbird Ct
Fullerton, CA 92835                           12954    9/11/2020     24 Hour Fitness Worldwide, Inc.              $372.00                                                                              $372.00
Napolitano, Frank
Samantha Bank, Esquire
1600 Market Street, Suite 3600
Philadelphia, PA 19103-7286                   21540    10/1/2020        24 Hour Fitness USA, Inc.             $633,589.03           $0.00            $0.00                                         $633,589.03
Narain, Arti
940 Sloboda Ave
Sacramento, CA 95838                           5123    8/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Narang, Naresh
5999 Prospect Rd
San Jose, CA 95129                             4403    8/29/2020        24 Hour Fitness USA, Inc.                                 $412.07                                                              $412.07
Narang, Neeraj
836 Gridley Terrace Unit 5
Sunnyvale, CA 94085                           12364    9/10/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Naranjo, Gian
3760 Texas St
Apt 9
San Diego, CA 92104                            8877     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $86.83                                                                             $86.83
NARANJO, JOSE
1429 Sandy Cape Ct
San Diego, CA 92154                            1179     7/9/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Naranjo, Marshall A
111 E Myrtle Street
Santa Ana, CA 92701                            5639    8/31/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Narayan, Abhinesh
207 Boardwalk Ave Apt F
San Bruno, CA 94066                           17838    9/24/2020     24 Hour Fitness Worldwide, Inc.             $2,156.87                                                                           $2,156.87
Narayan, Abhinesh
207 Broadwalk Ave Apt F
San Bruno, CA 94066                           15886    9/24/2020     24 Hour Fitness Worldwide, Inc.             $2,156.87                                                                           $2,156.87
Narayan, Rakesh
4907 Valerie
Bellaire, TX 77401                            10989     9/9/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Narayan, Saradendu K.
2114 Valleydale Lane
Encinitas, CA 92024                           19225    9/28/2020        24 Hour Fitness USA, Inc.                 $216.33                                                                              $216.33
NARAYAN, VINAY
1361 MERRY LOOP
MILPITAS, CA 95035                            24789    10/5/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Narayanan, Ashwini
4367 Cherry Blossom Road
Livermore, CA 94551                            3242    8/21/2020        24 Hour Fitness USA, Inc.                $1,500.00                                                                           $1,500.00
Narayanan, Jagan
617 Ibiza Ln
Oxnard, CA 93035                               3609    8/27/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00

                                                                                        Page 1100 of 1763
                                                       Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 219 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Narayanan, Ramesh
41095 Corriea Court
Fremont, CA 94539                           16567    9/23/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Narayanaswamy, Sindya
822 Harris Avenue
Austin, TX 78705                            19210    9/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,723.80                                                           $1,723.80
Narcisse, Tamara
25309 sw 119th Court
Homestead, FL 33032                          8293     9/3/2020     24 Hour Fitness Worldwide, Inc.              $106.99                                                                              $106.99
Nardi, James L
195 24th St SE
Salem, OR 97301                              3626    8/27/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Nardi, James L.
195 24th St SE
Salem, OR 97301                              3827    8/27/2020    24 Hour Fitness United States, Inc.             $49.00                                                                              $49.00
Narducci, William
11168 Acama Street, #6
Studio City, CA 91602                       15936    9/25/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Nareau, Douglas Gordon
4076 Garden Hwy
Nicolaus, CA 95659                           5463     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Narez, Ivan
9798 Gene St.
Cypress, CA 90630                           26332    11/11/2020    24 Hour Fitness Worldwide, Inc.                $61.06                                                                              $61.06
Narine, Mike
6 Eastwood Drive
Massapequa Park, NY 11762                     4      6/19/2020     24 Hour Fitness Worldwide, Inc.              $177.96                                                                              $177.96
Nartea, Makaila
2242 Gateway Oaks Dr
Sacramento, CA 95833                        25685    10/19/2020    24 Hour Fitness Worldwide, Inc.             $1,560.00                                                                           $1,560.00
Narvaez, Joseph
29190 W. Star Ct
Santa Nella, CA 95322                        5938     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Narvaez, Ryan
1676 Point Reyes Court
Chula Vista, CA 91911                       10830     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.00                            $699.00
Nasburg, Brandon
911 Avon Street
Belmont, CA 94002                            8234     9/4/2020     24 Hour Fitness Worldwide, Inc.              $188.00                                                                              $188.00
Nasburg, Janet
911 Avon Street
Belmont, CA 94002                            7288     9/4/2020     24 Hour Fitness Worldwide, Inc.              $168.00                                                                              $168.00
Nashat, Amir
PO Box 24143
Santa Barbara, CA 93121                      9446     9/6/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Nasiri, Shadi
4796 Corte De Avellano
San Jose, CA 95136                          11844    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00




                                                                                      Page 1101 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 220 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Nasralla, Lamberto
17334 Santa Clara St.
Fountain Valley, CA 92708                     11649     9/9/2020    24 Hour Fitness United States, Inc.           $429.00                                                                              $429.00
NASSAU COUNTY DISTRICT COURT
99 MAIN STREET
HEMPSTEAD, NY 11550                           26744    11/23/2020       24 Hour Fitness USA, Inc.                                 $500.00                                                              $500.00
Nasser, Eiad Khalid
7927 Highland Oaks Drive
Pleasanton, CA 94588                            71     6/29/2020        24 Hour Fitness USA, Inc.                                                  $583.00                                             $583.00
Nasser, Eiad Khalid
7927 Highland Oaks Drive
Pleasanton, CA 94588                          16139    9/17/2020    24 Hour Fitness United States, Inc.                           $583.00                                                              $583.00
Nasser, Maria Pia
2530 Lake Debra Drive apt. 101
Orlando, FL 32835                             15698    9/20/2020    24 Hour Fitness United States, Inc.              $65.42                                                                             $65.42
Nasser, Maria Pia
2530 Lake Debra Drive
Apt 101
Orlando, FL 32835                              501     6/29/2020     24 Hour Fitness Worldwide, Inc.                 $65.42                                                                             $65.42
Nat, III, Andrew A.
21402 Crystal Greens Dr.
Katy, TX 77450                                21709    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Natale, Frank Peter
1300 Barbis Way
Concord, CA 94518-1218                        22596    10/2/2020          24 San Francisco LLC                                    $645.00          $645.00          $645.00                          $1,935.00
Natalia Diaz as Private Attorney General
Bradley/Grombacher, LLP
31365 Oak Crest Dr, Ste 240
Westlake Village, CA 91361                    20933    10/1/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Natalie
Attn: Julia Zaragoza
10522 Artesia Blvd Apt 30
Bellflower , CA 90706                         27474    3/15/2021     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Nataliya, Berdnyk
28 Hop Ranch Court
Santa Rosa, CA 95403                           9663     9/6/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Natarajan, Jayanthi
1603 South Mary Ave
Sunnyvale, CA 94087                           13945    9/22/2020        24 Hour Fitness USA, Inc.                $1,625.40                                                                           $1,625.40
Nathan, Ingrid B
567 Elmcrest Place
DeBary, FL 32713                               2541    8/19/2020     24 Hour Fitness Worldwide, Inc.                                                                $144.00                            $144.00
National CineMedia, LLC
Legal Department
6300 S. Syracuse Way, Suite 300
Centennial, CO 80111                           2613     8/5/2020     24 Hour Fitness Worldwide, Inc.             $3,460.00                                                                           $3,460.00
National Grid
300 Erie Boulevard West
Syracuse, NY 13202                             2994    8/11/2020     24 Hour Fitness Worldwide, Inc.             $6,082.54                                                                           $6,082.54


                                                                                        Page 1102 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 221 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
National Gym Supply, Inc,
5500 W 83rd Street
Los Angeles, CA 90045                         984      7/3/2020     24 Hour Fitness Worldwide, Inc.           $70,978.54                                                                           $70,978.54
Natividad, Jean Natalia
4510 Sunnycrest Drive
Los Angeles, CA 90065                         6126     9/1/2020    24 Hour Fitness United States, Inc.                                             $31.99                                              $31.99
Natividad, Jose
3108 Oakgate Way
San Jose, CA 95148                           25215    10/10/2020       24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Natividad, Maria
3108 Oakgate Way
San Jose, CA 95148                           25186    10/10/2020       24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Natividad, Silvia
5514 Makati Circle
San Jose, CA 95123                           25182    10/10/2020       24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Nattkemper, Alex
136 Blue Ridge Drive, Apt. A
Martinez, CA 94553                            9562     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Nauage, Mohammed S
214 E 51st Street Apt 5H
New York City, NY 10022                      19209    9/28/2020        24 Hour Fitness USA, Inc.                $1,890.00                                                                           $1,890.00
Nauage, Tonu
2008 Miracle Lane
Falls Church, VA 22043                       24757    10/3/2020     24 Hour Fitness Worldwide, Inc.                              $385.70                           $385.70                            $771.40
Nauer, Rita
11004 SE 218th PL
Kent, WA 98031                                2784    8/19/2020        24 Hour Fitness USA, Inc.                    $90.06                                                                             $90.06
Nava, Hugo
428 Miller Ave Apt 3
South San Francisco, CA 94080                 9223     9/5/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Nava, Rebecca
9155 Garfield St
Riverside, CA 92503                          16192    9/18/2020     24 Hour Fitness Worldwide, Inc.              $161.28                                                                              $161.28
Nava, Tatiana A.
1641 E. Avenue J12
Lancaster, CA 93535                           5428    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Navarrete, Claudia
7554 Live Oak Drive
Coral Springs, FL 33065                      12289    9/12/2020        24 Hour Fitness USA, Inc.                 $696.08                                                                              $696.08
NAVARRETE, ELISEO
1932 E 120TH ST
LOS ANGELES, CA 90059                        10163     9/7/2020    24 Hour Fitness United States, Inc.        $10,000.00                                                                           $10,000.00
Navarrete, Fernando C
361 W 6th St.
Claremont, CA 91711                          10994     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Navarrete, Kelvin
1385 5 Avenue Apt 8B
New York, NY 10029                           23495    10/2/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00




                                                                                       Page 1103 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 222 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
NAVARRETE, MARIA ANGELES
4544 1/2 40TH. STREET
SAN DIEGO, CA 92116-3862                      8585     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $72.90                                                                             $72.90
Navarro, Angel Enrique
150 Paularino Avenue
Bldg. B
Costa Mesa, CA 92626                          6840     9/2/2020        24 Hour Fitness USA, Inc.                 $194.62                                                                              $194.62
Navarro, Corina
15555 Huntington Village Ln
Apt #237
Huntingon Beach, CA 92647                     3996    8/27/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Navarro, Cynthia
10359 Damask Rose St
Apple Valley, CA 92308                       21118    10/1/2020     24 Hour Fitness Worldwide, Inc.              $420.89                                                                              $420.89
Navarro, Ever
3512 Russell St.
Houston, TX 77026                             2370    7/23/2020     24 Hour Fitness Worldwide, Inc.                 $34.63                                                                             $34.63
Navarro, Felicia
217 S 104th Street
Seattle, WA 98168                            13595    9/22/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Navarro, Freddy
307 S 11th AVE APT C
Highland Park, NJ 08904                       3961    8/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $100.21                            $100.21
Navarro, Maria V.
9311 Elizabeth Lake Road
Palmdale, CA 93551                           25376    10/13/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Navarro, Patrice
295 E. Evelyn Ave.
Apt 102
Sunnyvale, CA 94086                          11554     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $139.98                                                              $139.98
Navarro, Rafael
PO Box 693
South Pasadena, CA 91031                     13577    9/13/2020     24 Hour Fitness Worldwide, Inc.              $286.66                                                                              $286.66
Navarro, Rudy
27642 Nugget Dr #3
Canyon Country, CA 91387                      7072     9/2/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Naylor, Christine
1102 Horton Road
Durham, NC 27704                              4179    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $65.08                                                                             $65.08
Naylor, Clair
9940 Fur Hollow Circle
Sandy, UT 84092                              11547     9/9/2020     24 Hour Fitness Worldwide, Inc.              $454.45                                                                              $454.45
Nazaire, Nadley
101 polk street Apt 802
San Francisco, CA 94102                       1267    7/10/2020    24 Hour Fitness United States, Inc.              $67.35                                                                             $67.35
Nazaire, Patricia
31 Wilk Road
Edison, NJ 08837                             15084    9/18/2020     24 Hour Fitness Worldwide, Inc.              $858.00                                                                              $858.00




                                                                                       Page 1104 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 223 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Nazareno, Meghan
82 Coliseum St
Perris, CA 92571-0807                         23455    10/2/2020    24 Hour Fitness Worldwide, Inc.             $665.00                                                                              $665.00
Nazareth Retail Holdings, LLC
c/o Nazareth Enterprises, INC.
800 South B Street, Suite 100
San Mateo, CA 94401                           17737    9/23/2020       24 Hour Fitness USA, Inc.            $449,242.01                                                                          $449,242.01
Nazareth, Nelson
4292 Eggers Dr
Fremont, CA 94536                              7720     9/3/2020    24 Hour Fitness Worldwide, Inc.             $291.25                                                                              $291.25
NDI ITATA
1720 Morning Dove
Aubrey, TX 76227                              21739    10/1/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Neal, Dustin
43 Pembroke
Irvine, CA 92618                               9182     9/6/2020       24 Hour Fitness USA, Inc.                                $249.99                                                              $249.99
Neal, John W.
PO Box 1292
Pacifica, CA 94044                             7614     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $89.97                                                                            $89.97
Neal, Nikeysha
221 2nd Avenue
Piscataway, NJ 08854-3519                     22131    10/6/2020    24 Hour Fitness Worldwide, Inc.                                                               $863.00                            $863.00
Neal, Robyn
17202 Timber Rail Ct
Humble, TX 77396                              11156     9/8/2020       24 Hour Fitness USA, Inc.                $480.00                                                                              $480.00
Neate, Rob
16714 SE 40th Place
Bellevue, WA 98008                            19851    9/28/2020       24 Hour Fitness USA, Inc.               $1,000.00                                                                           $1,000.00
Nebeker, Jeff
5288 Brook Park Ln
Sacramento, CA 95841                           3833    8/27/2020             RS FIT CA LLC                                                       $400.00          $400.00                            $800.00
Nebeker, Jeff
5288 Brook Park Ln
Sacramento, CA 95841                          16123    9/17/2020       24 Hour Fitness USA, Inc.                                                                  $400.00                            $400.00
Neblett, James
19016 Enslow Dr
Carson, CA 90746                               7111     9/1/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Nechman, John
1834 Southmore Boulevard
Houston, TX 77004                             15489    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Neelands, Dan
2429 Gravelly Beach Loop NW
Olympia, WA 98502                              5525    8/31/2020    24 Hour Fitness Worldwide, Inc.                             $188.49                                                              $188.49
Neelands, Kelly
2429 Gravelly Beach Lp NW
Olympia, WA 98502                              4837    8/31/2020    24 Hour Fitness Worldwide, Inc.                             $167.67                                                              $167.67
Neeme, Christopher
6502 Ben Ave.
North Hollywood, CA 91606                     22357    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $132.00                                                              $132.00


                                                                                      Page 1105 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 224 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Neesen, Patricia
30 Greenfield Drive
Moraga, CA 94556                              5699     9/2/2020       24 Hour Fitness USA, Inc.                    $87.16                                                                            $87.16
Nefedyev, Konstantin
2801 23rd st
San Francisco, CA 94110                      10178     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $250.00                                                              $250.00
Neff, Robert
2146 Las Lunas St
Pasadena, CA 91107                           25558    10/14/2020      24 Hour Fitness USA, Inc.                $408.33                                                                              $408.33
Negendank, Ann
505 Panama Ave
Long Beach, CA 90814                         16682    9/23/2020    24 Hour Fitness Worldwide, Inc.                            $1,050.00                                                           $1,050.00
Negendank, Robert
505 Panama Ave
Long Beach, CA 90814                         17488    9/23/2020    24 Hour Fitness Worldwide, Inc.                             $696.00                                                              $696.00
Negley, Troy
606 E Hinsdale Ave
Littleton, CO 80122                           5328     9/1/2020    24 Hour Fitness Worldwide, Inc.             $897.24                                                                              $897.24
Negron, Alberto J
2701 Macarthur Blvd
Apt 501
Lewisville, TX 75067                         26706    11/25/2020   24 Hour Fitness Worldwide, Inc.                 $24.95                                                                            $24.95
NEI Global Relocation
Attn: Michelle Moore
2707 N 118th Street
Omaha, NE 68164                                2      6/16/2020       24 Hour Fitness USA, Inc.               $9,194.00      $86,155.71                                                          $95,349.71
Nei, Gina
8321 Beckford Ave.
Northridge, CA 91324                         18125    9/29/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Neice, James
1260 NW NAITO PARKWAY
UNIT 1005
PORTLAND, OR 97209                            7488     9/3/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Neill, Vincent C.
1733 San Jose Way
Roseville, CA 95747                           4087    8/27/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00       $10,000.00                                                          $20,000.00
Neilson, Stephanie
874 South Oakland Ave.
Pasadena, CA 91106                            1272    7/10/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Neiman, Melissa
4210 Stanford St.
Houston, TX 77006                             823      7/7/2020    24 Hour Fitness Worldwide, Inc.                              $99.98                                                               $99.98
Neises, Todd A.
13222 Paraiso Rd.
Apple Valley, CA 92308                       12508    9/11/2020    24 Hour Fitness Worldwide, Inc.             $912.00                                                                              $912.00
Nejad, Abraham A
8360 Greensboro dr unit 501
mclean, VA 22102                              2658    8/19/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                     Page 1106 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 225 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nejad, Abraham
8360 Greensboro Drive
Mclean, VA 22102                             14856    9/17/2020     24 Hour Fitness Worldwide, Inc.             $2,240.00                                                                           $2,240.00
Nekoobahr, Saeed
12015 Grove Stone CT
Stafford, TX 77477-1673                       8578     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Nekoobahr, Saman
12015 Grove Stone CT
Stafford, TX 77477-1673                       9033     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Nekouie, Hamid
38172 Ducate ct
Palmdale, CA 93552                            4225    8/27/2020     24 Hour Fitness Worldwide, Inc.              $222.00                                                                              $222.00
Nelko, Matthew J.
720 West 173rd Street, Apt. 54
New York, NY 10032                           18767    9/27/2020     24 Hour Fitness Worldwide, Inc.                              $506.99                                                              $506.99
Neloms, Kimberly
2401 W Pflugerville Pkwy
Apt 431
Round Rock, TX 78717                         15353    9/18/2020    24 Hour Fitness United States, Inc.           $299.00                                                                              $299.00
Nelsen, Jennifer Louise
608 SE Linn St.
Portland, OR 97202                           26169    11/3/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
Nelson Fire Protection Co
10853 N 2nd Street
Rockford, IL 61115                           20734    9/30/2020        24 Hour Fitness USA, Inc.                                               $36,919.76                                          $36,919.76
Nelson, Amy
PO Box 502
Haiku, HI 96708                              16202    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,749.99                                                                           $1,749.99
Nelson, Andrea
4140 27th Street North
Arlington, VA 22207                          10796     9/8/2020     24 Hour Fitness Worldwide, Inc.              $170.00                                                                              $170.00
Nelson, Barbara
6463 S. Williams St.
Centennial, CO 80121                          5213    8/30/2020    24 Hour Fitness United States, Inc.                          $1,775.88                                                           $1,775.88
Nelson, Chloe
4701 Preston Park Blvd Apt #421
Plano, TX 75093                              20054    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $43.29                                                                             $43.29
Nelson, Chris
6 Galicia Ct
Palm Desert, CA 92260                        10378     9/8/2020     24 Hour Fitness Worldwide, Inc.              $119.98                                                                              $119.98
Nelson, Connie
8466 Amanda Way SE
Salem, OR 97317                               8512     9/7/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Nelson, Danielle
33 Lantana
Aliso Viejo, CA 92656                        12145    9/11/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Nelson, Dave
8466 Amanda Way SE
Salem, OR 97317                               9917     9/7/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00


                                                                                       Page 1107 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 226 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Nelson, Debbie
3917 119th Pl SE
Everett, WA 98208                            15815    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $72.62                                                                            $72.62
Nelson, Ginger
27892 Camino Del Rio
San Juan Capistrano, CA 92675                16953    9/22/2020       24 Hour Fitness USA, Inc.                $659.88                                                                              $659.88
Nelson, Greg
1140 Clark Way
San Jose, CA 95125                            2097    7/30/2020    24 Hour Fitness Worldwide, Inc.            $1,771.00                                                                           $1,771.00
Nelson, Heidi
15378 NW Sweetgale Lane
Portland, OR 97229                            3852    8/27/2020       24 Hour Fitness USA, Inc.                    $99.00                                                                            $99.00
Nelson, Joy
130-04 232nd St
Laurelton, NY 11413                          22592    10/4/2020           24 New York LLC                     $1,848.00                                                                           $1,848.00
Nelson, Kathleen
16309 NE 96th St.
Vancouver, WA 98682                          17240    9/22/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Nelson, Larry
518 rockridge place
vacaville, CA 95687                           1492    7/17/2020    24 Hour Fitness Worldwide, Inc.                                              $100.00                                             $100.00
Nelson, Lynn K
64 Saint Michael
Dana Point, CA 92629                          3766    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                                $99.00                             $99.00
Nelson, Nadine
1095 Prevost Court
San Jose, CA 95125-5723                      14759    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Nelson, Noella
6487 SW Parkhill Way
Portland, OR 97239                            1482    7/14/2020       24 Hour Fitness USA, Inc.               $1,271.84                                                                           $1,271.84
Nelson, Patrick Craig
4109 Netherfield Rd
Frisco, TX 75036                              8081     9/4/2020    24 Hour Fitness Worldwide, Inc.                                               $60.00                                              $60.00
Nelson, Scena
518 Rockridge Place
Vacaville, CA 95687                           1032    7/17/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Nelson, Sean
7806 Lyons Avenue
Hesperia, CA 92345                           11351    9/10/2020       24 Hour Fitness USA, Inc.                $150.00                                                                              $150.00
Nelson, Sharri
9819 River Trader Street
Las Vegas, NV 89178                          14705    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Nelson, Sharron
3904 Ballina Canyon Road
Encino, CA 91436                             13597    9/15/2020    24 Hour Fitness Worldwide, Inc.             $270.00                                                                              $270.00
Nelson, Spencer Alexis
3917 119th Pl SE
Everett, WA 98208                            15816    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $72.62                                                                            $72.62




                                                                                     Page 1108 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 227 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nelson, Susan
1606 Esplanade Apt B
Redondo Beach, CA 90277                      17746    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                 $71.98                             $71.98
Nelson, Tony
2101 Allston St.
Montebello, CA 90640                          3601    8/27/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Nelson, Walter E
16309 NE 96th St
Vancouver, WA 98682                          17353    9/22/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Nelson-Patel, Stephanie
192 Mayhew Way
Walnut Creek, CA 94597                        4973    8/30/2020     24 Hour Fitness Worldwide, Inc.              $640.75                                                                              $640.75
Nelson-Patel, Stephanie
192 Mayhew Way
Walnut Creek, CA 94597                        5389    8/30/2020        24 Hour Fitness USA, Inc.                 $640.75                                                                              $640.75
Nelson-Rivers, Trenten
1123 1/2 19th Ave E
Seattle, WA 98112                             2575    7/30/2020    24 Hour Fitness United States, Inc.          $1,200.00                                                                           $1,200.00
Nelson-Smith, Lorrie
14228 SE 270th Pl.
Kent, WA 98042                               14368    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $372.00                                                              $372.00
Nem, Leonid
1339 Park Dr, apt #9
Mountain View, CA 94040                       7545     9/1/2020          24 San Francisco LLC                       $68.66                                                                             $68.66
Nemeh, Jessie
155 South Court Ave 2705
Orlando, FL 32801                            17549    9/23/2020     24 Hour Fitness Worldwide, Inc.              $899.00                                                                              $899.00
Nemeroff, Wendy
135 Mangels Avenue
San Francisco, CA 94131                      13682    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Nemo, Benjamin A
10333 Old Eagle River Ln
McKinney, TX 75072                           22744    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,122.40                                                                           $1,122.40
Nerayo, Daniel
2415 Siesta Ln
Oakland, CA 94603                             3710    8/28/2020     24 Hour Fitness Worldwide, Inc.              $359.88                                                                              $359.88
Neria, Alice
1314 NW 14th Place
Cape Coral, FL 33993                         23537    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,080.00                                                                           $1,080.00
Neria, Matthew
3511 Durst St
Medford, OR 97504                            24216    10/2/2020     24 Hour Fitness Worldwide, Inc.              $864.00                                                                              $864.00
Neria, Veronica M
P.O Box 151988
Cape Coral, FL 33915                         23586    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Nersesian, Jack
4365 W. Sarah Street
Burbank, CA 91505                            10538     9/8/2020     24 Hour Fitness Worldwide, Inc.              $162.48                                                                              $162.48




                                                                                       Page 1109 of 1763
                                                                    Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 228 of 441


                                                                                                      Claim Register
                                                                                                   In re RS FIT NW LLC
                                                                                                   Case No. 20-11568

                                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address               Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                                         Amount                                           Amount           Amount
Nesheiwat, Natalie
1330 W. Lambert Rd
Unit 130
La Habra, CA 90631                                       10948     9/8/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Nesmith, John
20036 Burke Ave N.
Shoreline, Wa 98133                                      21939    10/1/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Netal, Nannette
45 Port of Spain Rd
Coronado, CA 92118                                        3637    8/27/2020    24 Hour Fitness United States, Inc.                           $429.99                           $429.99                            $859.98
Netherton, Austin
1211 140th Street Ct NW
Gig Harbor, WA 98332                                     19404    9/28/2020        24 Hour Fitness USA, Inc.                $1,440.00                                                                           $1,440.00
Netherton, Ryan
7341 Alicante Rd, Unit B
Carlsbad , CA 92009                                       4420    8/28/2020    24 Hour Fitness United States, Inc.           $900.00                                                                              $900.00
Nett, Matthew Lawrence
8910 NE Hazel Dell Ave.
Apt. #F-102
Vancouver, WA 98665                                      22261    10/1/2020     24 Hour Fitness Worldwide, Inc.              $416.25                                                                              $416.25
Nett, Ryan
55 Via Pausa
Rancho Santa Margarita, CA 92688                          1074     7/7/2020     24 Hour Fitness Worldwide, Inc.              $112.24                                                                              $112.24
Neu, Barbara
PO Box 1103
Los Gatos, CA 95031                                       3374    8/26/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Neuangviseth, Shinette
1487 Deschutes Pl.
Fremont, CA 94539                                         8042     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $88.18                                                                             $88.18
Neumann, Andreas
113 Mountain Valley St
Oakland, CA 94605                                        15870    9/20/2020     24 Hour Fitness Worldwide, Inc.                               $92.58                                                               $92.58
Neuner, Kirk
11844 Mayfield Ave.
Apt. 3
Los Angeles, CA 90049                                    21984    10/3/2020     24 Hour Fitness Worldwide, Inc.          $252,500.00                                                                          $252,500.00
Nevada Investment Holdings a/k/a Mann Enterprises Inc
Attn: Stacey Hudson
Sunbelt Investment Holdings, Inc.
8095 Othello Avenue
San Diego, CA 92111                                      24404    10/2/2020        24 Hour Fitness USA, Inc.                                                             $1,679,330.50                      $1,679,330.50
Nevarez, Veronica
1890 Slate Place
San Jose, CA 95133                                       19503    9/29/2020     24 Hour Fitness Worldwide, Inc.           $50,000.00                                                                           $50,000.00
Neveln, Jim
3254 San Simeon Ct.
Reno, NV 89509                                           14883    9/19/2020     24 Hour Fitness Worldwide, Inc.              $949.38                                                                              $949.38
Neveu, Deidra
2305 Camellia Gables Ln
Pearland, TX 77089                                        2474     8/6/2020     24 Hour Fitness Worldwide, Inc.              $149.85                                                                              $149.85

                                                                                                   Page 1110 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 229 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Neveu, Deidra
2305 Camellia Gables Ln
Pearland, TX 77089                            3323    8/24/2020    24 Hour Fitness Worldwide, Inc.             $149.85                                                                              $149.85
New York State Department of Labor
Suzanne Fay
State Office Campus
Building # 12, Room # 256
Albany, NY 12240                             27037    12/9/2020       24 Hour Fitness USA, Inc.                                   $0.00                                                               $0.00
New, Samuel R
55 Mason St
#409
San Francisco, CA 94102                      17081    9/21/2020         24 San Francisco LLC                       $64.00                                                                            $64.00
Newberry, Jaimee
8092 Marin Pointe Avenue
Las Vegas, NV 89131                           6917     9/2/2020    24 Hour Fitness Worldwide, Inc.            $1,848.00                                                                           $1,848.00
Newbury, Chantelle-Marie
1433 S Helena Cir
Aurora, CO 80017                             17473    9/23/2020    24 Hour Fitness Worldwide, Inc.                             $249.96                                                              $249.96
Newccom, Donald
4795 Mayapan Dr
La Mesa, CA 91941                            22044    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,800.00                                                                           $1,800.00
Newcom, Paulette
4795 Mayapan Dr
La Mesa, CA 91941                             8598     9/4/2020    24 Hour Fitness Worldwide, Inc.            $1,800.00                                                                           $1,800.00
Newcomb, Alison
2565 S. Dennison Ct.
Denver, CO 80222                              5812    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Newell, Caleb
3720 Westview Drive
Bedford, TX 76021                            22028    10/1/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Newell, Paige
3711 164th St SW Apt n154
Lynnwood, WA 98087                            2682    8/12/2020       24 Hour Fitness USA, Inc.                $161.39                                                                              $161.39
Newell, William
1117 Fay Street
Redwood City, CA 94061                       20182    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Newhouse, Harold Wayne
5618 Overton Park
Katy, TX 77450                               27331    1/27/2021    24 Hour Fitness Worldwide, Inc.            $2,015.78                                                                           $2,015.78
Newhouse, John
9132 Vista Creek Drive
Dallas, TX 75243                             18272    9/28/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Newhouse, Sharon
9132 Vista Creek Dr
Dallas, TX 75243                             18121    9/28/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Newkoa, LLC
c/o Ronald K. Brown, Jr., APC
901 Dove Street
Suite 120
Newport Beach, CA 92660                      20953    9/30/2020       24 Hour Fitness USA, Inc.            $199,905.15       $66,635.04                                                         $266,540.19

                                                                                     Page 1111 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 230 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Newkoa, LLC
c/o Ronald K. Brown, Jr., APC
901 Dove Street, Suite 120
Newport Beach, CA 92660                       20695    9/30/2020       24 Hour Fitness USA, Inc.            $199,905.15       $66,635.04                                                         $266,540.19
Newkoa, LLC
c/o Ronald K. Brown, Jr., APC
901 Dove Street, Suite 120
Newport Beach, CA 92660                       23502    10/2/2020       24 Hour Fitness USA, Inc.            $199,905.15       $66,635.04                                                         $266,540.19
Newkoa, LLC
c/o Ronald K. Brown, Jr., APC
901 Dove Street, Suite 120
Newport Beach, CA 92660                       25381    10/5/2020       24 Hour Fitness USA, Inc.            $199,905.15       $66,635.04                                                         $266,540.19
Newland, Linda
8301 Edgemoor Pl.
Austin, TX 78749-3704                         21975    10/1/2020       24 Hour Fitness USA, Inc.                               $1,872.00                                                           $1,872.00
Newman Sanchez, Candace
15222 1/4 Dickens St
Sherman Oaks, CA 91403                         2499    7/24/2020    24 Hour Fitness Worldwide, Inc.                 $64.86                                                                            $64.86
Newman, Barbara
550 Cardiff
Irvine, CA 92606                               9682     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Newman, Barry K.
3855 Bartley Dr.
Sacramento, CA 95822                          16277    9/17/2020       24 Hour Fitness USA, Inc.                    $46.18                                                                            $46.18
Newman, Carla Michelle
1602 W Bruin Street
Los Angeles, CA 90047                         22912    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Newman, Carol R
7521 Edinjer Ave #3616
Huntington Beach, CA 92647                    26523    11/17/2020      24 Hour Fitness USA, Inc.                                $399.98                                                              $399.98
Newman, Catherine
1724 W 127th Street
Los Angeles, CA 90047                         22711    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $28.00                                                                            $28.00
Newman, Howard S
882 Coachway
Annapolis , MD 21401                          19241    9/27/2020       24 Hour Fitness USA, Inc.                               $1,327.73                                                           $1,327.73
Newman, Jane
2018 NW Victoria Dr
McMinnville, OR 97128                         10574     9/8/2020    24 Hour Fitness Worldwide, Inc.             $960.00                                                                              $960.00
Newman, Kevon
2 E. Joppa Road
#1082
Towson, MD 21286                               4121    8/28/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Newman, Leslie
310 W Porter Ave
Fullerton, CA 92832                            2332    7/27/2020    24 Hour Fitness Worldwide, Inc.                  $0.00         $0.00                                                               $0.00
Newman, Leslie
310 W Porter Ave
Fullerton, CA 92832                           16331    9/17/2020    24 Hour Fitness Worldwide, Inc.            $3,635.98                                                                           $3,635.98


                                                                                      Page 1112 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 231 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Newman, Myrna Gem
194 Garth Rd., Apt 3J
Scarsdale, NY 10583                           19149    9/25/2020       24 Hour Fitness USA, Inc.                $670.00                                                                              $670.00
Newman, Perry
1336 Jenevein avenue
San bruno, CA 94066                           12881    9/14/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Newman, Rachel
301 E. 52nd St. 3B
New York, NY 10022                             854      7/1/2020    24 Hour Fitness Worldwide, Inc.             $499.00                                                                              $499.00
Newman, Richard
5947 Benning Dr.
Houston, TX 77096                              3661    8/28/2020    24 Hour Fitness Worldwide, Inc.                              $99.00                                                               $99.00
Newsome, Aylene
11845 Lewis Green Way
Orlando, FL 32824                              4668    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $0.84                        $45.16                                              $46.00
Newsted , Janice
911 Camille Ln
Alamo, CA 94507                               11654     9/9/2020    24 Hour Fitness Worldwide, Inc.             $859.98                                                                              $859.98
Newton, Liza
5829 S Wilton Pl
Los Angeles, CA 90047                         10786     9/8/2020    24 Hour Fitness Worldwide, Inc.                             $972.00                                                              $972.00
Next Level Resources, Inc.
3146 Tiger Run Court, Suite 108
Carlsbad, CA 92010                             2537     8/4/2020    24 Hour Fitness Worldwide, Inc.          $17,000.00                                                                           $17,000.00
Neyer, Troy
12708 105th Avenue Ct E
Puyallup, WA 98374                             3331    8/25/2020    24 Hour Fitness Worldwide, Inc.                 $92.30                                                                            $92.30
Nezaratizadeh, Amir
140 Vernon St, APT 11
Santa Cruz, CA 95060                           9926     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Ng, Angie
2119 Wellington Dr.
Milpitas, CA 95035                             3831    8/27/2020       24 Hour Fitness USA, Inc.                $389.99                                                                              $389.99
Ng, Byron
138 Alta St #A
Arcadia, CA 91006                             15241    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ng, David
125 Tenby Terrace
Danville, CA 94506                            17839    9/24/2020    24 Hour Fitness Worldwide, Inc.                             $438.00                                                              $438.00
Ng, Esmond G.
58 Sanders Ranch Road
Moraga, CA 94556                              17017    9/23/2020       24 Hour Fitness USA, Inc.                $774.00                                                                              $774.00
Ng, Harold
15 Knickerbocker Lane
Orinda, CA 94563                               506      7/2/2020    24 Hour Fitness Worldwide, Inc.            $1,520.00                                                                           $1,520.00
Ng, Harold
15 Knickerbocker Lane
Orinda, CA 94563                              22315    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,520.00                                                                           $1,520.00




                                                                                      Page 1113 of 1763
                                                          Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 232 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Ng, Henry
106 Bermuda Court
Hercules, CA 94547                              4245    8/28/2020     24 Hour Fitness Worldwide, Inc.              $204.00                                                                              $204.00
Ng, Jack
3868 Wildflower Cmn
Fremont, CA 94538                               8982     9/6/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Ng, Jason
2251 Eastlake Ave
Los Angeles, CA 90031                           7886     9/3/2020     24 Hour Fitness Worldwide, Inc.              $380.00                                                                              $380.00
Ng, Jason
568 Cherry Ave
San Bruno, CA 94066                            19421    10/1/2020     24 Hour Fitness Worldwide, Inc.              $549.99                                                                              $549.99
Ng, Jeanette
138 Port Royal Ave
Foster City, CA 94404                          10500     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
NG, Jingjing
13902 Normandy CT.
Sugar Land, TX 77498                            4870    8/31/2020        24 Hour Fitness USA, Inc.                    $29.00                                                                             $29.00
Ng, Jingjing
13902 Normandy Ct.
Sugar Land, TX 77498                           18563    9/23/2020        24 Hour Fitness USA, Inc.                    $29.00                                                                             $29.00
Ng, Jordan
2565 East 19 Street, Fl.3
Brooklyn, NY 11235                              3351    8/26/2020            24 New York LLC                       $119.88                                                                              $119.88
Ng, Kevin
2127 East 17 Street
Brooklyn, NY 11229                             12796    9/13/2020     24 Hour Fitness Worldwide, Inc.              $276.00                                                                              $276.00
Ng, Tiffany
14 Pepper Tree Lane
Rolling Hills Estates, CA 90274                20489    9/30/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Ng, Winnie
125 Tenby Terrace
Danville, CA 94506                             17865    9/24/2020     24 Hour Fitness Worldwide, Inc.                              $438.00                                                              $438.00
Ng, Yin
13902 Normandy CT.
Sugar Land, TX 77498                            5422    8/31/2020        24 Hour Fitness USA, Inc.                 $128.82                                                                              $128.82
Ng, Yue Yi
2163 Cropsey Avenue
Brooklyn, NY 11214                              1167     7/8/2020        24 Hour Fitness USA, Inc.                 $119.88                                                                              $119.88
Nghiem, Nam
16405 Channelwood Way
La Mirada, CA 90638                            11092     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Ngo, Alysa
Lisa Dang
3444 Monte Sereno Ter.
Fremont, CA 94539                              22382    9/30/2020    24 Hour Fitness United States, Inc.          $1,440.00                                                                           $1,440.00
Ngo, Angela
3444 Monte Sereno Ter.
Fremont, CA 94539                              22097    9/30/2020    24 Hour Fitness United States, Inc.          $1,440.00                                                                           $1,440.00


                                                                                         Page 1114 of 1763
                                                          Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 233 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Ngo, Ann
227 Tingley Street
San Francisco, CA 94112                        14260    9/15/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Ngo, Annie
3593 Rue Chene Dor
San Jose, CA 95148                             23129    10/2/2020        24 Hour Fitness USA, Inc.                 $127.96                                                                              $127.96
Ngo, Bichthuan
18784 Santa Isadora St.
Fountain Valley, CA 92708                      11029     9/9/2020     24 Hour Fitness Worldwide, Inc.                             $1,099.95                                                           $1,099.95
Ngo, Christian Quoc
3525 Ruby Place
San Jose, CA 95148                             21907    10/1/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Ngo, Connie
212 La Cruz Avenue
Millbrae, CA 94030                              335      7/1/2020        24 Hour Fitness USA, Inc.                 $180.00                                                                              $180.00
Ngo, Dong
2613 Apollo Court
San Jose, CA 95121                             11558     9/9/2020     24 Hour Fitness Worldwide, Inc.              $140.00                                                                              $140.00
Ngo, Dong
2613 Apollo Court
San Jose, CA 95121                             25170    10/9/2020     24 Hour Fitness Worldwide, Inc.              $140.00                                                                              $140.00
Ngo, Hue
215 Callan Street
Milpitas, CA 95035                             25226    10/11/2020       24 Hour Fitness USA, Inc.                    $33.59                                                                             $33.59
Ngo, Jason
9044 El Cajon Way #4
Sacramento, CA 95826                            8881     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Ngo, Jennifer R.
7621 Telfer Way
Sacramento, CA 95823                           22478    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                              $2,000.00                          $2,000.00
Ngo, Jenny
209 Alta Vista Drive
South San Francisco, CA 94080                  13877    9/14/2020     24 Hour Fitness Worldwide, Inc.              $425.00                                                                              $425.00
Ngo, John
to my mailing address if possible
                                                8470     9/4/2020     24 Hour Fitness Worldwide, Inc.                                               $429.99                                             $429.99
Ngo, Juannilly L
1560 Davis Ct
Fairfield, CA 94533                             3873    8/27/2020     24 Hour Fitness Worldwide, Inc.              $850.00                                                                              $850.00
Ngo, Mnadalyn
11442 Elizabeth St
Norwalk , CA 90650                              4122    8/28/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Ngo, Mui
4238 Alief Village Dr.
Houston, TX 77072                              17324    9/22/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Ngo, Nicole
1223 20th Street
Apt 303
Santa Monica, CA 90404                         21312    10/1/2020     24 Hour Fitness Worldwide, Inc.                               $51.79                                                               $51.79


                                                                                         Page 1115 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 234 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ngo, Pauline
4040 Hoosier Lawn Way
Yorba Linda, CA 92886                         17597    9/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ngo, Quang
113 Mustard Irvine
, CA 92618                                     1042     7/9/2020     24 Hour Fitness Worldwide, Inc.                 $54.82                                                                             $54.82
Ngo, Steve
1802 S. Myrtle Ave.
Monrovia, CA 91016                             5940    8/31/2020    24 Hour Fitness United States, Inc.              $45.01                                                                             $45.01
Ngo, Tracy
948 Coventry Way
Milpitas, CA 95035                             6447     9/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Ngueyn, Thuey
2200 Homecraft Lane
Bedford, TX 76021                             18038    9/25/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Nguon, Kanica
1069 Myrtle Ave
Long Beach, CA 90813                           1721    7/15/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Nguyen , Van
13932 La Pat Place, Apt 9
Westminster, CA 92683                          7096     9/2/2020    24 Hour Fitness United States, Inc.                           $450.00                                                              $450.00
Nguyen Shtilkind, Nhi Le
13195 Treecrest Street
Poway, CA 92064                                517      7/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Nguyen, Amy
1530 146th Ave
San Leandro, CA 94578                          4678    8/30/2020        24 Hour Fitness USA, Inc.                 $369.99                                                                              $369.99
Nguyen, An Ngoc
425 Pierre Road
Walnut, CA 91789                               6902     9/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Nguyen, An Thi
3112 Promenade
Costa Mesa, CA 92626                           4916    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nguyen, Andrea
1375 Maria Way
San Jose, CA 95117-3618                        7929     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                $200.00                            $200.00
NGUYEN, ANH KIM
745 ANNE LANE
MORGAN HILL, CA 95037                          8140     9/3/2020        24 Hour Fitness USA, Inc.                 $167.88                                                                              $167.88
Nguyen, Anhthu
8791 Jennrich Ave
Westminster, CA 92683                          9593     9/6/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Nguyen, Ann
3 Fogl Ct
Redwood City, CA 94061                        24043    10/2/2020     24 Hour Fitness Worldwide, Inc.              $262.50                                                                              $262.50
Nguyen, Anna
41 Madison Ave.
Westminister, CA 92683                         2257    7/27/2020        24 Hour Fitness USA, Inc.                $1,548.00                                                                           $1,548.00




                                                                                        Page 1116 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 235 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nguyen, Annie
36743 Spruce Street
Newark, CA 94560                             12553    9/18/2020     24 Hour Fitness Worldwide, Inc.              $641.66                                                                              $641.66
Nguyen, Anthony
20303 Union Street
Wildomar, CA 92595                            4805    8/31/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Nguyen, Anthony
2403 Radcliffe St.
Houston, TX 77007                            11679    9/10/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Nguyen, April
10748 Kearsarge Pl
Riverside, CA 92503                          16962    9/23/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nguyen, Armani
9482 England Ave
Westminster, CA 92683                         6006     9/2/2020     24 Hour Fitness Worldwide, Inc.              $245.00                                                                              $245.00
Nguyen, Austin
14460 Strait Pl
Westminster, CA 92683                         9322     9/6/2020        24 Hour Fitness USA, Inc.                    $57.98                                                                             $57.98
Nguyen, Bach
460 Persian DR Unit 226
Sunnyvale, CA 94089                           7630     9/4/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Nguyen, Bao
20306 COHASSET ST #21
WINNETKA, CA 91306                            7486     9/3/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Nguyen, Baothinh
10311 Reva Ct
San Jose, CA 95127                            8619     9/4/2020    24 Hour Fitness United States, Inc.                                                             $340.00                            $340.00
Nguyen, Baotran
8894 Grandville Cir
Westminster, CA 92683                        10185     9/7/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Nguyen, Bich
667 Timberpine Ave
Sunnyvale, CA 94086                           7969     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Nguyen, Brandon
2501 W. Manly Ave.
Santa Ana, CA 92704                          11339     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Nguyen, Brandon
28 Via Florencia
Mission Viejo, CA 92692                       6982     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Nguyen, Bryan
2574 Laurel Blossom Cir
Ocoee, FL 34761                               238     6/30/2020    24 Hour Fitness United States, Inc.                                                              $85.90                             $85.90
Nguyen, Candice
510 Saddlebrook Dr. Spc. 54
San Jose, CA 95136                           18727    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $65.65                                                                             $65.65
Nguyen, Cathy
370 Vista Roma Way Apt 308
San Jose, CA 95136                            2382     8/5/2020        24 Hour Fitness USA, Inc.                    $93.98                                                                             $93.98




                                                                                       Page 1117 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 236 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nguyen, Charly
2980 Bronco dr
Ontario, CA 91761                             4335    8/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Nguyen, Chau
14372 Morning Glory CT
Westminster, CA 92683                        12201    9/11/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Nguyen, Chinh
4311 Kansas St.
Oakland, CA 94619-2111                       11059     9/9/2020        24 Hour Fitness USA, Inc.                $3,226.96                                                                           $3,226.96
Nguyen, Christina
20649 Shelly Drive
Cupertino, CA 95014                           9899     9/7/2020     24 Hour Fitness Worldwide, Inc.                                               $320.00                                             $320.00
Nguyen, Christine
31972 Calle Winona
San Juan Capistrano, CA 92675-3075           23144    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $114.00                                             $114.00
Nguyen, Christine
8531 Oasis Ave
Westminster, CA 92683                         1753    7/15/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
NGUYEN, CHRISTOPHER
26 Wakefield
Irvine, CA 92620                              8523     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Nguyen, Cung
15111 Bushard St SPC 66
Westminster, CA 92683                        10739     9/8/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Nguyen, Cuong
5708 Creekhollow Dr
Arlington, TX 76018                          10332     9/8/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Nguyen, Dan
42266 Live Oak Circle
Fremont, CA 94538                             9726     9/6/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Nguyen, D-Angela
3950 San Leandro Way.
San Diego, CA 92130                          14264    9/15/2020    24 Hour Fitness United States, Inc.              $56.48                                                                             $56.48
Nguyen, Daniel
19352 Ocean Heights Ln
Huntington beach, CA 92648                   13935    9/16/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Nguyen, Danielle
14250 Kimberley Ln
Apt 258
Houston, TX 77079                            17129    9/22/2020     24 Hour Fitness Worldwide, Inc.              $369.51                                                                              $369.51
Nguyen, Danny-Doan
26 Abbey Lane
Aliso Viejo, CA 92656                         6371     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Nguyen, Debbie
9670 Summerfield St
Spring Valley, CA 91970                      18709    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $94.00                                                                             $94.00
NGUYEN, DEMI
3292 Carol Leaf Ct
San Jose, CA 95148                            9351     9/6/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00


                                                                                       Page 1118 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 237 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Nguyen, Devin Bao
9176 Hemsworth Way
Sacramento, CA 95829                          15606    9/19/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Nguyen, Diane
19122 Blue Hill Lane
Tomball, TX 77377                             10480     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Nguyen, Doanh
88 Montecito Vista Dr
Apt 220
San Jose, CA 95111                            10912     9/8/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Nguyen, Duc
152 Brahms Way
Sunnyvale, CA 94087                            7951     9/4/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Nguyen, Duc
20008 Shadow Creek Cir
Castro Valley, CA 94552                       12518    9/11/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
NGUYEN, DUNG
15111 BUSHARD ST SPC 66
WESTMINSTER, CA 92683                         11159     9/8/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Nguyen, Dung
1806 Caton Ave B3
Brooklyn, NY 11226                            14459    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $217.00                                                              $217.00
Nguyen, Dzung
3110 S Diamond St
Santa Ana, CA 92704                            4160    8/28/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Nguyen, Emmy
PO Box 498
Garden Grove, CA 92842                         8694     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nguyen, Evan
3292 Carol Leaf Ct
San Jose, CA 95148                             8289     9/6/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Nguyen, Franchesca
18698 Bushard St
Fountain Valley , CA 92708                    10915     9/9/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Nguyen, Franklin
5049 Conde Court
Fremont, CA 94538                              7193     9/4/2020     24 Hour Fitness Worldwide, Inc.              $524.13                                                                              $524.13
Nguyen, Giang Truong
12871 Bolivar Circle
Garden Grove, CA 92843                         6746     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nguyen, Ha
12545 Elmview Dr
Riverside, CA 92503                           25281    10/11/2020    24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Nguyen, Hana
2009 Carpinteria Drive
Antioch, CA 94509                             11908    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $74.54                                                                             $74.54
Nguyen, Hanh
667 Timberpine Ave
Sunnyvale, CA 94086                           12389    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00


                                                                                        Page 1119 of 1763
                                                      Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 238 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Nguyen, Hau
17810 Treemont Landing
Houston, TX 77084                          17000    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Nguyen, Heidi
1007 D St.
Sacramento, CA 95814                       10598     9/8/2020     24 Hour Fitness Worldwide, Inc.              $425.00                                                                              $425.00
Nguyen, Helen
3484 Lisbon Dr
San Jose, CA 95132                         24710    10/2/2020        24 Hour Fitness USA, Inc.                $3,042.71                                                                           $3,042.71
Nguyen, Hieu
13932 La Pat Place, Apt 9
Westminster, CA 92683                       7100     9/2/2020    24 Hour Fitness United States, Inc.                           $450.00                                                              $450.00
Nguyen, Hoa My
4000 Madison Pointe Way
Modesto, CA 95356                          11697     9/9/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
NGUYEN, HOA
3427 WINDSONG STREET
CORONA, CA 92879                           15988    9/21/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Nguyen, Hoa
8911 Lakewood Dr
Irving, TX 75063                           12297    9/11/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
NGUYEN, HONG HANH THI
16152 NASSAU LANE
HUNTINGTON BEACH, CA 92649                 10355     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Nguyen, Hong
5341 NW Goodwin Loop
Camas, WA 98607                            13860    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $59.99                                                                             $59.99
Nguyen, Hong
6181 Potrero Drive
Newark, CA 94560                           22248    10/1/2020     24 Hour Fitness Worldwide, Inc.              $330.21                                                                              $330.21
Nguyen, Hung S.
1828 Quimby Rd
San Jose, CA 95122                         14415    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Nguyen, Hung
1601 Firestone Dr
San Jose, CA 95116                         17262    9/22/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Nguyen, Hung
3403 Marten Ave
San Jose, CA 95148                         14383    9/15/2020    24 Hour Fitness United States, Inc.           $315.00                                                                              $315.00
Nguyen, Hung-lam Dinh
948 Coventry Way
Milpitas, CA 95035                          4941     9/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Nguyen, Huy Eric
Po Box 612561
San Jose, CA 95161                         25313    10/12/2020    24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
NGUYEN, HUY
137 MADISON AVE
REDWOOD CITY, CA 94061                      9943     9/6/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99




                                                                                     Page 1120 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 239 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Nguyen, Isabella
5123 S Braeswood Blvd
Houston, TX 77096                             15382    9/18/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Nguyen, James
7452 Blue Oak Road
Riverside, CA 92507                           14631    9/16/2020     24 Hour Fitness Worldwide, Inc.              $170.00                                                                              $170.00
Nguyen, Jason Xuan
817 Lincoln Glen Dr
Buena Park, CA 90620                          18916    9/27/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Nguyen, Jeffrey H.
5341 NW Goodwin Loop
Camas, WA 98607                               14330    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99
Nguyen, Jennifer Thieu
15886 Dubesor St.
La Puente, CA 91744                           18435    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Nguyen, Jennifer
1792 Main St.
Wailuku, HI 96793                             22668    10/2/2020        24 Hour Fitness USA, Inc.                $2,270.00                                                                           $2,270.00
Nguyen, Jenny
1173 Midpine Ave
San Jose, CA 95122                             5994     9/2/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Nguyen, Jenny
1173 Midpine Ave
San Jose, CA 95122                            26200    11/4/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Nguyen, Jessica
507 S Euclid St
Spc 33
Santa Ana, CA 92704                            6605     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nguyen, Jodi
29130 Huntwood Avenue
Hayward, CA 94544                             15366    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $99.20                                                                             $99.20
Nguyen, Joe
Joseph Nguyen
2308 West 12th Street Apt. #2
Brooklyn, NY 11223                             6799     9/1/2020     24 Hour Fitness Worldwide, Inc.                                               $120.00                                             $120.00
Nguyen, Jonathan
3905 Cook St.
Alexandria, VA 22311                          25996    10/28/2020    24 Hour Fitness Worldwide, Inc.              $529.96                                                                              $529.96
Nguyen, Jonathan
7250 Jumilla Ave.
Winnetka, CA 91306                            12035    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $85.00                                                                             $85.00
Nguyen, Joseph
20008 Shadow Creek Cir.
Castro Valley, CA 94552                       12396    9/11/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Nguyen, Justin
1731 South 2nd Ave
Arcadia, CA 91006                             14540    9/16/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Nguyen, Katherine
1323 W. 187th. St.
Gardena, CA 90248                             14625    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $94.64                                                                             $94.64

                                                                                        Page 1121 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 240 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Nguyen, Katherine
26 Wakefield
Irvine, CA 92620                               8490     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Nguyen, Kathy
816 Los Positos Dr
Milpitas, CA 95035                            16155    9/21/2020          24 San Francisco LLC                       $39.99                                                                             $39.99
Nguyen, Kelly Thuy
8531 Oasis Ave
Westminster, CA 92683                          1515    7/15/2020        24 Hour Fitness USA, Inc.                 $299.00                                                                              $299.00
Nguyen, Kevin
1224 McLaughlin Ave
San Jose, CA 95122                            14524    9/16/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Nguyen, Kevin
4791 Lakeshore Drive
Santa Clara, CA 95054                         22295    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Nguyen, Kevin
540 Bonita Ave, Spc #219
San Jose, CA 95116                             7463     9/3/2020     24 Hour Fitness Worldwide, Inc.              $380.00                                                                              $380.00
Nguyen, Khai
1570 165th Ave Apt 205
San Leandro, CA 94578                         19208    10/1/2020      24 Hour Fitness Holdings LLC                $429.99                                                                              $429.99
Nguyen, Khanh
8791 Jennrich Ave
Westminster, CA 92683                          9584     9/6/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Nguyen, Kim Ngoc
16444 Everest Circle
Fountain Valley, CA 92708                      5900     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $100.00                            $100.00
NGUYEN, KIM
                                               6934     9/3/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Nguyen, Kim
4312 Jenkins Drive
Plano, TX 75021                               21358    10/1/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Nguyen, Kimberly
405 1/2 Walton Street
Houston, TX 77009                              693      7/6/2020    24 Hour Fitness United States, Inc.                           $657.00                                                              $657.00
Nguyen, Kim-Oanh
3551 Rowley Dr.
San Jose, CA 95132                            20855    10/1/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Nguyen, Kristen
450 W Vermont Ave
Apt 1702
Escondido, CA 92025                           15268    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $91.08                                                                             $91.08
Nguyen, Lan K
2324 Lark Ellen Dr.
Fullerton, CA 92835                           16622    9/21/2020        24 Hour Fitness USA, Inc.                $1,263.76                                                                           $1,263.76
Nguyen, Lawrence
13932 La Pat Place, Apt 9
Westminster, CA 92683                          7095     9/2/2020    24 Hour Fitness United States, Inc.                           $450.00                                                              $450.00




                                                                                        Page 1122 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 241 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nguyen, Le
7032 Quakertown Ave
Winnetka, CA 91306                           15888    9/20/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Nguyen, Lee Ngoc
407 S. 15th St
Renton, WA 98055                             22306    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $44.70                                                                             $44.70
Nguyen, Lieu
14578 Jefferson St
Midway City, CA 92655                         9115     9/4/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
Nguyen, Linda
229 S. Virginia Ave
Azusa, CA 91702                               6843     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nguyen, Linda
387 N Rancho Santiago Blvd
Orange, CA 92869                             15239    9/18/2020    24 Hour Fitness United States, Inc.                             $0.00                           $400.00                            $400.00
Nguyen, Linh
2839 Dune Circle
Hayward, CA 94545                            17537    9/23/2020    24 Hour Fitness United States, Inc.           $199.00                                                                              $199.00
Nguyen, Loan A
19352 Ocean Heights Ln
Huntington Beach, CA 92648                   14529    9/15/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
NGUYEN, LOAN
2975 MINDANAO DR
COSTA MESA, CA 92626                          947      7/8/2020    24 Hour Fitness United States, Inc.              $49.00                                                                             $49.00
Nguyen, Long
5715 Caper Shores Lane
Sugar Land, TX 77479                          3370    8/26/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Nguyen, Mai
18760 Santa Isadora
Fountain Valley, CA 92708                     4954    8/31/2020     24 Hour Fitness Worldwide, Inc.                             $1,460.00                                                           $1,460.00
Nguyen, Mai
4956 Paguera Ct
San Diego, CA 92124                          12828    9/13/2020        24 Hour Fitness USA, Inc.                 $428.00                                                                              $428.00
Nguyen, Melissa
6314 Carnaby Lane
Rosenberg, TX 77471                           8129     9/4/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
Nguyen, Michael
1832 Landana Drive
Concord, CA 94519                             4400    8/27/2020     24 Hour Fitness Worldwide, Inc.             $4,820.00                                                                           $4,820.00
Nguyen, Michael
320 Hazelwood Place
Piscataway, NJ 08854                          8255     9/4/2020      24 Hour Fitness Holdings LLC                $200.00                                                                              $200.00
Nguyen, Michael
8823 Inglebrook Ln
Houston, TX 77083                            25577    10/15/2020       24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Nguyen, Michelle M
7916 Artesia Blvd.
Buena Park, CA 90621                          5121     9/1/2020     24 Hour Fitness Worldwide, Inc.              $340.29                                                                              $340.29




                                                                                       Page 1123 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 242 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nguyen, Michelle
21011 Kausch Circle
Huntington Beach, CA 92646                   12050    9/11/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Nguyen, Mike
2119 Judah St
San Francisco, CA 94122                      12227    9/11/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Nguyen, Minh H
1773 80th Street
Brooklyn, NY 11214                            8584     9/4/2020            24 New York LLC                       $128.00                                                                              $128.00
Nguyen, Minh Kim Long
9926 Scripps Westview Way
Unit 153
San Diego, CA 92131                           3154    8/14/2020     24 Hour Fitness Worldwide, Inc.                 $29.99                                                                             $29.99
Nguyen, Minh
1617 Raton Dr.
Arlington, TX 76018                           8658     9/4/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Nguyen, Minh
864 Gerard Way
San Jose, CA 95127                           11974    9/10/2020     24 Hour Fitness Worldwide, Inc.              $106.36                                                                              $106.36
Nguyen, N.
12165 Woodbriar Dr.
Moreno Valley, CA 92555                       9407     9/6/2020    24 Hour Fitness United States, Inc.          $3,500.00                                                                           $3,500.00
Nguyen, N.
12165 Woodbriar Dr
Moreno Valley, CA 92555                       9528     9/6/2020      24 Hour Fitness Holdings LLC               $5,500.00                                                                           $5,500.00
Nguyen, Nga T
P.O. Box 401352
Hesperia, CA 92340-1352                      22513    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,012.20                                                           $1,012.20
Nguyen, Nga
309 Saint Rita Ct
San Diego, CA 92113                          11215     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nguyen, Ngan
9351 Mirage Ave
Westminster, CA 92703                        10161     9/7/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Nguyen, Ngoc
3211 Walker Dr.
Richardson, TX 75082                          3893    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Nguyen, Nhat
Nhat Nguyen
7294 Downs Drive
San Jose, CA 95139                            3642    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Nguyen, Nhut
9702 Bolsa Ave
Spc 47
Westminster, CA 92683                         8467     9/4/2020     24 Hour Fitness Worldwide, Inc.              $400.00         $400.00          $400.00                                           $1,200.00
Nguyen, NhuThuy V
681 Manzano Ct.
Milpitas, CA 95035                            4603    8/31/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00




                                                                                       Page 1124 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 243 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Nguyen, Nicholas
8624 Alegre Circle
Orlando, FL 32836                             25572    10/15/2020       24 Hour Fitness USA, Inc.                $2,799.72                                                                           $2,799.72
Nguyen, Nika
9121 Fermi Ave.
San Diego, CA 92123                           23606    10/2/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Nguyen, Nikki
61 Diamante
Irvine, CA 92620                              24982    10/9/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Nguyen, Nuoi
8270 Fieldpoppy Circle
Sacramento, CA 95828                          14456    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                $399.99                            $399.99
Nguyen, Oliver
1214 Summit Road
McLean, VA 22101                               8136     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Nguyen, Paul
13751 Joaquin Lane
Cerritos, CA 90703                            15286    9/18/2020    24 Hour Fitness United States, Inc.        $10,000.00                                                                           $10,000.00
NGUYEN, PAUL
14792 JEFFERSON ST
MIDWAY CITY, CA 92655                          9393     9/6/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Nguyen, Pauline
30 Regalo Dr
Mission Viejo, CA 92692                        5956    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Nguyen, Peter
14372 Morning Glory CT
Westminster, CA 92683                         11441    9/11/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Nguyen, Phu-Cuong Huu
3409 High Vista Dr.
Carrollton, TX 75007                          10669     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
Nguyen, Phung
PO Box 60745
Palo Alto, CA 94306                           15296    9/18/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Nguyen, Quang
491 Jackie Dr
San Jose, CA 95111-2239                        7114     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nguyen, Quoc
4346 Staghorn Lane
League City, TX 77546                          3690    8/28/2020        24 Hour Fitness USA, Inc.                                                                   $400.00                            $400.00
Nguyen, Quyen
c/o Crim & Villalpando, PC
2122 E Governors Circle
Houston, TX 77092                             25646    10/16/2020    24 Hour Fitness Worldwide, Inc.           $60,000.00                                                                           $60,000.00
Nguyen, Quynh Luu
1141 Navaro St
Santa Rosa, CA 95401                          10627     9/9/2020              RS FIT CA LLC                       $800.00                                                                              $800.00
Nguyen, Quynh Luu
1141 Navarro St
Santa Rosa, CA 95401                          27176    12/26/2020    24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00


                                                                                        Page 1125 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 244 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Nguyen, Quynh-Mai
3551 Rowley Dr.
San Jose, CA 95132                           21027    10/1/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Nguyen, Richard
16211 Carson Circle
Missouri City, Texas 77489                   16756    9/21/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Nguyen, Robert Phan
1601 S. Douglas St.
Santa Ana, CA 92704                          17932    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $48.04                                                                            $48.04
Nguyen, Robert
1788 Canyon Oaks Lane
Lake Forest, CA 92610                        11209    9/10/2020       24 Hour Fitness USA, Inc.                $525.06                                                                              $525.06
Nguyen, Ronald
997 Daffodil Way
San Jose, CA 95117                            6121     9/1/2020    24 Hour Fitness Worldwide, Inc.             $296.59                                                                              $296.59
Nguyen, Ruby Vuong
4418 Earle Ave.
Rosemead, CA 91770                            3821    8/28/2020    24 Hour Fitness Worldwide, Inc.             $999.33                                                                              $999.33
Nguyen, Samuel
9934 Dahlia Cir
Fountain Valley, CA 92708                     9025     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $54.00                                                                            $54.00
Nguyen, Sarah Phuong Vi Minh
1051 Bradford Dr.
Glendora, CA 91740                           18307    9/27/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Nguyen, Sarah
1600 E 3rd Ave #3003
San Mateo, CA 94401                          12799    9/13/2020    24 Hour Fitness Worldwide, Inc.             $131.81                                                                              $131.81
Nguyen, Sebastian
5940 Riverbank Circle
Stockton, CA 95219                           21388    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                               $333.00                            $333.00
NGUYEN, SONY
1522 SE 139TH AVE
PORTLAND, OR 97233                            6516     9/1/2020       24 Hour Fitness USA, Inc.             $10,000.00                                                                           $10,000.00
Nguyen, Steven
                                              856      7/7/2020    24 Hour Fitness Worldwide, Inc.                 $54.64                                                                            $54.64
Nguyen, Steven
4791 LAKESHORE DR
SANTA CLARA, CA 95054                        22414    10/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Nguyen, Steven
5371 Colony Green Drive
San Jose, CA 95123                           21127    10/1/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
NGUYEN, SY
5752 PLAYA DEL REY
SAN JOSE, CA 95123                           21050    9/29/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Nguyen, Tai
5341 NW Goodwin Loop
Camas, WA 98607                              13783    9/15/2020    24 Hour Fitness Worldwide, Inc.                              $99.00                                                               $99.00
Nguyen, Tam
19122 Blue Hill Lane
Tomball, TX 77377                            11061     9/9/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00

                                                                                     Page 1126 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 245 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Nguyen, Tania
2032 NE 49th Way
Hillsboro, OR 97124                          5901    8/31/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
NGUYEN, THACH
342 CHECKERS DR, APT # 210
SAN JOSE, CA 95133-2248                     15586    9/19/2020     24 Hour Fitness Worldwide, Inc.              $100.00                          $100.00                                             $200.00
Nguyen, Than H
615 S Euclid ST Unit I4
Santa Ana, CA 92704                          4230    8/28/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nguyen, Thanh Chi T
12959 New Hope St
Garden Grove, CA 92840                       8078     9/4/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Nguyen, Thanh T.
26 Wakefield
Irvine, CA 92620                             8273     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Nguyen, Thanh
3916 262nd Avenue SE
Issaquah, WA 98029                           4580    8/29/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Nguyen, Thao
4956 Paguera Ct
San Diego, CA 92124                         13591    9/13/2020        24 Hour Fitness USA, Inc.                                                  $428.00                                             $428.00
Nguyen, Thi
1721 E. Warrenton Ave.
Anaheim, CA 92805                            4760    8/30/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
NGUYEN, THI
1773 80TH STREET
BROOKLYN, NY 11214                           8355     9/4/2020            24 New York LLC                       $128.00                                                                              $128.00
Nguyen, Thi
7887 S. Joplin Ct.
Englewood, CO 80112                          2133    7/28/2020              24 Denver LLC                          $40.00                                                                             $40.00
Nguyen, Thin
2819 Akino Ct.
San Jose, CA 95148                           9782     9/6/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Nguyen, Tho Q
15113 Glen Heather Drive
Lakeway, TX 78734                            6370     9/3/2020     24 Hour Fitness Worldwide, Inc.              $419.90                                                                              $419.90
Nguyen, Tho
667 Timberpine Ave
Sunnyvale, CA 94086                         11529    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Nguyen, Thong
CMR 388 Box 81
APO, AP 96208                               17074    9/24/2020     24 Hour Fitness Worldwide, Inc.              $850.00                                                                              $850.00
Nguyen, Thu M
3403 Marten Ave
San Jose, CA 95148                          13763    9/15/2020    24 Hour Fitness United States, Inc.              $85.00                                                                             $85.00
Nguyen, Thu Thi
2613 Sunfish Dr.
Pearland, TX 77584                           2381    8/18/2020        24 Hour Fitness USA, Inc.                    $72.72                                                                             $72.72




                                                                                      Page 1127 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 246 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Nguyen, Tien C.
13411 Savanna
Tustin, CA 92782-9146                         13397    9/14/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
NGUYEN, TIEN
2600 SENTER RD SPC 157
SAN JOSE, CA 95111                             4374    8/29/2020         24 San Francisco LLC                   $304.00                                                                              $304.00
Nguyen, Tiffany
18686 Bushard St.
Fountain Valley, CA 92708                     22090    10/1/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Nguyen, Tina
4004 36th Ave #2E
Long Island City, NY 11101                     1461    7/13/2020       24 Hour Fitness USA, Inc.                    $50.57                                                                            $50.57
Nguyen, Tony
816 N. Euclid St.
Santa Ana, CA 92703                           11942    9/10/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Nguyen, Tram
4791 Lakeshore Drive
Santa Clara, CA 95054                         22695    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Nguyen, Tran
2789 Gay Ave
San Jose, CA 95127                            16122    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $94.00                                                                            $94.00
Nguyen, Tran
439 Airybrook Ln
Houston, TX 77094                              7988     9/4/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Nguyen, Trang
26 Wakefield
Irvine, CA 92620                               7199     9/4/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
NGUYEN, TRANG
6901 PAUL DO MAR WAY
ELK GROVE, CA 95757                            9873     9/7/2020    24 Hour Fitness Worldwide, Inc.             $618.87                                                                              $618.87
Nguyen, Tri
7000 Hinckley Ct
Sacramento, CA 95842                          13552    9/15/2020    24 Hour Fitness Worldwide, Inc.             $499.00                                                                              $499.00
Nguyen, Trinh
381 Hyde Park Dr
San Jose, CA 95136                            21806    10/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Nguyen, Trung Tan
13152 Vener Drive
Garden Grove, CA 92844                        25254    10/5/2020    24 Hour Fitness Worldwide, Inc.                                           $24,760.00                                          $24,760.00
NGUYEN, TRUONG
1163 Stellar Way
Milpitas, CA 95035                             6716     9/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
NGUYEN, TUAN
12647 SE CORA ST
PORTLAND , OR 97236                            6039     9/2/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Nguyen, Tuan
5311 Chelsea Fair Ln
Spring, TX 77379                              11294     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $675.00                                                              $675.00




                                                                                      Page 1128 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 247 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nguyen, Tuan
7531 Lehigh Place
Westminster, CA 92683                         4990    8/31/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Nguyen, Tuan
8913 Boulder Glen Way
Sacramento, CA 95829                          7805     9/4/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
NGUYEN, TUAN
997 DAFFODIL WAY
SAN JOSE, CA 95117                            4840    8/31/2020     24 Hour Fitness Worldwide, Inc.              $296.59                                                                              $296.59
Nguyen, Tung
PO BOX 479
Garden Grove, CA 92843                       17714    9/23/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nguyen, Tuquynh
1669 Whitwood Lane, Apt 1
Campbell, CA 95008-2551                       8668     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $99.64                                                                             $99.64
Nguyen, Uyen T
4180 Watkins Way
San Jose, CA 95135                            9127     9/5/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Nguyen, Vanessa
1718 Feasel Ct.
San Jose, CA 95131                            2897     8/5/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Nguyen, Victoria
13067 Casa Linda Ln
APT H
Garden Grove, CA 92844                        4449    8/28/2020        24 Hour Fitness USA, Inc.                 $580.00                                                                              $580.00
Nguyen, Vincent
1568 Hidden Creek Ln
Milpitas, CA 95035                            5849    8/31/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Nguyen, Vincent
23042 ne sockeye st
wood village, OR 97206                        589      7/6/2020     24 Hour Fitness Worldwide, Inc.              $112.97                                                                              $112.97
Nguyen, Vincent
626 Longfellow Dr.
Fremont, CA 94539                            10664     9/8/2020     24 Hour Fitness Worldwide, Inc.              $642.00                                                                              $642.00
Nguyen, Vinh
4317 Boston Ave.
San Diego, CA 92113                          22614    10/6/2020     24 Hour Fitness Worldwide, Inc.              $114.00                                                                              $114.00
Nguyen, Vivian
2740 S Sultana Ave
Ontario, CA 91761                             7027     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $500.00                            $500.00
Nguyen, Vivian
5133 Picasso Drive
Chino Hills, CA 91709                        13594    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $49.56                                                                             $49.56
NGUYEN, VU
8285 CARLIN AVE
SACRAMENTO, CA 95823                         11492     9/9/2020    24 Hour Fitness United States, Inc.                           $429.99                                                              $429.99
Nguyen, Whitney
474 Clauser Drive
Milpitas, CA 95035                           10556     9/9/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00


                                                                                       Page 1129 of 1763
                                                        Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 248 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nguyen, Xuanlan Thi
3510 Maricopa Apt 1306
Torrance, CA 90503                           22212    10/1/2020    24 Hour Fitness United States, Inc.           $399.00                                                                              $399.00
Nguygen, Quoc Viet
201 E. Chapman Ave Apt 31P
Placentia, CA 92870                           2261    7/20/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Nguyne, Anh
814 Tyler Run
Sugarland, TX 77479                          25402    10/13/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
NHAN, YING WEN YAN
945 MACKENZIE CT
SAN JOSE, CA 95127                           12875    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                                $450.00                            $450.00
Nhek, Julia
40 Snow Bush St
Ladera Ranch, CA 92694                        8008     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Nhek, Justin
40 Snow Bush St.
Ladera Ranch, CA 92694                        8053     9/5/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Nhek, Nathan
40 Snow Bush St
Ladera Ranch, CA 92694                        7734     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Nhek, Steve
40 Snow Bush St
Ladera Ranch, CA 92694                        8021     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Nhieu, Khai
8288 Wooded Brook Dr
Elk Grove, CA 95758                          10721     9/9/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Nhieu, Lien
8288 Wooded Brook Dr
Elk Grove, CA 95758                          11263     9/9/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Nhieu, Vinh
8288 Wooded Brook Dr
Elk Grove, CA 95758                          11725     9/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ni, Benwen
3815 Highpointe Court
Dublin, CA 94568                              6297     9/1/2020     24 Hour Fitness Worldwide, Inc.              $262.00                                                                              $262.00
NICHOLAS GENOVESE
75-20 113th Street, Apt. 5H
Forest Hills, NY 11375                        4240    8/28/2020     24 Hour Fitness Worldwide, Inc.              $104.13                                                                              $104.13
Nicholas, Brianna Danielle
500 Garden Street Apartment 226
West Sacramento, CA 95691                     8390     9/4/2020          24 San Francisco LLC                    $500.00                                                                              $500.00
Nicholas, Brianna
500 Garden Street Apartment 226
West Sacramento, CA 95691                     7830     9/4/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Nicholas, Susanne
7938 Reading Avenue
Los Angeles, CA 90045                         1518    7/15/2020     24 Hour Fitness Worldwide, Inc.             $1,387.00                                                                           $1,387.00




                                                                                       Page 1130 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 249 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Nicholas, Susanne
7938 Reading Avenue
Los Angeles, CA 90045                       16819    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,466.98                                                                           $1,466.98
Nicholls, Christopher
4211 Meadow Court
Fulshear, TX 77441                           2690    8/10/2020        24 Hour Fitness USA, Inc.                                 $852.00                                                              $852.00
Nicholls, Stacey
4211 Meadow Court
Fulshear, TX 77441                           2877    8/10/2020        24 Hour Fitness USA, Inc.                                $1,065.00                                                           $1,065.00
Nichols, Alexis
535 E Walnut Avenue
El Segundo, CA 90245                         1802    7/16/2020    24 Hour Fitness United States, Inc.          $1,296.00                                                                           $1,296.00
Nichols, Brandi
11231 Torrey Pines Dr
Auburn, CA 95602                             5580    8/31/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Nichols, Brent
1907 Lomita Drive
San Leandro, CA 94578                        3674    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $59.00                                                                             $59.00
Nichols, Carl
25 Fairmayden Lane
Danville, CA 94526                           3564    8/26/2020        24 Hour Fitness USA, Inc.                $4,999.00                                                                           $4,999.00
Nichols, Christine
25 Fairmayden Lane
Danville, CA 94526                          26874    12/4/2020     24 Hour Fitness Worldwide, Inc.             $4,999.00                                                                           $4,999.00
Nichols, Cynthia K
13 Anza Street
Newport Beach, CA 92663                     13964    9/16/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Nichols, Jason
11231 Torrey Pines Dr
Auburn, CA 95602                             4920    8/31/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Nichols, Kelley M.
1470 Poppy Peak Drive
Pasadena, CA 91105                          23226    10/6/2020     24 Hour Fitness Worldwide, Inc.             $1,118.00                                                                           $1,118.00
Nichols, Kelley M.
1470 Poppy Peak Drive
Pasadena, CA 91105                           7892     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,290.00                                                                           $1,290.00
Nichols, Lawrence
1044 N Capitol Ave
San Jose, CA 95133                           6001     9/2/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Nichols, Tiffany
17465 Redwood Rd
Castro Valley, CA 94546                     24487    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $72.37                                                                             $72.37
Nichols, Vicky
1095 Linda GLen Dr
Pasadera , CA 91105                         23349    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $73.48                                                                             $73.48
Nicholson, Elaine
36115 Pizarro Dr.
Fremont, CA 94536                           10589     9/8/2020     24 Hour Fitness Worldwide, Inc.              $277.95                                                                              $277.95




                                                                                      Page 1131 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 250 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Nicholson, John
3202 Pecos Lane
Rockwakk, TX 75032                           3857    8/27/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
NICHOLSON, LAURA
1147 SE 63RD LANE
HILLSBORO, OR 97123                          6354     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Nicholson, Matthew Jon
1147 SE 63RD LANE
Hillsboro, OR 97123                          4976    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Nicholson, Michael
6010 Arizona Dr
Vancouver , WA 98661                        18383    9/27/2020          24 San Francisco LLC                    $600.00                                                                              $600.00
Nicholson, Sherie
6010 Arizona Dr
Vancouver, WA 98661                         18845    9/27/2020          24 San Francisco LLC                    $600.00                                                                              $600.00
Nickel, Andrew
42812 Ricki Dr
Parker, CO 80138                             6786     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Nickerson, Kerrilyn
935 E Payson St
Glendora, CA 91740                          27391    2/10/2021     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Nickeson, Cathy
5925 Clay Basket Drive
Citrus Heights, CA 95621                     1658    7/14/2020        24 Hour Fitness USA, Inc.                                 $798.75                                                              $798.75
Nicola, George
8288 Gilman Dr.
Unit 43
La Jolla, CA 92037                          16780    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $25.74                                                                             $25.74
Nicolaou, Greg
3513 Pacific Ave
Manhattan Beach, CA 90266                   10986     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Nicole, Tracie
4504 Arlington Ave.
Los Angeles, CA 90043                        7066     9/1/2020     24 Hour Fitness Worldwide, Inc.              $187.43                                                                              $187.43
Nie, Jing
34786 Locke Ave
Fremont, CA 94555                           17918    9/24/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Nie, Julie
134 Joaquin Drive
Danville, CA 94526                           5526    8/31/2020     24 Hour Fitness Worldwide, Inc.              $192.79                                                                              $192.79
Nie, Yang
20103 Donway Dr.
Walnut , CA 91789                            8438     9/4/2020    24 Hour Fitness United States, Inc.           $360.00                                                                              $360.00
Niebuhr, Thomas
13584 Tradition Street
San Diego, CA 92128                         12431     9/9/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
NIECESTRO, PAULA S
1525 - 209TH AVE NE
SAMMAMISH, WA 98074                         22532    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $39.60                                                                             $39.60


                                                                                      Page 1132 of 1763
                                                      Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 251 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
NIEDERBRACH, BIRNEY
6900 SUNKIST DRIVE
OAKLAND, CA 94605                          11664     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Niehoff, Lorraine J.
28 Edgewater Drive
Denville, NJ 07834-1812                     5705     9/2/2020    24 Hour Fitness Worldwide, Inc.            $1,332.20                                                                           $1,332.20
Nielsen, Annette
565 Minton Ln
Mountain View, CA 94041                    25454    10/13/2020   24 Hour Fitness Worldwide, Inc.             $910.00                                                                              $910.00
Nielsen, Kimberley
251 Channing Way Apt 16
San Rafael, CA 94903                        1313    7/11/2020    24 Hour Fitness Worldwide, Inc.                 $39.00                                                                            $39.00
Nielson Jr, Walter
4425 Tropaz Lane
Tracy, CA 95377                            22343    10/1/2020    24 Hour Fitness Worldwide, Inc.             $186.52                                                                              $186.52
NIELSON JR, WALTER
4425 TROPAZ LANE
TRACY, CA 95377                            25057    10/6/2020    24 Hour Fitness Worldwide, Inc.             $186.52                                                                              $186.52
Nielson, Hadley
32 7th Pl
Apt 401
Long Beach, CA 90802                        4097    8/27/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Nielson, Manvita
3680 Andrews Dr. Apt 210
Pleasanton, CA 94588                       12708    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
NIEMELA, KELLY
10117 NW CHAMBERLAINS FIELDS PL
NORTH PLAINS , OR 97133-8133               15905    9/25/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Niemond, Judith
1112 Montana Avenue, #261
Santa Monica, CA 90403                      2924     8/4/2020    24 Hour Fitness Worldwide, Inc.             $749.90                                                                              $749.90
Nien, Hsiao Chen
11520 Emerald Falls Drive
Austin, TX 78738                           12083    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Nieto, Gema
13800 SW 9th Terrace
Miami, FL 33184                             1575    7/14/2020    24 Hour Fitness Worldwide, Inc.             $186.04                                                                              $186.04
Nietor, Andrew
750 B St., Ste. 2330
San Diego, CA 92101                        24582    10/3/2020    24 Hour Fitness Worldwide, Inc.                 $68.00                                                                            $68.00
Nigam, Sumit
16053 NE 8th Street Apt 310
Bellevue, WA 98008                         21160    10/1/2020       24 Hour Fitness USA, Inc.                $100.53                                                                              $100.53
Nightingale, Lyubov
2728 Kings Hwy Apt B2
Brooklyn, NY 11229                         22042    10/1/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Niglio, Paul Michael
444 Boynton Bay Circle
Boynton Beach, FL 33435                    10211     9/7/2020    24 Hour Fitness Worldwide, Inc.             $481.50                                                                              $481.50


                                                                                   Page 1133 of 1763
                                                        Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 252 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nigos, Kenneth
3959 Pierce St. APT 631
Riverside, CA 92505                          12815    9/11/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Nii, Patrick
95-224 Halekua Place
MILILANI, HI 96789                           10738     9/8/2020     24 Hour Fitness Worldwide, Inc.              $749.00                                                                              $749.00
Nii, Quinn
204 Elmira Street SW, Ste. 415
Washington, DC 20032                          8620     9/4/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Nikolaus, Alfonse M
229 Bottlebrush Way
Fallbrook, CA 92028                           5293    8/30/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Nikolay, Zimonov
2229 EDISON AVE, APT 43.
SACRAMENTO, CA 95821-1639                     3815    8/28/2020     24 Hour Fitness Worldwide, Inc.                             $1,407.00                                                           $1,407.00
Nilson, IIo
268 Bluebonnet Lane Unit216
Scotts Valley, CA 95066                      16708    9/20/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00
Nilsson, Annica
2131 E 1st Street
No 202
Long Beach, CA 90803                         17986    9/25/2020     24 Hour Fitness Worldwide, Inc.              $349.99         $350.00                                                              $699.99
Ning, Yiyang
14391 Spring Crest Dr
Chino Hills, CA 91709                         8572     9/4/2020     24 Hour Fitness Worldwide, Inc.              $678.04                                                                              $678.04
Nino, Cristobal
5910 Woodridge Park
San Antonio, TX 78249                         1004     7/7/2020    24 Hour Fitness United States, Inc.           $656.00                                                                              $656.00
Nirwal, Gagandeep
37266 Aleppo Dr
Newark , CA 94560                             7616     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Nisa, Badru
1431 Saint Georges Avenue Apartment 1
Queens Garden
Colonia, NJ 07067                             1052     7/6/2020     24 Hour Fitness Worldwide, Inc.                $93.80                                                                              $93.80
Nisar, Saifar
3558 Empire Circle
Salt Lake City, UT 84106                     13886    9/17/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Nise, Ellen Lee
1444 E. Sunview Dr.
Orange, CA 92865                             19077    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,194.48                                                                           $1,194.48
Nishimoto, Carrie S
4031 Gion Ave.
San Jose, CA 95127                           19804    9/28/2020     24 Hour Fitness Worldwide, Inc.                $33.00                                                                              $33.00
Nishimura, Maggie
1747 Dorrance Dr
San Jose, CA 95125                            7622     9/4/2020     24 Hour Fitness Worldwide, Inc.              $104.00                                                                              $104.00
Nishiuchi, Mari
18310 Heather Ave.
Cerritos, CA 90703                            5829     9/2/2020    24 Hour Fitness United States, Inc.             $59.96                                                                              $59.96

                                                                                       Page 1134 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 253 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Nishiyama, Akiko
17 Meadow Ln
Redwood City, CA 94063                       10617    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $243.75                                                              $243.75
Nissari, Rohullah
43555 Grimmer Blvd
Fremont, CA 94538                            15051    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $92.58                                                                             $92.58
Nissimyan, Itai
10709 Cleary Blvd #306
Plantation, FL 33324                          2932     8/5/2020     24 Hour Fitness Worldwide, Inc.                 $42.79                                                                             $42.79
Nivar, Maria
10865 SW 235 Lane
Homestead, FL 33032                          10799     9/8/2020     24 Hour Fitness Worldwide, Inc.              $320.99                                                                              $320.99
Nix, Georgia
1757 Jasper Court
Livermore, CA 94550                           4033    8/27/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Nix, Gregory Adam
787 SW 198th Place
Beaverton, OR 97003                           464     6/30/2020    24 Hour Fitness United States, Inc.           $590.00                                                                              $590.00
Nixon, Aaron
8225 Spitfire Trail
Aubrey, TX 76227                              7303     9/3/2020     24 Hour Fitness Worldwide, Inc.              $218.16                                                                              $218.16
Nixon, Darrell Antoine
1104 East 24th St.
Oakland, CA 94606                             8267     9/4/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Nixon, Shannon
3627 SE Belmont St.
Portland, OR 97214                           11873    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Nizamov, Mikhail
14578 Rutledge Sq
San Diego, CA 92128                          10176     9/7/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
NJ Unclaimed Property Administration
PO Box 214
Trenton, NJ 08625-0214                       25898    10/26/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Njeru, Chrispin
2422 21st Avenue #A
Oakland, CA 94606                             8316     9/3/2020        24 Hour Fitness USA, Inc.                 $109.41                                                                              $109.41
Njoroge, Alexander
1124 Ohio St.
Vallejo, CA 94590                            27147    12/22/2020    24 Hour Fitness Worldwide, Inc.           $50,000.00                                                                           $50,000.00
Njoroge, Stephen Kironji
1124 Ohio Street 101
Vallejo, CA 94590                            27146    12/21/2020    24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Nkululeko, Nkosazana
1614 14th Street
Oakland, CA 94607                             343      7/2/2020     24 Hour Fitness Worldwide, Inc.                 $36.99                                                                             $36.99
Nkwuo, Starr F
2000 Monterey Hwy Apt 340
San Jose, CA 95112                           21465    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $97.21                                                                             $97.21




                                                                                       Page 1135 of 1763
                                                       Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 254 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Nnanna, Canice
7418 Bright Lake Bend Ln
Richmond , TX 77407                          1187     7/9/2020    24 Hour Fitness United States, Inc.           $199.56                                                                              $199.56
Noah, Ruth A.
5252 W. 140th St.
Hawthorne, CA 90250                         24534    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,275.00                                                           $1,275.00
Nobari, Mehdi
2327 North Orchard Drive
Burbank, CA 91504                           24884    10/5/2020     24 Hour Fitness Worldwide, Inc.              $695.00                                                                              $695.00
Noble, David
3250 Larchmont Drive
Stockton, CA 95219                          17434    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Noble, Marlene
1135 Makawao Av Ste 103 #235
Makawao, HI 96768                            1604    7/22/2020     24 Hour Fitness Worldwide, Inc.             $1,092.00                                                                           $1,092.00
Noble, Marlene
1135 Makawao Av Ste 103 #235
Makawao, HI 96768                            1811    7/18/2020     24 Hour Fitness Worldwide, Inc.             $1,326.00                                                                           $1,326.00
Noble, Pamela
410 W.110th St.
Apt.1O
New York, NY 10025                          17238    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Noble, Sharon
15 Calvin Drive
Orinda, CA 94563                            17471    9/29/2020    24 Hour Fitness United States, Inc.           $599.92                                                                              $599.92
Noble, Wendy
3250 Larchmont Drive
Stockton, CA 95209                          19657    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Nobriga, Vance
45-125 Iole Place
Kaneohe, HI 96744                            9198     9/5/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Nociforo, Nicholas
84 Dawnview Way
San Francisco, CA 94131                       51     6/27/2020    24 Hour Fitness United States, Inc.          $1,541.00                                                                           $1,541.00
Nociforo, Nicholas
84 Dawnview Way
San Francisco, CA 94131                     16702    9/21/2020    24 Hour Fitness United States, Inc.          $1,541.00                                                                           $1,541.00
Nodland, Cheryl
4211 Bayard St.
San Diego, CA 92109                         12149     9/9/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Noe, Karen
3719 Elderberry Glen
Escondido, CA 92025                          8554     9/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Noe, Nicole
3719 Elderberry Glen
Escondido, Ca 92025                          9124     9/5/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Noel, Peter
20 E Central Ave
Wharton , NJ 07885                          22273    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $3,000.00                                                           $3,000.00


                                                                                      Page 1136 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 255 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Noel, Sara
1300 Emporia St
Aurora, CO 80010                            26026    10/27/2020    24 Hour Fitness Worldwide, Inc.             $1,300.00                                                                           $1,300.00
Noel-Pratt, Delma
14115 SW 52 Lane
Miramar, FL 33027                            920      7/8/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Nofoa, John
4555 E Viking Rd
Las Vegas, NV 89121                          6747     9/3/2020        24 Hour Fitness USA, Inc.                 $125.00                                                                              $125.00
Nofoa, Travis
4555 E Viking Rd
Las Vegas, NV 89121                          7537     9/3/2020        24 Hour Fitness USA, Inc.                 $125.00                                                                              $125.00
Nofoa, Trevor
4555 e viking rd
Las Vegas, NV 89121                          7714     9/3/2020        24 Hour Fitness USA, Inc.                 $125.00                                                                              $125.00
NOH, JUYEON
13182 YOCKEY ST APT 24
GARDEN GROVE, CA 92844                       1050     7/8/2020        24 Hour Fitness USA, Inc.                 $688.00                                                                              $688.00
NOJIMA, EILEEN LEE
12138 NE FREMONT ST#19
PORTLAND, OR 97220                          25122    10/7/2020    24 Hour Fitness United States, Inc.                          $3,000.00                                                           $3,000.00
Nolan, Agnes T
42 Kumulaau Ohia Loop
Wailuku, HI 96793                           25020    10/5/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Nolan, Jane
11374 Lorena Lane
El Cajon, CA 92020                          26810    12/1/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Nolan, Victoria
1526 N. Thompson Dr
Bay Shore, NY 11706                         19374    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                                $350.00                            $350.00
Nolasco, Jaydon
263 Brighton Ave
San Francisco, CA 94112                     12295    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $48.84                                                                             $48.84
Nolasco, Kimberly
136 Hakui Loop
Lahaina, HI 96761                            3899    8/27/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Nolen, Justin
14970 SE Brightwood Ave.
Milwaukie, OR 97267                         21038    10/1/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Nombre, Francis Archie
2386 Seacrest Ct.
San Leandro, CA 94579                       11952    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
Noonan, Jennifer
16115 Rustic Ln
Austin, TX 78717                             3602    8/27/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Noonan, Jr, John E
PO Box 1428
Crosby, TX 77532                            20619    9/30/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00




                                                                                      Page 1137 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 256 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Noordermeer, Taleen
3310 Oakmont View Drive
Glendale, CA 91208                             4324    8/29/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Noordermeer, Taleen
3310 Oakmont View Drive
Glendale, CA 91208                            13747    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Nooryshokry, Navid
6204 Agee Street #136
San Diego, CA 92122                           25158    10/10/2020   24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Noorzada, Marzia
38645 Hastings St. Apt. 1
Fremont, CA 94536                             18883    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Noorzay, Ramzia
8428 Topanga CYn
Canoga Park, CA 91304                          314      7/2/2020    24 Hour Fitness Worldwide, Inc.            $4,819.98                                                                           $4,819.98
Norberg, Kristin
8622 Tortoise Canyon Court
Las Vegas, NV 89148                           15649    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $13.50                                                                            $13.50
Norcia, Lori
2340 Meyers Drive
Santa Rosa, CA 95403                          10653     9/9/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Nordby, Erica
886 Cleveland Street, #7
Oakland, CA 94606                             11353    9/10/2020       24 Hour Fitness USA, Inc.                $274.99                                                                              $274.99
Nordin, John Eric
609 Deep Valley Drive, Suite 200
Rolling Hills Estates, CA 90274               19580    9/28/2020    24 Hour Fitness Worldwide, Inc.            $2,099.98                                                                           $2,099.98
Noriega, Brandy
4755 Delaware Drive
Larkspur, CO 80118                             1607    8/10/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Noriega, Leo
10851 Asbury Avenue
Stanton, CA 90680                             20075    9/30/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Norman, Diana
2902 Norfolk Dr.
Austin, TX 78745                              16789    9/21/2020    24 Hour Fitness Worldwide, Inc.             $107.17                                                                              $107.17
Norman, Jerry P.
2902 Norfolk Dr.
Austin, TX 78745                              16832    9/21/2020    24 Hour Fitness Worldwide, Inc.             $107.17                                                                              $107.17
Norman, Jessica
914 Virginia Ave.
Santa Ana, CA 92706                           14984    9/17/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Norman, Kirsten
1036 La Ventana Ct
San Marcos, CA 92078                           7448     9/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Norman, Monique
8110 bridgeport way sw apt E
Lakewood, WA 98499                             2062    7/22/2020    24 Hour Fitness Worldwide, Inc.                 $46.15                                                                            $46.15




                                                                                      Page 1138 of 1763
                                                                      Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 257 of 441


                                                                                                      Claim Register
                                                                                                   In re RS FIT NW LLC
                                                                                                   Case No. 20-11568

                                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                                         Amount                                           Amount           Amount
Norris, Dona
6031 Irongate Circle
Huntington Beach, CA 92648                                 11737    9/10/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Norris, Dr. Jennifer
2120 10th St
Sacramento, CA 95818                                       13828    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Norsworthy, Jeanne
417 Brazil St
Sonoma, CA 95476                                           27105    12/16/2020   24 Hour Fitness Worldwide, Inc.                 $33.64                                                                            $33.64
North Coast Electric Company
c/o Nancy K. Cary
Hershner Hunter LLP
180 E. 11th Avenue
Eugene, OR 97401                                           11425    9/10/2020       24 Hour Fitness USA, Inc.              $33,144.44                                          $802.86                         $33,947.30
North County Fair LP and Escondido Associates, LP
c/o Barclay Damon, LLP
Attn: Niclas Ferland
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511                                        20712    9/30/2020       24 Hour Fitness USA, Inc.             $242,106.06                                                     $424,423.43         $666,529.49
North Halstead Associates, LLC c/o EverWest Real Estate
Partners, LLC
Davis Graham & Stubbs LLP
Attention: Kyler Burgi
1550 17th Street, Suite 500
Denver, CO 80202                                           19317    9/28/2020       24 Hour Fitness USA, Inc.             $699,480.19                                                                         $699,480.19
North Natomas Town Center East, LLC
Brian T. Harvey
Buchalter, A Professional Corporation
1000 Wilshire Blvd., Suite 1500
Los Angeles, CA 90017                                      27345    1/28/2021       24 Hour Fitness USA, Inc.             $223,407.27                                                                         $223,407.27
North Richland Fitness, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street
Suite 1700
Los Angeles, CA 90071                                       3017    8/10/2020       24 Hour Fitness USA, Inc.            $1,136,417.82                                                                      $1,136,417.82
North, Eric
4905 Ridglea Hills Ct
Ft Worth, TX 76116                                         13570    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $66.67                                                                            $66.67
NORTHEAST FITNESS SOLUTIONS INC
ATTN: VINCE LEONARD
1370 WELSH ROAD
NORTH WALES, PA 19454                                      18082    9/25/2020       24 Hour Fitness USA, Inc.             $314,256.10                                                                         $314,256.10
Northen, Patrick M
5479 E Suncrest Road
Anaheim, CA 92807                                           5004    8/31/2020    24 Hour Fitness Worldwide, Inc.            $3,695.92                                                                           $3,695.92




                                                                                                   Page 1139 of 1763
                                                                     Case 20-11568-KBO          Doc 72-2        Filed 04/19/21    Page 258 of 441


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address              Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
Northpoint Investors, a California general partnership
c/o Wilsey Bennett Co.
Dale K. Carrigan
235 Kansas Street, Suite 200
San Francisco, CA 94103                                   19244    9/27/2020        24 Hour Fitness USA, Inc.             $1,489,286.00   $145,787.00                                                        $1,635,073.00
Norton Jr, Daniel T
3 South Belair Ave
Cedar Knolls, NJ 07927                                     6899     9/1/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Norton, Anne
1514 Richmond St
El Cerrito, CA 94530                                      26518    11/19/2020    24 Hour Fitness Worldwide, Inc.               $789.55                                                                             $789.55
Norton, Katie
408 NW 12th Ave #403
Portland, OR 97209                                        25516    10/14/2020    24 Hour Fitness Worldwide, Inc.             $1,608.00                                                                           $1,608.00
Norton, Margaret
6527 Sussex Ct.
Spring, TX 77389                                          15039    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $467.62                                                              $467.62
Norton, Marybeth
10770 SE Sunnyside Rd
Clackamas, OR 97015                                       20843    9/29/2020     24 Hour Fitness Worldwide, Inc.             $2,200.00                                                                           $2,200.00
Norton, Nancy A
380 Hilhill Way
El Cajon, CA 92020                                        23260    10/2/2020        24 Hour Fitness USA, Inc.                  $150.00                                                                             $150.00
Norwalk, Kerry
31444 Flying Cloud Dr.
Laguna Niguel, CA 92677                                   15679    9/19/2020     24 Hour Fitness Worldwide, Inc.               $456.00                                                                             $456.00
Nosarev, Ekaterina
2211 Hudson Rd Apt 113
Greer, SC 29650                                            3156    8/12/2020    24 Hour Fitness United States, Inc.          $1,700.00                                                                           $1,700.00
Nosbisch, Michael
3141 Claremore Ave.
Long Beach, CA 90808                                      13953    9/18/2020     24 Hour Fitness Worldwide, Inc.               $700.00                                                                             $700.00
Notarangelo, Ann
348 Livorna Hts. Rd.
Alamo, CA 94507                                           20759    9/30/2020    24 Hour Fitness United States, Inc.            $679.95                                                                             $679.95
Nottingham, Charlotte
125 Franklin Avenue
Mount Vernon, NY 10550                                    12488    9/13/2020    24 Hour Fitness United States, Inc.          $1,334.42                                                                           $1,334.42
Nour-Eldin, Sophia
17225 Bollinger Canyon Road
Apt. #B319
San Ramon, CA 94582                                       26223    11/3/2020     24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00
Nourian, Fariborz
12920 Hawthorne Blvd. #105
Hawthorne, CA 90250                                       11317    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Novak, Lee
6704 Columbia Lane
Bakersfield, CA 93309                                      3915    8/28/2020     24 Hour Fitness Worldwide, Inc.               $108.00                                                                             $108.00




                                                                                                    Page 1140 of 1763
                                                          Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 259 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Novak, Mark
4015 NE Hassalo St
Portland, OR 97232                              4952    8/31/2020     24 Hour Fitness Worldwide, Inc.                            $1,399.98                                                           $1,399.98
Novak, Robert R.
1065 Kawaiahao St. #2610
Honolulu, HI 96814                             14084    9/14/2020        24 Hour Fitness USA, Inc.                    $94.40                                                                            $94.40
Novick, Irina
8-20 Morlot Ave.
Fair Lawn, NJ 07410                            17387    9/22/2020     24 Hour Fitness Worldwide, Inc.            $2,914.00                                                                           $2,914.00
Novik, Toly
407 S Spalding Drive #10
Beverly Hills, CA 90212                         9226     9/4/2020     24 Hour Fitness Worldwide, Inc.            $4,300.00                                                                           $4,300.00
Novoa, Maria
7563 Liberation Drive
Rancho Cucamonga , CA 91730                    27191    12/30/2020 24 Hour Fitness United States, Inc.            $234.00                                                                              $234.00
Nowatzki, Teresa
8601 Antibes Way
Bakersfield, CA 93311                          18608    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Nowlen, David
18360 San Antonio Drive
Morgan Hill, CA 95037                          23962    10/2/2020     24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
Nowlen, Linda
18360 San Antonio Drive
Morgan Hill, CA 95037                          23970    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Nowotny, Barbara
1578 Sue Barnett Dr.
Houston , TX 77018                             21993    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $53.04                                                                            $53.04
Nozama, Kazumi
12003 Balfour St.
Whittier, CA 90606                             19349    9/28/2020     24 Hour Fitness Worldwide, Inc.             $286.66                                                                              $286.66
NTConsult US, Inc.
Attn. Marcelo Ceribelli
9920 Pacific Heights Blvd., Suite 150
San Diego, CA 92121-4361                        957      7/8/2020        24 Hour Fitness USA, Inc.             $81,104.18                                                                           $81,104.18
NTT America, Inc.
11006 Rushmore Dr. Suite 300
Charlotte, NC 28277                            27330    1/27/2021        24 Hour Fitness USA, Inc.            $255,406.91                                                                          $255,406.91
Nucum, Justin
6682 Western Ave.
Buena Park, CA 90621                            6014    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Nugen, Jacquelyn
83855 Festivo Court
Indio, CA 92203                                13018    9/14/2020     24 Hour Fitness Worldwide, Inc.             $443.86                                                                              $443.86
Nugent, Denise
609 Admiral Dr. #107
Annapolis, MD 21401                            27336    1/27/2021        24 Hour Fitness USA, Inc.                $118.97                                                                              $118.97
Nugent, Shelley R
808 Santa Paula Street
Oceanside, CA 92054                            15890    9/21/2020     24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00


                                                                                        Page 1141 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 260 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Nugent, Therese
3552 Normount Rd
Oceanside, CA 92056                         16371    9/23/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Nuhn, Jodie
246 Santa Ana Ave Apt 6
Long Beach, CA 90803                         5396    8/30/2020     24 Hour Fitness Worldwide, Inc.                              $100.77                                                              $100.77
Nunes, Joelle
2245 Shiloh Ave.
Milpitas, CA 95035-6641                     23102    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,999.88                                                                           $2,999.88
Nunes, Peter & Regina
430 Falcon Court
Tracy, CA 95376                             17497    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $58.00                                                                             $58.00
Nunez, Azalia
26309 108th Ave SE
Kent, WA 98030                              24251    10/2/2020     24 Hour Fitness Worldwide, Inc.              $556.97                                                                              $556.97
Nunez, Cynthia
273 Allentown Road
Parsippany, NJ 07054                        15429    9/21/2020     24 Hour Fitness Worldwide, Inc.              $121.51                                                                              $121.51
Nunez, Diana
15714 S. Lime ave
Compton, CA 90221                            6097    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nunez, Johnny
Mark E. Seitelman
Law Offices P.C.
Trinity Building
111 Broadway 9th Floor
New York, NY 10006-1091                      163     6/30/2020        24 Hour Fitness USA, Inc.              $35,000.00                                                                           $35,000.00
Nunez, Jonatan
438 Lupine Way
Hayward, CA 94541                           15460    9/22/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Nunez, Jonathan
16310 Heathfield Drive
Whittier, CA 90603                          10242     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $85.00                                                                             $85.00
Nunez, Luis
3123 E 65th St
Long Beach, CA 90805                        12667    9/13/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Nunez, Paulina
15714 S Lime Ave
Compton, CA 90221                            5069    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Nunez, Rudy
14541 Autumn Place
Fontana, CA 92337                           18365    9/26/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Nuno, Arturo
605 Sonoma Aisle
IRVINE, CA 92618                             818      7/6/2020    24 Hour Fitness United States, Inc.           $166.96                                                                              $166.96
Nunsavathu, Aravind
1550 Quintana Ct
Fremont, CA 94539                           19389    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99




                                                                                      Page 1142 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 261 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Nussear, Geroge
1944 Lathan Ave
Camarillo, CA 93010                           16444    9/22/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                              $299.00
Nutovics, Fruma
6 Carteret Drive
Pomona, NY 10970                               2254    7/24/2020       24 Hour Fitness USA, Inc.               $2,211.20                                                                           $2,211.20
Nutovics, Fruma
6 Carteret Drive
Pomona, NY 10970                              16132    9/17/2020       24 Hour Fitness USA, Inc.               $2,211.20                                                                           $2,211.20
Nwogu, Niekachi
6301 Bellas Artes Circle
San Ramon, CA 94582                            1158    7/10/2020    24 Hour Fitness Worldwide, Inc.                                                $0.00                                               $0.00
Nwoke, Theodore
10010 Spring View Way
Elk Grove, CA 95757                           14253    9/15/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Nwokobia, Emmanuel K.
12027 Thornburg Ln
Houston, TX 77067                             20796    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
NWOSU, AMAKA
3101 CLYMER DR.
PLANO, TX 75025                               11242     9/9/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Nwosu, Bradley
310 E 19th Street Unit 2
Long Beach, CA 90806                          26134    11/1/2020    24 Hour Fitness Worldwide, Inc.                             $250.00                                                              $250.00
Nwuga, Gloria
409 Gastonbury Ct
League City, TX 77573                          8621     9/4/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Nyberg, Hannah
103 Lake Drive
Sterling, VA 20164                             1960    7/18/2020    24 Hour Fitness Worldwide, Inc.             $583.00                                                                              $583.00
Nye, Alexander E
888 8th Ave, 15H
New York, NY 10019                            22274    10/1/2020    24 Hour Fitness Worldwide, Inc.             $349.97                                                                              $349.97
Nye, William
16083 Gramercy Dr
San Leandro, CA 94578                          7962     9/4/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Nyquist, Jean
1240 Vine St
Denver, CO 80206                               4481    8/28/2020    24 Hour Fitness Worldwide, Inc.                 $25.22                                                                            $25.22
Nzerem, Ifeyinwa
1681 Quint Street
San Francisco, CA 94124                        3901    8/27/2020    24 Hour Fitness Worldwide, Inc.                            $5,000.00                        $5,000.00                         $10,000.00
Oak, Kenny K
283 Blanch Ave.
Harrington Park, NJ 07640                     19806    9/29/2020    24 Hour Fitness Worldwide, Inc.             $130.55                                                                              $130.55
Oaks, Vincent
23820 Hamlin St
West Hills, CA 91307                           4718    8/30/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00




                                                                                      Page 1143 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 262 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Oard, Joshua
920 Glencliff Street, #236
La Habra, CA 90631-6489                      14784    9/15/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                                                              $429.99
Oates, Kenneth
36 Hudson Canyon St #3
Henderson, NV 89012                          23942    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $702.00                                                              $702.00
OB Frank Properties, LLC
Schweet Linde & Coulson, PLLC
Michael M. Sperry
575 South Michigan St.
Seattle, WA 98108                            21489    10/1/2020       24 Hour Fitness USA, Inc.            $350,265.75      $210,159.45                                                         $560,425.20
Oba, Cary K
16003 Arcturus Ave
Gardena, CA 90249                             8673     9/4/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Obeirne, Michael
1567 Wakefield Av
Thousand Oaks, CA 91360                      11800    9/10/2020    24 Hour Fitness Worldwide, Inc.             $252.00                                                                              $252.00
Obeirne, Rosemary
1567 Wakefield Ave
Thousand Oaks, CA 91360                      11819    9/10/2020    24 Hour Fitness Worldwide, Inc.             $252.00                                                                              $252.00
Oberg, Lori Ann
2350 Gerz Ct
Pinole, CA 94564                             27508     4/2/2021    24 Hour Fitness Worldwide, Inc.                                                                                                    $0.00
Oberkramer, Tamura
921 Carole Circle
Placentia, CA 92870                           2216     8/9/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Oberly, Megan
19322 St Winfred Dr
Spring, TX 77379                              2627     8/3/2020       24 Hour Fitness USA, Inc.                    $42.45                                                                            $42.45
Obeso, Jesus
1400 N Acacia Ave
Compton, CA 90222                            16175    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Obi, Chiamaka
22 Westwood Drive South
West Orange, NJ 07052                        27456     3/5/2021    24 Hour Fitness Worldwide, Inc.                 $45.09                                                                            $45.09
Obi, Chiamaka
22 Westwood Drive South
West Orange, NJ 07052                        27451     3/3/2021    24 Hour Fitness Worldwide, Inc.             $249.96                                                                              $249.96
Obiadazie, Victoria Ezinwa
6565 McCallum Blvd Apt 161
Dallas, TX 75252                             17631    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,218.51                                                                           $1,218.51
Obiadazie, Victoria
6565 McCallum Blvd
Apt 161
Dallas, TX 75252                              2821     8/4/2020    24 Hour Fitness Worldwide, Inc.            $1,218.51                                                                           $1,218.51
Obien, Elinor
35271 Goalby Drive
Beaumont, CA 92223                           16223    9/22/2020    24 Hour Fitness Worldwide, Inc.                                                                $69.00                             $69.00




                                                                                     Page 1144 of 1763
                                                          Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 263 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Oblena, Christian
34122 Langhorn Court
Fremont, CA 94555                              10436     9/7/2020    24 Hour Fitness Worldwide, Inc.                                                                $46.99                             $46.99
Oboh, Ghaha
890 NW 213 Lane.#105
Miami, FL 33169                                17350    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $35.00                                                                            $35.00
Oboh, Ghana
890 NW 213 Lane
#105
Miami, FL 33169                                20825    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Oboyle, Ellen
3104 Riverwalk Dr
Annapolis, MD 21403                            16601    9/21/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                              $299.00
Obradovic, Vesna Popovic
2807 Escala Cir
San Diego, CA 92108                             6104     9/3/2020    24 Hour Fitness Worldwide, Inc.             $402.46                                                                              $402.46
O'Brien, Ayssa
5541 Satinleaf Way
San Ramon, CA 94582                            12650    9/11/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
O'Brien, Colm
2 Mildenhall Street
Novato, CA 94949                               26879    12/4/2020    24 Hour Fitness Worldwide, Inc.             $190.00                                                                              $190.00
O'Brien, Emily
540 N Orlando Ave
Unit 4
West Hollywood, CA 90048                        6710     9/2/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
O'Brien, Kaitlyn
620 Spring Forest Dr
Bedford, TX 76021                              12496    9/12/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
O'Brien, Melissa
515 S. Figueroa Street, Suite 1250
Los Angeles, CA 90071                          15033    9/17/2020       24 Hour Fitness USA, Inc.                             $5,000,000.00                                                     $5,000,000.00
O'Brien, Timothy
2920 Avon Road
Rocklin, CA 95765                               1644    7/14/2020    24 Hour Fitness Worldwide, Inc.                             $1,440.00                                                          $1,440.00
Obringer, Rick
11413 Perugino Dr.
Las Vegas, NV 89138-1533                       24106    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,848.00                                                                           $2,848.00
Ocampo, Anayancy
330 Crestridge Ln
Folsom, CA 95630                                8932     9/5/2020       24 Hour Fitness USA, Inc.                $300.00                                                                              $300.00
Ocampo, Monica
2381 Northgrove Lane
San Jose, CA 95133                              2373     8/5/2020    24 Hour Fitness Worldwide, Inc.                 $94.08                                                                            $94.08
Ocampo, Nesli
6770 Condor Drive
Riverside, CA 92509                             1900    7/17/2020       24 Hour Fitness USA, Inc.                $146.82                                                                              $146.82
Occhiogrosso, Louise A
21141 Canada Rd #18L
Lake Forest, CA 92630                          23815    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $94.90                                                                            $94.90

                                                                                       Page 1145 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 264 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Occhiuzzi, Jerry
10 Tulip Crescent Unit 1B
Little Falls, NJ 07424                         2829     8/3/2020       24 Hour Fitness USA, Inc.                 $268.70                                                                             $268.70
OCEAN ICE PALACE
197 CHAMBERS BRIDGE RD
BRICK, NJ 08723-3492                          23511    10/2/2020           24 New York LLC                     $2,925.90                                                                           $2,925.90
Ocean Ranch II, LLC
c/o Shea Properties, Senior VP
Asset Management
130 Vantis Suite 200
Aliso Viejo, CA 92656                         23545    10/2/2020    24 Hour Fitness Worldwide, Inc.          $708,378.09                                                                         $708,378.09
Ocean Ranch II, LLC
c/o Shea Properties, Senior VP
Asset Management
130 Vantis, Suite 200
Aliso Viejo, CA 92656                         24659    10/2/2020       24 Hour Fitness USA, Inc.             $708,378.09                                                                         $708,378.09
Oceanview 1, LLC
Ballard Spahr LLP
Dustin P. Branch, Esq.
2029 Century Park East, Suite 1400
Los Angeles, CA 90067-2915                    23404    10/2/2020       24 Hour Fitness USA, Inc.            $1,407,809.82                                                      $3,206.27       $1,411,016.09
Oche, Joy
15430 Progress Ridge Way
Cypress, TX 77429                             11391    9/10/2020    24 Hour Fitness Worldwide, Inc.                             $134.20                                                              $134.20
Ochoa, Andrew
699 Overland Way
San Jose, CA 95111                            23565    10/2/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                             $300.00
Ochoa, Antonio
42872 Fontainebleu Pk. Ln.
Fremont, CA 94538                             17776    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $19.00                                                                            $19.00
Ochoa, Dena
26402 El Mar Dr.
Mission Viejo, CA. 92691                      15474    9/22/2020    24 Hour Fitness Worldwide, Inc.              $170.00                                                                             $170.00
Ochoa, Eloy
26402 El Mar Dr.
Mission Viejo, CA 92691                       15470    9/22/2020    24 Hour Fitness Worldwide, Inc.              $170.00                                                                             $170.00
Ochoa, Janet
18449 Collins St #52
Tarazana, CA 91356                            13961    9/14/2020    24 Hour Fitness Worldwide, Inc.              $399.99                                                                             $399.99
Ochoa, Jose M
1317 W 6th Street
Santa Ana, CA 92703                           15762    9/20/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Ochoa, Mariana
2412 Marina St.
Greeley, CO 80620                              3598    8/27/2020    24 Hour Fitness Worldwide, Inc.                                                                $83.98                             $83.98
Ochoa, Ricardo
3737 Camino Del Rio South, Suite 407
San Diego, CA 92108                           11374     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $400.00                                                              $400.00




                                                                                      Page 1146 of 1763
                                                      Case 20-11568-KBO        Doc 72-2         Filed 04/19/21   Page 265 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Ochoa, Rosa
555 El Capitan Way
Santa Rosa, CA 95407                       18170    9/27/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Ochoa, Zac
8240 Dressage Way
Sacramento, CA 95829                        6213     9/1/2020             RS FIT CA LLC                      $200.00                                                                              $200.00
Ochonogor, Susan
4912 Haverwood Lane
Apt 332D
Dallas, TX 75287                            2787     8/6/2020    24 Hour Fitness Worldwide, Inc.             $249.96                                                                              $249.96
Ochoyuno Investment Company
c/o Law of Brad S. Sures
Attn: Brad S. Sures
10803 Gloria Avenue
Granada Hills, CA 91344                    22682    10/1/2020       24 Hour Fitness USA, Inc.            $290,830.19                                                                          $290,830.19
Ochoyuno Investment Company
c/o Law of Brad S. Sures
Attn: Brad S. Sures
10803 Gloria Avenue
Granada Hills, CA 91344                    25023    10/6/2020       24 Hour Fitness USA, Inc.            $290,830.19                                                                          $290,830.19
Ochoyuno Investment Company
c/o Law of Brad S. Sures
Attn: Brad S. Sures
10803 Gloria Avenue
Granada Hills, CA 91344                    25353    10/6/2020       24 Hour Fitness USA, Inc.            $290,830.19                                                                          $290,830.19
Ockenden, Phillipe
2420 Westlake Ave N #14
Seattle, WA 91809                           8527     9/4/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Ocondi, Dennis
16356 Densmore Ave N
Shoreline, WA 98133                        15340    9/18/2020       24 Hour Fitness USA, Inc.                $750.00                                                                              $750.00
Ocondi, Judy Tran
16356 Densmore Ave N
Shoreline, WA 98133                        15275    9/18/2020       24 Hour Fitness USA, Inc.                $750.00                                                                              $750.00
OConnell, Courtney
495 E 3rd Street
Apt H3
San Bernardino, CA 92410                   21012    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
O'Connell, Michiko
430 Lewers St Apt 23A
Honolulu, HI 96815-2421                    25131    10/7/2020    24 Hour Fitness Worldwide, Inc.             $578.28                                                                              $578.28
Oconnell, Pat
280 Marina Dr
Long Beach, CA 90803                        6604     9/2/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
OConnor, Danny
10238 Nottingham Dr
Parker, CO 80134                            6719     9/1/2020       24 Hour Fitness USA, Inc.                $349.50                                                                              $349.50
OConnor, Linda
3237 Rubio Canyon Rd.
Altadena, CA 91001                         14273    9/15/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00

                                                                                   Page 1147 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 266 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
O'Connor, Pat
P.O. Box 330333
Pacoima, CA 91333-0333                       25277    10/9/2020    24 Hour Fitness Worldwide, Inc.             $320.38                                                                              $320.38
OConnor, Priscilla
10238 Nottingham Dr
Parker, CO 80134                              5158     9/1/2020       24 Hour Fitness USA, Inc.                $349.50                                                                              $349.50
OConnor, Selena
PO Box 571132
Tarzana, CA 91357                             756      7/6/2020       24 Hour Fitness USA, Inc.                    $41.99                                                                            $41.99
OConnor, Timothy
PO Box 154
Sunol, CA 94586                              16071    9/21/2020    24 Hour Fitness Worldwide, Inc.            $1,462.00                                                                           $1,462.00
O'Cuilleanain, Eoin
285 E16th St
Costa Mesa, CA 92627                          2340    7/29/2020    24 Hour Fitness Worldwide, Inc.            $1,898.00                                                                           $1,898.00
Ocuma, Juliet
2237 Branden Street, #2
Los Angeles, CA 90026                        22577    10/2/2020    24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                          $100,000.00
Oda-Hollister, Karen
9473 Briar Bush Way
Elk Grove, CA 95758-1115                     17924    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $74.25                                                                            $74.25
Odalis Herrera, Stephanie
9523 Hoback St.
Bellflower, CA 90706                          1677    7/14/2020       24 Hour Fitness USA, Inc.                    $72.05                                                                            $72.05
Odekirk, Jonathon
1016 N Starcrest Dr
Salt Lake City, UT 84116                      4242    8/28/2020    24 Hour Fitness Worldwide, Inc.                                              $200.00                                             $200.00
O'Dell, Robert
4471 Labath Ave
Santa Rosa, CA 95407                         23514    10/2/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Odemis, Merve
12 Adelante
Irvine, CA 92614                             22628    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,760.68                                                           $1,760.68
Oden, John R.
2290 Midlothian Dr.
Altadena, CA 91001                           16196    9/17/2020       24 Hour Fitness USA, Inc.                $700.00                                                                              $700.00
Odhav, Sean
2017 Huntington Lane Unit B
Redondo Beach, CA 90278                      26965    12/9/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Odikadze, Dmitiy
2513 Barnes Ave, Apt 1
Bronx, NY 10467                              27305    1/24/2021    24 Hour Fitness Worldwide, Inc.                            $3,500.00                                                           $3,500.00
Odiye, Odioh
108 Marview Way
San Francisco, CA 94131                      24101    10/5/2020         24 San Francisco LLC                   $500.00                                                                              $500.00
O'Donnell, Christopher J.
12520 Paradise Spring Road
Clifton, VA 20124-1625                        3230    8/21/2020       24 Hour Fitness USA, Inc.                                $200.00                                                              $200.00




                                                                                     Page 1148 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 267 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
O'Donnell, Christopher J.
12520 Paradise Spring Road
Clifton, VA 20124-1625                       16243    9/18/2020        24 Hour Fitness USA, Inc.                                 $200.00                                                              $200.00
O'Donnell, Cindy
6674 Sweetclover Lane
Carlsbad, CA 92011                           18640    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Odum, Darryl
6291 Braided Romel Ct.
Las Vegas, NV 89131                           2862    7/28/2020    24 Hour Fitness United States, Inc.           $514.32                                                                              $514.32
Oduolowu, Aja Elyce
4245 W. 64th street
Los Angeles, CA 90043                        16320    9/26/2020     24 Hour Fitness Worldwide, Inc.             $3,123.98                                                                           $3,123.98
Oeding, Robert
P. O. Box 204
Corona Del Mar, CA 92625                      825      7/7/2020        24 Hour Fitness USA, Inc.                $1,049.00                                                                           $1,049.00
Oehler, Patricia L
2100 25th Street
Sacramento, CA 95818                         22938    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Oesterle, Jessica
511 W 232nd St Apt E66
Bronx, NY 10463                               3031    8/14/2020            24 New York LLC                       $768.00                                                                              $768.00
Oetting, Barbara
529 Stern Way
Carlsbad, CA 92011                            9248     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $49.00        $49.00                                                               $98.00
Oetting, Emily
529 Stern Way
Carlsbad, CA 92011                            8842     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Oetting, Steve
529 Stern Way
Carlsbad, CA 92011                            9336     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $49.00        $49.00                                                               $98.00
Ofenheim, Walter
Boris Ofenheim
3985 Gouvrneur Ave #6F
Bronx, NY 10463                              18033    9/25/2020     24 Hour Fitness Worldwide, Inc.                               $60.00                                                               $60.00
Office Depot
Bankruptcy Processing
6600 N Military Trail
Boca Raton, FL 33496                         17897    9/24/2020     24 Hour Fitness Worldwide, Inc.             $5,228.66                                                                           $5,228.66
Officer, Kalissa
6400 N Scottsville St
Park City, KS 67219                           4630    8/30/2020        24 Hour Fitness USA, Inc.                 $525.00                                                                              $525.00
Officeteam
Robert Half
Attn: Amber Baptiste
PO Box 5024
San Ramon, CA 94583                           2765    7/24/2020    24 Hour Fitness United States, Inc.          $4,661.78                                                                           $4,661.78
Offner, Leila
1625 9th Ave
San Diego , CA 92101                          4389    8/29/2020     24 Hour Fitness Worldwide, Inc.             $1,700.00                                                                           $1,700.00


                                                                                       Page 1149 of 1763
                                                             Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 268 of 441


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
Oflaherty, Joseph W
1620 Skyline Drive
Auburn, CA 95602                                  26166    11/2/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
Ofsink, Karen
612 South Cochran Ave #411
LA, CA 90036                                      19926    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $360.00                                                              $360.00
Oganova, Jeannette
4721 Kester Ave #2
Sherman Oaks, CA 91403                            26982    12/10/2020       24 Hour Fitness USA, Inc.                    $83.09                                                                             $83.09
Ogasawara, Howard
20239 Gresham Street
Winnetka, CA 91306                                15481    9/21/2020     24 Hour Fitness Worldwide, Inc.                             $1,050.00                                                           $1,050.00
Ogata, AnnaLyn
95-1009 Kelakela Street
Mililani, HI 96789                                10894     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00
Ogawa, Landon
91-1047 Haawina Street
Kapolei, HI 96707                                 22333    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                                                           $3,025.00
Ogawa, Vivian
1404 McCart Ave.
Brea, CA 92821                                    21092    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $79.98                                                                             $79.98
Ogawa, Vivian
1404 McCart Ave.
Brea, CA 92821                                    25980    10/27/2020    24 Hour Fitness Worldwide, Inc.              $109.97                                                                              $109.97
Ogburn, Cheryl
1011 Bayberry Road
Lake Oswego, OR 97034                              5469     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Ogden, Marlin V.
704 Cortlandt Drive
Sacramento, CA 95864                              18872    9/29/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Ogletree, Deakins, Nash, Smoak, & Stewart, P.C
50 International Drive, Ste 300
Patewood Building 4
Greenville, SC 29615                              27246    1/12/2021        24 Hour Fitness USA, Inc.              $16,195.48                                                                           $16,195.48
Ogomori, Claire
2651 Clarellen St.
Torrance, CA 90505                                 8600     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
OGORGEOUS INC
ATTN: CHARLIE HO
3060 Joy Meadow Ave.
Henderson, NV 89074                               14701    9/16/2020     24 Hour Fitness Worldwide, Inc.             $4,636.26                                                                           $4,636.26
O'Grady, Maggie
829 Eggleston Street
Fort Collins, CO 80524                             2733    8/11/2020    24 Hour Fitness United States, Inc.           $177.96                                                                              $177.96
O'Grady, Maggie
829 Eggleston Street
Fort Collins, CO 80524                             3126    8/11/2020    24 Hour Fitness United States, Inc.           $177.96                                                                              $177.96
Ogrodowicz, Wesley
6022 Brookmont Dr
Yorba Linda, CA 92886                              5860     9/2/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00

                                                                                            Page 1150 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21    Page 269 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ogtanyan, Christine
12200 Beaufait Ave.
Northridge, CA 91326                          3922    8/28/2020    24 Hour Fitness United States, Inc.           $320.83                                                                              $320.83
Ogu, Trena
1919 Ygnacio Valley Road #21
Walnut Creek, CA 94619                       22698    10/2/2020     24 Hour Fitness Worldwide, Inc.              $262.50                                                                              $262.50
Oh, Brian
19732 Blythe St.
Winnetka, CA 91306                            4651    8/29/2020        24 Hour Fitness USA, Inc.                 $524.99                                                                              $524.99
Oh, Hyunran
11034 Peyton Way
San Diego, CA 92129                           4624    8/29/2020        24 Hour Fitness USA, Inc.                 $656.50                                                                              $656.50
Oh, Soojin
74 La Encinal
Orinda, CA 94563                              5524    8/31/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Oh, Sun Min
218 10th Street
Palisades Park, NJ 07650                      7600     9/3/2020     24 Hour Fitness Worldwide, Inc.              $749.88                                                                              $749.88
Oh, Wanseuk
3223 W. 6th St. #708
Los Angeles, CA 90020                        10945     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Oh, Yae Nah
604 Piccolo
Irvine, CA 92620                             26230    11/5/2020     24 Hour Fitness Worldwide, Inc.              $296.96                                                                              $296.96
Oh, Young
333 W. Maude Ave. Suite 118
Sunnyvale, CA 94085                          12304    9/12/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Ohara, Margaret
148 Bayhurst Drive
Vallejo, CA 94591                            21579    10/1/2020     24 Hour Fitness Worldwide, Inc.             $2,219.94                                                                           $2,219.94
O'Hare, Vincent
3718 Flatlands Ave. Apt.5
Brooklyn, NY 11234                           16683    9/23/2020     24 Hour Fitness Worldwide, Inc.              $119.89                                                                              $119.89
Ohlson, Randall C
11452 West Saratoga Drive
Littleton, CO 80127                          25054    10/6/2020     24 Hour Fitness Worldwide, Inc.              $112.95                                                                              $112.95
Ohm, Blake
3601 Kodiak Ct
Fort Worth, TX 76137                         22022    10/1/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Ohmes, Johanna
1025 NW 107th Avenue
Portland , OR 97229                           3325    8/25/2020        24 Hour Fitness USA, Inc.                 $449.99                                                                              $449.99
Ohr, Young K.
11112 Rockridge Way
Bakersfield, CA 93311                        13999    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Oi, Sue
14935 Simonds St.
Mission Hills, CA 91345                      19153    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $560.00                                                              $560.00




                                                                                       Page 1151 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 270 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Oien, Debbie
debbie.oien@gmail.com
                                             18809    9/30/2020        24 Hour Fitness USA, Inc.                 $712.00                                                                              $712.00
Ojeda, Enrique
3919 Seven Tree Blvd A212
San Jose, CA 95111                           19179    9/28/2020     24 Hour Fitness Worldwide, Inc.                                               $750.00                                             $750.00
Ojeda, Krystal M
2770 Bardin Road, Apt 10209
Grand Prairie, TX 75052                      26599    11/20/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Oji, Chinedu
6239 Beck Ave
apt 218B
North Hollywood, CA 91606                     1304    7/13/2020     24 Hour Fitness Worldwide, Inc.                 $79.68                                                                             $79.68
Ojiyi, Chinyere
800 Rochester Castle Way
Pflugerville, TX 78660                       16398    9/18/2020    24 Hour Fitness United States, Inc.           $437.50                                                                              $437.50
Ojomoh, Csilla
23207 Califa St
Woodlands Hills, CA 91367                    14408    9/15/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Ojuolape, Akinola
586 Berry Ave Apt #5
Hayward, CA 94544                            22009    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
O'KEEFE, JAY
12245 Carmel Vista Rd Unit 294
San Diego, CA 92130-2532                      7340     9/3/2020     24 Hour Fitness Worldwide, Inc.              $173.00                                                                              $173.00
O'Keefe-Fay, Mary
509 N. Peck Avenue
Manhattan Beach, CA 90266                    19742    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,343.86                                                                           $1,343.86
Okin, Michael
1020 Burga Loop
Chula Vista, CA 91910                        19984    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Okinczzyc, Mary
446 E. 87th St
Apt C
New York, NY 10128                            4077    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $56.00                                                                             $56.00
Okoye, Amaechi
6573 NE Deer Run St
Hillsboro, OR 97124                           8310     9/3/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
O'Krent, Kenneth
7607 Meadow Rd
Dallas, TX 75230                              3839    8/27/2020     24 Hour Fitness Worldwide, Inc.              $116.62                                                                              $116.62
Oku, Patty
Box 227
Tomales, CA 94971                            18337    9/23/2020     24 Hour Fitness Worldwide, Inc.                             $1,622.00                                                           $1,622.00
Okuda, Adella
94-1097 Hanauna St
Waipahu, HI 96797                            25910    10/23/2020    24 Hour Fitness Worldwide, Inc.             $2,257.51                                                                           $2,257.51
Okudera, Junko
1356 Charmwood Square
San Jose, CA 95117                           25677    10/19/2020       24 Hour Fitness USA, Inc.                 $299.96                                                                              $299.96

                                                                                       Page 1152 of 1763
                                                          Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 271 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Okuni, Kae
1871 Highland Oaks Dr
Arcadia, CA 91006                               3486    8/27/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Okura, William and Patricia
22411 Lombardi
Laguna Hills, CA 92653                          9819     9/7/2020    24 Hour Fitness Worldwide, Inc.             $173.96                                                                              $173.96
Olabode, Remy
10 Corte Holganza
Orinda, CA 94563                               17231    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $44.09                                                                            $44.09
Olabode, Sunny
10 Corte Holganza
Orinda, CA 94563                               15928    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $44.09                                                                            $44.09
OLAH-MAHURIN, ANGELIQUE
517 KIMBROUGH ST
FORT WORTH, TX 76108                           10823     9/8/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Olarti, Christopher and Lazzat
1132 Flowing Tide Drive
Orlando, FL 32828                              12922    9/12/2020    24 Hour Fitness Worldwide, Inc.             $178.88                                                                              $178.88
Olavides, Christian
2289 Norte Vista Drive
Chino Hills, CA 91709                          23199    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Old, Tamara
3500 W. Plumb Lane
Reno, NV 89509                                  3074    8/17/2020    24 Hour Fitness Worldwide, Inc.            $1,608.00                                                                           $1,608.00
Olds, Joshua
614 Firepit Dr.
Diamond Bar, CA 91765                          15450    9/21/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Oleson, Jaegar
13653 Calderon Road
San Diego, CA 92129                            10760     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Olimpo, Kalin
1 Vista Montana apt #2448
San Jose, CA 95134                             12679    9/11/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Oliphint, Gean
8503 Appalachian, Drive
Austin, TX 78759                                2192     8/7/2020       24 Hour Fitness USA, Inc.               $1,632.02                                                                           $1,632.02
Oliva, Jasten
28275 MURCIA ST
HAYWARD, CA 94544                              20735    9/30/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Oliva, Kaipo K
Rhonda Oliva
28275 Murcia St
Hayward, CA 94544                              21093    9/30/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Oliva, Rachel J
6291 Lewis Ave
Long Beach, CA 90805                           25813    10/21/2020   24 Hour Fitness Worldwide, Inc.             $193.33                                                                              $193.33
Oliva, Rhonda U
28275 Murcia St
Hayward, CA 94544                              20407    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $3,025.00                                                           $3,025.00


                                                                                       Page 1153 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 272 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Olivares, Ronald
1322 Lindenrose Grove
Colorado Springs, CO 80907                    7461     9/2/2020       24 Hour Fitness USA, Inc.                    $78.72                                                                            $78.72
Olivarez, Jennifer
13779 Camino del Suelo
San Diego, CA 92129                           9333     9/5/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Olivas, Laura
39512 Victoria
St Palmdale, CA 93551                         1699    7/14/2020       24 Hour Fitness USA, Inc.                $230.00                                                                              $230.00
Olive Drive Partners
Dessy & Dessy, APC
1301 L Street
Bakersfield, CA 93301                         2450    7/31/2020    24 Hour Fitness Worldwide, Inc.         $667,793.16                                                                          $667,793.16
Olive Drive Partners
Dessy & Dessy, APC
1301 L Street
Bakersfield, CA 93301                         2464    7/31/2020    24 Hour Fitness Worldwide, Inc.         $667,793.16                                                                          $667,793.16
OLIVENCIA, NELSON
304 WARBURTON AVE C1
YONKERS, NY 10701                            19601    9/28/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Oliver, Cherise
2455 Meadowlark Dr
San Diego, CA 92123                           9910     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Oliver, Christopher Eugene
852 West 62nd Place
Los Angeles, CA 90044                        11859    9/10/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                         $1,600.00                          $1,600.00
Oliver, Daisy J.
640 W 4th Street
Unit #302
Long Beach, CA 90802                         13188    9/12/2020    24 Hour Fitness Worldwide, Inc.             $558.16                                                                              $558.16
Oliver, Darenll
708 E. 108th Street #6
Los Angeles, CA 90059                        19050    9/27/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Oliver, Freya Sharon
13498 Pheasant Way
Eastvale, CA 92880-9295                      18924    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,541.00                                                                           $1,541.00
Oliver, Gabrielle
9742 Melinda Circle
Huntington Beach, CA 92646                   13373    9/13/2020    24 Hour Fitness Worldwide, Inc.                                                               $249.96                            $249.96
Oliver, Peyton
3951 Brampton Island Ct. S
Jacksonville, FL 32224                       14170    9/16/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                              $299.00
Oliver, Sharon L.
7316 El Dorado Dr
Buena Park, CA 90620                         12554     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Oliver, Stephanie
8708 WestWood Dr .
Vienna, VA 22182                             24458    10/3/2020    24 Hour Fitness Worldwide, Inc.                                                                $49.00                             $49.00




                                                                                     Page 1154 of 1763
                                                       Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 273 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Oliver, Veronica
1005 S. Dwight Ave.
Compton, CA 90220-4446                      25616    10/16/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Oliver, Veronica
1005 S. Dwight Ave.
Compton, CA 90220-4446                      26899    12/4/2020    24 Hour Fitness Worldwide, Inc.                  $1.00                                                                             $1.00
Olivera, Carlos
3190 Oak Rd #218
Walnut Creek, CA 94597                      18341    9/26/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Olivera, Maria
18 Van Wyck Drive
Poughkeepsie, NY 12601                       4962    8/31/2020    24 Hour Fitness Worldwide, Inc.                                              $200.00                                             $200.00
Oliynyk, Yuliya
2782 Lyle Ct
Santa Clara, CA 95051                       12522    9/11/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Ollstein, Marty
4334 Glencoe Ave #3
Marina del Rey, CA 90292                     5998     9/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Olmeda, Amy
407 11th Street
Apt F
Greeley, CO 80631                           26543    11/19/2020   24 Hour Fitness Worldwide, Inc.             $190.99                                                                              $190.99
Olmeda, Robert
9815 SW 86 St
Miami, FL 33173                              4128    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                               $300.00                            $300.00
Olmedo, Alex
24 N. Dunning St.
Ventura, CA 93003                           22398    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Olmos, Jocelin
8701 Norris Ave.
Sun Valley, CA 91352                        12814    9/11/2020    24 Hour Fitness Worldwide, Inc.             $143.97                                                                              $143.97
Olmstead Jr, Robert T
520 Crocker Road
Sacramento, CA 95864                        11686     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Olmstead, Colleen
174 Berry Creek Dr.
Folsom, CA 95630                            14767    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Olobardi, James
331 harridon avenue
Hasbrouck Heights, NJ 07604                  5358    8/30/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Olsen, Annette
2176 TIBER RIVER DRIVE
RANCHO CORDOVA, CA 95670                    26079    10/29/2020   24 Hour Fitness Worldwide, Inc.             $245.00                                                                              $245.00
Olsen, Cara R
127 W 24TH STREET
VANCOUVER, WA 98660                         21895    10/1/2020       24 Hour Fitness USA, Inc.                $251.18                                                                              $251.18
Olsen, Jadene
378 Arcade dr
Ventura, CA 93003                           25712    10/19/2020   24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99


                                                                                    Page 1155 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 274 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Olsen, John
3805 Greystone Ave
Bronx, NY 10463                              20022    9/29/2020    24 Hour Fitness Worldwide, Inc.             $199.99                                                                              $199.99
Olsen, Matthew
1331 Miller Dr
Santa Rosa, CA 95403                         18361    9/27/2020    24 Hour Fitness Worldwide, Inc.             $116.97                                                                              $116.97
Olsen, Steven Duane
13 Burgundy
Rancho Mirage, CA 92270                      14664    9/16/2020    24 Hour Fitness Worldwide, Inc.             $204.00                                                                              $204.00
Olsen, Steven
13 Burgundy
Rancho Mirage, CA 92270                       4082    8/27/2020    24 Hour Fitness Worldwide, Inc.             $204.00                                                                              $204.00
Olson, David
1907 Tiara Dr.
Ojai, CA 93023                                5040    8/30/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Olson, Deborah
587 Crawford Dr
Sunnyvale, CA 94087                          25383    10/12/2020   24 Hour Fitness Worldwide, Inc.             $498.00                                                                              $498.00
Olson, Donna jeanne
2928 Weald Way
Apartment #1423
Sacramento, CA 95833                         10639     9/9/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Olson, Henry
2022 13th Street, Apartment 1
Sacramento, CA 95818                         24124    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Olson, Jeffrey Michael
756 S Broadway Apt 905
Los Angeles, CA 90014                        12391    9/11/2020    24 Hour Fitness Worldwide, Inc.             $130.99                                                                              $130.99
Olson, Rayelle
16711 Parkside Ln #144
Huntington Beach, CA 92647                    3023     8/7/2020    24 Hour Fitness Worldwide, Inc.                 $34.00                                                                            $34.00
Olson, Robin
11712 Bruce Jenner Lane
Austin, TX 78748                              2625    7/30/2020    24 Hour Fitness Worldwide, Inc.                 $71.24                                                                            $71.24
Olson, Tiffany
2221 Carobwood Lane
San Jose, CA 95132                            7914     9/4/2020    24 Hour Fitness Worldwide, Inc.                             $626.88                                                              $626.88
Oltman, Joshua Timothy
32991 Buccaneer St.
                                             12648    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
OLVERA, IVAN
1133 S SPRUCE ST
SANTA ANA, CA 92704                           7757     9/4/2020       24 Hour Fitness USA, Inc.               $1,500.00                                                                           $1,500.00
Olvera, Jonathan
838 Orrington Ave.
La Puente, CA 91744                          12457    9/11/2020    24 Hour Fitness Worldwide, Inc.                                                               $549.89                            $549.89
Olyaie, Afsheen
32530 Almaden Blvd Apt 120
Union City, CA 94587                         11331    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00


                                                                                     Page 1156 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 275 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Olyaie, Ashkon
32530 Almaden Blvd Apt 120
Union City, CA 94587                          14189    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Om, Trinity
2540 S. Lincoln St.
Denver, CO 80210                               8493     9/4/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
OMalley, Andrew
207 16th Place Unit 1
Costa Mesa, CA 92627                          14464    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                $270.00                            $270.00
Omalley, Sean
615 Elvura Ave
Redondo Beach, CA 90277                        5537    8/31/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
O'Malley, Tim
11 Laurelwood Court
San Rafael, CA 94901                          14579    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Omarkheil, Hamid
9 Dayton Rd.
Edison, NJ 08817                               9642     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Omega, Kingsya
608 Monte Vista Ave.
Fort Collins, CO 80521                         4323    8/28/2020        24 Hour Fitness USA, Inc.                    $83.98                                                                             $83.98
Omer, Amal
370 Aloha Dr
San Leandro, CA. 94578                         7688     9/3/2020     24 Hour Fitness Worldwide, Inc.              $449.00                                                                              $449.00
Ominsky, David
725 Camino Concordia
Camarillo, CA 93010                           22244    10/1/2020     24 Hour Fitness Worldwide, Inc.              $118.49                                                                              $118.49
Omoto, Henry B
94-870 Lumiauau St. P205
Waipahu, HI 96797                             19331    9/28/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Onaga, Neal
Po Box 681
Kailua, HI 96734                              14704    9/17/2020     24 Hour Fitness Worldwide, Inc.                             $5,000.00                                                           $5,000.00
Onate, Aaron
206 North Locust Ave
Compton, CA 90221                             26974    12/9/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Ondracek, Cheree R
4327 S 291st
Auburn , WA 98001                             27093    12/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
One Brands, LLC
5400 West W.T. Harris Blvd Suite L
Charlotte, NC 28269                            2869     8/6/2020        24 Hour Fitness USA, Inc.              $35,262.72                                                                           $35,262.72
ONE RING NETWORKS INC
411 EAST CLINTON AVENUE
ATHENS, TX 75751                              17668    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $506.49                            $506.49
One Ring Networks Inc
P.O. Box 1360
Athens, TX 75751                              17686    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $607.99                            $607.99




                                                                                        Page 1157 of 1763
                                                       Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 276 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
ONE RING NETWORKS, INC
P.O. BOX 1360
ATHENS, TX 75751                            17622    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $506.49                            $506.49
ONEAL, BRIDGET
1520 26th Ave.
Oakland, CA 94601                            5361    8/31/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
O'Neal, Cody
4651 Bianca Drive
Fremont, CA 94536                            6871     9/3/2020     24 Hour Fitness Worldwide, Inc.                $36.99                                                                              $36.99
O'Neal, Kayleigh Valeen
25 NE 86th ave
Portland , OR 97220                         10539     9/8/2020     24 Hour Fitness Worldwide, Inc.                $83.98                                                                              $83.98
O'Neil, Susan
275 W Clackamas Blvd
Gladstone, OR 97027                          5663    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Oneill, Betsy
2718 Horizon Bluff Lane
Katy, TX 77494                              19600    9/28/2020     24 Hour Fitness Worldwide, Inc.              $166.07                                                                              $166.07
O'Neill, Brooke
827 Patriot Lane
Cedar Knolls, NJ 07927                      11982    9/11/2020    24 Hour Fitness United States, Inc.             $50.10                                                                              $50.10
ONEILL, JANET
19 LINCOLN PLACE
MOONACHIE, NJ 07074                          5666     9/2/2020     24 Hour Fitness Worldwide, Inc.                $78.38                                                                              $78.38
Ong, Allison
1052 S Windy Ridge Ct
Anaheim , CA 92808                           5653    8/31/2020    24 Hour Fitness United States, Inc.             $14.70                                                                              $14.70
Ong, Andrew
1884 Grove Way
Castro Valley, CA 94546                      5145     9/1/2020     24 Hour Fitness Worldwide, Inc.                $75.00                                                                              $75.00
Ong, Chelsea
1884 Grove Way
Castro Valley, CA 94546                      6067     9/1/2020     24 Hour Fitness Worldwide, Inc.                $90.00                                                                              $90.00
Ong, Corinne
660 Edgewater Dr
San Marcos, CA 92078                         9257     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Ong, Corinne
660 Edgewater Dr.
San Marcos, CA 92078                         9154     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Ong, Jerry
168 N Hall Dr
Sugar Land, TX 77478                        17340    9/22/2020     24 Hour Fitness Worldwide, Inc.             $7,212.44                                                                           $7,212.44
ONG, JIMMY
2151 OAKLAND ROAD 546
San Jose, CA 95131                           5062    8/31/2020     24 Hour Fitness Worldwide, Inc.              $179.16                                                                              $179.16
Ong, Thong
10611 Lake Riata Ln.
Cypress, TX 77433                           26127    11/2/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00




                                                                                      Page 1158 of 1763
                                                        Case 20-11568-KBO        Doc 72-2      Filed 04/19/21     Page 277 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Ong, Wan-Jun
133 Kensington Way
San Francisco, CA 94127                       8060     9/5/2020    24 Hour Fitness Worldwide, Inc.           $342.93                                                                              $342.93
Ongkingco, Isabel
907 Veterans Drive
Martinez, CA 94553                            7376     9/3/2020    24 Hour Fitness Worldwide, Inc.           $150.00                                                                              $150.00
Oniveros, Irene
192 N Grant Pl
Orange, CA 92868                              3981    8/27/2020    24 Hour Fitness Worldwide, Inc.          $1,321.00                                                                           $1,321.00
Ono, Yoji
417 Bellevue Way SE #302
Bellevue, WA 98004                           13160    9/12/2020    24 Hour Fitness Worldwide, Inc.           $161.00                                                                              $161.00
Onofre, Carlos
22757 Marlin Place
West Hills, CA 91307                         17083    9/25/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Onofrietti, Tony
3401 S. Shady Creek Place
Millcreek, UT 84106-1510                      4763    8/30/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Onorevole, Katia
13 Center Ave 2nd Floor
Little Falls, NJ 07424                       16910    9/21/2020    24 Hour Fitness Worldwide, Inc.                                                             $601.35                            $601.35
Onsum, David
1700 Ashe Road #12
Bakersfield, CA 93309                        21282    10/1/2020    24 Hour Fitness Worldwide, Inc.              $16.50                                                                             $16.50
Onsum, Lynn
1700 Ashe Road #12
Bakersfield, CA 93309                        20053    10/1/2020    24 Hour Fitness Worldwide, Inc.              $20.00                                                                             $20.00
Ontiveros, Irene A
192 N Grant Pl
Orange, CA 92868                             26598    11/20/2020   24 Hour Fitness Worldwide, Inc.                          $1,340.00                                                           $1,340.00
Ontiveros, Yolanda
15321 Alondra Blvd
La Mirada, CA 90638                          11413    9/10/2020    24 Hour Fitness Worldwide, Inc.          $1,500.00                                                                           $1,500.00
Onuegbu, Stanley
2518 Larchmount Dr. NE
Issaquah, WA 98029                            6388     9/1/2020    24 Hour Fitness Worldwide, Inc.              $45.03                                                                             $45.03
Onufer, Daniel
7546 14th Ave NE
Seattle, WA 98115                            12014    9/10/2020    24 Hour Fitness Worldwide, Inc.              $55.04                                                                             $55.04
Onvani, Marcus A.
4573 Coyote Run
Littleton, CO 80125                          13755    9/15/2020    24 Hour Fitness Worldwide, Inc.        $82,491.51                                                                           $82,491.51
Onwere, Chibueze
2950 Old Spanish Trl, Apt 128
Houston, TX 77054                            25986    10/27/2020   24 Hour Fitness Worldwide, Inc.           $101.74                                                                              $101.74
Openano, Aurorazita T
26832 Basswood Ave.
Rancho Palos Verdes, CA 90275                21492    10/1/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00




                                                                                     Page 1159 of 1763
                                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 278 of 441


                                                                                                          Claim Register
                                                                                                       In re RS FIT NW LLC
                                                                                                       Case No. 20-11568

                                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                  Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                                             Amount                                           Amount           Amount
Oppenheimer, Mark
17352 NW Countryridge Dr
Portland, OR 97229                                            2341     8/5/2020        24 Hour Fitness USA, Inc.                    $34.50                                                                             $34.50
Oppenheimer, Melissa A.
87-201 Helelua St. #3
Waianae, HI 96792                                             4455    8/29/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
OPPENHEIMER, MELISSA A.
87-201 HELELUA ST. #3
WAIANAE, HI 96792                                            25004    10/5/2020     24 Hour Fitness Worldwide, Inc.              $278.96                                                                              $278.96
Oppido, Jeff
3531 Florida Street #1
San Diego, CA 92104                                           7467     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Oppong-Addae, Sharonda
85 Belknap Ave
Yonkers, NY 10710                                            20406    9/30/2020        24 Hour Fitness USA, Inc.                                 $361.16                                                              $361.16
Oquendo, Heidi
1971 Sunnybrook Dr
Heartland, TX 75126                                           3247    8/21/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Oquendo, Heidi
1971 sunnybrook dr
Heartland, TX 75126                                          24418    10/2/2020     24 Hour Fitness Worldwide, Inc.              $152.61                                                                              $152.61
Oracle America, Inc., successor in interest to CrowdTwist
("Oracle")
Buchalter, A Professional Corporation
Shawn M. Christianson, Esq.
55 Second Street, 17th Floor
San Francisco, CA 94105                                      19523    9/29/2020        24 Hour Fitness USA, Inc.             $614,307.00                                                                          $614,307.00
Oracle America, Inc., successor in interest to CrowdTwist
("Oracle")
Buchalter, A Professional Corporation
Shawn M. Christianson, Esq.
55 Second Street, 17th Floor
San Francisco, CA 94105                                      22951    10/2/2020        24 Hour Fitness USA, Inc.                                                               $348,404.36                        $348,404.36
Oracle America, Inc., successor in interest to CrowdTwist
("Oracle")
Shawn M. Christianson, Esq.
Buchalter PC
55 2nd St., 17th Fl.
San Francisco, CA 94105                                      24810    10/5/2020        24 Hour Fitness USA, Inc.             $732,307.00                                                                          $732,307.00
ORANGE & ROCKLAND UTILITIES
CREDIT & COLLECTIONS
390 WEST ROUTE 59
SPRING VALLEY, NY 10977-5300                                 19590    9/28/2020    24 Hour Fitness United States, Inc.        $12,301.32                                                                           $12,301.32
Orange Center Tower Owner LLC
c/o Sheppard Mullin Richter & Hampton LLP
Attn: Pam Westhoff
333 South Hope Street
Los Angeles, CA 90071                                        24736    10/2/2020        24 Hour Fitness USA, Inc.             $285,109.56                                                      $318,537.88         $603,647.44




                                                                                                       Page 1160 of 1763
                                                           Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 279 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                   Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Orange County Tax Collector
PO Box 545100
Orlando, FL 32854                                138     6/29/2020    24 Hour Fitness Worldwide, Inc.                                           $23,339.85                                          $23,339.85
Orange County Tax Collector
PO Box 545100
Orlando, FL 32854                                136     6/29/2020    24 Hour Fitness Worldwide, Inc.                                           $22,345.71                                          $22,345.71
Orange County Tax Collector
PO Box 545100
Orlando, FL 32854                                137     6/29/2020    24 Hour Fitness Worldwide, Inc.                                           $20,847.40                                          $20,847.40
Orange County Tax Collector
PO Box 545100
Orlando, FL 32854                                140     6/29/2020    24 Hour Fitness Worldwide, Inc.                                            $5,000.71                                           $5,000.71
Orban, M
19881 Brookhurst St
Ste C 270
Huntington Beach, CA 92646                      20063    9/29/2020    24 Hour Fitness Worldwide, Inc.             $292.00                                                                              $292.00
Orbistondo, Darla
P.O. Box 700058
Kapolei, HI 96709                               12471     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $458.00          $458.00                                             $916.00
Orcutt, Keenan C
3535 County Rd 141
Ramah, CO 80832                                 17377    9/24/2020    24 Hour Fitness Worldwide, Inc.             $984.00                                                                              $984.00
Ordas, Dale E
300 Carlsbad Village Drive
Suite 108A
Carlsbad, CA 92008                              13343    9/13/2020    24 Hour Fitness Worldwide, Inc.                             $215.00                                                              $215.00
Ordin, Adam
4 Acacia Ave
San Rafael, CA 94901                            17795    9/24/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Ordonez, Gregorio
582 Pacesetter St
Oceanside, CA 92057                              8040     9/3/2020    24 Hour Fitness Worldwide, Inc.             $268.75                                                                              $268.75
Ordonez, Rolando
222 SE 33rd Ter
Homestead, FL 33033                              3013    8/11/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                        $90.00                                             $180.00
Oregon Department of Revenue
955 Center St NE
Salem, OR 97301-2555                             2200    8/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Oregon Department of Revenue
955 Centre St NE
Salem , OR 97301-2555                            2964    8/10/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Oregon, Ramses
1329 South Redondo Boulevard
Los Angeles, CA 90019                           10047     9/7/2020    24 Hour Fitness Worldwide, Inc.             $134.97                                                                              $134.97
O'Reilly (Helen G. O'Reilly), Tippy
3506 Denbar Ct
Austin, TX 78739                                 2184    8/13/2020    24 Hour Fitness Worldwide, Inc.            $1,368.72                                                                           $1,368.72
O'Reilly, John
1017 Ocean Park Blvd. #2
Santa Monica, CA 90405                           6762     9/1/2020    24 Hour Fitness Worldwide, Inc.             $139.35                                                                              $139.35

                                                                                        Page 1161 of 1763
                                                       Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 280 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Orellana, Daniel
1625 E 124th St
Compton, CA 90222                           11154     9/8/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Orellana, Ricardo J.
550 Elm Street, Apt B
El Cerrito, CA 94530                         6441     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $45.00                                                                            $45.00
Oren, Guy
10567 San Pablo Ave
El Cerrito, CA 94530                         1780     8/4/2020    24 Hour Fitness Worldwide, Inc.             $713.68                                                                              $713.68
Orenstein, Bruce
17 White Birch Ct.
New City, NY 10956                          22288    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                               $557.97                            $557.97
Orenstein, Sandra
17 White Birch CT.
New City, NY 10956                          22084    9/30/2020    24 Hour Fitness Worldwide, Inc.                                                               $465.00                            $465.00
Oreskovic, Mandica
25 Marble Sands
Newport Beach, CA 92660                      7514     9/4/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Oriani, Edward P
805 Grand Blvd
Westbury, NY 11590                          23852    10/2/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Orie, Kevina
775 East 225 Street
Bronx, NY 10466                             19495    9/28/2020    24 Hour Fitness Worldwide, Inc.             $387.41                                                                              $387.41
ORITA-MAHU, JAMIE P
PO BOX 971371
WAIPAHU, HI 96797                            6823     9/3/2020    24 Hour Fitness Worldwide, Inc.             $154.58                                                                              $154.58
Ormsby, Rebecca
4517 Chesterwood Dr.
Plano, TX 75093                              715     6/29/2020    24 Hour Fitness Worldwide, Inc.             $161.29                                                                              $161.29
Ornelas, Jesus
5565 Portsmouth ave
newark, CA 94560                            26711    11/25/2020   24 Hour Fitness Worldwide, Inc.             $550.00                                                                              $550.00
Ornelas, Marcia J
14139 SW 155th Terrace
Tigard, OR 97224-3089                        8498     9/4/2020    24 Hour Fitness Worldwide, Inc.             $116.66                                                                              $116.66
Oropeza, Alexis
1008 S Vine Ave
Ontario, CA 91762                            7044     9/4/2020    24 Hour Fitness Worldwide, Inc.             $754.92                                                                              $754.92
Oropeza, Andres
6485 W Exposition Ave.
Lakewood, CO 80226                           6232    8/31/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Oropeza, Irma
9905 Connecticut Ave
Kensington, MD 20895                        16791    9/21/2020    24 Hour Fitness Worldwide, Inc.             $510.88                                                                              $510.88
Oros, Kathleen
13089 Peyton Dr C245
Chino Hills, CA 91709                       15840    9/20/2020       24 Hour Fitness USA, Inc.               $1,285.00                                                                           $1,285.00




                                                                                    Page 1162 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 281 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Orosa, Trixie
1825 Verdugo Knolls Pl
Glendale, CA 91208                             2990     8/6/2020        24 Hour Fitness USA, Inc.                    $89.98                                                                             $89.98
Orosco, Ashley
1527 Alma Terrace
San Jose, CA 95125                            15530    9/21/2020        24 Hour Fitness USA, Inc.                 $499.99                                                                              $499.99
Orosco, Michelle Alexis
15682 S Myrtle Ave
Tustin, CA 92780                              27545    4/15/2021     24 Hour Fitness Worldwide, Inc.              $167.96                                                                              $167.96
O'Rourke, Maureen
19020 Dorena St
Portland, OR 97229                            21772    10/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Orozco, Alexis
231 Hahlo St.
Houston, TX 77020                              3058    8/17/2020        24 Hour Fitness USA, Inc.                 $150.90                                                                              $150.90
Orozco, Ashley
319 Athens St
San Francisco, CA 94112                        2166    8/17/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Orozco, Debbie
7684 Laguna Beach Way
Antelope, CA 95843                            19296    9/27/2020     24 Hour Fitness Worldwide, Inc.              $459.99                                                                              $459.99
Orozco, Frank L
15930 Stanmort St
Whitter, CA 90603                             21209    9/30/2020     24 Hour Fitness Worldwide, Inc.              $174.00                                                                              $174.00
Orozco, Gilbert
1006 Dainty Avenue
Brentwood, CA 94513                           23330    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Orozco, Jeasmin K
2200 SE 45th Ave Unit 48,
Hillsboro,, OR 97123                          22259    10/1/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Orozco, Jennifere
576 Chadwick Pl
Ventura, CA 93003                             25635    10/16/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Orozco, Jennifere
576 Chadwick Pl.
Ventura, CA 93003                              3214    8/20/2020     24 Hour Fitness Worldwide, Inc.                 $84.00                                                                             $84.00
Orozco, Johanna
9714 Jeffrey Court
Fontana, CA 92335                              7393     9/3/2020     24 Hour Fitness Worldwide, Inc.              $524.25                                                                              $524.25
Orozco, Jonathan
11610 Avenida Anacapa
El Cajon, CA 92019                             4778    8/30/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Orozco, Julio cesar torres
784 Delano street
San lorenzo, CA 94580                         15269    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $33.06                                                                             $33.06
Orozco, Mary E
4129 232nd Ave NE
Redmond, WA 98053                             17847    9/24/2020    24 Hour Fitness United States, Inc.              $51.69                                                                             $51.69




                                                                                        Page 1163 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 282 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Orozco, Nancy
6619 Lindy Lane
Houston , TX 77023                            5760     9/2/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Orozco, Paula
6623 Lindy Lane
Houston, TX 77023                            14199    9/16/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Orozco, Raul
4701 W. Melric Dr
Santa Ana, CA 92704                           5057    8/31/2020    24 Hour Fitness Worldwide, Inc.             $167.96                                                                              $167.96
Orozco, Rita Lee
561 Victor Ave #B
Barstow, CA 92311                            27149    12/14/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Orozco, Rita
561 Victor Ave #B
Barstow, CA 92311                            27314    1/25/2021    24 Hour Fitness Worldwide, Inc.                                       $24,000,000.00                                      $24,000,000.00
Orozco, Rita
561 Victor Ave Apt B
Barstow, CA 92311                            18364    9/26/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                          $0.00                              $0.00
Orozco, Rita
561 Victor Ave Apt B
Barstow, CA 92311                            26865    12/3/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                         $0.00                                               $0.00
Orozco, Rita
561 Victor Ave Apt B
Barstow, CA 92311                            27201     1/3/2021    24 Hour Fitness Worldwide, Inc.                                                $0.00                                               $0.00
Orozco, Sergio R.
48 Key Largo Dr.
Saratoga Springs, UT 84045                    9832     9/7/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Orozco, Ulises
6619 Lindy Lane
Houston, TX 77023                            14788    9/16/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Orozco-Khilnani, Nisha
3542 Lees Ave
Long Beach, CA 90808                          6102     9/3/2020    24 Hour Fitness Worldwide, Inc.             $320.00                                                                              $320.00
Orozvo, Veronica
11541 MAC GOVER AVE
DOWNEY, CA 90241                             14560    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99
Orr, Chris
8431 10th Place SE
Lake Stevens, WA 98258                       20540    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Orr, Megan L
1573 Perry Drive
Placentia, CA 92870                           1874    7/20/2020       24 Hour Fitness USA, Inc.                    $41.99                                                                            $41.99
Orr, Terrell Lee
1341 SE 20th Road
Homestead , FL 33035                         24063    10/2/2020    24 Hour Fitness Worldwide, Inc.             $449.00                                                                              $449.00
ORR, TERRELL LEE
1341 SE 20TH ROAD
HOMESTEAD, FL 33035                          25097    10/6/2020    24 Hour Fitness Worldwide, Inc.             $449.00                                                                              $449.00




                                                                                     Page 1164 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 283 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Orrben, Mary Lou
1650 Kanunu Street, Apt. 1418
Honolulu, HI 96814                            6442     9/1/2020    24 Hour Fitness United States, Inc.          $1,960.21                                                                           $1,960.21
Orso, Karen Denise
2328 Stonegate Drive N
Bedford, TX 76021                            25207    10/10/2020       24 Hour Fitness USA, Inc.                 $199.00                                                                              $199.00
Orso, Vince
2328 Stonegate Drive N
Bedford, TX 76021                            25236    10/10/2020       24 Hour Fitness USA, Inc.                 $199.00                                                                              $199.00
Ortega, Alexis
17225 Saticoy St.
Van Nuys , CA 91406                          21020    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $94.00                                                                             $94.00
Ortega, Armando
1703 Vanderwilt Ln
Katy, TX 77449                               23185    10/6/2020    24 Hour Fitness United States, Inc.          $1,200.00                                                                           $1,200.00
ORTEGA, CHRIS
15630 SW 75TH AVENUE
PALMETTO BAY, FL 33157-2412                  25950    10/26/2020    24 Hour Fitness Worldwide, Inc.                              $100.00                                                              $100.00
Ortega, Guadalupe
1703 Vanderwilt ln
Katy, TX 77449                               23231    10/6/2020    24 Hour Fitness United States, Inc.          $1,200.00                                                                           $1,200.00
Ortega, Joseph
14515 Wayne Lee Court
Bakersfield, CA 93314                        24373    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
ORTEGA, KATHY
4490 W 132ND STREET
HAWTHORNE , CA 90250                         13466    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $82.65                                                                             $82.65
Ortega, Laura Saucedo
1445 Range Ave
Apt 102
Santa Rosa, CA 60430                         16924    9/21/2020        24 Hour Fitness USA, Inc.                                                  $750.00                                             $750.00
Ortega, Manuel
11496 Nautical LN
Helendale, CA 92342                          12052    9/11/2020     24 Hour Fitness Worldwide, Inc.              $599.00                                                                              $599.00
ORTEGA, MARIA FLOR
5020 PALM HILL DR
APT B118
WEST PALM BEACH, FL 33415                    19224    9/27/2020     24 Hour Fitness Worldwide, Inc.              $106.11                                                                              $106.11
Ortega, Miguel
26869 Gaither Way
Hayward, CA 94544                            24798    10/5/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Ortega, Roxanna
2412 Haller Street
San Diego, CA 92104                          22445    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Ortega, Steven Charles
1115 Madison Street NE
Salem, CA 97301                              27267    1/13/2021     24 Hour Fitness Worldwide, Inc.                          $110,025.00                                                          $110,025.00
Ortez, Charles Thomas
21 Rosemary Ct.
Roseville, CA 95678                          19125    9/25/2020     24 Hour Fitness Worldwide, Inc.          $106,941.84                                                                          $106,941.84

                                                                                       Page 1165 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 284 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Ortiz, Abraham
15608 Mulvane St
La Puente, CA 91744                           27299    1/21/2021    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Ortiz, Abraham
15608 Mulvane St
La Puente, CA 91744                           27298    1/21/2021    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Ortiz, Alfred T.
1206 Vista Cantora
San Clemente, CA 92672                         9643     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ortiz, Bernadette Ramona
9412 Gamba Ct.
Vienna, VA 22182                              17998    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $99.98                                                                            $99.98
Ortiz, Carolina
15608 Mulvane St
La Puente, CA 91744                           27293    1/21/2021    24 Hour Fitness Worldwide, Inc.             $425.00                                                                              $425.00
Ortiz, Carolina
15608 Mulvane St
La Puente, CA 91744                           27294    1/21/2021    24 Hour Fitness Worldwide, Inc.             $425.00                                                                              $425.00
Ortiz, Christian
813 reef drive
San Diego, CA 92154                            5176     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ortiz, Elyse M
6745 SW Scholls Ferry Rd.
#18
Beaverton, OR 97008                            9644     9/6/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Ortiz, Erica
6722 Sedan Ave
West Hills, CA 91307                          14174    9/15/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Ortiz, Jeanne
1500 E Ocean Blvd., Unit 407
Long Beach , CA 90802                         12397    9/12/2020       24 Hour Fitness USA, Inc.                                $699.99                                                              $699.99
Ortiz, Jennifer
8214 204th Street Ct E
Spanaway, WA 98387                            25701    10/19/2020      24 Hour Fitness USA, Inc.                    $63.98                                                                            $63.98
Ortiz, Jose
132 Evans Ave
Piscataway, NJ 08854                           3790    8/28/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
ORTIZ, JUAN
2631 HAVENSCOURT BLVD
OAKLAND, CA 94605                             24058    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ortiz, Maria Rosario
6837 SW 10 CT
Pembroke Pines, FL 33023                      11517    9/11/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Ortiz, Martin Ernesto
A.G Assanti & Associates, P.C.
9841 Irvine Center Drive, Suite 100
Irvine, CA 92618                               2935    8/10/2020    24 Hour Fitness Worldwide, Inc.          $25,000.00                                                                           $25,000.00
Ortiz, Ramses
2418 Beaumont Ave Apt 2B
Bronx, NY 10458                               18019    9/25/2020    24 Hour Fitness Worldwide, Inc.             $366.00                                                                              $366.00

                                                                                      Page 1166 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 285 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ortiz, Ramses
2418 Beaumont Ave Apt 2B
Bronx, NY 10458                               18020    9/25/2020     24 Hour Fitness Worldwide, Inc.              $366.00                                                                              $366.00
Ortiz, Richard J
1 Sadore Lane #2F
Yonkers, NY 10710                             20095    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $96.33                                                                             $96.33
Ortiz, Rodion Mrk
10075 Crooked Stick Dr
Sacramento, CA 95829                          10757     9/8/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Ortiz, Sergio
1204 Red Oak Valley Court
Austin, TX 78732                               1664    7/14/2020        24 Hour Fitness USA, Inc.                                                   $54.11                                              $54.11
Osaki, Meaghan
PO Box 8598
Fountain Valley, CA 92728                     20944    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $72.00                                                                             $72.00
Osako, Glenn
1701 Juliet Ct.
Brea, CA 92821                                 5300     9/1/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
Osarhiemen, Jo Anne
909 Brooks Dr.
Cedar Hill, TX 75104                          19545    9/28/2020    24 Hour Fitness United States, Inc.              $87.66                                                                             $87.66
Osborn, Chris B
21531 Millbrook
Mission Viejo, CA 92692                       24027    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Osborn, Jonas
2233 Hayloft Drive
Folsom, CA 95630                              17589    9/23/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Osborne, Anna
3400 Ferguson Lane
Austin, TX 78754                              11447    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $80.08                                                                             $80.08
Osborne, Daniel
2312 Minor Ave E
Apt. B
Seattle, WA 98102                              6761     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $51.74                                                                             $51.74
Osborne, David
1121 N Ogden St
Apt 103
Denver, CO 80218                              22384    10/1/2020              24 Denver LLC                       $116.11                                                                              $116.11
Osborne, June
101 W Broadway
Suite 1330
San Diego, CA 92101                           16584    9/22/2020        24 Hour Fitness USA, Inc.                                 $249.00                                                              $249.00
Osborne, Rosemarie
13710 Locust Circle
Westminster, CA 92683                         22307    10/1/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Osceola County Tax Collector
P.O. Box 422105
Kissimmee, FL 34742-2105                       1885    7/17/2020        24 Hour Fitness USA, Inc.                                               $15,051.19                                          $15,051.19




                                                                                        Page 1167 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 286 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Osei, Josephine
2452 Almaden Blvd
Union City, CA 94587                          2252    7/26/2020     24 Hour Fitness Worldwide, Inc.              $797.81                                                                              $797.81
Osenton, Francine M
25 Corte Cayuga
Greenbrae, CA 94903                           2421     8/3/2020     24 Hour Fitness Worldwide, Inc.             $1,440.00                                                                           $1,440.00
Osenton, Francine M
25 Corte Cayuga
Greenbrae, CA 94903                          20061    9/28/2020     24 Hour Fitness Worldwide, Inc.                             $1,440.00                                                           $1,440.00
OShana, Trevor
336 Arnold St
Las Vegas, NV 89106                           8205     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
OSHANA, TREVOR
336 ARNOLD ST
LAS VEGAS, NV 89106                          26836    12/2/2020     24 Hour Fitness Worldwide, Inc.              $190.00                                                                              $190.00
O'Shea, Patrick J.
1310 Lexington Parkway
Apopka, FL 32712-2692                         670     6/29/2020     24 Hour Fitness Worldwide, Inc.              $250.23                                                                              $250.23
O'Shea, Patrick J.
1310 Lexington Parkway
Apopka, FL 32712-2692                        23056    10/1/2020     24 Hour Fitness Worldwide, Inc.              $250.23                                                                              $250.23
Osher, Leslie
201-24 23rd Avenue
Bayside, NY 11360                            15851    9/22/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Oshode, Gregory
511 Seven Oaks Rd
Orange, NJ 07050                             27130    12/18/2020       24 Hour Fitness USA, Inc.                $1,030.75                                                                           $1,030.75
Oshurn, Kyle
12805 NE Morris St
Portland, OR 97230                           14629    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $71.16                                                                             $71.16
Osifalujo, Andrew
10404 SE187th Pl
Renton, WA 98055                              5963     9/2/2020     24 Hour Fitness Worldwide, Inc.              $494.99                                                                              $494.99
Oskoui, Reza
764 Jefferson Ave
Rahway, NJ 07065                             11776    9/10/2020    24 Hour Fitness United States, Inc.          $1,470.00                                                                           $1,470.00
Osland, Gina
15532 E Progress Cir
Centennial, CO 80015                          2875     8/5/2020     24 Hour Fitness Worldwide, Inc.                                                                 $19.99                             $19.99
Osmanian, Sofia
4907 Zelzah Ave
Encino, CA 91316                              1620    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $28.19                                                                             $28.19
Osorio, Edisa
17221 Cortner Avenue
Cerritos, CA 90703                           10225     9/7/2020     24 Hour Fitness Worldwide, Inc.                             $1,800.00                                                           $1,800.00
Ospala, Matthew J
1148 Abbott Blvd
Fort Lee, NJ 07024                           18832    9/28/2020     24 Hour Fitness Worldwide, Inc.              $108.32                                                                              $108.32




                                                                                       Page 1168 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 287 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Ospina-Dalrymple, Greysi Enith
8709 NW 39th Street
Sunrise, FL 33351                              1249    7/10/2020    24 Hour Fitness Worldwide, Inc.                 $61.41                                                                            $61.41
Ossai, Joseph A
5577 Wedgewood Court
San Jose, CA 95123                            23734    10/7/2020    24 Hour Fitness Worldwide, Inc.             $120.99                                                                              $120.99
Osseck Jr, Thomas A
18 Via Adrian
San Clemente, CA 92673                        11867    9/10/2020    24 Hour Fitness Worldwide, Inc.             $219.00                                                                              $219.00
OSSECK, MARGARITA R
18 VIA ADRIAN
SAN CLEMENTE, CA 92673                        11384    9/10/2020    24 Hour Fitness Worldwide, Inc.             $219.00                                                                              $219.00
Ossman, Carter
1945 Midlothian Dr.
Altadena, CA 91001                            15751    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $82.81                                                                            $82.81
Ostaffe, Joy G.
320 Sand Run Road
West Palm Beach, FL 33413                      1697    7/15/2020       24 Hour Fitness USA, Inc.                $214.99                                                                              $214.99
Ostendorf, Henry William
81 Frank Norris Street, 703
San Francisco, CA 94109                        6020     9/3/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Ostendorf, Henry William
81 Frank Norris Street, 703
San Francisco, CA 94109                        7542     9/3/2020         24 San Francisco LLC                   $200.00                                                                              $200.00
Oster, Dwain
1039 NW 36th Circle
Camas, WA 98607                               12868    9/15/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Ostling, Tamara
1931 N Pierce St
Milwaukee , WI 53212                           4370    8/28/2020       24 Hour Fitness USA, Inc.                $863.94                                                                              $863.94
Ostolaza, Michele
26 Kingston Road
Parsippany, NJ 07054                           6740     9/2/2020    24 Hour Fitness Worldwide, Inc.            $1,750.10                                                                           $1,750.10
Ostroff, Angela
2711 N. Sepulveda Blvd
Suite 451
Manhattan Beach, CA 90266                     26930    12/7/2020    24 Hour Fitness Worldwide, Inc.            $1,541.00                                                                           $1,541.00
Ostromogilskaya, Yelena
2279 28th Ave
San Francisco, CA 94116                       10513     9/8/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Ostrovsky, Boris
17145 N Bay Rd
# 4601
Sunny Isles Beach, FL 33160                   20875    10/3/2020       24 Hour Fitness USA, Inc.                    $84.00                                                                            $84.00
O'Sullivan, Catherine
6415 Steer Trail
Austin, TX 78749                              25153    10/9/2020       24 Hour Fitness USA, Inc.                    $68.18                                                                            $68.18
Osullivan, Maurice
2223 E23rd St
Oakland, CA 94606                             19567    9/29/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00

                                                                                      Page 1169 of 1763
                                                        Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 288 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
O'Sullivan, Patrick
2537 bamboo st
Newport Beach, CA 92660                       5298     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
O'Sullivan, Patrick
6495 Broadway 1N
Bronx, NY 10471                               1314    7/17/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Osuna, Cristina Tapia
4576 Mississippi St. # 7
San Diego, CA 92116                           8520     9/4/2020     24 Hour Fitness Worldwide, Inc.                $90.00                                                                              $90.00
Osuna, Jesus
5131 La Roda Avenue
Los Angeles, CA 90041                        23621    10/2/2020     24 Hour Fitness Worldwide, Inc.              $299.38                                                                              $299.38
Osuna, Patricia G
2111-B Gates Avenue
Redondo Beach, CA 90278                       241     6/30/2020    24 Hour Fitness United States, Inc.          $1,214.82                                                                           $1,214.82
Ota, Megumi
500 Lunalilo Home Rd. Esplanade 26L
Honolulu, HI 96825                            4015    8/27/2020     24 Hour Fitness Worldwide, Inc.                $72.87                                                                              $72.87
Otawkar, Asavari
4023 San Juan Ct
Fremont, CA 94536                             6753     9/2/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Oteri, Gary F.
46 Bluebird Dr
Congers, NY 10920                            12122     9/9/2020     24 Hour Fitness Worldwide, Inc.              $121.11                                                                              $121.11
Oteri, Kayla
46 Bluebird Drive
Congers, NY 10920                            15090    9/17/2020     24 Hour Fitness Worldwide, Inc.                $45.00                                                                              $45.00
Otero , Kristianne
6906 Van Mare lane
Citrus Heights , CA 95621                     5242    8/30/2020     24 Hour Fitness Worldwide, Inc.                $49.98                                                                              $49.98
Otero, Jennifer
117 New Holland Vlg
Nanuet, NY 10954                              8833     9/5/2020     24 Hour Fitness Worldwide, Inc.                $46.99                                                                              $46.99
Otero, Kathleen
2886 Fernley Dr E #18
West Palm Beach, FL 33415-8312                9531     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Otero, Kathleen
2886 Fernley Dr E #18
West Palm Beach, FL 33415-8312               14985    9/17/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Otey, Maria
2304 Whippanong Way
Whippany, NJ 07981                           24391    10/2/2020     24 Hour Fitness Worldwide, Inc.              $437.49                                                                              $437.49
Otoole, Tim
12026 Magnolia Blvd
#5
North Hollywood, CA 91607                    22675    10/2/2020     24 Hour Fitness Worldwide, Inc.              $235.00                                                                              $235.00
OTTLEY, DALE
6311 VAN NUYS BLVD. #421
VAN NUYS, CA 91401                           10785     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                $576.00                            $576.00


                                                                                       Page 1170 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21    Page 289 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Otto, Carol
120 Carver Loop apt 23C
Bronx, NY 10475                               11629     9/9/2020    24 Hour Fitness Worldwide, Inc.              $240.00                                                                             $240.00
Ou, Yingmei
721 Saltillo Place
Fremont, CA 94536                             19614    9/28/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                             $699.00
Ouchida, Glen
1475 Meadows Drive
Lake Oswego, OR 97034                          6192     9/1/2020       24 Hour Fitness USA, Inc.                 $100.00                                                                             $100.00
OUE, MARK S.
50 REDWOOD AVE 101
REDWOOD CITY, CA 94061                        15830    9/20/2020    24 Hour Fitness Worldwide, Inc.                             $349.99                           $349.99                            $699.98
Outerstuff LLC
Feder Kaszovitz LLP
Attention: Jonathan Honig, Esq
845 Third Avenue
New York, NY 10022                            24489    10/2/2020    24 Hour Fitness Worldwide, Inc.          $296,255.70                                                                         $296,255.70
Outerstuff LLC
Feder Kaszovitz LLP
Attention: Jonathan Honig, Esq.
845 Third Avenue
New York, NY 10022                            21781    10/1/2020    24 Hour Fitness Worldwide, Inc.          $296,255.70                                                                         $296,255.70
Outerstuff LLC
Feder Kaszovitz LLP
Attention: Jonathan Honig, Esq.
845 Third Avenue
New York, NY 10022                            21956    10/1/2020       24 Hour Fitness USA, Inc.             $296,255.70                                                                         $296,255.70
Outerstuff LLC
Feder Kaszovitz LLP
Attn: Jonathan Honig, Esq.
845 Third Avenue
New York, NY 10022                            24528    10/2/2020       24 Hour Fitness USA, Inc.             $296,255.70                                                                         $296,255.70
OUTFRONT Media LLC
Daniel P. Velocci, Esq.
IANNITELLI MARCOLINI, P.C.
5353 North 16th Street, Suite 315
Phoenix, AZ 85016                              8085     9/3/2020    24 Hour Fitness Worldwide, Inc.         $1,001,334.01                                                                      $1,001,334.01
Outler, Miguelina
5637 Hazeltine Ave #119
Van Nuys, CA 91401                            17476    9/23/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                             $200.00
Ovard, Marilyn
11149 S 2125 East
Sandy, UT 84092                               20713    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,824.00                                                                           $1,824.00
Ovchinnikoff, Mara
13917 Whiskey Hill Rd NE
Hubbard, OR 97032                             16988    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Overchuck, Adeline
4620 Randolph Road
Rockville, MD 20852                           21641    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,100.00                                                                           $1,100.00


                                                                                      Page 1171 of 1763
                                                       Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 290 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Overholser, Philip
19817 50th Ave W. Apt. J11
Lynnwood, WA 98036                           7322     9/2/2020    24 Hour Fitness Worldwide, Inc.             $917.47                                                                              $917.47
Overholt, Michael
1686 Morocco Dr.
San Jose, CA 95125                          14573    9/16/2020    24 Hour Fitness Worldwide, Inc.                              $98.00                                                               $98.00
OVERHOLT, STANISLAVA ZUPAN
1311 AVOCADO TERRACE
PASADENA, CA 91104                           5574    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $38.00                                                                            $38.00
Overholt-Dearing, Julie Ann
3704 Piedmont Court
Plano, TX 75075                              1621    7/14/2020       24 Hour Fitness USA, Inc.               $1,608.00                                                                           $1,608.00
Overshiner, Cristianna
5052 Parkhurst Dr
Santa Rosa, CA 95409                        19608    9/28/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Overton, Ponce
1173 S Cactus Ave, Unit 5
Rialto, CA 92376                             7240     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                                $43.34                             $43.34
Ow, Sun
PO Box 2908
Sausalito, CA 94966                          6774     9/3/2020    24 Hour Fitness Worldwide, Inc.             $149.00                                                                              $149.00
Owczarek, Grzegorz
4171 Pinon Way
Livermore, CA 94551                         20472    10/1/2020    24 Hour Fitness Worldwide, Inc.             $664.18                                                                              $664.18
Owen, Cody J.
228 Ne 25th Ave
Hillsboro, OR 97124                          1338    7/12/2020    24 Hour Fitness Worldwide, Inc.                 $73.98                                                                            $73.98
Owen, Danny
111 NE 6th Ave
#314
Portland, OR 97232                           3471    8/26/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Owen, JOHN S
25526 LEEWARD DR
DANA POINT, CA 92629                        13050    9/15/2020       24 Hour Fitness USA, Inc.                              $98,908.35                                                          $98,908.35
OWEN, JOHN S
25526 LEEWARD DR
DANA POINT, CA 92629                        13697    9/14/2020       24 Hour Fitness USA, Inc.                              $98,908.35                                                          $98,908.35
OWEN, JOHN S
25526 LEEWARD DR
DANA POINT, CA 92629                        13725    9/14/2020       24 Hour Fitness USA, Inc.                                                               $98,908.35                         $98,908.35
Owen, John S.
25526 Leeward Dr
Dana Point, CA 92629                         8737     9/4/2020       24 Hour Fitness USA, Inc.             $98,908.35                                                                           $98,908.35
Owen, John S.
25526 Leeward Drive
Dana Point, CA 92629                         8690     9/4/2020       24 Hour Fitness USA, Inc.                              $98,908.35                                                          $98,908.35
Owen, Kelly J
112 Odell Clark Place
Apt 2B
New York, NY 10030                          13864    9/14/2020           24 New York LLC                      $480.00                                                                              $480.00

                                                                                    Page 1172 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21    Page 291 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Owens, David
427 I
SLC, UT 84103                                11787    9/10/2020    24 Hour Fitness United States, Inc.           $279.80                                                                              $279.80
Owens, Gina
1441 Forest Glen St 145
Hacienda Heights, CA 91745                    8373     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Owens, Mark
5001 Convict Hill Rd
Apt 404
Austin, TX 78749                              2463    8/19/2020     24 Hour Fitness Worldwide, Inc.              $279.37                                                                              $279.37
Owens, Monica
414 SE 22nd Ave
Portland, OR 97214                            3028    8/13/2020    24 Hour Fitness United States, Inc.           $133.97                                                                              $133.97
OWENS, OWEN
211 South Ave.
Alamo, CA 94507                               4173    8/28/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Owens-Lomax, Jeanine
1811 S Quebec Way #174
Denver, CO 80231                             16358    9/22/2020              24 Denver LLC                       $770.00                                                                              $770.00
Owino, Dickson
                                              7276     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Owusu, Ernest
306 Larkspur Plaza Dr.
Larkspur, CA 94939                           12786    9/13/2020          24 San Francisco LLC                    $399.99                                                                              $399.99
Ow-Wng, Ken
860 Williams Way #2
Mountain View, CA 94040                       6470     9/1/2020     24 Hour Fitness Worldwide, Inc.              $447.00                                                                              $447.00
Oxford Plumbing LLC
171 Dwight Street
Brooklyn, NY 11231                           17814    9/22/2020        24 Hour Fitness USA, Inc.              $41,884.00                                                                           $41,884.00
Oyasato, Tara
98-1211 Lupea Street
Aiea,, HI 96701                              20388    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,256.40                                                                           $1,256.40
OYEBAMIJI, NIYI
27077 HIDAWAY AVENUE, APT 61
CANYON COUNTRY, CA 91351                      4325    8/28/2020     24 Hour Fitness Worldwide, Inc.             $1,302.00                                                                           $1,302.00
Oz, Doron
582 Belfast Ct
Sunnyvale, CA 94087                          16775    9/21/2020        24 Hour Fitness USA, Inc.                 $369.99                                                                              $369.99
Ozanian, Nancy
30 Chestnut Oval
Orangeburg, NY 10962                          6210    8/31/2020            24 New York LLC                       $103.98                                                                              $103.98
Ozen, Metin
837 Trenton Dr.
Sunnyvale, CA 94087                          11756    9/10/2020        24 Hour Fitness USA, Inc.                $2,099.72                                                                           $2,099.72
Ozeroff, Justin
3547 Delta Queen Avenue
Sacramento, CA 95833                         17155    9/23/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00




                                                                                       Page 1173 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21   Page 292 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Oziel, Simone
125 Motor Avenue
Farmingdale, NY 11735                          2066    7/24/2020    24 Hour Fitness Worldwide, Inc.                             $249.99                                                              $249.99
Ozinga Ready Mix Concrete, Inc.
Attn: Jordan Peloquin
19001 Old LaGrange Road
Mokena, IL 60448                              19750    9/29/2020       24 Hour Fitness USA, Inc.                                              $17,214.12                                          $17,214.12
Ozinga Ready Mix Concrete, Inc.
Attn: Jordan Peloquin
19001 Old LaGrange Road
Mokena, IL 60448                              19849    9/29/2020       24 Hour Fitness USA, Inc.                                              $15,901.36                                          $15,901.36
Ozler, Seren
1000 E Aloha St Apt#3
Seattle, WA 98102                             21967    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,795.20                                                                           $1,795.20
Ozlu-Tunceli, Nina
6715 27th Street N.
Arlington, VA 22213                           15828    9/20/2020    24 Hour Fitness Worldwide, Inc.                             $876.00                                                              $876.00
OZOMMA, UZOAMAKA
2111 Banfield Ct
Richmond, TX 77469                             4093    8/27/2020    24 Hour Fitness Worldwide, Inc.             $587.58                                                                              $587.58
P. Taylor, Jean-Ann
4101 Spring Hollow Street
Colleyville, TX 76034                          1189    7/10/2020    24 Hour Fitness Worldwide, Inc.             $608.00                                                                              $608.00
P.F. Birdsall, Mariella
15305 Andorra Way
San Diego, CA 92129                           27316    1/25/2021         24 San Francisco LLC                                   $481.25                                                              $481.25
Pablo, Laura
5177 Topanga Canyon Blvd
Woodland Hills, CA 91364                      12519    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                                 $0.00                              $0.00
Pabon, Nicole
10539 Woodley Avenue
Granada Hills, CA 91344                        1533    7/17/2020    24 Hour Fitness Worldwide, Inc.             $109.59                                                                              $109.59
Pace, Arika
1901 Bonita Ave
Burbank, CA 91504                              6317     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $700.00                                                              $700.00
Pace, Roberta
15109 Yaqui Rd
Apple Valley, CA 92307                         1986    7/20/2020    24 Hour Fitness Worldwide, Inc.             $942.40                                                                              $942.40
Pacella, Mark
6514 River Tweed Ln
Alexandria, VA 22312                          18847    9/26/2020       24 Hour Fitness USA, Inc.                $103.98                                                                              $103.98
Pacheco, Carlos A.
258 West Oakwood Blvd.
Redwood City, CA 94061                        19966    9/29/2020       24 Hour Fitness USA, Inc.                                $699.00                           $699.00                          $1,398.00
Pacheco, Diana
8891 Sunrise Lakes Blvd
210
Sunrise, FL 33322                             21288    10/1/2020    24 Hour Fitness Worldwide, Inc.            $4,224.00                                                                           $4,224.00




                                                                                      Page 1174 of 1763
                                                                  Case 20-11568-KBO        Doc 72-2         Filed 04/19/21    Page 293 of 441


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                                 Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                 Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address           Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                  Claim Amount Claim Amount                                             Amount
                                                                                                                     Amount                                           Amount           Amount
Pacheco, John E
P.O. Box 423
San Martin, CA 95046                                   10834     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Pacheco, Manuel
5065 BRUNSWICK DRIVE
CYPRESS, CA 90630-3609                                  5625    8/31/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Pacheco, Vivian
1243 Rahway Ave
Westfield, NJ 07090                                    11490     9/9/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Pacheco, Zarian
450 East Drive
Miami, FL 33162                                        27035    12/11/2020   24 Hour Fitness Worldwide, Inc.             $359.44                                                                              $359.44
Pachero, Sharon
64 Tyson Place
Bergenfield, NJ 07621                                  14010    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,274.99                                                                           $1,274.99
Pachter, Arielle
55 Wilbur Rd
Bergenfield, NJ 07621                                  16106    9/17/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Pachter, Oran
55 Wilbur Rd
Bergenfield, NJ 07621                                  16105    9/17/2020    24 Hour Fitness Worldwide, Inc.                            $3,721.00                                                           $3,721.00
PACIFIC BAY MASONRY, INC.
330 LINCOLN AVE
SAN JOSE, CA 95126                                     13874    9/15/2020       24 Hour Fitness USA, Inc.                                             $111,446.80                                         $111,446.80
Pacific Realty Associates, L.P.
Attn: R/E Counsel - pcc226 bfit
15350 SW Sequoia Pkwy., Suite 300
Portland, OR 97224                                      3111    8/11/2020            RS FIT NW LLC                   $506,292.35                                                                          $506,292.35
Pacific Resources Associates LLC
Attn: R/E Counsel - 1pda5454 24hou535
15350 SW Sequoia Pkwy., Suite 300
Portland, OR 97224                                      3113    8/11/2020       24 Hour Fitness USA, Inc.            $325,050.16                                                                          $325,050.16
Pacific Resources Associates LLC
Attn: R/E Counsel - 1pda5454 24hou535
15350 SW Sequoia Pkwy., Suite 300
Portland, OR 97224                                     17073    9/21/2020       24 Hour Fitness USA, Inc.            $325,050.16                                                                          $325,050.16
Pacific Solana Beach Holdings, L.P.
c/o American Assets Trust Management, LLC
11455 El Camino Real, Suite 200
San Diego, CA 92130                                    19754    9/28/2020       24 Hour Fitness USA, Inc.            $123,806.53                                                                          $123,806.53
Pacific Star Enterprises, L.P. dba Ocean View Hotel
The Shore Hotel
Attn: Michael Bernstein
1515 Ocean Avenue
Santa Monica, CA 90401                                 10201     9/8/2020    24 Hour Fitness Worldwide, Inc.            $2,925.00                                                                           $2,925.00
Pacifico, Diane
458 Morris Avenue
Apartment 12
Elizabeth, NJ 07208                                    19129    9/25/2020    24 Hour Fitness Worldwide, Inc.                                                               $750.00                            $750.00


                                                                                               Page 1175 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 294 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Pacificorp
PO Box 25308
Salt Lake City, UT 84125                     20315    9/29/2020    24 Hour Fitness Worldwide, Inc.            $8,721.64                                                                           $8,721.64
Pacini, Marty
525 Vandenberg Cir
Roseville, CA 95747                           9490     9/5/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Packard, Mary F.
6704 Northridge Drive
Dallas, TX 75214-3155                        11302    9/10/2020    24 Hour Fitness Worldwide, Inc.             $792.00                                                                              $792.00
Packard, Sean G
2121 NW Savier St Apt 311
Portland, OR 97210-2398                       9044     9/5/2020    24 Hour Fitness Worldwide, Inc.             $198.36                                                                              $198.36
Packer, Joi Giacopuzzi
16311 Saratoga Lane
Huntington Beach, CA 92649                    6161     9/3/2020    24 Hour Fitness Worldwide, Inc.             $158.00                                                                              $158.00
Packer, Leon
703 103rd PL SE
Everett, WA 98208                            15727    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $84.04                                                                            $84.04
Packer, Marianela
703 103rd PL SE
Everett, WA 98208                            15722    9/19/2020    24 Hour Fitness Worldwide, Inc.             $154.80                                                                              $154.80
Packer, Michael Leray
703 103rd PL SE
Everett, WA 98208                            15689    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $84.04                                                                            $84.04
Pacleb, Rosyl
2654 West Shadow Lane
Anaheim, CA 92801                            22328    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Pacquing, Lea B.
200 Salinas Ave
San Francisco, CA 94124                      10307     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                               $399.99                            $399.99
Padar, Tess
1101 Quema Dr.
Fremont, CA 94539                             9213     9/7/2020    24 Hour Fitness Worldwide, Inc.             $108.00                                                                              $108.00
Padawer, Craig
48 Old Pound Road
Pound Ridge, NY 10576                         6529     9/3/2020    24 Hour Fitness Worldwide, Inc.                             $400.00                                                              $400.00
Paddock, Jeff
922 Alkire Ct
Golden, CO 80401                             21454    10/1/2020       24 Hour Fitness USA, Inc.                $375.00                                                                              $375.00
Padgett, Shaun
9863 SW 35th Dr #63
Portland, OR 97219                           10177     9/7/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Padian, Andrea
14 Crucillo
Rancho Santa Margarita, CA 92688             13728    9/14/2020    24 Hour Fitness Worldwide, Inc.             $834.49                                                                              $834.49
Padian, James
14 Crucillo
Rancho Santa Margarita, CA 92688             13511    9/13/2020    24 Hour Fitness Worldwide, Inc.             $839.49                                                                              $839.49




                                                                                     Page 1176 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 295 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Padian, Michael O
14 Crucillo
Rancho Santa Margarita, CA 92688             13507    9/13/2020    24 Hour Fitness Worldwide, Inc.             $839.49                                                                              $839.49
Padilla, Anthony Joseph
10431 Northvale Road
Los Angeles, CA 90064                        13617    9/13/2020       24 Hour Fitness USA, Inc.                                $249.96                                                              $249.96
Padilla, Bethany
2000 E Arapaho Rd Apt 5142
Richardson, TX 75081                         27247    1/12/2021    24 Hour Fitness Worldwide, Inc.                 $90.90                                                                            $90.90
Padilla, Fred
9342 Canfield Dr.
La Habra, CA 90631                            8135     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Padilla, Freddy
18231 Leafwood Lane
Santa Ana, CA 92705                          26664    11/23/2020   24 Hour Fitness Worldwide, Inc.                             $400.00                                                              $400.00
Padilla, Ginger
15647 Randolph Pl
Denver, CO 80239                             10276     9/7/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
PADILLA, LEANEE
1393 PINEDALE AVE
BLOOMINGTON, CA 92316                        19578    9/28/2020    24 Hour Fitness Worldwide, Inc.                                              $699.99                                             $699.99
Padilla, Mary R.
9683 Kewen Avenue
Arleta, CA 91331-3422                        12635    9/10/2020    24 Hour Fitness Worldwide, Inc.             $705.50                                                                              $705.50
Padilla, Monica
2553 Pheasant Drive
San Diego, CA 92123                          12585    9/12/2020    24 Hour Fitness Worldwide, Inc.                              $63.00                                                               $63.00
Padilla, Phillip
8749 Oswego St.
Los Angeles, CA 91040                        24076    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $85.34                                                                            $85.34
Padilla, Victor
370 E San Ysidro Blvd
Suite 579
San Ysidro, CA 92173                         23072    10/2/2020    24 Hour Fitness Worldwide, Inc.         $150,000.00                                                                          $150,000.00
Padock, Cynthia
24551 Del Prado #894
Dana Point, CA 92629                         20160    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $128.97                                                              $128.97
Padre Dam Municipal Water District
WATER DISTRICT
P.O. BOX 719003
SANTEE, CA 92072-9003                        19452    9/28/2020       24 Hour Fitness USA, Inc.               $1,335.34                                                                           $1,335.34
Padula, Cali Ann
16276 E Warner Dr
Denver, CO 80239                             21946    10/1/2020            24 Denver LLC                           $10.00                                        $315.00                            $325.00
Padungchai, Sumol
1603 Treasure Oaks Dr
Katy, 47 77450-5088                          19152    9/28/2020    24 Hour Fitness Worldwide, Inc.                              $35.72                                                               $35.72
Paek, Sumi
371 Bergen Blvd
Oradell, NJ 07649                             4227    8/28/2020    24 Hour Fitness Worldwide, Inc.             $349.00                                                                              $349.00

                                                                                     Page 1177 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 296 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
PAET, BEVERLY
1613 FOUR OAKS RD
SAN JOSE, CA 95131                           20609    9/30/2020     24 Hour Fitness Worldwide, Inc.              $189.58                                                                              $189.58
Paez, Shane
12574 16th street
Chino, CA 91710                               6322     9/1/2020     24 Hour Fitness Worldwide, Inc.          $195,000.00                                                                          $195,000.00
Pagac, Dean
3620 Via De Leoni Ave.
Henderson, NV 89052                          18013    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                $276.05                            $276.05
Pagan, Chante
725 N. Clifford Ave
Rialto, CA 92376                             22780    10/2/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Pagan, Elizabeth
5807 Mirror Lakes Blvd
Boynton Beach, FL 33472                       433     6/29/2020     24 Hour Fitness Worldwide, Inc.              $159.43                                                                              $159.43
Pagan, Miguel
5807 Mirror Lake Blvd
Boynton Beach, FL 33472                       664     6/29/2020     24 Hour Fitness Worldwide, Inc.              $159.43                                                                              $159.43
Pagano, Anne
3356 Sentinel Drive
Boulder, CO 80301                             8167     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $40.08                                                                             $40.08
Pagano, Steven
213 Kawaihae St., #6
Honolulu, HI 96825                            4996    8/30/2020        24 Hour Fitness USA, Inc.                                 $540.27                                                              $540.27
Page, John
321 West Leadora Ave
Glendora , CA 91741                          12072    9/12/2020    24 Hour Fitness United States, Inc.           $800.00                                                                              $800.00
Page, Laura
1200 Hidden Valley Dr. #933
Round Rock, TX 78665                         15368    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $39.46                                                                             $39.46
Page, Scott
3952 SE Oak St
Portland, OR 97214                            6595     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $79.98                                                                             $79.98
Paget, Harcourt
11713 Canvasback Cir
Moreno Valley, CA 92557                       9277     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                $140.00                            $140.00
Paglilla, Janis
7958 Morocco Dr.
La Mesa, CA 91942                            24890    10/8/2020     24 Hour Fitness Worldwide, Inc.           $27,820.00                                                                           $27,820.00
Paik, Byeong
8195 Owens St.
Buena Park, CA 90621                          6245     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Paik, Mi
8195 Owens St
Buena Park, CA 90621                          7250     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Paik, Sung
15173 Orion Road
San Leandro, CA 94579                        24198    10/2/2020         24 Hour Holdings II LLC                  $196.64                                                                              $196.64




                                                                                       Page 1178 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 297 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Painter, Michael G.
13231 Miller Ave
Rancho Cucamonga, CA 91739                  16378    9/17/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Paisley, Bill
PO Box 3390
San Rafael, CA 94912-3390                    3472    8/27/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Paisley, Bill
PO Box 3390
San Rafael, CA 94912-3390                   16422    9/18/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Paisley, Tina
145 Rosemary Pl
Chula Vista, CA 91910                       19373    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Pajer, Nicole
12944 Hartsook St
Sherman Oaks, CA 91423                      15292    9/17/2020     24 Hour Fitness Worldwide, Inc.              $132.24                                                                              $132.24
Pak, Alexander
10919 Stonebrook Drive
Los Altos Hills, CA 94024                   25766    10/20/2020       24 Hour Fitness USA, Inc.                 $240.85                                                                              $240.85
Pak, Benjamin
10732 NW Glenmore Way
Portland, OR 97229                           9045     9/7/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Pak, Kyong Pae
6056 Gaines St
San Diego, CA 92110                         18273    9/28/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Pak, Lin
110 N Mayfair Ave
Daly City, CA 94015                         24145    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $224.97                                                              $224.97
Pak, Sang Mi
9646 Eagle Ridge Drive
Bethesda, MD 20817                          20778    10/1/2020        24 Hour Fitness USA, Inc.                    $77.31                                                                             $77.31
Pak, Sang Mi
9646 Eagle Ridge Drive
Bethesda, MD 20817                          21169    10/1/2020        24 Hour Fitness USA, Inc.                    $46.99                                                                             $46.99
Pak, Sang Mi
9646 Eagle Ridge Drive
Bethesda, MD 20817                          21238    10/1/2020        24 Hour Fitness USA, Inc.                 $137.52                                                                              $137.52
Pak, Sarah
411 Callendar St. NW
Orting, WA 98360                            25866    10/22/2020    24 Hour Fitness Worldwide, Inc.              $624.23                                                                              $624.23
Pak, Vladimir
19100 Crest Ave Apt #31
Castro Valley, CA 94546                      6987     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                           $699.99                          $1,399.98
PAK, VLADIMIR
19100 Crest Ave, Apt#31
Castro Valley, CA 94546                      5172     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
PAKEL, STANLEY SCOTT
2930 SW NEVADA CT.
PORTLAND, OR 97219                          12061    9/10/2020     24 Hour Fitness Worldwide, Inc.             $3,029.40                                                                           $3,029.40




                                                                                      Page 1179 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 298 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pakvis, Amanda
7672 Whispering Marsh Dr.
Las Vegas, NV 89131                           2061    7/26/2020     24 Hour Fitness Worldwide, Inc.              $375.55                                                                              $375.55
Pakvis, Amanda
7672 Whispering Marsh Dr.
Las Vegas, NV 89131                          22358    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $500.00                            $500.00
Pakzad, Mostafa
4340 Rousseau Ln
Palos Verdes Peninsula, CA 90274             10825     9/8/2020     24 Hour Fitness Worldwide, Inc.             $3,040.00                                                                           $3,040.00
Pal, Aksh
3638 Sweet Brook Ct
San Jose, CA 95111                            7684     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $650.00                            $650.00
Palacio, Eric
3940 Roxton Ave
Los Angeles, CA 90008                        19308    9/27/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Palacio, Maria
PO Box 91803
City of Industry, CA 91715-1803              27062    12/13/2020 24 Hour Fitness United States, Inc.            $1,725.00                                                                           $1,725.00
Palacio, Michelle
3940 ROXTON AVE
LOS ANGELES, CA 90008                        19314    9/27/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Palacio, Nicholas
6773 Aster Ct
Chino, CA 91710                              22685    10/2/2020        24 Hour Fitness USA, Inc.                 $541.91                                                                              $541.91
Palacio, Phyllis
3940 Roxton Ave
Los Angeles, CA 90008                        19010    9/27/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Palacio, Sharon
3940 Roxton Ave
Los Angeles, CA 90008                        19316    9/28/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Palacio, Sharon
6773 Aster Ct
Chino , CA 91710                             22573    10/2/2020        24 Hour Fitness USA, Inc.                 $563.00        $3,025.00                                                           $3,588.00
Palacios, Fernando
201 Backus Ave
Pasadena, CA 91107                           25459    10/13/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Palafox, Madison
5416 Fair Ave Apt 8- 122
North Hollywood, CA 91601                     1661    7/13/2020        24 Hour Fitness USA, Inc.                    $44.09                                                                             $44.09
Palca, Lori
7 Prospect Street
Unit 808
Morristown, NJ 07960                         15847    9/22/2020     24 Hour Fitness Worldwide, Inc.              $105.42                                                                              $105.42
Palefsky, Jamie
16806 Preston Bend Drive
Dallas, TX 75248                              1283    7/10/2020    24 Hour Fitness United States, Inc.                            $80.08                                                               $80.08
Palen, William Robert
3224 Trevolle
Dallas, TX 75204                             17530    9/28/2020        24 Hour Fitness USA, Inc.                                 $692.00                                                              $692.00


                                                                                       Page 1180 of 1763
                                                      Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 299 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Palencia, Angel
119 N Jackson St
Santa Ana, CA 92703                         7732     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Paley, Jonathan
40443 Wgasa Place
Temecula, CA 92591                          3411    8/27/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Palileo, Cheryl
5201 Laguna Oaks Drive #189
Elk Grove, CA 95758                        10387     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Palinka, Rick
1455 Galindo Street, #2455
Concord, CA 94520                           5008    8/31/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Paliwal, Saurabh
1375 Montecito Avenue, Apt 43
Mountain View, CA 94043                    25352    10/12/2020       24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Palka, Peter
11511 Colonial Trail Drive
Houston, TX 77066                           9816     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $180.00                                                              $180.00
Palladino, Chris
4757 El Caballero Drive
Tarzana, CA 91356                          24515    10/8/2020     24 Hour Fitness Worldwide, Inc.              $159.98                                                                              $159.98
Pallanch, Christopher
6914 SE 19th Avenue
Portland,, OR 97202                        18374    9/29/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Pallapa, Gautham
3322 Bel Mira Way
San Jose, CA 95135                         15981    9/21/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Pallasch, Tina Louise
223 105th ST SE, Apt. 2
Everett, WA 98208                          24622    10/2/2020    24 Hour Fitness United States, Inc.              $43.91                                                                             $43.91
Pallotta, Caitlyn
1120 Peacock Creek Drive
Clayton, CA 94517                          13089    9/14/2020     24 Hour Fitness Worldwide, Inc.                             $1,627.50                                                           $1,627.50
PALM BEACH COUNTY TAX COLLECTOR
PO BOX 3353
WEST PALM BEACH, FL 33402-3353             26010    10/29/2020       24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
PALM BEACH COUNTY WATER UTILITIES DEPT
9045 JOG RD
WEST PALM BEACH, FL 33416-4740             14878    9/17/2020     24 Hour Fitness Worldwide, Inc.              $429.69                                                                              $429.69
Palma, Jose E
2336 Steiner St Apt#10
San Francisco, CA 94115                     1302    7/13/2020     24 Hour Fitness Worldwide, Inc.                                                                $333.28                            $333.28
Palmer, Brian
30832 Del Rey Road
Temecula, CA 92591                         23966    10/2/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00
Palmer, Daniel
8427 Belmont Valley Street
Las Vegas, NV 89123                        17004    9/21/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00




                                                                                     Page 1181 of 1763
                                                          Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 300 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Palmer, Laura
9116 Costa De Oro Ct
Las Vegas, NV 89131                            17448    9/25/2020       24 Hour Fitness USA, Inc.                $547.00                                                                              $547.00
Palmer, Marisa
105 KNOLLVIEW WAY
San Francisco, CA 94131                         6756     9/3/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Palmeri, Marcy
Westerburg & Thornton, P.C.
Steven Thornton
10440 N. Central Expy, Suite 800
Dallas, TX 75231                               18003    9/25/2020    24 Hour Fitness Worldwide, Inc.             $108.24                                                                              $108.24
Palmisano Jr, Robert
1121 NW 94th Ave.
Plantation, FL 33322                            5282     9/2/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Palomares Rodriguez, Pedro D.
1094 Chapel Hill Way
San Jose, CA 95122                             19908    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Palombo, Richard
2507 Duke PL
Costa Mesa, CA 92626                            535      7/2/2020    24 Hour Fitness Worldwide, Inc.             $936.00                                                                              $936.00
Palomino, Tanna
4849 State St #20
Salem , OR 97301                               18128    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $57.00                                                                            $57.00
Palza, Cindy
5734 Clinton Ave
Richmond, CA 94805                             18542    9/27/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Pan Pacific (Bel Air Village) LLC
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                             24680    10/2/2020       24 Hour Fitness USA, Inc.            $198,667.36                                                      $126,843.27         $325,510.63
Pan, Alexander
15052 Glass Circle
Irvine, CA 92604                               26135    10/30/2020   24 Hour Fitness Worldwide, Inc.                             $350.00                                                              $350.00
Pan, Caroline
89 Waterleaf
Irvine, CA 92620                               19055    9/28/2020       24 Hour Fitness USA, Inc.                    $29.00                                                                            $29.00
Pan, De Fu
103 Eldridge St. #2C
New York, NY 10002                             11220     9/8/2020    24 Hour Fitness Worldwide, Inc.             $625.00                                                                              $625.00
PAN, DEAN
7161 GALLI CT
SAN JOSE, CA 95129                             10564     9/8/2020    24 Hour Fitness Worldwide, Inc.             $159.00                                                                              $159.00
Pan, Feng
1458 E Snow Iris Cir
Sandy, UT 84092                                 7206     9/4/2020    24 Hour Fitness Worldwide, Inc.             $268.00                                                                              $268.00
Pan, Jiayi
1301 Pacheco Street
Santa Clara, CA 95051                          16904    9/23/2020       24 Hour Fitness USA, Inc.                                $215.00                                                              $215.00


                                                                                       Page 1182 of 1763
                                                       Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 301 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Pan, Margaret
5320 Stonehaven Drive
Yorba Linda, CA 92887                        348      7/4/2020       24 Hour Fitness USA, Inc.                               $1,500.00                                                           $1,500.00
PAN, RICHARD
1724 PEBBLE BEACH DRIVE
VIENNA, VA 22182                             3719    8/28/2020    24 Hour Fitness Worldwide, Inc.            $1,399.98                                                                           $1,399.98
Pan, Shaotao
13535 Lyndhurst St
Apt 6207
Austin, TX 78717                            10318     9/8/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Pan, Sirui
3738 Ronald Ct.
Fremont, CA 94538                           13235    9/13/2020    24 Hour Fitness Worldwide, Inc.             $575.00                                                                              $575.00
Pan, Yuan
5511 Drysdale Dr
San Jose, CA 95124                           9298     9/7/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Pan, Zeyuan
3738 Ronald Ct
Fremont, CA 94538                           13239    9/12/2020    24 Hour Fitness Worldwide, Inc.             $525.00                                                                              $525.00
Panagiotou, George
54 Prospect St
Lodi, NJ 07644-2332                          9599     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $56.00                                                                            $56.00
Panasiuk, Iryna
128 W Windsor Rd Apt 3
Glendale, CA 91204-2145                     18758    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99
Panasyuk, Viktoriya
1286 E Hamilton Ave
Campbell, CA 95008                          17404    9/29/2020    24 Hour Fitness Worldwide, Inc.             $340.00                                                                              $340.00
Panchal, Binal
953 W Cortez Lane
Yuma, AZ 85364                              15009    9/17/2020       24 Hour Fitness USA, Inc.                $632.00                                                                              $632.00
panchal, rahul p
10946 san blas cir
san diego, ca 92126                         13759    9/15/2020    24 Hour Fitness Worldwide, Inc.             $370.00                                                                              $370.00
Panchapakesan, Ashwin
101-1308 Thames Street
Ottawa, ON K1Z 7N4
Canada                                      13133    9/12/2020           24 New York LLC                     $1,080.00                                                                           $1,080.00
PANCHOLY, RAGHAV
542 PLATTE WAY
OXNARD, CA 93036                             8360     9/6/2020    24 Hour Fitness Worldwide, Inc.                                                               $499.98                            $499.98
Pand, Jay
22176 Summit Hill Dr
Lake Forest, CA 92630                       12834    9/13/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Panda, Kamal
5153 Aspen Street
Dublin, CA 94568                            12379    9/10/2020    24 Hour Fitness Worldwide, Inc.                                              $649.00                                             $649.00
Pandey, Priya Ranjan
2715 174th Ave NE
Redmond, WA 98052                           15529    9/21/2020       24 Hour Fitness USA, Inc.                                $699.99                                                              $699.99

                                                                                    Page 1183 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 302 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pandher, Gurjit S
923 Arikara Drive
Fremont, CA 94539                             5182     9/1/2020    24 Hour Fitness United States, Inc.              $22.03                                                                             $22.03
Pandit, Devang
101 Prospect Ave
Apt No 6N
Hackensack, NJ 07601                         27341    1/28/2021    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Pandya, Raj
586 Cypress Avenue
Saddle Brook, NJ 07663                       13382    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Panek, Anthony Michael
1084 Cedar Ridge Road
Sandy, UT 84094                              17963    9/25/2020     24 Hour Fitness Worldwide, Inc.              $197.07                                                                              $197.07
Panek, Anthony Michael
1084 Cedar Ridge Road
Sandy, UT 84094                              18598    9/25/2020    24 Hour Fitness United States, Inc.           $197.07                                                                              $197.07
Panenka, Phyllis
3710 Tulsa Way
Fort Worth, TX 76107                         19341    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,823.90                                                                           $1,823.90
Panfilov, Tatyana
7610 11th Avenue
Brooklyn, NY 11228                           12343    9/11/2020     24 Hour Fitness Worldwide, Inc.              $382.00                                                                              $382.00
PANG, ALEX
2179 42ND AVE
SAN FRANCISCO, CA 94116                       9864     9/7/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00
Pang, Corilyn
1213 Komo Mai Dr
Pearl City, HI 96782                         27269    1/14/2021     24 Hour Fitness Worldwide, Inc.             $1,551.83                                                                           $1,551.83
Pang, Evelyn
38 Lycett Cir
Daly City, CA 94015                          25314    10/12/2020    24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Pang, Herbert
111 Encanto Lane
Monterey Park, CA 91755                       8820     9/5/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Pang, Lan Fong Yuen
310 Eastmoor Ave
Daly City, CA 94015                          18472    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
PANG, XIAOYI
711 E Commonwealth Ave.
Alhambra, CA 91801                            5465     9/1/2020            24 New York LLC                                                                         $358.00                            $358.00
Pang, Xu
13516 Pheasant Knoll Rd
Corona, CA 92880                             14259    9/15/2020     24 Hour Fitness Worldwide, Inc.              $116.02                                                                              $116.02
Pangan, Jeno
4631 Norwalk Street
Union City, CA 94587                         25621    10/16/2020       24 Hour Fitness USA, Inc.                 $234.75                                                                              $234.75
Pangan, Rommel
76 Mercantile Way Apt 402
Ladera Ranch, CA 92694                       15371    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99


                                                                                       Page 1184 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 303 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
PANGILINAN, SAMANTHA L
1624 Orange Street
National City, CA 91950                       459      7/1/2020     24 Hour Fitness Worldwide, Inc.                                               $249.96                                             $249.96
Paniagua, John
4736 Bartlett Ave
Rosemead, CA 91770                           27207     1/4/2021    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Panju, Arif
506 Lockhart Drive
Austin, TX 78704                             22847    10/2/2020     24 Hour Fitness Worldwide, Inc.           $13,300.00                                                                           $13,300.00
Panorama Capital, L.P.
c/o Safco Capital
1850 S Sepulveda Blvd
#200
Los Angeles, CA 90025                        15699    9/19/2020        24 Hour Fitness USA, Inc.             $104,358.13                                                                          $104,358.13
Pantig, Yoly
2980 Dublin Drive
South San Francisco, CA 94080                 7535     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $57.92                                                                             $57.92
Pantoja Jr., David
410 E. Pinehurst Ave.
La Habra, CA 90631                           22246    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $35.00                                                                             $35.00
Pantoja, James
1262 N Hill Ave.
Pasadena, CA 91104                           22555    10/2/2020        24 Hour Fitness USA, Inc.                 $399.99                                                                              $399.99
Panuco, Johanna
8132 Ainsworth Lane
La Palma, CA 90623                            8131     9/4/2020     24 Hour Fitness Worldwide, Inc.              $725.00                                                                              $725.00
Panwar, Aishy
104 Alley Way
Mountain View, CA 94040                      17518    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Panwar, Rajendra
104 Alley Way
Mountain View, CA 94040                      19051    9/27/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Paoletti, Rosa G.
31 Schweid Ct
Fair Lawn, NJ 07410                          24459    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $89.57                                                                             $89.57
Papa, Amal
411 S. Mariposa St.
Burbank, CA 91506                             5147     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Papa, Jini
10686 Oak Bend Way
Wellington, FL 33414                          490     6/29/2020     24 Hour Fitness Worldwide, Inc.              $179.20                                                                              $179.20
Papadimas, George
3219 Corlear Avenue
Bronx, NY 10463                               8211     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $33.59                                                                             $33.59
PAPARELLA, BENJAMIN
8739 FRAZER RIVER CIRCLE
FOUNTAIN VALLEY, CA 92708                    11301    9/10/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00




                                                                                       Page 1185 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 304 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Papp, Bianca
4155 Georgia Street
Apt. 205
San Diego, CA 92103                           13712    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Pappas, Carolyn S
960 Larrabee St. #302
LA, CA 90069                                  15442    9/21/2020     24 Hour Fitness Worldwide, Inc.             $4,320.00                                                                           $4,320.00
Pappas, Mackenzie
3 Pisano St
Ladera Ranch, CA 92694                        12793    9/13/2020     24 Hour Fitness Worldwide, Inc.             $3,039.96                                                                           $3,039.96
Pappin, Nicholas
1709 F St Apt D
Bakersfield, CA 93312                          4114    8/27/2020    24 Hour Fitness United States, Inc.              $31.99                                                                             $31.99
Para, Sariah
15219 Calverton Way
Tustin, CA 92782                              26601    11/20/2020    24 Hour Fitness Worldwide, Inc.             $1,795.46                                                                           $1,795.46
Parackel, Ajithlal
88 Highland Ave
Jersey City, NJ 07306                          533     6/25/2020              24 Denver LLC                          $71.64                                                                             $71.64
Parada, Daniel
180 Ladera Drive
Vallejo, CA 94591                              143     6/29/2020        24 Hour Fitness USA, Inc.                    $31.99                                                                             $31.99
Paradise Parking Systems LLC
1717 N. Bayshore Drive, Suite 250
Miami, FL 33132                                127     6/29/2020     24 Hour Fitness Worldwide, Inc.             $3,476.25                                                                           $3,476.25
Paradise Parking Systems LLC
1717 N. Bayshore Drive, Suite 250
Miami, FL 33132                                249     6/23/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                          10744    9/10/2020            24 New York LLC                           $0.00                                                                              $0.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                          11799    9/10/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                          11810    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                          11893    9/10/2020           RS FIT Holdings LLC                        $0.00                                                                              $0.00




                                                                                        Page 1186 of 1763
                                                       Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 305 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                        11856    9/10/2020          24 San Francisco LLC                       $0.00                                                                               $0.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                        10754    9/10/2020              RS FIT NW LLC                          $0.00                                                                               $0.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                        11826    9/10/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                        11837    9/10/2020         24 Hour Holdings II LLC                     $0.00                                                                               $0.00
PARAGAS, EVERET
GELLERT SCALI BUSENKELL & BROWN, LLC
ATTN: MICHAEL BUSENKELL, ESQ.
1201 N. ORANGE ST., STE 300
WILMINGTON, DE 19801                        11843    9/10/2020       24 Hour Fitness Holdings LLC                  $0.00                                                                               $0.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                        11887    9/10/2020              24 Denver LLC                          $0.00                                                                               $0.00
Paragas, Everet
Gellert Scali Busenkell & Brown, LLC
Attn: Michael Busenkell, Esq.
1201 N. Orange St., Ste 300
Wilmington, DE 19801                        11891    9/10/2020              RS FIT CA LLC                          $0.00                                                                               $0.00
Parameswaran, Aparna
16 Foote Lane
Morris Plains, NJ 07950                      5596    8/31/2020     24 Hour Fitness Worldwide, Inc.                             $1,519.98                                                           $1,519.98
Parasiliti, Tony
2008 Salem Street
Irving, TX 75061                            20581    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                 $58.98                             $58.98
Parasiliti, Trina
2008 Salem Street
Irving, TX 75061                            19525    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                 $58.98                             $58.98
Paraskun, Maria
16012 Legacy Rd #206
Tustin, CA 92782                            26652    11/23/2020 24 Hour Fitness United States, Inc.               $97.98                                                                              $97.98
Pardee, Vicki Ann
6330 Atlas Pl SW
Seattle, WA 98136                            3473    8/24/2020    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00

                                                                                      Page 1187 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 306 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Pardee, Vicki Ann
6330 Atlas Pl SW
Seattle, WA 98136                             16245    9/18/2020       24 Hour Fitness USA, Inc.               $1,340.00                                                                           $1,340.00
Pardon, Kimberley Sue
5319 SE 18th Ave
Apt 4
Portland, OR 97202                            10410     9/8/2020    24 Hour Fitness Worldwide, Inc.         $150,000.00                                                                          $150,000.00
Pardy, Stephen
5001 Oak Springs Drive
Arlington, TX 76016                           19446    9/30/2020    24 Hour Fitness Worldwide, Inc.             $430.92                                                                              $430.92
PAREKH, HAREN
40825 LAS PALMAS AVE
FREMONT, CA 94539                             11967    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $22.50                                                                            $22.50
Parekh, Reena
4508 Roderigo Ct
Fremont, CA 94555                             23239    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,515.84                                                                           $1,515.84
Parekh, Seema
6800 Chalk Hill Dr
Austin, TX 78759                              24787    10/5/2020    24 Hour Fitness Worldwide, Inc.             $175.32                                                                              $175.32
Parent, Karen
1218 Saint Andrews Court
Puyallup, WA 98372                            22739    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $659.32                                                              $659.32
Parente, Carlos
PO Box 13257
Newport Beach, CA 92658                       12506    9/11/2020       24 Hour Fitness USA, Inc.               $6,200.00                                                                           $6,200.00
Parents of D.W. a minor
4301 Garden City Drive
#410
Hyattsville, MD 20785-2367                    18935    9/29/2020    24 Hour Fitness Worldwide, Inc.          $75,000.00                                                                           $75,000.00
Parents of Jayden Villegas, A Minor
5915 Ponce de Leon Bl
#21
Coral Gables, FL 33146-2435                   21861    9/29/2020       24 Hour Fitness USA, Inc.            $100,000.00                                                                          $100,000.00
Parikh, Mandar
148 Carlisle Way
Sunnyvale, CA 94087                            3251    8/22/2020    24 Hour Fitness Worldwide, Inc.            $1,560.00                                                                           $1,560.00
Parikh, Maniari
4711 Bradstone Dr.
Houston, TX 77084                              1675    7/14/2020       24 Hour Fitness USA, Inc.                                $249.99                                                              $249.99
Parikh, Mansi
87 Garfield Rd.
Parsippany, NJ 07054                          14250    9/15/2020       24 Hour Fitness USA, Inc.                $525.00                                                                              $525.00
Parikh, Nina
26315 Morgan Creek Ln.
Katy, TX 77494                                 2242    8/13/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Parikh, Vimal
Vimal Parikh
26315 Morgan Creek Ln.
Katy, TX 77494                                 3141    8/13/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99


                                                                                      Page 1188 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 307 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Parillo, Melany
10415 Byron Ave
Oakland, CA 94603                            22416    10/2/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Parillo, Melany
10415 Byron Ave
Oakland, CA 94603                            22602    10/2/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Paris, Anthony
1110 Nuuanu Ave
Honolulu, HI 96817-5119                      15380    9/18/2020    24 Hour Fitness Worldwide, Inc.            $1,470.13                                                                           $1,470.13
Parisi, Christina
201 S. Francisca Ave. #12
Redondo Beach, CA 90277                      10358     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Park, Andrew
5081 Shirley Dr.
La Palma, CA 90623                            7907     9/2/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Park, Andrew
953 Coconut Lane
Ripon, CA 95366                               9358     9/6/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Park, Brady
4301 Cedar Forest Dr #A
Fairfax , VA 22030                           14504    9/16/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Park, Bruce
611 Rodeo Rd.
Fullerton, CA 92835                           9266     9/8/2020       24 Hour Fitness USA, Inc.               $2,920.00                                                                           $2,920.00
Park, Chong Hun
1545 Eddy St
Apt 522
San Francisco, CA 94115                       8814     9/4/2020       24 Hour Fitness USA, Inc.                $350.00                                                                              $350.00
PARK, DEBORAH H
                                             17803    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $50.56                                                                            $50.56
Park, Esther
10655 Calle Mar De Mariposa Apt 4212
San Diego, CA 92130                          18738    9/27/2020    24 Hour Fitness Worldwide, Inc.             $654.55                                                                              $654.55
Park, Grant
502 Santiago Canyon Way
Brea, CA 92821                                4993    8/30/2020    24 Hour Fitness Worldwide, Inc.             $394.00                                                                              $394.00
Park, Hee Yeung
1636 North Camden Place
Fullerton, CA 92833                          11825    9/10/2020    24 Hour Fitness Worldwide, Inc.             $145.96                                                                              $145.96
Park, Heidi
35828 2nd Ave SW
Federal Way, WA 98023                        15594    9/19/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Park, Helen
1807 Nelson Ranch Loop
Cedar Park, TX 78613                          5838    8/31/2020    24 Hour Fitness Worldwide, Inc.             $220.00                                                                              $220.00
Park, Hye
2532 Biscayne Place
Fullerton, CA 92833                          18932    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $97.50                                                                            $97.50




                                                                                     Page 1189 of 1763
                                                        Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 308 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Park, Hyeon Joo
3200 Wilshire Blvd Ste 302
Los Angeles, CA 90010                         6881     9/1/2020     24 Hour Fitness Worldwide, Inc.                $24.00                                                                              $24.00
PARK, HYUM-SUK
1092 VISTA POINTE CIR
SAN RAMON, CA 94582                          15754    9/20/2020     24 Hour Fitness Worldwide, Inc.             $1,100.00                                                                           $1,100.00
Park, Irene
4094 Bell Terrace
Fremont , CA 94536                           25815    10/21/2020    24 Hour Fitness Worldwide, Inc.                $94.48                                                                              $94.48
Park, Jae Chul
8244 Haseltin Green
Buena Park, CA 90621                         15743    9/20/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Park, Jemma
22831 Modesto Dr.
Mission Viejo, CA 92691                       5351    8/30/2020     24 Hour Fitness Worldwide, Inc.                               $98.00            $0.00           $98.00                            $196.00
Park, Jeremy
41453 Millenium Ter
Fremont, CA 94538                            17546    9/23/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Park, Jinsu
1990 Bradbury St.
Salinas, CA 93906                            11580     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $399.99                                                              $399.99
Park, Kyung Hyun
5561 Paraguay Drive
Buena Park, CA 90620-1246                     5012     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Park, Kyung In
5561 Paraguay Drive
Buena Park, CA 90620-1246                     4508    8/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Park, Kyung
241 Maryville Dr
Walnut, CA 91789                             13280    9/14/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Park, Mi K.
18065 Cocklebur Pl
Rowland Heights, CA 91748-4765               18795    9/29/2020     24 Hour Fitness Worldwide, Inc.                $41.99                                                                              $41.99
Park, Min Kyeong
4463 Hyde Cmn Unit 122
Fremont, CA 94538                            18943    9/26/2020     24 Hour Fitness Worldwide, Inc.                              $500.00            $0.00          $500.00                          $1,000.00
Park, Pyung
2105 Alameda Ave C
Alameda, CA 94501                            25213    10/10/2020    24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Park, Richard
14015 Visions Drive
La Mirada, CA 90638                           7121     9/3/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Park, Rose
8212 Mahogany Circle
Buena Park, CA 90620                          6243    8/31/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Park, Sang
285 Bryce Run
Lake Forest, CA 92630                        13888    9/15/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00




                                                                                       Page 1190 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 309 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Park, Sarah
26 Rosenblum
Irvine, CA 92602                             17228    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $184.00                                                              $184.00
Park, Seunghee
1507 Bedford Ave
Sunnyvale, CA 94087                          16339    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Park, Seunghee
1507 Bedford Ave
Sunnyvale, CA 94087                          17177    9/22/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Park, Seungweon
10749 SW HERON CIR
BEAVERTON, OR 97007                          15992    9/21/2020     24 Hour Fitness Worldwide, Inc.              $385.00                                                                              $385.00
Park, Soon
7807 S Haleyville Court
Aurora, CO 80016-4468                        11829    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Park, Sun Ok
5855 Pala Mesa Dr.
San Jose, CA 95123                            9284     9/7/2020        24 Hour Fitness USA, Inc.                 $399.00                                                                              $399.00
Park, Sung Jin
1155 S. Westmoreland Ave Unit 302
Los Angeles, CA 90006                         117     6/29/2020     24 Hour Fitness Worldwide, Inc.                 $81.52                                                                             $81.52
Park, Tony Chan
5011 216th St
Bayside Hills, NY 11364                      12273    9/10/2020     24 Hour Fitness Worldwide, Inc.             $9,500.00                                                                           $9,500.00
Park, Victoria
2909 Charing Cross Rd, Apt 8
Falls Church, VA 22042                       27104    12/16/2020 24 Hour Fitness United States, Inc.                $87.48                                                                             $87.48
Park, Young
3021 Terraza Pl
Fullerton, CA 92835                           8058     9/4/2020    24 Hour Fitness United States, Inc.          $1,500.00                                                                           $1,500.00
Parker Jr, Ricky L
2450 Cedar Avenue Apt 4
Long Beach, CA 90806                         14468    9/15/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Parker Jr, Robert H
511 South 900 East
Salt Lake City, UT 84102                     25808    10/21/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Parker, Angela Dunn
3237 Lucas Circle
Lafayette, CA 94549                          16890    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $99.98                                                                             $99.98
Parker, Cass
615 E Heim Ave
Orange, CA 92865                             15898    9/20/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Parker, David D
1431 Q Street, Apt. 218
Sacramento, CA 95811                          9923     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $642.80                                                              $642.80
Parker, Jason LaMar
23787 Mark Twain
Moreno Valley, CA 92557                      26776    11/27/2020    24 Hour Fitness Worldwide, Inc.             $1,080.00                                                                           $1,080.00




                                                                                       Page 1191 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 310 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Parker, Kristi
1434 W. 25th St
Houston, TX 77008                            16844    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $90.90                                                                             $90.90
Parker, Leann
1861 Alkali Heath Lane
Carlsbad, CA 92011                            3213    8/20/2020     24 Hour Fitness Worldwide, Inc.              $487.91                                                                              $487.91
Parker, Lynn Beverly
4312 Bragg Pl.
Plano, TX 75024                              19536    9/29/2020     24 Hour Fitness Worldwide, Inc.              $318.16                                                                              $318.16
Parker, Magdalena M.
2852 Willamette St, #244
Eugene, OR 97405                             16390    9/18/2020     24 Hour Fitness Worldwide, Inc.              $291.66                                                                              $291.66
Parkinson, Bruce P.
6127 Bernhard Avenue
Richmond, CA 94805                           25339    10/12/2020    24 Hour Fitness Worldwide, Inc.              $647.00                                                                              $647.00
PARKINSON, PHILIP
349 EAST PACIFIC AVE
FAIRFIELD, CA 94533                           7893     9/2/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Parks, Cecelia
25946 129th Place SE
Kent, WA 98030                               13279    9/14/2020     24 Hour Fitness Worldwide, Inc.             $2,032.80                                                                           $2,032.80
Parks, Dave
25946 129th Place SE
Kent, WA 98030                               15106    9/18/2020     24 Hour Fitness Worldwide, Inc.             $2,032.80                                                                           $2,032.80
Parks, Dave
25946 129th Place SE
Kent, WA 98030                               15242    9/18/2020     24 Hour Fitness Worldwide, Inc.             $2,032.80                                                                           $2,032.80
Parks, Dennis
608 Sheri Lane
Danville, CA 94526                           24852    10/8/2020        24 Hour Fitness USA, Inc.                 $150.00                                                                              $150.00
Parks, Maria Teresa
608 Sheri Lane
Danville, CA 94526                           24861    10/8/2020        24 Hour Fitness USA, Inc.                                 $300.00                                                              $300.00
Parkyn, James Francis
8822 Crescent Drive
Huntington Beach, CA 92646                   19455    9/28/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Parma, Floyd D
251 Wicklow Drive
South San Francisco, CA 94080-1050           12568    9/11/2020        24 Hour Fitness USA, Inc.                $1,600.00                                                                           $1,600.00
Parmar, Alpesh
2720 Mountain Ash Ln
San Ramon, CA 94582                           5996     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Parmar, Prem
2722 Normallin St.
Torrance, CA 90505                            4171    8/27/2020     24 Hour Fitness Worldwide, Inc.             $4,200.00                                                                           $4,200.00
Parmar, Vipulkumar D
267 Braxton Way
Edgewater, MD 21037                          13297    9/12/2020    24 Hour Fitness United States, Inc.           $216.66                                                                              $216.66




                                                                                       Page 1192 of 1763
                                                       Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 311 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Parnay, Tamara
507 Norlee St.
Sebastopol, CA 95472                        12100     9/9/2020     24 Hour Fitness Worldwide, Inc.              $770.43                                                                              $770.43
Parnyuk, Svitlana
570 Oak Avenue
Maywood, NJ 07607                           16688    9/22/2020     24 Hour Fitness Worldwide, Inc.                $59.99                                                                              $59.99
Parola, Christina
1020 McRae Way
Roseville, CA 95678                          4591    8/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Parpounas, Karen
11 Gate Lane
West Islip, NY 11795                         3986    8/27/2020     24 Hour Fitness Worldwide, Inc.              $168.00                                                                              $168.00
Parr, Scott
1179 E Dove Rd
Southlake, TX 76092                         27235     1/8/2021     24 Hour Fitness Worldwide, Inc.             $1,360.00                                                                           $1,360.00
Parra, Daisy
1243 Prairie View Dr.
Las Vegas, NV 89110                         20737    9/30/2020     24 Hour Fitness Worldwide, Inc.                $31.99                                                                              $31.99
Parra, Daniel
183 Morning Breeze Ln.
Port Hueneme, CA 93041                       3191    8/19/2020    24 Hour Fitness United States, Inc.          $1,860.00                                                                           $1,860.00
Parra, Dorothy Lou
14059 Bayside Drive
Norwalk, CA 90650                           20358    9/30/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Parra, Evelyn
219 1/2 E 55th St
Los Angeles, CA 90011                        3439    8/27/2020     24 Hour Fitness Worldwide, Inc.              $241.86                                                                              $241.86
Parra, Janet
1243 prairie view dr
Las Vegas, NV 89110                         22214    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Parra, Jesus D
1243 Prairie View Dr.
Las Vegas, NV 89110                         22705    10/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Parra, Marco A.
1243 Prairie View Dr.
Las Vegas, NV 89110                         22654    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Parra, Shannon
1055 Goff Road
Forest Grove, OR 97116                      11553     9/9/2020     24 Hour Fitness Worldwide, Inc.                             $1,600.00                        $1,600.00                          $3,200.00
Parrotta, Saverio
3 Camerion Avenue
Pompton Plains, NJ 07444                    11102     9/9/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Parsa, Assal
28322 El Sur
Laguna Niguel, CA 92677                     11254    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
PARSA, ASSAL
28322 EL SUR
LAGUNA NIGUEL, CA 92677                     11390    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00




                                                                                      Page 1193 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 312 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Parsanian, Edward
1045 Eilinita Ave
Glendale, CA 91208                            27487    3/23/2021     24 Hour Fitness Worldwide, Inc.              $139.00                                                                              $139.00
Parsinejad, Faranak
489 Border Hill Rd.
Los Altos, CA 94024                           20272    9/29/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Parsinejad, Farhad
489 Border Hill Rd.
Los Altos, CA 94024                           20052    9/29/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Parson, Hyang
6123 George Baylor Dr.
Centreville, VA 20121                         21192    9/29/2020    24 Hour Fitness United States, Inc.           $140.97                                                                              $140.97
Parsons, Gregg
7418 Whistlestop Dr.
Austin, TX 78749                               3157     8/6/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Parsons, Melody
7418 Whistlestop Dr.
Austin , TX 78749                              2671    8/17/2020     24 Hour Fitness Worldwide, Inc.              $332.00                                                                              $332.00
Partida, Alexis Dejesus
4109 White Ln
Bakersfield, CA 93309                         26758    11/27/2020    24 Hour Fitness Worldwide, Inc.                              $250.00                                                              $250.00
Partida, Sarasa Sarene
14715 84th NE
Kenmore, WA 98028                             24253    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $713.45                                             $713.45
Partovi, Eric
7847 Sale Ave.
West Hills, CA 91304-4633                      6844     9/3/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Partovi, Kristina
7847 Sale Ave.
West Hills, CA 91304                           7547     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Parvaneh, Ramona
306 Canterbury Court
Alamo, CA 94507                                6142     9/1/2020          24 San Francisco LLC                                     $62.98                                                               $62.98
Parvini, Nader
                                              10997     9/9/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Parvini, Nader
                                              11236     9/9/2020     24 Hour Fitness Worldwide, Inc.                               $36.74                                                               $36.74
Parvini, Parisa
23809 110th Place West
Woodway, WA 98020                             18878    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Parvini, Parisa
23809 110th Place West
Woodway, WA 98020                             27098    12/15/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Pasadena Independent School District
Owen M. Sonik
1235 North Loop West Suite 600
Houston, TX 77008                             26383    11/12/2020       24 Hour Fitness USA, Inc.                                                $9,454.55                                           $9,454.55
Pascasio, Ricardo
227 Sagamore St.
San Francisco, CA 94112                       11151     9/9/2020          24 San Francisco LLC                       $41.99                                                                             $41.99

                                                                                        Page 1194 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 313 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Paschall, Calvaire
46510 Roudel Ln
La Quinta, CA 92253                           7650     9/4/2020    24 Hour Fitness United States, Inc.           $863.94                                                                              $863.94
Pascual Urbano, Luis A
1344 University Ave Apt 4EN
Bronx, NY 10452                               1610    7/14/2020        24 Hour Fitness USA, Inc.                                $1,464.00                                                           $1,464.00
Pascual Urbano, Luis A
1344 University Ave Apt 4EN
Bronx, NY 10452                               1719    7/15/2020        24 Hour Fitness USA, Inc.                                $1,464.00                                                           $1,464.00
Pascual, Edward
15024 Long View Dr.
Fontana, CA 92337                            22409    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Pascual, Mary Rose
878 Via La Venta
San Marcos, CA 92069                         18900    9/29/2020     24 Hour Fitness Worldwide, Inc.              $340.41                                                                              $340.41
Pascual, Svetlana
1405 Alpine Dr
Pittsburg, CA 94565                          25846    10/20/2020    24 Hour Fitness Worldwide, Inc.             $1,447.60                                                                           $1,447.60
Pashley, Christopher
525 Mandalay Rd
Orlando, FL 32809                             1911    7/20/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Pasillas, Adrian
3136 Meadow Oaks Dr
Haltom City, TX 76117                        25515    10/14/2020    24 Hour Fitness Worldwide, Inc.              $374.50                                                                              $374.50
Pasinetti, Christopher J
2702 20th Street Place SW
Puyallup, WA 98373                            5209     9/2/2020     24 Hour Fitness Worldwide, Inc.              $184.60                                                                              $184.60
Paska, Anthony
43-09 56th Street
Woodside, NY 11377                            2050    7/21/2020     24 Hour Fitness Worldwide, Inc.              $203.17                                                                              $203.17
Paskor, Ann M.
243 Toronto Avenue
Massapequa, NY 10011                         21015    8/31/2020     24 Hour Fitness Worldwide, Inc.              $440.00                                                                              $440.00
Paskor, Ann M.
243 Toronto Avenue
Massapequa, NY 11758                         24883    10/9/2020     24 Hour Fitness Worldwide, Inc.              $339.00                                                                              $339.00
Paskvan, Ok Hon
8462 Whitaker St. #47
Buena Park, CA 90621                         15507    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Pasquale, Doug
900 E. Balboa Blvd.
Newport Beach, CA 92661                       6883     9/3/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Pasquale, Robert C
39524 161st St East
Palmdale, CA 93591                           17128    9/22/2020     24 Hour Fitness Worldwide, Inc.             $3,499.44                                                                           $3,499.44
Pasquale, Teresa K.
900 E. Balboa Blvd.
Newport Beach, CA 92661                       7737     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,032.00                                                                           $1,032.00




                                                                                       Page 1195 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 314 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pasquantonio, Lisa
16349 SE Widgeon Ct
Damascus, OR 97089                           18995    9/27/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Passanante, Judy L
557 Irven Court
Palo Alto, CA 94306                           4516    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $89.99                                                                             $89.99
Pastor, Peter
47 Celilia Drive
Wayne, NJ 07470-4649                         22213    9/30/2020      24 Hour Fitness Holdings LLC                   $60.72                                                                             $60.72
Pastor, Saira
640 N Kingsley Dr Apt 106
Los Angeles, CA 90004                        18761    9/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Pastore, Jo
5105 68TH STREET
San Diego, CA 92115                          10587     9/8/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Pastrano, Ginna Galbraith
6124 Imogene
Houston, TX 77074                            13381    9/13/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Patak, Lance
1532 NW Blue Ridge Drive
Seattle, WA 98177                            12593    9/13/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
Patarra, Pedro
111 Hanover St.
Santa Cruz, CA 95018                         10641     9/7/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Patarra, Pedro
111 Hanover st.
Santa Cruz, CA 95062                          1598    7/24/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Pate, Ashlee Linette
1268 N Heritage Ave
Castle Rock, CO 80104                         3347    8/25/2020     24 Hour Fitness Worldwide, Inc.              $224.70                                                                              $224.70
Patel, Amit
29 Lake Rd
Upper Saddle River, NJ 07458                  5750     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $325.00                                                              $325.00
Patel, Ankit
4029 Lambert Way
Hayward, CA 94541                            21692    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $880.00                                                              $880.00
Patel, Ankit
4029 Lambert Way
Hayward, CA 94541                            23195    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $880.00                                                              $880.00
Patel, Ankur
12 Kearny court
Parsippany, NJ 07054                         10603     9/8/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
PATEL, ANUP
34864 MISSION BLVD APT 148
UNION CITY, CA 94587                         22903    10/2/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Patel, Arun
440 Brentwood Dr
Piscataway, NJ 08854                         16686    9/21/2020        24 Hour Fitness USA, Inc.                                $1,606.33                                                           $1,606.33




                                                                                       Page 1196 of 1763
                                                        Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 315 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Patel, Baboolal
231 Rosilie St.
San Mateo, CA 94403                          13688    9/14/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
Patel, Bashil
11210 Morningside Lake Lane
Richmond, TX 77423                            3974    8/27/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
patel, bhumiben
75 Liberty Ave, UNIT C7
Jersey City, NJ 07306                         3781    8/31/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Patel, Bhupendra
34175 Valle Dr
Union City, CA 94587                          7093     9/4/2020     24 Hour Fitness Worldwide, Inc.              $108.33                                                                              $108.33
Patel, Bijai
32 Prospect Lane
Colonia, NJ 07067                             1499    7/13/2020     24 Hour Fitness Worldwide, Inc.              $408.32                                                                              $408.32
Patel, Bina
1299 SW Cardinell Drive
Portland, Or 97201                            4464    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Patel, Dev
7326 Kainer Springs Ln
Richmond, TX 774074                            49     6/28/2020     24 Hour Fitness Worldwide, Inc.              $145.01                                                                              $145.01
Patel, Dhar
28 valente
Irvine, CA 92602                             14658    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Patel, Dipak
12912 Bloomfield Ave
Norwalk, CA 90650                            19181    9/28/2020     24 Hour Fitness Worldwide, Inc.                $71.99        $358.00                                                              $429.99
Patel, Dipakbhai J.
9543 Augusta Court
Cypress, CA 90630                            14572    9/16/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Patel, Dvij
24 Union Square Apt 202
Union City, CA 94587                          2692    8/19/2020    24 Hour Fitness United States, Inc.             $55.11                                                                              $55.11
Patel, Girish C
1314 11th St
Manhattan Beach , Ca 90266                   21473    10/4/2020    24 Hour Fitness United States, Inc.                            $49.00                                                               $49.00
Patel, Hardikkumar
3438 Browntail Way
San Ramon, CA 94582                          14153    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Patel, Harish S
1299 SW Cardinell Dr
Portland, OR 97201                            4391    8/28/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Patel, Hiral
243 Marcella Rd
Parsippany, NJ 07054                          6712     9/1/2020     24 Hour Fitness Worldwide, Inc.              $437.67                                                                              $437.67
Patel, Jatin
3120 Robert Drive
Richardson, TX 75082                          8268     9/4/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00




                                                                                       Page 1197 of 1763
                                                          Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 316 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Patel, Jay S
1160 ARIZONA ST
Redlands, CA 92374                              6631     9/3/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Patel, Karan
10 Westpark Drive
Daly City, CA 94015                            13368    9/13/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Patel, Karishma
5052 Impatiens Drive
San Jose, CA 95111                             12750    9/13/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Patel, Kavan
852 Horcajo Street
Milpitas , CA 95035                             6508     9/1/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Patel, Ketaki
1593 Downing Street
Simi Valley, CA 93065                           2679    7/31/2020       24 Hour Fitness USA, Inc.                $120.00                                                                              $120.00
Patel, Kirit, Manju, Raina, & Rupert
Laura Davis Jones, Atty
919 North Market Street
17TH Floor
Willmington, DE 19801                           3277    8/24/2020    24 Hour Fitness Worldwide, Inc.            $1,188.30                                                                           $1,188.30
Patel, Kirit, Manju, Rupert, & Raina
83 Scepter Rum
Sugar Land, TX 77498-2377                       3320    8/24/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Patel, Kirit, Manju, Rupert, & Raina
83 Scepter Run
Sugar Land, TX 77498-2377                       3315    8/24/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Patel, Lialhbhai and Savitaben
120 Hickey Blv
So. San Francisco, CA 94080-1144               24953    10/5/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Patel, Michael
2681 North Flamingo Road #1508
Sunrise , FL 33323                             18609    9/24/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Patel, Michael
2681 North Flamingo road #1508
Sunrise , FL 33323                             19186    9/24/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Patel, Minaxi
16340 Alpine Place
La Mirada, CA 90638                             2842     8/5/2020       24 Hour Fitness USA, Inc.                $737.00                                                                              $737.00
Patel, Minesh
6202 Camellia Cir
Rocklin, CA 95765                              10541     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Patel, Minitaj
7077 Crystalline Dr
Carlsbad, CA 92011                             18071    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $45.00                                                                            $45.00
Patel, Monil
34864 Mission Blvd
Apt 262
Union City, CA 94587                           15401    9/18/2020     24 Hour Fitness Holdings LLC                                                                 $215.00                            $215.00




                                                                                       Page 1198 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 317 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Patel, Neela
1314 11th St
Manhattan Beach, CA 90266                    21156    10/4/2020    24 Hour Fitness United States, Inc.              $69.00                                                                             $69.00
Patel, Nidhi
12323 Crewe St.
Norwalk,, CA 90650                           17816    9/24/2020        24 Hour Fitness USA, Inc.                                                                   $260.00                            $260.00
Patel, Niva
9562 Netherway Dr
Huntington Beach, CA 92646                   15782    9/20/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Patel, Payal
334 Saint Paul's Ave
2nd Floor
Jersey City, NJ 07306                        15482    9/18/2020     24 Hour Fitness Worldwide, Inc.                                                                $732.00                            $732.00
Patel, Pradeep
16340 Alpine place
La Mirada, CA 90638                           2840     8/5/2020        24 Hour Fitness USA, Inc.                $1,407.00                                                                           $1,407.00
Patel, Prakash
11744 Southwest Fwy
Houston, TX 77031                            11979    9/10/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Patel, Prerak
91 Talmadge Avenue
Iselin, NJ 08830                             16882    9/25/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Patel, Priya
2954 Crater Lane
San Jose, CA 95132                            7703     9/3/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99
Patel, Purav
34 Union Square Apt 265
Union City, CA 94587                          5022    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Patel, Raj
7077 Crystalline Dr
Carlsbad, CA 92011                           17663    9/25/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Patel, Shivam J
32 Prospect Lane
Colonia, NJ 07067                             429     6/26/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Patel, Sideshwar
911 Van Ness Court
Costa Mesa, CA 92626                          5168     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Patel, Smit
1669 Monterey Hwy
San Jose, CA 95112                           15403    9/18/2020        24 Hour Fitness USA, Inc.                 $389.99                                                                              $389.99
Patel, Smita
5052 Impatiens Drive
San Jose, CA 95111                           12725    9/13/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Patel, Sunil
1420 Holloway Ave
San Francisco, CA 94132                      13383    9/13/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Patel, Tejal
2183 Ceynowa Lane
San Jose, CA 95121                            6122     9/3/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00


                                                                                       Page 1199 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 318 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Patel, Tejalben
11744 Southwest Fwy
Houston, TX 77031                             11921    9/10/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Patel, Trishen
1314 11th St
Manhattan Beach, CA 90266                     21329    10/4/2020    24 Hour Fitness United States, Inc.           $699.00                                                                              $699.00
Patel, Vijay
3878 Dalbergia Court
San Diego, CA 92113                           14387    9/15/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Patel, Vikas
192 Mayhew Way
Walnut Creek, CA 94597                         4705    8/30/2020     24 Hour Fitness Worldwide, Inc.              $640.75                                                                              $640.75
Patel, Vinay S
202 Mont Blanc Court
Danville, CA 94526                             3761    8/28/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Patel, Vipul P
27 Alegria
Irvine, CA 92620                              12777    9/11/2020    24 Hour Fitness United States, Inc.           $375.00                                                                              $375.00
Patel, Viresh
1900 Eastwood Drive
Henderson, TX 75652                            3132    8/11/2020        24 Hour Fitness USA, Inc.                 $103.89                                                                              $103.89
Patel, Virmatiben D
9543 Augusta Court
Cypress, CA 90630                             14545    9/16/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Paterson, Michael Josh
1732 Crestview Dr
Durango, CO 81031                              3372    8/27/2020              24 Denver LLC                       $215.00                                                                              $215.00
Pathak, Ambarish
3555 Caminito El Rincon, Unit 229
San Diego, CA 92130                           17020    9/21/2020        24 Hour Fitness USA, Inc.                    $88.98                                                                             $88.98
Pathak, Anirudh
650 E Capitol Ave
287
Milpitas, CA 95035                            11619    9/10/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Pathak, Anirudh
650 E Capitol Ave
287
Milpitas, CA 95035                            11744    9/10/2020     24 Hour Fitness Worldwide, Inc.              $458.00                                                                              $458.00
Patil, Harshad
4649 Deadwood Drive
Fremont, CA 94536                             13621    9/14/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99
Patil, Nilesh
1315 A St. Apt. 303
Hayward, CA 94541                             11551     9/9/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Patil, Sanjaykumar
2016 W Lagoon Rd
Pleasanton, CA 94566                          19577    9/28/2020     24 Hour Fitness Worldwide, Inc.              $584.29                                                                              $584.29
Patil, Siddharth
4627 Rousillon Ave
Fremont, CA 94555                             11513    9/10/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99

                                                                                        Page 1200 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 319 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Patino, Graciela
2631 HAVENSCOURT BLVD
OAKLAND, CA 94605                            24122    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Patlan, Denise
PO Box 915
Mira Loma, CA 91750                           570      7/6/2020     24 Hour Fitness Worldwide, Inc.                               $49.00                                                               $49.00
Patlan, Denise
PO Box 915
Mira loma, CA 91752                           7492     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $47.99                                                                             $47.99
Patlolla, Raghavendra
3573 Dickenson CMN
Fremont, CA 94538                             7475     9/6/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Patnana, Sri
1125 Calle Oriente
Milpitas, CA 95035                           25584    10/15/2020       24 Hour Fitness USA, Inc.                                 $249.96                                                              $249.96
Patnana, Sri
1125 Calle Oriente
Milpitas, CA 95035                           25585    10/15/2020       24 Hour Fitness USA, Inc.                                 $249.96                                                              $249.96
Patounas, Ann
14051 Hermosillo Way
Poway , CA 92064                             20019    9/29/2020     24 Hour Fitness Worldwide, Inc.                                               $100.00                                             $100.00
Patrice, Marcellin
21114 Grandin Wood CT
Humble, TX 77338                             26923    12/7/2020    24 Hour Fitness United States, Inc.              $11.66                                                                             $11.66
Patrick, Deborah
205 Via El Toro
Redondo Beach, CA 90277                      15527    9/21/2020     24 Hour Fitness Worldwide, Inc.              $839.00        $3,025.00                                                           $3,864.00
Patrick, Robert William
16626 Sweetgum Rd
Frisco, TX 75033                             15979    9/21/2020     24 Hour Fitness Worldwide, Inc.              $179.38                                                                              $179.38
Patrick, Teresa
640 The Village
Unit 315
Redondo Beach, CA 90277                      26390    11/12/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Patrizio, Anthony
27 Lorraine Avenue
Staten Island , NY 10312                      4486    8/28/2020            24 New York LLC                                       $277.20                                                              $277.20
Patten, Julie
12708 105th Avenue Ct E
Puyallup, WA 98374                            3336    8/25/2020     24 Hour Fitness Worldwide, Inc.                 $92.30                                                                             $92.30
Patterson, Alyssa
15777 Quorum Dr.
Apt 1237
Addison, TX 75001                            27507     4/4/2021     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Patterson, Ashley
25799 Nubs Ct.
Menifee, CA 92584                            12579    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Patterson, Caitlynn
15604 NE 12th Street
Vancouver, WA 98684                           5736    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                $304.10                            $304.10

                                                                                       Page 1201 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 320 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Patterson, Claudia Ann
332 Monte Cristo Dr
Dayton, NV 89403                              18434    9/24/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Patterson, Heather
5408 Ontario st
Sacramento, CA 95820                           6938     9/3/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Patterson, Karen
11225 Ardath Ave
Inglewood, CA 90303                           19863    10/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Patterson, Mary
23016 Lake Forest Dr Ste D # 143
Laguna Hills, CA 92653                        27074    12/12/2020   24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Patterson, Melissa
43 East Birch Street
Mount Vernon, NY 10552                         4639    8/31/2020       24 Hour Fitness USA, Inc.                $699.00                                                                              $699.00
Patterson, Patrice
7945 Lime Ave, Apt 2
Fontana, CA 92336                             10348     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Patterson, Patricia
9802 Paddock Court
Houston, TX 77065                             17053    9/24/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Patterson, Randal and Denise
38747 Crane Terrace
Fremont, CA 94536                             13983    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,060.00                                                                           $1,060.00
Patterson, Scott M
2626 S Quarry Ln
Unit C
Walnut, CA 91789                              24903    10/5/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                           $429.99                            $859.98
PATTERSON, SHERRI
PO BOX 2296
FRIENDSWOOD, TX 77549-2296                     7507     9/4/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Pattishall, Karen
1917 Curtis Ave. Unit A
Redondo Beach, CA 90278                        5061    8/31/2020    24 Hour Fitness Worldwide, Inc.             $406.24                                                                              $406.24
Patton, Brian Lee
24313 Vanowen Street
West Hills, CA 91307                           6877     9/2/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Patton, Carla
8749 S. Alta Hills Circle
Sandy, UT 84093                                4076    8/28/2020    24 Hour Fitness Worldwide, Inc.             $105.93                                                                              $105.93
Patton, Gregory
3441 Glen Ave
Carlsbad, CA 92010                            26150    11/2/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Patton, Ian
3814 Elm Ave
Long Beach, CA 90807                          15945    9/20/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Patton, Julie
2 Fresian
Coto de Caza, CA 92679                        13780    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $42.51                                                                            $42.51


                                                                                      Page 1202 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 321 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Patton, Ronald
12515 Barker Cypress Rd 9311
Cypress, TX 77429                             4029    8/28/2020        24 Hour Fitness USA, Inc.                 $143.19                                                                              $143.19
PATTON, TERESA
2115 LAKE FORK LN
LITTLE ELM, TX 75068                         22530    9/29/2020     24 Hour Fitness Worldwide, Inc.              $155.30                                                                              $155.30
Patu, Rachel
1751 68th Ave
Oakland, CA 94621                             3948    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $64.44                                                                             $64.44
Patullo, Tanya
1108 Venetian Street
Keller, TX 76262                              2293    7/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
PATWARDHAN, PARAG
6074 PITCHFORK RANCH DR
FRISCO, TX 75036                             15541    9/19/2020     24 Hour Fitness Worldwide, Inc.              $183.00                                                                              $183.00
Patyka, Maksim
94 Corbin Pl
2nd Fl
Brooklyn, NY 11235                            3878    8/27/2020    24 Hour Fitness United States, Inc.           $276.00                                                                              $276.00
Pauchey, Lori
606 Narcissus Ave
Corona del Mar, CA 92625-2417                18179    9/29/2020        24 Hour Fitness USA, Inc.                $1,118.00                                                                           $1,118.00
PAUL, DIANE E
PO BOX 8021
COLORADO SPRINGS, CO 80933                    2012    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $35.47                                                                             $35.47
Paul, Hunter
1154 E Whitlock Ave Unit A
Salt Lake City, UT 84106                      466      7/1/2020    24 Hour Fitness United States, Inc.           $321.74                                                                              $321.74
Paul, Mehak
1764 211th Ave SE
Sammamish, WA 98075                          26422    11/13/2020    24 Hour Fitness Worldwide, Inc.              $329.99                                                                              $329.99
Paul, Michael
4240 Waterstone Rd
Fort Worth, TX 76244                         13908    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Paul, Michael
4240 Waterstone Road
Fort Worth, TX 76244                          4072    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $95.00                                                                             $95.00
Paul, Mona
318 Ballena Dr.
Diamond Bar, CA 91765                         8952     9/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Paul, Nina
45030 Pawnee Drive
Fremont, CA 94539                            22984    10/2/2020     24 Hour Fitness Worldwide, Inc.                               $29.00                                                               $29.00
Paulick, Cameron
18 Smokerise Pl
The Woodlands, TX 77381                      22959    10/2/2020        24 Hour Fitness USA, Inc.              $10,400.00                                                                           $10,400.00
Paulsen, Barbara
5518 W. 141 St.
Hawthorne, CA 90250                          18345    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,480.00                                                                           $1,480.00


                                                                                       Page 1203 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 322 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Paulsen, Noriko
3519 Madison Ct
Torrance, CA 90505                           19925    9/29/2020        24 Hour Fitness USA, Inc.                 $496.00                                                                              $496.00
Paunovic, Marta
PO Box 350854
Westminster, CO 80035                        14845    9/16/2020     24 Hour Fitness Worldwide, Inc.                              $217.49                                                              $217.49
Pauole, Kelly
123 Kaikai street
Wailuku, HI 96793                            15800    9/20/2020     24 Hour Fitness Worldwide, Inc.              $935.27                                                                              $935.27
Pavecon Commercial Concrete, Ltd.
Bryan Cannon
Attorney at Law
P. O. Box 1733
Grapevine, TX 76099                          22935    10/2/2020        24 Hour Fitness USA, Inc.                                               $97,779.55                                          $97,779.55
Pavecon Ltd. Co.
Bryan Cannon
Attorney at Law
P.O. Box 1733
Grapevine, TX 76099                          19439    9/28/2020        24 Hour Fitness USA, Inc.                                                $5,297.76                                           $5,297.76
Pavek, Brian T
4024 Hawkmount Way
San Ramon, CA 94582                           8664     9/4/2020     24 Hour Fitness Worldwide, Inc.                             $1,511.45                                                           $1,511.45
Pavey, Sunny
1169 Boxelder Cir
Folsom, CA 95630                              7408     9/4/2020        24 Hour Fitness USA, Inc.                    $83.98                                                                             $83.98
Pavillion West, Ltd.
Ms. Lou B. Cagle
1221 West Campbell Rd., Ste. 221
Richardson, TX 75080                         24657    10/2/2020        24 Hour Fitness USA, Inc.             $796,299.20                                                                          $796,299.20
Pavlatos, Irene A
12160 NW Lovejoy St.
Portland, OR 97229                           22076    10/1/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Pawar, Maneesh
4232 Beaumont St
Fremont, CA 94536                            11448    9/11/2020     24 Hour Fitness Worldwide, Inc.              $304.58                                                                              $304.58
Pawar, Mukta
4232 Beaumont St
Fremont, CA 94536                            12570    9/11/2020     24 Hour Fitness Worldwide, Inc.              $304.58                                                                              $304.58
Pawar, Rajeshree
4232 Beaumont St
Fremont, CA 94536                            12228    9/11/2020     24 Hour Fitness Worldwide, Inc.              $143.33                                                                              $143.33
Pawlaczyk, Shawna
9208 Carla Way
Sacramento, CA 95826                         13287    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Pawlaczyk, Steve
9208 Carla Way
Sacramento, CA 95826                         15415    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Pawluk-Instrup, Nicole
15687 Agate Creek Drive
Monument, CO 80132                            626      7/7/2020    24 Hour Fitness United States, Inc.           $304.00                                                                              $304.00

                                                                                       Page 1204 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 323 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Paxton, Kerry
15500 SW Wintergreen St.
Tigard, OR 97223                              1255    7/10/2020     24 Hour Fitness Worldwide, Inc.              $383.99                                                                              $383.99
Paxton, Leslie Anne
11432 Baggett Street
Garden Grove, CA 92840                       17111    9/26/2020     24 Hour Fitness Worldwide, Inc.                             $1,700.00                                                           $1,700.00
Payakniti, Nina
1303 Westmont Drive
San Pedro, CA 90732                          16043    9/21/2020     24 Hour Fitness Worldwide, Inc.                              $144.99                                                              $144.99
Payan, Jennifer
14552 SW 284th ST
Unit 101
Homestead, FL 33033                           3118    8/15/2020        24 Hour Fitness USA, Inc.                    $61.34                                                                             $61.34
Payne, Carrie Lynn
232 N Prospect St
Colorado Springs, CO 80903                   20399    9/30/2020     24 Hour Fitness Worldwide, Inc.           $36,000.00                                                                           $36,000.00
Payne, Danielle
2523 Haven Hill Dr
Katy, TX 77494                                3276    8/23/2020     24 Hour Fitness Worldwide, Inc.                 $50.87                                                                             $50.87
Payne, Eric
14941 Walnut Street
Hesperia, CA 92345                            824      7/6/2020     24 Hour Fitness Worldwide, Inc.              $578.96                                                                              $578.96
Payne, Greg W
1917 Los Robles Blvd
Sacramento, CA 95838                         20909    9/30/2020     24 Hour Fitness Worldwide, Inc.              $359.00                                                                              $359.00
Payne, Kevin
5017 Sepulveda Blvd.
Torrance , CA 90505                           8270     9/4/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Payne, Lawrence
222 S Jack Tone Rd
Apt 24
Ripon, CA 95366                               7973     9/4/2020     24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00
Payne, Lawrence
222 S. Jack Tone Rd.
Apt. 24
Ripon, CA 95366                               1081     7/9/2020    24 Hour Fitness United States, Inc.           $195.00                                                                              $195.00
Payne, Michelle
5017 SEPULVEDA BLVD
Torrance, CA 90505-2164                       7641     9/4/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Payne, TIMOTHY J
2821 TURNBULL STREET
OCEANSIDE, CA 92054                          13261    9/15/2020        24 Hour Fitness USA, Inc.              $57,813.17                                                                           $57,813.17
PayScale, Inc
1000 1st Ave S
Seattle, WA 98134                             2126    7/23/2020     24 Hour Fitness Worldwide, Inc.           $22,000.00                                                                           $22,000.00
PayScale, Inc
1000 1st Ave S
Seattle, WA 98134                             2384    7/24/2020     24 Hour Fitness Worldwide, Inc.           $22,000.00                                                                           $22,000.00




                                                                                       Page 1205 of 1763
                                                                Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 324 of 441


                                                                                                  Claim Register
                                                                                               In re RS FIT NW LLC
                                                                                               Case No. 20-11568

                                                                                                                 Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                 Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address           Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                  Claim Amount Claim Amount                                             Amount
                                                                                                                     Amount                                           Amount           Amount
Payton, Joshua
12315 Carriage Oak Circle
Humble, TX 77346                                      6551     9/2/2020     24 Hour Fitness Worldwide, Inc.               $150.00                                                                             $150.00
Payton, Kenneth Michael
12315 Carriage Oak Circle
Humble, TX 77346                                      6564     9/2/2020     24 Hour Fitness Worldwide, Inc.               $150.00                                                                             $150.00
Payton, Tamela
1019 Cresthaven Dr
Lancaster, TX 75134                                   2645    8/10/2020        24 Hour Fitness USA, Inc.                                 $429.99                                                              $429.99
Pazcoguin, Noel V
301 S St. Andrews Place Unit 304
Los Angeles, CA 90020                                 4094    8/28/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
PCM Sales Inc.
Craig Solomon Ganz, Katherine E. Anderson Sanchez
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                                    21932    10/1/2020     24 Hour Fitness Worldwide, Inc.          $1,314,871.46                                                                      $1,314,871.46
PCW Properties LLC
c/o Corey E. Taylor, APC
629 Camino de los Mares
Suite 305
San Clemente, CA 92673                               18140    9/25/2020     24 Hour Fitness Worldwide, Inc.          $1,839,605.31                                     $215,787.09                      $2,055,392.40
PCW Properties LLC
c/o Corey E. Taylor, APC
629 Camino de los Mares, Suite 100
San Clemente, CA 92673                               18721    10/25/2020       24 Hour Fitness USA, Inc.             $1,839,605.31                                     $215,787.09                      $2,055,392.40
Peabody IV, George Lee
1102 Elgin Court
Annapolis, MD 21403                                   616     6/29/2020     24 Hour Fitness Worldwide, Inc.               $495.83                                                                             $495.83
Peacock, Elizabeth M.
922 Alkire Court
Golden, CO 80401                                     21399    10/1/2020        24 Hour Fitness USA, Inc.                  $312.49                                                                             $312.49
Peak Holdings LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                              22812    10/2/2020        24 Hour Fitness USA, Inc.              $218,418.01     $41,755.25                                                          $260,173.26
Pearce, Danielle
16118 Hitching Post Ct.
Cypress, TX 77429                                    17380    9/22/2020     24 Hour Fitness Worldwide, Inc.               $431.15                                                                             $431.15
Pearce, William
2039 8th Ave, Apt 4
Oakland, CA 94606                                     2052    7/22/2020        24 Hour Fitness USA, Inc.                  $299.99                                                                             $299.99
Pearl, Carole A
11886 Pyxis Cir
Rancho Cordova, CA 95742                             22537    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Pearlman-Bantillo, Kiley
1270 Coronado Drive
Apt 10
Sunnyvale, CA 94086                                   9106     9/6/2020     24 Hour Fitness Worldwide, Inc.               $500.00                                                                             $500.00


                                                                                               Page 1206 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 325 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Pearson, Caleb
1450 Bel Air Dr., #207
Concord, CA 94521                             16993    9/23/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Pearson, Catherine
2215 Thomas Jefferson Drive
Reno, NV 89509                                 6043     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $54.00                                                                            $54.00
PEARSON, JOHN
46 SOUND CREST AVE
NORTHPORT, NY 11768                           21495    10/1/2020    24 Hour Fitness Worldwide, Inc.             $614.50                                                                              $614.50
Pearson, Michael
2825 Cedar Wood Dr
Frisco, TX 75033                               2936     8/5/2020       24 Hour Fitness USA, Inc.                $123.41                                                                              $123.41
Pearson, Ralph E
7180 Ruane St
San Diego, CA 92119                           16743    9/21/2020    24 Hour Fitness Worldwide, Inc.             $286.66                                                                              $286.66
Pearson, Rebecca
581 Grace Way
Scotts Valley, CA 95066                        5976     9/2/2020       24 Hour Fitness USA, Inc.                $249.95                                                                              $249.95
Pearson, Richard C
28342 Camino del Rio
San Juan Capistrano, CA 92675                 19581    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Pearson, Shawn
2215 Thomas Jefferson Drive
Reno, NV 89509                                 6247     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $54.00                                                                            $54.00
Pearson, Vanessa R
28342 Camino del Rio
San Juan Capistrano, CA 92675                 18503    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Peatan, Everett
1052 Gridley Dr
Pittsburg , ca 94565                           7207     9/2/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Pechacek, Jenny
118 Raff Avenue
Elmont, NY 11003                              22081    9/30/2020           24 New York LLC                                                                        $675.00                            $675.00
Peckham, Kristi
208 10th St.
Huntington Beach, CA 92648                     2813     8/3/2020       24 Hour Fitness USA, Inc.                                $550.87                                                              $550.87
Pecoraro, Francine
139 Ontario Avenue
Massapequa, NY 11758                            79     6/19/2020    24 Hour Fitness Worldwide, Inc.                 $97.23                                                                            $97.23
Pedersen, Meredith
                                              13705    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $39.42                                                                            $39.42
Pederson, Melissa
3290 W 19th Ave
Denver, CO 80204                              21322    10/1/2020    24 Hour Fitness Worldwide, Inc.             $330.00                                                                              $330.00
Pedraza, Irma
1224 Kingston Lacy Blvd.
Pflugerville, TX 78660                         2744    8/15/2020       24 Hour Fitness USA, Inc.                $996.00                                                                              $996.00
Pedraza, Irma
1224 Kingston Lacy Blvd.
Pflugerville, TX 78660                        17749    9/22/2020       24 Hour Fitness USA, Inc.                $996.00                                                                              $996.00

                                                                                      Page 1207 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 326 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Pedro, Kerlene
617 South 6th Ave
Mt Vernon, NY 10550                           25647    10/16/2020   24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Pedroni, Paul Alfred
2113 Bellevue Ranch Road
Santa Rosa, CA 95407                          16812    9/21/2020    24 Hour Fitness Worldwide, Inc.             $499.92                                                                              $499.92
Pedroni, Wanda J
2113 Bellevue Ranch Road
Santa Rosa, CA 95407                          16963    9/21/2020    24 Hour Fitness Worldwide, Inc.             $499.98                                                                              $499.98
Pedroza, Ernesto
18139 LANACA ST
LA PUENTE, CA 91744                           10751     9/8/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
Peer, Mikail
1950 Elkhorn Ct Unit 130
San Mateo, CA 94403                           16838    9/21/2020    24 Hour Fitness Worldwide, Inc.             $174.60                                                                              $174.60
Pehl, Charles E.
12219 Millbanks
Houston, TX 77031                             13086    9/11/2020    24 Hour Fitness Worldwide, Inc.             $286.66                                                                              $286.66
Peithman, Juliane
31 Monte Cresta Ave
Pleasant Hill, CA 94523                       10645     9/6/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Pekrul, Jeffrey
Jeffrey Pekrul
180 Landers Street #1
San Francisco, CA 94114                        221     6/23/2020    24 Hour Fitness Worldwide, Inc.            $2,322.00                                                                           $2,322.00
Pelaez-Fisher, Joanne
8355 Rainrock Ct.
Las Vegas, NV 89123                           10018     9/7/2020       24 Hour Fitness USA, Inc.                    $99.00                                                                            $99.00
Pelayo, Jose
722 S. Sycamore Ave.
Rialto, CA 92376                              14537    9/16/2020    24 Hour Fitness Worldwide, Inc.             $121.47                                                                              $121.47
Pelegri, Marlene K.
13615 SE 186th PL
Renton, WA 98056                              19162    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,539.95                                                                           $1,539.95
Pelejo, Julius
75 Liberty Avenue
Unit A20
Jersey City, NJ 07306-5029                     9731     9/6/2020    24 Hour Fitness Worldwide, Inc.             $150.30                                                                              $150.30
Peleneagra, Romeo
108 Lupine Lane
Pleasant Hill, CA 94523                       17712    9/23/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Pelka, Elise
42 Rockledge Ave
White Plains , NY 10601                       21972    10/5/2020    24 Hour Fitness Worldwide, Inc.            $2,100.00                                                                           $2,100.00
Pellegrino, Tim
1106 second St
#129
Encinitas, CA 92024                           26811    12/1/2020       24 Hour Fitness USA, Inc.                                $177.00                                                              $177.00




                                                                                      Page 1208 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 327 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Pelletier, April
14823 Eucalyptus Street
Hesperia, CA 92345                          20179    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $47.74                                                                             $47.74
Pellico, Vincenzo
173 Marina Blvd
San Francisco, CA 94123                     12093    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
Pells, Mark
6680 E Mansfield Ave
Denver, CO 80237                             3389    8/27/2020        24 Hour Fitness USA, Inc.                                 $560.00                                                              $560.00
Pelsone, Dana M.
144 S. Hermosa Ave
Sierra Madre, CA 91024                      16115    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Pelsone, Mark
144 S. Hermosa Ave
Sierra Madre, CA 91024                      15983    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Peltier, Heidi J
6732 Poncha Pass
Austin, TX 78749-4250                       11308    9/10/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Peluso, Frank
30 Grove pl.
Whippany, NJ 07981                           3409    8/27/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Pelyushenko, Galina
1184 Hyde Avenue
San Jose, CA 95129                           6959     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
PEMBROKE MIAMI FITNESS, LP
ANNE K. EDWARDS
SMITH, GAMBRELL & RUSSELL, LLP
444 SOUTH FLOWER STREET, SIUTE 1700
LOS ANGELES, CA 90071                        3139    8/11/2020        24 Hour Fitness USA, Inc.             $1,370,548.70                                                                      $1,370,548.70
Pen, Khema
13681 Newport Ave Suite 8830
Tustin, CA 92780                            14914    9/17/2020     24 Hour Fitness Worldwide, Inc.               $439.90                                                                             $439.90
Pen, Sopheak
1822 Mulberry St. #B
Alameda, CA 94501                           17973    9/24/2020     24 Hour Fitness Worldwide, Inc.               $270.00                                                                             $270.00
Pena, Brenda
3541 E 61st St
Huntington Park, CA 90255-3224              15105    9/18/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99
Pena, Irma
32059 Zion Way
Winchester, CA 92596-8781                   24107    10/2/2020     24 Hour Fitness Worldwide, Inc.               $799.91                                                                             $799.91
Pena, Michael
3319 La Mesa Drive, #3
San Carlos, CA 94070                         7906     9/3/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99
Pena, Yiveth
32953 Evergreen Ave SE
Black Diamond, WA 98010                     15876    9/24/2020    24 Hour Fitness United States, Inc.          $1,800.00                                                                           $1,800.00
Penagamuri, Sai
4515 NW 48th Terrace
Tamarac, 33319                               2867    7/28/2020    24 Hour Fitness United States, Inc.            $135.00                                                                             $135.00

                                                                                      Page 1209 of 1763
                                                          Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 328 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Pence, Loretta
5823 Woodrose Way
Livermore, CA 94551                            24942    10/5/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Pence, Loretta
5823 Woodrose Way
Livermore, CA 94551                            24963    10/5/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Pence, Marc L.
5823 Woodrose Way
Livermore, CA 94551                            24843    10/5/2020     24 Hour Fitness Worldwide, Inc.              $228.00                                                                              $228.00
Pence, Marc L.
5823 Woodrose Way
Livermore, CA 94551                            24893    10/5/2020     24 Hour Fitness Worldwide, Inc.              $228.00                                                                              $228.00
Pender, Larry
3591 Castano Drive
Camarillo, CA 93010                             4779    8/30/2020    24 Hour Fitness United States, Inc.              $49.00       $549.87                                                              $598.87
Pender, Sabrina
3591 Castano Drive
Camarillo, CA 93010                             5379    8/30/2020    24 Hour Fitness United States, Inc.              $49.00       $549.87                                                              $598.87
Pendergrass, Leslie (Shelly)
2232 Churchill Loop
Grapevine, TX 76051                             1410    7/13/2020        24 Hour Fitness USA, Inc.                $1,527.00                                                                           $1,527.00
Peng, Christine
35819 Augustine Pl
Fremont, CA 94536                              15581    9/19/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Peng, Feng
3916 174th ST SE
Bothell, WA 98012                              15475    9/20/2020        24 Hour Fitness USA, Inc.                $2,500.00                                                                           $2,500.00
Peng, Ichu
                                               11362     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $899.00                                                              $899.00
Peng, Jing
3803 Chambery Ct
San Jose, CA 95127                              5316    8/30/2020          24 San Francisco LLC                    $553.37                                                                              $553.37
Peng, Lihua
2544 Osterman Ave.
Tustin, CA 92782                                6264     9/3/2020     24 Hour Fitness Worldwide, Inc.              $135.00                                                                              $135.00
Peng, Xin
9545 Pagewood Ln
Houston, TX 77063                              10214     9/7/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
PENG, YACHING
4137 SNOW GOOSE TRL
ARLINGTON, TX 76005                            13475    9/15/2020     24 Hour Fitness Worldwide, Inc.              $646.64                                                                              $646.64
Peng, Zehui
                                                1545    7/22/2020    24 Hour Fitness United States, Inc.           $568.00                                                                              $568.00
Peng, Zhuoya
2672 Grissom Dr
San Pedro, CA 90732                             4872    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Penmetcha, Prudhvi
755 5th Ave NW, Apt C201
Issaquah, WA 98027                             25637    10/17/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99


                                                                                         Page 1210 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 329 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Penmetcha, Prudhvi
755 5th Ave NW, C201
Issaquah, WA 98027                           25694    10/17/2020   24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Penn, Raina
110 126th St E
Tacoma , WA 98445                            22396    10/2/2020       24 Hour Fitness USA, Inc.                                $511.00                                                              $511.00
Penn, Wanda
311 W 41st Street
Austin, TX 78751                             25573    10/15/2020   24 Hour Fitness Worldwide, Inc.            $1,694.00                                                                           $1,694.00
Pennacchio, Samantha K
23118 Petroleum Avenue
Torrance, CA 90502                           14085    9/14/2020       24 Hour Fitness USA, Inc.                $899.98                                                                              $899.98
Penner Media Inc.
Laura Penner
3483 NW Denali Lane
Bend, OR 97703                                403     6/25/2020    24 Hour Fitness Worldwide, Inc.                            $6,000.00                                                           $6,000.00
Pennington, Paul
4315 Waynesboro Drive
Houston, TX 77035                            18249    9/29/2020    24 Hour Fitness Worldwide, Inc.                             $795.00                                                              $795.00
Pennington, Ruegeana
5104 Chesapeake Ct
Chino, CA 91710                              13032    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Penrod, Debra Lynn
5545 Flagstaff Rd
Boulder, CO 80302                            12660    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $99.77                                                                            $99.77
Penrod, Eric
2536 Stonehaven Dr
Sacramento, CA 95827-1142                    20563    9/30/2020    24 Hour Fitness Worldwide, Inc.             $805.00                                                                              $805.00
Pensado, Guadalupe
The Dearie Law Firm, PC
Ashley Jacoby/John Dearie
515 Madison Ave, 16th Floor
New York, NY 10022                           16759    9/21/2020       24 Hour Fitness USA, Inc.            $950,000.00                                                                          $950,000.00
Penson, Atoyia
14603 Brockwood Dr.
Houston, TX 77047                            23907    10/2/2020    24 Hour Fitness Worldwide, Inc.             $151.09                                                                              $151.09
Penwell, Randy D.
1734 Garvin Avenue
Simi Valley, CA 93065                        22815    10/2/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
PEPPER, DENZEL
1975 OSWEGO ST.
AURORA, CO 80010                             26301    11/10/2020   24 Hour Fitness Worldwide, Inc.            $9,999.00                                                                           $9,999.00
PepsiCo, Inc. and Affiliated Bottlers
c/o Joseph D. Frank
FrankGecker LLP
1327 West Washington Blvd., Ste. 5 G-H
Chicago, IL 60607                            15024    9/17/2020       24 Hour Fitness USA, Inc.                                             $448,647.76          $837.30                        $449,485.06
Peralta, Eloisa
415 Date St.
Brea, CA 92821                               13403    9/13/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00

                                                                                     Page 1211 of 1763
                                                      Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 330 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Peralta, Marco Antonio
49 Hangar Way Ste I
Watsonville, CA 95076                       6811     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Peralta, Marco
49 Hangar Way
Watsonville, CA 95076                      10839     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,450.00                                                                           $1,450.00
Peralta, Raymond
2059 Camden Ave #340
San Jose, CA 95124                         26729    11/26/2020    24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Peraza, Michael
7335 NE Shaleen Street
Hillsboro, OR 97124                         7909     9/3/2020    24 Hour Fitness United States, Inc.              $44.09                                                                             $44.09
Peraza, Toya
6030 Orange Ave
Long Beach, CA 90805                        7249     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $68.58                                                                             $68.58
Perdomo, Henry
4345 Imperial Avenue
San Diego, CA 92113                        17756    9/23/2020        24 Hour Fitness USA, Inc.                 $780.00                                                                              $780.00
PEREDA, IVAN
6455 HANNA AVE.
WOODLAND HILLS, CA 91303                   15200    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $92.28                                                                             $92.28
Pereda, Ramon
114 Claremont Ave
Long Beach, CA 90803                       26149    11/1/2020    24 Hour Fitness United States, Inc.          $1,600.00                                                                           $1,600.00
Peregil, Celeste
P.O. Box 945
Waialua, HI 96791                          20748    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $141.33                            $141.33
Peregoy, Aya
2997 Ralston Way
Hayward, CA 94541                           1595    7/14/2020     24 Hour Fitness Worldwide, Inc.              $262.00                                                                              $262.00
Peregrino, Benjamin
903 S. Austin St.
Santa Ana, CA 92704                         8047     9/3/2020     24 Hour Fitness Worldwide, Inc.              $101.02                                                                              $101.02
PEREION SOLUTIONS, LLC
c/o STEVEN PERRY
40 BEAVER ROAD
READING, MA 01867                           621     6/29/2020     24 Hour Fitness Worldwide, Inc.             $7,000.00       $5,000.00                        $3,000.00                         $15,000.00
Pereira, Ayesha
13116 SIERRA MESA CT
SAN DIEGO, CA 92129                        11136     9/9/2020        24 Hour Fitness USA, Inc.                 $549.00                                                                              $549.00
PEREIRA, GLENN ANTHONY
13116 Sierra Mesa Ct
San Diego, CA 92129                        11201     9/9/2020        24 Hour Fitness USA, Inc.                 $632.00                                                                              $632.00
Pereira, Lyle
3600 NW 26th Ave
Camas, WA                                  22786    10/6/2020     24 Hour Fitness Worldwide, Inc.              $633.06                                                                              $633.06
Pereira, Renata
2711 Winthrop Meadow Way
Katy, TX 7794444                           10167     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00


                                                                                     Page 1212 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 331 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Pereplyotchik, Yakov
3120 Brighton 5th St, apt 3E
Brooklyn, NY 11235                          19140    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Perey, Malcolm
6957 Tanglewood Rd
San Diego, CA 92111                         23597    10/2/2020        24 Hour Fitness USA, Inc.                                   $0.00          $295.09                                             $295.09
Pereyra, Joje
2321 Avalon Way
San Ramon, CA 94582                         19417    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                $300.00                            $300.00
Pereyra, Milton Isaac
864 Lester Ave
Hayward, CA 94541                            1935    7/20/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Pereyra, Patricio R
102 Primrose Dr
Longwood, FL 32779                           826      7/6/2020     24 Hour Fitness Worldwide, Inc.                  $9.72                                                                              $9.72
Pereyra, Victor
864 Lester Ave
Hayward, CA 94541                            1959    7/20/2020     24 Hour Fitness Worldwide, Inc.                              $389.99                                                              $389.99
Perez Nole, Cristina
1728 Parkway Dr
Folsom, CA 95630                            23057    10/1/2020        24 Hour Fitness USA, Inc.                $1,500.00                                                                           $1,500.00
Perez, Albert
920 Sycamore Ave. Apt. 26
Vista, CA 92081                             25344    10/12/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Perez, Albert
95 195 Kehepue Pl.
Mililani, HI 96789                          21703    10/1/2020     24 Hour Fitness Worldwide, Inc.              $367.61                                                                              $367.61
Perez, Andres
2704 W Northwood
Santa Ana, CA 92704                         23553    10/2/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Perez, Antonio
4042 Sterling Way
Baldwin Park, CA 91706                      11751    9/10/2020     24 Hour Fitness Worldwide, Inc.                              $150.00                                                              $150.00
Perez, Beatriz
628 Estate Ct.
Daly City, CA 94014                         25441    10/13/2020       24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Perez, Beatriz
628 Estate Ct.
Daly City, CA 94014                         25438    10/13/2020         24 San Francisco LLC                    $600.00                                                                              $600.00
PEREZ, BITHIAH
220 28TH ST
SAN DIEGO, CA 92102                          7561     9/4/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Perez, Brandy Cross
3850 FM 518 Rd E, 1703
League City, TX 77573                       14213    9/15/2020     24 Hour Fitness Worldwide, Inc.              $124.04                                                                              $124.04
Perez, Bryan
9646 Golden Street
Rancho Cucamonga, CA 91737-2251              9416     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00




                                                                                      Page 1213 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 332 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
PEREZ, CARLOS
30715 CALLE CHUECA
SAN JUAN CAPISTRANO, CA 92675               10056     9/7/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
PEREZ, CELESTE
13128 LUCKY SPUR LN
CORONA, CA 92883                             9062     9/6/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Perez, Cristian
c/o Edwin Rivera
4712 E 2nd St PNB 619
Long Beach, CA 90803                         843      7/7/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Perez, Daleah
582 Seventh Avenue, Apt 1
Pelham, NY 10803                            27423    2/22/2021     24 Hour Fitness Worldwide, Inc.              $149.19                                                                              $149.19
Perez, David
159 Hedge Road
Menlo Park, CA 94025                        22400    10/2/2020     24 Hour Fitness Worldwide, Inc.              $670.00                                                                              $670.00
Perez, Diana
2922 Grand Concourse #5C
Bronx, NY 10458                              2608     8/2/2020            24 New York LLC                       $489.00                                                                              $489.00
Perez, Diana
2922 Grand Concourse #5C
Bronx, NY 10458                             11903    9/10/2020            24 New York LLC                       $489.00                                                                              $489.00
Perez, Edith
1821 W 2nd St Unit A
Santa Ana, CA 92703                         25419    10/13/2020       24 Hour Fitness USA, Inc.                $1,161.00                                                                           $1,161.00
PEREZ, EDUARDO
30715 CALLE CHUECA
SAN JUAN CAPISTRANO, CA 92675               10248     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
PEREZ, ERIKA
30715 CALLE CHUECA
SAN JUAN CAPISTRANO, CA 92675               10232     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Perez, Esmeralda
4150 Bresee Ave
Baldwin Park, CA 91706                       3291    8/24/2020    24 Hour Fitness United States, Inc.           $299.00                                                                              $299.00
Perez, Francisco
2069 Oak St
Santa Ana, CA 92707                         21048    10/1/2020     24 Hour Fitness Worldwide, Inc.              $194.12                                                                              $194.12
Perez, Genevieve
4271 Vincente Street
Fremont, CA 94536                           11470     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $37.98                                                                             $37.98
Perez, Hilda
628 Estate Ct.
Daly City, CA 94014                         25456    10/13/2020         24 San Francisco LLC                    $500.00                                                                              $500.00
Perez, Isaac
315 S. Coast Hwy 101, STE U 55
Encinitas, CA 92024                         25299    10/12/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Perez, Isabel
95-322 Kaloaupau ST #128
Mililani, HI 96789                           1634    7/20/2020    24 Hour Fitness United States, Inc.          $1,985.34                                                                           $1,985.34


                                                                                      Page 1214 of 1763
                                                       Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 333 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Perez, Isidro
834 W.14TH ST
UPLAND, CA 91786                            10746     9/9/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Perez, James Rodriguez
2840 M.L. King Jr. Way
Oakland, CA 94609                           19206    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $2.00        $162.00                                                              $164.00
Perez, Janell L
2108 Grand Ave.
Everett, WA 98201                           15523    9/18/2020     24 Hour Fitness Worldwide, Inc.                             $3,000.00                                                           $3,000.00
Perez, Janell L
2108 Grand Ave.
Everett, WA 98201                           18969    9/22/2020     24 Hour Fitness Worldwide, Inc.                             $3,000.00                                                           $3,000.00
Perez, Javier C.
3103 Anella Road
San Ysidro, CA 92173                        14367    9/15/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Perez, Jose A
86-68 77Th Street
Woodhaven, NY 11421                         11712     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,500.00                          $1,500.00
Perez, Jose E.
2 Fordham Hill Oval Apt. 10C
Bronx, NY 10468                             14131    9/15/2020     24 Hour Fitness Worldwide, Inc.              $161.95                                                                              $161.95
Perez, Jose
2929 W Sugar Hill Ter
Dublin, CA 94568                            26098    10/29/2020    24 Hour Fitness Worldwide, Inc.                              $850.00                                                              $850.00
PEREZ, JOSE
2929 WEST SUGAR HILL TERRACE
DUBLIN, CA 94568                             4766    8/30/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Perez, Ken
159 Hedge Road
Menlo Park, CA 94025                        15206    9/17/2020     24 Hour Fitness Worldwide, Inc.              $641.66                                                                              $641.66
PEREZ, LLOYD N.
717 PRESTWICK CT
SAN RAMON, CA 94582                         13138    9/14/2020    24 Hour Fitness United States, Inc.             $51.99                                                                              $51.99
Perez, Maligi Marlene
6400 Sharlands Ave S-1124
Reno, NV 89523                               925      7/8/2020    24 Hour Fitness United States, Inc.           $137.96                                                                              $137.96
Perez, Melody
301 San Simeon Pl
San Ramon, CA 94583                         10642     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
Perez, Michael
29175 Gandolf Ct
Murrieta, CA 92563                          14777    9/15/2020     24 Hour Fitness Worldwide, Inc.           $15,000.00                                                                           $15,000.00
Perez, Miguel
13128 Lucky Spur Ln
Corona, CA 92883                             9151     9/6/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Perez, Monica
6936 Overhill Rd
Fort Worth, TX 76116                        25575    10/15/2020    24 Hour Fitness Worldwide, Inc.              $160.12                                                                              $160.12




                                                                                      Page 1215 of 1763
                                                                    Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 334 of 441


                                                                                                      Claim Register
                                                                                                   In re RS FIT NW LLC
                                                                                                   Case No. 20-11568

                                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address               Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                                         Amount                                           Amount           Amount
Perez, Omar
1044 E. Charlinda St.
West Covina, CA 91790                                    11587     9/9/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
PEREZ, PAUL
7735 VALERA LN.
HOUSTON, TX 77083                                        16551    9/20/2020     24 Hour Fitness Worldwide, Inc.              $214.34                                                                              $214.34
Perez, Rafael
421 Emerson Street #1
Houston, TX 77006                                        16859    9/21/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Perez, Ruben Alex
2731 N California Street
Stockton, CA 95204                                        5252    8/30/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                        $5,000.00                          $8,025.00
PEREZ, SALVADOR M
5565 VIA VALLARTA
YORBA LINDA, CA 92887                                    11433    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Perez, Samantha
1411 Scollon Court
San Jose, CA 95132                                       11504    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $41.88                                                                             $41.88
Perez, Silva Chairez
2922 Bradbury Dr
San Jose, California 95122                                1836    7/17/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Perez, Symon Arvin
11430 Winding Trail Ln
Dublin, CA 94568                                          4641    8/29/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Perez, Veronica
2704 W Northwood
Santa Ana, CA 92704                                      23549    10/2/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Perez-Dunehew, Marisela
3219 Avenida La Cima
Carlsbad , CA 92009                                      27458     3/8/2021     24 Hour Fitness Worldwide, Inc.             $4,898.59                                                                           $4,898.59
PEREZ-DUNEHEW, MARISELA
3219 AVENIDA LA CIMA
CARLSBAD, CA 92009                                        2791     8/3/2020     24 Hour Fitness Worldwide, Inc.             $4,898.59                                                                           $4,898.59
Perez-Quesada, Maria Luisa
3573 Glasgow Ct
San Jose, CA 95127                                       24507    10/2/2020     24 Hour Fitness Worldwide, Inc.              $354.00                                                                              $354.00
Performance Nutrition Formulators, LLC DBA VMI Sports
VMI Sports
100 Tec St. B
Hicksville, NY 11801                                      201     6/23/2020     24 Hour Fitness Worldwide, Inc.             $7,912.80                                                                           $7,912.80
Performix, LLC
2255 Sheridan Blvd., Unit C-108
Edgewater, CO 80214                                       1561    7/13/2020     24 Hour Fitness Worldwide, Inc.             $9,034.30                                                                           $9,034.30
Peri, Edna
6329 Garland Way
Roseville, CA 95747                                      20902    10/1/2020     24 Hour Fitness Worldwide, Inc.                               $50.00                                                               $50.00
Perkins Glass & Mirror Co, Inc
ATTN: L Philip Perkins
1420 Broadway
Seattle, WA 98122                                        17022    9/21/2020        24 Hour Fitness USA, Inc.                 $290.00         $387.12                                                              $677.12

                                                                                                   Page 1216 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 335 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Perkins, Cyrus
16423 Lanesborough Dr
Houston, TX 77084                            25675    10/19/2020   24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Perkins, Judy
2145 S Berkeley St
Salt Lake City, UT 84109-1112                15918    9/20/2020    24 Hour Fitness Worldwide, Inc.            $1,800.00                                                                           $1,800.00
Perkins, LauReen
P.O. Box 580099
Elk Grove, CA 95758                          11901    9/10/2020    24 Hour Fitness Worldwide, Inc.             $385.25                                                                              $385.25
Perkins, Rich
901 Valley Creek Drive
Plano, TX 75075                              22880    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,824.00                                                                           $1,824.00
Perkins, Richard
1668 Neptune Avenue
Encinitas, CA 92024                           9019     9/7/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
PERKINS, SCOTT
4821 American River Drive
Carmichael, CA 95608                         23791    10/2/2020    24 Hour Fitness Worldwide, Inc.             $550.00                                                                              $550.00
Perkowska, Wanda
451 Call Hollow Rd. Lot #28
Stony Point, NY 10980                         6466     9/1/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Perkville, Inc.
C/O Port
Sunil Kumar Saha
344 Thomas L. Berkley Way
Oakland, CA 94612                             2404     8/4/2020       24 Hour Fitness USA, Inc.             $42,735.00                                                                           $42,735.00
Perlberg, Brian
1104 N Sycamore St
Falls Church, VA 22046                       18320    9/26/2020    24 Hour Fitness Worldwide, Inc.                             $290.00                                                              $290.00
Perlman, Stewart
41483 Carmen Street
Fremont, CA 94539                            13047    9/11/2020    24 Hour Fitness Worldwide, Inc.            $1,596.00                                                                           $1,596.00
Permaul, Amanda
10930 Laxton Street
Orlando, FL 32824                             9491     9/5/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
Perng, Simon
1027 N. Lido Street,
Anaheim, CA 92801                            22735    10/2/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Peros, Nick
1105 Cabrillo Ave
Burlingame, CA 94010                          7499     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $73.98                                                                            $73.98
Perrell, Carmine
3739 Savanna Rd
Fremont, CA 94538                             9500     9/5/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Perrenoud, Remedios
3440 Oakville Ct.
N Las Vegas, NV 89032                        15357    9/18/2020    24 Hour Fitness Worldwide, Inc.             $930.00                                                                              $930.00
Perretti, Cindy Higgins
33 Topside Row Dr
The Woodlands, TX 77380-1575                 23909    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $552.00                           $552.00                          $1,104.00

                                                                                     Page 1217 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 336 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Perry (Nee Dizon), Camila
13360 Burbank Blvd #4
Sherman Oaks, CA 91401                      14175    9/15/2020     24 Hour Fitness Worldwide, Inc.              $357.00                                                                              $357.00
Perry, Abbie
767 Lander Circle
Claremont, CA 91711                         19049    9/28/2020     24 Hour Fitness Worldwide, Inc.              $898.00                                                                              $898.00
Perry, Brenda
3355 Towncenter #1105
Las Vegas, NV 89135                          1683    8/18/2020     24 Hour Fitness Worldwide, Inc.                 $41.00                                                                             $41.00
Perry, Brenda
3355 Towncenter #1105
Las Vegas, NV 89135                         16099    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Perry, David
3904 Casey Ct.
Bakersfield, CA 93309                       24333    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Perry, Gail Marie
3822 Cornell Dr.
Oceanside, CA 92056                         10822     9/8/2020        24 Hour Fitness USA, Inc.                              $59,307.94                                                           $59,307.94
Perry, Mark
1718 Las Pravadas Ct.
Santa Rosa, CA 95409                         6939     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,621.96                                                                           $1,621.96
Perry, Michael
17098 La Vesu Rd.
Fontanba, CA 92337                          17955    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99
Perry, Rachael
5214 44th Street E
Tacoma, WA 98443                            26410    11/12/2020    24 Hour Fitness Worldwide, Inc.                              $495.89                                                              $495.89
Perry, Tiwana
2101 Garden Grove Lane
Mitchellville, MD 20721                     24866    10/7/2020     24 Hour Fitness Worldwide, Inc.                 $51.99                                                                             $51.99
Persaud, Dave
2720 N Kent St.
Orange, CA 92867                             6541     9/2/2020        24 Hour Fitness USA, Inc.                $1,299.98                                                                           $1,299.98
Persaud, Deokie
4419 Grace Ave
Bronx, NY 10466                             11488     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Persaud, Leah
5610 Netherland Ave Apt 6B
Bronx, NY 10471                              4406    8/29/2020     24 Hour Fitness Worldwide, Inc.              $133.33                                                                              $133.33
Person, Amber
3145 Bridgeford Dr
Sacramento, CA 95833                         6789     9/3/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Pervine Foods, LLC
3900 Veterans Memorial Hwy
Suite 371
Bohemia, NY 11716                            331     6/24/2020     24 Hour Fitness Worldwide, Inc.                                                             $81,388.80                         $81,388.80
Pesce, Carol
805 Valley Ave
Apt 202
Solana Beach, CA 92075                      18862    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $73.48                                                                             $73.48

                                                                                      Page 1218 of 1763
                                                        Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 337 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pesce, Ida
8365 Shore Road
Brooklyn, NY 11209                           21762    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
PESIGAN, KELSEY
431 west parkwood ave
la habra, CA 90631                            1963    7/21/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Peskin, Melissa
5505 Aspen St.
Houston, TX 77081                             3106    8/14/2020     24 Hour Fitness Worldwide, Inc.                $37.56                                                                              $37.56
Petardi, Larken
7050 W Cedar Ave 103
Lakewood, CO 80226                            4850    8/31/2020              24 Denver LLC                       $550.80                                                                              $550.80
Petel, Efraim
610 Cobblestone Drive
San Ramon, CA 94583                           5840    8/31/2020     24 Hour Fitness Worldwide, Inc.                $62.05                                                                              $62.05
Petel, Rivka
610 Cobblestone Drive
San Ramon, CA 94583                           9999     9/7/2020     24 Hour Fitness Worldwide, Inc.                $62.05                                                                              $62.05
Peter, Roland
                                              1495    7/14/2020    24 Hour Fitness United States, Inc.             $63.23                                                                              $63.23
Peterman, Irene
5359 Territorial St
Parker, CO 80134                             27200     1/2/2021              24 Denver LLC                                      $1,216.00                                                           $1,216.00
Peters, Carolyn J
2314 B San Juan Ave
Walnut Creek, CA 94597-3050                  18797    9/25/2020     24 Hour Fitness Worldwide, Inc.              $792.00                                                                              $792.00
Peters, Carolyn
2314B San Juan Ave
Walnut Creek, CA 94597-3050                  22335    10/1/2020     24 Hour Fitness Worldwide, Inc.              $792.00                                                                              $792.00
Peters, Cory T
1214 27th St
Unit 1
Sacramento, CA 95816                         18907    9/29/2020    24 Hour Fitness United States, Inc.           $259.94                                                                              $259.94
Peters, Cory T.
1214 27th St Unit 1
Sacramento, CA 95816                         20134    9/29/2020    24 Hour Fitness United States, Inc.           $259.94                                                                              $259.94
PETERS, JAMES
62 MAEGAN PL. #8
THOUSAND OAKS, CA 91362                       8968     9/5/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Peters, James
62 Maegan Pl. #8
Thousand Oaks, CA 91362                      26893    12/6/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Peters, Jermica
8282 Calvine Road #2086
Sacramento, CA 95828                         14192    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Peters, Jermica
8282 Calvine Road #2086
Sacramento, CA 95828                         26399    11/12/2020    24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00




                                                                                       Page 1219 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 338 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Peters, Justin
19707 Harlan Ave
Carson, CA 90746                             23151    10/5/2020    24 Hour Fitness Worldwide, Inc.             $480.00                                                                              $480.00
Peters, Ken
7647 South Cove Circle
Centennial, CO 80122                          2121    7/31/2020    24 Hour Fitness Worldwide, Inc.             $270.00                                                                              $270.00
Peters, Leandra
2625 Pirineos Way Unit 324
Carlsbad, CA 92009                            8476     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Peters, Michael D
6401 S. West Shore Blvd #1316
Tampa, FL 33616                               1419    7/13/2020    24 Hour Fitness Worldwide, Inc.             $105.00                                                                              $105.00
Peters, Mylaja
2069 San Bernardino Ave Apt. 2213
Colton, CA 92324                              9507     9/6/2020    24 Hour Fitness Worldwide, Inc.             $167.96                                                                              $167.96
PETERS, SANDRA D
P.O. BOX 4484
RANCHO CUCAMONGA, CA 91729                    6864     9/2/2020    24 Hour Fitness Worldwide, Inc.             $504.05                                                                              $504.05
Peters, Stephanie
2482 Chardonnay Way
Livermore, CA 94550                          16767    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,520.00                                                                           $1,520.00
Petersen, Kathleen
1897 Lynwood Drive
Apt A
Concord, CA 94519                            11717    9/10/2020    24 Hour Fitness Worldwide, Inc.             $349.95                                                                              $349.95
Petersen, Lisa
2228 E Westport Dr #5
Anaheim, CA 92806                             4593    8/29/2020    24 Hour Fitness Worldwide, Inc.                                            $1,200.00                                           $1,200.00
Peterson, Brendan
8255 Orchard Ave.
La Mesa, CA 91942                             8219     9/3/2020       24 Hour Fitness USA, Inc.               $1,050.00                                                                           $1,050.00
Peterson, Bryon
14404 122ND ST CT E
BONNEY LAKE, WA 89391                         7610     9/4/2020    24 Hour Fitness Worldwide, Inc.             $593.57                                                                              $593.57
Peterson, Chris
3209 Timber View Cir
Bedford, TX 76021                            11468     9/9/2020    24 Hour Fitness Worldwide, Inc.            $5,400.00                                                                           $5,400.00
Peterson, Jake Joseph
6739 N Glasner Ln.
West Hills, CA 91307                         19255    9/27/2020    24 Hour Fitness Worldwide, Inc.             $299.90                                                                              $299.90
Peterson, Janet G
6837 Rockcrest LN
Citrus Heights, CA 95621                     12559     9/9/2020    24 Hour Fitness Worldwide, Inc.             $299.96                                                                              $299.96
Peterson, Jon
123 Fleurance
Laguna Niguel, CA 92677                      13415    9/13/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Peterson, Jordyn
13765 NW Pettygrove St.
Portland, OR 97229                           19403    9/28/2020       24 Hour Fitness USA, Inc.                $466.00                                                                              $466.00


                                                                                     Page 1220 of 1763
                                                      Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 339 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Peterson, Joshua H
18463 Seaton Ave
Perris, CA 92570                           27006    12/10/2020   24 Hour Fitness Worldwide, Inc.             $301.00                                                                              $301.00
Peterson, Kelsey
236 S. 58th
Tacoma, WA 98408                            3199    8/20/2020    24 Hour Fitness Worldwide, Inc.                 $91.58                                                                            $91.58
Peterson, Nate
2188 Gill Village Way #812
San Diego, CA 92108                         5992     9/2/2020       24 Hour Fitness USA, Inc.                    $54.92                                                                            $54.92
Peterson, Patricia A
2206 Sundale Dr
Rancho Cordova, CA 95670                    3678    8/27/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Peterson, Phil
15910 Torry Pines Rd
Houston, TX 77062                          25932    10/25/2020   24 Hour Fitness Worldwide, Inc.            $1,800.00                                                                           $1,800.00
Peterson, Richard
13 Duxbury Cove
San Rafael, CA 94901                        7017     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $24.00                                                                            $24.00
Peterson, Stephen L
283 WESTLAKE DRIVE
WEST SACRAMENTO, CA 95605                   4229    8/28/2020       24 Hour Fitness USA, Inc.               $1,633.00                                                                           $1,633.00
PETERSON, STEPHEN L
283 WESTLAKE DRIVE
WEST SACRAMENTO, CA 95605                  16429    9/18/2020       24 Hour Fitness USA, Inc.               $1,349.00                                                                           $1,349.00
Petkin, Janet Peri
950 N Kings Rd #352
West Hollywood, CA 90069                   24889    10/5/2020    24 Hour Fitness Worldwide, Inc.            $1,260.00                                                                           $1,260.00
Petkin, Janet
950 N Kings Rd #352
West Hollywood, CA 90069                    2000    7/31/2020    24 Hour Fitness Worldwide, Inc.            $1,260.00                                                                           $1,260.00
Petras, Tivona
1719 Layne Place
El Cajon, CA 92019                          5878    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                               $399.99                            $399.99
Petrenko, Mary Anne
1915 Towne Centre Blvd
Unit 1003
Annapolis, MD 21401                         253     6/23/2020    24 Hour Fitness Worldwide, Inc.             $679.00                                                                              $679.00
Petrich, Chase
16423 Darby House Street
Cypress, TX 77429                          20165    9/29/2020    24 Hour Fitness Worldwide, Inc.             $102.71                                                                              $102.71
Petrovich, Laura
1019 Wycliffe
Irvine, CA 92602                           20977    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,520.00                                                                           $1,520.00
Petry, Reginald
4356 NE 33rd Ave.
Portland, OR 97211-7721                    17581    9/29/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Pett, Robert & Maricela
3343 Stern Wave Place
Dana Point, CA 92629                        8214     9/3/2020       24 Hour Fitness USA, Inc.                                $470.00                                                              $470.00


                                                                                   Page 1221 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 340 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pettingell, Garrett
1801 S. Union Blvd.
Lakewood, CO 80228                           10299     9/8/2020     24 Hour Fitness Worldwide, Inc.                                               $720.00                                             $720.00
Pettipiece, Katie
9135 S. Greenwood Drive
Sandy, UT 84070                               577     6/29/2020     24 Hour Fitness Worldwide, Inc.              $321.74                                                                              $321.74
Pettit, Michael
13708 NW 52nd Ave
Vancouver, WA 98685                          22337    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $85.98                                                                             $85.98
Pettway, Marlando
9761 Philta Way
Elk Grove, CA 95757                          14144    9/15/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Petty, Aaron
1321 Yosemite St Apt 402
Denver, CO 80220                              8810     9/5/2020     24 Hour Fitness Worldwide, Inc.              $124.29                                                                              $124.29
Petty, Clint
2457 Burgener Blvd.
San Diego, CA 92110                           4300    8/29/2020        24 Hour Fitness USA, Inc.                                 $699.99                                                              $699.99
Petty, Clint
2457 Burgener Blvd.
San Diego, CA 92110                          16221    9/17/2020        24 Hour Fitness USA, Inc.                                 $699.99                                                              $699.99
Petty, Holly L
4504 Abelia Dr
Austin, TX 78727                             21229    10/1/2020    24 Hour Fitness United States, Inc.              $74.97                                                                             $74.97
Peura, Thomas
8415 Byers Drive
Alexandria, VA 22309-4522                    24112    10/2/2020        24 Hour Fitness USA, Inc.                    $37.32                                                                             $37.32
Pevateaux, Lisa
5365 S. Monaco St.
Greenwood Village, CO 80111                  10229     9/7/2020     24 Hour Fitness Worldwide, Inc.              $107.97                                                                              $107.97
Pezantes, Maria A
7 Fifth Avenue
Avenel, NJ 07001                             26062    10/28/2020       24 Hour Fitness USA, Inc.                                 $100.20                                                              $100.20
Pezely, Anna Marie
1901 South 500 East
Salt Lake City, UT 84105                     18443    9/27/2020     24 Hour Fitness Worldwide, Inc.              $372.08                                                                              $372.08
Pezely, Jeannie
1901 South 500 East
Salt Lake City, UT 84105                     18559    9/27/2020     24 Hour Fitness Worldwide, Inc.              $372.08                                                                              $372.08
Pezely, Jon
1901 South 500 East
Salt Lake City, UT 84105                     18962    9/27/2020     24 Hour Fitness Worldwide, Inc.              $372.08                                                                              $372.08
PEZESHKIAN, ALENOUSH
3908 ORANGEDALE AVE
MONTROSE, CA 91020                            7287     9/6/2020     24 Hour Fitness Worldwide, Inc.              $118.66                                                                              $118.66
Pfeffer, Adam
4444 Highland Ave. #1
San Diego, CA 92115                           4345    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98




                                                                                       Page 1222 of 1763
                                                      Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 341 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Pfeffer, Brooke
1391 Xavier St.
Denver, CO 80204                            4777    8/30/2020    24 Hour Fitness United States, Inc.              $93.57                                                                             $93.57
Pfeffer, Joshua P.
2594 Anchor Avenue
Port Hueneme, CA 93041                     18174    9/26/2020            24 New York LLC                                        $57.98                                                               $57.98
Pfeifer, Gordon
7821 Linda Vista Rd Apt 34
San Diego, CA 92111                         3715    8/28/2020     24 Hour Fitness Worldwide, Inc.              $286.02                                                                              $286.02
Pfeifer, Gordon
7821 Linda Vista Rd
Apt 34
San Diego, CA 92111                         5508     9/1/2020    24 Hour Fitness United States, Inc.           $268.02                                                                              $268.02
Pflugh, Anna M.
7924 Makaaoa Pl.
Honolulu, HI 96825                         19800    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $823.50                                                              $823.50
PG&E
c/o Bankruptcy
PO Box 8329
Stockton, CA 95208                         24443    10/2/2020        24 Hour Fitness USA, Inc.             $141,520.65                                                                          $141,520.65
Pham, Andrew
5504 Farna Avenue
Arcadia, CA 91006                           3429    8/27/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Pham, Anh
1134 Terilyn Ave.
San Jose, CA 95122                          9970     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Pham, Arthur
6901 Loving Trl
North Richland Hills, TX 76182             10342     9/8/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Pham, Billy
1844 W SOUTH JORDAN PARKWAY #107
SOUTH JORDAN, UT 84095                     20428    9/30/2020    24 Hour Fitness United States, Inc.           $104.00                                                                              $104.00
Pham, Devon
10726 El Tiburon
Fountain Valley, CA 92708                   9340     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                $495.00                            $495.00
Pham, Diane
22040 Calvert St. #3
Woodland Hills, CA 91367                   20082    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Pham, Dung
2450 Alvin Avenue Unit 21632
San Jose, CA 95151                         15514    9/18/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Pham, Hai
1046 Kitchener Cir.
San Jose, CA 95121                          8702     9/4/2020      24 Hour Fitness Holdings LLC                $429.99                                                                              $429.99
PHAM, HAI
12101 Dale Ave, spc 101
Stanton, CA 90680                           7557     9/3/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
Pham, Hien
10037 Prairie Dunes Way
Sacramento, CA 95829                       11273     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00

                                                                                     Page 1223 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 342 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Pham, Hoa
1026 Summerview Dr
San Jose, CA 95132                          14485    9/16/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Pham, Jenny
5414 W Henderson Pl
Santa Ana, CA 92704                          6300     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Pham, Joshua
7211 Margerum Avenue
San Diego, CA 92120                         20271    9/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Pham, Linhchi
1764 Barberry Lane
San Jose, CA 95122                          11510     9/9/2020    24 Hour Fitness United States, Inc.           $429.00                                                                              $429.00
Pham, Loc Bao
13761 Pasadena Street
Santa Ana, CA 92705                          8698     9/4/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Pham, Martin L
7326 Crownwest St.
Houston, TX 77072                            4316    8/29/2020        24 Hour Fitness USA, Inc.                 $256.35                                                                              $256.35
Pham, Melissa
13690 Morley Dr
Frisco, TX 75035                             9516     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                 $76.98                             $76.98
Pham, Michael
549 Helmsdale Ave
La Puente, CA 91744                          6602     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Pham, Ngoc
1172 Mesa Dr #3
San Jose, CA 95118                          20089    9/29/2020    24 Hour Fitness United States, Inc.           $305.00                                                                              $305.00
Pham, Nhuong
533 Sweet Leaf Lane
Pflugerville, TX 78660                      19739    9/29/2020     24 Hour Fitness Worldwide, Inc.                                               $699.99                                             $699.99
Pham, Oanh
2115 McParland Ct.
Carrollton, TX 75006                        13339    9/13/2020     24 Hour Fitness Worldwide, Inc.              $397.22                                                                              $397.22
Pham, Phu
2105 Burroughs St.
San Diego, CA 92111                          1023     7/9/2020    24 Hour Fitness United States, Inc.                            $15.66                                                               $15.66
Pham, Quoc Anh Thanh
4157 44th St.
San Diego, CA 92105                         22827    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Pham, Quynh
351 N Mountain View
Santa Ana, CA 92704                         24814    10/7/2020    24 Hour Fitness United States, Inc.              $40.00                                                                             $40.00
Pham, Sony
5414 W HENDERSON PL
SANTA ANA, CA 92704                          7332     9/3/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Pham, Thy
11772 Ardis Dr
Garden Grove, CA 92841                      11539     9/9/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00




                                                                                      Page 1224 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 343 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Pham, Tony
205 Summit Vista
Lake Forest, CA 92630                         21803    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Pham, Trang
320 HAZELWOOD PLACE
PISCATAWAY, NJ 08854                           8526     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Pham, Trinh Nguyen Dang
18422 Goodwin Ln
Huntington Beach, CA 92646                    17892    9/24/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Pham, Trung
11768 Summerwood Ct
Fountain Valley, CA 92708                     17428    9/23/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
Pham, Trung
2100 E Grand Ave Apt 43
Escondido, CA 92027                            342      7/2/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Pham, Tuan
1912 W. Meadowbrook Drive
Santa Ana, CA 92704                           16095    9/17/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Pham, Van
835 Aaron Park Drive
Milpitas, CA 95035                            12385    9/10/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Pham, Vinh
3328 Methilhaven Ln
San Jose, CA 95121-1360                        8377     9/4/2020      24 Hour Fitness Holdings LLC                $429.99                                                                              $429.99
PHAMORNSUWANA, SARN
1375 Woodcutter Ln
Unit D
Wheaton, IL 60189                              665     6/29/2020        24 Hour Fitness USA, Inc.                                 $170.96                                                              $170.96
Phamornsuwana, Sarn
1375 Woodcutter Ln
Unit D
Wheaton, IL 60189                             19427    9/28/2020        24 Hour Fitness USA, Inc.                 $170.96                                                                              $170.96
Phan, Adrien
3101 West Vallejo Drive
Anaheim, CA 92804                             13229    9/12/2020    24 Hour Fitness United States, Inc.              $80.00                                                                             $80.00
Phan, Alan
11250 Beach Blvd Spc1
Stanton, CA 90680                             17961    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                 $81.00                             $81.00
Phan, Allan
13906 Anita Pl
Garden Grove, CA 92843                        18240    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Phan, Alvin
3101 West Vallejo Drive
Anaheim, CA 92804                             13226    9/12/2020        24 Hour Fitness USA, Inc.                    $20.00                                                                             $20.00
Phan, Angela
10060 Scripps Vista Way Unit #38
San Diego, CA 92131                           20064    9/30/2020     24 Hour Fitness Worldwide, Inc.              $840.00                                                                              $840.00
Phan, Brenda
8514 Fairhaven Ct
Elk Grove, CA 95624                           15705    9/19/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00

                                                                                        Page 1225 of 1763
                                                       Case 20-11568-KBO        Doc 72-2         Filed 04/19/21   Page 344 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Phan, Brian
710 12th St S
Apt 2504
Arlington, VA 22202                         15779    9/20/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Phan, Dang Khoa
6110 Saddleback Way
Sacramento, CA 85823                        15641    9/19/2020    24 Hour Fitness Worldwide, Inc.                             $116.00                                                              $116.00
Phan, Hoa
2717 Whispering Hills Lane
San Jose, CA 95148                           3402    8/27/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Phan, Hoang
13906 Anita Pl
Garden Grove , CA 92843                     19595    9/29/2020    24 Hour Fitness Worldwide, Inc.             $469.00                                                                              $469.00
Phan, Hung
3903 Broadlawn St
San Diego, CA 92111                          7101     9/2/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Phan, Jennifer
619 Hermes Ct
San Jose, CA 95111                          23088    10/2/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Phan, Jonathan
20521 Bearsden Cir
Huntington Beach, CA 92646                  10644     9/9/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Phan, Khanh
2406 Langston Street
Houston, TX 77007                           22013    10/1/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Phan, Kim Hang
6110 Saddleback Way
Sacramento, CA 95823                        15424    9/19/2020    24 Hour Fitness Worldwide, Inc.                             $116.00                                                              $116.00
Phan, Linh
408 Mill Road
Martinez, CA 94553                          10987     9/8/2020    24 Hour Fitness Worldwide, Inc.             $389.87                                                                              $389.87
Phan, Norman
13906 Anita Pl
Garden Grove, CA 92843                      19163    9/29/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Phan, Que
4270 KIRKCALDY DRIVE
SAN DIEGO, CA 92111                         17245    9/22/2020        24 Hour Holdings II LLC                                 $179.94            $0.00                                             $179.94
Phan, Sinjin
4628 Niland St.
Union City, CA 94587                        18648    9/26/2020         24 San Francisco LLC                                                                   $2,189.00                          $2,189.00
Phan, Spencer
2303 Wicklowe
Sugar Land, TX 77479                         3765    8/28/2020    24 Hour Fitness Worldwide, Inc.             $606.06                                                                              $606.06
Phan, Thao
203 Yoakum Parkway Apt 1207
Alexandria, VA 22304                         4617    8/29/2020       24 Hour Fitness USA, Inc.                                  $0.00          $544.86                                             $544.86
Phan, Thao
203 Yoakum Parkway Apt 1207
Alexandria, VA 22304                        18603    9/24/2020       24 Hour Fitness USA, Inc.                $279.99                                                                              $279.99


                                                                                    Page 1226 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 345 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Phan, Tien
2804 Turnbuckle Cir
Elk Grove, CA 95758                          18615    9/24/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Phan, Truc
2611 11th Street
Unit 1
Santa Monica, CA 90405                        9701     9/6/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Phan, Trung
8894 Grandville Cir
Westminster, CA 92683                        10244     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Phaneuf, Peter
10715 Le Conte Ave
Los Angeles , CA 90024                        7342     9/3/2020    24 Hour Fitness United States, Inc.           $299.99                                                                              $299.99
phe, bunsong
32834 NE 50TH ST
CARNATION, WA 98014                           5216     9/1/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Phelps, Daniel
11005 Harvest Dance Way
San Diego, CA 92127                           9334     9/6/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Phelps, Melissa
621 McNeill Lane
Saginaw, TX 76179                             1705    7/21/2020     24 Hour Fitness Worldwide, Inc.                 $34.63                                                                             $34.63
Phi, Dat
15801 Butterfield St.
Westminster, CA 92683                        14919    9/17/2020     24 Hour Fitness Worldwide, Inc.              $443.41                                                                              $443.41
Phi, Leha
15801 Butterfield St.
Westminster, CA 92683                        14910    9/17/2020     24 Hour Fitness Worldwide, Inc.              $443.41                                                                              $443.41
Phi, Linda
15801 Butterfield St.
Westminster, CA 92683                        14960    9/17/2020     24 Hour Fitness Worldwide, Inc.              $443.41                                                                              $443.41
Philips, Catherine N
701 S. Friendswood Dr #315
Friendswood, TX 77546                         1973    7/20/2020     24 Hour Fitness Worldwide, Inc.             $1,968.00                                                                           $1,968.00
Phillip, Gabriel Kelvin
14510 Liscomb Drive
Houston, TX 77084                            16008    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
PHILLIP, GABRIEL
302 VILLAGE GREEN
PATCHOGUE, NY 11772                          24328    10/2/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Phillip, Gerrod
14510 Liscomb Drive
Houston, TX 77084                            24018    10/2/2020     24 Hour Fitness Worldwide, Inc.             $3,698.29                                                                           $3,698.29
Phillip, Linda D
2096 Pitman Ave
Bronx, NY 10466                              26214    11/4/2020        24 Hour Fitness USA, Inc.                    $79.98                                                                             $79.98
Phillip, Lisa
14510 Liscomb Drive
Houston, TX 77084                            20382    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $4,871.23                                                           $4,871.23


                                                                                       Page 1227 of 1763
                                                        Case 20-11568-KBO        Doc 72-2      Filed 04/19/21     Page 346 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
PHILLIP, STEPHEN
14510 LISCOMB DRIVE
HOUSTON, TX 77084                            24086    10/2/2020    24 Hour Fitness Worldwide, Inc.           $350.00                                                                              $350.00
Phillipe, Alyssa
30639 Boxleaf Lane
Murrieta, CA 92563                            5919     9/2/2020    24 Hour Fitness Worldwide, Inc.           $394.16                                                                              $394.16
Phillipe, Mark
30639 Boxleaf Ln
Murrieta, CA 92563                            6946     9/2/2020    24 Hour Fitness Worldwide, Inc.           $394.16                                                                              $394.16
Phillips II, Ronald E
709 Geneva St.
Glendale, CA 91206                            7506     9/3/2020    24 Hour Fitness Worldwide, Inc.           $133.27                                                                              $133.27
Phillips, Ann McKim
1977 Cherrywood Street
Vista, CA 92081                              19531    9/28/2020    24 Hour Fitness Worldwide, Inc.              $89.98                                                                             $89.98
Phillips, Annie
5914 Damask Ave
Los Angeles, CA 90056                        24195    10/2/2020    24 Hour Fitness Worldwide, Inc.           $750.00                                                                              $750.00
PHILLIPS, ANNIE
5914 DAMASK AVE
LOS ANGELES, CA 90056                        25056    10/6/2020    24 Hour Fitness Worldwide, Inc.           $750.00                                                                              $750.00
Phillips, Bill
1275 31st Ave
San Francisco, CA 94122                      15132    9/17/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Phillips, Blake
1325 Delaware #105
Huntington Beach, CA 92648                   10612     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                             $699.00                            $699.00
Phillips, Brenna M
116 Valley View Way #208
Sutter Creek, CA 95685                       22992    10/2/2020    24 Hour Fitness Worldwide, Inc.           $245.64                                                                              $245.64
Phillips, Brett
71 Gingham St
Trabuco Canyon, CA 92679                     11690     9/9/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Phillips, Danielle
2032 Nordic Ave.
Chino Hills, CA 91709                         8595     9/4/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Phillips, Delilah B
2308 Merrimack Drive
Kissimmee, FL 34743                           2906    7/29/2020    24 Hour Fitness Worldwide, Inc.                                                             $483.74                            $483.74
Phillips, Delilah B.
2308 Merrimack Drive
Kissimmee, FL 34743                          12143     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                             $483.74                            $483.74
Phillips, George
4170 via Candidiz #190
San Diego, CA 92130                          18538    9/29/2020    24 Hour Fitness Worldwide, Inc.              $66.00                                                                             $66.00
PHILLIPS, JOHN MILTON
3112 Wildflower CT
Bedford, TX 76021                             2028    7/20/2020    24 Hour Fitness Worldwide, Inc.                           $200.00                                                              $200.00




                                                                                     Page 1228 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 347 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Phillips, Kyle
6782 Glidden St
Apt K2
San Diego, CA 92111                            8807     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $78.00                                                                             $78.00
Phillips, Lauren L
39 Bridgeview Drive
San Francisco, CA 94124                        2761     8/7/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Phillips, Lauren L
39 Bridgewood Drive
San Francisco, CA 94124                       22209    9/23/2020        24 Hour Fitness USA, Inc.                                 $858.00                                                              $858.00
PHILLIPS, LEAH
11967 Mil Pitrero Rd
San Diego, CA 92128                           12359    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $46.00                                                                             $46.00
Phillips, Madison
71 Gingham St
Trabuco Canyon, CA 92679                      11698     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Phillips, Mark
14 Camino Lozano
San Clemente, CA 92673                        27376     2/8/2021     24 Hour Fitness Worldwide, Inc.                              $519.49                                                              $519.49
Phillips, Matthew
6490 Winterwood Dr.
Nashport, OH 43830                            11704     9/9/2020    24 Hour Fitness United States, Inc.           $147.00                                                                              $147.00
Phillips, Regina
2259 C Millstone Dr
Houston, TX 77073                             13350    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Phillips, Shelby
1500 Lexington Ave
Apt 10G
New York, NY 10029                             111     6/26/2020            24 New York LLC                                       $500.00                                                              $500.00
Phillips, Stacey
1010 Whimbrel Court
Carlsbad, CA 92011                            17627    9/29/2020     24 Hour Fitness Worldwide, Inc.              $537.00                                                                              $537.00
Phillips, Stephen
3470 Columbia St
San Diego, CA 92103                            1164     7/8/2020     24 Hour Fitness Worldwide, Inc.              $249.00                                                                              $249.00
Phillips, Tori
6318 Turtle Creek Drive
Pasadena, TX 77505                            18127    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $86.59                                                                             $86.59
Philpott, Maria
321Pacific View Drive
Pacifica, CA 94044                            23961    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $66.00                                                                             $66.00
Phipps, Valerie
301 N Pine Island Rd Apt 201
Plantation, FL 33324                          12068    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                $544.00                            $544.00
Phoenix Concrete Sawing Inc
10510 SEEMAN RD.
Huntley, IL 60142                             14872    9/17/2020        24 Hour Fitness USA, Inc.                $4,058.00                       $3,298.50                                           $7,356.50




                                                                                        Page 1229 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 348 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Phoenix Metro Center Fitness, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                         18017    9/25/2020        24 Hour Fitness USA, Inc.             $193,949.76                                                                          $193,949.76
Phongpathoumsy, Somliene A
9301 Van Nuys Blvd. Apt #104
Panorama City, CA 91402                        2520    7/29/2020     24 Hour Fitness Worldwide, Inc.              $449.00                                                                              $449.00
Phosrithong, Tessa
1718 28th Ave
San Francisco, CA 94122                       11731    9/10/2020          24 San Francisco LLC                        $0.00                                                                              $0.00
Phou, Kim
39261 Memory Dr.
Murrieta, CA 92563                             303     6/25/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Phou, Phaly
3839 Charlemagne Ave
Long Beach, CA 90808                           7354     9/3/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Phoumiphat, Jonny Sithisack
968 Ribbon Grass Ave
Las Vegas, NV                                 25744    10/19/2020 24 Hour Fitness United States, Inc.                              $50.00            $0.00                                              $50.00
Phung, Huu
2056 Annerly Ct
San Jose, CA 95121                             6759     9/3/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
PHUNG, LAM
18839 CHASE STREET
NORTHRIDGE, CA 91324                          21880    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Phung, Lin
6011 Westside Drive
San Ramon, CA 94583                           13845    9/14/2020    24 Hour Fitness United States, Inc.                           $150.00                             $0.00                            $150.00
Phuong, April
3639 Rockhold Ave.
Rosemead, CA 91770                             2032    7/21/2020        24 Hour Fitness USA, Inc.                    $55.40                                                                             $55.40
Phusawasdi, Thavat
18517 Saint Andrews Place
Torrance, CA 90504                             8291     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Phy, Thomas
4804 Jennifer Ct
Union City, CA 94587                          21788    10/1/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Phyillaier, Kerry L
3661 Edelmar Terrace 116B
Silver Spring, MD 20906                       23741    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $81.98                                                                             $81.98
Phyllis Hanvey and son Geoff Estrada
2600 Pecan Creek Dr.
Leander, TX 78641                             19282    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Piazza, Elisabetta
290 Carefree Ln
Costa Mesa, CA 92627                           4193    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Piazzi, Timmy
4622 Hayvenhurst Avenue
Encino, CA 91436                              14110    9/14/2020        24 Hour Fitness USA, Inc.                 $924.00                                                                              $924.00

                                                                                        Page 1230 of 1763
                                                      Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 349 of 441


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Picard, Dawn Marie
982 East Main Street
Unit E
El Cajon, CA 92021                          1403    7/13/2020    24 Hour Fitness Worldwide, Inc.             $405.82         $500.00           $94.18          $500.00                          $1,500.00
Picard, Dawn Marie
982 East Main Street
Unit E
El Cajon, CA 92021                          1441    7/13/2020    24 Hour Fitness Worldwide, Inc.             $405.82         $500.00           $94.18          $500.00                          $1,500.00
Picard, Dawn Marie
982 East Main Street
Unit E
El Cajon, CA 92021                         18748    9/28/2020    24 Hour Fitness Worldwide, Inc.                              $94.18           $94.18          $500.00                            $688.36
Piccinni, Catherine
2819 Pennsylvania Ave
Colo. Springs, CO 80907                     8449     9/4/2020       24 Hour Fitness USA, Inc.               $4,640.00                                                                           $4,640.00
Piccuilla, Frank
10662 Presilla Rd.
Santa Rosa Valley, CA 93012                16194    9/17/2020    24 Hour Fitness Worldwide, Inc.            $1,137.00                                                                           $1,137.00
Pickens, Roland
1032 Potero Circle
Suisun City, CA 94585                      23754    10/7/2020         24 San Francisco LLC                  $1,500.00                                                                           $1,500.00
Pickett, Tricia
4930 SE Casa Del Rey
Milwaukie, OR 97222                         3229    8/21/2020    24 Hour Fitness Worldwide, Inc.                 $34.00                                                                            $34.00
PIEDRA, JAVIER
92 CHURCH ST
LODI, NJ 07644                              5166     9/1/2020    24 Hour Fitness Worldwide, Inc.                                            $1,000.00                                           $1,000.00
Pielock, Robert
4940 Donovan Dr.
Carmichael, CA 95608                       17127    9/22/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
PIERCE COUNTY FINANCE DEPARTMENT
ATTN: ALLEN RICHARDSON
950 FAWCETT AVE, STE 100
TACOMA, WA 98402-5603                      25239    10/12/2020      24 Hour Fitness USA, Inc.                                              $17,640.65                                          $17,640.65
PIERCE COUNTY FINANCE DEPARTMENT
ATTN: ALLEN RICHARDSON
950 FAWCETT AVE, STE 100
TACOMA, WA 98402-5603                      25247    10/12/2020      24 Hour Fitness USA, Inc.                                                 $325.19                                             $325.19
PIERCE COUNTY FINANCE DEPARTMENT
ATTN: ALLEN RICHARDSON
950 FAWCETT AVE, STE 100
TACOMA, WA 98402-5603                      25252    10/12/2020      24 Hour Fitness USA, Inc.                                              $17,870.00                                          $17,870.00
Pierce, Angela K
6350 Black Ridge View #006
Colorado Springs, CO 80924                  3332    8/25/2020       24 Hour Fitness USA, Inc.                $648.00                                                                              $648.00
Pierce, Chloe
24 Crestview
Aliso Viejo, CA 92656                      13695    9/14/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00




                                                                                   Page 1231 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 350 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Pierce, Dakota
16505 Dunoon ct
Miami Lakes, FL 33014                         19040    9/30/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Pierce, Evan Derek
PO Box 60127
Seattle, WA 98160                             14559    9/16/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Pierce, Kip
BOX 1498
Beverly Hills, CA 90213                       19457    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Pierce, Linda H.
60 Timber Run Drive
Georgetown, SC 29440                           3782    8/28/2020            24 Denver LLC                           $44.50                                                                            $44.50
Pierce, Linda H.
60 Timber Run Drive
Georgetown, SC 29440                          16385    9/18/2020            24 Denver LLC                           $44.50                                                                            $44.50
Pierce, Trina
1016 Tilton Avenue
San Mateo, CA 94401                           21604    10/1/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Pierga, Kelly
1208 Falconcrest Blvd
Apoka, FL 32712                               22528    10/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Pierga, Kelly
1208 Falconcrest Blvd
Apopka, FL 32712                              22533    10/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Pierre, Steve
2136 Lobelia Drive
Lake Mary, FL 32746                            2680     8/3/2020    24 Hour Fitness Worldwide, Inc.                            $3,216.00                                                           $3,216.00
Pierre-Davis, Latasha
8402 Avenue J Apt 3
Brooklyn, NY 11236                             1850    7/17/2020        24 Hour Holdings II LLC                $1,944.00                                                                           $1,944.00
Pierson, Ralph D
2327 N 54th St
Seattle, WA 98103                             14399    9/15/2020       24 Hour Fitness USA, Inc.                $577.46                                                                              $577.46
Pierzynski, Michael
195 Madison Road
Parsippany, NJ 07054                           958      7/9/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Pietila, Robert
PO 117658
Burlingame, CA 94011                           3923    8/27/2020    24 Hour Fitness Worldwide, Inc.             $135.41                                                                              $135.41
Pietrobon, John
5916 Sterling Drive
Colleyville, TX 76034                          3618    8/27/2020    24 Hour Fitness Worldwide, Inc.                                              $300.00                                             $300.00
Pietropinto, D
28 Sandstone Trail
New City, NY 10956                            23530    10/2/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Piggatt, Latoya
704 Austin Drive
Desoto, TX 75115                               5409    8/31/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00




                                                                                      Page 1232 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 351 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pignatello, Brian
141 S. Buteo Woods Lane
Las Vegas, NV 89144                           2684     8/3/2020     24 Hour Fitness Worldwide, Inc.                 $66.00                                                                             $66.00
Pignato, Christen
6306 Gibson Rd
Belle Isle, FL 32809                         20371    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Pignato, Hunter
6306 Gibson Rd
Belle Isle, FL 32809                         20398    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Pigott, Barbara
26301 Via Corrizo
San Juan Capistrano, CA 92675                11669     9/9/2020        24 Hour Fitness USA, Inc.                                $1,360.00                                                           $1,360.00
Pigue, Phyllis
793 Elm St #6
San Carlos, CA 94070                         27478    3/17/2021     24 Hour Fitness Worldwide, Inc.              $155.97                                                                              $155.97
Pihl, Alexandra
5472 Meadow Circle
Huntington Beach, CA 92649                   24616    10/3/2020     24 Hour Fitness Worldwide, Inc.              $425.00                                                                              $425.00
Pihl, Christopher
5472 Meadow Circle
Huntington Beach, CA 92649                   24294    10/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Pihl, Scott
5472 Meadow Circle
Huntington Beach, CA 92649                   24461    10/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Pihl, Susan
5472 Meadow Circle
Huntington Beach, CA 92649                   23787    10/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Pike, Lori
1188 Shay Place
Escondido, CA 92026                           2993     8/6/2020        24 Hour Fitness USA, Inc.                 $299.96                                                                              $299.96
Pilip, Lev
1050 Borregas Ave. spc.177
Sunnyvale, CA 94089                          11192     9/9/2020     24 Hour Fitness Worldwide, Inc.              $310.00                                                                              $310.00
Pilipenko, Valeri I
7000 Hawaii Kai Dr. #3406
Honolulu, HI 96825                           22647    10/1/2020    24 Hour Fitness United States, Inc.                                                             $650.00                            $650.00
PIlipina, George
678 Webster Drive
San Jose, CA 95133                            6262     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Pillai, Sandhya
2573 Basswood Drive
San Ramon, CA 94582                          25278    10/12/2020    24 Hour Fitness Worldwide, Inc.                              $600.00                                                              $600.00
Pillatzke, Veronica
3062 Mirado Court
@Sunrise Villas #6
Las Vegas, NV 89121                          18200    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
Pillersdorf, Fran
700 Front Street
San Diego, CA 92101                           7091     9/3/2020    24 Hour Fitness United States, Inc.                                                              $90.00                             $90.00


                                                                                       Page 1233 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 352 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pillsbury Winthrop Shaw Pittman LLP
Joshua D. Morse
Pillsbury Winthrop Shaw Pittman LLP
Four Embaracdero Center, 22nd Floor
San Francisco, CA 94111-5998                 23338    10/2/2020        24 Hour Fitness USA, Inc.              $25,752.17                                                                           $25,752.17
Pillsbury, Christopher Michael
167 W C St
GALT, CA 95632                               10776     9/8/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Pimentel, Jan C.
2958 sw 3rd st
Miami, FL 33135                              11521    9/11/2020     24 Hour Fitness Worldwide, Inc.                                                              $2,316.00                          $2,316.00
Pimentel, Michael A
4271 Vincente Street
Fremont, CA 94536                            11474     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $87.60                                                                             $87.60
Pinares, Yolanda
15626 Flagstone Walk Way
Houston, TX 77049                             1917    7/20/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Pinares, Yolanda
15626 Flagstone Walk Way
Houston, TX 77049                            26180    10/29/2020    24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Pinate, Jessica
678 North King Road, Apt. 419
San Jose, CA 95133                           14548    9/16/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Pinczewski, Ellen
13107 Silver Saddle Lane
Poway, CA 92064                              12136    9/11/2020     24 Hour Fitness Worldwide, Inc.              $102.00                                                                              $102.00
Pine Castle NV
Attn: Sarah Diaz
72 Beverly Park
Beverly Hills, CA 90210                      22068    10/1/2020        24 Hour Fitness USA, Inc.             $587,761.06                                                                          $587,761.06
PINE CASTLE NV
ATTN: SARAH DIAZ
72 BEVERLY PARK
BEVERLY HILLS, CA 90210                      22135    10/1/2020    24 Hour Fitness United States, Inc.       $587,761.06                                                                          $587,761.06
PINECREST DIAMOND LLC
ATTN : DAVID CHANG
1440 N. HARBOR BLVD
FULLERTON, CA 92835                          22072    10/1/2020        24 Hour Fitness USA, Inc.             $108,311.97                                                                          $108,311.97
Pineda, Andrea E.
8711 NE 77th Way
Vancouver, WA 98662                           3967    8/27/2020     24 Hour Fitness Worldwide, Inc.                             $1,053.65                                                           $1,053.65
Pineda, Jesse
18730 Lassen Street
Northridge, CA 91324                         15978    9/21/2020     24 Hour Fitness Worldwide, Inc.              $107.77                                                                              $107.77
Pineda, Jose
2972 Pembroke Circle
Corona, CA 92879-6121                        19943    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,300.00                                                                           $1,300.00
Pineda, Mario
8739 Rowley St
Littlerock, CA 93543                         17782    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00

                                                                                       Page 1234 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21    Page 353 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Pineda, Oscar A.
25 W. Olsen Rd. #80
Thousand Oaks, CA 91360                      21314    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Pineda, Rigoberto
7806 Sierra Ave Apt. 525
Fontana, CA 92336                            18849    10/1/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Pineda, Trinidad
1232 Treat Ave
San Francisco, CA 94110                      15410    9/18/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Pineiro, Alexander
78-19 264th Street
Floral Park, NY 11004                        19675    9/29/2020    24 Hour Fitness Worldwide, Inc.          $12,000.00                                                                           $12,000.00
Pineiro, Carlos
PMB #1932 416 W San Ysidro Blvd #L
San Ysidro, CA 92173                         27343    1/28/2021       24 Hour Fitness USA, Inc.                $117.45                                                                              $117.45
Pineiro, Shirley
78-19 264th Street
Floral Park, NY 11004                        19104    9/29/2020    24 Hour Fitness Worldwide, Inc.          $12,000.00                                                                           $12,000.00
Pinger, LaVonne
4731 Minaret Way
Carmichael, CA 95608                         25467    10/13/2020   24 Hour Fitness Worldwide, Inc.             $170.00                                                                              $170.00
Pingol, Jovymon
3845 Farquhar Avenue, Unit 101
Los Alamitos, CA 90720                       23471    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Pingol, Myla
3845 Farquhar Avenue, Unit 101
Los Alamitos, CA 90720                       23687    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
PINKERNELL, DONA R
1749 MORNING TERRACE DR
CHINO HILLS, CA 91709                        18447    10/1/2020    24 Hour Fitness Worldwide, Inc.             $434.00                                                                              $434.00
Pinkney Sr., Ronald
18324 Tioga Dr.
Lathrop, CA 95330                            14778    9/15/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Pinkos, Cynthia
2629 32nd St.
Santa Monica, CA 90405                       14988    9/17/2020    24 Hour Fitness Worldwide, Inc.            $3,184.77       $3,025.00                                                           $6,209.77
Pinkston, Brandel
6905 Hillcroft Dr.
Austin, TX 78724                              5810     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                               $120.00                            $120.00
Pinkston, Kimberly Michelle
1436 W 2200 S
Woods Cross, VT 84087-2391                   16730    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Pinkus, Susan
950 N. Kings Rd
#117
West Hollywood, CA 90069                     14065    9/14/2020    24 Hour Fitness Worldwide, Inc.             $765.00                                                                              $765.00
Pinney, Bruce
P.O. Box 1872
La Mesa, CA 91944                             3419    8/27/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00


                                                                                     Page 1235 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 354 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Pino, Enrique
6470 Thomas Street
Hollywood, FL 33024                           3385    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $37.44                                                                            $37.44
Pinon, Jaime
5071 Bryant St
Denver, CO 80221                             24346    10/3/2020    24 Hour Fitness Worldwide, Inc.                 $27.29                                                                            $27.29
Pinon, Michael
251 S Berryline Circle
The Woodlands, TX 77381                       3603    8/27/2020    24 Hour Fitness Worldwide, Inc.                             $172.19                                                              $172.19
Pinsky, Alex
2140 ocean ave Apt.2A
Brooklyn, NY 11229                            1629    7/14/2020       24 Hour Fitness USA, Inc.                $649.99                                                                              $649.99
Pinter, Michael
224 Morgan Ranch Rd
Glendora, CA 91741                           11446    9/10/2020    24 Hour Fitness Worldwide, Inc.             $970.00                                                                              $970.00
Pinto, Carin
9331 Bankside Dr.
Houston, TX 77031                            17778    9/24/2020       24 Hour Fitness USA, Inc.                $109.08                                                                              $109.08
Pinto, Melina
2403 Seneca St, Apt. 4
Pasadena, CA 91107                            1761    7/16/2020    24 Hour Fitness Worldwide, Inc.             $281.95                                                                              $281.95
Pinyerd, Matthew
7827 Empingham Way
Sacramento, CA 95829                          8800     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $31.99                                                                            $31.99
Piotrowski, Colin
1350 Orloff Drive
Pleasanton, CA 94566                         10043     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $265.50                                                              $265.50
Pipalapalli, Ashwini
                                             10510     9/8/2020       24 Hour Fitness USA, Inc.                $110.00                                                                              $110.00
Piper, Amanda
16102 Springdale Street 21
Huntington Beach, CA 92649                   13545    9/14/2020    24 Hour Fitness Worldwide, Inc.                              $66.12                            $66.12                            $132.24
Pipes, Michael D.
1634 Nocturne Ln
Houston, TX 77043                            11012     9/8/2020    24 Hour Fitness Worldwide, Inc.             $808.71                                                                              $808.71
Pipes, Paula F.
1634 Nocturne Ln
Houston, TX 77043                            10854     9/8/2020    24 Hour Fitness Worldwide, Inc.             $808.71                                                                              $808.71
Pippard, Michael
1017 E Odeum Ln
Phoenix, AZ 85040                            15535    9/19/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Pippen, Riley
338 East Moss Street
Chula Vista, CA 91911                         169     6/30/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Pippen, Riley
338 East Moss Street
Chula Vista, CA 91911                         4853    8/31/2020       24 Hour Fitness USA, Inc.                $800.00                                                                              $800.00
Pippen, Riley
338 East Moss Street
Chula Vista, CA 91911                        19976    9/28/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00

                                                                                     Page 1236 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 355 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pippert, Eric
60060 Lake Shore Rd
Joseph, OR 97846                             27426    2/22/2021        24 Hour Fitness USA, Inc.                                $1,560.00                                                           $1,560.00
Piranha, LLC
c/o Guy Humphries, Esq.
7761 Shaffer Parkway, Suite 105
Littleton, CO 80127                          23039    10/2/2020     24 Hour Fitness Worldwide, Inc.          $833,878.00                                                                          $833,878.00
Piranha, LLC
c/o Guy Humpries, Esq
7761 Shaffer Parkway
Suite 105
Littleton, CO 80127                          23023    10/2/2020        24 Hour Fitness USA, Inc.             $833,878.00                                                                          $833,878.00
Pirijanian, Alec
1640 Irving Ave
Glendale, CA 91201                           16897    9/21/2020     24 Hour Fitness Worldwide, Inc.              $104.35                                                                              $104.35
Pirnat, Andi G
4395 Clayford Street
San Diego, CA 92117                          13321    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00
Pirnazar, Sam
PO Box 219
Manhattan Beach, CA 90267-0219               19158    9/28/2020     24 Hour Fitness Worldwide, Inc.              $920.00                                                                              $920.00
Pisano, Peter Allan
1609 Tulane Dr
Richardson, TX 75081                         19837    9/29/2020    24 Hour Fitness United States, Inc.           $649.35                                                                              $649.35
Pisciotto, Alisa M.
5580 Cold Water Drive
Castro Valley, CA 94552                      16337    9/18/2020        24 Hour Fitness USA, Inc.                    $46.48                                                                             $46.48
Pisciotto, Frank
5580 Cold Water Drive
Castro Valley, CA 94552                      16248    9/18/2020        24 Hour Fitness USA, Inc.                    $65.63                                                                             $65.63
Piskulich, Franko
4055 La Junta Drive
Claremont, CA 91711                          11316    9/10/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Piskulich, Lizeth
4055 La Junta Drive
Claremont, CA 91711                          11213    9/10/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Pistone, Norma M.
9024 W. Hammer Lane
Las Vegas, NV 89149                          21568    10/1/2020     24 Hour Fitness Worldwide, Inc.              $132.00                                                                              $132.00
Pitt, Erica Levine
21 Peach Hill Court
Ramsey, NJ 07446                             27236    1/10/2021    24 Hour Fitness United States, Inc.                                                             $499.98                            $499.98
Pittman, Ahmad
6010 34th Street
North Highlands, CA 95660                    27364     2/3/2021     24 Hour Fitness Worldwide, Inc.                               $75.69                                                               $75.69
Pittman, Allen
5900 Homewood court
Lanham, MD 20715                             11436    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,992.00                                                                           $1,992.00




                                                                                       Page 1237 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 356 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Pitts, Leslie
1514 South Cochran Ave,. Apt 4
Los Angeles, CA 90019                         19355    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $198.00                                                              $198.00
Pivnick, Robert N
7912 Hanover St.
Dallas, TX 75225                               9347     9/6/2020    24 Hour Fitness United States, Inc.        $15,000.00                                                                           $15,000.00
Piza, Lizzette
223 S 32nd St
San Diego , CA 92113                           717      7/7/2020     24 Hour Fitness Worldwide, Inc.              $660.00                                                                              $660.00
Piza, Lizzette
223 S 32nd St
San Diego, CA 92113                            601      7/7/2020     24 Hour Fitness Worldwide, Inc.              $660.00                                                                              $660.00
Pizano, Homar
10320 Singleton Rd
San Jose, CA 95111                            26517    11/18/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Pizzi, Pam
33829 Raven Terrace
Fremont, CA 94555                             12214    9/11/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
PK I Gresham Town Fair LLC
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                            24323    10/2/2020              RS FIT NW LLC                   $469,014.32                                                       $11,796.10         $480,810.42
PK II Brookvale SC LP
Craig Wolfe, Esq.
Morgal Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                            24322    10/2/2020          24 San Francisco LLC                $802,346.87                                                       $14,717.20         $817,064.07
Placek, Kim
10179 Arrowhead Dr
Punta Gorda, FL 33955                          6036    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $74.25                                                                             $74.25
Plaganas, Therese Marie
1522 Stardust Drive
West Covina, CA 91790                         19900    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Plagmann, Laura
2900 SE Cornelius Pass Rd. Suite 300
Hillsboro, OR 97123                           19263    9/27/2020    24 Hour Fitness United States, Inc.          $1,474.00                                                                           $1,474.00
Plamadeala, Eugeniu
1130 S Michigan Ave, Apt 2615
Chicago, IL 60605                             17362    9/22/2020        24 Hour Fitness USA, Inc.                 $161.00                                                                              $161.00
Plantz, Benjamin
43 Van Wagenen Avenue, Unit 6F
Jersey City, NJ 07306                          596      7/7/2020     24 Hour Fitness Worldwide, Inc.              $272.95                                                                              $272.95
Plascencia, Isabella
16372 Canon Ln.
Chino Hills, CA 91709                         22469    10/2/2020     24 Hour Fitness Worldwide, Inc.                               $67.08                                                               $67.08
Plasmeier, Michael
4220 Cesar Chavez St Apt 212
San Francisco, CA 94131                        7961     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $119.30                                                              $119.30


                                                                                        Page 1238 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 357 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Plata, Cesar
2305 McLaughlin Ave
San Jose, CA 95122                            8408     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $99.20                                                                            $99.20
Platform Cedar MT, LLC
Polsinelli PC
Attn: Brendan McPherson
900 West 48th Place, Suite 900
Kansas City, MO 64112                         6506     9/1/2020       24 Hour Fitness USA, Inc.            $1,942,609.97                                                                      $1,942,609.97
Platform Mansfield MT, LLC
Brendan McPherson
Polsinelli PC
900 West 48th Place, Suite 900
Kansas City, MO 64112                        20495    9/30/2020       24 Hour Fitness USA, Inc.             $215,025.41                                                                         $215,025.41
Plaza-Leclerc, Yvette M
179 Pequannock Street
Dover, NJ 07801                              24209    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,010.81                                                                           $1,010.81
Pleasant-Thomas, Thresa Nicole
72 Charles Ave.
Baytown, TX 77520                             1039     7/9/2020    24 Hour Fitness Worldwide, Inc.                 $69.35                                                                            $69.35
Plechetero, Carla Mae
975 53rd St, Unit 1
Oakland, CA 94608                            21631    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                               $143.97                            $143.97
PLENT, BERNARD P
3890 CARSON STREET
SAN DIEGO, CA 92117                           5934     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Plews, Jordan
141 I street
Apt B
Fremont, CA 94536                            27096    12/15/2020   24 Hour Fitness Worldwide, Inc.              $165.00                                                                             $165.00
Pliego , Jennifer Del
1309 N Beverly Glen Blvd
Los Angeles, CA 90077                        25061    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Plikaytis, Anice
11435 Fuerte Farms Road
El Cajon, CA 92020                           15400    9/18/2020    24 Hour Fitness Worldwide, Inc.              $325.00                                                                             $325.00
Plotkin, Matthew
50 Kean Rd
Short Hills, NJ 07078                        14335    9/17/2020    24 Hour Fitness Worldwide, Inc.            $1,356.00                                                                           $1,356.00
Plotnikova, Ksenia
1439 Ocean Ave. Apt. D10
Brooklyn, NY 11230                           17637    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $99.18                                                                            $99.18
Plowe, Heidi
2059 Jose Ave
Santa Cruz, CA 95062                         14235    9/15/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                             $600.00
Plumb, Donald E
26228 SE 192nd St
Maple Valley, WA 98038                       24500    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,863.40                                                                           $1,863.40
PMc Fitness Solutions, LLC
3475 Calle Cancuna
Carlsbad, CA 92009                            516      7/2/2020             RS FIT CA LLC                       $500.00                                                                             $500.00

                                                                                     Page 1239 of 1763
                                                       Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 358 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Pock, Bunya
18314 E. Gaillard Street
Azusa, CA 91702                             22789    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $250.83                           $250.83                            $501.66
Pocklington, Anne
227 Sherman St NW
Olympia, WA 98512                           21608    10/1/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00
Podgorski, Anna
1664 Lusitana St Apt A
Honolulu, HI 96813                           2550     8/5/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Podhorecki, Mark
31 Rebecca Lane
San Francisco, CA 94124                     21756    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                               $200.00                            $200.00
Podzimek, Joseph
17119 Merit Ave
Gardena, CA 90247                           17993    9/25/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Poe, Dawn L
24071 Castilla Lane
Mission Viejo, CA 92691                      6800     9/1/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                              $144.00
Poe, Lindsay
5301 Lido Sands Dr
Newport Beach, CA 92663                      5850     9/1/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Poe, Mykaela
115 Dorchester Ave
San Leandro, CA 94577                        7229     9/2/2020    24 Hour Fitness Worldwide, Inc.                              $31.49                                                               $31.49
Poepsel, John Henry
21335 Walden Grove Lane
Katy, TX 77450                               3443    8/27/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Pogoriler, Eve
2598 S Johnson Ct.
Lakewood, CO 80227                          21353    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $299.99                                                              $299.99
Pogosyan, Artur
6835 Bellaire Ave.
North Hollywood, CA 91605                    5440     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Pogue, Mary
4911 Lake Wichita Lane
Richmond, TX 77407                          26586    11/19/2020   24 Hour Fitness Worldwide, Inc.             $409.08                                                                              $409.08
Poh, Michael
PO Box 3263
Manhattan Beach, CA 90266                    9711     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Pohl, Siegmar
1130 Rachele Rd
Walnut Creek, CA 94597                      13561    9/13/2020    24 Hour Fitness Worldwide, Inc.             $296.00                                                                              $296.00
Pohl, Siegmar
1130 Rachele Rd
Walnut Creek, CA 94597                      13568    9/13/2020    24 Hour Fitness Worldwide, Inc.             $296.00                                                                              $296.00
Pohl, Siegmar
1130 Rachele Rd
Walnut Creek, CA 94597                      13575    9/13/2020    24 Hour Fitness Worldwide, Inc.             $296.00                                                                              $296.00




                                                                                    Page 1240 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 359 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Poindexter, Ross A
2775 Mesa Verde Dr E #S213
Costa Mesa, CA 92626                          1748    7/17/2020    24 Hour Fitness Worldwide, Inc.                 $44.71                                                                            $44.71
Pointer, Cynthia
4247 W. 182nd St.
Apt U
Torrance, CA 90504                            3941    8/27/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Poirier, Paris
1153 Lake St
Venice, CA 90291                             18731    9/25/2020    24 Hour Fitness Worldwide, Inc.            $1,988.03                                                                           $1,988.03
Poirier, Suzanne J.
3502 Geneva Dr
Santa Clara, CA 95051                        17499    9/23/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Poitras, Amie
6646 SE Madrona Drive
Milwaukie, OR 97222                           6641     9/1/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Pokorny, John
1773 Dahill Road
Brooklyn, NY 11223                           15731    9/20/2020           24 New York LLC                                     $2,000.00         $470.00                                           $2,470.00
Poku, Queen Adu
PO Box 2911
Antioch, CA 94531                             4303    8/29/2020         24 San Francisco LLC                   $755.00        $3,025.00                                                           $3,780.00
Polacek, Michael
318 W 700 N
Salt Lake City, UT 84103                     21098    9/30/2020       24 Hour Fitness USA, Inc.                    $17.56                                                                            $17.56
Polanco Palacios, Juan T
6323 Crakston St
Houston, TX 77084                             1714    7/15/2020    24 Hour Fitness Worldwide, Inc.                 $94.38                                                                            $94.38
POLANCO, ROGER C
431 HYLAND DRIVE
CORNING, CA 96021                            15230    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $62.00                                                                            $62.00
Polanco, Sobeida
1208 Ogden Ave Apt 1
Bronx , NY 10452                             26650    11/23/2020   24 Hour Fitness Worldwide, Inc.             $167.88                                                                              $167.88
Polevey, Vlad
1532 NE 21st Ave Apt 406
Portland, OR 97232                           14162    9/15/2020       24 Hour Fitness USA, Inc.                    $36.99                                                                            $36.99
Polidore, Christina D.
1905 Kingsbridge Lane
Keller, TX 76262                             27284    1/19/2021    24 Hour Fitness Worldwide, Inc.                           $11,346.00                                                          $11,346.00
Polisetty, Shilpa
36056 Haley St
Newark, CA 94560                             16903    9/21/2020     24 Hour Fitness Holdings LLC               $250.00                                                                              $250.00
Polisini, John
5446 Valkeith Drive
Houston, TX 77096                            21021    10/4/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Polisini, Wendy
5446 Valkeith Drive
Houston, TX 77096                            20908    10/4/2020    24 Hour Fitness Worldwide, Inc.            $1,600.00                                                                           $1,600.00


                                                                                     Page 1241 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 360 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Polk, Wanda
610 Wild Cotton Road
Rosenberg, TX 77471                          11746    9/10/2020    24 Hour Fitness Worldwide, Inc.                             $150.00                                                              $150.00
Pollins, Barbara
PO Box10234
Pleasanton, CA 94588                         22360    10/2/2020            RS FIT NW LLC                                      $2,400.00                                                           $2,400.00
Pollock, Dan
2780 Lakeridge Ln
Westlake Village, CA 91361                   16310    9/17/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                              $144.00
Pollock, Holly H
19752 NE 143rd St
Woodinville, WA 98077                        15709    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $36.32                                                                            $36.32
Pollock, Sarah
9440 Medallion Way
Sacramento, CA 95826                         16126    9/22/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
Pollock, Steven
28 Jefferson Road
Scarsdale, NY 10583-6412                      5335     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $92.38                                                                            $92.38
Polonitza Reilly, Beri Lynn
2364 Ranch Drive
Denver, CO 80234                             27186    12/29/2020      24 Hour Fitness USA, Inc.                $966.00                                                                              $966.00
Polozhani, Bozena
242 Bay 17th Street Ap.1-A
Brooklyn, NY 11214                           20467    9/30/2020           24 New York LLC                                                                      $1,573.33                          $1,573.33
Polyakov, Leonid
3985 Gouverneur Ave.
Apt.3C
Bronx, NY 10463                              16690    9/21/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Polyakova, Faina
3985 Gouverneur Ave Apt. 3C
Bronx, NY 10463                              16649    9/21/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Poma, Fran
95-103 Mahuli Pl
Mililani, HI 96789                            8911     9/5/2020    24 Hour Fitness Worldwide, Inc.            $1,339.00                                                                           $1,339.00
Pomalaza, Juan Carlos
14881 Alder ln
Tustin, CA 92780                              302     6/25/2020    24 Hour Fitness Worldwide, Inc.             $599.99                                                                              $599.99
Pomalaza, Juan Carlos
14881 Alder Ln
Tustin, CA 92780                             19777    9/28/2020    24 Hour Fitness Worldwide, Inc.             $599.99                                                                              $599.99
Pomante, Kimyatta
1321 SW 25th Way
Boynton Beach, FL 33426                       1774    7/16/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Pomante, Thomas
1321 SW 25th Way
Boynton Beach, FL 33426                       1749    7/16/2020    24 Hour Fitness Worldwide, Inc.             $400.00                          $400.00                                             $800.00
Pomogaeva, Lidia
14369 Merced St.
San Leandro, CA 94579                        22999    10/2/2020    24 Hour Fitness Worldwide, Inc.             $393.30                                                                              $393.30


                                                                                     Page 1242 of 1763
                                                          Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 361 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Pomol, Ligia E
10736 Magnolia Blvd. Apt 7
North Hollywood, CA 91601                       2542    7/29/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Pompa, Kristen
106 Meadowgate Dr
League City, TX 77573                          20978    9/30/2020     24 Hour Fitness Worldwide, Inc.              $277.92                                                                              $277.92
Pompura, Heidi
1032 Chatham Pines Cir. 106
Winter Springs, FL 32708                       19713    9/29/2020     24 Hour Fitness Worldwide, Inc.              $128.37                                                                              $128.37
Pon, Garrett
2455 Milford Drive
San Ramon, CA 94582                            20073    9/29/2020     24 Hour Fitness Worldwide, Inc.              $189.00                                                                              $189.00
Ponce, Ana Elizabeth Pascoe
3349 Winding River Trl
Round Rock, TX 78681                           15254    9/18/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Ponce, Rovingaile Kriska M.
                                                4675    8/29/2020        24 Hour Fitness USA, Inc.                    $93.98                                                                             $93.98
Ponce, Veronica
5468 Via Escalante
Riverside, CA 92509                             6745     9/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Pong Jr, William Q
4763 Prospero Court
Fremont, CA 94555                              15913    9/21/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Poni, Patricia Angeline
300 Plum St
SPC # 59
Capitola, CA 95010                              9017     9/5/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
Ponsaran, Ray
42833 Vistana Ct.
Indio, CA 92203                                10943     9/8/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Ponta, John
475 Logan Way
Marina, CA 93933                                8980     9/5/2020          24 San Francisco LLC                    $300.00                                                                              $300.00
Pontinen, Larry
5358 Aurora Drive
Ventura, CA 93003                               8446     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,056.00                                                                           $1,056.00
Pontius, Meredith N
13164 Ashnut Lane,
20171
Herndon, VA 20171                               3114    8/13/2020    24 Hour Fitness United States, Inc.          $1,954.96                                                                           $1,954.96
Pontoniere, Paolo
3814 Amyx Court
Hayward, CA 94542                              12837    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Pool, Julie Hines
1001 E California Ave
Apt #17
Glendale, CA 91206                             21511    10/1/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
Poole, Barbara
6500 White ln. # 20
Bakersfield, CA 93309                          26124    11/2/2020        24 Hour Fitness USA, Inc.                 $840.00                                                                              $840.00

                                                                                         Page 1243 of 1763
                                                          Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 362 of 441


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Poole, Ben
2601 Jefferson St. #204
Carlsbad, CA 92008                              7346     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Poon, Pauline
1050 N High Knoll Lane
Walnut, CA 91789                               17332    9/22/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Poon, Yukching
146 Monarch Trl.
Sugar Land, TX 77498                           10801     9/8/2020     24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00
Poonawala, Azima
11328 Caminito Aclara
San Diego, CA 92126                            27326    1/27/2021        24 Hour Fitness USA, Inc.                 $763.64                                                                              $763.64
Poore, Christine
7317 El Cajon Blvd., Ste. 239
La Mesa, CA 91942                               1838    7/17/2020        24 Hour Fitness USA, Inc.                                 $294.00                                                              $294.00
Popal, Zarpana
12 East Mount Diablo Ave
Tracy, CA 95376                                26957    12/9/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Pope III, Morris
404 Deer Creek Circle
Desoto, TX 75115                               15069    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $64.00                                                                             $64.00
Pope, Amity
1300 Chapelwood Lane
Capitol Height's, MD 20743                     17636    9/23/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Pope, Eli
614 Flathead River Street
Oxnard, CA 93036                                9261     9/7/2020     24 Hour Fitness Worldwide, Inc.              $350.04                                                                              $350.04
Pope, Mekai
404 Deer Creek Circle
Desoto, TX 75115                               15068    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $64.00                                                                             $64.00
Pope, Stephanie
157 Norman Drive
Ramsey, NJ 07446                                8873     9/5/2020     24 Hour Fitness Worldwide, Inc.              $118.61                                                                              $118.61
Popick, Noah Kane
271 E 16th St
Costa Mesa, CA 92627                           21886    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $41.88                                                                             $41.88
Popov, Aleksandr
3020 Avenue Y #7-C
Brooklyn, NY 11235                             11042     9/9/2020            24 New York LLC                       $105.00                                                                              $105.00
Poppler, Morgan B
2619 Via Cascadita
San Clemente, CA 92672                         18978    9/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Poppulo Inc
Attn: Lauren Linnane
77 Fourth Avenue
Waltham, MA 02451                              23319    10/2/2020     24 Hour Fitness Worldwide, Inc.             $4,375.00                                                                           $4,375.00
Porath, Jerome R
3809 Sunset Lane
Oxnard, CA 93035                               20700    9/30/2020    24 Hour Fitness United States, Inc.           $525.63                                                                              $525.63


                                                                                         Page 1244 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 363 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Porath, Ssuan R
3809 Sunset Lane
Oxnard, CA 93035                             19975    9/30/2020    24 Hour Fitness United States, Inc.          $1,201.44                                                                           $1,201.44
Porcello, John
1220 Neill Avenue
Bronx, NY 10461                               5489     9/2/2020            24 New York LLC                          $95.00                                                                             $95.00
Poremba, Joel S.
27536 Hyatt Court
Laguna Niguel, CA 92677                      10240     9/7/2020     24 Hour Fitness Worldwide, Inc.              $106.99                                                                              $106.99
Porras, Geraldine
746 N Eucalyptus Ave #16
Inglewood, CA 90302                           5320    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $46.29                                                                             $46.29
Portanova, Michael
843 East Saddle River Rd
Ho-Ho-Kus, NJ 07423                          14395    9/15/2020        24 Hour Fitness USA, Inc.                    $55.43                                                                             $55.43
Portch, Paul
568 Burns Circle
San Ramon, CA 94583                          15733    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $96.00                                                                             $96.00
Porter, Angie
7743 Nita Avenue
Canoga Park, CA 91304                        13140    9/14/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Porter, Deborah
1326 W. Brazil Street
Compton, CA 90220-1702                        9047     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $79.00                                                                             $79.00
Porter, Elizabeth
6120 Paseo Picador
Carlsbad, CA 92009                           14936    9/17/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Porter, James B.
4041 Soquel Dr. 162
Soquel, CA 95073                             24627    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Porter, Jeffrey P
160 Dorchester Way
San Francisco, CA 94127                      11258     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00          $0.00                                                            $1,800.00
Porter, Marsha
9278 Sungold Way
Sacramento, CA 95826                         16144    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $320.00                                                              $320.00
Porter, Maurice
1648 E. Abbottson Street
Carson, CA 90746                              6453     9/3/2020     24 Hour Fitness Worldwide, Inc.                          $500,000.00                                                          $500,000.00
Porter, Meg
1759 S. Van Gordon Ct.
Lakewood, CO 80228                           16127    9/17/2020     24 Hour Fitness Worldwide, Inc.              $229.32                                                                              $229.32
Porter, Michael
900 Sitka St.
Fort Collins, CO 80524                        1762    7/17/2020     24 Hour Fitness Worldwide, Inc.              $226.74                                                                              $226.74
Porter, Robert C.
20370 Oriole Rd.
Apple Valley, CA 92308                        3197    8/20/2020     24 Hour Fitness Worldwide, Inc.             $1,377.00                                                                           $1,377.00




                                                                                       Page 1245 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 364 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Porter, Robert Jordan
11942 Rancho Bernardo Road Unit A
San Diego, CA 92128                           1684    7/16/2020    24 Hour Fitness Worldwide, Inc.             $654.50                                                                              $654.50
Porter, Terri
1648 E. Abbottson Street
Carson, CA 90746                              9545     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Portes, Jose Gabino
5128 Morrison Rd
Brownsville, TX 78526                        26783    11/30/2020   24 Hour Fitness Worldwide, Inc.             $385.56                                                                              $385.56
Portillo, Amador
2113 Ipsen Way
Placentia, CA 92870                           7763     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $41.99                                                                            $41.99
Portillo, Edward E
10740 Cassina Ave
South Gate, CA 90280                         20113    9/29/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Portner, Brian
5106 Crestway Dr
Austin, TX 78731                              4848    8/31/2020       24 Hour Fitness USA, Inc.                $500.00                                                                              $500.00
Porto, Darin
345 Lincoln ave
Hasbrouck heights, NJ 07604                  14719    9/21/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Portocarrero, Nestor
3608 22 street SE
Puyallup, WA 98374                           17367    9/23/2020         24 San Francisco LLC                       $92.30                                                                            $92.30
Portscheller, Russ
20421 E. Sagewood Ln
Parker, CO 80138                             10372     9/8/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
PORTSONIC COMMUNICATIONS, LLC
P.O. BOX 36044
LAS VEGAS, NV 89133-6044                     20164    9/29/2020       24 Hour Fitness USA, Inc.                $103.58                                                                              $103.58
Porzel, Walter Charles
1004 Fowler Street
Falls Church, VA 22046                       13022    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $74.00                                                                            $74.00
Porzel, Walter Dennis
1004 Fowler Street
Falls Church, VA 22046                       13002    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $74.00                                                                            $74.00
Posada, Alex
5234 San Bernardino St
Montclair, CA 91763                           3382    8/27/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Posadas, Krystel
3031 Nihi St Unit E
Honolulu, HI 96819                           12862    9/14/2020       24 Hour Fitness USA, Inc.                $596.07                                                                              $596.07
Posakony, James W
12720 Via Esperia
Del Mar, CA 92014                             5920     9/2/2020    24 Hour Fitness Worldwide, Inc.             $602.00                                                                              $602.00
Poser, Brent
350 K Street Unit 202
San Diego, CA 92101                          14127    9/15/2020    24 Hour Fitness Worldwide, Inc.                             $800.00                                                              $800.00




                                                                                     Page 1246 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 365 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Poses, Steve
5055 Avenida Encinas Suite 100
Carlsbad, CA 92008                           24210    10/5/2020     24 Hour Fitness Worldwide, Inc.             $4,495.96                                                                           $4,495.96
Posey, Cheryl
P.O. Box 7953
Redlands , CA 92375                          24709    10/8/2020     24 Hour Fitness Worldwide, Inc.                 $65.64                                                                             $65.64
Posnansky, Rena
3060 Ocean Ave. Apt. 2E
Brooklyn, NY 11235                           12026    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $45.00                                                                             $45.00
Post Road Plaza Leasehold, LLC
c/o Stark & Stark, PC
Attn: Thomas S. Onder, Esq.
P.O. Box 5315
Princeton, NJ 08543                          14021    9/16/2020     24 Hour Fitness Worldwide, Inc.          $361,806.17                                                                          $361,806.17
POST, LAURIE ANN
3009 VISTA CREST DRIVE
LOS ANGELES, CA 90068                        10929     9/9/2020     24 Hour Fitness Worldwide, Inc.              $390.00                                                                              $390.00
Post, Melissa Ann
2695 Coventry Rd
Carlsbad, CA 92010                           18549    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,691.92                                                                           $1,691.92
Posta, John J
4562 Rayburn street
westlake village, ca 91362                    7646     9/3/2020     24 Hour Fitness Worldwide, Inc.                             $3,000.00                                                           $3,000.00
Post-Letourneau, Lisa
7733 E. Appaloosa Trail
Orange, CA 92869                             21819    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $52.76                                                                             $52.76
Post-Letourneau, Lisa
7733 E. Appaloosa Trail
Orange, CA 92869                             22095    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $35.00                                                                             $35.00
Potapenko, Vera
210 Paseo Bernal
Moraga, CA 94556                             16333    9/17/2020     24 Hour Fitness Worldwide, Inc.              $920.00                                                                              $920.00
Poteet, Lawrence
2425 Lozana Road
Del Mar, CA 92014                            12430     9/9/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Potere, Vincent
P.O. Box 863663
Ridgewood, NY 11386                           2819     8/7/2020        24 Hour Fitness USA, Inc.                                   $0.00                             $0.00                              $0.00
Potere, Vincent
P.O.Box 863663
Ridgewood, NY 11386                          19124    9/25/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
Potter, Donald V
301 Constance Pl.
Moraga, CA 94556                             11450     9/9/2020     24 Hour Fitness Worldwide, Inc.              $356.00                                                                              $356.00
Potter, Lorena
509 Sundown Ct
Apopka, FL 32712                              6777     9/2/2020     24 Hour Fitness Worldwide, Inc.              $144.22                                                                              $144.22
Potter, Stephen
2121 Buffalo Tundra Dr
Austin, TX 78754                             10126     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00

                                                                                       Page 1247 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 366 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Potts, Jason
3150 Wilshire Blvd
Apt. #1217
Los Angeles, CA 90010                         18481    9/26/2020     24 Hour Fitness Worldwide, Inc.              $689.58                                                                              $689.58
Potts, Tracey
1925 Fall Brook Ct
Merced, CA 95340                              24082    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Poulson, Lucy
3737 SE 36th Pl.
Unit 20
Portland, OR 97202                            26303    11/10/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Pouncey, Patricia A.
PO Box 2155
Redwood City, CA 94064                        14083    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $480.00                           $480.00                            $960.00
Pow, Charles
14 N Avalon Dr
Los Altos, CA 94022                            3793    8/27/2020        24 Hour Fitness USA, Inc.                 $150.00                                                                              $150.00
Powe, LaGrande
4231 11th Ave
Los Angeles, CA 90008                         24359    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Powell, Ainsworth
3300 Wallace Ave
Bronx, NY 10467                               15788    9/21/2020     24 Hour Fitness Worldwide, Inc.              $550.00                                                                              $550.00
Powell, Donnell
4455 49th St Apt E
San Diego, CA 92115                           21230    10/1/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Powell, Emily
312A Little Falls St
Falls Church, VA 22046                        13686    9/14/2020    24 Hour Fitness United States, Inc.                           $776.00                                                              $776.00
Powell, Fredrick Eli
3574 East F St Apt B
Tacoma, WA 98404-2139                          6537     9/2/2020     24 Hour Fitness Worldwide, Inc.             $2,800.00                                                                           $2,800.00
Powell, Janet S.
3137 SW 23rd St
Miami, FL 33145                               26028    10/27/2020    24 Hour Fitness Worldwide, Inc.                                                              $2,640.00                          $2,640.00
Powell, Janet S.
3137 SW 23rd Street
Miami, FL 33145                               23155    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                              $2,640.00                          $2,640.00
Powell, Jenna
2939 Cowley Way, Unit A
San Diego, CA 92117                           27540    4/14/2021        24 Hour Fitness USA, Inc.                 $316.91                                                                              $316.91
Powell, John and Lucy
P.O. Box 12111
Reno, NV 89510                                10520     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Powell, John Tyler
102 St Pauls Rd. N.
Hempstead, NY 11550                           22945    10/2/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Powell, Katie
10713 S Dimple Dell Drive
Sandy , UT 84092                              22632    10/2/2020     24 Hour Fitness Worldwide, Inc.              $899.80                                                                              $899.80

                                                                                        Page 1248 of 1763
                                                          Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 367 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Powell, Laura L
1321 Rocky Creek Ln
Allen, TX 75002                                18926    9/25/2020    24 Hour Fitness Worldwide, Inc.             $499.98                                                                              $499.98
Powell, Laura
1321 Rocky Creek Ln
Allen , TX 75002                                2934     8/5/2020    24 Hour Fitness Worldwide, Inc.             $554.09                                                                              $554.09
POWELL, LINDSAY
4320 SUTTON PLACE
Sherman Oaks, CA 91403                          5208     9/1/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Powers, Chiristine
2766 ValleyCreek Circle
Chula Vista, CA 91914                          21879    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Powers, David
6902 Donegal Rd
Austin, TX 78749                                2873     8/7/2020    24 Hour Fitness Worldwide, Inc.             $259.68                                                                              $259.68
Powers, Ethan
1320 Santa Cora Avenue
, CA 91913                                     19919    9/30/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Powers, Eweami
11356 Coralwood Ct.
Wellington, FL 33414                           26094    10/30/2020      24 Hour Fitness USA, Inc.                $109.36                                                                              $109.36
Powers, Kimberly
13214 Creek Park Lane
Poway, CA 92064                                15672    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Powers, Mark J
175 Madelia Pl.
San Ramon, CA 94583                             4004    8/27/2020    24 Hour Fitness Worldwide, Inc.             $255.00                                                                              $255.00
Powers, Tamara
4644 S Crystal Way, Unit B
Aurora, CO 80015                               12682    9/11/2020            24 Denver LLC                       $969.00                                                                              $969.00
Powers, Tyler Lee
2766 ValleyCreek Circle
Chula Vista, CA 91914                          21997    10/1/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Powitzky, Kristine
3706 Sheldon Dr.
Pearland, TX 77584                             21130    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $62.24                                                                            $62.24
Powitzky, Kristine
3706 Sheldon Dr.
Pearland, TX 77584-8378                        21755    10/1/2020       24 Hour Fitness USA, Inc.                    $62.24                                                                            $62.24
Pozari, Beata
1230 Avenue X Apt. 3R
Brooklyn , New York 11235                       1875    7/17/2020    24 Hour Fitness Worldwide, Inc.                 $42.00                                                                            $42.00
PPG Architectural Finishes
c/o NCS, 729 Miner Road
Highland Heights, OH 44143                      1888    7/17/2020       24 Hour Fitness USA, Inc.               $4,128.99                      $56,280.05                                          $60,409.04
PPG Architectural Finishes, Inc.
c/o NCS
729 Miner Road
Highland Heights, OH 44143                      814      7/1/2020       24 Hour Fitness USA, Inc.               $4,128.99                      $56,280.05                                          $60,409.04


                                                                                       Page 1249 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 368 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
PPR Redmond Adjacent LLC
Phillip W. Nelson
Holland & Knight LLP
150 N. Riversde Plaza, Suite 2700
Chicago, IL 60606                             21469    10/1/2020        24 Hour Fitness USA, Inc.             $319,240.21                                                                          $319,240.21
Prabhakar, Arpana
26827 Marble Lakes Dr
Katy, Tx 77494                                 3313    8/25/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Prabhakar, Deepashree
6301 Ventura Way
Dublin, CA 94568                              20328    9/30/2020     24 Hour Fitness Worldwide, Inc.              $680.00                                                                              $680.00
Prabhakaran, Pranisha
2720 152nd Ave NE Unit-583
Redmond, WA 98052                             14109    9/14/2020        24 Hour Fitness USA, Inc.                 $884.40                                                                              $884.40
Prada, Julio R
6414 Edgemoor Way
San Jose, CA 95129                            15730    9/20/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Prada, Sergio
1755 Novato Blvd
Unit G4
Novato, CA 94947                              19838    9/29/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Pradhan, Dorje
220 N Curtis Way
Anaheim, CA 92806                             23098    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Pradhan, Nirvan
220 N. Curtis Way
Anaheim, CA 92806                             22563    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Pradhan, Nirzhar
220 N. Curtis Way
Anaheim, CA 92806                             23089    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Pradhan, Rachel
220 N. Curtis Way
Anaheim, CA 92806                             21800    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Prado, Francisco
1273 W Hiahia Pl
Wailuku, HI 96793                             11761    9/10/2020     24 Hour Fitness Worldwide, Inc.              $260.37                                                                              $260.37
Prado, Giovanni
1799 Sarah Drive
Pinole, CA 94564                              18998    9/27/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Prado, Maricela
349 3rd Avenue
Redwood City, CA 94063                        13442    9/14/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Prado, William
3783 S Harvard Blvd
Los Angeles, CA 90018                          4169    8/28/2020     24 Hour Fitness Worldwide, Inc.              $151.03                                                                              $151.03
PRAHL, SHANNON
517 KIMBROUGH ST
FORT WORTH, TX 76108                          10461     9/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00




                                                                                        Page 1250 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 369 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Prahm, Carolyn
3981 Flowerwood Lane
Fallbrook, CA 92028                          10243     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $98.00                                                                            $98.00
Prakash, Anand
3730 Parish Ave
Fremont, CA 94536                            14005    9/15/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Prakash, Dinesh
220 Brookside Dr
Suisun City, CA 94585                        12854    9/11/2020    24 Hour Fitness Worldwide, Inc.             $149.00                                                                              $149.00
Prakash, Yashaswi
250 Mcadoo Drive Apt 822
Folsom, CA 95630                             14443    9/15/2020    24 Hour Fitness Worldwide, Inc.             $132.00                                                                              $132.00
Prashad, Damian
4125 S. Figueroa st. #220
Los Angeles, CA 90037                         5708     9/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Pratap, Vighyan
3270 Jelincic Drive
Hayward, CA 94542                             9630     9/7/2020    24 Hour Fitness Worldwide, Inc.             $145.00                                                                              $145.00
Pratap, Vinesh
18824 Crest Ave
Castro Valley, CA 94546                      17092    9/22/2020         24 San Francisco LLC                   $429.99                                                                              $429.99
Prater, Jimmy L.
2622 Meadow Crest Ct.
Richmond, CA 94806                           16270    9/17/2020    24 Hour Fitness Worldwide, Inc.             $170.14                                                                              $170.14
Pratt, Barry D
5449 Withers Ave
Fontana, CA 92336                             9239     9/6/2020    24 Hour Fitness Worldwide, Inc.                            $3,025.00                                                           $3,025.00
Pratt, Carol
10041 Signet Circle
Huntington Beach, CA 92646                   21974    10/1/2020       24 Hour Fitness USA, Inc.               $1,095.00                                                                           $1,095.00
Pratt, Janet L
5449 Withers Ave
Fontana, CA 92336                             9320     9/6/2020    24 Hour Fitness Worldwide, Inc.                            $3,025.00                                                           $3,025.00
Pratto, Cory
3822 Seascape Dr
Huntington Beach, CA 92649                    4343    8/29/2020    24 Hour Fitness Worldwide, Inc.                 $36.99                                                                            $36.99
Pravdin, Yelena
12012 Doral Ave.
Northridge, CA 91326                          8288     9/4/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Pravdin, Yelena
12012 Doral Ave.
Northridge, CA 91326                          7544     9/3/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
PRECIADO, ELISA
4041 PEDLEY RD SPC 46
RIVERSIDE, CA 92509                           1377    7/13/2020    24 Hour Fitness Worldwide, Inc.             $299.96                                                                              $299.96
Preciado, Gloria
1926 Wardell Ave
Duarte, CA 91010                             13978    9/17/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99




                                                                                     Page 1251 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 370 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Preciado, Teresa
2016 Via Esmarca # 1
Oceanside, CA 92054                            4622    8/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                          $429.99                                             $859.98
Precor, Inc.
20031 NE 142nd Avenue
Woodinville, WA 98072                         22082    10/1/2020    24 Hour Fitness United States, Inc.       $762,103.14                                                                          $762,103.14
Precor, Inc.
20031 NE 142nd Avenue
Woodinville, WA 98072                         22270    10/1/2020        24 Hour Fitness USA, Inc.             $762,103.14                                                                          $762,103.14
Preheim, Fran
1210 Egan St
Denton, TX 76201                               1449    7/13/2020     24 Hour Fitness Worldwide, Inc.              $599.69                                                                              $599.69
Premchand, Kiggal Nita
1226 Koi Terrace
Fremont, CA 94536                             10373     9/7/2020        24 Hour Fitness USA, Inc.                $1,541.00                                                                           $1,541.00
Premier Wall Systems, Inc.
c/o The Green Law Group, LLP
1777 E. Los Angeles Ave.
Simi Valley, CA 93065                          1792    7/16/2020        24 Hour Fitness USA, Inc.             $241,025.00                                                                          $241,025.00
Preobrazhenskiy, Igor
2780 West 5th Street, Apt. 5A
Brooklyn, NY 11224                            15947    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $51.99                                                                             $51.99
Prepose-Forsen, Lauren
45-638 Hinamoe Loop
Kaneohe, HI 96744                              2945    8/11/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Presley, Vera E.
208 East 24th Street
Los Angeles, CA 90011                         26455    11/16/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Presman, Mikhail
29 Van Sicklen Street 3A
Brooklyn, NY 11234                             2810     8/3/2020    24 Hour Fitness United States, Inc.              $69.00                                                                             $69.00
Presman, Mikhail
29 Van Sicklen Street
Apt # 3A
Brooklyn , NY 11223                            1703    7/15/2020        24 Hour Fitness USA, Inc.                    $67.64                                                                             $67.64
Presman, Yelena
29 Van Sicklen Street 3a
Brooklyn, NY 11234                             2674     8/3/2020    24 Hour Fitness United States, Inc.              $67.00                                                                             $67.00
Presman, Yelena
29 Van Sicklen Street
APT # 3A
Brooklyn, NY 11223                             1700    7/15/2020        24 Hour Fitness USA, Inc.                    $67.64                                                                             $67.64
Press, Gail
10921 Canary Island Ct
Plantation, FL 33324                           6268     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Pressley, Derek
9845 Pineapple Tree Drive Suite 204
Boynton Beach, FL 33436                        5175     9/1/2020    24 Hour Fitness United States, Inc.              $89.98                                                                             $89.98




                                                                                        Page 1252 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 371 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Pressman, Marsha
36 Gentry Drive
Englewood, NJ 17631                            4146    8/28/2020     24 Hour Fitness Worldwide, Inc.              $426.49                                                                              $426.49
Prestemon, Sonia
1851 N Greenville Ave., Apt 4302
Richardson, TX 75081                           510      7/2/2020     24 Hour Fitness Worldwide, Inc.              $498.00                                                                              $498.00
Prestidge, Victoria
18 Maka Hou Loop
Wailuku, HI 96793                             11944    9/10/2020     24 Hour Fitness Worldwide, Inc.              $812.50                                                                              $812.50
Presto, Carminia
15111 Freeman Ave Unit 88
Lawndale, CA 90260                             6434     9/1/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Presto-Cipolla, Toni
101 S. Kenisco Ave.
Valhalla, NY 10595                             8327     9/3/2020     24 Hour Fitness Worldwide, Inc.              $269.99                                                                              $269.99
Preston, Craig
20114 101st Court SE
Kent, WA 98031                                20288    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $137.49                                                              $137.49
Preston, Janet
553 Garden Creek Pl
Danville, CA 94526                            19264    9/27/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Preston, Joseph
5438 Forsythia Court
North Las Vegas, NV 89031                     13816    9/16/2020     24 Hour Fitness Worldwide, Inc.              $260.00                                                                              $260.00
Preston, Monica M
546 Concerto Dr
Colorado Springs, CO 80906                    19694    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                           $300.00                            $600.00
Preston, Monica M
546 Concerto Dr.
Colorado Springs, CO 80906                    25117    10/7/2020     24 Hour Fitness Worldwide, Inc.                                                                $300.00                            $300.00
Preston, Norman
7305 Kinley Court
North Richland Hills, TX 76182                 1079     7/7/2020     24 Hour Fitness Worldwide, Inc.                              $450.00                                                              $450.00
Prestridge, Kaila
9405 Bravo Way
Sacramento, CA 95826                          19637    9/28/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Prevost, Claudia
9 Seaview
Montecito, CA 93108                            5185     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Prevost, Ron
9 Seaview
Montecito, CA 93108                            8241     9/4/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Prezeau, Rodney
570 Edgewood Road
San Mateo, CA 94402                            8082     9/4/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Prezioso, Maria T
2912 Pedernales Falls Drive
Pflugerville, TX 78660                        26163    11/2/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00




                                                                                        Page 1253 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 372 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Price, Antoinette
4180 Louisiana St
Unit 3E
San Diego, CA 92104                           14158    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $72.00                                                                            $72.00
Price, Antonio
4141 Frisco Green Ave.
Apt# 264
Frisco, TX 75034                               3359    8/26/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Price, Beth
2453 Tosca Way
San Diego, CA 92111                            3556    8/26/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Price, Daniel W.
215 Merry Way
Alvin, TX 77511                               23718    10/2/2020    24 Hour Fitness Worldwide, Inc.             $107.17                                                                              $107.17
Price, Francine M
465 Eucalyptus Ave
Cotati, CA 94931                               5381     9/1/2020    24 Hour Fitness Worldwide, Inc.             $583.32                                                                              $583.32
Price, Jacqueline
10733 Astor Dr
Fort Worth, TX 76244                          23381    10/2/2020    24 Hour Fitness Worldwide, Inc.             $152.61                                                                              $152.61
Price, Jerome Marcus M
3401 Ocee St Apt 900
Houston, TX 77063                             25185    10/11/2020   24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Price, Joseph
2333 Tinsley Ct.
Las Vegas, NV 89134                           25570    10/15/2020      24 Hour Fitness USA, Inc.                    $92.94                                                                            $92.94
Price, Kenny
2205 Versailles Ct
Henderson, NV 89074                            5960    8/31/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Price, Laverne
2S766 Winchester Circle Unit #3
Warrenville, IL 60555                          1446    7/13/2020    24 Hour Fitness Worldwide, Inc.             $225.00                                                                              $225.00
Price, Lian L
6161 Fairmount Ave. Apt. 181
San Diego, CA 92120                           13144    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $83.87                                                                            $83.87
Price, Micah
972 Aston Circle
Santa Rosa, CA 95404                           9126     9/7/2020    24 Hour Fitness Worldwide, Inc.             $270.83                                                                              $270.83
Price, Michael
355 S Doheny Dr
Beverly Hills, CA 90211                        8745     9/5/2020    24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Price, Nicole
4 Chester Ave
N Massapequa, NY 11758                        22029    9/30/2020    24 Hour Fitness Worldwide, Inc.             $140.97                                                                              $140.97
Price, Ronnie
3919 Fairmont Parkway #178
Pasadena, TX 77504                             4292    8/28/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Price, Roseann
215 Merry Way
Alvin, TX 77511                               24292    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $69.26                                                                            $69.26

                                                                                      Page 1254 of 1763
                                                          Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 373 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Price, Sarah
330 Park View Ter Apt 107
Oakland, CA 94610                              18146    9/26/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Price, Susan
5 Rico Way #104
San Francisco, CA 94123                        26850    12/3/2020    24 Hour Fitness Worldwide, Inc.            $1,080.00                                                                           $1,080.00
Price, Susan
PO Box 3146
Helendale, NY 92342                             9602     9/7/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Prichard, Kyle
PO Box 6033
Anaheim, CA 92816                              12566    9/12/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Prichett, Benjamin Jerome
13112 103rd PL NE
Kirkland, WA 98034                             24237    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $40.51                                                                            $40.51
Prickett, Charles O.
Law Offices of Charles O. Pickett
735 Carr Ave.
Santa Rosa , CA 95404                           3994    8/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Pride, Melethia
PO Box 4293
Culver City, CA 90231                          11922    9/10/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Prideaux, Karen K
PO Box 396
Larkspur, CO 80118-0396                        27133    12/18/2020   24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Priegel, Jeff
516 W. Whiting Ave.
Fullerton, CA 92832                            20223    9/29/2020    24 Hour Fitness Worldwide, Inc.             $688.00                                                                              $688.00
Prieto, Lucia
14515 Wayne Lee Court
Bakersfield, CA 93314                          24393    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Prieto, Sonia
6460 Strongbow Dr
Las Vegas, NV 89156                            27477    3/17/2021    24 Hour Fitness Worldwide, Inc.                               $0.00                           $500.00                            $500.00
Priggemeier, Ema
600 Hunters Trail Apt #15
Glendora, CA 91740                             13141    9/12/2020    24 Hour Fitness Worldwide, Inc.            $6,539.98                                                                           $6,539.98
Prihoda, Theodore P
1734 S. Lee Dr.
Kanab, UT 84741                                 4069    8/28/2020    24 Hour Fitness Worldwide, Inc.             $218.43                                                                              $218.43
Primakoff, Susanna
700 columbus ave #14h
New York, NY 10025                              7834     9/3/2020       24 Hour Fitness USA, Inc.                    $84.00                                                                            $84.00
Primary Funding Corporation
11545 W. Bernardo Ct. Ste 209
San Diego, CA 92127                            17056    9/22/2020       24 Hour Fitness USA, Inc.             $42,851.00                                                                           $42,851.00
Primary Funding Corporation
PO Box 270830
San Diego, CA 92198                             504     6/29/2020    24 Hour Fitness Worldwide, Inc.          $42,851.00                                                                           $42,851.00


                                                                                       Page 1255 of 1763
                                                         Case 20-11568-KBO         Doc 72-2        Filed 04/19/21     Page 374 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Primeau, Tami L.
388 Pagosa Way
Fremont, CA 94539                             16367    9/20/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Prince George's County Maryland
Meyers, Rodbell & Rosenbaum, P.A.
6801 Kenilworth Ave.
Ste 400
Riverdale Park, MD 20737                       383     6/24/2020       24 Hour Fitness USA, Inc.                                                   $0.00                                               $0.00
Prince, Grace A
4828 Sw Oleson Rd
Portland, OR 97225                             1751    7/17/2020    24 Hour Fitness Worldwide, Inc.             $299.90                                                                              $299.90
Prince, Grace A
4828 Sw Oleson Rd
Portland, OR 97225                            26194    11/3/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Prince, Jeremy
6313 Lake Shore Drive
San Diego, CA 92119                           26467    11/16/2020      24 Hour Fitness USA, Inc.                    $63.98                                                                            $63.98
Principe, Alessandro
13209 Old Liberty Lane
Brandywine, MD 20613                          19444    9/29/2020       24 Hour Fitness USA, Inc.                    $88.18                                                                            $88.18
Principe, Justin
3400 Sophora Ct
Round Rock , TX 78681                         13015    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $75.58                                                                            $75.58
Prindle, Goetz, Barnes & Reinholtz
310 Golden Shore, 4th Floor
Long Beach , CA 90802                         21977    10/1/2020          RS FIT Holdings LLC                  $5,981.70                                                                           $5,981.70
Prindle, Goetz, Barnes & Reinholtz
310 Golden Shore, Fourth Floor
Long Beach, CA 90802                          20952    10/1/2020       24 Hour Fitness USA, Inc.            $340,902.31                                                                          $340,902.31
Priolo, Bob
14 vine terrace way
American Canyon, CA 94503                     26536    11/20/2020   24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
PRISM ELECTRIC
ATTN: CAROLINE GUERRERO
2985 MARKET STREET
GARLAND, TX 75041                             25550    10/13/2020   24 Hour Fitness Worldwide, Inc.          $37,309.29                                                                           $37,309.29
Pristupa, Fedor
3250 Laurelhurst Dr # 307
Rancho Cordova, CA 95670                       5726     9/2/2020    24 Hour Fitness Worldwide, Inc.             $461.17                                                                              $461.17
Pritchard, Brandon
5055 Business Center Dr. Ste 108 #428
Fairfield, CA 94534                           26086    10/29/2020        24 San Francisco LLC                   $600.00                                                                              $600.00
Pritchard, Rumi
8715 Lake Murray Blvd
Unit 7
San Diego, CA 92119                           25180    10/11/2020   24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Probasco, John Marlin
151 S Zinnia Way
Lakewood, CO 80228                             3640    8/27/2020       24 Hour Fitness USA, Inc.                $372.00                                                                              $372.00


                                                                                      Page 1256 of 1763
                                                             Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 375 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address       Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Probasco, Ruth
151 S ZINNIA WAY
LAKEWOOD, CO 80228-1629                            3437    8/27/2020       24 Hour Fitness USA, Inc.                $372.00                                                                              $372.00
Prochnow, Charles D
2711 Benton St
Santa Clara, CA 95051                             27126    12/19/2020   24 Hour Fitness Worldwide, Inc.             $190.00                                                                              $190.00
Prochnow, Leah
1588 S. Fairfax St
Denver, CO 80222                                  18701    9/30/2020       24 Hour Fitness USA, Inc.                $204.00                                                                              $204.00
Procida, Anthony S.
88 Midwood Road
West Babylon, NY 11704                             1750    7/15/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Procida, Anthony
88 Midwood Road
West Babylon, NY 11704                             3174    8/13/2020    24 Hour Fitness Worldwide, Inc.             $197.04                                                                              $197.04
Proctor, Danielle
1907 E Vanowen Avenue
Apartment A
Orange, CA 92867                                   125     6/29/2020    24 Hour Fitness Worldwide, Inc.             $114.79                                                                              $114.79
Proctor, David R
PO Box 7352
Menlo Park, CA 94026                               3050    8/10/2020    24 Hour Fitness Worldwide, Inc.             $712.00                                                                              $712.00
Proctor, Millard
13020 Daleside Ave.
Gardena, CA 90249                                 16950    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $27.55                                                                            $27.55
Proctor, Scott
130 Sharene Lane Apt 48
Walnut Creek, CA 94596                            26959    12/9/2020       24 Hour Fitness USA, Inc.               $1,548.00                                                                           $1,548.00
Prodigy Promos
123 S 1380 W
Lindon, UT 84042                                   262     6/23/2020       24 Hour Fitness USA, Inc.               $4,561.25                                                                           $4,561.25
Professional Audio Video Communications, Inc.
Don Fisher, Esq.
Palmieri, Tyler, Wiener, Wilhelm & Waldron LLP
1900 Main Street, Suite 700
Irvine, CA 92614                                   9466     9/4/2020       24 Hour Fitness USA, Inc.            $496,088.67                                                                          $496,088.67
Professional Audio Video Communications, Inc.
Palmieri, Tyler, Wiener, Wilhelm & Waldron LLP
Don Fisher, Esq.
1900 Main Street, Suite 700
Irvine, CA 92614                                  14239    9/15/2020       24 Hour Fitness USA, Inc.            $496,088.67                                                                          $496,088.67
Proffitt, Michael
395 Belle Monti Avenue
Aptos, CA 95003                                   15022    9/17/2020    24 Hour Fitness Worldwide, Inc.             $536.00                                                                              $536.00
Prokov, Yevgeniy
9369 Snowbird Way
Sacramento, CA 95836                              11628     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Pronovost, Nicholas
16480 SE 135th Ave
Clackamas, OR 97015                               23795    10/3/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00

                                                                                          Page 1257 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 376 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
PROSDOCIMI, ALYSHA
22944 NE 24th Pl
Sammamish, WA 98074                           12741    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $84.48                                                                            $84.48
Protelsch, Vera
12918 Ashford Brook Drive
Houston, TX 77082                             16477    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Protelsch, Vera
12918 Ashford Brook Drive
Houston, TX 77082                             22166    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Protho, Debra
722 Lincoln Blvd. #1
Santa Monica, CA 90402                         9300     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $187.50                                                              $187.50
Proulx, Lucia
2236 Martin Dr
Tustin, CA 92782                               2856    8/19/2020       24 Hour Fitness USA, Inc.                 $539.92                                                                             $539.92
Proulx, Lucia
2236 Martin Dr
Tustin, CA 92782                               3947    8/28/2020       24 Hour Fitness USA, Inc.                 $539.92                                                                             $539.92
Provencher, Sabrina A
3607 Murworth Drive Apt 3
Houston, TX 77025                             12298    9/12/2020    24 Hour Fitness Worldwide, Inc.              $399.99                                                                             $399.99
Provencher, Sabrina
3607 Murworth Dr Apt 3
Houston, TX 77025                             12931    9/12/2020    24 Hour Fitness Worldwide, Inc.              $399.99                                                                             $399.99
Provenzano, Marc
977 Dolores Street
San Francisco, CA 94110                        3784    8/27/2020         24 San Francisco LLC                                  $2,474.25                            $0.00                          $2,474.25
Provost III, Harry
Alton C. Todd, Esquire
The Law Firm of Alton C. Todd
312 S. Friendswood Drive
Friendswood, TX 77546                         18580    9/29/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Provost, Laura
50924 Taylor Street Apt 5
New Baltimore, MI 48047                       22716    10/2/2020         24 San Francisco LLC                    $143.97                                                                             $143.97
Provost, Matthew
12807 NW 29th Court
Vancouver, WA 98685                            5778     9/2/2020    24 Hour Fitness Worldwide, Inc.              $640.00                                                                             $640.00
Prowen, Barbara Jo
1734 Mission Ave
Carmichael, CA 95608                           8207     9/3/2020    24 Hour Fitness Worldwide, Inc.              $800.00                                                                             $800.00
Prusso, Brandon Edward
24 Knoll Drive
Fairfield, CA 94534                           24080    10/2/2020    24 Hour Fitness Worldwide, Inc.              $700.00                                                                             $700.00
Pruthi, Kapil
21829 34th Dr Se
Bothell, WA 98021                             11769    9/10/2020    24 Hour Fitness Worldwide, Inc.              $494.99                                                                             $494.99
Prystupa, Jeffrey
7804 Ingalls St
Arvada, CO 80003                              24981    10/5/2020            24 Denver LLC                   $5,000,000.00                                                                      $5,000,000.00

                                                                                      Page 1258 of 1763
                                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 377 of 441


                                                                                                         Claim Register
                                                                                                      In re RS FIT NW LLC
                                                                                                      Case No. 20-11568

                                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                                            Amount                                           Amount           Amount
Przybyla, Dennis
26 Blue Hill Road
Clifton, NJ 07013                                             24854    10/5/2020    24 Hour Fitness Worldwide, Inc.            $1,288.53                                                                           $1,288.53
PS
67 Images Circle
Milpitas, CA 95035                                             2865    7/28/2020       24 Hour Fitness USA, Inc.               $1,560.00                                                                           $1,560.00
PSE&G
Attn: Bankruptcy Dept.
PO Box 709
Newark, NJ 07101                                               2057    7/21/2020    24 Hour Fitness Worldwide, Inc.          $13,609.73                                                                           $13,609.73
PSEG LI
Special Collections
15 Park Drive
Melville, NY 11747                                            12592    9/11/2020       24 Hour Fitness USA, Inc.             $24,553.96                                                                           $24,553.96
PTA Global
32107 Lindero Canyon Road #233
West Lake Village, CA 91361                                    1251    7/10/2020       24 Hour Fitness USA, Inc.             $22,304.00                                                                           $22,304.00
Ptselnikova, Anita
4355 E. 135th Way
Thornton, CO 80241                                             2143     8/7/2020    24 Hour Fitness Worldwide, Inc.                 $43.98        $0.00                                                               $43.98
Pu, Chung Ken
461 Blue Flax Ct
Brentwood, CA 94513                                           12866    9/11/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Pua, Jane Uy
7816 Valley Flores Dr.
West Hills, CA 91304                                          20809    10/1/2020    24 Hour Fitness Worldwide, Inc.             $249.96                                                                              $249.96
Public Service Co, A Colorado Corporation, dba Xcel Energy
Attn: Bankruptcy Department
PO Box 9477
Minneapolis, MN 55484                                          1805    7/16/2020       24 Hour Fitness USA, Inc.             $47,788.50                                                                           $47,788.50
Puchner, Marc
2931 Northern Lights Dr
Arnold, MO 63010                                              12505    9/12/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
PUCHNER, MARY
2931 NORTHERN LIGHTS DR
ARNOLD, MO 63010                                              13105    9/12/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Puckett, Catherine
946 Temple Street
San Diego, CA 92106                                            1381    7/14/2020       24 Hour Fitness USA, Inc.                $556.99                                                                              $556.99
Puckett, Lonnie
233 4th Avenue #4
Venice, CA 90291                                              22807    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Puelles, Victor
7470 NW 36th St
Lauderhill, FL 33319                                           714      7/8/2020    24 Hour Fitness Worldwide, Inc.             $412.49                                                                              $412.49
Puente, Montana
1303 McKinley St
Annapolis, MD 21403                                            269     6/23/2020    24 Hour Fitness Worldwide, Inc.             $187.96                                                                              $187.96




                                                                                                      Page 1259 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 378 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Puerner, Jennifer
1320 Stonehaven Avenue
Broomfield, CO 80020                         21836    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $96.00                                                                            $96.00
Pugach, Tamara
177 Bay 23 St Apt 1A
Brooklyn, NY 11214                           19412    9/28/2020    24 Hour Fitness Worldwide, Inc.             $167.00                                                                              $167.00
Puget Sound Energy
Vendor Collections Department -BOT-01G
P.O. Box 97034
Bellevue, WA 98009-7034                       3001    8/11/2020    24 Hour Fitness Worldwide, Inc.          $28,674.96                                                                           $28,674.96
Puglisi, Angela
1820 W 3rd St
Brooklyn, NY 11223                           23031    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Puig, Bryan
19040 N.W. 57TH Ave. #102
Hialeah, FL 33015                             3546    8/27/2020    24 Hour Fitness Worldwide, Inc.             $960.00                                                                              $960.00
Pujari, Pradeep
38887 Northern CMN
Fremont, CA 94536                            14033    9/14/2020    24 Hour Fitness Worldwide, Inc.                              $73.98                                                               $73.98
Pulatov, Golib
5125 Geary Blvd Apt #6
San Francisco, CA 94118                      25696    10/17/2020        24 San Francisco LLC                   $107.28                                                                              $107.28
Pulgar, Karla Jhusbeiry
3000 Laurel Park ln
Kissimmee, FL 34741                           2812    8/19/2020       24 Hour Fitness USA, Inc.                $115.86                                                                              $115.86
Puli, Sai Ramakrisha
13750 Royal Red Terrace
Chantilly, VA 20151                           8436     9/4/2020    24 Hour Fitness Worldwide, Inc.             $440.00                                                                              $440.00
Pulido, Alejandro
4350 Berryman Ave. #14
Los Angeles, CA 90066                        11759    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Pulido, Pedro
8222 Circle C
Buena Park, CA 90621                          4431    8/29/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Pulig, Zachary
219 Loma Ave, APT #4
Long Beach, CA 90803                         17209    9/29/2020    24 Hour Fitness Worldwide, Inc.                                                               $649.99                            $649.99
Puls, McKenna
16993 SE Cuyahoga Way
Happy Valley, OR 97086                       15952    9/28/2020    24 Hour Fitness Worldwide, Inc.             $214.58                                                                              $214.58
Pulsipher, Dennis
2140 29th Ct NW
Olympia, WA 98502                             9166     9/4/2020    24 Hour Fitness Worldwide, Inc.             $149.21                                                                              $149.21
Pulu, Byron
2167 Esperanca Avenue
Santa Clara, CA 95054                         5932     9/1/2020    24 Hour Fitness Worldwide, Inc.                                              $846.00                                             $846.00
Pun, Mary
25619 Gold Ridge Dr.
Castro Valley, CA 94552                      17617    9/25/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99


                                                                                     Page 1260 of 1763
                                                       Case 20-11568-KBO          Doc 72-2     Filed 04/19/21     Page 379 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Punjani, Nilam
389 Mira Vista Way
Vallejo, CA 94589                           12880    9/14/2020     24 Hour Fitness Worldwide, Inc.                         $25,000.00                                                           $25,000.00
Punzalan, Justin
1420 Butterfield Ave
San Dimas, CA 91773                         22805    10/2/2020     24 Hour Fitness Worldwide, Inc.           $1,029.00                                                                           $1,029.00
Punzalan, Medina
1420 Butterfield Ave
San Dimas, CA 91773                         22558    10/2/2020     24 Hour Fitness Worldwide, Inc.            $459.00                                                                              $459.00
PUNZALAN, RODOLFO
1420 BUTTERFIELD AVE.
SAN DIMAS, CA 91773                         22825    10/2/2020     24 Hour Fitness Worldwide, Inc.           $1,029.00                                                                           $1,029.00
Puorro, Beth
914 Juniper Street
Austin, TX 78702                            22988    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                              $729.00                            $729.00
Purcell, Jim Cao
1518 Palm Ave #E
San Gabriel, CA 91776                       22866    10/2/2020     24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Purdy, Ethan
164 N Plum Ave
Ontario, CA 91764                           18456    9/27/2020     24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Purdy, Kenneth
4 Cape Hatteras Ct
Redwood City, CA 94065-1236                  6501     9/1/2020     24 Hour Fitness Worldwide, Inc.              $59.62                                                                              $59.62
Purewal, Harninder
2463 Torino Street, Unit 6
West Sacramento, CA 95691                   11015     9/8/2020     24 Hour Fitness Worldwide, Inc.            $399.00                                                                              $399.00
Purewal, Harninder
5401 Greco Lane
Salida, CA 95368                            27113    12/16/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Purewal, Sukhamrit
1409 Cliff Swallow Drive
Patterson, CA 95363                         10985     9/8/2020     24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Purganan, Melissa F
16835 Algonquin St.
Suite 317
Huntington Beach, CA 92649                  25958    10/27/2020 24 Hour Fitness United States, Inc.                                                             $699.99                            $699.99
Purhonen, Steven
2665 Parleys Way, #201
Salt Lake City, UT 84109                     4386    8/29/2020     24 Hour Fitness Worldwide, Inc.            $268.75                                                                              $268.75
Purpura, Mary
3814 Amyx Court
Hayward , CA 94542                          12642    9/13/2020     24 Hour Fitness Worldwide, Inc.              $95.00                                                                              $95.00
Purpuro, Sandra
20318 Coulson St.
Woodland Hills, CA 91367                    27482    3/16/2021     24 Hour Fitness Worldwide, Inc.              $25.00                                                                              $25.00
Pursell, Suzi
15428 Lakeside Drive
Weed, CA 96094                              26855    12/3/2020     24 Hour Fitness Worldwide, Inc.         $10,000.00                                                                           $10,000.00


                                                                                     Page 1261 of 1763
                                                           Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 380 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address      Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Purtteman, Jennifer
5681 Scripps Street
San Diego, CA 92122                             22146    10/4/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Purtu, Lena
13327 Golden Valley Ln
Granada Hills, CA 91344                         23879    10/2/2020    24 Hour Fitness Worldwide, Inc.             $322.49                                                                              $322.49
Purviance, Donna
3451 Camino Alegre
Carlsbad, CA 92009                              19213    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Puschell, Jeffery
985 College Canyon Road
Solvang, CA 93463                               25751    10/20/2020      24 Hour Fitness USA, Inc.                               $1,404.00                                                           $1,404.00
Pust, Jeffrey L.
3305 Gravelly Beach Lp NW
Olympia, WA 98502                               19137    9/25/2020    24 Hour Fitness Worldwide, Inc.                            $1,890.51                                                           $1,890.51
Pustilnik, Sofiya
2838 Brighton 3St, Apt 3C
Brooklyn, NY 11235                              15223    9/18/2020    24 Hour Fitness Worldwide, Inc.             $100.00                          $100.00                                             $200.00
Putman-Elliott, Pamela
23 Glorieta West
Irvine, CA 92620                                10393     9/8/2020    24 Hour Fitness Worldwide, Inc.             $499.92                                                                              $499.92
Puyolt, Antoniette
1510 N. Granite Ave
Ontario, CA 91762                                7260     9/4/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Puyolt, Antoniette
1510 N. Granite Ave
Ontario, CA 91762                                8406     9/4/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Puzon, Bartlomiej
320 E 42nd St #2910
New York, NY 10017                              10468     9/9/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
PWR17-691 W Hampden Ave LLC
Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC
Matthew I. Kramer, Esq.
2601 S. Bayshore Drive, Suite 1500
Miami, FL 33133                                 15187    9/17/2020            24 Denver LLC                   $488,028.29       $18,139.73                                                         $506,168.02
PWRP - Kent LLC
Hahn & Hahn LLP
c/o Dean G. Rallis Jr.
301 E. Colorado Blvd., Ninth Floor
Pasadena, CA 91101-1977                         21675    10/1/2020       24 Hour Fitness USA, Inc.            $139,523.44      $133,701.48                                                         $273,224.92
Pyle, Amy
8379 Terrance Drive
El Cerrito, CA 94530                            26789    11/30/2020   24 Hour Fitness Worldwide, Inc.                 $51.99                                                                            $51.99
Pyle, James
17700 S Avalon Blvd. Spc 426
Carson, CA 90746                                 5291     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Pyles, Anastacia
882 Victor Avenue
Apt 11
Inglewood, CA 90302                             14859    9/17/2020    24 Hour Fitness Worldwide, Inc.                            $3,025.00                                                           $3,025.00

                                                                                        Page 1262 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 381 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Pyone, Pyone
127 N Spruce Ave
South San Francisco, CA 94080                 9493     9/5/2020     24 Hour Fitness Worldwide, Inc.                                               $650.00                                             $650.00
Qaqish, Suha
1170 N. Glendora Avenue
Covina, CA 91724                             18028    9/25/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Qawasmeh, Ameer K
4587 W 131st St.
Hawthorne, CA 90250-5104                     14926    9/17/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Qazi, Saad
4243 Blewett St
Fremont , CA 94538                           23112    10/6/2020     24 Hour Fitness Worldwide, Inc.                          $1,000,000.00          $0.00                                       $1,000,000.00
Qi, Jiani
5203 Isola PL NW
Issaquah, WA 98027                            3218    8/20/2020    24 Hour Fitness United States, Inc.              $42.89                                                                             $42.89
QI, JIAWEN
20328 85TH PL NE
BOTHELL, WA 98011                            13398    9/13/2020     24 Hour Fitness Worldwide, Inc.              $408.49                                                                              $408.49
Qi, Liwen
19048 Tranbarger St
Rowland Heights, CA 91748                     6022     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Qi, Qihao
1143 Kassel Ter
Sunnyvale, CA 94089                          15658    9/18/2020     24 Hour Fitness Worldwide, Inc.                               $699.99                                                             $699.99
Qiai, Yu
448 S. Garfield Ave #F
Monterey Park, CA 91754                      26946    12/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Qian, Yuhong
1440 244th Pl NE
Sammamish, WA 98074                          15029    9/15/2020     24 Hour Fitness Worldwide, Inc.              $527.96                                                                              $527.96
Qin, Jun
Amy Scott
619 Torwood Lane
Los Altos, CA 94022                           7917     9/2/2020        24 Hour Fitness USA, Inc.                 $275.00                                                                              $275.00
Qin, Yi
344 Colner Circle
Folsom, CA 95630                             10267     9/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Qiu, Jeffery
1856 stuart ave
West Covina, CA 91791                         9741     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
QIU, WEI
1209 LYNN WAY
SUNNYVALE, CA 94087                           9415     9/6/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Qiu, Ying
6611 Avenida De Las Pescas
La Jolla, CA 92037                           25481    10/13/2020    24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Qiu, Yu
11 Franklin Street Unit 305
San Francisco, CA 94102                       8826     9/4/2020        24 Hour Fitness USA, Inc.                 $399.99                                                                              $399.99


                                                                                       Page 1263 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 382 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
QMEHR, FARAAZ
5708 ROBERTSON AVE
CARMICHAEL, CA 95608                          17329    9/22/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Qu, Annie Yuqing
3505 Hutch Dr
Plano, TX 75074                                529      7/2/2020    24 Hour Fitness Worldwide, Inc.             $495.00                                                                              $495.00
Qu, Jean
3727 Honeysuckle Dr
Chino Hills, CA 91709                         26411    11/12/2020   24 Hour Fitness Worldwide, Inc.             $876.00                                                                              $876.00
Qu, Wentao
33890 Macmillan Way
Fremont, CA 94555                              9814     9/7/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Qu, Xiaodi
16901 Napa St, APT E207
North Hills, CA 91343                          5116    8/31/2020       24 Hour Fitness USA, Inc.                $340.00                                                                              $340.00
Qu, Xinru
2553 E Temple Ave. Apt E.
West Covina, CA 91792                         23209    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Quacchia, Brian
12311 Westwood Dr
Auburn, CA 95603                              25306    10/12/2020   24 Hour Fitness Worldwide, Inc.            $1,250.00                                                                           $1,250.00
Quach, Jamie
920 Garfield Street
San Francisco, CA 94132                       17044    9/22/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Quach, Martin
9251 Blankenship Drive
Houston, TX 77080                             18725    9/28/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Quach, Ronald
920 Garfield Street
San Francisco, CA 94132                       16594    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Quach, Ronald
920 Garfield Street
San Francisco, CA 94132                       16629    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Quaiotti, Thiago Vitor
29N 28th St Apt 23A
Las Vegas, NV 89101                           27362     2/2/2021    24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99
Qualls, Denise
702 Silver Lake Drive
Danville, CA 94526                            13796    9/15/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Qualls, Sjon
15300 Laverne Drive
San Leandro, CA 94579                         22179    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $210.00          $219.99                                             $429.99
Quam, Aileen
2937 Barley Field Pass
Pflugerville, TX 78660                        18965    9/27/2020    24 Hour Fitness Worldwide, Inc.             $198.00                                                                              $198.00
Quan, Eric
1131 W. 185th Street
Gardena, CA 90248                             21840    10/5/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00




                                                                                      Page 1264 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 383 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Quan, Xiong Zhe
1905 Delacorte Dr.
Bakersfield, CA 93311                          8910     9/4/2020    24 Hour Fitness United States, Inc.          $1,780.00                                                                           $1,780.00
Quarford, Ashley
1212 Bridgehampton St.
San Marcos, CA 92078-5433                     13455    9/13/2020    24 Hour Fitness United States, Inc.                          $2,153.00                                                           $2,153.00
Quarry, Michael
38166 Chestnut Ridge Road
Elyria, OH 44035                              25581    10/15/2020         24 San Francisco LLC                    $400.00                                                                              $400.00
Quashie, Earlene
160 Fenimore Street
#1N
Brooklyn, NY 11225                            26309    11/9/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Quastler, Reba
3650 5th Avenue #616
San Diego, CA 92103                            5686     9/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $627.00                            $627.00
Quay, Randy
4208 Prospect Ln.
Plano, TX 75093                                4992    8/30/2020     24 Hour Fitness Worldwide, Inc.             $1,166.00                                                                           $1,166.00
Qudus, Nazanin
4253 Fitzwilliam St
Dublin , CA 94568                              1999    7/22/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Que, Qichao
2467 Hart Ave
Santa Clara, CA 95050                          5951    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $46.19                                                                             $46.19
Queji Silva, Loraine Alessandra
311 Alabama Street, apt 11
Huntington Beach, CA 92648                     1203    7/10/2020     24 Hour Fitness Worldwide, Inc.                 $73.00                                                                             $73.00
Quest Nutrition LLC
777 S. Aviation Blvd
El Segundo, CA 90245                           326      7/1/2020        24 Hour Fitness USA, Inc.             $293,957.84                                                                          $293,957.84
Questar Gas Company DBA Dominion Energy UT
Bankruptcy DNR 132 PO Box 3194
Salt Lake City, UT 84110                      16087    9/10/2020     24 Hour Fitness Worldwide, Inc.              $650.98                                                                              $650.98
QUEZADA, ARTURO
1625 W OLYMPIC BLVD SUITE 802
LOS ANGELES, CA 90503                         19112    9/24/2020        24 Hour Fitness USA, Inc.             $500,000.00                                                                          $500,000.00
Quezada, Jennifer
15625 Ramona Drive
Fontana, CA 92336                             22427    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Quezada, Marlene
4012 Weber St
Fort Worth, TX 76106                           3040    8/13/2020     24 Hour Fitness Worldwide, Inc.                 $69.26                                                                             $69.26
Quiaoit, Jose
3300 Renwick Ave #2011
Elk Grove, CA 95758                            5318    8/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Quibelan, Gary
7902 Cobblestone Ct
Gilroy, CA 95020                               9893     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00


                                                                                        Page 1265 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 384 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Quibelan, Stacy
7902 Cobblestone Ct.
Gilroy, CA 95020                             10509     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Quick, Paul
2193 Desert Creek Avenue
Simi Valley, CA 93063                        10896     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $24.00                                                                             $24.00
Quidore, Kevin
1141 Dilworth Crescent Row
Charlotte, NC 28203                          26617    11/23/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Quigg, James
1869 parkview circle
Costa Mesa, CA 92627                         19154    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,227.67                                                                           $1,227.67
Quijas, Carla A
658 s ferris ave
Unit 3
Los Angeles, CA 90022                         8473     9/4/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Quillinan, James V
678 Georgetown Court
Sunnyvale, CA 94087                          12167     9/9/2020        24 Hour Fitness USA, Inc.                                  $75.00                                                               $75.00
Quilter, Venus
12826 Cantara St.
North Hollywood, CA 91605                    23776    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,560.00                                                                           $1,560.00
Quinn, Courtney
1011 Robinson Ave
San Diego, CA 92103                          20103    10/2/2020    24 Hour Fitness United States, Inc.                           $875.00                                                              $875.00
Quinn, Paul G
951 Holly Ave
Rohnert Park, CA 94928                       25434    10/13/2020    24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99
Quinne, Martha E.
152 Glover Ave. Unit B
Chula Vista, CA 91910                         538      7/2/2020    24 Hour Fitness United States, Inc.           $910.00                                                                              $910.00
Quinones Jr., James
                                             11613     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Quinones, Alexis Vladimir
19339 Archwood St.
Reseda, CA 91335                              7743     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                 $45.00                             $45.00
Quinones, Pedro
1 Lewis Pkwy
Yonkers, NY 10705                            15234    9/18/2020     24 Hour Fitness Worldwide, Inc.              $111.78                                                                              $111.78
Quinones, Yadira
87-40 Francis Lewis blvd
Apt A56
Queens Village, NY 11427                      1813    7/16/2020            24 New York LLC                                      $2,000.00                                                           $2,000.00
Quinones, Yadira
87-40 Francis Lewis blvd
Apt A56
Queens Village, NY 11427                     18865    9/30/2020            24 New York LLC                                      $1,705.00                                                           $1,705.00
Quinoneza, Michael
11195 Countryview Dr
Rancho Cucamonga, CA 91730                    7930     9/2/2020     24 Hour Fitness Worldwide, Inc.              $288.00                                                                              $288.00

                                                                                       Page 1266 of 1763
                                                        Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 385 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Quinsey, John
23562 VIA CHIRIPA
MISSION VIEJO, CA 92691                       5727     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Quint, Tammy M.
3171 Mountainside Drive
Corona, CA 92882-8914                         9514     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Quintana, Cynthia
9863 SW 35TH DR #63
PORTLAND, OR 97219                           10013     9/7/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Quintana, Joshua
18084 Lemon Dr.
Yorba Linda, CA 92886                        14050    9/16/2020     24 Hour Fitness Worldwide, Inc.              $559.98                                                                              $559.98
Quintana, Lauren
18084 Lemon Dr.
Yorba Linda, CA 92886                        13896    9/16/2020     24 Hour Fitness Worldwide, Inc.              $619.98                                                                              $619.98
Quintanilla, Fabricio
PO Box 27373
Los Angeles , CA 90027-0373                  23010    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,230.00                                                                           $1,230.00
Quintanilla, Guillermo
11318 Rivera Rd
Whittier, CA 90606                            5499     9/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Quintell, Marcus
3496 Wine Barrel Way
San Jose, CA 95124                            3243    8/21/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Quintero, Diana
12138 Cobbs Creek Rd
Houston, TX 77067                             1922    7/20/2020    24 Hour Fitness United States, Inc.             $50.87                                                                              $50.87
Quintero, Jonothon
12420 Mount Vernon Ave
Unit 9D
Grand Terrace, CA 92313                       1270    7/10/2020     24 Hour Fitness Worldwide, Inc.                $57.54                                                                              $57.54
Quintero, Laurie
2055 Mallard Dr
Walnut Creek, CA 94597                        7811     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Quintero, Robert B.
2055 Mallard Dr
Walnut Creek, CA 94597                        8483     9/4/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
QUINTO, NAPOLEON
3000 VERDUGO RD APT 414
LOS ANGELES, CA 90065                         6608     9/2/2020     24 Hour Fitness Worldwide, Inc.                $61.76                                                                              $61.76
Quiocho, Elizabeth M
1055 Ala Napunani St.#502
Honolulu, HI 96818                            2243    7/21/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Quiros, Joshua
2204 SW 104th ave
Miramar, FL 33025                            20938    10/2/2020     24 Hour Fitness Worldwide, Inc.              $236.27                                                                              $236.27
Quiroz, Erik
1158 Hargus Ave
Vallejo, CA 94591                             8768     9/5/2020     24 Hour Fitness Worldwide, Inc.              $358.33                                                                              $358.33


                                                                                       Page 1267 of 1763
                                                           Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 386 of 441


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address      Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
QUIROZ, JULIO
911 CORONEL CT
WALNUT, CA 91789                                 3453    8/27/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
QUIROZ, JULIO
911 CORONEL CT
WALNUT, CA 91789                                 7783     9/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Quiroz, Michael
16625 Holton St.
La Puente, CA 91744                             14307    9/15/2020     24 Hour Fitness Worldwide, Inc.              $131.20                                                                              $131.20
Quon, Angela
6508 Certa Drive
Rancho Palos Verdes, CA 90275                   23719    10/2/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Qureshi, Nawaz
13250 La Salina Street
La Mrada, CA 90638                               6528     9/3/2020              RS FIT CA LLC                          $28.93                                                                             $28.93
Qureshi, Samina
17557 Mead St
Fountain Valley, CA 92708                        8025     9/3/2020     24 Hour Fitness Worldwide, Inc.              $440.00                                                                              $440.00
Qwest Corporation dba CenturyLink QC
Centurylink Communications, LLC - Bankruptcy
Attn: Legal-BKY
1025 EL Dorado Blvd
Broomfield, CO 80021                             2826     8/7/2020     24 Hour Fitness Worldwide, Inc.              $185.03                                                                              $185.03
R&W Clark Construction
8158 W. Lincoln Highway
Frankfort, IL 60423                              318     6/26/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
R&W Clark Construction
8158 W. Lincoln Highway
Frankfort, IL 60423                              532     6/26/2020    24 Hour Fitness United States, Inc.        $96,748.00                                                                           $96,748.00
R&W Clark Construction
8158 W. Lincoln Highway
Frankfort, IL 60423                             20781    9/29/2020        24 Hour Fitness USA, Inc.                                               $96,748.00                                          $96,748.00
R.J. Allen, Inc.
c/o Thomas M. Padian
Lanak & Hanna, P.C.
625 The City Drive South, Suite 190
Orange, CA 92868                                21347    10/1/2020     24 Hour Fitness Worldwide, Inc.                                            $12,727.00                                          $12,727.00
Ra, Cynthia
95202 Ahohui St
Mililani, HI 96789                              19458    9/28/2020              RS FIT CA LLC                      $1,759.16                                                                           $1,759.16
Raasveld, Robert
6655 Running Colors Ave
Las Vegas, NV 89131                              4942    8/31/2020    24 Hour Fitness United States, Inc.                           $800.00                                                              $800.00
Raban, Shirin E.
2120 Kerwood Ave
Los Angeles, CA 90025                            5230    8/30/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Rabayeva, Marina
1973 81st Street Apt E2
Brooklyn, NY 11214-1829                          7087     9/1/2020        24 Hour Fitness USA, Inc.                                                                   $204.00                            $204.00


                                                                                          Page 1268 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 387 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Rabayeva, Radmila
1973 81st Street Apt E2
Brooklyn, NY 11214-1829                       15236    9/17/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
RABBANI, SAYED
16819 ADELAIDE DR
Richmond, TX 77404                             3788    8/28/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Raben, Robert
1007 Chimney Rock Dr
Austin, TX 78758                              23166    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $43.15                                                                             $43.15
Rabii, Suri Heidari
7780 SW 189th Ave
Beaverton, OR 97007                           18964    9/27/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Rabinowitz, Ilan
23016 Lake Forest Dr. Unit 235
Laguna Hills, CA 92653                         7106     9/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Rachmat, Anton
17 Latina
Irvine, CA 92614                               6108     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $599.00                            $599.00
Rachmat, Jessica
17 Latina
Irvine, CA 92614                               7456     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
Rachmat, Linda
17 Latina
Irvine, CA 92614                               6123     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $430.00                            $430.00
Racki, Emil
32 Woodbridge Avenue
Sewaren, NJ 07077                              5803     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $55.00                                                                             $55.00
Raco, Merlyn E.
800 Durham Street
La Habra, CA 90631                             820      7/6/2020     24 Hour Fitness Worldwide, Inc.                                               $499.98                                             $499.98
Raco, Merlyn E.
800 Durham Street
La Habra, CA 90631                            14324    9/16/2020     24 Hour Fitness Worldwide, Inc.                                               $499.98                                             $499.98
Raco, Merlyn E.
800 Durham Street
La Habra, CA 90631                            17685    9/22/2020    24 Hour Fitness United States, Inc.           $499.98                                                                              $499.98
Rada, Laurie
145 North Ave
Westport, CT 06880                            17734    9/29/2020    24 Hour Fitness United States, Inc.           $644.00                                                                              $644.00
Radhi, Hussein
244 Northcreek Cir
Walnut Creek, CA 94598                        23831    10/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Radi, Joseph
30 Fletcher Road
Apt G
Monsey, NY 10952                              27108    12/16/2020    24 Hour Fitness Worldwide, Inc.                 $39.04                                                                             $39.04
Radioli, Alcira Ramirez
2016 Gerritsen Av.
Brooklyn, NY 11229                            24576    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $30.00                                                                             $30.00


                                                                                        Page 1269 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 388 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Radioli, Paul G.
2016 Gerritsen Av.
Brooklyn, NY 11225                           24464    10/2/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Radke, Victoria
13107 S. Wilton Pl.
Gardena, CA 90249                            20736    9/30/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Radle, Dean
159 Luben Lane
Arcadia, CA 91006                            22465    10/1/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Radle, Destiny
159 Luben Lane
Arcadia, CA 91006                            22059    10/1/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Radoslovich, Michael
P.O. Box 2736
Toluca Lake, CA 91610                        18155    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Radtke, Amanda
9417 W. Ontario Drive
Littleton, CO 80128                          22715    10/2/2020              24 Denver LLC                          $73.48                                                                             $73.48
Rae, Rhonda
3803 Eclipse Dr.
Palmdale, Ca 93550                           23500    10/6/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Rae, Rochelle
3803 Eclipse Dr.
Palmdale, CA 93550                           24767    10/6/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Rafayana, Claudius
1415 Broadway
Apt 343
Alameda, CA 94501                            22048    9/30/2020        24 Hour Fitness USA, Inc.                 $749.81                                                                              $749.81
Rafayana, Claudius
1415 Broadway, Apt. 343
Alameda, CA 94501-5521                       17820    9/24/2020        24 Hour Fitness USA, Inc.                 $749.81                                                                              $749.81
Rafeedie, Natalie
310 S Jefferson St
Apt 49C
Placentia, CA 92870                          14567    9/16/2020    24 Hour Fitness United States, Inc.          $1,548.00                                                                           $1,548.00
Rafferty, Kendall
3974 Moore Street Apt 207
Los Angeles, CA 90066                         1819    7/17/2020        24 Hour Fitness USA, Inc.                    $93.98                                                                             $93.98
Rafla, Rania
3431 Fairgreen Ln.
Palmdale, Ca 93551                           23063    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $199.00                                                              $199.00
Rafols, Oliva
627 Faxina Ave.
La Puente, CA 91744                          13952    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $460.00                            $460.00
Raghunathan, Bharath
5313 222nd Ave NE
Redmond, WA 98053                            23595    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $408.00                                                              $408.00




                                                                                       Page 1270 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 389 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ragnauth, Amanda Alecia
57 SIP AVE
APT 1A
JERSEY CITY, NJ 07305-3173                     489     6/29/2020     24 Hour Fitness Worldwide, Inc.              $626.81                                                                              $626.81
Ragozzino, Connor
22 rio vista way
Petaluma, CA 94952                             1396    7/14/2020     24 Hour Fitness Worldwide, Inc.                                               $449.92                                             $449.92
Ragusa, Vincent J
743 NE Birch Street, Unit A
Camas, WA 98607                               16854    9/23/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Rahabi, Joseph
1227 Avenue Y
Brooklyn, NY 11235                            21414    10/1/2020     24 Hour Fitness Worldwide, Inc.              $305.20                                                                              $305.20
Rahim, Masaud
4330 Magnifica Lane
Sacramento, CA 95827                           1435    7/13/2020     24 Hour Fitness Worldwide, Inc.              $286.40                                                                              $286.40
Rahlan, Janesh
900 Bush Street
Apt. 616
San Francisco, CA 94109                        4071    8/27/2020          24 San Francisco LLC                    $430.00                                                                              $430.00
Rahmanzai, Rowaida
3525 Dickenson Common
Fremont, CA 94538                             19934    9/29/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Rahmonov, Boburjon
5125 Geary Blvd Apt 6
San Francisco, CA 94118                       25576    10/15/2020         24 San Francisco LLC                       $55.49                                                                             $55.49
Rahyab, Zuhra
5646 Los Angeles Ave
Simi Valley, CA 93063                         12464    9/15/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Rai, Geetima
1261 Moulton Drive
Milpitas, CA 95035                            24906    10/8/2020     24 Hour Fitness Worldwide, Inc.              $475.00                                                                              $475.00
Rai, Manpreet
9044 Keilana Court
Elk Grove, CA 95624                           12044    9/11/2020    24 Hour Fitness United States, Inc.           $460.00                                                                              $460.00
Rai, Shweth
1980 Sacramento St
#301
San Francisco , CA 94109                       8848     9/9/2020          24 San Francisco LLC                    $485.00                                                                              $485.00
Raines, Kenneth A
1324 Lorenzo Dr
Fallbrook, CA 92028                           17608    9/29/2020        24 Hour Fitness USA, Inc.                                                               $262,333.50                        $262,333.50
Raines, Kenneth A
1324 Lorenzo Dr
Fallbrook, CA 92028                           19155    9/29/2020        24 Hour Fitness USA, Inc.                                   $0.00                       $262,333.50                        $262,333.50
Rainforest, Jezanna
817 Broadway
Santa Cruz, CA 95062                           2223    7/28/2020              RS FIT CA LLC                          $97.98                                                                             $97.98




                                                                                        Page 1271 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 390 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Rainier Pacific Equity LLC
C/O K&S Property LLC
9670 Research Dr
Irvine, CA 92618                             20275    9/29/2020     24 Hour Fitness Worldwide, Inc.          $399,143.46                                                                          $399,143.46
Rains, Cheryl
110116 new river circle
rancho cordova, CA 95670                      1982    7/21/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Rains, Cheryl
11016 new river circle
Rancho Cordova, CA 95670                      2299    7/21/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Raitt, Jr., G. Emmett
21 Sycamore Creek
Irvine, CA 92603-3428                         8996     9/5/2020     24 Hour Fitness Worldwide, Inc.              $196.00                                                                              $196.00
Raj, Christina
28826 Miranda St.
Hayward, CA 94544                            19836    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Rajabi, Fida
5137 Rain Cloud Dr.
Richmond, CA 94803-2618                      17522    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $66.73                                                                             $66.73
Rajabi, Joseph
8259 E. Chadwick Pkwy
Orange , CA 92867                            16100    9/17/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Rajabi, Sam
Joseph Rajabi
8259 E. Chadwick
Orange, CA 92867                             16101    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Rajabi, Ziyad
5137 Rain Cloud Dr
El Sobrante, CA 94803-2618                   16692    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $52.54                                                                             $52.54
Rajabzadeh, Mohammad
909 East Meadow Drive
Palo Alto, CA 94303                           860      7/7/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Rajaee, Daniel
1387 Bellingham Way
Sunnyvale, CA 94087                          12842    9/13/2020        24 Hour Fitness USA, Inc.                 $466.67                                                                              $466.67
Rajaei, Ali
3564 S Pitkin Circle
Aurora, CO 80013                              2300    7/25/2020    24 Hour Fitness United States, Inc.           $144.99                                                                              $144.99
Rajaei, Ali
3564 S Pitkin Circle
Aurora, CO 80013                             17858    9/22/2020    24 Hour Fitness United States, Inc.           $144.99                                                                              $144.99
Rajan, Chithra
780 Martin Creek Dr
Prosper, TX 75078                            23725    10/6/2020     24 Hour Fitness Worldwide, Inc.              $116.30                                                                              $116.30
Rajan, Vasi
17817 Coit Road
Dallas, TX 75252                              875      7/7/2020    24 Hour Fitness United States, Inc.              $36.86                                                                             $36.86
Rajendran, Anandha
15044 NW Blakely Lane
Portland, OR 97229                           27536    4/13/2021    24 Hour Fitness United States, Inc.              $83.97                                                                             $83.97

                                                                                       Page 1272 of 1763
                                                      Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 391 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Rajguru, Adarsh
588 Royce Street
Altadena, CA 91001                         19661    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $432.00                                                              $432.00
Rajguru, Arda Houri
588 Royce Street
Altadena, CA 91001                         17169    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $432.00                                                              $432.00
Rajkumar, Jennifer
6614 Duffield Drive
Dallas , TX 75248                           899      7/8/2020    24 Hour Fitness United States, Inc.           $305.79                                                                              $305.79
Rajkumar, Jennifer
6614 Duffield Drive
Dallas, TX 75248                            783     6/30/2020     24 Hour Fitness Worldwide, Inc.                              $366.95                                                              $366.95
RAJPUROHIT, DAVE
629 GROVE ST
RIDGEWOOD, NJ 07450-5529                   21577    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Rajpurohit, Hansa
629 Grove St
Ridgewood, NJ 07450-5529                   21004    10/1/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Raju, Alfred
99 Caribe isle
Novato, CA 94949                           24044    10/2/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Rakel, Daniele
1323 Anderson Ave
Apt 14
Fort Lee, NJ 07024-1754                     3047    7/27/2020     24 Hour Fitness Worldwide, Inc.             $1,053.17                                                                           $1,053.17
Rakel, Daniele
1323 Anderson Ave
Apt 14
Fort Lee, NJ 07024-1754                    18669    9/25/2020     24 Hour Fitness Worldwide, Inc.              $950.00                                                                              $950.00
Rakestraw, Estella
661 Joliet Place
Oxnard, CA 93030                           17489    9/23/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Rakhshandeh, Negar
144 Arbuckle Ave
Folsom, CA 95630                           21423    10/1/2020    24 Hour Fitness United States, Inc.           $252.00                                                                              $252.00
Rakotomihamina, Volana
704 Manor Court
Fl 2
Brooklyn, NY 11235                         10057     9/8/2020     24 Hour Fitness Worldwide, Inc.              $379.08                                                                              $379.08
Rakowiecki, David
7413 Vol Walker Drive
Austin, TX 78749                            904      7/8/2020        24 Hour Fitness USA, Inc.                    $70.42                                                                             $70.42
Rakowiecki, David
7413 Vol Walker Drive
Austin, TX 78749                           17080    9/22/2020    24 Hour Fitness United States, Inc.           $140.84                                                                              $140.84
Raleigh, Sean
2657 West Kelly Road
Newbury Park, CA 91320                     17505    9/24/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00




                                                                                     Page 1273 of 1763
                                                         Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 392 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ralls, Marvel L.
8751 Heathermist Way
Elk Grove, CA 95624                            5112     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $559.98                                                              $559.98
Ralph & Digna Linares
854 Felter Ave.
Maywood, NJ 07607                             25664    10/16/2020    24 Hour Fitness Worldwide, Inc.              $565.00                                                                              $565.00
Ram charan theja Yamparala
7101 Rolling Bend Road, Apt C
Windsor Mill, MD 21244                        27399    2/12/2021    24 Hour Fitness United States, Inc.              $0.00                                                                               $0.00
Ram, Ajaipaul
PO Box 353
San Bruno, CA 94066                           10990     9/9/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
RAM, JAGDEV
PO Box 353
San Bruno, CA 94066                           11229     9/9/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Ram, Jagdish
PO Box 353
San Bruno, CA 94066                           10992     9/9/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Ram, Nina B.
4681 Tucana St.
Yorba Linda, CA 92886                          943      7/8/2020    24 Hour Fitness United States, Inc.             $77.98                                                                              $77.98
RAM, PRITO
PO Box 353
SAN BRUNO, CA 94066                           10363     9/9/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Ram, Prito
PO Box 353
San Bruno, CA 94066                           11004     9/9/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Ram, Ritesh
2511 Arf Ave
Hayward, CA 94545                             13984    9/23/2020     24 Hour Fitness Worldwide, Inc.              $103.98                                                                              $103.98
Rama, Genti
15111 Starbuck St
Whttier, CA 90603                             19359    9/28/2020     24 Hour Fitness Worldwide, Inc.                $98.00                                                                              $98.00
Rama, Viktoria
15111 Starbuck St
Whittier, CA 90603                            19034    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $198.00                                                              $198.00
Ramachandran, S
6450 Calle Esperanza
Pleasanton, CA 94566                          16103    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                                $649.99                            $649.99
Ramadoss, Vijay Kumar
38022 Glendale Drive
Fremont, CA 94536                             11524     9/9/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Ramage, Amelia
2096 Robb Rd
Walnut Creek, CA 94596                         9459     9/6/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
Ramaila, Kim
127 10th St
Seal Beach, CA 90740                          17941    9/24/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00




                                                                                        Page 1274 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 393 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ramakrishnan, Jayasri
5860 Northland Terrace
Fremont, CA 94555                             2217    7/23/2020    24 Hour Fitness Worldwide, Inc.             $201.74                                                                              $201.74
Ramamoorthy, Sundar
8067 170th Place NE
Redmond, WA 98052                            14952    9/17/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
RAMAN, LALITHA
5655 S FALLWOOD DR
20
TAYLORSVILLE, UT 84129                       19276    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $70.00                                                                            $70.00
Ramanathan, Govindaraj
23973 NE 101st Pl
Redmond, WA 98053                            21477    10/4/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00
Ramanathan, Sridhar
2387 Bettona Street
Livermore, CA 94550                           6276     9/3/2020       24 Hour Fitness USA, Inc.               $3,423.00                                                                           $3,423.00
Ramans, Alba
178 Echo Avenue, Apt#14
Campbell,, CA 95008                           6784     9/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.00                            $429.00
Ramavath, Praveena
1550 Quintana Ct
Fremont, CA 94539                            19029    9/28/2020    24 Hour Fitness Worldwide, Inc.                             $699.99                                                              $699.99
Rambo, Shunquea
9800 Essie Lane
Upper Marlboro, MD 20774                       97     6/26/2020    24 Hour Fitness Worldwide, Inc.                             $918.00                                                              $918.00
RAMCHANDANI, SUNIL
5216 FALCON TRAIL
DAVIE, FL 33314                              10616     9/8/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Ramcharitar, Renee
215 W MacArthur Blvd, #118
Oakland, CA 94611                             9896     9/6/2020    24 Hour Fitness Worldwide, Inc.             $286.63                                                                              $286.63
Ramesh, Subha
41095 Corriea Court
Fremont, CA 94539                            17723    9/23/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Ramezani, Mateen
2826 Calle Aventura
Rancho Palos Verdes, CA 90275                19586    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ramil, Ramon
13073 war bonnet st.
San Diego, CA 92129                           739      7/7/2020    24 Hour Fitness Worldwide, Inc.                 $67.00                                                                            $67.00
Ramirez , Jose
162 Painter St., Apt. 4
Pasadena, CA 91103                            5621    8/31/2020    24 Hour Fitness Worldwide, Inc.                                                               $500.00                            $500.00
Ramirez , Rudy
14800 S Berendo Ave
Apt 5
Gardena, CA 90247                            23224    10/2/2020       24 Hour Fitness USA, Inc.                    $99.99                                                                            $99.99
Ramirez Lopez, Jose Manuel
Bank/ card number on file
                                              2942     8/8/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98

                                                                                     Page 1275 of 1763
                                                       Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 394 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Ramirez, Adriana
9021 NW Lewis Drive
Vancouver, WA 98662                         18238    9/28/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                           $300.00                            $600.00
Ramirez, Alfredo
6020 E LA PAZ CIR
ANAHEIM, CA 92807                            5955    8/31/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Ramirez, Alvaro
19335 Yankton Drive
Bloomington, CA 92316                        1951    7/20/2020       24 Hour Fitness USA, Inc.                    $92.58                                                                            $92.58
Ramirez, Alyssa
1764 Church Street
San Francisco, CA 94131                     13178    9/12/2020    24 Hour Fitness Worldwide, Inc.             $370.00                                                                              $370.00
Ramirez, Angela
1925 Clyde Jean Place
Fairfield, CA 94533                         21866    10/1/2020    24 Hour Fitness Worldwide, Inc.             $720.00                                                                              $720.00
Ramirez, Angelica
3267 S. Westmont Ln
Unit 1
Ontario, CA 91761                            5675    8/31/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Ramirez, Ariel
4716 SW 67 Ave
D-7
Miami, FL 33155                             19886    9/30/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Ramirez, Bryan P
210 H Street Apt. A1
Chula Vista, CA 91910                       21383    10/1/2020       24 Hour Fitness USA, Inc.                $415.00                                                                              $415.00
Ramirez, Carlos
2621 Meeker Ave Apt F
El Monte, CA 91732                          23525    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Ramirez, Chunyu
1883 Estrella Avenue
Monrovia, CA 91016                           6372     9/3/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Ramirez, Constanza
24815 Acropolis Drive
Mission Viejo, CA 92691                      5433     9/1/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Ramirez, Daniel
200 Grapevine Road #23
Vista, CA 92083                             17620    9/25/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Ramirez, Eduardo
19050 Sherman Way, Apt 241
Reseda, CA 91335                             7919     9/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Ramirez, Eduardo
1925 Clyde Jean Place
Fairfield, CA 94533                         22100    10/1/2020    24 Hour Fitness Worldwide, Inc.             $720.00                                                                              $720.00
Ramirez, Edwin
4761 Picturesque Dr
Colorado Springs, CO 80917                  18256    9/25/2020    24 Hour Fitness Worldwide, Inc.                            $1,619.76                                                           $1,619.76
Ramirez, Elva M.
510 w. Kendall st.
Corona, CA 92882                            23893    10/2/2020    24 Hour Fitness Worldwide, Inc.         $150,000.00                                                                          $150,000.00

                                                                                    Page 1276 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 395 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ramirez, Erick
9729 Westview Dr.
Houston, TX 77055                             13893    9/14/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Ramirez, Fernando
3025 Deakin St
Berkeley, CA 94705                            25826    10/21/2020    24 Hour Fitness Worldwide, Inc.                 $87.86                                                                             $87.86
Ramirez, Fernando
454 Acero Pl
Chula Vista, CA 91910                         20320    9/30/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Ramirez, Frank
709 Moby Dick Lane
Oxnard, CA 93030                              24619    10/6/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
Ramirez, Gabriela
179 Haas Avenue, Apt. 5
San Leandro , CA 94577                        19703    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ramirez, Humberto
17979 SW Arbela Ct
Beaverton, OR 97003                           20361    9/30/2020    24 Hour Fitness United States, Inc.                                             $63.98                                              $63.98
Ramirez, Humberto
17979 SW Arbela Ct.
Beaverton, OR 97003                           19562    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Ramirez, Jackie
2925 Granite Park Lane
Elk Grove, CA 95758                           23729    10/2/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Ramirez, Jacqueline
15631 Williams St. 45
Tustin, CA 92780                              17102    9/22/2020    24 Hour Fitness United States, Inc.              $98.00                                                                             $98.00
Ramirez, James R
3012 Nature CT
Modesto, CA 96356                              8558     9/4/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Ramirez, John
2733 Agate St
Bakersfield, CA 93304-5303                    13753    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $9.00                                                                              $9.00
Ramirez, Jonthan A.
5258 Concha Drive
Mira Loma, CA 91752                            7127     9/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Ramirez, Josanna-Christia Marasigan
1350 N Escodido Blvd
Unit 21
Escondido, CA 92026                            9883     9/6/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Ramirez, Jose Antonio
4616 11th Ave
Sacramento, CA 95820                          10619     9/8/2020     24 Hour Fitness Worldwide, Inc.              $319.97                                                                              $319.97
Ramirez, Joshua
3205 Cedar Ridge Ct.
Friendswood, TX 77546                         14824    9/17/2020     24 Hour Fitness Worldwide, Inc.              $223.56                                                                              $223.56
Ramirez, Jr., Ralph
24810 Elison Court
Corona, CA 92883                              13975    9/15/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99


                                                                                        Page 1277 of 1763
                                                       Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 396 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Ramirez, Juan N
525 N. MacQuesten Pkwy, Apt 2A
Mt. Vernon, NY 10552                         7551     9/1/2020           24 New York LLC                     $1,975.00       $3,025.00                                                           $5,000.00
RAMIREZ, KRISTINE
4212 HIDDEN CRICKET
SANTA FE, NM 87507                          23932    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $37.29                                                                            $37.29
Ramirez, Lilian
5281 Sunny Orchard Lane
San Jose, CA 95135                          12581    9/14/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Ramirez, Linda
806 Ivy Drive
Pflugerville, TX 78660                       2344     8/5/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ramirez, Maria Cristina
714 Vessona CIR
Folsom, CA 95630                             2700    7/27/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Ramirez, Maria Cristina
714 Vessona CIR
Folsom, CA 95630                            18323    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Ramirez, Miguel Angel
6535 Southpoint Drive
Dallas, TX 75248                            14486    9/16/2020    24 Hour Fitness Worldwide, Inc.             $489.00                                                                              $489.00
Ramirez, Nelli
2733 Agate ST
Bakersfield , CA 93304-5303                 14165    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $38.23                                                                            $38.23
Ramirez, Raymond
552 Canyon Dr Unit 13
Oceanside, CA 92054                          3731    8/28/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Ramirez, Raymond
79 Rainbow Bridge Place
San Ramon, CA 94582                         12974    9/11/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Ramirez, Regina
1526 Higate Dr
San Jose, CA 95122                          26700    11/26/2020   24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Ramirez, Robert Lee
300 Strands Ct.
Newman, CA 95360                             4796    8/31/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
Ramirez, Robert Lee
300 Strands Ct.
Newman, CA 95360                             8974     9/6/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Ramirez, Roberto
77835 Michigan Dr
Palm Desert, CA 92211                       13703    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $63.98                                                                            $63.98
Ramirez, Sally Mercedes
P.O. Box 623
Riverside, CA 92502                         25471    10/13/2020   24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Ramirez, Yeovany Cheron
4844 Lancaster Dr NE Apt 234
Salem, OR 97305                             21824    10/1/2020    24 Hour Fitness Worldwide, Inc.             $173.68                                                                              $173.68




                                                                                    Page 1278 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 397 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ramirez, Yesenia
17835 Timber Branch Pl
Canyon Country, CA 91387                     19731    9/29/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Ramli, Hicham
1464 E Whitestone Blvd Ste 402
Cedar Park, TX 78613                          5421    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ramon, Miranda
c/o Glaze Garret, PLLC
P.O. Box 1599
Gilmer, TX 75644                             21822    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ramon, Miranda
Miranda Ramon in the care of
Glaze Garrett PLLC
P.O. Box 1599
Gilmer, TX 75644                             21829    10/1/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Ramoran, Leilani
114 Eulu St
Wailuku, HI 96793                            24642    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $52.04                                                                             $52.04
Ramos, Albert D
27768 Andrea Street
Hayward, CA 94544                             9932     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                $288.00                            $288.00
Ramos, Ana María
1535 Central Park Avenue
Apt D5
Yonkers, NY 10710                            23677    10/2/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Ramos, Carlo Brent
14707 Titus St. #24
Panorama City, CA 91402                      13137    9/12/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Ramos, Cassandra Anne
198 N Skyline Drive
Spc 71
Thousand Oaks, CA 91362                      18899    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ramos, Daniel
1540 N Gilpin St
Denver, CO 80218                              5367     9/1/2020     24 Hour Fitness Worldwide, Inc.           $15,000.00                                                                           $15,000.00
Ramos, Edgar
6139 Tampa Ave
Tarzana, CA 91335                            25724    10/20/2020 24 Hour Fitness United States, Inc.             $185.00                                                                              $185.00
Ramos, Guadalupe
1833 N. Diamond St
Orange, CA 92867                             19303    9/27/2020     24 Hour Fitness Worldwide, Inc.              $264.85                                                                              $264.85
Ramos, Jennifer
102 San Miguel Rd
Vallejo, CA 94590                            11381     9/9/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Ramos, Johanna
410 E. Pinehurst Ave
La Habra, CA 90631                           16550    9/23/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Ramos, John
348 Livorna Hts. Rd.
Alamo, CA 94507                              20939    9/30/2020    24 Hour Fitness United States, Inc.          $1,437.99                                                                           $1,437.99

                                                                                       Page 1279 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 398 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ramos, Jonathan
1023 Maple Ave
South Plainfield, NJ 07080                    7782     9/4/2020       24 Hour Fitness USA, Inc.               $2,111.98                                                                           $2,111.98
RAMOS, LETICIA
12107 STONEGATE LN
GARDEN GROVE, CA 92845                        6600     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $47.00                                                                            $47.00
Ramos, Marife
6083 Camden Circle
Citrus Heights, CA 95621                      6085     9/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Ramos, Melissa Ruth
6001 Birdcage St Apt 143
Citrus Heights, CA 95610                     13963    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ramos, Melvin
415 Pr 4732
Rhome, TX 76078                              26473    11/16/2020   24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Ramos, Nathan
1464 Mondana Place
Pittsburg, CA 94565                          22856    10/2/2020    24 Hour Fitness Worldwide, Inc.             $584.00                                                                              $584.00
Ramos, Nestor
1911 Morro Dr
Pittsburg, CA 94565                          26708    9/14/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Ramos, Priscilla
27361 Sierra Hwy Spc 274
Canyon Country, CA 91351                      6521     9/1/2020    24 Hour Fitness Worldwide, Inc.             $280.00                                                                              $280.00
Ramos, Robbie
802 Clemensen Ave
Santa Ana, CA 92705                           2726    8/18/2020    24 Hour Fitness Worldwide, Inc.             $888.00                                                                              $888.00
Ramos, Rosalyn
16312 Nw 40 Ct
Opa-Locka, FL 33054                           6615     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,518.00                                                                           $1,518.00
Ramos, Rosalyn
16312 Nw 40 Ct
Miami, FL 33054                               691      7/8/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                         $1,500.00                          $1,500.00
Ramos, Stella
1810 No. Willowspring Dr
Encinitas, CA 92024                          17689    9/22/2020    24 Hour Fitness Worldwide, Inc.                             $187.49                                                              $187.49
Ramos, Vanessa C.
4046 N. Goldenrod Rd #198
Winter Park, FL 32792                        26288    11/9/2020    24 Hour Fitness Worldwide, Inc.            $1,259.99                                                                           $1,259.99
Ramos, Willis
5835 Desert View Drive
La Jolla, CA 92037                            4107    8/28/2020    24 Hour Fitness Worldwide, Inc.         $200,000.00                                                                          $200,000.00
Ramos, Yusnavy
2918 Silverplume Dr
Apt C1
Fort Collins, CO 80526                       16001    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Ramos-Young, Darryl
366 Marie Ave.
Los Angeles, CA 90042                         3416    8/27/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99


                                                                                     Page 1280 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 399 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ramos-Young, Darryl
366 Marie Ave.
Los Angeles, CA 90042                         3477    8/27/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
RAMSAROOP, ROGER
12 MUHLEBACH CT
FAR ROCKAWAY, NY 11691                       25923    10/24/2020          24 New York LLC                      $999.74                                                                              $999.74
Ramsay, Toshiko
413 Bolsa Dr
Las Vegas, NV 89110                           3053    8/10/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Ramsey, Christina
3311 Tyler Cv
Round Rock,, TX 78664                        15993    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $45.45                                                                            $45.45
Ramsingh, Ishwar
17135 NW 23rd St
Pembroke Pines, FL 33028                     26499    11/17/2020   24 Hour Fitness Worldwide, Inc.             $125.57                                                                              $125.57
Rand Industries, Inc.
c/o Bast Amron LLP
Attn: Jaime Leggett, Esq.
1 SE 3rd Avenue, Suite 1400
Miami, FL 33131                              23049    10/2/2020       24 Hour Fitness USA, Inc.            $898,584.82                                                                          $898,584.82
Rand Industries, Inc.
c/o Bast Amron LLP
Attn: Jaime Leggett, Esq.
1 SE 3rd Avenue, Suite 1400
Miami, FL 33131                              23287    10/2/2020       24 Hour Fitness USA, Inc.                                                                              $32,131.82          $32,131.82
Rand, Keith J.
8623 Rugby Drive
West Hollywood, CA 90069                     18595    9/24/2020       24 Hour Fitness USA, Inc.                               $1,500.00                                                           $1,500.00
Randall, Mark
1802 Avenida La Posta
Encinitas, CA 92024                          20599    9/30/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Randall, Ruby
1802 Avenida La Posta
Encinitas, CA 92024                          18431    9/30/2020    24 Hour Fitness Worldwide, Inc.             $770.00                                                                              $770.00
Randall, Verla Loomis
P.O. Box 409
Piru, CA 93040-0409                          19143    9/25/2020       24 Hour Fitness USA, Inc.                    $99.00                                                                            $99.00
Randhawa, Upinder
700 S Abel St
Unit 400
Milpitas, CA 95035                           25346    10/12/2020   24 Hour Fitness Worldwide, Inc.             $103.98                                                                              $103.98
Randle, Joy
2082 Promontory Point Lane
Gold River, CA 95670                         21914    9/30/2020    24 Hour Fitness Worldwide, Inc.             $640.00                                                                              $640.00
Randlette, Lisa
3424 Overhulse Road NW
Olympia, WA 98502                            25610    10/16/2020   24 Hour Fitness Worldwide, Inc.             $218.51                                                                              $218.51
Randolph, Angela
PO Box 22931
Houston, TX 77227                            15108    9/17/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00

                                                                                     Page 1281 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 400 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
RANDOLPH, FLOYD
553 E ANGELENO AVE
UNIT D
BURBANK, CA 91501                            4573    8/29/2020     24 Hour Fitness Worldwide, Inc.              $443.99                                                                              $443.99
Randolph, Kathy S
46 Monte Vista
Lagina Hills, CA 92653                      12177     9/9/2020              RS FIT CA LLC                                      $3,025.00                                                           $3,025.00
Randolph, Kathy
46 Monte Vista
Laguna Hills, CA 92653                       7503     9/3/2020    24 Hour Fitness United States, Inc.          $3,000.00                                                                           $3,000.00
Randolph, Steven
PO Box 9612
Newport Beach, CA 92658                     16208    9/17/2020        24 Hour Fitness USA, Inc.                $3,000.00                                                                           $3,000.00
Rang, Somneang
10503 NE 94th St
Vancouver, WA 98662                         10662     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ranga, Venkata
5401 Fulham Lane
Mckinney, TX 75071                          24552    10/4/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Ranganath, Sampath
7173 Queensbridge Way
San Jose, CA 95120                           7819     9/4/2020        24 Hour Fitness USA, Inc.                 $599.92                                                                              $599.92
Rangaraj, Jay
2217 Scenic Dr
Plano, TX 75025-4733                        16754    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Rangel, Alexander
1257 E Avenue R-4
Palmdale, CA 93550                          23747    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $233.94                                                              $233.94
Rangel, Michelle
2532 Rio Bravo Circle
Sacramento, CA 95826                         967     7/10/2020    24 Hour Fitness United States, Inc.                                                               $0.00                              $0.00
Rangel, Savannah M
4514 Wild Rose Hill Lane
Richmond, TX 77469                          27387     2/9/2021     24 Hour Fitness Worldwide, Inc.                              $135.00            $0.00                                             $135.00
Rangi, Harinder
5506 Almond Falls Way
Rancho Cordova, CA 95742                    20957    9/30/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Ranjbar, Alex M.
244 Front Street #4R
NYC, NY 10038-1704                          16543    9/28/2020     24 Hour Fitness Worldwide, Inc.                               $33.01                                                               $33.01
Ranjbar, Iraj M.
1603 Treasure Oaks Dr.
Katy, TX 77450-5088                         18942    9/28/2020     24 Hour Fitness Worldwide, Inc.                               $35.72                                                               $35.72
Rankin, Jeff
PO Box 4220
Oakland, CA 94614                           17486    9/23/2020    24 Hour Fitness United States, Inc.              $29.00                                                                             $29.00
Rankin, Kenda K.
38120 Via Taffia
Murrieta, CA 92563                           1734    7/15/2020    24 Hour Fitness United States, Inc.              $26.56                                                                             $26.56


                                                                                      Page 1282 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 401 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Rankin, Kenda K.
38120 Via Taffia
Murrieta, CA 92563                            26812    12/1/2020    24 Hour Fitness Worldwide, Inc.                 $26.56                                                                            $26.56
Rankine, Arlene
284 Sweeny St.
San Francisco, CA 94134                       22224    10/1/2020         24 San Francisco LLC                                  $1,000.00                                                           $1,000.00
Ransdell, Deborah
8512 Selway Drive
Austin, TX 78736                              11994     9/9/2020    24 Hour Fitness Worldwide, Inc.             $324.74                                                                              $324.74
Ransom, Michael
223 Clifton Road
Pacifica, CA 94044                             8330     9/3/2020    24 Hour Fitness Worldwide, Inc.                             $100.00                                                              $100.00
Ranson, Kim E
10019 Baffin Dr
San Diego, CA 92126                           23367    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,640.00                                                                           $1,640.00
Rao, Anita
147 Hopper Lane
Folsom, CA 95630                              13604    9/13/2020    24 Hour Fitness Worldwide, Inc.                             $214.99                                                              $214.99
Rao, Suresh
147 Hopper Lane
Folsom, CA 95630                              13212    9/13/2020    24 Hour Fitness Worldwide, Inc.                             $214.99                                                              $214.99
Rao, Yong
242 Bonita Lane
Foster City, CA 94404                         12256    9/13/2020       24 Hour Fitness USA, Inc.                $250.83                                                                              $250.83
Rapaelian, Pierre K.
533 S. Hudson Ave., Apt. 1
Pasadena, CA 91101                            16112    9/17/2020    24 Hour Fitness Worldwide, Inc.            $2,612.00                                                                           $2,612.00
RAPANAN, LOLITA
3113 203 RD ST SW
LYNNWOOD, WA 98036                            17970    9/24/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Rapattoni, Julie
28311 Oceana del Mar
San Juan Capistrano, CA 92675                 23218    10/6/2020    24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
Rapattoni, Linda
12915 Park Place Unit 201
Hawthorne, CA 90250                            7668     9/2/2020    24 Hour Fitness Worldwide, Inc.                             $199.99                                                              $199.99
Rapley, Eric S.
12 Via Olorosa
Rancho Santa Margarita, CA 92688               7694     9/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Rapp, Hunter
704 Pacific Cove Drive
Port Hueneme, CA 93041                         3501    8/27/2020    24 Hour Fitness Worldwide, Inc.             $245.11                                                                              $245.11
Rappa, Sophia
267 Marjorie Blvd
Longwood, FL 32750                             9604     9/6/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Raquel Krelle parent for minor Owen Isa
606 N Palm Dr
Beverly Hills, CA 90210                       15112    9/17/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00




                                                                                      Page 1283 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 402 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Rasekhi, Bijan
1012 E Yale Ave
Salt Lake City, UT 84105                      25176    10/11/2020   24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Rasfeld, Sebastian
12918 Hesby St.
Sherman Oaks, CA 91423                         7360     9/2/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Rashtian, David
26833 Hot Springs Place
Calabasas, CA 91301                           17063    9/22/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Raska, Candise
3010 Nasa Parkway
Apt 204
Seabrook, TX                                   4165    8/27/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Raskin, Julie
1585 El Dorado Ave
Santa Cruz , CA 95062                         24456    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,520.00                                                           $1,520.00
Rasmussen, Kyle A
11736 Briar Glen Ln
Sandy, UT 84092                               18428    9/26/2020    24 Hour Fitness Worldwide, Inc.             $160.98                                                                              $160.98
Rasmussen, Randy
765 10th St
Lake Oswego, OR 97034                         21382    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Rasmussen, Roland S.
5351 Marietta Ave.
Garden Grove, CA 92845                        12152     9/9/2020    24 Hour Fitness Worldwide, Inc.             $166.60                                                                              $166.60
Rasooli, Saifurahman
5107 Norma Way #18
Livermore, CA 94550                            5077    8/31/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
RASTAVAN, NAHID
4980 WINDY CIRCLE
YORBA LINDA, CA 92867                         21748    10/1/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Rastein, Jennifer
26833 Hot Springs Place
Calabasas, CA 91301                           16319    9/22/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Ratanasena, Eva
2484 San Saba St
Tustin, CA 92782                               2400    7/23/2020       24 Hour Fitness USA, Inc.                $112.97                                                                              $112.97
Ratchford, Betty
2549 Vista Verde Dr.
San Jose, CA 95148                            19089    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,041.88                                                                           $1,041.88
Raterman, Scott
9701 E Lliff Ave #2217
Denver, CO 80231                               4555    8/29/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Rathkamp, Laura S
46 Mustang Court
Danville, CA 94526                             9363     9/7/2020    24 Hour Fitness Worldwide, Inc.             $694.30                                                                              $694.30
Rathkamp, Paul Johnson
46 Mustang Court
Danville, CA 94526                             9812     9/7/2020    24 Hour Fitness Worldwide, Inc.             $694.30                                                                              $694.30


                                                                                      Page 1284 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 403 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Ratliff, Charles
2710 Cormier Dr.
Bakersfield, CA 93311                        18660    9/24/2020       24 Hour Fitness USA, Inc.                                 $99.00                                                               $99.00
Ratliff, Danielle
6152 Newell ct
Fontana, CA 92336                             1170     7/9/2020    24 Hour Fitness Worldwide, Inc.            $1,541.00                                                                           $1,541.00
RATNA, NAVA
950 PROSPECT AVENUE
VALLEJO, CA 94592                            10339     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Ratto, Ted
208 Lloyd St
Livermore , CA 94550                          6865     9/2/2020    24 Hour Fitness Worldwide, Inc.             $850.00                                                                              $850.00
Rattu, Kathy-Kuldip S.
161 Cape Elizabeth Ct.
Vallejo, CA 94591                            25099    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $74.61                                                                            $74.61
Raturi, Minakshi S
11107 Travis Gulch
Charlotte, NC 28277                          25484    10/14/2020      24 Hour Fitness USA, Inc.             $10,000.00                                                                           $10,000.00
Raub, Constance
2750 Black Canyon Road
Colorado Springs, CO 80904                   13580    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,255.40                                                                           $1,255.40
Raub, Constance
2750 Black Canyon Road
Colorado Springs, CO 80904                   17347    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,255.40                                                                           $1,255.40
Rauchwerger, Diane
147 Cromart Ct.
Sunnyvale, CA 94087                          19497    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Rauchwerger, George
147 Cromart Ct.
Sunnyvale, CA 94087                          19882    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Raudez, Aurora
663 Baden Ave Unit K
South Francisco, CA 94080                    25212    10/11/2020   24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Raut, Vijay
52 Chumalia St
San Leandro, CA 94577                         4470    8/28/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Raven, Toni
135 west 88th place
Los Angeles , CA 90003                       16303    9/23/2020    24 Hour Fitness Worldwide, Inc.                  $0.00        $0.00                                                                $0.00
Ravikumar, Adarsh
7702 Creekside Drive
Pleasanton, CA 94588                         10036     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $40.00                                                                            $40.00
Ravikumar, Akshay
7702 Creekside Drive
Pleasanton, CA 94588                         10223     9/7/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Ravikumar, Kalpana
2717 Parton Circle
Lancaster, CA 93536                           6147     9/3/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99




                                                                                     Page 1285 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 404 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ravipudi, Subba
14 Marquesa
Dana Point, CA 92629                          15668    9/19/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Raw Data, Inc.
400 37th Ave
San Mateo, CA 94403                            1011     7/8/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Rawls, Amy
2910 Greens Ferry Court
Richmond, TX 77406                             2071    7/29/2020     24 Hour Fitness Worldwide, Inc.                 $34.63                                                                             $34.63
Ray Chambers, Dennis Leonard
8709B Rockingham Terr.
Kissimmee, FL 34747                           26284    11/9/2020     24 Hour Fitness Worldwide, Inc.                 $62.94                                                                             $62.94
Ray, David
101 Mission Siena Terrace
Fremont, CA 94539                              9392     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Ray, Dwayne Edwards
160 Warburton Ave, 15. C
Yonkers, NY 10701                              3075    8/10/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
RAY, EVELYN
304 S. HEALY AVENUE
SCARSDALE, NY 10583                           23809    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Ray, Jemel
3617 Chapman Lane
Inglewood, CA 90305                           19506    9/29/2020     24 Hour Fitness Worldwide, Inc.              $158.00                                                                              $158.00
Ray, Joseph
580 Gardenia Circle
Titusville, FL 32796                          12662    9/11/2020     24 Hour Fitness Worldwide, Inc.              $836.00                                                                              $836.00
Ray, Lara
226 Lightwood Street
Camarillo, CA 93012                           10978     9/8/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Ray, Madhusri
2000 Pasqual Dr.
Roseville, CA 95661                           19257    9/29/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Raya, Lucero
7769 Megan Ann Way
Antelope, CA 95843                            13786    9/14/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Raybould, David I
8552 Aqueduct Ave
North Hills, CA 91343                          3635    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $100.00                                                              $100.00
Rayikanti, Harish
3600 Woodchase Dr, I-119
Houston, TX 77042                              2511    7/27/2020        24 Hour Fitness USA, Inc.                                                  $102.27          $102.27                            $204.54
Raymond Construction Co., Inc.
Attn: Tammy Dailey
3100 Research Drive, Ste 100
Richardson, TX 75082                          21298    10/1/2020        24 Hour Fitness USA, Inc.                                              $263,624.00                                         $263,624.00
Raymond Construction Co., Inc.
Attn: Tammy Dailey
3100 Research Drive, Ste 100
Richardson, TX 75082                          20651    10/1/2020        24 Hour Fitness USA, Inc.             $557,899.00                                                                          $557,899.00

                                                                                        Page 1286 of 1763
                                                         Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 405 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Raymond Construction Co., Inc.
Attn: Tammy Dailey
3100 Research Drive, Ste 100
Richardson, TX 75082                          21439    10/1/2020       24 Hour Fitness USA, Inc.                                           $1,521,936.00                                       $1,521,936.00
Raymond Construction Co., Inc.
Attn: Tammy Dailey
3100 Research Drive, Ste 100
Richardson, TX 75082                          21645    10/1/2020       24 Hour Fitness USA, Inc.                                             $565,538.00                                         $565,538.00
Raymond, Patrick A.
1109 Teakwood Trl.
Pflugerville, TX 78660                        22413    10/1/2020       24 Hour Fitness USA, Inc.                               $1,680.00                                                           $1,680.00
Raymundo, Jeunesse
15 Olcese Ct
Daly City, CA 94015                           12290    9/11/2020    24 Hour Fitness Worldwide, Inc.             $129.00                                                                              $129.00
Rayner, Lindsay
4959 NW 59th Street
Tamarac, FL 33319                             11033     9/8/2020       24 Hour Fitness USA, Inc.                    $55.63                                                                            $55.63
Rayos, Joseph
17200 Septo Street
Northridge, CA 91325                           6253     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Raza, Daniel
17172 Harbor Bluffs Cr Apt C
Huntington Beach, CA 92649                     9328     9/5/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
RAZI, JODY
PO BOX 140335
Denver, CO 80214                              21369    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $58.80                                                                            $58.80
Razi, Reza
6150 Reseda Blvd. Apt. 211
Tarzana, CA 91335                             11232    9/10/2020    24 Hour Fitness Worldwide, Inc.          $20,000.00                                                                           $20,000.00
Razo, Nicholas
PO Box 71421
Bakersfield, CA 93387                         18882    9/26/2020    24 Hour Fitness Worldwide, Inc.             $199.00                                                                              $199.00
Razor, Mardell
43610 17th St. E.
Lancaster, CA 93535                            8039     9/3/2020    24 Hour Fitness Worldwide, Inc.             $657.98                                                                              $657.98
Re, Jennie
1012 North Second St.
New Hyde Park, NY 11040                       16323    9/17/2020    24 Hour Fitness Worldwide, Inc.             $239.88                                                                              $239.88
Read, Jeremy
15 Joaquin Road
Portola Valley, CA 94028-8114                  8514     9/5/2020       24 Hour Fitness USA, Inc.                    $32.19                                                                            $32.19
Read, Mika M
PO Box 81664
San Diego, CA 92138                           15302    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Read, Norman
2806 Sea Channel Dr
Seabrook, TX 77586                            11067     9/9/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Read, Peggy
10711 Chevy Chase Dr
Houston, TX 77042                             27084    12/14/2020   24 Hour Fitness Worldwide, Inc.             $225.00                                                                              $225.00

                                                                                      Page 1287 of 1763
                                                             Case 20-11568-KBO          Doc 72-2        Filed 04/19/21    Page 406 of 441


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address        Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
Read, Rob
11 Squire Ct
Alamo, CA 94507                                   12233    9/11/2020     24 Hour Fitness Worldwide, Inc.              $443.99                                                                              $443.99
Reagan Electric, LLC
Attn: John R. Smith
8743 Doves Fly Way
Laurel, MD 20723-1247                             22443    10/1/2020        24 Hour Fitness USA, Inc.              $19,612.50        $4,020.00                                                          $23,632.50
Reagh, Gordon
933 11th Street Unit 2
Santa Monica, CA 90403                             2907     8/6/2020     24 Hour Fitness Worldwide, Inc.              $553.87                                                                              $553.87
Real, Rachel
759 Pidgeon St
San Diego, CA 92114                                8857     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Reales, Manuel
320 S 25th St
Richmond, CA 94804                                 7208     9/4/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Realty Income Corporation
Ballard Spahr LLP
Craig Solomon Ganz
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                                 21958    10/1/2020        24 Hour Fitness USA, Inc.             $389,358.10                                                                          $389,358.10
Realty Income Corporation
Ballard Spahr LLP
Craig Solomon Ganz, Katherine Anderson Sanchez
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                                 21902    10/1/2020     24 Hour Fitness Worldwide, Inc.          $623,265.53                                                                          $623,265.53
Realty Income Corporation
Craig Solomon Ganz
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                                 21588    10/1/2020    24 Hour Fitness United States, Inc.       $389,358.10                                                                          $389,358.10
Realty Income Corporation
Craig Solomon Ganz
Katherine E. Anderson Sanchez
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                                 21910    10/1/2020        24 Hour Fitness USA, Inc.             $181,377.51                                                                          $181,377.51
Realty Income Corporation
Craig Solomon Ganz, Katherine Anderson Sanchez
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                                 22193    10/1/2020            24 New York LLC                   $623,265.53                                                                          $623,265.53
Reams, Jacqueline
2065 Kingwood Rd
Rohnert Park, CA 94928                             3925    8/28/2020    24 Hour Fitness United States, Inc.           $180.00                                                                              $180.00
Reaves, Stephanie S
5945 Martha Dr.
Watauga, TX 76148                                 11352     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                            Page 1288 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 407 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Rebar, Robert Desales
130 Monroe Street
Oceanside, CA 92057                           18682    9/26/2020     24 Hour Fitness Worldwide, Inc.             $1,300.00                                                                           $1,300.00
Rebolledo, Lisa
7124 Ohio River Dr
Eastvale, CA 91752                            27436    2/25/2021        24 Hour Fitness USA, Inc.                 $249.96                                                                              $249.96
Recendez, Cesar
7065 Cornerstone Ln
Stanton, CA 90680                             10685     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Recharte, Anthony Julius
1145 Belmont Ave Apt 202
Long Beach, CA 90804                           5336    8/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Rechnitz, Jared
978 Elkhart Place, Apt 1
Venice, CA 90291                              11604     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $162.50                                                              $162.50
Recht, Jenessa
13207 NE Failing Court
Portland, OR 97230                             7209     9/4/2020        24 Hour Fitness USA, Inc.                    $98.00                                                                             $98.00
Recinos, Blanca
4414 Reading Drive
Oxnard, CA 93033                              19509    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $58.32                                                                             $58.32
Recinos, Edgar D
2114 Bellevue Ranch
Santa Rosa , CA 95407                          2059    7/22/2020     24 Hour Fitness Worldwide, Inc.             $1,297.00                                                                           $1,297.00
Recinos, Edgar D
2114 Bellevue Ranch
Santa Rosa, CA 95407                          25686    10/16/2020    24 Hour Fitness Worldwide, Inc.             $1,038.08                                                                           $1,038.08
Recology Sonoma Marin
3400 Standish Ave
Santa Rosa, CA 95407                          17949    9/24/2020     24 Hour Fitness Worldwide, Inc.           $38,618.99                                                                           $38,618.99
Recology Sunset Scavenger
250 Executive Park Blvd Suite 2100
San Francisco, CA 94134                       24234    10/2/2020     24 Hour Fitness Worldwide, Inc.             $5,112.81                                                                           $5,112.81
Reconnu, Delia
848 West Foothill Boulevard
Unit E
Monrovia, CA 91016                            10772     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Rector, Michael
1030 Colt Circle
Castle Rock, CO 80109                          1156    7/10/2020    24 Hour Fitness United States, Inc.          $1,608.00                                                                           $1,608.00
Redd, Kristin
1088 S. Sycamore Street
Canby, OR 97013                                4399    8/29/2020     24 Hour Fitness Worldwide, Inc.              $269.16                                                                              $269.16
Redd, Kristin
1088 S. Sycamore Street
Canby, OR 97013                               23429    10/1/2020     24 Hour Fitness Worldwide, Inc.              $269.16                                                                              $269.16
Redden, Kaleb
106 N Cherry St
Falls Chruch, VA 22046                        20309    9/30/2020    24 Hour Fitness United States, Inc.           $162.25                                                                              $162.25


                                                                                        Page 1289 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 408 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Redding, Shannon and Matthew
3931 Prairie Clover Ln
Prosper, TX 75078-1787                         8559     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Reddington, Kevin
364 Rundgren Way
Folsom, CA 95630                               6964     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $57.00                                                                             $57.00
Reddish, Joshua
2939 Duvall Ridge Rd
Landover, MD 20785                             3048    8/13/2020        24 Hour Fitness USA, Inc.                 $469.99                                                                              $469.99
REDDY, AJAY
717 Berkshire Place
Milpitas, CA 95035                            14666    9/16/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Reddy, Jai
2162 Jackam Way
San Diego, CA 92139                           17907    9/24/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Reddy, Manoj
365 Pomelo Drive H23
Vista, CA 92081                                1425    7/14/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Reddy, Reginald
716 Hensley Ave #3
San Bruno , CA 94066                          21898    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Reddy, Sandhya
717 Berkshire Place
Milpitas, CA 95035                            13296    9/16/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Reddy, Sudhir P
12932 Topsham Bay
Apple Valley, CA 92308                        12923    9/11/2020    24 Hour Fitness United States, Inc.           $130.00                                                                              $130.00
Redman, Diana
5100 Bascule Avenue
Woodland Hills, CA 91364                       1218    7/10/2020        24 Hour Fitness USA, Inc.                    $67.01                                                                             $67.01
Redmond, Kevin
11130 Otsego Street
APT 532
North Hollywood, CA 91601                     19868    9/29/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Redmond, Leigh
1800 Fuller Wiser Rd. Apt. 711
Euless, TX 76039                              25533    10/14/2020       24 Hour Fitness USA, Inc.                 $190.70                                                                              $190.70
Reece, Angel
                                              17761    9/24/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Reed Engineering Group, Ltd.
2424 Stutz Drive, Suite 400
Dallas, TX 75235                               2838    7/27/2020        24 Hour Fitness USA, Inc.                $5,700.00                                                                           $5,700.00
Reed, Aileen
1114 Amelia Pl.
Escondido, CA 92026                           24916    10/5/2020     24 Hour Fitness Worldwide, Inc.              $214.92                                                                              $214.92
Reed, Allyssa
2037 Dunbar Way
Roseville , CA 95678                          14470    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $61.59                                                                             $61.59




                                                                                        Page 1290 of 1763
                                                      Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 409 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Reed, Ashley
1128 E, Stone Valley Way
Sandy, UT 84094                            10861     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $156.00                                                              $156.00
Reed, Ashley
1128 E. Stone Valley Way
Sandy, UT 84094                             9717     9/8/2020          24 San Francisco LLC                                    $156.00          $156.00                                             $312.00
Reed, Brian J
2005 Moonsail Ln.
Denton, TX 76210                            2584    8/13/2020     24 Hour Fitness Worldwide, Inc.              $136.50                                                                              $136.50
Reed, Chris
106 Midwick Drive
Milpitas, CA 95035                         24403    10/2/2020     24 Hour Fitness Worldwide, Inc.              $330.00                                                                              $330.00
Reed, Clifton
4504 Salisbury Drive
Carlsbad, CA 92010                         17853    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,577.00                                                                           $1,577.00
Reed, Cynthia
7601 Halliday Ave
Oakland, CA 94605                          21155    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                                                           $1,500.00
REED, DAVID L
78 COVERED BRIDGE RD
CARMICHAEL, CA 95608-5218                  10055     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                                $800.00                            $800.00
Reed, David
2388-A Alta Garden Lane
Sacramento, CA 95825                       15459    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Reed, Gina
11393 Newland St
Westminster, CO 80020                      26859    12/3/2020     24 Hour Fitness Worldwide, Inc.                 $45.00                                                                             $45.00
Reed, Irma
106 Midwick Drive
Milpitas, CA 95035                         23401    10/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Reed, Jack
6917 Heritage Oaks Dr.
Mansfield, TX 76063                         3410    8/27/2020        24 Hour Fitness USA, Inc.                    $83.00                                                                             $83.00
REED, JACKSON
7903 CHIANTI COURT
SUGAR LAND, TX 77479                       10988     9/9/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Reed, Jacquelin
1518 E. Adams Ave
Orange, CA 92867                           13827    9/14/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Reed, Janet L
P O Box 8024
Rancho Santa Fe, CA 92067                  16442    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,577.00                                                                           $1,577.00
Reed, Jennifer
27192 Hill Top Dr
Evergreen, CO 80439                         800     6/30/2020    24 Hour Fitness United States, Inc.              $72.78                                                                             $72.78
Reed, Jon
1529 Saint Alphonsus Way
Alamo, CA 94507                             4712    8/30/2020          24 San Francisco LLC                    $200.00                                                                              $200.00




                                                                                     Page 1291 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 410 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Reed, Jr., Harold S.
73 Vernon Street
Sewaren, NJ 07077                             7315     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $554.42                           $554.42                          $1,108.84
Reed, Kelly
PO Box 311
Elk Point, SD 57025                          16503    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $91.98                                                                             $91.98
Reed, Leslie J
1430 Colby Ave #102
Los Angeles, CA 90025                        11405    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
Reed, Michael
135-10 Grand Central Parkway
Apt 509
Jamaica, NY 11435                            17604    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Reed, Nathanael
215 East Okeefe Street #6
East Palo Alto, CA 94303                      3876    8/27/2020        24 Hour Fitness USA, Inc.                    $43.99                                                                             $43.99
Reed, Patrick
9372 West. Heaney Cir.
Santee, CA 92071                             14180    9/15/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Reed, Ransom
2908 NE 102nd Court
Vancouver, WA 98662                          25175    10/9/2020        24 Hour Fitness USA, Inc.                 $215.85                                                                              $215.85
Reed, Rodney
7601 Halliday Ave
Oakland, CA 94605                            21189    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $800.00                                                              $800.00
Reed, Sawang
1529 Saint Alphonsus Way
Alamo, CA 94507                               4748    8/30/2020          24 San Francisco LLC                    $200.00                                                                              $200.00
Reed, Stephanie A.
713 S. Sloan Ave.
Compton, CA 90221                            13065    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $92.00                                                                             $92.00
Reed, Stephen F
7115 S Mason Rd apt 814
Richmond, TX 77407                            743      7/7/2020     24 Hour Fitness Worldwide, Inc.                                                                $175.00                            $175.00
Reed, Terrance
860 Main St, Apt 5a
Hackensack, NJ 07601                         24445    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $3,500.00                        $3,500.00                          $7,000.00
Reed, Zachary
2831 Ashbourne Drive
Sacramento, CA 95821                          9368     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $65.46                                                                             $65.46
Reede, James
6008 Wynnewood Way
Sacramento, CA 95823                         19592    9/29/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Reeder, Jason
1035 SE Miller Street
Portland, OR 97202                           16761    9/21/2020        24 Hour Fitness USA, Inc.                 $586.59                                                                              $586.59
Rees, Marylyn
3014 Brillante
San Clemente, CA 92673                        835      7/6/2020    24 Hour Fitness United States, Inc.                           $499.98          $499.98          $499.98                          $1,499.94


                                                                                       Page 1292 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 411 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Reese, Andrea
348 Cayden Way
Cantonment, FL 32533                         20071    10/2/2020    24 Hour Fitness Worldwide, Inc.             $644.00                                                                              $644.00
Reese, James R.
25037 FEIJOA AVE.
LOMITA, CA 90717                             10657     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $199.00                                                              $199.00
Reese, Jennie Kaiser
7546 Navigator Circle
Carlsbad, CA 92011                            7203     9/2/2020    24 Hour Fitness Worldwide, Inc.             $300.24                                                                              $300.24
Reese, Laurie
17110 Fremont Lane
Yorba Linda , CA 92886                       10029     9/8/2020    24 Hour Fitness Worldwide, Inc.            $2,442.00                                                                           $2,442.00
Reese, Lyndsay
3446 Rosemont Drive
Sacramento, CA 95826                         13902    9/14/2020    24 Hour Fitness Worldwide, Inc.             $134.00                                                                              $134.00
Reese, Whitney D
2293 Casitas Avenue
Altadena, CA 91001                           26447    11/16/2020   24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Reetz, Natalie
1142 Fawcett Ave
unit806
Tacoma, WA 98402                             16604    9/21/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Reeves , Ryan C.
843 Grand Regency Pt. 101
Altamonte Springs, FL 32714                   4353    8/28/2020    24 Hour Fitness Worldwide, Inc.             $590.00                                                                              $590.00
Reeves, Benny B
PO Box 97
Montgomery, LA 71454                         26446    11/15/2020   24 Hour Fitness Worldwide, Inc.          $15,000.00                                                                           $15,000.00
Reeves, Charles C.
772 Duvall Ave.
Camarillo, CA 93010                           5321    8/30/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Reeves, Frank
8665 Lake Murray Blvd Unit 7
San Diego, CA 92119                           4025    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Reeves, Jr, Dennis
3953 47th Ln S
Lake Worth, FL 33461                          649      7/6/2020    24 Hour Fitness Worldwide, Inc.                 $42.18                                                                            $42.18
Reeves, Ryan C.
843 Grand Regency Pt.
Unit 101
Altamonte Springs, FL 32714                   228     6/23/2020    24 Hour Fitness Worldwide, Inc.             $590.00                                                                              $590.00
Refaee, David
1610 El Sereno Court
Los Altos, CA 94024                           3414    8/27/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Reflexis System's Inc
3 Allied Drive Suite 220
Dedham, MA 02026                             26198    11/4/2020    24 Hour Fitness Worldwide, Inc.          $73,987.91                                                                           $73,987.91
Reformado, Raul Oly R
3334 Angelico Way
San Jose, CA 95135                           10102     9/8/2020       24 Hour Fitness USA, Inc.                $700.00                                                                              $700.00

                                                                                     Page 1293 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 412 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Regalado, Austin Felix
83061 Touraline Avenue
Indio, CA 92201                                8652     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Regilus, Penina
652 Barron Ave
Woodbridge, NJ 07095                          15748    9/20/2020     24 Hour Fitness Worldwide, Inc.              $205.00                                                                              $205.00
Regional Centers Holding Group
1 World Trade Center, Suite 1130
Long Beach, CA 90831                           2074    7/22/2020     24 Hour Fitness Worldwide, Inc.              $480.87                                                                              $480.87
Regner, Breanna
601 Palm Dr 214
Glendale, CA 91202                             3440    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $76.60                                                                             $76.60
Rehberg, Chris
6920 Vera Cruz Court
Citrus Heights, CA 95621-4329                 26252    11/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Rehe, Stephanie
11860 Cardinal Ct.
Loma Linda, CA 92354                          21215    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Rehmtullah, Rashmeen
130 Angel Hollow Lane
Rosenberg, TX 77469                            8256     9/3/2020     24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97
Reiber, Tara
PO Box 801022
Dallas, TX 75380                               3895    8/28/2020    24 Hour Fitness United States, Inc.              $30.00                                                                             $30.00
Reich, Stefan James
PO Box 5216
Santa Cruz, CA 95063                          14528    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Reich, Thomas
2500 El Camino Real Apt. 419
Palo Alto, CA 94306                           22497    10/1/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Reichardt, Carolyn
5207 E Walkerton St
Long Beach, CA 90808                          24192    10/2/2020     24 Hour Fitness Worldwide, Inc.              $414.00                                                                              $414.00
Reichert, Lana
255 SW Harrison St., #25D
Portland, OR 97201                             4288    8/28/2020     24 Hour Fitness Worldwide, Inc.                             $1,826.00                                                           $1,826.00
Reichert, Thomas Andrew
255 SW Harrison St, Apt 25D
Portland, OR 97201                             3689    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $532.00                                                              $532.00
Reichert, Thomas Andrew
255 SW Harrison St, Apt 25D
Portland, OR 97201                             4620    8/29/2020     24 Hour Fitness Worldwide, Inc.                              $532.00                                                              $532.00
Reid, Brian Clifford
2665 SW 37th Ave Apt 1111
Miami, FL 33133                                1473    7/16/2020        24 Hour Fitness USA, Inc.                    $23.48                                                                             $23.48
Reid, Irma M.
3611 Highpoint Dr.
Rockwall, TX 75087                            25076    10/6/2020     24 Hour Fitness Worldwide, Inc.             $4,750.00                                                                           $4,750.00




                                                                                        Page 1294 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 413 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Reid, Lawson
1301 SW 88th Avenue
Pembroke Pines, FL 33025                     10933     9/9/2020    24 Hour Fitness Worldwide, Inc.             $329.99                                                                              $329.99
Reid, Ruth
3707 Hummer Road
Annandale, VA 22003                           4098    8/31/2020    24 Hour Fitness Worldwide, Inc.                             $325.00                           $325.00                            $650.00
Reid, Thomas Anthony
3611 Highpoint Dr
Rockwall, TX 75087                           25077    10/6/2020    24 Hour Fitness Worldwide, Inc.            $3,950.00                                                                           $3,950.00
Reid, Winston
796 Bergen Street
Brooklyn, NY 11238                           12928    9/12/2020    24 Hour Fitness Worldwide, Inc.                                                               $164.00                            $164.00
Reidenbach , Laura L.
2584 Park Wilshire Dr
San Jose , CA 95124                           7936     9/4/2020       24 Hour Fitness USA, Inc.                    $20.00                                                                            $20.00
Reidenbach, Edward J
2584 Park Wilshire Dr
San Jose, CA 95124                            6935     9/3/2020       24 Hour Fitness USA, Inc.                    $20.00                                                                            $20.00
Reider, Nancy
2557 S Adams St
Denver, CO 80210                             15763    9/21/2020    24 Hour Fitness Worldwide, Inc.                            $1,607.84                                                           $1,607.84
Reilly, Erin
2275 Valley Mill Road
El Cajon, CA 92020                            4986    8/30/2020    24 Hour Fitness Worldwide, Inc.                             $467.00                                                              $467.00
Reilly, Jill
160 N. Mine Canyon Road, Unit F
Orange, CA 92869-5850                        13823    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99
REINA, RENATE
225 St. Paul's Ave, Apt. 12M
Jersey City, NJ 07306                        25761    10/21/2020   24 Hour Fitness Worldwide, Inc.                 $39.00                                                                            $39.00
Reinecke, Thomas G.
27345 Ortega Hwy 130
San Juan Capistrano, CA 92675                12285    9/11/2020       24 Hour Fitness USA, Inc.                $130.00                                                                              $130.00
Reinhold, Sydney
11509 Fury Ln Unit 5
El Cajon, CA 92019                            452      7/1/2020    24 Hour Fitness Worldwide, Inc.            $1,577.00                                                                           $1,577.00
Reinhold, Sydney
11509 Fury Ln
Unit 5
El Cajon, CA 92019                            458      7/1/2020    24 Hour Fitness Worldwide, Inc.            $1,577.00                                                                           $1,577.00
Reis, Ilana
8012 E Lowry Blvd.
Denver, CO 80230                              635      7/7/2020       24 Hour Fitness USA, Inc.                $578.60                                                                              $578.60
Reis, Ilana
8012 E Lowry Blvd.
Denver, CO 80230                             14596    9/16/2020       24 Hour Fitness USA, Inc.                $644.00                                                                              $644.00
REISING, RACHEL
363 ANDERSON ROAD
ALAMEDA, CA 94502                             7652     9/3/2020    24 Hour Fitness Worldwide, Inc.                              $46.99                                                               $46.99


                                                                                     Page 1295 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 414 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Reisner, Fritzie
922 15th Ave. East
Seattle, WA 98112                              484     6/29/2020     24 Hour Fitness Worldwide, Inc.              $625.37                                                                              $625.37
Reiss, Howard
1383 East 17 Street
Brooklyn, NY 11230-6010                       11077     9/9/2020     24 Hour Fitness Worldwide, Inc.              $311.88                                                                              $311.88
Reisz, Tasha
10552 Iron Point Circle
Reno, NV 89521                                23373    10/2/2020     24 Hour Fitness Worldwide, Inc.              $469.00                                                                              $469.00
Reiter, John Peter
8728 Higdon Drive
Vienna, VA 22182                              18643    9/28/2020        24 Hour Fitness USA, Inc.                 $584.26                                                                              $584.26
Reiter, John Peter
8728 Higdon Drive
Vienna, VA 22182                              18986    9/28/2020     24 Hour Fitness Worldwide, Inc.              $584.26                                                                              $584.26
Reitman, Angelica
71-36 Little Neck Parkway
Glen Oaks, NY 11004                            972      7/9/2020    24 Hour Fitness United States, Inc.          $1,624.00                                                                           $1,624.00
Rekhtman, Lillian M
2634 East 19th Street
Brooklyn, NY 11235                            20962    9/30/2020     24 Hour Fitness Worldwide, Inc.              $119.97                                                                              $119.97
Releford, Nina
2622 21st Ave Sw
Puyallup, WA 98371                            11741    9/10/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Relekar, Meenal
7575 Skyline Blvd
Oakland, CA 94611                              4665    8/29/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Relekar, Meenal
7575 Skyline Blvd.
Oakland, CA 94611                              8945     9/5/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Reliant Energy Retail Services, LLC
Attention: Bankruptcy Department
P.O. Box 1046
Houston, TX 77251-9995                        21933    10/1/2020        24 Hour Fitness USA, Inc.                    $25.74                                     $118,544.53                        $118,570.27
Remedios, Monette
13815 Visions Drive
La Mirada, CA 90638                           24141    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Ren, Jiayi
1255 Harrison St, Apt 553
Seattle, WA 98109                              3024    8/14/2020     24 Hour Fitness Worldwide, Inc.              $938.06                                                                              $938.06
Ren, Kun
6429 San Anselmo Way
San Jose, CA 95119                             9217     9/5/2020     24 Hour Fitness Worldwide, Inc.              $260.00                                                                              $260.00
Ren, Meiyu
1095 Gardenia Ln.
Concord, CA 94520                             17296    9/24/2020     24 Hour Fitness Worldwide, Inc.              $322.20                                                                              $322.20
Ren, Ya
2428 Laura Ln
Mountain View, CA 94043                       20880    10/1/2020     24 Hour Fitness Worldwide, Inc.              $214.99                                                                              $214.99


                                                                                        Page 1296 of 1763
                                                                 Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 415 of 441


                                                                                                   Claim Register
                                                                                                In re RS FIT NW LLC
                                                                                                Case No. 20-11568

                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address            Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                      Amount                                           Amount           Amount
Renalds, Donald R R
7700 NE 72nd Avenue
B201
Vancouver, WA 98661                                    7286     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Renany, Soheila
2416 Lenai Circle
Corona, CA 92879                                      12258    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,267.00                                                                           $1,267.00
Renato, Jose
604 Oak Street
San Francisco, CA 94117                                9035     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $28.93                                                                             $28.93
Rencher, Damian
1102 W 91st
Los Angeles, CA 90044                                 12874    9/11/2020     24 Hour Fitness Worldwide, Inc.             $8,000.00                                                                           $8,000.00
Rendell, Arthur Edward
219 Carmelita Pl
Fremont, CA 94539                                      7120     9/1/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Rendon, Lorenzo
1480 Mariposa Way
Fairfield, CA 94533                                   21558    10/1/2020          24 San Francisco LLC                   $1,000.00                                                                           $1,000.00
Rene, Idony
1398 Summit Pines Blvd,
Apt 812
West Palm Beach, FL 33415                              1853    7/17/2020    24 Hour Fitness United States, Inc.              $60.00                                                                             $60.00
Reneo, Christina
9 Redwood Rd.
Denville, NJ 07834                                     6812     9/2/2020     24 Hour Fitness Worldwide, Inc.              $110.86                                                                              $110.86
Renner, Dennis K
1510 NE 45th Ave
Apt 1
Portland, OR 97213                                    12665    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,560.00                                                                           $1,560.00
Renoj, Nicol
5838 Quinn St
Bell Gardens, CA 90201                                 2187    7/23/2020        24 Hour Fitness USA, Inc.                 $940.00                                                                              $940.00
Renovista Ridge Master Property Owners Association
1380 Greg Street, Suite 208
Sparks, NV 89431                                      15786    9/22/2020     24 Hour Fitness Worldwide, Inc.                                             $2,301.00                                           $2,301.00
Renovista Ridge Master Property Owners Association
1380 Greg Street, Suite 208
Sparks, NV 89431                                      19924    9/28/2020     24 Hour Fitness Worldwide, Inc.                                             $2,301.00                                           $2,301.00
Renteria, Alvaro Octavio
1539 w D st
Ontario, CA 91762                                      716      7/7/2020     24 Hour Fitness Worldwide, Inc.              $819.00                                                                              $819.00
Renteria, Angelica
8221 Bellingham Ave.
North Hollywood, CA 91605                             16032    9/21/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Renteria, Jose
341 Conmur Street
South San Francisco, CA 94080                          2036    7/24/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00




                                                                                                Page 1297 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 416 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
REONAL, BONIFACIO GARCIA
9451 IMPERIAL AVENUE
GARDEN GROVE, CA 92844                      10198     9/7/2020     24 Hour Fitness Worldwide, Inc.              $165.00                                                                              $165.00
Repac, Jennifer
700 SW 62nd Blvd Apt 0183
Gainesville, FL 32607                       24904    10/8/2020    24 Hour Fitness United States, Inc.           $163.98                                                                              $163.98
Repetski, Jacqueline
506 Avery Dr
Sugar Land, TX 77479                        18059    9/25/2020     24 Hour Fitness Worldwide, Inc.              $168.22                                                                              $168.22
Repman, Rae Jane
9891 South Countrywood Drive
Sandy, UT 84092                             14904    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,824.00                                                                           $1,824.00
Republic Services, Inc
National Accounts
PO Box 99917
Chicago, IL 60696-7717                      11923    9/10/2020     24 Hour Fitness Worldwide, Inc.           $98,840.26                                                                           $98,840.26
Reseck Jr., John
88 Fulmar Ln.
Aliso Viejo, CA 92656                        5207     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $312.00                                                              $312.00
Resella, Rhodalyne Joy
27371 Parklane Way
Valencia, CA 91354                          25017    10/5/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Resneck-Sannes, Helen Rae
216 Suburbia ave
Santa Cruz, CA 95062                        14833    9/16/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Resultay, Erika
922 Holly Place
East Palo Alto, CA 94303                    26958    12/9/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
RETAIL ZIPLINE INC.
2370 MARKET STREET
SUITE 436
SAN FRANCISCO, CA 94114                     21031    9/30/2020        24 Hour Fitness USA, Inc.              $36,791.95                                                                           $36,791.95
Retamoza, Nadia
9592 Hillview Rd
Anaheim, CA 92804                           19477    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $65.00                                                                             $65.00
Retana, Angel
1120 Mahonia Ct.
Lake Mary, FL 32746                         14082    9/14/2020        24 Hour Fitness USA, Inc.                    $44.93                                                                             $44.93
Rethlake, Joann
9019 Corbridge Dr
Richmond, TX 77469                           3321    8/25/2020     24 Hour Fitness Worldwide, Inc.              $312.70                                                                              $312.70
RETIWALA, ARIF
935 GEARY ST
#510
SAN FRANCISCO, CA 94109                     26765    11/29/2020         24 San Francisco LLC                       $82.98                                                                             $82.98
Rettig, Brandy
9450 14th Ave. SW
Seattle, WA 98106                           21808    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $77.50                                                                             $77.50




                                                                                      Page 1298 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 417 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Reuven, Michal
1344 Arleen Ave
Sunnyvale, CA 94087                          11428    9/10/2020    24 Hour Fitness Worldwide, Inc.                             $550.00                                                              $550.00
Revell, Rich
26722 Moore Oaks Rd.
Laguna Hills, CA 92653                       15298    9/18/2020    24 Hour Fitness Worldwide, Inc.            $2,147.92                                                                           $2,147.92
Rexin, Susan
99 W 6th St
Pittsburg, CA 94565                           8487     9/4/2020    24 Hour Fitness Worldwide, Inc.                             $115.50                                                              $115.50
Reyer, Lisa Dawn
1115 Monterey Blvd
Hermosa Beach, CA 90254                      19626    9/28/2020    24 Hour Fitness Worldwide, Inc.             $189.58                                                                              $189.58
Reyes Egan, Narcisa
13352 Woodland Dr.
Tustin, CA 92780                             23050    10/2/2020    24 Hour Fitness Worldwide, Inc.             $408.33                                                                              $408.33
Reyes Parks, Rosa Elena
42 Cantata Dr
Mission Viejo, CA 92692                       7998     9/3/2020       24 Hour Fitness USA, Inc.                $436.88                                                                              $436.88
Reyes, Andy
785 E. 4th St. # C2
Brooklyn, NY 11218                           26095    10/29/2020   24 Hour Fitness Worldwide, Inc.             $252.00                                                                              $252.00
Reyes, Chris
9428 Valle Vista St
Windsor, CA 95492                             261     6/23/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Reyes, Chris
9428 Valle Vista St
Windsor, CA 95492                            14834    9/15/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Reyes, Creslyn
1188 Mission St Apt 2320
San Francisco, CA 94103                      14538    9/16/2020    24 Hour Fitness Worldwide, Inc.             $543.88                                                                              $543.88
Reyes, Edgar Arion
921 W St
Sacramento, CA 95818                         24392    10/2/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Reyes, Editha V
22402 Shady Elm Ter.
Diamond Bar, CA 91765                         4433    8/29/2020    24 Hour Fitness Worldwide, Inc.             $124.98                                                                              $124.98
Reyes, Emily
6403 E waterton Ave
Orange, CA 92867                             13151    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $46.00                                                                            $46.00
Reyes, Frankie J
9739 S Castle Ridge Cir
Highlands Ranch, CO 80129                    16935    9/22/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Reyes, Hugo
11227 S Central Ave
Los Angeles, CA 90059                         8603     9/5/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Reyes, Isabel
No address provided
                                             19719    9/29/2020    24 Hour Fitness Worldwide, Inc.          $50,000.00                                                                           $50,000.00




                                                                                     Page 1299 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 418 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Reyes, Juan Antonio
19417 Polden Hills Way
Pflugerville, TX 78660                        2436    7/27/2020    24 Hour Fitness United States, Inc.              $86.91                                                                             $86.91
Reyes, Juan Gabriel
9777 Bradford Summit St
Las Vegas, NV 89183                           6044    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Reyes, Karina L
12903 W. Greenwick Loop
Houston, TX 77085                             3168    8/12/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Reyes, Karina
3391 Via Benito St.
San Diego, CA 92111                          11663     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Reyes, Karla Perez
30715 Calle Chueca
San Juan Capistrano, CA 92675                 8519     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Reyes, Karla Villagomez
5435 Hanna Dr
Santa Barbara, CA 93111                       8736     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                $92.00                                              $92.00
REYES, LEO
12047 STEWARTON DRIVE
PORTER RANCH, CA 91326                        5171     9/1/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Reyes, Leslie
15103 Manzanares Rd
La Mirada, CA 90638                          13096    9/12/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
Reyes, Matthew Lucas
8340 SW 38th Street
Miami, FL 33155                               1668    7/14/2020        24 Hour Fitness USA, Inc.                 $102.69                                                                              $102.69
Reyes, Olvin
62 Yankee St
Brentwood, NY 11717                           7068     9/1/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
REYES, STEVE
18181 Monson Court
Yorba Linda, CA 92886                        19559    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Reyes, Xitlali
33442 5th St.
Union City, CA 94587                         13471    9/14/2020     24 Hour Fitness Worldwide, Inc.                                               $649.99                                             $649.99
Reyes-Putich, Faye
3359 Louis Paul Way
San Jose, CA 95148                           18193    9/22/2020    24 Hour Fitness United States, Inc.           $240.00                                                                              $240.00
Reyes-Rubi, Nancy
1011 Justin Avenue
Glendale, CA 91201                           16523    9/20/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Reymundo, Gloria
24016 Park Street
Hayward, CA 94541                             9372     9/6/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
Reyna, Jimmy
20 Canyon Dr.
San Francisco, CA 94112                      25475    10/13/2020         24 San Francisco LLC                    $600.00                                                                              $600.00




                                                                                       Page 1300 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 419 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Reyna, Maria
875 W 34Th St., Unit A
Long Beach, CA 90806                         19496    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $74.00                                                                             $74.00
Reyna, Rachel
1228 S Almond Ave.
Ontario, CA 91762                            22450    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Reynolds, Emily
322 Garrison Street Apt 107
Oceanside, CA 92054                          18299    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Reynolds, Jennifer Lea
8104 E Timor St
Long Beach, CA 90808                          4282    8/28/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Reynolds, Stephen
349 Connecticut Street
San Francisco, CA 94107                      10199     9/8/2020        24 Hour Fitness USA, Inc.                $1,380.00                                                                           $1,380.00
Reynolds, Thomas
2055 Chesapeake Road
Annapolis, MD 21409                           226     6/23/2020     24 Hour Fitness Worldwide, Inc.             $1,992.00                                                                           $1,992.00
Reynolds, Tyler J
407 Marty Lane
Unit 12
Petaluma, CA 94952                           10330     9/8/2020    24 Hour Fitness United States, Inc.           $429.00                                                                              $429.00
Reynolds, Vanessa
730 Holloway Ave
San Francisco, CA 94112                      26768    11/29/2020         24 San Francisco LLC                       $26.24                                                                             $26.24
Reynolds, Zoe
897 Buena Vista Way
Chula Vista, CA 91910                         1297    7/13/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Reynoso, Aura
3900 Bailey Avenue Apt 8J
Bronx, NY 10463                               7941     9/3/2020            24 New York LLC                          $45.00                                                                             $45.00
Reynoso, Carlos
737 E Sanderling Street
Ontario, Ca 91761                            27358     2/1/2021    24 Hour Fitness United States, Inc.              $45.99                                                                             $45.99
Reynoso, Cesar
1607 McDonald Ave
Wilmington , CA 90744                        16050    9/21/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Reynoso, Jesse
15202 Doty Ave
Lawndale, CA 90260                           11097     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Reynoso, Juventino
83694 Glendora Ridge Ave
Coachella, CA 92236                          16851    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $36.00                                                                             $36.00
Reza, Syed Sajjad
657 Huntington Dr
Highlands Ranch, CO 80126-4738               21882    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Rezabek, Paul
400 E Remington DR APT E326
Sunnyvale, CA 94087-2609                      8907     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $38.00                                                                             $38.00


                                                                                       Page 1301 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 420 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Rezaeian, Mehdi
3200 Parkwood Blvd Apt 1138
Plano, TX 75093                                6820     9/3/2020        24 Hour Fitness USA, Inc.                  $305.00                                                                             $305.00
Rezai, Lauren
2696 Antonio Drive
Camarillo, CA 93010                           22641    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Rezaii, Mohammad Garakani
19061 Austin Way
Saratoga, CA 95070                            22482    10/1/2020     24 Hour Fitness Worldwide, Inc.               $389.99                                                                             $389.99
Rezayat, Donya
6835 Maple Leaf Dr
Carlsbad, CA 92011                             4948    8/31/2020     24 Hour Fitness Worldwide, Inc.               $230.00                                                                             $230.00
Reznik, Igor
3115 Brighton 6th Street, Apt 2N
Brooklyn, NY 11235                            10479     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $31.50                                                                             $31.50
RH Management Resources
Robert Half
Attn: Amber Baptiste
PO Box 5024
San Ramon, CA 94583                            2767    7/24/2020    24 Hour Fitness United States, Inc.         $17,955.00                                                                          $17,955.00
Rhame, Nenita
Littlepage Booth Leckman
1912 W. Main St.
Houston, TX 77098                             25785    10/20/2020       24 Hour Fitness USA, Inc.             $2,500,000.00                                                                      $2,500,000.00
Rhea, Amanda M.
1121 Woodside Road Apt. J
Redwood City, CA 94061                        11947    9/10/2020     24 Hour Fitness Worldwide, Inc.               $147.24                                                                             $147.24
RHET Florin, LLC
Ballard Spahr LLP
Dustin P. Branch, Esq.
2029 Century Park East, Suite 1400
Los Angeles, CA 90067-2915                    24632    10/2/2020        24 Hour Fitness USA, Inc.             $1,715,696.75                                                     $98,807.93       $1,814,504.68
Rho, Chung Nam
David Rho
2301 E. Gladwick Street
Rancho Dominguez, CA 90220                    15312    9/18/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Rho, David Hyunjean
2301 E Gladwick Street
Rancho Dominguez, CA 90220                    15378    9/18/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Rho, James
2301 E Gladwick Street
Rancho Dominguez, CA 90220                    15308    9/18/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Rho, Kyoung Suk
C&R Legal Group, LLP
David H Rho
2301 E Gladwick Street
Rancho Dominguez, CA 90220                    15375    9/18/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Rhoads, Randy
983 Oak St
Costa Mesa, CA 92627                          11173     9/9/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00

                                                                                        Page 1302 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 421 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Rhodes, Marcia
19125 Pimlico Road
Apple Valley, CA 92308                        2351    7/20/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
Rhodes, Marcia
19125 Pimlico Road
Apple Valley, CA 92308                        4473    8/29/2020        24 Hour Fitness USA, Inc.                                 $750.00                                                              $750.00
Rhodes, Spencer
621 Riparian Way
Cary, NC 27519                               10261     9/8/2020        24 Hour Fitness USA, Inc.                    $93.98                                                                             $93.98
Rhodes-Hornsby, Kathleen
22240 Rolling Hill Lane
Yorba Linda, CA 92887                         3167    8/19/2020     24 Hour Fitness Worldwide, Inc.              $599.97                                                                              $599.97
Rhodes-Hornsby, Kathleen
22240 Rolling Hills Lane
Yorba Linda, CA 92887                         2931    8/19/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Rhodes-Hornsby, Kathleen
22240 Rolling Hills Lane
Yorba Linda, CA 92887                         3142    8/19/2020     24 Hour Fitness Worldwide, Inc.              $599.97                                                                              $599.97
Rhonda
421 Scrub Oak Dr
Lathrop , CA 95330                           13436    9/13/2020     24 Hour Fitness Worldwide, Inc.              $183.96                                                                              $183.96
Rialto Water Services
PO Box 60450
Los Angeles, CA 90060-0450                   22171    9/30/2020     24 Hour Fitness Worldwide, Inc.                                               $208.11                                             $208.11
Ribao, Amanda
659 Maalo Street
Kahului, HI 96732                             4130    8/28/2020        24 Hour Fitness USA, Inc.                $1,037.49                                                                           $1,037.49
Ribao, Amanda
Amanda Ribao
659 Maalo Street
Kahului, HI 96732                            22039    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,037.49                                                                           $1,037.49
Ribas, Mary Jo
5413 Kennedy Ave SE
Auburn, WA 98092                              3198    8/20/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Ribas, Sheena Ubungen
1330 Contra Costa Ave
Apt E-1
San Pablo, CA 94806                          14653    9/17/2020     24 Hour Fitness Worldwide, Inc.              $109.14                                                                              $109.14
Ribeiro, Charlyne
493 S. Lincoln Ave.
El Cajon, CA 92020                            5564    8/31/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Ricard, Kathy M
6224 Cory Street
Simi Valley, CA 93063                         1841    7/17/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Ricard, Kathy M
6224 Cory Street
Simi Valley, CA 93063                         2108    7/20/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Ricard, Kathy M
6224 Cory Street
Simi Valley, CA 93063                        14943    9/15/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98

                                                                                       Page 1303 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 422 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Rice, Elizabeth
9483 W Alemeda Ave
Lakewood, CO 80226                            1931    7/19/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Rice, Elizabeth
9483 W Alemeda Ave
Lakewood, CO 80226                           26013    10/5/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Rice, Heather
32 Glacier Drive
Morris Plains, NJ 07950                      10189     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Rice, Jason
1721 Colby Ave #4
Los Angeles, CA 90025                         2514    7/29/2020     24 Hour Fitness Worldwide, Inc.              $161.59                                                                              $161.59
Rice, Jennifer Janae
25815 NE Bald Peak Rd
Hillsboro, OR 97123                           5431    8/31/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                                                           $3,025.00
Rice, Joseph
4867 Boise Ave
San Diego, CA 92117                          15855    9/24/2020        24 Hour Fitness USA, Inc.                 $466.00                                                                              $466.00
Rice, Joy N.
223 S. Acacia Ave. #209
Compton, CA 90220                            12051     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Rice, Joyce A
8177 Arroyo Vista Dr.
Sacramento, CA 95823                         10717     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Rice, Robert Bryan
25815 NE Bald Peak Rd
Hillsboro, OR 97123                           4811    8/31/2020     24 Hour Fitness Worldwide, Inc.                             $3,025.00                                                           $3,025.00
Rice, Robert
3418 Sagehurst Dr.
Duarte, CA 91010                              4602    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $14.00                                                                             $14.00
Rich, Erica
PO Box 609
Newark, CA 94560                             10399     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
Rich, Lisa
2852 S Sandpiper Ave
Ontario, CA 91761                            24347    10/2/2020    24 Hour Fitness United States, Inc.           $109.00                                                                              $109.00
RICH, PETE
PO BOX 609
NEWARK, CA 94560                             10034     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
Richard Conn, as Putative Class Member
Employee Justice Legal Group, P.C.
Jacob Karczewski, Esq.
3055 Wilshire Blvd., Suite 1120
Los Angeles, CA 90010                        20531    9/30/2020        24 Hour Fitness USA, Inc.                             $5,000,000.00                                                      $5,000,000.00
Richard, Jeanetta
17201 Bluff Vista Ct
Riverside, CA 92503                           5037    8/30/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Richards, Alison
3290 W 19th Ave
Denver, CO 80204                             14678    9/16/2020     24 Hour Fitness Worldwide, Inc.              $340.00                                                                              $340.00

                                                                                       Page 1304 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 423 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Richards, Heather
6681 Cherry Creek Drive
Parker, CO 80134                              21338    10/1/2020        24 Hour Fitness USA, Inc.                 $417.92                                                                              $417.92
Richards, Leshawn
6804 Merion Ct
North Lauderdale, FL 33069                    21908    10/1/2020     24 Hour Fitness Worldwide, Inc.              $109.67                                                                              $109.67
Richardson Independent School District
c/o Perdue Brandon Fielder et al
Eboney Cobb
500 East Border Street, Suite 640
Arlington, TX 76010                            378     6/24/2020        24 Hour Fitness USA, Inc.                                               $13,812.16                                          $13,812.16
Richardson, Ahmand
938 S. Oak St.
Apt 1
Inglewood, CA 90301                           12089    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Richardson, Alva J.
2821 Wentworth
Houston, TX 77004                              9577     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $82.20                                                                             $82.20
RICHARDSON, ARTHUR A
43932 Kirkland Ave
Lancaster, CA 93535                            5115     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Richardson, Donna M.
29 Meghan Ln
Dracut, MA 01826-2587                         21897    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Richardson, Dorothy
6636 NE 32nd PL
Portland, OR 97211-6635                        264      7/1/2020    24 Hour Fitness United States, Inc.           $198.00                                                                              $198.00
Richardson, Dorothy
6636 NE 32nd PL
Portland, OR 97211-6635                       16117    9/17/2020    24 Hour Fitness United States, Inc.           $176.00                                                                              $176.00
Richardson, Ellen
1069 e 102nd st
Brooklyn, NY 11236                             8631     9/7/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Richardson, Eric
7012 SW 54th Ave
Portland, OR 97219                            26895    12/6/2020    24 Hour Fitness United States, Inc.           $875.00                                                                              $875.00
Richardson, Jisung
4461 Pacific Coast Highway
APT C301
Torrance, CA 90505                            10508     9/8/2020        24 Hour Fitness USA, Inc.                $1,600.00                                                                           $1,600.00
Richardson, John
10453 Sierra Vista Lane
La Mesa, CA 91941                              7692     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Richardson, Kamiya
4290 Mount Abernathy Ave, Unit #18
San Diego, CA 92117                           15948    9/21/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Richardson, Mary Michele
1464 Springfield Way
Upland, CA 91786                               9853     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                              $2,000.00                          $2,000.00


                                                                                        Page 1305 of 1763
                                                      Case 20-11568-KBO          Doc 72-2       Filed 04/19/21     Page 424 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Richardson, Noemi
2906 South Hobart Blvd
Los Angeles, CA 90018                       7313     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Richardson, Robert
3535 Maricopa St Apt 17
Torrance, CA 90503                         15825    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Richardson, Ryan
2244 Maplecrest Dr
Little Elm, TX 75068                       17368    9/23/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Richardson, Shannon
13001 E Bethany Pl
Aurora, CO 80014                            4234    8/27/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Richardson, Tracy
PO BOX 1466
Bakersfield, CA 93302                      13901    9/15/2020     24 Hour Fitness Worldwide, Inc.                $74.00                                                                              $74.00
RICHARDSON, VIJAYA
P.O. BOX 4666
PANORAMA CITY, CA 91412                     6064     9/2/2020     24 Hour Fitness Worldwide, Inc.              $207.50                                                                              $207.50
Richardson, Yvonne
3 Crested Oak Ct
San Ramon, CA 94583                        13555    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $886.27                                                              $886.27
Richelieu, Carole R
623 Inuwai Place
Honolulu, HI 96825                         21474    10/1/2020     24 Hour Fitness Worldwide, Inc.              $103.66                                                                              $103.66
Richeson, Kimberley
3513 Cottonwood Springs
The Colony, TX 75056                       14255    9/15/2020     24 Hour Fitness Worldwide, Inc.              $166.99                                                                              $166.99
Richey, Randall
1271 Mumford Dr.
Santa Ana, CA 92705                         7521     9/3/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Richiedei, Susan S
6224 29th Street N
Arlington, VA 22207                        18287    9/26/2020     24 Hour Fitness Worldwide, Inc.              $455.00                                                                              $455.00
Richman, Michael Steven
424 Broadmoor Dr.
Friendswood, TX 77546                      26161    11/3/2020     24 Hour Fitness Worldwide, Inc.              $132.49                                                                              $132.49
Richmond, Debbie
30 Arrivo Drive
Mission Viejo, CA 92692                    23723    10/6/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Richter, Deborah Lee
5462 SE 81st Ave
Hillsboro, OR 97123                         6230    8/31/2020     24 Hour Fitness Worldwide, Inc.              $358.33                                                                              $358.33
Richter, Paul
654 Vista San Rafael
San Diego, CA 92154                        25231    10/10/2020    24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Richter, Thomas Michael
5462 SE 81st Ave
Hillsboro, OR 97123                         5086    8/31/2020     24 Hour Fitness Worldwide, Inc.              $358.33                                                                              $358.33




                                                                                     Page 1306 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 425 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
RICK BERGER ELECTRICAL CONTRACTORS, INC.
C/O J D HERBERGER & ASSOCIATES, PC
11767 KATY FREEWAY, SUITE 920
HOUSTON, TX 77079                           22771    9/30/2020        24 Hour Fitness USA, Inc.                                              $161,374.50                                         $161,374.50
Rickard, Bryan
2082 Lindengrove St.
Westlake Village, CA 91361                   8993     9/5/2020     24 Hour Fitness Worldwide, Inc.                                               $187.50          $187.50                            $375.00
Rickard, Robert
10933 Huston Street
#105
North Hollywood, CA 91601                    4771    8/30/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Ricks, Ecleamus
19601 Vilamoura Street
Pflugerville, TX 78660                       8601     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Ricks, Tiffany
19601 Vilamoura Street
Pflugerville, TX 78660                       7802     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Rico Viloria, Melissa-Darlene
2442 Walker Drive
Fairfield, CA 94533                         13871    9/14/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Rico, Becky
7813 Juarez Way
Fair Oaks, CA 95628                          9884     9/7/2020        24 Hour Fitness USA, Inc.                                                                   $513.99                            $513.99
Rico, Gary
5736 Adelaide Ave
San Diego, CA 92115                         18442    9/27/2020     24 Hour Fitness Worldwide, Inc.                             $1,520.00                                                           $1,520.00
Rico, Miguel
1335 W Princeton St
Ontario, CA 91762                            7504     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Riddell, Linda M.
903 Ocean Drive
Boynton Beach, FL 33426                     18768    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                                $249.99                            $249.99
Riddell, Linda
903 Ocean Drive
Boynton Beach, FL 33426                      998      7/7/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Riddiough, Grant
2492 Pyramid Street
Livermore, CA 94550                          7108     9/2/2020     24 Hour Fitness Worldwide, Inc.              $467.00                                                                              $467.00
Riddle, Jerry
13315 Judah Ave
Hawthorne, CA 90250                         12658    9/11/2020     24 Hour Fitness Worldwide, Inc.              $119.04                                                                              $119.04
Riddle, Mack
30 Greenfield Drive
Moraga, CA 94556                             5685     9/2/2020        24 Hour Fitness USA, Inc.                    $76.40                                                                             $76.40
Ridge, Gregory William
18210 NE 159th Ave
Brush Prairie, WA 98606-8737                27382     2/8/2021     24 Hour Fitness Worldwide, Inc.                             $2,816.00                                                           $2,816.00
Ridge, Marva
6082 Old Quarry Loop
Oakland, CA 94605                           18123    9/25/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00

                                                                                      Page 1307 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21    Page 426 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Ridore, Evald M.
2030 Dracena Drive Apt 31
Los Angeles, CA 90027                       21482    10/1/2020     24 Hour Fitness Worldwide, Inc.              $180.43                                                                              $180.43
Riebling, Christopher
4 Cromwell Dr.
Chester, NJ 07930                           27542    4/15/2021        24 Hour Fitness USA, Inc.                $1,847.82                                                                           $1,847.82
RIEHL, MONICA
5350 ELGIN HILLS WAY
ANTELOPE, CA 95843                          16081    9/22/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Riel, Rich
9848 Apple Tree Drive #D
San Diego, CA 92124                          4512    8/29/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Riel, Rich
9848 Apple Tree Drive #D
San Diego, CA 92124                         24923    10/5/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Riela, John
2135 Westwood Dr
Camarillo, CA 93010                          9998     9/8/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Riemer, Tammy
130 Chapman Court
Vallejo, ca 94589                           18908    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Riesenweber, Katrin
16911 Bixby St. #37
San Diego, CA 92127                         12460    9/11/2020     24 Hour Fitness Worldwide, Inc.              $445.48                                                                              $445.48
Rifkin, Bennett
11504 Lone Point Court
Las Vegas, NV 89138                         19826    9/28/2020    24 Hour Fitness United States, Inc.          $1,848.00                                                                           $1,848.00
Rifkin, Bennett
11504 Lone Point Court
Las Vegas, NV 89138                         14995    9/17/2020    24 Hour Fitness United States, Inc.          $1,848.00                                                                           $1,848.00
Riggleman, Tom
7 Technology Circle
Columbia, SC 29203                          11337     9/2/2020     24 Hour Fitness Worldwide, Inc.          $206,664.77                                                                          $206,664.77
RIGHT MANAGEMENT INC
ATTN: DANIEL HILDEBRANDT
100 MANPOWER PLACE
MILWAUKEE, WI 53212                          1357    7/13/2020     24 Hour Fitness Worldwide, Inc.           $26,100.00                                                                           $26,100.00
Righter, William J
8341 N Dickens St.
Portland, OR 97203                           1916    7/17/2020        24 Hour Fitness USA, Inc.                                $9,826.99                                                           $9,826.99
Righter, William J
8341 N Dickens St.
Portland, OR 97203                          18280    9/25/2020        24 Hour Fitness USA, Inc.                              $39,078.91                                                           $39,078.91
Righter, William J
8341 N Dickens St.
Portland, OR 97203                           1034    7/17/2020    24 Hour Fitness United States, Inc.                        $38,450.20                                                           $38,450.20
Righter, William
8341 N Dickens
St. Portland, OR 97203                       1827    7/19/2020           RS FIT Holdings LLC                                   $9,826.99                                                           $9,826.99


                                                                                      Page 1308 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 427 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Riley, Amber
2929 Cowley Way #G
San Diego, CA 92117                          13506    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $62.99                                                                            $62.99
Riley, Jennifer & Eric
512 S. Perry St.
Denver, CO 80219                              5350     9/1/2020     24 Hour Fitness Worldwide, Inc.             $293.93                                                                              $293.93
Riley, JoAnn Renee
PO Box 2225
Victorville, CA 92393-2225                   27011    12/10/2020    24 Hour Fitness Worldwide, Inc.            $5,980.00                                           $20.00                          $6,000.00
Riley, JoAnn Renee
PO Box 2225
Victorville, CA 92393-2225                   27014    12/10/2020 24 Hour Fitness United States, Inc.           $5,980.00                                           $20.00                          $6,000.00
Riley, JoAnn Renee
PO Box 2225
Victorville, CA 92393-2225                   27018    12/10/2020       24 Hour Fitness USA, Inc.               $5,980.00                                           $20.00                          $6,000.00
Riley, John
PO Box 8414
Emeryville, CA 94662-0414                    16778    9/21/2020     24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Riley, Marcus T.
14803 Sycamore Side Way
Cypress, TX 77429                            11536     9/9/2020     24 Hour Fitness Worldwide, Inc.             $324.74                                                                              $324.74
Riley, Margaret
138 Mountain View Drive
Tustin, CA 92780                             21937    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Riley, Patrick
826 S Hobart Blvd Apt 207
Los Angeles, CA 90005-2711                   27051    12/12/2020    24 Hour Fitness Worldwide, Inc.                 $36.74                                                                            $36.74
Riley, Paul
716 S Evanston St
Aurora, CO 80012                             12778    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $63.00                                                                            $63.00
Rima, Sonya
6528 SW 114 Ave
Miami, FL 33173                               1095     7/9/2020        24 Hour Fitness USA, Inc.               $1,279.38                                                                           $1,279.38
Rima, Sonya
6528 SW 114 Ave
Miami, FL 33173                              17043    9/21/2020        24 Hour Fitness USA, Inc.               $1,279.38                                                                           $1,279.38
Rinaldi, Julie
416 Figueroa Street
Folsom, CA 95630                             15891    9/20/2020        24 Hour Fitness USA, Inc.               $1,155.00                                                                           $1,155.00
RINCON, EVA GARCIA
3609 192nd St Sw
Lynnwood , WA 98036                          26901    12/7/2020     24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Riner, James
9902 N Heather Dr.
Castle Rock, CO 80108                        24572    10/5/2020        24 Hour Fitness USA, Inc.                    $83.57                                                                            $83.57
Ring, Sarah
240 E 52nd St., Apt. 1R
New York, NY 10022                            8853     9/5/2020     24 Hour Fitness Worldwide, Inc.             $147.98                                                                              $147.98




                                                                                      Page 1309 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 428 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ringler, Sarah
231 W Haley St
Santa Barbara, CA 93101                      22272    10/2/2020     24 Hour Fitness Worldwide, Inc.              $596.27                                                                              $596.27
Ringo, Stephen
1295 Flowing Tide Dr.
Orlando , FL 32828                            8348     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ringoot, Cindy
10239 Daybreak Lane, Unit 3
Santee, ca 92071                             18838    9/30/2020    24 Hour Fitness United States, Inc.              $75.00                                                                             $75.00
Rinpoche, Gemang
765 Kizer St
Milpitas, CA 95035                           14901    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Rioja, Camilo
1420 E. Stearns Ave Apt. 4
La Habra, CA 90631                            7161     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                           $700.00                          $1,400.00
Riordan, Christopher P
6796 Corte Adalina
Carlsbad, CA 92009                           21651    10/1/2020        24 Hour Fitness USA, Inc.                              $32,194.00                                                           $32,194.00
Rios Chavez, Samantha Itzel
199 Laurie Medows Drive Unit 391
San Mateo, CA 94403                           1273    7/10/2020     24 Hour Fitness Worldwide, Inc.              $528.48                                                                              $528.48
Rios, Daisy
46 Grove St.
Bergenfield, NJ 07621                        26075    10/29/2020         24 San Francisco LLC                    $300.00                                                                              $300.00
Rios, Jasmine
2863 Hereford LN
Tracy, CA 95377                              25079    10/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Rios, Juan Alfredo
243 N Meridian Ave Spc 07
San Bernardino, CA 92410                      4278    8/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Rios, Maria
739 Van Wig Avenue
La Puente, CA 91746                          23491    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Rios, Yesmi
5322 Thistle Wind Drive
Las Vegas, NV 89135                          15980    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,799.76       $1,799.76                        $1,799.76                          $5,399.28
Ripani, Robert Allen
11039 Orleans River CT.
Rancho Cordova, CA 95670                     17920    9/24/2020        24 Hour Fitness USA, Inc.                 $190.00                                                                              $190.00
Ripley, Jason
3615 E. Oquendo RD.
Las Vegas, NV 89120                           5544    8/31/2020     24 Hour Fitness Worldwide, Inc.              $408.00                                                                              $408.00
Rippner, Joan
921 10th St. #115
Santa Monica, CA 90403                        5220    8/28/2020    24 Hour Fitness United States, Inc.           $924.00                                                                              $924.00
Riser, Shirley
214 Birchwood
Cedar Hill, TX 75104                          6620     9/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00




                                                                                       Page 1310 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 429 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Riser, Tami
27035 Sunningdale Way
Valley Center, CA 92082                       13041    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $90.75                                                                             $90.75
Rising Sail Westlake, LLC
c/o Kell C. Mercer, PC
1602 E. Cesar Chavez Street
Austin, TX 78702                              17811    9/24/2020        24 Hour Fitness USA, Inc.             $1,146,500.55                                                                      $1,146,500.55
Rising Sail Westlake, LLC
c/o Kell C. Mercer, PC
1602 E. Cesar Chavez Street
Austin, TX 78702                              17812    9/24/2020    24 Hour Fitness United States, Inc.       $1,146,500.55                                                                      $1,146,500.55
Rising Sail Westlake, LLC
c/o Kell C. Mercer, PC
1602 E. Cesar Chavez Street
Austin, TX 78702                              24524    8/20/2020        24 Hour Fitness USA, Inc.             $1,148,500.56                                                                      $1,148,500.56
Rising Sail Westlake, LLC
c/o Kell C. Mercer, PC
1602 E. Cesar Chavez Street
Austin, TX 78702                              24747    8/20/2020    24 Hour Fitness United States, Inc.       $1,146,500.55                                                                      $1,146,500.55
Ristich, Sarah L.
4970 Huasna Townsite Rd.
Arroyo Grande, CA 93420                       22657    10/1/2020     24 Hour Fitness Worldwide, Inc.               $437.43                                                                             $437.43
Ristich, Sarah
4970 Huasna Townsite Rd.
Arroyo Grande, CA 93420                        2302    7/23/2020     24 Hour Fitness Worldwide, Inc.               $437.43                                                                             $437.43
Risucci, Anthony
6350 Christie Avenue, Apt. 10
Emeryville, CA 94608                          20739    9/30/2020     24 Hour Fitness Worldwide, Inc.               $496.93                                                                             $496.93
Ritchie, Tamara
5246 W. Bellfort St
Houston, TX 77035                             17565    9/29/2020     24 Hour Fitness Worldwide, Inc.               $567.00                                                                             $567.00
Riter, jill
148 Natalie Dr.
Moraga, CA 94556                               6397     9/3/2020     24 Hour Fitness Worldwide, Inc.               $425.00                                                                             $425.00
Ritter, Alice
6429 Ichabod Pl.
Falls Church, VA 22042                        26592    11/22/2020    24 Hour Fitness Worldwide, Inc.             $1,652.99                                                                           $1,652.99
Ritz, Adam
20925 Clarin St
Woodland Hills, CA 91364                       8978     9/5/2020    24 Hour Fitness United States, Inc.            $175.00                                                                             $175.00
Rivalan, Gregory
5727 Honors Drive
San Diego, CA 92122                           27225     1/6/2021        24 Hour Fitness USA, Inc.                                 $449.99                                                              $449.99
Rivas, Amanda
3300 Canyon Lake Drive
Little Elm, TX 75068                           8580     9/4/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Rivas, Edwin
20029 Welby Way
Winnetka, CA 91306                             2556     8/7/2020     24 Hour Fitness Worldwide, Inc.               $700.00                                                                             $700.00


                                                                                        Page 1311 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 430 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Rivas, Francisco
24923 Thomas Ave
Hayward, CA 94544                            15903    9/20/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Rivas, Jadiel
401 E Mariposa St.
Altadena, CA 91001                            4381    8/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                           $0.00                              $0.00
Rivas, Melissa
1202 Ave L
South Houston, TX 77587                       2649     8/5/2020     24 Hour Fitness Worldwide, Inc.                 $35.00                                                                             $35.00
Rivas, Virginia
3034 Albany Crescent Apt 1d
Bronx, NY 10463                              14432    9/15/2020            24 New York LLC                       $399.00                                                                              $399.00
Rivas, Virginia
3034 Albany Crescent
Apt 1D
Bronx, NY 10463                               3903    8/31/2020            24 New York LLC                       $399.00                                                                              $399.00
Rivas, Virginia
3034 Albany Crescent
Apt 1D
Bronx, NY 10463                              17796    9/22/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Rivera, Alexander
8965 N Broadway #1312
Houston, TE 77034                            24222    10/2/2020    24 Hour Fitness United States, Inc.                            $90.90                                                               $90.90
Rivera, Brianna
8402 Strub Ave.
Whittier, CA 90605                            3571    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Rivera, Carlos
109 East pioneer
Redlands, CA 92374                            1341    7/13/2020    24 Hour Fitness United States, Inc.           $119.97                                                                              $119.97
Rivera, Diana
4353 Don Tomaso Dr. Apt 10
Los Angeles, CA 90008                        16679    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $76.98                                                                             $76.98
Rivera, Emanuel
1534 Monticello ST
Deltona, FL 32725                            12838    9/12/2020        24 Hour Fitness USA, Inc.                 $481.49                                                                              $481.49
Rivera, Esmeralda Dionisio
4992 Brookside Ave
Fontana, CA 92336                            15316    9/21/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Rivera, Esteban Solis
2111 Latham St #103
Mountain View, CA 94040                      11666     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Rivera, Everardo Gutierrez
297 S. Crocker Ave
Ventura, CA 93004                            17843    9/24/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Rivera, Ivan
10166 Pombal Court
Elk Grove, CA 95757                          18371    9/26/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Rivera, Joaquin J.
1938 Marin Ave.
Berkeley, CA 94707                           18799    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99

                                                                                       Page 1312 of 1763
                                                       Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 431 of 441


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Rivera, Joseph
1371 Gretel Lane
Mountain View, CA 94040                     27204     1/4/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Rivera, Julius
5930 Barbosa Dr
Unit 12
North Las Vegas, NV 89031                   24887    10/8/2020    24 Hour Fitness United States, Inc.           $420.00                                                                              $420.00
Rivera, Lidia
227 North Sylvania Avenue
Fort Worth, TX 76111                        23383    10/2/2020     24 Hour Fitness Worldwide, Inc.              $319.46                                                                              $319.46
Rivera, Lindarosa
526 Islip ave.
Islip, NY 11751                              8825     9/5/2020     24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Rivera, Lissette
18044 SW 149th Place
Miami, FL 33187                             13300    9/14/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Rivera, Manuel
7450 Tallgrass Drive
Reno, NV 89506                              22031    10/1/2020     24 Hour Fitness Worldwide, Inc.              $727.00                                                                              $727.00
Rivera, Maria
18044 SW 149th Place
Miami, FL 33187                             13306    9/14/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Rivera, Melissa Turriaga
926 W Philadelphia St. #64
Ontario, CA 91762                            1371    7/13/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Rivera, Robert
4244 Ivar Avenue
Rosemead, CA 91770                          19423    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Rivera, Robert
6525 Lunt Ct
Chino, CA 91710                              9462     9/7/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Rivera, Roman
2051 Renaissance Blvd
Unit 105
Miramar, FL 33025                           16200    9/17/2020        24 Hour Fitness USA, Inc.                 $196.15                                                                              $196.15
RIVERA, ROMAN
2051 RENAISSANCE BLVD UNIT 105
MIRAMAR, FL 33025                            461      7/1/2020     24 Hour Fitness Worldwide, Inc.              $196.15                                                                              $196.15
Rivera, Rosa
41850 Borealis DR
Temecula, CA 92592                          13256    9/15/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Rivero, Alberto
2014 Draycutt Drive
Katy, TX 77494                               1296    7/11/2020        24 Hour Fitness USA, Inc.                                $1,645.07                                                           $1,645.07
Rivers, Ricky
PO Box 47915
Los Angeles, CA 90047                       24272    10/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Rivers, Thomas M
14304 E 24th Lane
Spokane Valley, WA 99037                    11850    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00

                                                                                      Page 1313 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21    Page 432 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Riverside Public Utilities
Credit & Collections
3901 Orange Street
Riverside, CA 92501                          10958     9/9/2020        24 Hour Fitness USA, Inc.                $4,423.54                                                                           $4,423.54
RIZQ, MOHAMED AZIZ
43830 DODGE TERR
#301
ASHBURN, VA 20147                             447      7/1/2020     24 Hour Fitness Worldwide, Inc.              $117.98                                                                              $117.98
Rizzi, Nicholas
2075 Willow Springs Rd.
Morgan Hill, CA 95037                        11460    9/11/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Rizzo, Brian
210-1/2 Rose St.
San Francisco, CA 94102                      17211    9/24/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Rmelendez
3719 Crooked Creek Drive
Diamond Bar, CA 91765                        13323    9/12/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
RNB Partners, LLC
Attn: Nicholas Bocci
194 School Street
Daly City, CA 94014                          20050    9/30/2020        24 Hour Fitness USA, Inc.             $521,523.43                                                       $71,911.35         $593,434.78
Ro, Thomas
261 S. Overlook Dr.
San Ramon, CA 94582                           3438    8/27/2020    24 Hour Fitness United States, Inc.          $1,399.98                                                                           $1,399.98
Roa, Christian
14639 Dalmatian Ave.
La Mirada, CA 90638                          10652     9/8/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Roa, Henry
14639 Dalmatian ave.
La Mirada, CA 90638                          10507     9/8/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Roark, Donald L.
323 Lago Circle Dr.
Santa Fe, TX 77517                            6186    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $578.16                                                              $578.16
Robbins, Dennis W
29 Bayharbor Way
San Rafael, CA 94901                         19658    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,622.00                                                                           $1,622.00
Robbins, Dorthy
47229 Division St.
Lancaster, CA 93535                           2021    7/21/2020    24 Hour Fitness United States, Inc.           $460.00                                                                              $460.00
Robbins, Dorthy
47229 Division St.
Lancaster, CA 93535                          16723    9/21/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Robbins, Elizabeth
23101 44th Ave W Apt B
Mountlake Terrace , WA 98043                  1623    8/10/2020     24 Hour Fitness Worldwide, Inc.              $495.44                                                                              $495.44
Robbins, Lee Ann
707 148th St SW
Lynnwood, WA 98087                           11888    9/10/2020     24 Hour Fitness Worldwide, Inc.              $618.80                                                                              $618.80




                                                                                       Page 1314 of 1763
                                                                    Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 433 of 441


                                                                                                      Claim Register
                                                                                                   In re RS FIT NW LLC
                                                                                                   Case No. 20-11568

                                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address              Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                                         Amount                                           Amount           Amount
Robbins, Lisa
448 Pleasant Grove Rd
Rio Oso, CA 95674                                        10707     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Robbins, Susanne Jo
29 Bayharbor Way
San Rafael, CA 94901                                     19481    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Robbins, Wendy
17271 Apel Lane
Huntington Beach, CA 92649                                1570    7/13/2020    24 Hour Fitness United States, Inc.              $68.63                                                                             $68.63
Robbins, Wendy
17271 Apel Lane
Huntington Beach, CA 92649                               16415    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $68.63                                                                             $68.63
Roberson, Barbara
1814 Arapaho Trail
Mesquite, TX 75149                                       24599    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,200.00                                                           $1,200.00
Roberson, Deborah Kaye
6304 Thorn Street
San Diego, CA 92115                                      20036    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,296.00                                                           $1,296.00
Roberson, Noble C.
521 W. Tropical Way
Plantation, FL 33317                                     23391    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,824.00                                                                           $1,824.00
Robert & Allison Ruggles, Trustees, Ruggles Community
Property Trust Dated 4/18/07
Clifford & Brown
Attn: Grover H. Waldon, Esq
1430 Truxtun Avenue, Suite 900
Bakersfield, CA 93301-5230                               20259    9/30/2020        24 Hour Fitness USA, Inc.             $656,484.50                                                                          $656,484.50
Robert, Linda
30537 Mulberry Ct
Temecula, CA 92591                                        4293    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Robert, Linda
30537 Mulberry Ct
Temecula, CA 92591                                       20011    9/29/2020     24 Hour Fitness Worldwide, Inc.                                               $240.00            $0.00          $0.00             $240.00
Roberts II, William R
2784 South Lansing Way
Aurora, CO 80014                                         15418    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $39.98                                                                             $39.98
Roberts, Angelica Arellano
1615 BIg Dalton Ave
Baldwin Park, CA 91706                                    5055     9/1/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Roberts, Barrie
7162 Beverly Blvd. #175
Los Angeles, CA 90036-2547                               14333    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,463.00                                                                           $1,463.00
Roberts, Bill
5912 Fairbairn Drive
North Highlands, CA 95660                                21523    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,400.00                                                           $1,400.00
Roberts, Bruce
38607 Logan Drive
Fremont , CA 94536                                       25026    10/6/2020          24 San Francisco LLC                    $700.00                                                                              $700.00




                                                                                                   Page 1315 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 434 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Roberts, Doug
3 Blu Harbor Blvd, #556
Redwood City, CA 94063                       15283    9/18/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Roberts, Elena
304 Cleveland Ave
Hasbrouck Hts, NJ 07604                       6842     9/2/2020     24 Hour Fitness Worldwide, Inc.                               $37.00                                                               $37.00
Roberts, Frances Darlene
6189 Wright St.
Arvada, CO 80004                             25997    10/28/2020    24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Roberts, Frank
304 Cleveland Ave
Hasbrouck Heights, NJ 07604                   6838     9/2/2020     24 Hour Fitness Worldwide, Inc.                               $37.00                                                               $37.00
Roberts, Gwendolyn
35 E. Cedar Street
Mt. Vernon, NY 10552                          3159    8/18/2020     24 Hour Fitness Worldwide, Inc.             $2,112.00                                                                           $2,112.00
Roberts, Gwendolyn
35 E. Cedar Street
Mt. Vernon, NY 10552                         13088    9/11/2020     24 Hour Fitness Worldwide, Inc.             $2,112.00                                                                           $2,112.00
Roberts, Janet S
20 Wanderwood Way
Sandy, UT 84092                              15910    9/25/2020     24 Hour Fitness Worldwide, Inc.             $3,600.00                                                                           $3,600.00
Roberts, Jennifer
469 Corbett Ave
San Francisco, CA 94114                        70     6/29/2020          24 San Francisco LLC                    $110.47                                                                              $110.47
Roberts, Jeremy
2221 E Arapahoe Rd, #3855
Littleton, CO 80122                          27397    2/11/2021    24 Hour Fitness United States, Inc.              $36.50                                                                             $36.50
Roberts, Jodi
2221 E Arapahoe Rd, #3855
Centennial, CO 80122                         27398    2/11/2021    24 Hour Fitness United States, Inc.              $36.50                                                                             $36.50
Roberts, John R
925 SW Capri Court
Beaverton, OR 97005                           5745     9/2/2020    24 Hour Fitness United States, Inc.           $193.22                                                                              $193.22
Roberts, Julie M.
2943 Joshua Tree St.
Ontario, CA 91761                             1879    7/17/2020     24 Hour Fitness Worldwide, Inc.                              $834.00                                                              $834.00
Roberts, Kelly
8611 Palermo Drive
Huntington Beach, CA 92646                   13391    9/13/2020     24 Hour Fitness Worldwide, Inc.              $792.94                                                                              $792.94
Roberts, Kelly
8611 Palermo Drive
Huntington Beach, CA 92646                   13404    9/13/2020     24 Hour Fitness Worldwide, Inc.              $792.94                                                                              $792.94
Roberts, Kenneth
120-11 171st Street
Jamaica Queens, NY 11434                     22344    10/1/2020            24 New York LLC                          $43.99                                                                             $43.99
Roberts, Lisa D.
136 East 56th Street
Apt 6J
New York, NY 10022                           19712    9/29/2020        24 Hour Fitness USA, Inc.                                 $982.03                                                              $982.03


                                                                                       Page 1316 of 1763
                                                         Case 20-11568-KBO        Doc 72-2      Filed 04/19/21     Page 435 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Roberts, Michael
3750 Brookshire Street
San Diego, CA 92111                            6526     9/3/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Roberts, Michele
1845 Neale St
San Diego, CA 92103                           24048    10/7/2020    24 Hour Fitness Worldwide, Inc.           $658.00                                                                              $658.00
Roberts, Morgan
2600 W 7th
1311
Fort Worth, TX 76107                          18080    9/25/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Roberts, Najah
4119 Aralia Road
Altadena, CA 91001                            17066    9/23/2020    24 Hour Fitness Worldwide, Inc.          $1,900.00                                                                           $1,900.00
Roberts, Natalia
21735 Manor Court Dr
Katy, TX 77449                                10443     9/7/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Roberts, Nucharee
10747 Wheatland Avenue
Sunland, CA 91040                              6242     9/1/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Roberts, Paule
6673 La jolla Scenic Dr. S
La Jolla, CA 92037                             1038     7/7/2020    24 Hour Fitness Worldwide, Inc.           $763.63                                                                              $763.63
Roberts, Ray
21735 Manor Court Dr
Katy, TX 77449                                 9403     9/6/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Roberts, Ray
21735 Manor Court Dr
Katy, TX 77449-6354                            8229     9/4/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Roberts, Renee L
9328 Orangevale Ave
Orangevale, CA 95662                           6556     9/2/2020    24 Hour Fitness Worldwide, Inc.                           $249.96                                                              $249.96
Roberts, Robyn
1839 West 35th Place
Los Angeles, CA 90018                         21082    9/29/2020    24 Hour Fitness Worldwide, Inc.          $1,548.00                                                                           $1,548.00
Roberts, Sally
3750 Brookshire Street
San Diego, CA 92111                            6503     9/3/2020    24 Hour Fitness Worldwide, Inc.              $76.98                                                                             $76.98
Roberts, Timothy
398 S. Smokeridge Terrace
Anaheim, CA 92807                             16873    9/21/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Roberts, Yahneece
730 E 236 Street
Bronx, NY 10466                               25410    10/13/2020   24 Hour Fitness Worldwide, Inc.              $93.98                                                                             $93.98
Roberts, Zena
27530 247th CT SE
Maple Valley, WA 98038                        22000    10/1/2020    24 Hour Fitness Worldwide, Inc.          $2,032.80                                                                           $2,032.80
Robertson, Cedric
3405 Longneedle ln
McKinney, TX 75070                            11394    9/10/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00


                                                                                      Page 1317 of 1763
                                                        Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 436 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Robertson, Connor McCoy
644 Adelle St
Livermore, Ca 94551                           6785     9/1/2020     24 Hour Fitness Worldwide, Inc.              $336.00                                                                              $336.00
Robertson, Keir
8915 Great Rock Circle
Sacremento, CA 95842                         18126    9/25/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Robertson, Megan
5832 Balmont Street
Lancaster, CA 93536                           161     6/29/2020        24 Hour Fitness USA, Inc.                 $685.70                                                                              $685.70
Robertson, Rachel
14656 Idaho St
Fontana, CA 92336                            19770    9/28/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Robertson, Teri
19106 NE 45th Place
Sammamish, WA 98074                          17021    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $92.49                                                                             $92.49
Robey, Ashley
4455 Fountainview Lane, Apt. 624
Orlando, FL 32808                            24882    10/5/2020     24 Hour Fitness Worldwide, Inc.                                               $300.03          $300.03                            $600.06
Robie, Julia
19418 Winged Foot Circle
Porter Ranch, CA 91326                       18035    9/25/2020    24 Hour Fitness United States, Inc.              $93.98                                                                             $93.98
Robin, Hannah
11100 S River Heights Drive
Apt #D306
South Jordan, UT 84095                        795     6/30/2020     24 Hour Fitness Worldwide, Inc.              $340.00                                                                              $340.00
Robin, Hannah
11100 S River Heights Drive
Apt D306
South Jordan, UT 84095                        132     6/26/2020        24 Hour Fitness USA, Inc.                 $340.00                                                                              $340.00
Robinowitz, Luke W
10094 SE Linwood Ave.
Milwaukie, OR 97222                          11518     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Robinson Jr, Jerrold
6228 Shadow Hills Dr
Lancaster, CA 93536                           1588    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Robinson Jr., Errol Wayn
5920 100th St. SW Ste. 25
Lakewood, WA 98499                           15232    9/18/2020        24 Hour Fitness USA, Inc.                    $51.65                                                                             $51.65
Robinson, Amy
6701 Rialto Blvd #3316
Austin, TX 78735                              1821    7/17/2020        24 Hour Fitness USA, Inc.                 $136.81                                                                              $136.81
Robinson, Amy
6701 Rialto Blvd #3316
Austin, TX 78735                             16598    9/21/2020        24 Hour Fitness USA, Inc.                 $136.81                                                                              $136.81
Robinson, Bertrell
5653 Carlos Ave
Apt A
Richmond, CA 94804                            7295     9/4/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00




                                                                                       Page 1318 of 1763
                                                          Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 437 of 441


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Robinson, Brandon
David Burstein, Esq.
Law Offices of David Burstein
9107 Wilshire Blvd., Suite # 450
Beverly Hills, CA 90210                        22265    10/1/2020       24 Hour Fitness USA, Inc.             $22,500.00                                                                           $22,500.00
Robinson, Brenda
1401 Town Center Dr
Pflugerville, TX 78660                          2289    7/23/2020    24 Hour Fitness Worldwide, Inc.                             $709.45                                                              $709.45
Robinson, Brenda
3713 Anchor Bay Dr
Pflugerville, TX 78660-5623                    16426    9/18/2020    24 Hour Fitness Worldwide, Inc.             $709.45                                                                              $709.45
Robinson, Brett
3366 Quantum Lakes Dr
Boynton Beach, FL 33426                          84     6/19/2020    24 Hour Fitness Worldwide, Inc.             $436.13                                                                              $436.13
Robinson, Demetria
3815 Pecan Valley Dr.
Missouri City, TX 77459                        26439    11/15/2020   24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Robinson, Erin
2620 Pine Meadow Place
Taylorsville, UT 84129                          6303     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $31.10                                                                            $31.10
Robinson, Gerard J.
2211 4th St. #209
Santa Monica, CA 90405                         24962    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Robinson, Heather
20361 Concord Ave
Hayward, CA 94541                               3193    8/20/2020    24 Hour Fitness Worldwide, Inc.            $1,260.00                                                                           $1,260.00
Robinson, Heather
20361 Concord Ave
Hayward, CA 94541                              15337    9/19/2020    24 Hour Fitness Worldwide, Inc.          $12,060.00                                                                           $12,060.00
Robinson, Jamal D.
1715 Enclave Pkwy #308
Houston, TX 77077                              10417     9/8/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Robinson, James
3150 Hammock Walk Rd
Apt 106
Kissimmee, FL 34746                             3883    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                               $101.04                            $101.04
Robinson, Jennifer
3226 Henson Avenue
Annapolis, MD 21403                             222     6/29/2020    24 Hour Fitness Worldwide, Inc.             $553.38                                                                              $553.38
Robinson, Jennifer
3226 Henson Avenue
Annapolis, MD 21403                            19287    9/25/2020    24 Hour Fitness Worldwide, Inc.             $553.38                                                                              $553.38
Robinson, Jewel
136 N21st Street
Wyandanch, NY 11798                             9845     9/7/2020       24 Hour Fitness USA, Inc.                    $93.66                                                                            $93.66
Robinson, John
4001 Coco Ave #6
Los Angeles, CA 90008                           8905     9/5/2020    24 Hour Fitness Worldwide, Inc.                            $1,000.00                                                           $1,000.00




                                                                                       Page 1319 of 1763
                                                       Case 20-11568-KBO        Doc 72-2        Filed 04/19/21     Page 438 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Robinson, Judy
364 Santa Ynez Way
Sacramento, CA 95816                         9401     9/6/2020    24 Hour Fitness Worldwide, Inc.                $49.00                                                                            $49.00
ROBINSON, KAYLA
BILLING BANK ACCT
                                             2013    7/20/2020        24 Hour Holdings II LLC                    $33.53                                                                            $33.53
Robinson, Kimberly A
5431 Nash Court
Foresthill , CA 95631                        9294     9/7/2020    24 Hour Fitness Worldwide, Inc.            $945.00                                                                              $945.00
Robinson, Lena
4405 West Street
Oakland, CA 94608                            7828     9/7/2020    24 Hour Fitness Worldwide, Inc.                $75.00                                                                            $75.00
Robinson, Linda
5342 Auburn Dr
San Diego, CA 92105                          3879    8/27/2020    24 Hour Fitness Worldwide, Inc.            $955.00                                                                              $955.00
Robinson, Lorraine
45-180 Mahalani Place #39
Kaneohe, HI 96744                            719      7/6/2020    24 Hour Fitness Worldwide, Inc.            $104.70                                                                              $104.70
Robinson, Mary
5331 Wishfield Circle
Huntington Beach, CA 92649                  11323    9/10/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Robinson, Melba
9822 Retherford Drive
Houston , TX 77086                          21669    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Robinson, Michael
921 W Palmer Street
Compton, CA 90220                           26578    11/23/2020   24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Robinson, Miranda
1278 SE Marion St. Apt. 301
Portland, OR 97202                          23633    10/2/2020    24 Hour Fitness Worldwide, Inc.            $187.47                                                                              $187.47
Robinson, Norman
1219 Greenlea Ave.
Sacramento, CA 95833                         7940     9/4/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00
ROBINSON, ROBERT
15342 HAWTHORNE BLVD SUITE 410
LAWNDALE, CA 90260                          21185    10/1/2020    24 Hour Fitness Worldwide, Inc.            $850.00                                                                              $850.00
ROBINSON, ROBERT
15342 HAWTHORNE BLVD, STE 410
LAWNDALE, CA 90260                          26932    12/8/2020    24 Hour Fitness Worldwide, Inc.                                             $850.00                                             $850.00
Robinson, Samuel Bryant
10515 Byron AVe
94603, CA                                   25127    10/6/2020    24 Hour Fitness Worldwide, Inc.                            $790.00                                                              $790.00
Robinson, Shawn
1271 Washington Ave. #595
San Leandro, CA 94577                       22388    10/2/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00
Robinson, Tamela L
1255 Hays Street Apt 17
San Leandro, CA 94577                       25189    10/11/2020   24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00




                                                                                    Page 1320 of 1763
                                                         Case 20-11568-KBO          Doc 72-2        Filed 04/19/21     Page 439 of 441


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Robinson, Xanthius
301 N Joe Wilson Rd. Apt. 1415
Cedar Hill, TX 75104                          20512    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Robison, Julie
3773 Golden Pond Dr
Camarillo, CA 93012                            2470     8/2/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Robison, Kyle
3773 Golden Pond Dr
Camarillo, CA 93012                            2902     8/2/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Robison, Michelle
18003 Canehill Ave
Bellflower, CA 90706                           3163    8/12/2020    24 Hour Fitness United States, Inc.          $2,262.00                                                                           $2,262.00
Robison-Williams, Konnor
7500 Versailles Way
Sacramento, CA 95842                          11838    9/10/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Robledo, Gloria
9148 Ferdinand Ct.
Las Vegas, NV 89129                           14081    9/14/2020        24 Hour Fitness USA, Inc.                $2,233.00                                                                           $2,233.00
ROBLES, EDGAR
13545 FLOMAR DR
WHITTIER, CA 90605                            13305    9/14/2020     24 Hour Fitness Worldwide, Inc.              $181.94                                                                              $181.94
Robles, Edgar
13545 Flomar Dr
Whittier, CA 90605                            16455    9/18/2020     24 Hour Fitness Worldwide, Inc.              $181.94                                                                              $181.94
Robles, Eugenia
408 Winchester Dr
Watsonville, CA 95076                          1713    7/21/2020        24 Hour Fitness USA, Inc.                $1,041.00                                                                           $1,041.00
Robles, Greg
1400 Mathias Place
Rohnert Park, CA 94928                        22895    10/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Robles, Jack
1400 Mathias Place
Rohnert Park, CA 94928                        24756    10/3/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Robles, Jessica
2018 S8th ave
Arcadia, CA 91006                              5577    8/31/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Robles, Maribel
15216 S Lime Ave
Compton, CA 90221                             20877    10/1/2020     24 Hour Fitness Worldwide, Inc.              $707.74                                                                              $707.74
Robles, Mario
19536 Misty Ridge Ln.
Trabuco Canyon, CA 92679                      19616    9/28/2020     24 Hour Fitness Worldwide, Inc.                              $250.00                                                              $250.00
Robles, Mark Anthony
62 Spruce Street
Millbrae, CA 94030                             8336     9/4/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Robles, Rocio
1570 165th Ave Apt 205
San Leandro, CA 94578                         21586    10/1/2020      24 Hour Fitness Holdings LLC                $429.99                                                                              $429.99




                                                                                        Page 1321 of 1763
                                                        Case 20-11568-KBO        Doc 72-2      Filed 04/19/21     Page 440 of 441


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Robles, Veronica
2913 Crisp Wind Court
North Las Vegas, NV 89030                     246     6/23/2020    24 Hour Fitness Worldwide, Inc.              $29.99                                                                             $29.99
Robles, Veronica
2913 Crisp Wind Court
North Las Vegas, NV 89030                    25912    10/23/2020   24 Hour Fitness Worldwide, Inc.              $29.99                                                                             $29.99
Robles, Victor
250 Franklin Ln
Ventura, CA 93001                            17062    9/23/2020    24 Hour Fitness Worldwide, Inc.           $800.00                                                                              $800.00
Robustelli, Clinton
2390 W Middlefield Road #14
Mountain View, CA 94043                       7167     9/2/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Robustelli, Lucille
P.O. Box 395
Dana Point, CA 92629                          7975     9/5/2020    24 Hour Fitness Worldwide, Inc.          $1,056.00                                                                           $1,056.00
Robustelli, Sarah
2390 W Middlefield Road #14
Mountain View, CA 94043                       7933     9/2/2020    24 Hour Fitness Worldwide, Inc.           $350.00                                                                              $350.00
Roby, Rhonda
946 Contra Costa Drive
El Cerrito, CA 94530                         26139    11/1/2020    24 Hour Fitness Worldwide, Inc.          $1,200.00                                                                           $1,200.00
Rocco, Ailin
2022 Matthews Ave
Bronx, NY 10462                              23147    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                           $1,000.00                          $1,000.00
Rocha, Bobbie
8501 Maple Hall Dr.
Sacramento, CA 95823                          4780    8/30/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Rocha, Bobbie
8501 Maple Hall Dr.
Sacramento, CA 95823                         16899    9/21/2020    24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Rocha, Paulina
1664 Tampa Way
San Jose, CA 95122                            9488     9/7/2020    24 Hour Fitness Worldwide, Inc.           $495.00                                                                              $495.00
ROCHA, RUBEN
18658 MANZANITA DR
BLOOMINGTON, CA 92316                        15252    9/18/2020    24 Hour Fitness Worldwide, Inc.           $442.95                                                                              $442.95
Rochanahusdin, Usra
395 Imperial Way 325
Daly City, CA 94015                          21158    10/1/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Rocheleau, Anna
PO Box 1595
Fraser, CO 80442                             10131     9/8/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Rock, Elizabeth
PO Box 24
Austin, NV 89310                             12226    9/11/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Rocklein, Ruth
PO Box 446
Duarte, CA 91009                             18101    9/30/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00




                                                                                     Page 1322 of 1763
                                                        Case 20-11568-KBO        Doc 72-2         Filed 04/19/21     Page 441 of 441


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Rockwall CAD
Linebarger Goggan Blair & Sampson, LLP
2777 N Stemmons Frwy Ste 1000
Dallas, TX 75207                             25935    10/26/2020      24 Hour Fitness USA, Inc.                                               $8,711.64                                           $8,711.64
Rockwall CAD
Linebarger Goggan Blair & Sampson, LLP
Elizabeth Weller
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                              389     6/25/2020       24 Hour Fitness USA, Inc.                                                   $0.00                                               $0.00
Rodarte, Katrina E
4330 20th Street
San Francisco, CA 94114                      16806    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $71.98                                                                            $71.98
Rodd, Kevin
300 E Devonia Avenue
Mount Vernon, NY 10552                        5999     9/1/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Rodd, Ron
4 Rolph Park Ct
Crockett, CA 94525                            9040     9/7/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Rodda, Shirley
1170 Oakview Rd.
San Jose, CA 95121                            2295    7/28/2020    24 Hour Fitness Worldwide, Inc.                             $499.92                                                              $499.92
Roddriguez, Maria
63 Heather Dr.
San Pablo, CA 94806                          21251    10/4/2020             RS FIT CA LLC                      $100.00                                                                              $100.00
Rodela, Matthew
13013 Los Nietos Road STE C
Santa Fe Springs, CA 90670                   17408    9/23/2020    24 Hour Fitness Worldwide, Inc.                            $5,000.00                                                           $5,000.00
Rodenberg, Todd
61 Contrada Fiore Dr.
Henderson, NV 89011                           5338     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $53.04                                                                            $53.04
Roderick, Antonio C.
300 N. El Molino Avenue. #318
Pasadena, CA 91101                            5957    8/31/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Rodewald, Nancy
1717 Clear Springs Dr
Fullerton, CA 92831                          12447    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $32.51                                                                            $32.51
Rodger, Bruce
3354 Buskirk Ave
Walnut Creek, CA 94597                       17143    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $44.09                                                                            $44.09
Rodger, Margaret
5354 S Cimarron Road
Littleton, CO 80123                          17538    9/25/2020    24 Hour Fitness Worldwide, Inc.                             $874.29                                                              $874.29
Rodger, Margaret
5354 S Cimarron Road
Littleton, CO 80123                          17791    9/24/2020       24 Hour Fitness USA, Inc.                                $874.29                                                              $874.29
Rodgers, Elizabeth Lynne
8404 SW 61 Ave
Portland, OR 97219                           23617    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00


                                                                                     Page 1323 of 1763
